      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 1 of 392

                             Bro·adc:asting Board of Governors


Title: IX BAM 750 - Performance of Inherently Governmental Functions
Policy Tracking #: IBB-12-05
Effective Date: July 10, 2014
Originating Office: IBB Office of Administration (202) 203-4595

(a) PURPOSE: The purpose of this policy is to protect the Government’s interests by
preventing contractors from performing Inherently Governmental Functions. In addition, this
policy implements Office of Federal Procurement Policy guidance on performance of Inherently
Governmental Functions.

(b) AUTHORITIES AND SCOPE:

   (1) Authorities.

       (i) FAR Subpart 7.3 – Contractor Versus Government Performance;

       (ii) FAR Subpart 7.5 – Inherently Governmental Functions;

       (iii) OMB Circular A-76 (revised May 29, 2003);

       (iv) OFPP Policy Letter 11-01, Performance of Inherently Governmental and Critical
       Functions, 09-12-2011;

       (v) Technical Correction to OFPP Policy Letter 11-01.

   (2) Scope.

       (i) This policy applies to all offices and divisions of the Federal Government supervised
       by the Broadcasting Board of Governors (collectively “the Agency”).

       (ii) This policy applies to all requirements for procuring services, including contract
       awards, modifications to awards for services, task orders against Blanket Purchase
       Agreements, and other contract vehicles.

(c) POLICY:

   (1) Prohibitions. The Agency shall not use contractors to perform Inherently Governmental
   Functions, including but not limited to the following examples:

       (i) Conducting foreign relations or determining foreign policy;

       (ii) Determining Agency policy, such as determining the content and application of
       regulations;

       (iii) Determining Federal program priorities for budget requests;

       (iv) Determining budget policy, guidance, and strategy;

                                                 1

                                         Def. App. 1
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 2 of 392




(v) Supervising Federal employees;

(vi) Selecting individuals for Federal Government employment, including interviewing
individuals for employment;

(vii) Approving position descriptions or performance standards for Federal employees;

(viii) Determining what Government property to dispose of and on what terms;

(ix) Federal procurement activities, including but not limited to:

   (A) Determining what supplies or services are to be acquired by the Government;

   (B) Participating as a voting member on any source selection board;

   (C) Approving any contractual documents, such as documents defining requirements,
   incentive plans, and evaluation criteria;

   (D) Awarding contracts;

   (E) Administering contracts on behalf of the Government, including but not limited
   to:

       (1) Serving as a Contracting Officer’s Representative;

       (2) Ordering changes in contract performance or contract quantities;

       (3) Taking action based on evaluations of contractor performance; and

       (4) Accepting or rejecting contractor products or services.

   (F) Terminating contracts;

   (G) Determining whether contract costs are reasonable, allocable, and allowable; and

   (H) Participating as a voting member on contractor performance evaluation boards.

(x) Approving Agency responses to Freedom of Information Act requests or approving
Agency responses to administrative appeals of denials of Freedom of Information Act
requests;

(xi) Conducting administrative hearings to determine the eligibility of any person for a
security clearance, or involving actions that affect matters of personal reputation or
eligibility to participate in Government programs;

(xii) Collecting, controlling, or authorizing disbursement of public funds, such as fees,
royalties, duties, fines, or taxes, unless specifically authorized by statute;

(xiii) Controlling the Agency’s treasury accounts;

                                         2

                                 Def. App. 2
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 3 of 392




     (xiv) Administering public trusts; and

     (xv) Drafting Congressional testimony, responses to Congressional correspondence, or
     agency responses to audit reports from the Inspector General, the Government
     Accountability Office, or other Federal audit entity.

  (2) Service Classifications. All requisitions for services and statements of work shall
  include a Service Classification of Closely Associated with Inherently Governmental
  Functions, Critical Functions, or Other Functions (see paragraph (e) below for definitions).

  (3) Contract Oversight. When the Agency contracts for services that are Critical Functions
  or Closely Associated with Inherently Governmental Functions, the Contracting Officer and
  Contracting Officer Representative will implement appropriate managerial oversight to:

     (i) Prevent contractors from performing Inherently Governmental Functions;

     (ii) Maintain control over the Agency’s mission and operations; and

     (iii) Protect the Government’s interests.

(d) PROCEDURES AND PRIMARY RESPONSIBILITIES:

  (1) Program and project managers, the Agency’s acquisition workforce, and all employees
  who prepare or approve requisitions for services shall familiarize themselves with FAR
  Subpart 7.5 and OFPP Policy Letter 11-01, paying special attention to the lists of examples,
  tests, and guidelines for classifying functions as Inherently Governmental Functions (IGF),
  Critical Functions (CF), or Closely Associated with an Inherently Governmental Function
  (CA/IGF).

  (2) For further guidance on how to apply these tests and guidelines, contact the IBB Office
  of Contracts, Policy and Procedures Branch.

  (3) Requisitioning Office Responsibilities. Whoever develops the statement of work,
  requisition, or other documents defining the Agency’s requirements for a service contract
  shall:

     (i) Classify the services in accordance with OFPP Policy Letter 11-01, consulting with
     the IBB Office of Contracts, Policy and Procedures Branch as required;

     (ii) Identify services as Closely Associated with Inherently Governmental Functions,
     Critical Functions, or Other Functions, in all statements of work, requisitions, or other
     procurement requests; and

     (iii) Write a meaningful description of the services in requisitions or other procurement
     requests.




                                                 3

                                       Def. App. 3
   Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 4 of 392




(4) Administrative Officer Responsibilities. If an Administrative Officer receives a
requisition for services that are classified as Inherently Governmental Functions, he or she
shall return the requisition to the requesting official.

(5) Approving Official Responsibilities.

   (i) Approving officials must confirm, in writing, that services the Agency plans to
   procure comply with OFPP Policy Letter 11-01. Approving officials may satisfy this
   requirement by signing a requisition, prepared in Momentum, with the following text
   incorporated into either the description or extended description fields in the requisition’s
   header: “I, the approving official, confirm that, to the best of my knowledge and
   understanding, the services that will be procured pursuant to this requisition do not
   include work that must be reserved for performance by Federal employees, and that the
   Agency will be able to manage contractor performance consistent with its responsibility
   to perform inherently governmental functions and maintain control over the Agency’s
   mission and operations.”

   (ii) No approving official shall approve a requisition for IGF services. If an Approving
   Official is asked to sign a requisition for IGF services, he or she shall return the
   requisition to the requesting official.

(6) Contracting Officer Responsibilities.

   (i) If a Contracting Officer receives a requisition for services that include IGF, he or she
   shall return the requisition without action to the appropriate Administrative Officer, or
   other official from the requisitioning office, for deletion of the IGF services requirement.

   (ii) If a requisition for services does not include a Service Classification and a description
   of work, the Contracting Officer shall:

       (A) Return the requisitions to the Requesting Official and remind that official that
       he or she is required to provide a Service Classification and a meaningful
       description of services with each requisition for services; and

       (B) Notify the Requesting Official that the Office of Contracts, Policy and
       Procedures Branch provides guidance on how to categorize services.

   (iii) For procurement of services above the simplified acquisition threshold, the
   Contracting Officer shall include the following in the contract file:

       (A) The approving official’s confirmation that the procurement complied with
       OFPP Policy Letter 11-01; and

       (B) Analysis, developed in coordination among the requisitioning office, the
       Contracting Officer, and the Office of the General Counsel, which establishes that:

           (1) The contract does not include functions that appear on the list of IGF in the
           FAR or Appendix A to OFPP Policy Letter 11-01;

                                             4

                                     Def. App. 4
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 5 of 392




       (2) No statutes or other authority identify functions included in the contract as
       IGF, or otherwise require performance of these functions by Federal
       employees;

       (3) The proposed role for the contractor is not so extensive that it would pre-
       empt or inappropriately restrict Agency management from developing,
       considering, or taking courses of action;

       (4) If the contract includes functions that are CA/IGF, that:

           (i) The Agency has given special consideration to using Federal employees
           to perform the function; and

           (ii) The Agency has sufficient capacity and capability to give special
           management attention to contractor performance, limit or guide the
           contractor’s exercise of discretion, ensure reasonable identification of
           contractors work products, avoid conflicts of interest, and preclude
           unauthorized personal services.

       (5) If the function is a CF, that the Agency has sufficient internal capability to
       control its mission and operations.

(iv) If, after contract award, a Contracting Officer discovers that a contractor has
performed IGF, the Contracting Officer shall take prompt corrective action, as necessary,
such as strengthening contract oversight, in-sourcing work, the non-exercise of option
periods, issuing a cure notice, terminating the contract, or terminating the portion of the
contract being used to fulfill inherently governmental responsibilities.

(v) If a Contracting Officer discovers that any Agency employee directed a contractor to
perform IGF, the Contracting Officer shall notify the employee’s supervisor for
appropriate action. In addition, if a Contracting Officer discovers that a COR directed a
contractor to perform IGF, the Contracting Officer may immediately terminate the COR’s
designation.

(vi) Required Training.

   (A) The Office of Contracts Policy Branch, the Office of the General Counsel, The
   IBB Office of Administration, and the Office of Human Resources Training Division
   shall coordinate to develop training for Agency staff on management of IGF,
   CA/IGF, and CF.

   (B) All Agency Contracting Officers, Contract Specialists, Contracting Officer
   Representatives, Administrative Officers, and all Agency personnel who have
   authority to approve requisitions shall take this training no less than every two years.

(vii) Review and Updates to this Policy. In order to comply with OFPP Policy Letter 11-
01, and in accordance with BAM Title II, Section 100, the IBB Office of Administration,


                                         5

                                 Def. App. 5
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 6 of 392




     in coordination with the Office of Contracts Policy Branch, shall review this policy
     annually.

(e) DEFINITIONS:

  (1) Service Classification means the Agency’s determination that services fall into one of
  the following categories: Inherently Governmental Functions, Closely Associated with
  Inherently Governmental Functions, Critical Functions, or Other Functions.

  (2) Inherently Governmental Functions (IGF) are activities so intimately related to the
  public interest as to require performance by Government employees, including all examples
  listed in FAR Subpart 7.5 and OFPP Policy Letter 11-01.

  (3) Closely Associated with Inherently Governmental Functions (CA/IGF) – While OFPP
  Policy Letter 11-01 does not provide a precise definition of “Closely Associated with
  Inherently Governmental Functions,” generally tasks that are Closely Associated with
  Inherently Governmental Functions are those contractor duties that could expand to become
  IGF. OFPP Policy Letter 11-01, Appendix B (page 15 of the linked document) lists
  examples of functions Closely Associated with Inherently Governmental Functions,
  including but not limited to:

     (i) Supporting or providing advice or recommendations with regard to inherently
     governmental activities;

     (ii) Work in a situation that permits or might permit access to confidential business
     information or other sensitive information;

     (iii) Dissemination of information regarding agency policies or regulations;

     (iv) Participation in a situation where it might be assumed that the participants are agency
     employees or representatives;

     (v) Provision of legal advice and interpretations of regulations and statues to Government
     officials; and

     (vi) Provision of non-law-enforcement security activities.

  (4) Critical Functions (CF) means functions that are necessary to the Agency being able to
  effectively perform and maintain control of its mission and operations. Typically, critical
  functions are recurring and long-term in duration. A critical function is not necessarily so
  intimately related to the public interest as to mandate performance by Government
  employees.

  (5) Other Functions means all tasks or services that are not IGF, CA/IGF, or CF. That is,
  functions which are neither so intimately related to the public interest as to mandate
  performance by Government employees, nor necessary to an agency’s maintaining control
  of its mission and operations.


                                               6

                                       Def. App. 6
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 7 of 392




(f) APPROVAL AND EFFECTIVE DATE:

                                                     Effective Date:



  Andre Mendes                                           I      I

  Director of Global Operations




                                       7

                                  Def. App. 7
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 8 of 392
                              UNCLASSIFIED




                        IT D                               DEPARTME TOF
                  AND THE BR                                 GBOARDOF
                                   0 'Fl       r: OF I       SPECTOR GE ERAL


AUD-FM-JB-15-24                                        Office of udits                                                  June 2015




         Audit of Radio Free Asia Expenditures




I MPO RTANT NOT ICE. This report is i11te11ded solely for tire official use of tire Deprut111e11t of State 01 tire
B1oadct1sli11g Board of Gove11101s, 01 trny agency or 01ga11i,..c1tio11 1eceivi11g ,1 copy directly fto111 the Office of
l 11specto1 Ge11e1al. No seco11da1y dist, ibotio11 111ay be 111ade in whole or i11 part, outside the Depar t111e11t of Stc1te or
Lire B1oadcasti11g Board of Gover 11m s by the111 or by othe r <1ge11cics 01 01ga11iza1io 11s, witl1out pr io1 ,mtl101izatior r by
ti re Inspector Ge11e1al. Pub lic avai lc1bi lity of tire docu111e11t wil l be dete1111 i11ed by ti re f11specto1 Ge11e1al 011dc1 the
U.S. Code, 5 U.S.C. 552. l 111p1ope1 disclosme of this 1epo1 I 111ay result i11 t1 i11ri11al. civil , or ad111i11istrative pe11alties.




                                                 UNCLASSIFIED
                                                     Def. App. 8
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 9 of 392

                                      UNCLASSIFIED



Acronyms
BBG            Broadcasting Board of Governors
CFO            Chief Financial Officer
CFR            Code of Federal Regulations
IBB            International Broadcasting Bureau
OIG            Office of Inspector General
OMB            Office of Management and Budget
OTF            Open Technology Fund
RFA            Radio Free Asia
U.S.C.         United States Code




                                      UNCLASSIFIED

                                       Def. App. 9
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 10 of 392

                                                          UNCLASSIFIED


                                                       Table of Contents
Section                                                                                                                                  Page

Executive Summary .........................................................................................................................1

Background…. .................................................................................................................................3

Objectives……. ...............................................................................................................................8

Audit Results ..................................................................................................................................8

           Finding A. Broadcasting Board of Governors Did Not Have a Well-Defined Structure To
                      Monitor Grantee Activities ................................................................................8
           Finding B. Broadcasting Board of Governors Did Not Provide Sufficient Guidance on the
                      Use of Open Technology Fund Resources.......................................................14
           Finding C. Radio Free Asia Did Not Comply With Federal Procurement Requirements or
                      Internal Procurement Processes .......................................................................16
           Finding D. Radio Free Asia Did Not Return Unneeded Funds to the Broadcasting Board
                      of Governors. ...................................................................................................32
           Finding E. Non-Personnel Expenditures Were Generally Allowable, but Some Personnel
                      Costs May Be Unallowable .............................................................................38

List of Recommendations ..............................................................................................................47

Appendix
      A. Scope and Methodology................................................................................................50
      B. Broadcasting Board of Governors Response ................................................................57
      C. Radio Free Asia Response.............................................................................................64
      D. Office of Inspector General Replies to Radio Free Asia General Comments ..............74

Major Contributors to This Report ................................................................................................79




                                                          UNCLASSIFIED

                                                          Def. App. 10
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 11 of 392

                                            UNCLASSIFIED


                                        Executive Summary
        The Broadcasting Board of Governors (BBG), an independent Federal agency that
received approximately $714 million in appropriated funds during FY 2013, oversees all
U.S. Government-supported civilian international broadcasting. BBG provides about one-third of
its budget to three grantees that develop news content and provide other key services. One of
these grantees is Radio Free Asia (RFA). RFA’s mission is to provide accurate and timely
information, news, and commentary about events in designated Asian countries. BBG provides
funding to finance RFA operations. BBG also provides funding for RFA to expand unrestricted
access to information on the Internet. RFA created the Open Technology Fund (OTF) program to
focus on Internet initiatives.

       The purpose of this audit was to assist BBG in its efforts to monitor funds provided to
RFA. Specifically, the objectives of this audit were to determine to what extent BBG monitored
RFA’s activities, RFA used OTF resources to accomplish program priorities, RFA complied with
Federal procurement requirements and internal procurement processes for awarding OTF
contracts, RFA returned unused unobligated funds to BBG at the end of the fiscal year, and RFA
used grant funds provided by BBG in accordance with Federal regulations and the grant
agreement. The scope and methodology for this audit are in Appendix A.

        The Office of Inspector General (OIG) found that BBG did not have a well-defined
structure to monitor RFA activities. 1 There was no specific office or person assigned primary
responsibility for monitoring grantees, and staff performing monitoring activities did not have a
clear understanding of their roles. This occurred, in part, because BBG did not have sufficient
policies and procedures for grants monitoring. Further, BBG’s Board of Governors did not
exhibit support for BBG’s efforts to increase grantee oversight. Although BBG developed a
Corrective Action Plan to implement previous audit recommendations related to grants
monitoring, the plan was not fully implemented at the time of this audit. As a result, BBG did not
detect the deficiencies in RFA grant activities that OIG identified during this audit. 2

        OIG was unable to determine the extent to which RFA used OTF resources to accomplish
program priorities (such as BBG’s strategies and policies) because BBG did not provide
sufficient guidance to RFA describing BBG’s OTF strategies or program priorities. As a result,
BBG could not be sure that RFA used OTF funds to achieve BBG’s overall goals for the
program. OIG also found that RFA did not fully comply with Federal procurement requirements
for grantees or its own internal procurement process. Specifically, OIG identified instances of
noncompliance with Office of Management and Budget (OMB) conflict-of-interest requirements.
In addition, RFA did not sufficiently document its justification for the lack of competition in the
OTF procurement process, and none of the contracts tested had independent cost estimates.
Further, RFA did not comply with its internal OTF procurement process. For example, for five of
six contracts tested, RFA funded the OTF projects even though RFA Advisory Council members

1
  As indicated in the United States Code, 22 U.S.C. § 6204(a)(5), BBG is responsible for the oversight and
administration of grants.
2
  In May 2015, OIG issued a management alert (Management Alert: Broadcasting Board of Governors Significant
Management Weaknesses, MA-15-01) that reiterated issues identified in prior OIG reports related to BBG’s
oversight of grants.

                                                 1
                                            UNCLASSIFIED
                                            Def. App. 11
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 12 of 392

                                        UNCLASSIFIED

did not recommend the awards. These exceptions occurred, in part, because RFA had not
developed and implemented a sufficient procurement policy and procedures for awarding OTF
contracts. In addition, the process used by RFA for selecting projects was not adequate. As a
result, there was no assurance that RFA received fair value for the contracts awarded to support
OTF projects.

        OIG also found that RFA did not return all unused unobligated funds to BBG at the end
of FY 2013 as required by the grant agreement. OIG identified $583,583 in unused funds that
RFA should have returned to BBG. RFA’s practice was to keep funds received from BBG for
5 years and, at the end of the 5-year period, request permission to use the unused funds for other
purposes. Further, RFA did not have a sufficient process to regularly review unused funds to
determine whether the funds were still needed. In addition, BBG did not have a process to
oversee RFA’s unused funds annually and ensure that funds not needed were either returned or
were used for another allowable purpose. As a result, OIG is questioning $583,583 in costs
because the funds were not returned to BBG as required by the grant agreement.

        OIG found that RFA generally used the grant funds provided by BBG in accordance with
Federal regulations and the grant agreement. Of 199 non-personnel expenditures tested,
amounting to $1,673,537, OIG found that 194 expenditures, totaling $1,656,505, complied with
Federal regulations and the grant agreement and 5 expenditures, totaling $17,032, were not in
compliance. In addition to testing a sample of non-personnel expenditures, OIG reviewed a list
of RFA’s general ledger accounts and identified items that were specifically prohibited by
Federal regulations totaling $19,854. OIG also identified instances in which RFA’s personnel-
related costs were not in technical compliance with Federal law and grant requirements.
Specifically, maximum salary levels for four of seven RFA positions OIG reviewed were higher
than the maximum salary levels of comparable BBG positions. In addition, 4 of 11 benefits
reviewed exceeded the benefits provided to Federal employees. The noncompliance occurred
primarily because RFA benefits were required for some employees by a collective bargaining
agreement. In addition, BBG did not perform a recent comparability study of benefits and
salaries, as required, which would have allowed BBG to better determine whether the
aggregation of RFA’s benefits exceeded benefits provided to Federal employees. If BBG’s
comparability study found that the salaries and benefits offered to RFA employees exceeded
those offered to Federal employees, these funds would have been deemed unallowable and could
have been put to better use.

        OIG made 21 recommendations to BBG that were intended to improve BBG oversight of
RFA and therefore improve RFA’s management of Government-provided resources. In its
March 25, 2015, response (see Appendix B) to a draft of this report, BBG concurred with all
21 recommendations. Although no recommendations were addressed to RFA, OIG requested and
RFA provided comments to a draft of this report, which are presented in Appendix C. Based on
the responses from BBG and RFA, OIG considers 18 recommendations resolved
(Recommendations 1-16, 19, and 21), 2 recommendations unresolved (Recommendations 17 and
20), and 1 recommendation closed (Recommendation 18). Management’s responses and OIG’s
replies to those responses are presented in the body of this report following each
recommendation. In addition, RFA provided general comments that were not directly related to



                                             2
                                        UNCLASSIFIED
                                        Def. App. 12
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 13 of 392

                                             UNCLASSIFIED

the recommendations. A summary of RFA’s general comments and OIG’s replies are presented
in Appendix D.

                                               Background
        BBG is an independent Federal agency that oversees all U.S. Government-supported
civilian international broadcasting. BBG received approximately $714 million in appropriated
funds during FY 2013. BBG’s mission is to inform, engage, and connect people around the
world in support of freedom and democracy via radio, television, and the Internet. A key
strategic priority for BBG is to assist people in gaining access to information in countries where
governments censor information for political purposes.

        A Board of Governors oversees BBG. The Board is a nine-member bipartisan body
consisting of the Secretary of State (ex officio) and eight private citizens appointed by the
President. Some of the Board’s responsibilities include the following:

        x   supervising broadcasting activities
        x   reviewing and evaluating the mission and operation of, and assessing the quality,
            effectiveness, and professional integrity of, broadcasting activities
        x   ensuring that international broadcasting is conducted in accordance with the law
        x   making and supervising grants for broadcasting and related activities and
        x   allocating funds appropriated for international broadcasting activities among the
            various elements of the International Broadcasting Bureau (IBB) and grantees.

       IBB, a significant component of BBG, maintains the global distribution network over
which all BBG-funded news and information programming is distributed. IBB also performs
administrative functions such as financial management, human resources, and information
technology support. For example, IBB elements include BBG’s Office of the Chief Financial
Officer (CFO), Office of Human Resources, Office of Contracts, and Office of Technology,
Services, and Innovation.

       BBG provides about one-third of its budget to three grantees—RFA, Radio Free
Europe/Radio Liberty, and Middle East Broadcasting Networks—which develop news content
and provide other key services. The Corporate Boards of the three grantees are made up entirely
of members of BBG’s Board of Governors. 3 Figure 1 shows the organizational relationship of
BBG’s Board of Governors to the grantees as well as to IBB.




3
 22 U.S.C. § 6207(A)(1) expressly requires the Radio Free Europe board to “consist of the members of the [BBG].”
BBG has implemented the same structure for the other two grantees.

                                                  3
                                             UNCLASSIFIED
                                             Def. App. 13
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 14 of 392

                                                UNCLASSIFIED


               Figure 1. Board of Governors Relationship to Grantees and to IBB

                  BBG’s Board of Governors (same members compose Grantee Corporate Boards)
                                                                                                                  I
           H~=============-__
             Radio Free Asia (grantee)
                                       -_:___:___-__-___~-- =- - =- - =- - =- - -=---_
                                                                                  - -_-_-_--c
                                                                                           1::::::::::::=====~
                                                                   International Broadcasting Bureau (BBG)
                                                          '
                Radio Free Europe/Radio                 '''
                                                        '
                                             ---r-------·
                                                '
                   Liberty (grantee)

               Middle East Broadcasting
                 Networks (grantee)

            Source: BBG’s Fiscal Year 2013 Performance and Accountability Report.


         BBG has responsibility for monitoring and overseeing its grantees. At a minimum, BBG
should maintain documentation of its monitoring and oversight of each grantee to ensure the
grantee’s compliance with the terms and conditions of the grant agreement 4 and Federal
regulations. According to BBG’s Grantee Handbook, information and activities that support
grantee monitoring include “reports, as well as interaction with the grantee through meetings,
site visits, telephone calls, written correspondence or audits.”

Radio Free Asia

       RFA was created in response to congressional direction. 5 RFA’s mission is to provide
accurate and timely information, news, and commentary about events in designated Asian
countries. RFA broadcasts news in nine languages to the People’s Republic of China, Burma,
Vietnam, Laos, Cambodia, Tibet, and North Korea. RFA is a private, nonprofit Section 501(c)(3)
corporation. 6 RFA has its headquarters in Washington, D.C., and has overseas offices in eight
countries throughout Asia.

        BBG establishes an annual grant 7 with RFA to provide news and information
programming. The amount of the grant is included in BBG’s annual appropriation. The grant is
established using a formal grant agreement that includes guidance on the types of programming
that can be produced using grant funds. The grant includes a number of administrative
requirements. For example, the grant requires that BBG be given 5-days advance notice of any
new contracts exceeding $350,000 and requires RFA to return to BBG any unused grant funds at
the end of the fiscal year. The grant agreement also includes a requirement that BBG should
conduct an annual review to measure RFA’s performance in achieving the purposes of the
4
  BBG Grantee Handbook.
5
  22 U.S.C. § 6208, “Radio Free Asia.”
6
  Sec. 501(c)(3) of the Internal Revenue Code establishes the criteria for qualifying as a tax-exempt organization. To
be exempt from taxation on earnings, an organization cannot be organized to operate for the benefit of any private
interests, and no part of the organization’s net earnings can be for the benefit of a private shareholder or individual.
7
  A grant is an award of financial assistance, the principal purpose of which is to transfer a thing of value from a
Federal agency to a recipient to carry out a public purpose. A grant is different from a contract in that a contract
is used to acquire property or services for the Federal Government’s direct benefit or use.

                                                     4
                                                UNCLASSIFIED
                                                 Def. App. 14
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 15 of 392

                                             UNCLASSIFIED

agreement and compliance with its terms. Further, the grant agreement requires RFA to comply
with OMB Circulars No. A-110, 8 A-122, 9 and A-133; 10 parts of Title 5 of the United States Code
(U.S.C.); 11 and Federal travel policy. 12 The grant agreement includes some limiting factors on
how RFA may spend grant funds. For example, grant funds cannot be used for first-class travel
accommodations.

        In FY 2013, BBG provided about $37.5 million in appropriated funds to finance RFA
operations (program and support services). RFA did not receive funding from any other sources.
According to the grant agreement, RFA “may use the Grant Funds solely for planning and
operating expenses related to international broadcasting and administration thereof.” In FY 2013,
BBG provided $4.3 million in additional funds to RFA for Internet anti-circumvention projects,
which, according to the grant agreement, means “expanding unrestricted access to information
on the Internet.” 13

         Before receiving grant funds, RFA must submit a financial plan to BBG describing how
it will use the funds received. The financial plan must be consistent with the strategy and
purposes approved by BBG. The financial plan also estimates RFA’s monthly expenditures for
various items.

         RFA annually prepares financial statements that include information on its assets,
liabilities, revenue, and expenditures. The financial statements are audited by an independent
public accounting firm as required by Federal policy. 14 For the FY 2013 financial statements,
RFA received an unmodified opinion (which is the best opinion possible).

        Program and Support Services

       During FY 2013, RFA spent approximately $37.6 million for program and support
services. The program services area is separated into two functions—broadcasting and
programming. Broadcasting includes the costs, such as costs for broadcasters’ salaries, to prepare
news reports and commentary about events in the designated Asian countries. Programming
includes the costs for overseeing the reporting and editing done by language services, the wire
room editors, and the researchers. Support services include expenses for administrative costs,
such as corporate insurance and auditing fees, and technical expenses, such as office and


8
  OMB A-110, Uniform Administrative Requirements for Grants and Agreements With Institutions of Higher
Education, Hospitals, and Other Non-Profit Organizations (codified in the Code of Federal Regulations (CFR) at 22
CFR pt. 518.5 for BBG).
9
  OMB A-122, Cost Principles for Non-Profit Organizations (codified at 2 CFR pt. 230).
10
   OMB A-133, Audits of States, Local Governments, and Non-Profit Organizations.
11
   5 U.S.C. pt. III.
12
   While not specifically mentioned in the grant agreement, the requirement to comply with 48 CFR pt. 31.205-46,
“Travel costs,” is incorporated in OMB Circular A-122, which is included as a requirement in the grant agreement.
13
   According to RFA’s Open Technology Fund Annual Report for 2012, the Internet is a crucial platform for
freedom of expression and the exchange of ideas and information. However, some governments monitor and
obstruct the use of the Internet by individuals. RFA (through BBG) is working to empower people to overcome
governments that illegitimately block or censor the Internet.
14
   OMB A-133, subpt. B–Audits, §_.200(a) and (b).

                                                  5
                                             UNCLASSIFIED
                                             Def. App. 15
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 16 of 392

                                             UNCLASSIFIED

computer equipment and Internet connectivity. Figure 2 provides the amount by category of RFA
expenditures from program and support services funding in FY 2013.


                   Figure 2. FY 2013 Expenditures for Program and
                                 Supporting Services
                                                                         • Salaries and Benefits -
                                                                           $25,920,162
                                                                         • Contractors - $4,674,817

                                                                         • Rental Expenses - $3,558,121

                                                                         • Travel - $587,244

                                                                         • Communications - $463,790

                                                                         • News Wire Costs - $393,932

                                                                         • Other - $2,041,908

                                                                           Total - $37,639,974


     Source: OIG prepared using RFA’s Statement of Functional Expenses for the Year Ended September 30,
     2013.

        The largest category of expenditures, totaling $25.9 million, related to salaries and
benefits. As of September 30, 2013, RFA had 253 employees. Another significant category of
expenditures was related to contractors. For instance, RFA used funds (provided by the
Government) to pay for editorial consultants’ services and for the services of the financial
statement auditors. RFA also used approximately $3.6 million for rental costs, which included
the rent for its headquarters offices in Washington, D.C., and for its overseas offices in eight
countries.

        Open Technology Fund

        In FY 2012, RFA established the OTF, which uses Internet anti-circumvention funding
provided by BBG to support Internet freedom efforts. 15 RFA uses the funding for the
development and implementation of technologies that can circumvent censorship and
surveillance of the Internet to benefit all U.S. international broadcasting. For the year ended
September 30, 2013, OTF expenses were approximately $4.9 million. Figure 3 provides the
amount of RFA’s OTF expenditures by category in FY 2013.




15
 This program is coordinated with BBG, the U.S. Department of State, and the U.S. Agency for International
Development, all of which receive funding to support Internet freedom.

                                                  6
                                             UNCLASSIFIED
                                             Def. App. 16
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 17 of 392

                                                UNCLASSIFIED


                      Figure 3. FY 2013 Open Technology Fund Program
                                        Expenditures


                                                                         • Contractors -$3,643,031

                                                                         • Internet Connectivity - $435,672

                                                                         • Salaries & Benefits - $325,225

                                                                         • Maintenance Contracts - $239,683

                                                                         • Travel & Allowances - $169,189

                                                                         • Other - $104,158
                                                                           Total - $4,916,958


        Source: OIG prepared using RFA’s Statement of Functional Expenses for the Year Ended September 30,
        2013.

       The largest category of OTF expenditures, totaling approximately $3.6 million, was for
contractors working on OTF projects to support Internet freedom. Another significant category
of expenditures, totaling approximately $400,000, was for Internet connectivity projects, which
included translating OTF tools into multiple languages. Additionally, expenditures for salaries
and benefits totaled approximately $325,000.

Prior OIG Reports

         In 2011, OIG issued an inspection report 16 that identified concerns with RFA’s
procurement practices. These concerns included RFA’s lack of advertising for procured services,
weak justifications for sole-source purchases, and no approval process for sole-source
justifications. OIG did not make formal recommendations related to these issues but instead
made informal recommendations because the inspectors found no evidence of impropriety on the
part of RFA or vendors. RFA officials agreed with OIG’s assessment and said that RFA would
address the sole-source procurement process and had directed the vice president of
Administration and Finance to approve sole-source procurements.

        A 2013 OIG inspection report 17 about BBG discussed the role of BBG’s Board of
Governors with respect to the grantees. Specifically, the report stated that the Governors were
expected to supervise broadcasting activities of the various broadcasting entities, including the
grantees. However, over time, the Governors’ level of supervision and their focus slipped from
strategic guidance to involvement in day-to-day administration, which had contributed to

16
     Inspection of Radio Free Asia (ISP-IB-11-29, Mar. 2011).
17
     Inspection of the Broadcasting Board of Governors (ISP-IB-13-07, Jan. 2013).

                                                     7
                                                UNCLASSIFIED
                                                Def. App. 17
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 18 of 392

                                           UNCLASSIFIED

inefficiency and confusion over roles and responsibilities, thereby weakening the ability of
BBG’s staff to manage effectively.

        In FY 2014, OIG reported 18 a material weakness in internal control related to BBG’s
management of its grantees. Specifically, although BBG was responsible for monitoring how its
grantees used BBG funds, the auditors identified numerous instances where BBG did not
sufficiently monitor its grantees. The report stated that because of insufficient monitoring, BBG
did not have a complete understanding of the grantees’ financial management practices and was
unaware that the grantees had significant amounts of unused funds.

        In FY 2014, OIG reported 19 that BBG did not provide sufficient oversight of another
grantee. Specifically, BBG did not sufficiently monitor activities of the grantee, adequately
define roles and responsibilities related to grant oversight, and maintain adequate internal
communications related to the grantee. Further, the format of financial reports required from the
grantee did not include information on unfunded liabilities, and BBG did not perform benefit
comparability studies in a complete or timely manner.

       In 2015, OIG issued a Management Alert 20 that summarized significant vulnerabilities
that OIG had identified in prior OIG projects, including issues related to BBG’s management and
oversight of its grantee organizations.

                                              Objectives
         The objectives of this audit were to determine to what extent BBG monitored RFA’s
activities and to determine to what extent RFA:

         x   used OTF resources to accomplish program priorities;
         x   complied with Federal procurement requirements and internal procurement processes
             for awarding OTF contracts;
         x   returned unused, unobligated funds to BBG at the end of the fiscal year; and
         x   used grant funds provided by BBG in accordance with Federal regulations and the
             grant agreement.

                                            Audit Results

Finding A. Broadcasting Board of Governors Did Not Have a Well-Defined
Structure To Monitor Grantee Activities
       Agencies have a responsibility to develop and maintain effective internal control,
including ensuring sufficient monitoring of the agencies’ operations. OIG found that BBG did

18
   Independent Auditor’s Report on the Broadcasting Board of Governors 2013 Financial Statements (AUD-FM-IB-
14-14, Dec. 2013).
19
   Audit of Radio Free Europe/Radio Liberty After-Employment Benefits (AUD-FM-IB-14-34, Sept. 2014).
20
   Management Alert: Broadcasting Board of Governors Significant Management Weaknesses (MA-15-01, May
2015.)

                                                8
                                           UNCLASSIFIED
                                           Def. App. 18
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 19 of 392

                                           UNCLASSIFIED

not have a well-defined structure to monitor grantee activities. No single BBG office or person
was assigned primary responsibility for monitoring grantees, staff performing monitoring
activities did not have a clear understanding of their roles, and BBG had not formally designated
a grants officer or analyst to monitor the RFA grant. One reason that BBG did not have a well-
defined grantee monitoring structure was that BBG had not developed clear policies and
procedures for overseeing grantees. Although BBG had developed a Grantee Handbook, the
Handbook lacked specificity in many key areas, and some employees performing grant
monitoring activities were unfamiliar with the Handbook. Further, the Board of Governors did
not support BBG efforts to increase oversight of grantees. As a result of not having a structure in
place to monitor grantee activities, BBG did not detect deficiencies in RFA grant activities that
OIG identified during this audit.

Lack of Well-Defined Grantee Oversight Structure

        BBG is responsible for the oversight and administration of grants 21 in accordance with
the United States International Broadcasting Act of 1994, as amended; 22 OMB Circular A-110; 23
and BBG’s Grantee Handbook. Further, according to OMB, the proper stewardship of Federal
resources is an essential responsibility of agency managers and staff. Federal employees must
ensure that Federal resources are used efficiently and effectively to achieve desired objectives.
Resources must be used consistent with agency missions, in compliance with laws and
regulations, and with minimal potential for waste, fraud, and mismanagement. Management has
a fundamental responsibility to develop and maintain effective internal control. 24 According to
the Government Accountability Office, internal control should generally be designed to ensure
that ongoing monitoring occurs in the course of normal operations. The monitoring should be
performed continually and ingrained in the agency’s operations. This includes regular
management and supervisory activities, comparisons, reconciliations, and other actions people
take in performing their duties. 25

        OIG found that BBG did not have a well-defined structure for overseeing RFA or its
other grantees. Specifically, no single individual or office had primary responsibility for
monitoring grantees. Instead, a number of individuals and offices were involved in grantee
oversight. For example, the Board of Governors performed some grantee monitoring while other
BBG officials and offices, such as the Director of Global Operations, the Budget Office, and the
Office of Strategy and Development, had a role in the oversight process. Even within an office,
no single individual had primary responsibility for grantee oversight. For example, in the Budget
Office, one employee processed payments to grantees, another employee allocated funds, and a
third employee was performing day-to-day financial monitoring of the grantees.

       Some of the employees who were performing grant oversight did not have a clear
understanding of their roles in the oversight process. For example, one individual responsible for

21
   22 U.S.C. § 6204(a)(5).
22
   22 U.S.C. § 6201-6216.
23
   OMB Circular A-110 (codified at 22 CFR pt. 518.5 for BBG).
24
   OMB Circular A-123, Management’s Responsibility for Internal Control.
25
   Government Accountability Office, Standards for Internal Control in the Federal Government, GAO/AIMD-00-
21.3.1.

                                                9
                                           UNCLASSIFIED
                                            Def. App. 19
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 20 of 392

                                        UNCLASSIFIED

monitoring the performance of BBG grants stated that she viewed her responsibilities as
performance planning and reporting and not as monitoring. This employee indicated that she had
never read the RFA grant agreement. Further, the person who was performing some of the
financial monitoring duties was unclear about his authority to work directly with RFA and other
grantees or to request information from the grantees.

        In addition, BBG did not formally designate a grants officer or a grants analyst to oversee
the RFA grant. In general, grants officers are responsible for monitoring the performance of the
grantee through reviewing performance reports and financial status reports, conducting site visits
of the grantees, maintaining official grant files, and signing and issuing amendments to grant
awards. According to a BBG official, the Director of Global Operations has grant authority
because of his position. However, this would not take the place of formally designating a grants
officer with the appropriate training and experience to oversee the grant.

       Insufficient Policies and Procedures

        One reason that BBG did not have a well-defined grantee monitoring structure was that
BBG did not develop sufficient and clear policies and procedures for overseeing grantees,
including information on employees’ roles and responsibilities. One BBG official stated that the
lack of clear procedures was the root cause of inadequate grantee monitoring. The BBG Grantee
Handbook lacked specificity in many sections. For example, the Handbook did not assign certain
oversight responsibilities to specific offices. Many of the responsibilities for overseeing grantees
were included in a general section labeled “BBG responsibilities.” No details were provided on
which office within BBG was responsible for the grant agreement, the grant files, general
monitoring, or periodic reviews.

        In addition to the limitations in the Grantee Handbook, some employees involved in grant
monitoring were not aware that the Handbook existed. For example, the BBG employee who
monitored RFA’s financial performance stated that he was not aware of the Grantee Handbook
until the financial statement auditors asked him about it in FY 2013. The BBG employee who
oversees the performance portion of the RFA grant also said that she was not familiar with the
Handbook.

        BBG also did not have a policy on required training for BBG officials who were
responsible for overseeing grantees. One employee involved in overseeing RFA’s financial
performance indicated that he had received only limited formal training related to grantees and
no formal training on how to monitor grantees. Further, BBG did not have a policy requiring that
a grants analyst or grants officer be assigned to monitor grantee activities.

        One BBG official stated that there were many views in BBG about what constituted
monitoring grantees. The official indicated that some officials believed that oversight was not
needed because funds were basically “passed through” BBG to RFA. Other officials believed
that oversight was sufficient because the members of BBG’s Board of Governors were also the
Board of Directors for the grantees. Alternatively, some BBG officials believed that that BBG
should have a robust monitoring process because BBG had not received an OMB waiver
indicating that BBG and RFA did not have to comply with Federal requirements.

                                             10
                                        UNCLASSIFIED
                                        Def. App. 20
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 21 of 392

                                               UNCLASSIFIED



         Board Did Not Support Efforts To Improve Grant Oversight

        The lack of a well-defined grants monitoring structure also occurred because BBG’s
Board of Governors did not support efforts to improve grant oversight. In order for BBG to
implement an effective grants monitoring infrastructure, the Board must support that effort.
Ensuring an appropriate internal control environment is ultimately the responsibility of the Board
of Governors. However, OIG found that the Board was not setting a “tone at the top” 26 to
demonstrate its support of efforts to improve grantee oversight, even though BBG is responsible
for the oversight and administration of grants. 27 OIG auditors attended two separate meetings
attended by Board Members, BBG staff, and grantee representatives. In both meetings, the
President of RFA raised concerns with BBG’s efforts to improve grants monitoring, and Board
Members either supported the President of RFA’s position or remained silent, thereby allowing
RFA to effectively limit the oversight of the grant.

         For example, during one meeting, BBG’s CFO and a BBG contractor were discussing an
initiative to develop policies and procedures to better oversee the grantees. RFA’s President
questioned the CFO’s authority to improve oversight specifically related to OTF funds and stated
that the CFO did not have the authority to increase oversight of the grantees. One Board Member
concurred with the RFA President that the CFO did not have authority to improve oversight of
grantees, especially related to OTF. The Board Chairman stated that the Board would consider
the need for additional oversight at a later time, once more progress was made.

         At another meeting, BBG officials discussed the development of a committee that would
determine the projects that should be funded using Internet anti-circumvention funding,
including projects funded by RFA through the OTF program. RFA’s President stated that the
Committee should be responsible only for BBG Internet anti-circumvention projects and not for
RFA OTF projects. None of the Board Members disagreed with the RFA President’s statements.
In fact, one Board Member was supportive of RFA’s efforts while being critical of BBG’s
internal efforts.

       If improvement in RFA grant oversight is to be realized, it is imperative that the Board of
Governors support the efforts of BBG staff to improve internal controls related to the oversight
of BBG grantees. If the Board is unable to separate its roles as Board Members for BBG and
Board Members for RFA, then it should formally recuse itself from involvement in the
development of grant monitoring controls.

         BBG’s Efforts To Improve Grants Monitoring

      In FY 2014, BBG developed a Corrective Action Plan that outlined certain control
improvements for grantee monitoring. The external firm developing the Corrective Action Plan
recommended a number of areas that should be improved, including the following:


26
   According to the Association of Certified Fraud Examiners, “tone at the top” refers to the atmosphere created in
the workplace by the organization’s leadership.
27
   22 U.S.C. § 6204(a)(5).

                                                    11
                                               UNCLASSIFIED
                                               Def. App. 21
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 22 of 392

                                        UNCLASSIFIED


       x   Update the Grantee Handbook to include specific procedures for the monitoring of
           grantees by role.
       x   Define roles and responsibilities within the organization in regards to grant
           administration and oversight.
       x   Establish a process to consolidate grantee monitoring procedures and develop a plan
           to communicate the results.

        As of August 2014, this plan was not substantively implemented. According to a BBG
official, BBG made progress on the new monitoring procedures but had not yet vetted them with
stakeholders—specifically OMB and the grantees.

       Insufficient Monitoring Allowed Grantee Issues To Go Undetected

       Because BBG did not have a sufficient oversight structure in place to monitor grantees
and administer grant agreements, it did not detect issues that OIG identified during this audit.
These issues are presented as Findings B, C, D, and E in this report.

       Recommendation 1. OIG recommends that the Broadcasting Board of Governors define
       its grant monitoring structure, formally document the roles and responsibilities of all
       parties involved in the grant monitoring process, and revise its Grantee Handbook
       accordingly.

       BBG Response: BBG concurred with the recommendation, stating that it had “drafted a
       revised Grantee Handbook, which outlines the roles and responsibilities of various
       Agency offices in grant oversight and administration.” BBG further stated that the
       Handbook was “pending internal review and approval” and that it anticipated that the
       Handbook would be approved and in use “by the end of the 1st Quarter of FY 2016.”

       OIG Reply: Based on BBG’s concurrence and planned corrective actions, OIG considers
       the recommendation resolved. The recommendation can be closed when OIG receives
       and accepts a revised Grantee Handbook that defines the grant monitoring structure and
       documents the roles and responsibilities of all parties involved in the grant monitoring
       process.

       Recommendation 2. OIG recommends that the Broadcasting Board of Governors
       develop and implement a comprehensive grant oversight program and revise its Grantee
       Handbook to document the specific procedures for the grant oversight program.

       BBG Response: BBG concurred with the recommendation, stating that it has “drafted a
       grant monitoring program” that “aligns with its revised Grantee Handbook, as well as
       OMB 2 CFR 200 requirements.” BBG further stated that the draft grant monitoring
       program is “pending internal review and approval.”

       OIG Reply: Based on BBG’s concurrence and planned corrective actions, OIG considers
       the recommendation resolved. The recommendation can be closed when OIG receives
       and accepts documentation showing that BBG has developed and implemented a

                                             12
                                        UNCLASSIFIED
                                        Def. App. 22
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 23 of 392

                               UNCLASSIFIED

comprehensive grant oversight program and revised its Grantee Handbook to document
the specific procedures for the grant oversight program.

Recommendation 3. OIG recommends that the Broadcasting Board of Governors (BBG)
develop and implement a training plan for all employees involved in grant oversight as
determined in response to Recommendation 1. This training plan should cover both
Government-wide requirements for grant oversight and also BBG’s internal grants
policies and procedures. BBG should revise its Grantee Handbook to include the training
plan.

BBG Response: BBG concurred with the recommendation, stating that training slides are
being “developed for both the Federal and Non-Federal entities as a part of a grant
monitoring program” and that BBG employees who are responsible for grantee activities
have “enrolled in grant management training.”

OIG Reply: Based on BBG’s concurrence, OIG considers the recommendation resolved.
The recommendation can be closed when OIG receives and accepts documentation
showing that BBG has developed and implemented a training plan for all employees
involved in grants oversight and revised its Grantee Handbook accordingly.

Recommendation 4. OIG recommends that the Broadcasting Board of Governors (BBG)
formally designate a grants analyst to monitor Radio Free Asia. As part of the
designation, BBG should ensure that the grants analyst’s responsibilities are clearly
defined and communicated to that employee.

BBG Response: BBG concurred with the recommendation, stating that it is “actively
recruiting an experienced Grants Manager.” BBG provided documentation showing that a
vacancy announcement for the position had been issued. BBG further stated that it
anticipated that “a Grants Manager will be onboard by the 3rd Quarter of FY 2015” who
“will lead the grant monitoring efforts, in cooperation with a budget analyst.”

OIG Reply: Based on BBG’s concurrence and planned corrective actions, OIG considers
the recommendation resolved. The recommendation can be closed when OIG receives
and accepts documentation showing that BBG has designated a Grants Manager and that
the Grants Manager’s responsibilities are clearly defined.

Recommendation 5. OIG recommends that the Board of Governors formally designate a
high level Broadcasting Board of Governors (BBG) official, such as the Chief Executive
Officer, as the official responsible for approving initiatives to improve BBG’s grant
oversight process.

BBG Response: BBG concurred with the recommendation. BBG stated that based on
delegation of authority from the Board, BBG’s interim Chief Executive Officer/Director
has “authority to approve initiatives to improve BBG’s grant oversight process.”




                                    13
                               UNCLASSIFIED
                               Def. App. 23
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 24 of 392

                                              UNCLASSIFIED

        OIG Reply: Based on BBG’s concurrence, OIG considers the recommendation resolved.
        The recommendation can be closed when OIG receives and accepts the official
        delegation of authority from the Board to the interim Chief Executive Officer.

        Recommendation 6. OIG recommends that the Broadcasting Board of Governors (BBG)
        ensure that the Board of Governors immediately receives training and guidance on its
        responsibilities as a Board. This training and guidance should include, but not be limited
        to, information on Federal requirements for overseeing grantees and BBG’s internal grant
        oversight policies and procedures. The training should also address the Board’s
        responsibilities for ensuring that BBG complies with Federal grants regulations. In
        addition, BBG should develop a plan to provide refresher training to the Board on its
        responsibilities annually.

        BBG Response: BBG concurred with the recommendation, stating that it planned to
        provide training to the Board of Governors “on Federal requirements for overseeing
        grantees and BBG’s internal grant oversight policies and procedures, including, for
        example, the relevant circulars of the Office of Management and Budget.”

        OIG Reply: Based on BBG’s concurrence and planned corrective actions, OIG considers
        the recommendation resolved. The recommendation can be closed when OIG receives
        and accepts documentation showing that members of BBG’s Board of Governors have
        received training on responsibilities for overseeing grantees and also that BBG has
        developed a plan to provide refresher training to the Board annually.

Finding B. Broadcasting Board of Governors Did Not Provide Sufficient
Guidance on the Use of Open Technology Fund Resources
       The grant agreement between BBG and RFA states that grant funds provided to RFA
should be used to “promote and implement” BBG “strategy and policy.” OIG was unable to
determine the extent to which RFA used OTF resources to accomplish program priorities (such
as BBG’s strategies and policies) because BBG did not provide sufficient guidance to RFA
describing BBG’s OTF strategies or program priorities. As a result, BBG could not ensure that
RFA prioritized the use of the limited OTF funds to achieve BBG’s overall goals for the
program. 28

        To determine whether RFA’s OTF projects accomplished program priorities, OIG
reviewed 30 OTF contracts, 29 totaling $7.8 million. Based on the OTF mission statement, RFA
uses OTF funds for “projects that develop open and accessible technologies promoting human
rights and open societies” and to “advance inclusive and safe access to global communication
networks.” An example of the type of projects funded by RFA’s OTF funds was for the
development of software for operating systems aimed at supporting the practice of journalistic
28
  As indicated in 22 U.S.C. § 6204(a)(5), BBG is responsible for the oversight and administration of grants.
29
  RFA funded 47 contracts using OTF funds during FYs 2012 and 2013. However, 17 of the contracts related to
security audits or service contracts. Therefore, for the purposes of audit testing, OIG considered only the 30
contracts that related to OTF projects. The section “Detailed Testing Methodology” in Appendix A provides details
on the work performed.

                                                   14
                                              UNCLASSIFIED
                                              Def. App. 24
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 25 of 392

                                              UNCLASSIFIED

whistleblowing, 30 which gave people the tools necessary to start their own journalistic
whistleblowing initiative. Another funded project was intended to build servers to support secure
text messaging functionality for a mobile device platform.

        However, OIG could not determine whether the projects related to BBG’s priorities for
the OTF program because BBG had not provided detailed, formal guidance to RFA on its
strategies or policies for the program. Although BBG Board Members provided feedback to RFA
on OTF projects, the only formal document with instructions to RFA on the use of OTF funds
was the grant agreement. The FY 2013 grant agreement stated that RFA was authorized to use
OTF funds for “costs associated with expanding unrestricted access to information on the
internet.” However, the grant agreement did not include details on BBG’s program priorities or
strategies.

        RFA officials stated that they informed BBG officials (including members of BBG’s
Board of Governors and IBB officials) about OTF projects that RFA planned to fund and that
BBG did not notify RFA that any of the proposed projects were improper. However, one IBB
official stated that IBB officials did not object to proposed OTF projects because BBG’s Board
of Governors typically agreed with RFA’s projects. While informal feedback from the Board is
useful, it does not take the place of a formal, agreed-upon framework on how OTF funds should
be spent to achieve BBG’s strategies and policies.

        BBG did not provide formal guidance to RFA on the use of OTF funds to achieve BBG’s
strategies. Thus, BBG could not be assured that RFA used OTF funds in a manner that met
BBG’s priorities for the OTF program. Developing and implementing better guidance on how
RFA is to use the funds would assist both BBG and RFA in prioritizing work and ensuring
resources are efficiently used to achieve desired outcomes.

        Recommendation 7. OIG recommends that the Broadcasting Board of Governors (BBG)
        develop a formal framework describing how Radio Free Asia should use Internet anti-
        circumvention funds. This framework should describe BBG’s priorities for the use of the
        funds.

        BBG Response: BBG concurred with the recommendation, stating that it is “currently
        drafting policy and procedures designed to provide oversight for the use of all Internet
        Anti-Censorship funds to ensure usage is in line with appropriation language, BBG
        strategy, and applicable procurement process and approvals.”

        OIG Reply: Based on BBG’s concurrence and planned corrective actions, OIG considers
        the recommendation resolved. The recommendation can be closed when OIG receives
        and accepts documentation showing that BBG has developed a formal framework
        describing how Internet anti-circumvention funds can be used, including BBG priorities.




30
   An RFA official defined journalistic whistleblowing as people in closed countries who report on human rights
issues, corruption, illegal logging, disappearances, or other issues via the Internet.

                                                   15
                                              UNCLASSIFIED
                                              Def. App. 25
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 26 of 392

                                             UNCLASSIFIED

        Recommendation 8. OIG recommends that the Broadcasting Board of Governors (BBG)
        revise the grant agreement with Radio Free Asia (RFA) to provide guidance to RFA on
        the newly developed framework describing BBG’s priorities for the use of the Internet
        anti-circumvention funds, as determined in response to Recommendation 7.

        BBG Response: BBG concurred with the recommendation. BBG stated that in its
        FY 2015 Operating Plan that was sent to Congress, the Board “expressed its intent to
        establish a sound oversight mechanism for any funds granted to RFA.” The scope of the
        Board’s direction to BBG’s interim Chief Executive Officer/Director “authorizes the
        inclusion of conditions, including imposition of these recommended requirements, in any
        subsequent grant amendment.”

        OIG Reply: Based on BBG’s concurrence, OIG considers the recommendation resolved.
        The recommendation can be closed when OIG receives and accepts documentation
        showing that the grant agreement with RFA has been updated to include guidance on the
        priorities for the use of the Internet anti-circumvention funds.

Finding C. Radio Free Asia Did Not Comply With Federal Procurement
Requirements or Internal Procurement Processes
         OIG found that RFA did not comply with Federal procurement requirements for grantees.
OIG identified instances in which RFA and its agents did not comply with OMB conflict-of-
interest procurement requirements for grantees. Specifically, OIG found that RFA entered into
14 contracts, totaling $4.0 million (51 percent of the amount of OTF FYs 2012 and 2013 project-
related contracts), with organizations that had some affiliation with either RFA officials or
members of the OTF Advisory Council. 31 Further, of six RFA contracts tested, OIG found that
none of the contracts fully complied with other Federal procurement requirements for grantees.
Specifically, none of the six contracts were competed, and RFA did not have adequate
justification for the lack of competition. Further, RFA did not develop formal independent cost
estimates or show evidence of cost or price analyses for all six contracts. Although OIG found
that RFA performed contract administration tasks related to monitoring the six contracts, OIG
identified four contracts where contractual deadlines were missed and no action was taken by
RFA to address the condition.

       RFA also did not comply with its own internal procurement process 32 for OTF projects.
For example, in some cases RFA funded projects that Advisory Council members did not
recommend. In addition, RFA did not have evidence that the RFA Legal Counsel and President
approved each of the projects that were funded, as required by RFA’s internal process.

        These exceptions occurred, in part, because RFA’s conflict-of-interest policy was
ineffective and conflict-of-interest disclosure statements were not always maintained. In

31
   RFA used an Advisory Council to evaluate project proposals prior to awarding OTF contracts. According to the
OTF website, the 19 Advisory Council members are not RFA employees but are volunteers who are employed by
universities, foundations, and private companies.
32
   RFA’s process for OTF procurements, specifically contract awards, was included on its website.

                                                  16
                                             UNCLASSIFIED
                                             Def. App. 26
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 27 of 392

                                               UNCLASSIFIED

addition, RFA did not have detailed procurement policies and procedures for the OTF program.
Additionally, OTF staff was not familiar with the acquisition process, and RFA did not have an
approach to monitor procurements to ensure that RFA’s internal process, outlined on the OTF
website, was followed. Based on these concerns, RFA and BBG should reconsider RFA’s
process for evaluating and selecting OTF projects. Because RFA did not comply with Federal
procurement requirements or its own internal process, there was no assurance that BBG and RFA
received fair value for OTF projects.

Radio Free Asia Did Not Comply With Federal Procurement Requirements for Grantees

        BBG’s grant agreement with RFA requires that RFA’s procurement processes comply
with OMB guidance. 33 OIG found that RFA did not comply with the OMB procurement
standards for grantees. Specifically, RFA did not ensure that its employees and agents complied
with OMB requirements related to real or apparent conflicts of interest. OIG found that RFA
entered into 14 contracts, totaling $4.0 million, 34 with organizations that had some affiliation
with either RFA officials or members of the OTF Advisory Council. In addition, RFA did not
comply with other procurement requirements related to competition, cost estimates, and contract
administration.

        Radio Free Asia Did Not Comply With Conflict-of-Interest Requirements for its
        Employees

        OMB’s procurement standards for grantees state, “No employee, officer, or agent shall
participate in the selection, award, or administration of a contract supported by Federal funds if a
real or apparent conflict of interest would be involved. Such a conflict would arise when the
employee, officer, or agent . . . has a financial or other interest in the firm selected for an
award.” 35 OIG found that RFA did not comply with this requirement. Some RFA officials who
determined which OTF proposals to fund were affiliated with organizations that received OTF
funding. Specifically, OIG identified four RFA officials who had some affiliation with two
organizations that were awarded a total of seven contracts during FYs 2012 and 2013. 36 Table 1
provides details of the organizations and the number of contracts awarded to them.

      Table 1. RFA Officials Affiliated With Organizations That Received OTF
      Funding
                                     Number of Contracts Amount of Contracts
             Organization
                                           Awarded               Awarded
       New America Foundation                 5                       $1,411,800
       Freedom2Connect                        2                        1,200,000
                 Totals                       7                       $2,611,800
      Source: OIG developed based on a review of the Internet and OTF contracts.

33
   The grant agreement requires that RFA procedures be in compliance with OMB Circular A-110, which was
codified in 22 CFR pt. 518.5.
34
   These 14 contracts reflect approximately 51 percent of the number of OTF project-related contracts entered into
during FYs 2012 and 2013.
35
   22 CFR pt. 518.42, “Codes of Conduct.”
36
   One of the organizations was also affiliated with three Advisory Council members.

                                                    17
                                               UNCLASSIFIED
                                               Def. App. 27
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 28 of 392

                                              UNCLASSIFIED



        New America Foundation. RFA awarded five contracts, amounting to $1.4 million, to
New American Foundation. A senior RFA official served as a Senior Technology Fellow with
New America Foundation’s Open Technology Initiative from 2009 through 2011. Although the
official did not work for New America Foundation at the time of the contract awards, his recent
employment for this organization gives the appearance of a conflict of interest that should have
been considered before the awards were made.

        Freedom2Connect Foundation. The President of RFA established the
Freedom2Connect Foundation (Foundation) in 2011 as a private non-profit 501(c)(3)
organization. 37 In addition, RFA employees serve as the Secretary and Treasurer of
Freedom2Connect. 38 According to an RFA official, the purpose of the Foundation is to “raise
private money and merge it with public money to take on better projects” for OTF. RFA awarded
two contracts, totaling $1.2 million, to the Foundation for anti-censorship projects.

         The RFA President informed OIG that she disassociated herself from the Foundation
after it was established. However, on her conflict-of-interest form for 2012, she lists herself as a
Freedom2Connect advisor. Regardless of the RFA President’s current role, there is an
association between the RFA President and the Foundation that creates the appearance of a
conflict of interest. In addition, other RFA employees continue to volunteer their services to the
Freedom2Connect Foundation. Additionally, the Foundation’s address and suite number are the
same as RFA’s address and suite number, 39 and RFA is the registered agent for the Foundation.

        Following RFA’s $1.2 million contract award to Freedom2Connect, the Foundation
gifted the entire amount to the University of California-Berkeley (Berkeley) in support of “anti-
censorship research.” RFA officials stated that the Department of State was partially funding the
same project and the RFA President believed the entire project should be funded. However, OIG
noted that three of RFA’s Advisory Council members questioned the Foundation project because
of concerns with the project proposal. For example, one Council member said that the work was
praiseworthy but “extraneous to RFA’s goals,” and another member said that it “feels interesting
on a theoretical basis, but might be unlikely to succeed in a real-world environment.”

        In addition to the factors related to the apparent conflicts of interest prohibited by OMB
guidance setting forth the uniform administrative requirements for grants, RFA also did not
comply with OMB guidance that prohibits grantees from using Government funds for donations
or contributions. 40 According to RFA officials, RFA provided funding to Berkeley as a gift
through the Foundation to decrease the 53.5 percent overhead rate charged by Berkeley for

37
   An organization that qualifies for tax exemption under Section 501(c)(3) of the Internal Revenue Code is
commonly referred to as a “charitable organization” and must not be organized or operated for the benefit of private
interests. Although established as a not-for-profit organization, during OIG’s audit, the Foundation was delinquent
in its filings with the District of Columbia’s Department of Consumer and Regulatory Affairs. For example, the
Foundation had not filed its Biannual Compliance Reports, which were due on April 1, 2012, and April 1, 2014, and
had not paid its fees associated with its required filing of the compliance reports.
38
   These RFA employees work for the Foundation on a voluntary basis.
39
   According to an RFA official, the RFA address was used because the Foundation was registered in Washington,
D.C., and none of the Foundation volunteers lived in Washington, D.C.
40
   OMB Circular A-122, att. B (item 12).

                                                   18
                                              UNCLASSIFIED
                                              Def. App. 28
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 29 of 392

                                           UNCLASSIFIED

research grants to 10.5 percent, which is the overhead rate charged by Berkeley for research
gifts. RFA officials indicated that since RFA did not gift the funds directly to Berkeley but
through the Foundation, RFA complied with the OMB requirement. The RFA General Counsel
also stated that she believed that the OMB guidance restricting the use of grant funds did not
extend beyond the transfer of funds to the Foundation. Further, because the funds were
transferred using a contract rather than a sub-grant award mechanism, she stated that the OMB
guidance would not apply.

        OIG disagrees with the conclusions reached by RFA officials that the gift of Federal
funds was allowable. OMB guidance states that the provisions of the guidance, 41 including a
requirement to comply with allowable cost principles contained in OMB Circular A-122, 42 shall
be applied to subrecipients performing work under awards if the subrecipient is a non-profit
organization. A subrecipient is defined as an entity that receives a subaward. 43 The OMB
guidance states that a subaward means an award of financial assistance made by a recipient,
which can be provided by any legal agreement, even if the agreement is called a contract. 44 Since
the contract between RFA and the Foundation was not for the procurement of goods and services
but instead provided financial assistance, OIG considers the amount provided to the Foundation
to be a subaward. As noted, OMB Circular A-122 prohibits the use of Federal grant funds for
donations or contributions. 45 Therefore, RFA should have ensured that its subrecipient did not
use Federal funds as a gift.

        Berkeley used the $1.2 million in funds provided by the Foundation for the purposes
originally intended. But because the Foundation elected to provide the $1.2 million as an
unrestricted gift, the funds could have been reallocated to other purposes with no recourse for
RFA.

        Conflict-of-Interest Policy for Radio Free Asia Employees. RFA’s conflict-of-interest
policy requires employees to take “scrupulous care to avoid any action or relationship, whether
inside or outside the workplace, and whether or not specifically prohibited by an RFA policy or
procedure, which results in or is reasonably likely to create the appearance of:

        x    Losing independence, impartiality, or honesty;
        x    Using their status with RFA to promote personal interest or gain;
        x    Giving inappropriately preferential treatment to any person;
        x    Impeding the Company’s efficiency or economy;
        x    Making a decision on behalf of RFA outside of Company-sanctioned channels; or
        x    Undermining the confidence of the public in the integrity of the Company.”

         Violation of the policy, “including the failure to report existing or prospective activities
or relationships that constitute or create the appearance of a conflict of interest,” could result in
disciplinary action, such as termination of employment.
41
   22 CFR pt. 518.5.
42
   22 CFR pt. 518.27.
43
   22 CFR pt. 518.2(gg).
44
   22 CFR pt. 518.2(ff).
45
   OMB Circular A-122, att. B (item 12).

                                                19
                                           UNCLASSIFIED
                                           Def. App. 29
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 30 of 392

                                              UNCLASSIFIED



        Two of the four RFA employees who OIG found had some affiliation with organizations
that were awarded contracts during FYs 2012 and 2013 did not comply with RFA’s conflict-of-
interest guidance. Specifically, one employee did not include, in a 2012 conflict-of-interest
document, the relationship the employee had with the New America Foundation. The other
employee disclosed, in the conflict-of-interest document, that the employee provided
“programmatic advice and information to the Freedom2Connect Foundation.”

        Radio Free Asia Did Not Comply With Conflict of Interest Requirements for its
        Agents

        OIG also found that RFA did not comply with OMB conflict-of-interest requirements for
some RFA agents, specifically, members of RFA’s Advisory Council. RFA awarded 30 OTF
contracts for projects during FYs 2012 and 2013. 46 Prior to awarding the contracts, RFA used an
Advisory Council to evaluate the project proposals for technical viability and to determine
whether the projects supported OTF objectives. According to the OTF website, the 19 Advisory
Council members were not RFA employees but were experts in privacy and security technology
who had “volunteered their service in their respective personal capacity.” The members came
from different backgrounds, such as working at universities, foundations, and private companies.
The Advisory Council’s role was to provide formal evaluations of the proposals that it reviewed.
The members could either recommend the proposals for contract award or provide feedback on
their concerns about the proposals as written.

       OIG reviewed the 30 OTF project-related contracts and identified 14 contracts, totaling
$4.0 million, with organizations that had some affiliation with 7 of the 19 members of the
Advisory Council. For example, one Advisory Council member is a founder of one of the
organizations that received OTF funding. Additionally, five other Advisory Council members are
employees of organizations that were awarded contracts. These 14 projects represented
51 percent of the total amount (about $7.8 million) of OTF project contracts for FYs 2012 and
2013. Table 2 provides information on the organizations and the number and dollar amount of
the contracts awarded.




46
  RFA funded 47 contracts using OTF funds during FYs 2012 and 2013. However, 17 of the contracts related to
security audits or service contracts, which were not reviewed by the Advisory Council. Therefore, for the purposes
of this section, OIG considered only the 30 contracts that related to OTF projects.

                                                   20
                                              UNCLASSIFIED
                                               Def. App. 30
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 31 of 392

                                                UNCLASSIFIED


Table 2. Organizations Affiliated With Advisory Council Members Who Received OTF
Funding
                                 Number of Contracts       Amount of Contracts
       Organization
                                      Awarded                   Awarded
 University of California-
                                          2                           $1,200,000
 Berkeley*
 Thinkst                                  1                              130,000
 SecondMuse                               1                              162,410
 New America Foundation                   5                            1,411,800
 Whisper Systems                          5                            1,133,862
           Totals                        14                           $4,038,072
*These two contracts were not awarded directly to Berkeley by RFA. Instead, they were awarded to another not-for-
profit organization, which then gifted the funds to Berkeley. Additional information on this not-for-profit is provided
in the section “Freedom2Connect Foundation” of this report.
Source: OIG developed based on a review of the OTF website and OTF contracts.

        RFA requires Advisory Council members to sign annually the “RFA Open Technology
Fund Advisory Council Conflict of Interests Policy and Non Disclosure Agreement.” The
purpose of the policy is to protect RFA’s interests when RFA is contemplating entering into a
transaction being reviewed by the Advisory Council that might benefit the private interests of an
Advisory Council member. The policy is also intended to identify “independent” Advisory
Council members. In addition to the annual document, each Advisory Council member is
required to complete an “Advisory Council Member Conflict of Interests Disclosure Form” prior
to evaluating a proposal. This disclosure form requires Advisory Council members to identify
any relationship, transactions, or positions held that may create a conflict of interest between
RFA and the Advisory Council member’s personal or financial interests.

        To determine whether the Advisory Council members signed both documents, OIG
obtained and reviewed conflict-of-interest documentation for five 47 of 30 project-related
contracts. OIG found that none of the five contract files included complete conflict-of-interest
documentation. For example, for four of five contracts, only one Advisory Council member
signed the annual conflict-of-interest disclosure form. Further, not all Advisory Council
members signed the additional project-specific disclosure form required before evaluating a
proposal for any of the contracts reviewed. A summary of compliance with RFA’s Advisory
Council conflict-of-interest policy for the five contracts is shown in Table 3.




47
  OIG selected six contracts for procurement review. However, two of those contracts were awarded to the same
organization for a project with work that would be performed in FYs 2012 and 2013. The Advisory Council
reviewed the proposal only once because the proposal submitted for its review was for both years. Thus, instead of
six proposals for Advisory Council review, there were five.

                                                     21
                                                UNCLASSIFIED
                                                Def. App. 31
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 32 of 392

                                               UNCLASSIFIED


Table 3. Summary of Compliance With RFA’s Advisory Council Conflict-of-Interest Policy
                               Contract Contract Contract Contract Contract
                                   1         2          3            4           5
 Number of Advisory Council
 members who reviewed the          3         4          3            2           5
 proposal
 Number of Advisory Council
 members who signed the annual                     1       1         1            1         5
 conflict-of-interest disclosure
 Number of Advisory Council
 members who signed the                            1       0         0            1         3
 project-specific conflict-of-
 interest disclosure
Source: Prepared by OIG based on the results of testing.

        The reason that none of the five contract files we examined had complete conflict-of-
interest documentation was, in part, because RFA did not have a process in place to ensure that
Advisory Council members completed the two types of conflict-of-interest disclosure forms. We
reviewed the list of Advisory Council members who evaluated projects. According to
documentation provided by RFA, none of the Advisory Council members evaluated proposals
for organizations with which they were affiliated. However, the number and dollar amounts of
the contracts that were awarded to organizations affiliated with Advisory Council members
created the appearance of potential conflicts of interest.

        Radio Free Asia Did Not Comply With Other Federal Procurement Requirements
        for Grantees

       In addition to conflict-of-interest requirements, OMB mandates that grantees comply
with other procurement requirements, including the following:

        x    Competing procurement transactions to the maximum extent practical. 48
        x    Justifying the lack of competition for contracts that are sole sourced. 49
        x    Developing independent cost estimates. 50
        x    Performing cost or price analyses. 51
        x    Maintaining a system of contract administration. 52

Further, grantees are required to maintain contract files that contain documentation supporting
RFA’s compliance with these requirements.



48
   22 CFR pt. 518.43, “Competition.”
49
   22 CFR pt. 518.46, “Procurement records.”
50
   22 CFR pt. 518.44, “Procurement procedures.”
51
   22 CFR pt. 518.45, “Cost and price analysis.”
52
   22 CFR pt. 518.47, “Contract administration.”

                                                    22
                                               UNCLASSIFIED
                                               Def. App. 32
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 33 of 392

                                              UNCLASSIFIED

        OIG tested six RFA contracts, 53 totaling about $4.0 million, related to the OTF program
to determine whether RFA complied with certain procurement requirements. 54 OIG found that
RFA did not comply with certain procurement requirements for any of the contracts tested.
Table 4 provides the results of testing.

Table 4. Compliance with Federal Procurement Requirements
                         Contract Contract Contract Contract                              Contract       Contract
                             1          2        3         4                                 5              6
 Contract Was Competed      No         No       No        No                                No             No
 Sole-Source
                            Yes       Yes       Yes       No                                  Yes           No
 Justification Provided
 Independent Cost
                            No         No       No        No                                  No            No
 Estimate Developed
 Cost or Price Analysis
                            No         No       No        No                                  No            No
 Performed
 Evidence of Contract
                            Yes       Yes       Yes       Yes                                 Yes           Yes
 Administration
Source: Prepared by OIG based on testing six RFA contracts.

        Insufficient Competition. None of the six contracts tested were competed, meaning that
all were issued using a sole-source 55 award. Further, according to RFA officials, RFA chose to
issue all 47 OTF procurements during FYs 2012 and 2013 as sole-source awards. RFA officials
stated that RFA did not complete the OTF procurements because of the “unique nature of the
work” that OTF requires. RFA officials further explained that OTF projects are concepts or ideas
that individuals or organizations develop, and according to RFA officials, these individuals or
organizations wanted assurance that their ideas would not be taken by others. However, OIG
reviewed the 47 OTF contracts and identified 17 that were awarded for services. OIG concluded
that these 17 service contracts were neither “unique” nor would inherently expose concepts or
ideas if the procurements were competed. Specifically, these contracts, which again were
awarded by RFA using a sole-source award, included five contracts, totaling about $79,000, to
develop the OTF website. Another two contracts, totaling $200,000, were awarded for translating
software, websites, documentation, and other information into foreign languages. An additional
six contracts, totaling $563,000, were awarded for security audits. Three contracts, totaling
approximately $34,000, were for event planning and event facilitation. Finally, one contract, for
$275,000, was for a research study to map the digital environment in a specific country.

      Insufficient Sole Source Documentation. RFA did not maintain sufficient
documentation to support the decision not to compete the procurements. Although it may have
53
   Two contracts were awarded based on the same proposal. Specifically, the proposal included work to be
performed during two separate years.
54
   The section “Detailed Testing Methodology” in Appendix A provides information on how the contracts were
selected for this audit.
55
   Sole-source acquisition means a contract for the purchase of supplies or services that is entered into after
soliciting and negotiating with only one source. According to the Federal Acquisition Regulation (sbpt. 6.302,
“Circumstances permitting other than full and open competition”), some of the circumstances permitting other than
full and open competition include the following; only one responsible source is available, unusual or compelling
urgency, or national security.

                                                   23
                                              UNCLASSIFIED
                                              Def. App. 33
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 34 of 392

                                             UNCLASSIFIED

been appropriate for RFA to award the six contracts tested without competition, it was difficult
to determine because of the insufficient sole-source justifications. Two of six contracts did not
have sole-source justifications in the file. One contract awarded in FY 2013 was based on a
proposal submitted in FY 2012 for a 2-year project. 56 According to RFA officials, the FY 2013
contract did not need a sole-source justification because the justification used for the FY 2012
contract also applied to the FY 2013 contract. The second contract without a sole-source
justification was also awarded in FY 2013. The RFA President provided OIG a blanket sole-
source justification, prepared in April 2012, as a justification for sole-source contracts. The
blanket justification provided several general reasons for using the sole-source procurement
method, such as project efficiency, expedited timetables, and “nimble funding structure.” OIG
concluded that the blanket justification was not sufficient because it did not provide details on
why specific projects were awarded without competition.

         The remaining four of the six contracts tested had justifications in the contract file. RFA
provided hand-written memoranda to justify the lack of competition for the four contracts. The
justifications for two contracts stated that the work would “complement the project work funded
by the State Department to complete the project life cycle.” RFA sole sourced the other two
contracts because the individuals hired to work on the projects were the ones who originally
developed the projects.

         OMB guidance to grantees requires that justification for sole-source contracts be
documented; it does not provide details on the type of information that must be included in the
justification. Although grantees are not required to comply with the Federal Acquisition
Regulation, the regulation provides information on what a justification for less than full and open
competition should include. 57 Specifically, justifications should include such things as:

        x    A demonstration that the proposed contractor’s unique qualifications or the nature of
             the acquisition requires the use of a sole-source contract.
        x    A description of the market research conducted.
        x    A determination that the anticipated cost will be fair and reasonable.
        x    Approval in writing by an appropriate official.

         Based on this guidance, OIG concluded that the limited information included in the
justifications for the four OTF contracts was insufficient. The justifications did not include
details to demonstrate that the sole-source award was appropriate or that the vendor chosen
would provide the expected services at a fair and reasonable rate. Further, the justifications were
not signed by an approving official, although RFA’s President stated that she personally prepared
the documents.

        Lack of Independent Cost Estimates. RFA did not develop independent cost estimates
for any of the six contracts tested. According to RFA officials, a formal cost estimate was not


56
   RFA awarded two contracts to the same organization, giving the organization $600,000 in FY 2012 and another
$600,000 in FY 2013, for a total of $1.2 million.
57
   Federal Acquisition Regulation, sbpt. 6.303-2, “Content.”

                                                  24
                                             UNCLASSIFIED
                                             Def. App. 34
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 35 of 392

                                                UNCLASSIFIED

needed because OTF staff has knowledge about the work involved and know what the costs of
each project should be.

        Lack of Cost or Price Analysis. RFA was unable to show evidence that it performed
cost or price analyses for any of the six contracts tested. According to an RFA official, a formal
cost or price analysis was not needed because OTF officials negotiate and significantly reduce
the amount of the proposals before final award. OIG reviewed the original cost proposals for the
six contracts and their final awards and did not identify significant reductions. For example, one
contract’s proposed cost was $1 million, which was the awarded amount. Another contract was
awarded for $991,750, which was a reduction of only $5,400 (less than 1 percent) from the
original proposal amount.

        Some Contract Administration Performed. After contracts are awarded, grantees must
maintain a system of contract administration to ensure conformance with the terms and
conditions of the contract. OIG found evidence in the contract files that OTF staff performed
some contract administration tasks to monitor its contractors and ensure that the work performed
met the conditions of the contracts. For example, the contract files for the six contracts tested
contained emails from vendors communicating the progress of their work, notes of telephone
calls, written status updates, and periodic reports.

        Although OIG found evidence in the contract files of some contract monitoring, the
monitoring process did not always ensure that contractual deadlines were met. OIG identified 4
of 47 OTF contracts where deadlines were not met, and RFA did not take action to either extend
the deadlines or require the contractor to comply with the contract. RFA officials were not aware
that these deadlines were missed until OIG brought it to their attention. An RFA official stated
that contract extensions were not initiated because a project manager position was temporarily
vacant.

Radio Free Asia Did Not Comply With its Internal Procurement Process

         RFA developed written procurement procedures for certain types of procurement
activities, such as using consultants and purchasing services and goods. However, the procedures
did not address OTF procurements. RFA posted the OTF contract award process on the OTF
website. The process begins when an interested party submits a concept note or proposal through
the OTF website. 58 OTF staff work with organizations that submit ideas to develop a sufficient
proposal for projects that the OTF staff believe are viable and relate to the program.

        Once approved by OTF staff, OTF submits the proposals to the Advisory Council for
review and evaluation. Advisory Council members 59 review the proposals to determine whether
they are technologically viable and financially sound and make recommendations for funding.
The website did not indicate how many Advisory Council members must recommend a project

58
   Although not specifically mentioned on the website, this process is used only for proposals for projects related to
Internet or mobile device programs. Internally determined service-type contracts, such as for the development of the
OTF website, are not put through this process.
59
   At the time of the audit, the Advisory Council consisted of 19 members; prior to 2013, the Council consisted of 7
members.

                                                     25
                                                UNCLASSIFIED
                                                Def. App. 35
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 36 of 392

                                              UNCLASSIFIED

before it goes forward in the process. According to one official, for FYs 2012 and 2013, OTF
considered two Advisory Council member recommendations sufficient. Another RFA official
stated that in FY 2012, three Advisory Council members approved a proposal before the
proposal could go forward, while five to six Advisory Council members were needed in
FY 2013.

       Proposals with recommendations for funding from both OTF staff and the Advisory
Council are then reviewed by RFA’s executive, legal, and financial departments before contracts
are awarded. According to the OTF website, contracts are awarded for final proposals
determined to be a “high priority, technically feasible, and legally and fiscally compliant.”

       OIG reviewed the proposals related to six RFA OTF contracts, 60 totaling about
$4.0 million, to determine whether RFA complied with the process described on its website. 61
OIG found that none of the six proposals complied with all of the procurement requirements.
Table 5 provides the results of the testing.

Table 5. Compliance With Radio Free Asia Procurement Process
                         Contract Contract Contract Contract                               Contract      Contract
                            1          2         3          4                                 5             6
 Sufficient Number of
 Advisory Council
                           Yes        Yes       Yes        Yes                                Yes           Yes
 Members Reviewed the
 Proposal*
 Sufficient Number of
 Advisory Council
 Members                   No         No        No         No                                  No           Yes
 Recommended the
 Proposal
 Evidence the Proposal
 Was Reviewed by the       No         Yes       Yes        Yes                                No            Yes
 Legal Department
 Evidence the Proposal
 Was Reviewed by the       Yes        Yes       Yes        Yes                                Yes           Yes
 Financial Department
 Evidence the Proposal
 Was Reviewed by the       No         No        No         No                                 No             No
 Executive Department
*
 OIG considered a review by two members to be acceptable.
Source: Prepared by OIG based on the results of testing




60
   Two of the contracts were for the same project. However, the contracts were awarded for work in two separate
years.
61
   The section “Detailed Testing Methodology” in Appendix A provides information on how the contracts were
selected for this audit.

                                                   26
                                              UNCLASSIFIED
                                              Def. App. 36
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 37 of 392

                                        UNCLASSIFIED



       Advisory Council Members Review

       Because RFA did not have a policy on the number of Advisory Council members who
needed to review a proposal before it could go forward, OIG considered a review by two
members to be acceptable, which was the fewest number of members allowed, according to one
RFA official. All six proposals were reviewed by at least two Advisory Council members before
award.

       Advisory Council Members Recommendation

        Five of six proposals were not recommended by at least two Advisory Council members.
In some cases, the Advisory Council members had questions and concerns about the proposals.
For example, three Advisory Council members who reviewed one proposal identified a number
of concerns, including the need for additional project details and specific cost information. One
Council member stated that the proposal was “vague for the amount of money they were asking
for.” For another proposal, one Advisory Council member stated that “this is a big, unfocused
project. … For a million bucks, I expect more detail.” RFA awarded contracts for both proposals
despite the concerns raised by the Advisory Council members.

       Contrary to the process information on the website, an RFA official stated that Advisory
Council members do not have to recommend a project before it moves forward. If members
make negative comments about the project, OTF staff will adjust the proposal to address the
concerns. When OTF staff believe they have addressed all of the Advisory Council members’
concerns, the proposals are forwarded for further processing without asking for further Council
member review or feedback.

       Legal and Financial Reviews

       Documentation in the form of emails showed that four of the six proposals were reviewed
by the General Counsel. RFA officials stated that the General Counsel reviewed all proposals,
but RFA lacked the documentation. All six proposals were reviewed by the Budget Director.

       Executive Review

        Although the President stated that she approved sole source justifications for these
projects, RFA did not provide documentation demonstrating that the RFA President had
approved any of the six contracts tested before the contracts were awarded.

Radio Free Asia Did Not Have Detailed Procurement Policies and Procedures for Open
Technology Fund Projects

        RFA did not comply with Federal procurement requirements for grantees or with its own
internal OTF contract award process because RFA did not have detailed OTF procurement
policies and procedures. In addition, RFA staff were not familiar with Federal procurement
requirements and were not trained in contract procedures, such as developing cost estimates and

                                             27
                                        UNCLASSIFIED
                                        Def. App. 37
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 38 of 392

                                           UNCLASSIFIED

price analyses. Additionally, RFA did not have detailed internal control procedures for OTF
contracts, such as the number of Advisory Council members needed to approve a proposal or
requirements for documenting executive approval of a proposal. Further, RFA did not have
procedures in place to monitor the OTF procurement process to ensure that it was followed. RFA
officials stated that the procedures currently in place are sufficient and are followed.

Process Used To Select Projects Needs Improvement

        Based on the concerns that OIG identified with the appearance of conflicts of interest
with both RFA officials and the Advisory Council members, as well as instances of
noncompliance with other procurement requirements and its own procurement process, OIG
concluded that BBG and RFA should reconsider RFA’s process for evaluating and selecting
OTF projects. At the time of this audit, a BBG Special Committee on Internet Anti-Censorship
was developing objectives for the Internet Anti-Censorship Program and processes for using
Internet anti-censorship funds. For instance, the Special Committee on Internet Anti-Censorship
planned to establish a process to oversee the use of the funds and measure program
achievements. The Committee proposed establishing a new BBG Program Office that would be
staffed with full-time BBG employees. The office would provide oversight for all Internet anti-
circumvention activities funded by BBG, both directly and indirectly.

        In addition, the Special Committee on Internet Anti-Censorship proposed a pre-award
review, analysis of performance, and an assessment of results. The pre-award review would
require BBG, grantees, and sub-recipients to “engage in a robust review of applications in order
to reduce the risk of money being wasted or projects not achieving the intended results.” During
a meeting on the Committee’s findings, the President of RFA disagreed with the Committee’s
proposal, stating that the new program office should be responsible only for projects funded
directly by BBG, not projects funded indirectly by BBG through RFA. The BBG Board of
Governors did not make a decision on the Committee’s proposal at this meeting. However, based
on the findings identified by OIG and presented in this report, it is essential for BBG to reassess
the methodology used by RFA to select projects for funding.

        During a meeting with OIG, RFA’s legal counsel stated that BBG would violate the law 62
if BBG asked RFA to participate in a joint process to select projects to fund using Internet anti-
circumvention funds. Specifically, the law states that an executive agency should use a grant
agreement when substantial involvement is not expected between the executive agency and the
recipient when carrying out the activity. OIG does not agree that asking RFA to participate in a
joint process to select projects to be funded would violate law or regulation. 63 The law does not
prohibit substantial involvement, nor does it define either the specific term “substantial
involvement” or detail what might constitute substantial involvement by the agency. Moreover,
the mere selection of projects to fund does not entail prescribing how the projects are to be
carried out. Additionally, BBG’s participation in the selection of projects to fund would not be
infringing on RFA’s regulatory responsibility to conduct its own source evaluations. Regardless,
since OIG is suggesting that RFA (as well as BBG) participate in the selection process, OIG

62
     31 U.S.C. § 6304.
63
     22 CFR 518.41 and 2 CFR 200.318(k).

                                                28
                                           UNCLASSIFIED
                                           Def. App. 38
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 39 of 392

                                        UNCLASSIFIED

concluded that RFA’s participation would mitigate as a precautionary safeguard against BBG
getting substantially involved in carrying out the activity contemplated in the grant agreement
and would comply with a reasonable construction of the statutory language and requirements.

Projects May Have Cost More Than Necessary

        Because RFA did not comply with Federal procurement requirements, there is no
assurance that RFA received fair value for OTF contracts. Since RFA did not sufficiently
compete the OTF projects, there was no assurance that other parties might not have been able to
do the projects more efficiently or at a better price. Without independent cost estimates, RFA
could not compare the proposed prices with independent estimates and determine whether the
proposed prices were reasonable. Since RFA did not perform formal cost or price analyses, there
was no assurance that the individual cost elements charged to RFA were reasonable and
allowable. Furthermore, without sufficient oversight, there was no assurance that the work paid
for was completed timely and in accordance with the contract. In addition, formal written
internal procurement processes would assist RFA in ensuring that its employees procured items
in compliance with Federal guidelines.

         According to RFA, the Advisory Council review process “greatly expands OTF’s project
oversight capacity, expertise, perspective, and accountability.” It also helps OTF avoid
“unintentional duplication of efforts, provide independent verification of programmatic
assessments, and identify strategic parallels in complementary fields.” The Advisory Council
review process was developed so that OTF could take full advantage of the members’ expertise
in the technical and practical aspects of privacy and security technology. However, OIG found
that RFA had not received a significant amount of feedback from Council members on proposals
and did not necessarily rely on the Council members’ evaluations when they were received.
Effectively, the RFA officials responsible for OTF projects made the decisions on which
proposals to fund with little oversight or control.

       Recommendation 9. OIG recommends that the Broadcasting Board of Governors require
       Radio Free Asia to develop and implement supplemental procurement policies and
       procedures for Open Technology Fund procurements that comply with Federal
       procurement requirements for grantees.

       BBG Response: BBG concurred with the recommendation, stating that the Board “will
       condition any further grant of” Internet anti-censorship “funding to RFA on RFA’s
       development and implementation of such policies and procedures, consistent with BBG
       guidance.”

       RFA Response: RFA concurred with the recommendation, stating that it had “a
       Procurement Policy that is followed for all purchases.” RFA acknowledged that “there
       were some departures from its procurement procedures and Office of Management and
       Budget requirements applicable at the time.” However, RFA stated that it believes that
       those departures were “primarily matters of insufficient documentation rather than
       substantive ones.” In response to the recommendation, RFA stated that it will
       “immediately initiate a review of its procurement procedures affecting all of its activities,

                                             29
                                        UNCLASSIFIED
                                        Def. App. 39
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 40 of 392

                               UNCLASSIFIED

including OTF, and supplement them particularly in light of the recent issuance by the
Office of Management and Budget (OMB) of Uniform Administrative Requirements,
Cost Principles and Audit Requirements.” RFA further stated that it planned to fully
assess the “procurement standards contained in that policy guidance” and appropriately
incorporate the information in RFA’s procurement policy. RFA also stated that it planned
to ensure that “competition is conducted to the extent practical.” Further, RFA stated,
“Appropriate cost or price analysis will be conducted and contract administration
procedures to assure contractor compliance and performance will be adopted.”

OIG Reply: While OIG agrees that RFA has a procurement policy, that procurement
policy was not used for OTF procurements. RFA included the OTF contract award
process on the OTF website. That contract award process was different than the
information included in RFA’s general procurement policy. OIG confirmed that the
process was different with RFA officials during the audit. OIG also disagrees with RFA’s
assertion that RFA’s departures from OMB guidance and its own policy were not
substantial. OIG identified significant noncompliance with Federal requirements related
to competition; cost and price analyses; conflict of interest; and, to a lesser degree,
contract administration. RFA’s significant noncompliance makes it difficult to ensure that
RFA used resources it received from the Government in a cost-effective manner.

Based on BBG concurrence, OIG considers the recommendation resolved. OIG will close
this recommendation when OIG receives and accepts documentation showing that BBG
has required RFA to develop and implement supplemental procurement policies and
procedures for OTF procurements that comply with Federal requirements.

Recommendation 10. OIG recommends that the Broadcasting Board of Governors
require Radio Free Asia (RFA) to develop and implement a training plan that ensures that
RFA employees involved in the Open Technology Fund procurement process understand
the supplemental procurement policies developed in response to Recommendation 9.

BBG Response: BBG concurred with the recommendation, stating that the Board “will
condition any further grant” of Internet anti-circumvention funding “to RFA on RFA’s
development and implementation of such a training plan, consistent with BBG guidance.”

RFA Response: RFA concurred with the recommendation, stating that it will “initiate a
training regimen for appropriate employees involved in organizational procurements,
including those involved in the Open Technology Fund, to assure that they are aware of
RFA’s current procurement procedures.” RFA also stated that it had already “obtained a
web based training module” that “addresses and analyzes the underlying OMB
requirements. The training module will be used as the first step in that process.”

OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
resolved. The recommendation can be closed when OIG receives and accepts
documentation showing that BBG has required RFA to develop and implement a training
plan to ensure RFA procurement officials understand procurement requirements.



                                    30
                               UNCLASSIFIED
                                Def. App. 40
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 41 of 392

                               UNCLASSIFIED

Recommendation 11. OIG recommends that the Broadcasting Board of Governors
require Radio Free Asia (RFA) to implement a process to monitor the Open Technology
Fund procurement process to ensure compliance with RFA’s procurement procedures.

BBG Response: BBG concurred with the recommendation, stating that the Board “will
condition any further grant” of Internet anti-circumvention funding “to RFA on RFA’s
development and implementation of such a process, consistent with BBG guidance.”

RFA Response: RFA concurred with the recommendation, stating that it “will conduct . .
monitoring of its procurement process through a self-audit of contracts” as well as
through “the internal control review conducted by its external auditors.” RFA further
stated that any “deficiencies revealed through such monitoring will be addressed as
appropriate.”

OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
resolved. The recommendation can be closed when OIG receives and accepts
documentation showing that BBG has required RFA to develop and implement a process
to monitor OTF procurements to ensure compliance with RFA procurement procedures.

Recommendation 12. OIG recommends that the Broadcasting Board of Governors direct
Radio Free Asia (RFA) to ensure that employees and Advisory Council members comply
with RFA’s conflict-of-interest requirements.

BBG Response: BBG concurred with the recommendation, stating that the Board “will
condition any further grant” of Internet Anti-Censorship “funding to RFA on RFA’s
development and implementation of compliance with these requirements, subject to BBG
oversight.”

RFA Response: RFA concurred with the recommendation, stating that it “will continue
to enforce its Conflict of Interests policy through an awareness memorandum to
employees, officers, and agents and will incorporate specific subject training into the
broader procurement training.”

OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
resolved. The recommendation can be closed when OIG receives and accepts
documentation showing that BBG has directed RFA to ensure that employees and
Advisory Council members comply with RFA’s conflict-of-interest requirements.

Recommendation 13. OIG recommends that the Broadcasting Board of Governors
(BBG) develop and implement a process to select Open Technology Fund projects that
Radio Free Asia (RFA) will fund. Both BBG and RFA officials should be involved in the
selection process.

BBG Response: BBG concurred with the recommendation, stating that it is “drafting
policies and procedures designed to provide oversight for the use of all Internet Anti-
Censorship funds.” BBG further stated that the policy “will include language indicating

                                    31
                               UNCLASSIFIED
                               Def. App. 41
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 42 of 392

                                       UNCLASSIFIED

       that both BBG and RFA officials will participate in the project selection process.” BBG
       has already “engaged in discussions with the RFA President to ensure that Agency
       officials, well versed in all areas of Information Technology . . . represent the Agency as
       members of the OTF Advisory Panel.” According to BBG, several BBG officials will
       participate as “voting members of the OTF Advisory Panel.”

       RFA Response: RFA did not concur with the recommendation but concurred with
       BBG’s response to the recommendation. RFA disagreed with how the recommendation
       was written” in that OMB procurement standards provide that “[t]he recipient is the
       responsible authority, without recourse to the Federal awarding agency, regarding the
       settlement and satisfaction of all contractual and administrative issues arising out of
       procurements entered in support of an award or other agreement. This includes disputes,
       claims, protests, source evaluation (emphasis added) or other matters of a contractual
       nature.” RFA believes that “its purpose is to recognize privity of agreement and the fact
       that the Federal awarding agency is not a party to procurement contracts under grants.”

       “Second, if substantial federal involvement in the recipient’s procurement process is
       anticipated, the Federal awarding agency is required by the Federal Grant and
       Cooperative Agreement Act . . . to issue a cooperative agreement in which that
       substantial involvement is specified.” RFA “suggests that the OIG’s recommendation
       could give rise to the possibility that BBG would be viewed as using an intermediary to
       carry out activities that it might be precluded from undertaking directly.”

       “It should be noted that RFA reviews all potential projects with the Director of Global
       Operations/Acting CFO and presents a list of potential projects to be funded during the
       annual Operating Plan submission process.”

       OIG Reply: Based on BBG concurrence, OIG considers the recommendation resolved.
       Because of the concerns identified during the audit with the selection of OTF projects
       (such as noncompliance with procurement requirements and the appearance of conflicts
       of interest), OIG concluded that it was important for BBG to assess the process used by
       RFA to select projects and to ensure that RFA met BBG’s expectations. OIG does not
       agree that asking RFA to participate in a joint process with BBG to select projects to be
       funded would violate the laws cited by RFA. It is ultimately BBG’s decision on how best
       to accomplish the intent of the recommendation. BBG’s planned participation on the
       Advisory Council is sufficient to resolve this recommendation. The recommendation can
       be closed when OIG receives and accepts documentation showing that BBG has
       implemented a process to increase its participation in the selection of projects to be
       funded by OTF.

Finding D. Radio Free Asia Did Not Return Unneeded Funds to the
Broadcasting Board of Governors
       OIG found that RFA did not return all unused unobligated funds to BBG at the end of
FY 2013 as required by the grant agreement. Specifically, OIG identified funds of $583,583 that
were no longer needed but were not returned to BBG. RFA did not return unused funds because

                                            32
                                       UNCLASSIFIED
                                       Def. App. 42
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 43 of 392

                                              UNCLASSIFIED

RFA’s practice was to keep funds received from BBG for 5 years and at the end of the 5-year
period request permission to use the unused funds for other purposes. According to an RFA
official, BBG never informed RFA that this practice was not allowed. Further, RFA did not have
an effective process to regularly review unused funds to determine whether the funds were still
needed. In addition, BBG did not have a process in place to oversee RFA’s unused funds
annually and ensure that funds not needed in the current fiscal year were either returned or used
for another allowable purpose. As a result of the insufficient control over funds, OIG identified
questioned costs of $583,583.

Some Unused Funds Were No Longer Needed by RFA

        RFA’s grant agreement with BBG stated that RFA “shall return to BBG at the conclusion
of the fiscal year any portion of the grant funds that are not required for a legally binding
transaction or designated by RFA for a purpose and in an amount consistent with the approved
financial plan (as well as any recoveries or carryover balances from prior years), unless
otherwise approved by BBG.”

        According to its financial statements, as of September 30, 2013, RFA maintained unused
funds of $5.1 million from FY 2013 and prior years, all of which were provided by BBG. RFA
officials stated that these unused funds consisted of commitments and prior year unexpended
funds. Table 6 provides the amount of RFA’s unused funds by fiscal year as of September 30,
2013.

          Table 6. Total Unused Funds as of September 30, 2013
                                          Unexpended      Total Amount of
           Fiscal Year Commitments
                                             Funds         Unused Funds
              2007                   $0        $87,352              $87,352
              2008                    0        135,471              135,471
              2009                    0         82,135               82,135
              2010                    0         90,889               90,889
              2011                    0          6,237                6,237
              2012            1,262,847         72,296            1,335,143
              2013            3,375,578              0            3,375,578
              Totals         $4,638,425       $474,380           $5,112,805
          Source: RFA’s FY 2013 financial statements.

        RFA officials stated that all of the unused funds were needed for valid purposes and that
therefore the funds did not need to be returned to BBG. Specifically, of the unused funds of
$5.1 million, funds of $4,638,425 represented commitments for contracts, purchase orders, or
work orders that were issued but for which goods or services were not received by RFA as of the
end of the fiscal year. For example, RFA issued 12 contracts, totaling $1.7 million, on
September 30, 2013, and committed funds to make future payments on these contracts. RFA did
not receive goods or services from these contracts and did not make payments to the contractors
prior to the end of FY 2013. The remaining unexpended funds, which totaled $474,380, were
unspent. RFA preferred to keep the unspent funds until it determined that no additional invoices
would be submitted by the vendor.

                                                   33
                                              UNCLASSIFIED
                                              Def. App. 43
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 44 of 392

                                                 UNCLASSIFIED



       OIG assessed the validity 64 of the commitments and identified six commitments, valued
at $186,236 (4 percent), that were no longer needed. The amounts of the valid and invalid
commitments from FYs 2012 and 2013 are provided in Table 7.

            Table 7. Invalid Commitments Identified by OIG
                                                  Valid      Invalid
             Fiscal Year Amount Tested
                                            Commitments Commitments
                2012            $1,262,847        $1,107,106   $155,741
                2013             3,375,578         3,345,083     30,495
                Totals          $4,638,425        $4,452,189   $186,236
            Source: OIG prepared based on testing.

Of the six unneeded commitments identified, the following information is provided:

     x   One commitment, totaling $30,000, was considered invalid because it was not in
         compliance with Federal regulations. RFA obligated the funds without a legally binding
         transaction or for a specific purpose. RFA used the commitment as a “place holder” in
         case additional unplanned items were needed. Federal regulations prohibit grantees from
         using grant funds for contingency purposes. 65

     x   One commitment, with a remaining balance of $150,000, had expired. Specifically, on
         April 25, 2012, RFA obligated $300,000 for a project with four deliverables that were to
         be provided by October 1, 2012. As of the deliverable date, RFA received one
         deliverable, for which it paid the contractor $75,000. On October 15, 2012, RFA
         extended the completion date for the other three deliverables to April 30, 2013. RFA
         received and paid the contractor $75,000 for one additional deliverable. However, the
         contractor did not provide the remaining two deliverables. RFA officials stated that RFA
         did not anticipate receiving the remaining two deliverables and that the balance of
         $150,000 would not be used for that purpose.

     x   Four commitments, totaling $6,236, were considered invalid because there was no
         activity for more than 6 months. For example, on September 19, 2012, RFA obligated
         $5,000 for a consultant to perform information technology security forensics testing.
         Although the purchase order was marked “urgent,” no work was done as of March 31,
         2014, more than 17 months later.

        In addition to the invalid commitments, RFA officials informed OIG that $397,347 of the
$474,380 in unexpended funds was no longer needed. In fact, after OIG began audit fieldwork,
RFA sent a memorandum to BBG requesting to use the funds for another purpose; specifically,
to equip a new video studio with auxiliary equipment and furnishings.


64
   OIG based its validity determination on three criteria: whether the item or service purchased was allowable
according to 2 CFR pt. 230, “Cost Principles for Non-profits”; whether the date by which the good or service was to
be received had occurred; and whether the account had some type of activity in the 6 months prior to the testing.
65
   OMB Circular A-122, att. B(9).

                                                      34
                                                 UNCLASSIFIED
                                                 Def. App. 44
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 45 of 392

                                             UNCLASSIFIED


RFA and BBG Did Not Have Sufficient Controls Over Unused Funds

        RFA maintained a significant amount of unneeded funds that were not in compliance
with the grant agreement because, according to RFA officials, RFA’s practice was to keep the
funds received from BBG for 5 years and, at the end of the 5-year period, RFA would request
permission from BBG to use the remaining unused funds for other purposes. For example, in an
email sent to BBG in June 2008, RFA requested that BBG allow RFA to use $210,670 in unused
funds from FY 2004 and FY 2005 for costs related to news coverage of the Olympics and the
Cambodian national elections and for cyber-security consulting. BBG approved this request.
According to an RFA official, BBG did not inform RFA that retaining the unused funds did not
comply with the grant agreement. BBG’s CFO was not familiar with RFA’s 5-year rule but was
aware that her predecessor approved carrying over unexpended grantee funds.

        In addition, RFA did not have a sufficient process in place to regularly review its
unexpended funds and open commitments to determine whether they were still needed. Although
an RFA official provided documentation showing he ran monthly reports that identified the
amount of unused funds, there was no evidence that RFA officials had assessed the amounts to
determine whether they were still needed. Sound fund management requires regular reviews of
obligations so that unneeded funds can be promptly used for other needs.

         Further, BBG did not have a process to ensure that grantees returned unused funds or
request that the funds be reprogrammed, as required by the grant agreement. Moreover, some
BBG officials were unaware that there was a requirement for RFA to return unused funds
annually. BBG’s administrative manual 66 states that the Office of the CFO “shall require the
recipient to promptly refund any balances of unobligated cash that has been advanced or paid
that is not authorized to be retained by the recipient for use in other projects.” To address the
issue, BBG hired an external contractor to assess the amount of unused funds retained by its
grantees and develop policies and procedures to monitor unused funds. Until a sufficient process
is in place, BBG officials cannot make well-informed decisions as to whether funds should be
reprogrammed by RFA or returned to BBG.

Funds Used for Questioned Costs Could Have Been Put to Better Use

       As a result of inadequate fund management, OIG questioned $583,583 in costs. These
funds could have been put to better use either by RFA or by BBG. Invalid commitments and
unexpended funds affect RFA’s ability to effectively manage its funds. In addition, because of
RFA’s practice to request approval to reprogram funds 5 years after the funds are received, RFA
has become dependent on these monies to fund projects that were not originally in the financial
plan. Because of inadequate oversight of the funding provided to RFA, BBG does not have an
accurate understanding of the amount of funds that RFA needs to operate each fiscal year.

        Recommendation 14. OIG recommends that the Broadcasting Board of Governors
        require Radio Free Asia to revise its processes to include an assessment of the continued

66
  International Broadcasting Bureau Manual of Operations and Administration, ch. 7-600, “Grants and Other
Financial Assistance.”

                                                  35
                                             UNCLASSIFIED
                                             Def. App. 45
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 46 of 392

                                UNCLASSIFIED

need for funds that are either unexpended or committed and to take action to deobligate
funds that are no longer needed.

BBG Response: BBG concurred with the recommendation, stating that it will “assess the
grantees’ process for de-obligation of funds.” BBG further stated that it had drafted or
revised templates “for use by grantees to identify unexpended or committed funds that
are no longer needed and should be de-obligated.”

RFA Response: RFA concurred with the recommendation, stating that it “maintains a
monthly record of unexpended funds by year.” RFA also suggested that the “presence of
obligated but unexpended funds at the end of a grant award year is a common situation
that arises in the context of federal awarding agency and recipient interaction. This is
reinforced by the BBG practice of allowing Grantees to reprogram prior-year funds.”

OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
resolved. RFA provided, and OIG reviewed, RFA’s monthly record of unexpended funds
during the audit. While the document may be a useful tool for RFA to track its various
accounts, there is no evidence that RFA officials reviewed the information in the
spreadsheet to assess the current need for the unexpended funds. RFA’s fund
management process is not sufficient considering that OIG identified unexpended funds
of $397,347 that were no longer needed dating back to FY 2007. Moreover, when OIG
brought this to the attention of RFA, RFA immediately requested permission from BBG
to reprogram the funds. While OIG agrees that it is possible to have valid obligations
remain open in future fiscal years, it is important for an organization to have a process in
place to periodically assess open obligations for continued need and to take appropriate
actions when obligations are no longer needed.

The recommendation can be closed when OIG receives and accepts documentation
showing that BBG has required RFA to revise its funds management processes to include
a consideration of the continued need for funds that are either unexpended or committed
and to take action to deobligate funds that are no longer needed.

Recommendation 15. OIG recommends that the Broadcasting Board of Governors
require Radio Free Asia to annually report on the amount of unused funds.

BBG Response: BBG concurred with the recommendation, stating that it will require
RFA “to annually report on the amount of unused funds.”

RFA Response: RFA concurred with the recommendation, stating that it will “provide a
report of prior-year funds at the end of October each year when it submits the final fiscal
year financial reports required by the Grant Agreement.”

OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
resolved. The recommendation can be closed when OIG receives and accepts
documentation showing that BBG has required RFA to annually report on the amount of
unused funds.

                                     36
                                UNCLASSIFIED
                                Def. App. 46
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 47 of 392

                                                UNCLASSIFIED



           Recommendation 16. OIG recommends that the Broadcasting Board of Governors
           develop and implement a process to oversee Radio Free Asia’s unused funds.

           BBG Response: BBG concurred with the recommendation, stating that it will continue to
           work “to finalize the process for handling grantees’ unused funds. These results will be
           incorporated into the Grant Monitoring Program.”

           RFA Response: RFA concurred with the recommendation.

           OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
           resolved. The recommendation can be closed when OIG receives and accepts
           documentation showing that BBG has developed and implemented a process to oversee
           RFA unused funds.

           Recommendation 17. OIG recommends that the Broadcasting Board of Governors make
           a formal determination on the $583,583 in questioned costs related to unused funds at
           Radio Free Asia identified by OIG.

           BBG Response: BBG concurred with the recommendation, stating that the Office of the
           Chief Financial Officer will “review the questioned cost related to unused funds and
           make related recommendations to the Interim Director.”

           RFA Response: RFA concurred with the recommendation, stating that of the “$583,583
           questioned by the OIG, BBG granted RFA permission to reprogram $397,347 of this
           amount.” RFA also stated that one commitment of $150,000 had not expired as reported
           by OIG. RFA further stated that this “contract was amended on April 30, 2014” to extend
           “the time of performance through December 31, 2014, and the remaining two
           deliverables have been completed.” RFA said that it plans to “monitor the remaining
           obligated amounts and when it is determined that any of those funds are no longer
           required for the original purpose, RFA will work with BBG to reprogram those funds.”

           OIG Reply: While BBG agreed with OIG’s recommendation, BBG’s response was not
           sufficient for OIG to consider the recommendation resolved because management did not
           provide a decision with respect to the validity of the $583,583 in questioned costs OIG
           identified related to unused funds. 67

           RFA indicated that some of the questioned costs OIG identified were not invalid because
           the contractor provided the remaining deliverables for which RFA paid. During multiple
           meetings on the topic of unused funds, including the audit exit conference, RFA did not
           provide OIG documentation showing that the status of the identified unused funds had
           changed. Because OIG did not receive documentation showing that the funds were used
           appropriately, the amount of questioned costs presented in the recommendation,
           $583,583, remains unchanged. RFA should provide BBG documentation related to these

67
     Inspector General Act, as amended, Pub. L. No. 95-452 § 5(a)(8).

                                                     37
                                                UNCLASSIFIED
                                                Def. App. 47
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 48 of 392

                                               UNCLASSIFIED

           funds to facilitate BBG’s formal determination of the questioned costs related to unused
           funds.

           This recommendation can be resolved when BBG provides a determination (dollar value
           agreed to or not agreed to) on the validity of the $583,583 in questioned costs. This
           recommendation can be closed when OIG receives and accepts documentation showing
           that BBG took appropriate action related to the unused funds questioned by OIG,
           including the recovery of any costs determined to be disallowed.

Finding E. Non-Personnel Expenditures Were Generally Allowable, but Some
Personnel Costs May Be Unallowable
        OIG found that RFA generally used the grant funds provided by BBG in accordance with
Federal regulations and the grant agreement. Specifically, of 199 non-personnel expenditures
tested, amounting to $1,673,537, OIG found that 194 expenditures, totaling $1,656,505,
complied with Federal regulations and the grant agreement. OIG identified $1,740 in
unallowable travel-related expenditures that occurred primarily because RFA’s travel policy did
not require that travelers obtain approval to exceed Federal per diem amounts. Additional travel-
related expenditures of $15,292 that otherwise would have been allowable were paid with funds
that were not available for the purpose for which they were used, primarily because changes in
funding were not made to reflect the changes in travel purposes. OIG also identified unallowable
expenditures of $19,737 for promotional items and unallowable expenditures of $117 for
charitable contributions that were specifically prohibited by Federal regulation. BBG approved
the expenditures for promotional items without obtaining the required waiver from OMB, and
one RFA field office made charitable contributions because the office was not aware that grant
funds could not be used for charitable donations. RFA and BBG had taken actions to address the
control deficiencies that resulted in these unallowable costs.

        OIG also identified instances in which RFA’s personnel-related costs were not in
technical compliance with Federal law and grant requirements. Specifically, maximum annual
salary levels for four of seven RFA positions reviewed were higher than the maximum annual
salary levels of comparable BBG positions. In addition, 4 of 11 benefits reviewed exceeded the
benefits provided to Federal employees. The noncompliance occurred primarily because the RFA
benefits were required under a collective bargaining agreement. 68 In addition, BBG did not
perform a recent comparability study of benefits and salaries, as required, which would have
allowed BBG to better assess whether the aggregation of RFA’s benefits exceeded benefits
provided to Federal employees. As a result, some funds may have been spent on unallowable
personnel costs that could have been put to better use.




68
     According to RFA officials, BBG approved the collective bargaining agreement.

                                                    38
                                               UNCLASSIFIED
                                                Def. App. 48
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 49 of 392

                                               UNCLASSIFIED


Most Non-Personnel Expenditures Complied With Federal Regulations and the Grant
Agreement

        The grant agreement requires that the costs incurred by RFA comply with OMB
guidance 69 and authorizes certain types of expenditures insofar as the costs are reasonable and
necessary to further the purpose of the grant. For example, the grant agreement authorizes RFA
to pay for the costs of foreign travel, but it prohibits RFA from paying for first-class travel for
any employee.

        Testing of Non-Personnel Expenditures

        To determine whether RFA’s non-personnel expenditures complied with OMB guidance
and the grant agreement, OIG tested the non-personnel expenditures. 70 Of 9,782 FY 2013
expenditures, totaling $13,088,505, OIG tested 199 expenditures, totaling $1,673,537, or almost
13.0 percent of the dollar value of the universe. OIG determined that 194, or 97.5 percent, of the
199 expenditures, totaling $1,656,505 or 99.0 percent of total dollar value tested were allowable.
OIG identified five travel-related expenditures, totaling $17,032, that included unallowable costs.
This amount represented 1.0 percent of the amount of all expenditures tested. Table 8 provides
the results of OIG’s sample of non-personnel expenditures.

Table 8. Results of Testing of RFA Non-Personnel Expenditures
                   Number                  Number of
                               Number of                 Amount                        Amount of
  Expenditure      Sampled                 Items With
                                Allowable                Over Per                       Incorrect
   Category          and                   Unallowable
                                  Items                    Diem                        Funds Used
                    Tested                    Costs
 Contract
 Services                 68            68           0           $0                               $0
 Travel                   44            39           5        1,740                           15,292
 Office Space             38            38           0            0                                0
 General and
 Administrative           34            34           0            0                                 0
 Technical*               10            10           0            0                                 0
 Capital
 Expenditures              5             5           0            0                               0
     Totals              199          194            5       $1,740                         $15,292
* Technical expenditures include technical equipment that cost less than $5,000.
Source: OIG prepared based on the results of its testing.

       Of the five unallowable travel-related expenditures, three expenditures included
reimbursement for unallowable travel costs amounting to $1,740 and are detailed as follows:



69
  The grant agreement requires RFA’s costs to be in compliance with OMB A-122.
70
  The section “Detailed Testing Methodology” in Appendix A provides information on how the expenditures were
selected for this audit.

                                                    39
                                               UNCLASSIFIED
                                               Def. App. 49
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 50 of 392

                                               UNCLASSIFIED


        x    Two of the three expenditures included reimbursement for hotel rooms at a rate
             higher than the maximum daily rate allowed by Federal regulation. 71 Federal
             regulation authorizes organizations to exceed the maximum allowable rate if it is
             approved by an officer of the organization “to ensure that the authority is properly
             administered and controlled to prevent abuse.” However, RFA’s travel policy did not
             include a requirement for approval.
        x    The third travel-related expenditure was unallowable because RFA mistakenly used
             the wrong per diem rate when calculating the traveler’s reimbursement.

        After discussing these issues with RFA officials, RFA updated its travel policy to require
prior approval when an employee’s travel plans included special or unusual circumstances that
necessitated exceeding the maximum allowable daily lodging rate. RFA officials also collected
the overpayment of per diem from the employee.

        OIG also identified instances in which RFA used incorrect funds to pay for charges
totaling $15,292 related to three of the five unallowable expenditures. 72 Although the
expenditures were allowable under Federal regulations, the expenditures were paid with funds
that were not available for the purpose for which they were used. Specifically,

        x    Two expenditures for one trip were paid using programming/broadcasting funds, but
             the purpose of the travel was Internet anti-circumvention.
        x    One expenditure for a separate trip was paid from Internet anti-circumvention funds,
             but the purpose of the travel was programming/broadcasting.

        The grant agreement states that RFA “may use the Grant Funds solely for planning and
operating expenses related to international broadcasting and administration thereof” and that
Internet anti-circumvention funding “is made available for costs associated with expanding
unrestricted access to information on the Internet.”

        RFA officials stated that the original purpose of one of the two trips was for
programming/broadcasting purposes but that the trip evolved into an Internet anti-circumvention
technology study. The officials agreed that it would have been more appropriate to prorate the
trip between the two funds. For the second trip, only the airfare portion of the trip was paid from
Internet anti-circumvention funds, while the remainder of the trip was paid from
programming/broadcasting funds. In FY 2014, BBG began requiring that RFA detail all
expenditures from the Internet anti-circumvention funding, which will help RFA identify the
purpose of the expenditures and ensure that the appropriate funds are used. The new requirement
should also help BBG ensure that grant funds are used for their appropriate purpose in the future.




71
  48 CFR pt. 31.205-46, “Travel Costs.”
72
  One of these expenditures also included unallowable travel costs. The portion of the expenditure that was
unallowable was reported with the other unallowable costs.

                                                    40
                                               UNCLASSIFIED
                                               Def. App. 50
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 51 of 392

                                                 UNCLASSIFIED


           Analysis of Non-Personnel Expenditure Accounts

       In addition to testing a sample of non-personnel expenditures, OIG reviewed a listing of
RFA’s general ledger accounts and identified two accounts—“Promotional Items” and
“Contributions”—that were specifically prohibited by Federal regulation. 73 Grantee funds may
be used for promotional items or contributions but only if a waiver is obtained from OMB.

        During FY 2013, RFA spent $19,737 on promotional items. RFA officials stated that the
promotional items included caps, t-shirts, coffee mugs, and other similar items that would be
given to the general public as a marketing tool to “get RFA’s name out there.” RFA officials also
stated that promotional items were included in the financial plan that was submitted to and
approved by BBG. BBG officials stated that RFA faces challenges with name recognition.
However, BBG did not obtain the necessary waiver from OMB for RFA to spend grant funds on
promotional items. Without the required waiver, the expenditures of $19,737 are unallowable
costs.

        RFA also spent $117 on contributions. RFA officials stated that one of RFA’s field
offices made two contributions, totaling $117, to a charitable organization. After OIG brought
the expenditures to RFA’s attention, RFA officials sent an email to all RFA field offices
informing them that they could not use office funds to make donations to charitable
organizations.

        According to BBG officials, BBG did not have a process to determine whether grantee
expenditures were made in compliance with OMB guidance but instead relied on the work
performed by RFA’s independent financial statement auditor. The independent auditor
concluded that there were no reportable findings related to RFA’s expenditures. Considering the
small number and amount of the deficiencies identified, OIG concluded that it is reasonable for
BBG to continue to rely on the testing performed by RFA’s independent financial statement
auditor.

Some Salaries and Benefits Did Not Comply With Federal Regulations or the Grant
Agreement

        The grant agreement required that grant funds not be used to pay any salary or other
compensation in excess of the rates established for comparable positions under Part III, Title 5,
of the United States Code (Title 5). Title 5 governs the benefits and salaries provided to Federal
employees. For example, Title 5 lists the number of annual leave days per year provided to
Federal employees as well as the schedules of basic salary rates for Federal employees.

           Comparison of Maximum Annual Salaries

     To determine whether RFA salaries were in compliance with Title 5, OIG compared the
maximum annual salaries for seven RFA positions with the maximum annual salaries for similar


73
     OMB Circular A-122, atts. B (1)(f)(3) and (12)(a).

                                                      41
                                                 UNCLASSIFIED
                                                 Def. App. 51
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 52 of 392

                                                   UNCLASSIFIED

positions at BBG. 74 Of seven positions with comparable duties, only one RFA position was at a
higher maximum annual salary level than its BBG counterpart. The maximum annual salary level
for this RFA position exceeded the maximum annual salary level for the BBG position by only
$29.

        However, RFA employees received a paid 1-hour lunch break each day, while Federal
employees do not receive a paid lunch break. Therefore, RFA employees work 7 hours each
work day, while BBG employees work an 8-hour work day. When the maximum annual salary
levels are adjusted for this difference, RFA maximum annual salary levels for four positions
exceeded the BBG maximum annual salary levels, as shown in Table 9.

Table 9. Comparison of Maximum Annual Salaries Offered by RFA and BBG With
Comparable Duties
                                                           Adjusted
                  RFA          BBG
                                                             BBG
   Sample      Maximum       Maximum
                                           Difference     Maximum     Difference
   Number        Annual       Annual
                                                           Annual
                 Salary       Salary
                                                            Salary
 S1-03              $85,200     $97,333       ($12,133)       $85,166           $34
 S3-02               72,500      97,333        (24,833)        85,166     (12,666)
 S4-02               87,800     115,742        (27,942)       101,274     (13,474)
 S4-05               96,500     111,930        (15,430)        97,939       (1,439)
 S5-01              181,500     181,500               0       158,813        22,687
 S5-02              181,500     181,500               0       158,813        22,687
 S5-04            $136,800     $136,771             $29      $119,675      $17,125
Source: OIG analysis based on RFA Employee Roster – Pay Bands, Office of Personnel Management – Salary
Table 2013, and Department of State 2013 Foreign Service (FS) Salary Table – Overseas.

           Comparison of Benefits

       To determine whether RFA benefits were in compliance with Title 5, OIG compared
11 employment benefits—Medical, Dental, Vision, Holiday Leave, Sick Leave, Public
Transportation Assistance, Retirement Contributions, Floating Personal Leave, Parental Leave,
Annual Leave, and Basic Life Insurance— offered to RFA employees with similar benefits
provided to Federal employees.

        Of 11 benefits provided to RFA employees, 7 benefits were similar to or less than the
benefits provided to Federal employees and were therefore in compliance with the grant
agreement. Specifically, RFA’s medical, dental, and vision health insurance benefits and sick
leave benefits were similar to Federal benefits. In addition, RFA’s paid holidays, public
transportation assistance, and contributions to employees’ retirement plans were less than those
provided to Federal employees. Although most of the RFA benefits complied with the
requirements of the grant agreement, four benefits—floating personal leave, parental leave,


74
     See Appendix A for details of the testing of salaries.

                                                        42
                                                   UNCLASSIFIED
                                                   Def. App. 52
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 53 of 392

                                              UNCLASSIFIED

annual leave, and basic life insurance—exceeded the benefits provided to Federal employees
depending on years of service.

        Floating Personal Leave. RFA offers two floating personal days to each employee each
year in addition to the annual and sick leave provided. Unlike annual or sick leave, the floating
personal days may not be carried over to the following calendar year, and there is no payment for
unused floating days upon termination. There is no comparable leave provided to Federal
employees by Title 5.

        Parental Leave. RFA offers parental leave to its employees. Employees are allowed
3 days of paid leave within the first 30 days after the birth or adoption of a child. Similar to the
floating personal leave, parental leave is in addition to the annual or sick leave RFA employees
earn. Federal employees are not offered paid parental leave in Title 5. For the birth or adoption
of a child, Federal employees may use annual or sick leave.

        Annual Leave. Although the number of annual leave days earned per year increases over
time for both RFA and Federal Government employees, the earned leave increases at a different
rate for each entity. During the first 3 years of service, RFA employees receive 15 days of annual
leave per year while Federal Government employees receive 13 days per year. During years 4
and 5 of employment, RFA employees continue to earn 15 days of annual leave per year while
Federal Government employees’ annual leave increases to 20 days per year. Both RFA and
Federal Government employees earn 20 days of annual leave per year during years 6 to 10.
During years 11 to 14 of employment, RFA employees receive 25 days of annual leave per year
while Federal Government employees continue to earn 20 days per year. Starting at year 15 of
employment, RFA employees earn 25 days of annual leave per year while Federal Government
employees earn 26 days per year. OIG’s analysis of annual leave earned indicates that RFA
employees generally fare better over time than Federal Government employees.

       Basic Life Insurance. RFA provides basic life insurance equivalent to two times an
employee’s annual salary, with a cap of $350,000. RFA pays the entire cost of basic life
insurance premiums. Title 5 offers Federal employees basic life insurance at two times the
employees’ annual basic insurance amount 75 when they are younger than 35, with the payment
decreasing to the annual basic insurance amount when the Federal employee reaches age 45. The
Federal Government pays only one-third of the premiums, and Federal employees pay the
remaining two-thirds.

        Collective Bargaining Agreement and Comparability Study

       Some RFA maximum annual salaries and benefits exceeded maximum annual salaries
and benefits provided to Federal employees because the work schedule and benefits were
required under the terms of a collective bargaining agreement with an employee union. 76

75
   Annual basic insurance amount is equal to an employee’s annual basic pay rounded to the next $1,000 plus an
additional $2,000.
76
   A collective bargaining agreement is a legal contract between an organization’s management and a trade union
representing employees of the organization. A collective bargaining agreement establishes the conditions of
employment for the covered employees (such as wages, working hours, and conditions).

                                                   43
                                              UNCLASSIFIED
                                              Def. App. 53
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 54 of 392

                                       UNCLASSIFIED

Although the collective bargaining agreement technically covers only RFA’s broadcasters and
some administrative staff, RFA offers the provisions of the agreement to all RFA employees to
maintain equity among its staff. RFA’s Human Resources Director stated that although the
collective bargaining agreement directs a 7-hour work day, RFA employees “routinely work in
excess of eight hours per day” without compensatory time or overtime pay. Although the
collective bargaining agreement is a legally binding agreement, the grant agreement, which was
in place before the collective bargaining agreement, is also a legally binding agreement. Federal
Government funds should not be used to pay for salaries and benefits in excess of those allowed
by Title 5.

        Another reason that RFA’s maximum annual salaries and benefits exceeded the
maximum annual salaries and benefits provided to Federal employees was that BBG had not
performed a recent comparability study. Although BBG’s Grantee Handbook required BBG to
perform a comparability study annually to verify the comparability of compensation plans, a
study had not been performed since 2007. The 2007 study indicated that, in aggregate, the
salaries and benefits offered by RFA to its employees were comparable to the salaries and
benefits offered by BBG to its employees. However, the 2007 study was performed before
certain benefits, such as parental leave, were provided to RFA employees.

       Some Funds Identified as Questioned Costs Could Have Been Put to Better Use

       As a result of its testing and analysis, OIG is questioning the $19,854 that was spent on
unallowable non-personnel-related costs. Further, the amount of the maximum annual salaries
and benefits that exceeded similar maximum annual salaries and benefits that were provided to
Federal employees was unallowable. These questioned costs could have been put to better use by
RFA or returned to BBG.

       Recommendation 18. OIG recommends that the Broadcasting Board of Governors direct
       Radio Free Asia (RFA) to make and verify that RFA has made the necessary journal
       entries to correct the funding used for $15,292 in travel costs OIG identified as allowable
       but where incorrect funds were used.

       BBG Response: BBG concurred with the recommendation, stating that it would “make
       necessary inquiries to retrieve supporting documentation for the posting of travel costs in
       the general ledger to make the proper evaluation of correct posting logic.”

       RFA Response: RFA concurred with the recommendation and provided documentation
       showing that it had prepared and posted the journal entries requested by OIG.

       OIG Reply: Based on OIG’s review and acceptance of the documentation provided by
       RFA on the posting of the adjusting journal entry, OIG considers this recommendation
       closed.

       Recommendation 19. OIG recommends that the Broadcasting Board of Governors
       (BBG) make a determination as to whether promotional items, in general, are an
       appropriate cost for Radio Free Asia (RFA). If BBG does not believe that promotional

                                            44
                                       UNCLASSIFIED
                                       Def. App. 54
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 55 of 392

                                                UNCLASSIFIED

           items are an appropriate RFA cost, BBG should inform RFA that promotional items
           should not be purchased using grant funds.

           BBG Response: BBG concurred with the recommendation but noted that “if BBG
           determines that promotional items are a necessary expense of international broadcasting,
           then we do not need an OMB waiver.”

           RFA Response: RFA concurred with the recommendation, stating that it “believes that
           BBG can make the determination of allowability of the promotional items cited in this
           finding without the need to seek an OMB waiver.” RFA based this position on the
           provisions of 22 CFR 518.4, which permits the Federal awarding agency itself to grant
           case-by-case deviations.

           OIG Reply: Based on BBG and RFA concurrence, OIG considers the recommendation
           resolved. Further, based on comments about the recommendation to obtain a waiver from
           the OMB, OIG reviewed the cited criteria and modified the recommendation to remove
           the requirement for an OMB waiver. The recommendation can be closed when OIG
           receives and accepts documentation showing that BBG (a) has made a determination on
           whether RFA can use funds for the types of promotional activities that it was performing
           and (b) either formally grants a deviation from the OMB standards or notifies RFA that it
           cannot use funds for promotional activities.

           Recommendation 20. OIG recommends that the Broadcasting Board of Governors make
           a formal determination on the $19,854 in questioned costs related to Radio Free Asia’s
           purchase of promotional items and contributions identified by OIG.

           BBG Response: BBG concurred with this recommendation.

           RFA Response: RFA concurred with the recommendation, stating that the “expenditures
           were reasonable and were needed to advance the purpose of outreach for the award and
           urges BBG to ratify these expenditures.”

           OIG Reply: While BBG concurred with this recommendation, the response was not
           satisfactory to resolve the recommendation because management did not provide a
           decision with respect to the validity of the $19,854 in questioned costs related to Radio
           Free Asia’s purchase of promotional items and contributions. 77 This recommendation can
           be resolved when BBG provides a determination (dollar value agreed to or not agreed to)
           on the validity of the $19,854 in questioned costs. This recommendation can be closed
           when OIG receives and accepts documentation showing the actions BBG has taken
           related to the $19,854 in questioned costs, including the recovery of any costs determined
           to be disallowed.

           Recommendation 21. OIG recommends that the Broadcasting Board of Governors
           (BBG) work collaboratively with Radio Free Asia (RFA) to perform a comparability

77
     Inspector General Act, as amended, Pub. L. No. 95-452 § 5(a)(8).

                                                     45
                                                UNCLASSIFIED
                                                Def. App. 55
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 56 of 392

                                UNCLASSIFIED

study of RFA salaries and benefits and determine whether the salaries and benefits
offered by RFA violate the requirements of the grant agreement. If they do, BBG should
direct RFA to bring salaries and benefits into compliance with the grant agreement.

BBG Response: BBG concurred with this recommendation, stating that it is
reestablishing “the annual comparability study to verify the comparability of
compensation plans across all BBG entities.”

RFA Response: RFA concurred with the recommendation.

OIG Reply: Based on BBG concurrence, OIG considers the recommendation resolved.
The recommendation can be closed when OIG receives and accepts documentation
showing that BBG has performed a comparability study of RFA salaries and benefits and
requested that RFA take action to address any salaries and benefits that do not comply
with the grant agreement.




                                     46
                                UNCLASSIFIED
                                Def. App. 56
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 57 of 392

                                       UNCLASSIFIED


                                List of Recommendations

Recommendation 1. OIG recommends that the Broadcasting Board of Governors define its
grant monitoring structure, formally document the roles and responsibilities of all parties
involved in the grant monitoring process, and revise its Grantee Handbook accordingly.

Recommendation 2. OIG recommends that the Broadcasting Board of Governors develop and
implement a comprehensive grant oversight program and revise its Grantee Handbook to
document the specific procedures for the grant oversight program.

Recommendation 3. OIG recommends that the Broadcasting Board of Governors (BBG)
develop and implement a training plan for all employees involved in grant oversight as
determined in response to Recommendation 1. This training plan should cover both Government-
wide requirements for grant oversight and also BBG’s internal grants policies and procedures.
BBG should revise its Grantee Handbook to include the training plan.

Recommendation 4. OIG recommends that the Broadcasting Board of Governors (BBG)
formally designate a grants analyst to monitor Radio Free Asia. As part of the designation, BBG
should ensure that the grants analyst’s responsibilities are clearly defined and communicated to
that employee.

Recommendation 5. OIG recommends that the Board of Governors formally designate a high
level Broadcasting Board of Governors (BBG) official, such as the Chief Executive Officer, as
the official responsible for approving initiatives to improve BBG’s grant oversight process.

Recommendation 6. OIG recommends that the Broadcasting Board of Governors (BBG) ensure
that the Board of Governors immediately receives training and guidance on its responsibilities as
a Board. This training and guidance should include, but not be limited to, information on Federal
requirements for overseeing grantees and BBG’s internal grant oversight policies and
procedures. The training should also address the Board’s responsibilities for ensuring that BBG
complies with Federal grants regulations. In addition, BBG should develop a plan to provide
refresher training to the Board on its responsibilities annually.

Recommendation 7. OIG recommends that the Broadcasting Board of Governors (BBG)
develop a formal framework describing how Radio Free Asia should use Internet anti-
circumvention funds. This framework should describe BBG’s priorities for the use of the funds.

Recommendation 8. OIG recommends that the Broadcasting Board of Governors (BBG) revise
the grant agreement with Radio Free Asia (RFA) to provide guidance to RFA on the newly
developed framework describing BBG’s priorities for the use of the Internet anti-circumvention
funds, as determined in response to Recommendation 7.

Recommendation 9. OIG recommends that the Broadcasting Board of Governors require Radio
Free Asia to develop and implement supplemental procurement policies and procedures for Open
Technology Fund procurements that comply with Federal procurement requirements for
grantees.

                                            47
                                       UNCLASSIFIED
                                       Def. App. 57
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 58 of 392

                                       UNCLASSIFIED



Recommendation 10. OIG recommends that the Broadcasting Board of Governors require
Radio Free Asia (RFA) to develop and implement a training plan that ensures that RFA
employees involved in the Open Technology Fund procurement process understand the
supplemental procurement policies developed in response to Recommendation 9.

Recommendation 11. OIG recommends that the Broadcasting Board of Governors require
Radio Free Asia (RFA) to implement a process to monitor the Open Technology Fund
procurement process to ensure compliance with RFA’s procurement procedures.

Recommendation 12. OIG recommends that the Broadcasting Board of Governors direct Radio
Free Asia (RFA) to ensure that employees and Advisory Council members comply with RFA’s
conflict-of-interest requirements.

Recommendation 13. OIG recommends that the Broadcasting Board of Governors (BBG)
develop and implement a process to select Open Technology Fund projects that Radio Free Asia
(RFA) will fund. Both BBG and RFA officials should be involved in the selection process.

Recommendation 14. OIG recommends that the Broadcasting Board of Governors require
Radio Free Asia to revise its processes to include an assessment of the continued need for funds
that are either unexpended or committed and to take action to deobligate funds that are no longer
needed.

Recommendation 15. OIG recommends that the Broadcasting Board of Governors require
Radio Free Asia to annually report on the amount of unused funds.

Recommendation 16. OIG recommends that the Broadcasting Board of Governors develop and
implement a process to oversee Radio Free Asia’s unused funds.

Recommendation 17. OIG recommends that the Broadcasting Board of Governors make a
formal determination on the $583,583 in questioned costs related to unused funds at Radio Free
Asia identified by OIG.

Recommendation 18. OIG recommends that the Broadcasting Board of Governors direct Radio
Free Asia (RFA) to make and verify that RFA has made the necessary journal entries to correct
the funding used for $15,292 in travel costs OIG identified as allowable but where incorrect
funds were used.

Recommendation 19. OIG recommends that the Broadcasting Board of Governors (BBG) make
a determination as to whether promotional items, in general, are an appropriate cost for Radio
Free Asia (RFA). If BBG does not believe that promotional items are an appropriate RFA cost,
BBG should inform RFA that promotional items should not be purchased using grant funds.

Recommendation 20. OIG recommends that the Broadcasting Board of Governors make a
formal determination on the $19,854 in questioned costs related to Radio Free Asia’s purchase of
promotional items and contributions identified by OIG.

                                            48
                                       UNCLASSIFIED
                                       Def. App. 58
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 59 of 392

                                       UNCLASSIFIED



Recommendation 21. OIG recommends that the Broadcasting Board of Governors (BBG) work
collaboratively with Radio Free Asia (RFA) to perform a comparability study of RFA salaries
and benefits and determine whether the salaries and benefits offered by RFA violate the
requirements of the grant agreement. If so, BBG should direct RFA to bring salaries and benefits
into compliance with the grant agreement.




                                            49
                                       UNCLASSIFIED
                                       Def. App. 59
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 60 of 392

                                        UNCLASSIFIED


                                                                                      Appendix A
                                  Scope and Methodology

         The purpose of this audit was to assist the Broadcasting Board of Governors (BBG) in its
efforts to manage funds provided to the grantee. Specifically, the objectives of this audit were to
determine to what extent BBG monitored Radio Free Asia’s (RFA) activities, RFA used Open
Technology Fund (OTF) resources to accomplish program priorities, RFA complied with Federal
procurement requirements and internal procurement processes for awarding OTF contracts, RFA
returned unused unobligated funds to BBG at the end of the fiscal year, and RFA used grant
funds provided by BBG in accordance with Federal regulations and the grant agreement.

        The Office of Inspector General (OIG) conducted fieldwork for this audit from
February to August 2014 at BBG and RFA. OIG limited its audit work to RFA expenditures for
FYs 2012 and 2013 and unused funds from FYs 2007-2013. OIG conducted this performance
audit in accordance with generally accepted government auditing standards. Those standards
require that OIG plan and perform the audit to obtain sufficient, appropriate evidence to provide
a reasonable basis for its findings and conclusions based on its audit objectives. OIG believes
that the evidence obtained provides a reasonable basis for its findings and conclusions based on
the audit objectives.

        To obtain background for the audit, OIG researched and reviewed public laws and United
States Code sections related to grants, Government Accountability Office guidance, the
International Broadcasting Bureau Manual of Operations & Administration, BBG’s Grantee
Handbook, budget-related documents, BBG’s strategic plan, and Congressional Budget
Justifications. OIG also obtained and reviewed RFA’s financial statements, policy and guidance,
and OTF annual reports.

        OIG interviewed officials at BBG to gain an understanding of its monitoring activities
toward RFA, as well as the processes for formulating grantee budgets; for prioritizing needs of
and communicating the goals of the Internet anti-circumvention program; for determining the
amount of and ensuring unused funds are returned by RFA; and for monitoring and overseeing
RFA activities, both financial and performance. OIG also interviewed officials at RFA to gain an
understanding of the mission, objectives, and priorities of OTF; to discuss OTF’s contracting
processes and procedures and other uses of Internet anti-circumvention funds; to determine how
OTF projects are selected; to ascertain the processes for determining the amount of and for
returning unused funds to BBG; and to determine how compliance with Federal regulations and
the grant agreement is monitored by RFA officials.

       To determine whether RFA’s procurement processes for OTF contracts complied with
Federal grantee requirements, OIG selected contracts to review, as described in “Detailed
Testing Methodology” in this appendix, and compared the procurement processes with Federal
requirements. Further, OIG obtained RFA’s written procurement procedures to determine
whether RFA established written procurement procedures for OTF-funded contracts. In addition,
OIG reviewed the affiliations of the officials making decisions on which projects to fund to
determine whether there was a potential conflict of interest. This review was performed by


                                             50
                                        UNCLASSIFIED
                                        Def. App. 60
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 61 of 392

                                        UNCLASSIFIED

conducting Internet searches on Advisory Council members and comparing the information to
the projects that were funded.

        OIG also performed work to determine whether RFA expended its funds in accordance
with Federal regulations and the grant agreement. This effort included reviewing general ledger
account titles for compliance with Federal regulations and testing a sample of RFA’s non-
personnel expenditures for FY 2013 to determine compliance with Federal regulations and the
grant agreement. OIG also compared RFA’s maximum annual salaries provided to its employees
with maximum annual salaries provided to BBG employees through Title 5 of the United States
Code. This work is described further in “Detailed Testing Methodology.”

        To review additional benefits in addition to salaries, OIG used other means to compare
benefits RFA’s and BBG’s benefits, such as annual leave, basic life insurance, and retirement.
For example, to reach conclusions on retirement benefits, OIG used a report prepared by an
actuarial specialist who determined the approximate service cost of the Federal Government for
contributions to the Federal Employees Retirement System.

Use of Computer-Processed Data

        The audit team used computer-processed data from RFA’s Cost Point System, which is
RFA’s accounting system. Specifically, OIG obtained a listing of all transactions and a listing of
all account balances for FYs 2012 and 2013. OIG used the transactions listing to generate a
sample of expenditures for allowability testing. OIG performed substantive testing of the
expenditure information obtained during the audit to assess the reliability of the data. In addition,
RFA’s financial statements, which are produced using data from Cost Point, are audited
annually. OIG determined, based on how the data would be used in the report, the assurances
provided by the annual financial statement audit, and the procedures performed during this audit,
that the data was sufficiently reliable for OIG’s needs. Issues identified during fieldwork are
detailed in the Audit Results section, Finding E, “Non-Personnel Expenditures Were Generally
Allowable, but Some Personnel Costs May Be Unallowable.”

Work Related to Internal Controls

       OIG performed steps to assess the adequacy of internal controls related to the areas
audited. For example, OIG gained an understanding of and tested the controls over the contract
process used to award contracts for Internet anti-circumvention efforts. OIG also gained an
understanding of and tested the controls over the return of any unexpended funds by RFA to
BBG. In addition, OIG gained an understanding of and tested the controls over the allowability
of RFA’s expenditures. Work performed on internal controls during the audit is detailed in the
Audit Results section of the report.

Detailed Testing Methodology

       OIG’s sampling objectives were to determine to what extent:

       x   OTF contracts would fulfill program priorities;

                                             51
                                        UNCLASSIFIED
                                         Def. App. 61
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 62 of 392

                                               UNCLASSIFIED


          x   OTF contracts were in accordance with procurement standards established for grant
              recipients; 1
          x   RFA continued to have a valid need for funds that were committed at the end of
              FY 2013;
          x   RFA used its grantee funds in accordance with Federal regulations and the grant
              agreement; and
          x   RFA’s salaries were in compliance with Title 5 of the United States Code as required
              by the grant agreement.

          Selection of OTF Contracts for Determining Accomplishment of Priorities

         To determine whether OTF contracts would accomplish program priorities, OIG obtained
all the contracts awarded using OTF funding in FYs 2012 and 2013. RFA awarded 47 contracts, 2
totaling about $9 million. OIG reviewed each contract and determined the purpose and separated
the contracts into six categories, as shown in Table A.1.

      Table A.1. OTF Contracts From FY 2012-2013 by Category
                                  Number of
          Contract Category                       Value of Contracts
                                   Contracts
       Internet Projects                      18          $4,401,397
       Mobile Device Projects                 12           3,412,087
       OTF Web site                            5              78,880
       Project Security Audits                 6             563,445
       Translation/Language                    2             200,000
       Other                                   4             309,300
                 Totals                       47          $8,965,109
      Source: OIG prepared based on the purpose of each contract.

        Of 47 total contracts, 30 contracts, valued at about $7.8 million, were awarded for
Internet and mobile device projects. OIG considered the remaining contracts to be service in
nature, for example, website development, audits, translation, and meeting costs. Therefore, OIG
focused its analysis on the 30 contracts that were awarded for Internet and mobile device
projects, as shown in Table A.2.

Table A.2. OTF Contracts Included in Analysis
        Contract Category                Number of Contracts                Value of Contracts
    Internet Projects                                               18                     $4,401,397
    Mobile Device Projects                                          12                      3,412,087
               Totals                                               30                     $7,813,484
Source: OIG prepared based on the results of its analysis.

1
  22 Code of Federal Regulations, pt. 518.5, “Uniform Administrative Requirements for Grants and Agreements
With Institutions of Higher Education, Hospitals, and Other Non-Profit Organizations.”
2
  RFA provided OIG a list of 48 contracts awarded with OTF funds for FYs 2012 and 2013. One item included as a
contract was actually a contingency fund, which had no contract award associated with it. That item was removed
from the universe; so for purposes of this audit, OIG considered only the 47 actual contracts.

                                                    52
                                               UNCLASSIFIED
                                               Def. App. 62
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 63 of 392

                                              UNCLASSIFIED



      The results of the review are included in the Audit Results section, Finding B,
“Broadcasting Board of Governors Did Not Provide Sufficient Guidance on the Use of Open
Technology Fund Resources.”

        Selection of OTF Contracts for Testing Compliance With Procurement
        Requirements

        To determine whether RFA’s OTF contracts were complying with Federal requirements,
OIG judgmentally 3 selected 6 of 30 project-related contracts—with 5 different vendors— that
were entered into during FY 2012 or FY 2013. 4 OIG’s primary consideration for the selection of
the contracts was dollar value. Each contract selected was more than $100,000, and the six
contracts selected totaled $3,953,022, which was about 51 percent of the total value of the
contracts. However, OIG also considered the relationship of the officials who selected projects
for funding to the organizations that received funding when selecting its sample. OIG considered
these contracts to be at high risk for abuse.

         The six contracts selected were reviewed for compliance with procurement standards
established for grant recipients. 5 For each of the selected contracts, OIG reviewed the contract
files to determine whether RFA maintained sufficient documentation to support the following:

        x    Maximum competition or a justification when competitive bids or offers were not
             obtained.
        x    Cost or price analysis.
        x    Basis for contractor selection.
        x    Basis for award cost or price.
        x    A system of contract administration, such as evidence OTF staff monitored the
             performance of the contract awardees to ensure their deliverables met the
             specifications of the contract.

        Additionally, RFA established program and funding guidance that it included on its OTF
website. OIG reviewed the contract files to determine whether the contracts received the required
project proposal reviews and approvals from OTF management or staff and the OTF advisory
council prior to contract award. Additionally, OIG reviewed the contract files to determine (1)
whether the budget director and general counsel reviewed the proposals to ensure funding was
available and there were no conflicts of interest, respectively, and (2) whether the President of
RFA approved the proposals prior to contract award. The results of the review are included in the
Audit Results section, Finding C, “Radio Free Asia Did Not Comply With Federal Procurement
Requirements or Internal Procurement Processes.”




3
  A judgment sample is a nonstatistical sampling method in which the sample is selected by using discretionary
criteria rather than the laws of probability; a judgment sample cannot be projected to the universe.
4
  The judgmental selection included four contracts from FY 2012 and two contracts from FY 2013.
5
  22 CFR pt. 518.

                                                   53
                                              UNCLASSIFIED
                                              Def. App. 63
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 64 of 392

                                           UNCLASSIFIED


        Selection of Unexpended Funds for Allowability and Validity Testing

       OIG also performed work to determine whether RFA’s unexpended funds were no longer
needed and should have been returned to BBG. RFA’s unexpended funds consisted of
commitments 6 and prior years’ unexpended funds. OIG reviewed all commitments included in
RFA’s FY 2013 financial statements as well as unexpended funds from FYs 2007-2010 to
determine their validity. OIG did not review the unexpended funds from FYs 2011 and 2012.
The transactions for those 2 years totaled only about $79,000, and so the value added to the audit
work would be minimal. To test unused funds, OIG reviewed supporting documentation to make
a determination using the following factors:

        x   Whether the item or service purchased was allowed by Federal regulation.
        x   Whether the date that the item or service was to be received had not passed.
        x   Whether there was activity on the commitment within 6 months of OIG testing. 7

       The results of the review are included in the Audit Results section, Finding D, “Radio
Free Asia Did Not Return Unneeded Funds to the Broadcasting Board of Governors.”

        Selection of Non-Personnel Expenditures for Allowability Testing

        OIG selected a sample of non-personnel expenditures from RFA’s listing of FY 2013
transactions to test for compliance with Federal regulations 8 and the grant agreement. OIG
obtained a listing of all RFA transactions for FY 2013 and removed those transactions related to
salaries and benefits, which were tested separately, as detailed in “Selection of Job Titles for
Comparison Testing” in this appendix. In addition, OIG excluded both negative transactions and
duplicate transactions, which were also tested separately. Lastly, OIG removed all transactions
with balances of less than $10.

        OIG selected the non-personnel expenditures for compliance testing using a nonstatistical
sampling method known as judgment sampling. Because this method uses discretionary criteria
to effect sample selection, OIG was able to use information it obtained during preliminary work
to assist in making informed selections. More specifically, judgment sampling was used
primarily to ensure that the relatively few high dollar expenditures would be selected and tested.

       OIG grouped the expenditures by the financial plan categories, namely Contract Services,
Travel and Allowances, Office Space, General and Administrative, Technical, 9 and Capital. 10
Generally, OIG selected all expenditures above certain thresholds or cutoff amounts for the
various categories and then randomly selected a determined number of expenditures below the
threshold for each category. To the extent practicable, proportionality was used in selecting the

6
  Commitments represent purchase orders, work orders, and contracts that were issued but for which goods or
services had not been received by RFA. Unexpended funds were the unspent portion of the budgeted amount.
7
  OIG performed testing on RFA’s commitments during May 2014, meaning there would have needed to have been
activity since December 2013.
8
  OMB Circular A-122, “Cost Principles for Non-Profit Organizations,” and 48 CFR 31.205-46, “Travel Costs.”
9
  Technical expenditures include technical equipment that costs less than $5,000.
10
   Capital expenditures include property and equipment purchases of $5,000 or more.

                                                54
                                           UNCLASSIFIED
                                           Def. App. 64
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 65 of 392

                                             UNCLASSIFIED

sample for each category. For example, Contract Services, with the greatest number of and
highest dollar amount of expenditures of all categories, was the largest sample; conversely,
Capital, with the smallest number of and the lowest dollar amount of expenditures, was the
smallest sample of all the categories.

        The universe of expenditures provided by RFA was not entirely composed of outlays of
funds. Some of the universe items were commitments of funds. OIG attempted to purge the
universe of all commitments before sample selection, but this effort met with limited success. In
some instances, OIG could determine only after sample selection that purported expenditures
were actually commitments. Consequently, the original sample size was decreased, and the
universe size needed to be concomitantly reduced. There are, however, undoubtedly other
universe items recorded as expenditures in the reduced universe that should be changed to
commitments. However, that would have involved checking the entire universe, which was
outside the scope of this audit. In addition, RFA, because of circumstances beyond its control,
was unable to provide supporting documentation for one General and Administrative
expenditure, thereby further reducing the sample. As a result of these reductions, the final
number of expenditures sampled and tested was 199, totaling $1,673,537, as shown in Table A.3.

Table A.3. RFA Non-Personnel Expenditure Sample Selection
                      Universe         Universe         Number Sampled             Amount Sampled
    Category
                       Total*          Amount*            and Tested                 and Tested
 Contract
 Services                  4,051         $5,560,892                         68                 $443,627
 Travel                    1,829            795,142                         44                  121,418
 Office Space                408          4,072,113                         38                  575,012
 General and
 Administrative            3,009         2,272,137                         34                   458,625
 Technical                   477           312,306                         10                    21,773
 Capital                       8            75,916                          5                    53,082
     Totals                9,782       $13,088,506                        199                $1,673,537
* The universe of total expenditures and the universe amount of these expenditures as shown in the table are
undoubtedly overstated because there are very likely some commitments inadvertently included. Consequently, the
totals in these two columns represent upper bounds; they cannot be any larger and are probably less.
Source: OIG prepared based on the results of its testing.

        For each of the expenditures tested, OIG determined the allowability of the expenditures
based on Federal regulations and the grant agreement. OIG reviewed supporting documentation
such as contracts, receiving reports, and invoices to determine whether RFA expended its grant
funds in accordance with regulations. The results of the review are included in the Audit Results
section, Finding E, “Non-Personnel Expenditures Were Generally Allowable, but Some
Personnel Costs May Be Unallowable.”




                                                  55
                                             UNCLASSIFIED
                                             Def. App. 65
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 66 of 392

                                                UNCLASSIFIED


           Selection of Job Titles for Comparison Testing

        To determine whether RFA salary levels were in compliance with Title 5 of the United
States Code, 11 OIG obtained an employee roster from RFA that included the job title and pay
band for each employee. Each of the RFA employee positions or job titles was assigned to one of
19 pay bands that listed a minimum and maximum salary amount (there were no individuals
assigned to 3 of the pay bands at the time of the audit). According to the roster, RFA maintained
245 U.S. employees and 8 local hire employees, for a total of 253 employees, as of
September 30, 2013. OIG included in its target universe only those job titles for the
U.S. employees, as only the U.S. employees’ salaries would need to comply with Title 5. For the
245 U.S. employees, there were 89 unique job titles to include in the universe. OIG grouped, by
pay band, the job titles with a common element, such as having “Director” in the job title,
resulting in five groups or categories. To ensure appropriate coverage across the five categories,
OIG selected a judgment sample from each of the categories, which totaled 19 job titles, as
shown in Table A.4.

 Table A.4. Job Titles Sampled and Tested
                                                                                 Number of Job
          Pay Band                Number of Job         Number of Job          Titles Sampled and
          Categories             Titles in Universe     Titles Sampled                Tested
     L1-L3                                         7                      3                      1
     3-5                                          11                      2                      0
     6-7                                          20                      3                      1
     8-10                                         30                      6                      2
     11-SES Equivalent                            21                      5                      3
            Totals                                89                     19                      7
 Source: OIG prepared based on RFA Employee Roster and sampling methodology.

        OIG planned to sample and test 20 job titles to determine whether there was
comparability between the maximum annual remuneration of RFA employees versus BBG
employees. However, when OIG obtained position descriptions for each of the sampled items
from RFA and then made the same request for position descriptions for BBG or Voice of
America positions with similar duties, BBG officials said that they did not believe BBG had a
position description that was comparable to one of RFA’s positions. Consequently, OIG sampled
the duties and responsibilities for 19 positions, determining the highest salary attainable for the
pay band or grade assigned to each position. Of these 19 positions, OIG determined that only
seven were comparable and therefore suitable for testing. The results of this testing are included
in the Audit Results section, Finding E, “Non-Personnel Expenditures Were Generally
Allowable, but Some Personnel Costs May Be Unallowable.”




11
     5 U.S.C. ch.53, “Pay Rates and Systems.”

                                                     56
                                                UNCLASSIFIED
                                                Def. App. 66
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 67 of 392

                                             UNCLASSIFIED


                                                                                                                 Appendix B

                     Broadcasting Board of Governors Response


                 BROADCASTING BOARD OF GOVERNORS
                 UNITED STATES OF AMERICA




                                                       March 25. 2015



      Mr. Norman P. Brown
      Assistant Inspector General for Audi ts
      Office of fnspcctor General
      l.i.S. Department of State

      Dear Mr. Brown:

      Thank you for the consideration shown by your audit team and the opportunity to respond to the
      Office of Inspector General's draft report. "Audit of Radio rree Asia Expenditures."' dated
      March 2015.

      The Broadcasting Board of GQvcrnors (138G) has reviewed the OlG 's analysis and draft
      recommendations and provides its concurrence. as well as comments on recent actiQns to
      implement these recommendations, in the enclosures lo this letter.

      The BBG fully supports the mission and the achievements of Radio Free Asia throughout its
      short history. RFA's accomplishments, and indeed those of all ofBBG's grantees. can un i) he
      enhanced through implementation of the management efficiencies and appropriate oversight
      recommended in the OIG report. We look forward 10 working with RF/\ to implement these
       impro,em<o~. aod pkdgc <o koop OIG i o f o ~ o ~




                                                     · /\ndre Mendes
                                                       Interim Chief Executi ve Officer and Director

       Enclosures




330 INDEPENDE'.'ICE AVENUE. SW   ROOM 3360   ( '.OHEN Bli!LDING   WASIIJNGfON, DC 202"37   (202) 203-4545   FAX (202) 203-4568




                                                  57
                                             UNCLASSIFIED
                                             Def. App. 67
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 68 of 392

                                       UNCLASSIFIED




   Broadcasting Board ofGovernors

                               BBG's Response to OIG Drnft Report
                               Audit of Radio Free Asia Expendituns
                                            Mm·ch 2015


   Recommendation]. OIG recommends that the Broadcasting Board of Governors define its
   grant monitoring stmcture, fonnally document the roles and responsibilities of all pmties
   involved in the grant monitoring process, and revise its Grantee Handbook accordingly.

   BBG Response: BBG concurs. BBG has drafted a revised Grantee Handbook, which
   outlines the roles and resp<msibiJities of'various Agency oflices in grant ovel'sight and
   administration. The Gl'llntee Handbook is in draft, pending inte1nal review and approval.
   BBG anticipates tltat the G1·antee Handbook will be approved and in use by the end oftl1e
   1st Quarter of FY 2016.


   Recommendation 2. 010 recommends that the Broadcasting Board of Governors develop and
   implement a comprehensi ve grant oversight program and revise its Grantee Handbook to
   document the specific procedures for the grant oversight program.

   BBG Response: BBG concm·s. BBG dl'llftcd a grant monitoring program (GMP) that
   aligns with its revised Grantee Handbook, as well as 0MB 2 CFR 200 requirements. Both
   the Gl'llntee Handbook :u1d GMP are pending inte rnal review and approval.


   Recommendation 3. OfG recommends that the Broadcasting Board of Governors (BBG)
   develop and implement a training plan for all employees involved in grant oversight as
   detennined in response to Recommendation 1. '!bis training plan should cover both Govenunent-
   wide requirements for grant overs ight and also BBG's internal grants policies and procedures.
   BBG should revise its Grantee Handbook to include the training plan.

   HBG Response: HBG concurs. Training slide decks are being developed for both the
   Federal aml Non-Federal entities as a pa11 ofa grant monitoring pI"ogi-am. Moreovel', BBG
   budget. analysts who support the RBG-sponsored Grantees enrolled in gmnt management
   training i.n the 1st Quarter of'Jl"Y 2015. In addition to basic gi·:mt management principles,
   the BBG budget analysts studied federal grant administration, fedel'al assistance and
   appropriation law, and cost principles.


   Recommendation 4. OIG recommends that the Broadcasting Board of Governors (BBG)
   fonnally designate a grants analyst lo monitor Radio Free Asia. As part of the designation, BBG
   should ensure that the grants analyst's responsibilities are clearly defined and conununicated to
   that employee.

   HBG Response: BBG concurs. BBG is itcti\'ely recruiting an experienced Grants
   Manager. The Oflice of Human Resources has indicated that the va<."ancy announcement


                                                   1




                                            58
                                       UNCLASSIFIED
                                       Def. App. 68
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 69 of 392

                                        UNCLASSIFIED




   Broadcasting Board ofGovernors

   Jiad dosed with o,•er 200 potential candidates. BBG anticipates that a Grants Manager will
   be on board by the 3rd Qua11e1· of FY 2015. This person will lead the grant monito1-ing
   efforts, in cooperation with a budget analyst from the Office of the CFO. A copy of the
   USAJobs announcement is set forth in Attachment A.


   Recommendation S. OIG recommends that the Board of Governors fonnally designate a high
   level Broadcasting Board of Governors (BBG) official, such as the Chief Executive Officer, as
   the official respons ible for approving initiatives to improve BBG's grant oversi ght process.

   UBG Response: UBG concui:s. Unde r his delegation of authority from the Boa.rd, BHG's
   Interim CEOillb-ector A ndre Mendes has aut.h ority to approve initiatives to improve
   BBG's grant. oversight process.


   Recommendation 6. OIG recommends that the Broadcasting Board of Governors (BBG) ensure
   that lhe Board of Governors immediately receives training and guidance on its responsibilities as
   a Board. 'n1is training and g uidance should include, but not be limit.id to, infonnation on Federal
   requirements for overseeing grantees and BBG's internal grant oversight policies and
   procedures. TI1e training should also address the Board's responsibilities for ensuring that BBG
   complies with Federal grants regulations. In addition, BBG should develop a plan to provide
   refresher training to the Board on its responsibilities annually.

   BBG Response: BBG concurs. T he Board will receive training on Federal requirements for
   overseeing grantees and BBG's intemal grant oversight policies and procedures, incJuding,
   for example, the relevant circulars of the Office of Management and Budget. The training
   may be provided by a combination ofintemal and extemal trainers. The tinting of the
   initial training, as well as :umua.l refresher training, will be as detennined by the Board.


   Recommendation 7. OIG recommends that the Broadcasting Board of Governors (BBG)
   develop a fonnal framework describing how Radio Free Asia should use Internet anti-censorship
   ftmds. TI1is framework should describe BBG's priorities for the use of the funds.

   BBG Response: HUG concurs. BBG is currently drafting policy and procedures designed to
   pr·ovide OYersight for the use of all Internet Anti-Censorship funds to ensure usage is in-
   line with appropriation language, BBG strategy, and applicable procurement process and
   appr0Yal.s.


   Recommemlation 8. OIG recommends that the Broadcasting Board of Governors (BBG) revise
   the grant agreement with Radio Free Asia (RFA) to provide guidance to R FA on the newly
   developed framework describing BBG's priorities for the use of the Internet anti-circumvention
   funds, as determined in response to Recommendation 7.




                                                    2




                                             59
                                        UNCLASSIFIED
                                        Def. App. 69
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 70 of 392

                                      UNCLASSIFIED




   Broadcasting Board ofGovernors

   BBG Response: BBG concurs. In submittin g tJ1e Agen cy's FY 2015 Operating Plan to
   Congress, which includes additional fwuling for RFA-sponsored. OTF prnjects, the Board
   expressed (via a not ation vote adopted on Much 23, 2015) its intent to establish a soun d
   oversi ght mechanism for any funds granted to RFA. A copy of the not.a ti on vote is set forth
   in Attaclnnen t B. In tllis notation vote, the scope of the Board's 11irectio11 to the BBG's
   Intedm CEO/Director authorizes tl1e inclusion of conditions, including imposition of th ese
   recommended requirements, i n any subsequent grant amendment.


   Recommendation 9. OIG recommends that the Broadcasting Board of Governors require Radio
   Free Asia 10 develop and implement supplemental procurement policies and procedures for Open
   Technology Fund procurements that comply with Federal procurement requirements for
   grantees.

   BBG Response: BBG concurs. The Board will condition any further grant of IAC funding
   to RFA on RFA 's deYelopment aml implementation of such policies and procedw·es,
   consistent with BUG guidance.


   Recommendation 10. OIG recommends that the Broadcasting Board ofG()vernors require
   Radio f'ree Asia (RFA) to develop and implement a training plan that ensures that RFA
   employees involved in the Open Technology Fund procurement process understand the
   supplemental procurement policies developed in resp()nse to Recommendation 9.

   BUG Response: BBG concurs. The Board will condition any further grant of IAC funding
   to RFA on RFA 's development and imple mentation of such a trai_njng pla n, consistent w ith
   BBG guid imcc.


   Recommendation l l . OTG recommends that the Broadcasting Board of Governors require
   Radio Free Asia (RF.I\) to implement a process to monitor the Open Technology l)und
   procurement process to ensure compliance with RFA's procurement procedures.

   UHG Response: BUG concu rs. T he Hoard w ill condition any fu rther grant of I A C funding
   to RFA on R FA's deYelopment and imple mentation of such a p.rocess, consistent with BBG
   guidance.


   Recommendation 12. OIG recommends that the Broadcasting Board of Governors direct Radio
   Free Asia(RFA) lo ensure that employees and Advisory Council members comply with RFA's
   conflict of interest requirement~.

   B BG Response: BBG concurs. T he Board wil.l condition any further grant oflAC funding
   to RFA on R.FA's development and imple mentation of compl.iance w ith these requirements,
   subject. to BBG oversight



                                                  3




                                           60
                                      UNCLASSIFIED
                                      Def. App. 70
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 71 of 392

                                       UNCLASSIFIED




   Broadcasting Board ofGovernors


   Recommendation 13. OIG recommends that the Broadcasting Ooard of Governors (BBG)
   develop and implement a process to select Open Technology Fund projects that Radio Free Asia
   (RFA) will fund. Both BEG and RF A officials should be involved in the selection process.

   BBC Response: BBC concurs. As noted in our response to Recommendation 7, the BBC is
   drafting policies and procedures designed to provide oversight. for the use of all lntcm ct.
   Anti -Censorship funds. These policies and procedures will p1·ovide a framewor·k for
   oversight to ens ure tha t use of the funds is in line with the BBC stmtegy, relevant
   appropiiations langu age, and applicable procw ·cmen t process and apprnvals. They will
   also include language indicating that both .BBG and RFA officials w ill participate i.n the
   project selection process.

   The Agency has al.ready engaged in discussions with the RFA President to ensure that
   Agency officials, well ve1-scd in all areas of lnfonnation Teclmology including IAC and
   Fil'ewall managem ent, rep resent the Agency as membe1-s of the OTF Advisory Pan el. The
   recently a ppoint.e d Direct.or of the BUG's JAC program and former Agency Deputy CJO,
   as well as BBC's IT specialist and recognized expert in IAC matters, will pa11icipatc as
   voting m embe1-s of the OTF Adviso1-y Panel. We will update OIG on these developments as
   the policies and procedures are completed.


   Recommendation 14. OIG recommends that the Broadcasting Board of Governors require
   Radio Free Asia to revise its processes to include an assessment of the continued need for funds
   that are either unexpended or committed and to take action to de-obligate funds that are no
   longer needed.

   HHG Response: BHG concurs. B BG w ill assess the gra ntees' process for de-obligation of
   funds. HBG has drafled/revised t.emplates (funds need statemen t, annual financial
   plan/statem ent of disbu1·sement) fo1· use by grantees to identify unexpended or committed
   funds that are no longer needed and sho uhl be de-obligated. These te mplates will be
   finalized in tandem with final a pprovals for the updated G rantee Handbook.


   Recommendation 15. OIG recommends that the Broadcasting Board of Governors require
   Radio Free Asia to annually report on the amount of unused funds.

   BBC Response: BBG concm·s. BBC will require Radio Free Asia to ammally report on the
   am ount of unused funds.


   Recommendation 16. OIG recommends that the Broadcasting Board of Governors develop and
   impl.:ment a process to overs.:e Radio Free Asia's unused funds.

   BBG Response: BHG concurs. BBG w ill co11tinue to work with the Grantees, BBG
   Management, OGC, and 0MB to finalize the p•·ocess for handling g m.n tees' unused fuJ1ds.


                                                   4




                                            61
                                       UNCLASSIFIED
                                       Def. App. 71
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 72 of 392

                                       UNCLASSIFIED




   Broadcasting Board ofGovernors

   These results will be ineorpomted into the Gmnt Monitoring Pl'Ognun (GMP), Grantee
   Handbook and associated templates for reporting.


   Recommendation 17. 010 reeonunends that the Broadcasting Board of Governors make a
   fomial delcm1ination on the $583,583 in questioned costs related to unused funds at Radio Free
   Asia identified by OIG.

   BBG Response: BBC Concurs. The BBG OCFO will review the questioned cost related to
   mmscd funds and make related reconunemlations to the Interim Director.


   Recommendation 18. OIG recommends that the Broadcasting Board of Govcmors direct Radio
   Free Asia (RF A) to make and verify that R FA ha~ made the necessary j ournal entries to correct
   the fonding used for $ 1.5,292 in travel costs OJG identified as allowable but where incorrect
   funds were used.

   BBC Response: BBG concut's. The BBC OCFO will make necessary inquiries to retrieve
   supporting docwnentation for the posting of travel costs in the general ledger to make the
   proper evaluation of correct posting logic. Once the evaluation has been conducted the
   information will be vetted with BBG's management for presentation to RFA for action.


   Recommendation 19. ( )[0 recommends that the Broadca~ting Hoard of Governors (BBG) make
   a detennination as to whether promotional items, in general, are an appropriate cost for Radio
   Free Asia (RF A), and if so. obtain a waiver from the Office of Management and Budget. If BBG
   does not believe that promotional ite ms are an appropriate RFA cost, BBG should inform RFA
   that promotional items should not be purchased using grant funds.

   BBG Response: BBG concurs. We note, however, that if BBG determines that promotional
   items :n·e a necessary expense of intemational broadcasting, then we do not need an OMU
   waiver. (See 2 CFR 200.421 (b)(4), defining allowable promotional costs to include
   "[p)rogram outreach and other specific purposes necessary to meet the requi:l'ements of the
   Federal award.)


   Recommendation 20. OlG recommends that the Broadcasting Board of Governors make a
   fom1al detennination on the $ 19,854 in questioned Cl)Sls related to Radio Free Asia's purchase of
   promotional items and contributions identified by OIG.

   BBG Response: BBG concurs.

   Recommendation 21. OfG recommends that the Broadcasting Board ofGoven1ors (BBG) work
   collaboratively with Radio Free Asia (RFA) to perfonn a comparability study of RFA sala1ies
   and benefits and determine whether the salaries and benefits offered by RFA violate the



                                                   5




                                            62
                                       UNCLASSIFIED
                                       Def. App. 72
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 73 of 392

                                       UNCLASSIFIED




   Broadcasting Board ofGovernors

   requirements of the grant agreement. If so, BBG should direct RFA to bring salaries and benefits
   into compliance with the grant agreement.

   BBC Response: BBC concurs. Currently, BBG is reviewing the 1-c,,ised grantee handbook
   and re-establishing the ammal compaI'ability stu<ly to ve1·uy the comparability of
   compensation plans across all BBG entities. The Cmnt Agreement states that grantees may
   not "pay any salary or other compensation, or enter into any contract. prm1iding for the
   payment of salary 0 1· compensation in excess of the rates established for comparable
   positions under Title 5 of the United States C0<le, or the for·cign relations laws of the United
   States."




                                                  6




                                            63
                                       UNCLASSIFIED
                                       Def. App. 73
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 74 of 392

                                         UNCLASSIFIED


                                                                                                Appendix C

                            Radio Free Asia Response

                  Radio Free Asia




              March 25 , 2015


              Mr. Norman P. Brown
              Assistant Inspector General for Audits
              U.S. Department of State, Office of the Inspector General
              1700 N. Moore St.
              Arlington, VA 22209

              Dear Mr. Brown,

              Thank you for the opportunity to respond to the Office of Inspector General
              (O!G) draft report Audit of Radio Free Asia Expendilures, dated March 4,
              2015. Our response includes specific comments about the substance, tone
              and word choice employed in the report and responds to each
              recommendation which concerns possible action by RF A.

              It should be stated that, during the conduct of the audit, Radio Free Asia
              (RF A) staff has worked conscientiously to cooperate fully with your audit
              team responding quickly, completely and transparently to numerous on-site
              visits, document requests, telephone and e-mail inquiries and conversations.
              We request that this cooperation and openness be acknowledged in the
              report since it is addressed to our funding agency, the Broadcasting Board of
              Governors (BBG), and the report will eventually become a public document.
              We ask this, in particular, because the audit team itself indicated that it was
              RF A's recordkeeping and responsiveness which ensured that some data
              sought directly from BBG was only made available through RF A.

              The fact that RF A has fully cooperated does not mean, however, that it
              agrees with al l of the report's statements, concl usions, and
              recommendations. To the contrary, we believe that the audit team based
              several of its findings on mistaken or faulty assumptions and drew
              unwarranted conclusions. As will become clear in your review of what
              follows, we believe that a number of the cases in which noncompliance was
              asserted were based on misinterpretation of applicable rules or extension of
              them to situations to which they do not apply resulting in an overall
              misimpression of RF A's performance using federal funds.

              We draw your attention to this dispositive statement in your report:
              "Considering the small number and amounts of deficiencies identified,
              OIG concluded that it is reasonable for BBG to continue to rely on the
              testing performed by RFA's independent financial statement auditor."


                  2025 M Street, NW      T202530 4900
                  Surte 300              F 202 530 7797
                  Washington, DC 20036   www.rla.org




                                              64
                                         UNCLASSIFIED
                                         Def. App. 74
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 75 of 392

                                    UNCLASSIFIED




         We have accepted most of the recommendations because we find them to be
         constructive. We respectfully request that the OIG review each conm1ent
         and modify the report language based on its demonstrated validity. We also
         request that the full text ofRFA's Transmittal Letter and Specific Comments
         provided herein be treated as part of the "Views of Management" as called
         for under generally accepted government auditing standards. We
         understand, however, that it may not be possible to include all supporting
         attachments.

         including RFA's response will result in a more balanced final report.

         Sincerely,




         Libby Liu
         President

         Enclosure:     Specific Comments to the OIG Audit of Radio Free Asia
                        Expenditures (including Attachments)




         2 of 10




                                         65
                                    UNCLASSIFIED
                                    Def. App. 75
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 76 of 392

                                     UNCLASSIFIED




         Radio Free Asia

         SPECIFIC COl\i™ENTS TO THE OIG AUDIT OF RADIO FREE
         ASIA EXPENDITURES

         RECOMMENDATION 9

         Co11cm· w ith recomme11datio11 :lnd noting the folJowing:

         RF A has a Procurement Policy that is followed for all purchases. RFA
         acknowledges that there were some depa,turcs from its procurement
         procedures and Office of Management and Budget requirements applicable
         at the time the contracts examined by the OIG were awarded for some Open
         Technology Fund (OTF) contracts. RFA believes that those depar·tures were
         priJ1Jarily matters of insuJ1icient documentation ratJ1er than substantive ones.
         111cy were not departures which resulted in harm to the programs supported
         by the Broadcasting Board of Governors (BBG). RFA believes that proper
         va.lue was received in these procurements and that program objectives were
         achieved. However, RF A will immediately initiate a review of its
         procurement procedures affecting all of its activities, including OTP, and
         supplement them particularly in light of the recent issuance by the Office of
         Management and Budget (0MB) of Uniform Administrative Requirements,
         Cost Principles and Audit Requirements (2 CFR 200, effective l2/26/J4).
         TI1e procurement standards contained in that policy guidance (2 CFR
         200.317-326) will be fully assessed and appropriately incorporated going
         forward. This review will assure that competition is conducted lo the extent
         practical. Appropriate cost or price analysis will be conducted and contract
         administration procedures to assure contractor compliance and perfom1ance
         will be adopted.

         Rf A believes that OIG's assertions about noncompliance with a requirement.
         for independent cost estimates are incon-ect and that its suggestion to rely on
         language on the subject from the Federal Acquisition Regulation (PAR) is
         inappropriate. ll1e policy cited in a footnote on Page 21 of the draft by the
         OIG (22 CFR 518.44) does not require independent cost estimates. RF A will
         incorporate a procedure to prepare cost or price analysis in compliance with
         the newly issued 0MB policy (2 CFR 200.323(a)) for contracts that exceed
         the federal Simplified Acquisition l11reshold.

         RFA will also use the guidance provided in 2 CPR 200.330 to develop a
         policy concerning the proper characterization of its lower tier relationships,
         known as "subrecipicnt and contractor dctenninations" in the new
         regulations. Rf A suggests that the OIG's characterizatio11 of the award




         3 of 10




                                          66
                                     UNCLASSIFIED
                                     Def. App. 76
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 77 of 392

                                     UNCLASSIFIED




         made to Freedom2Connect Foundation as a subaward (i.e. an award of
         financial assistance as distinct from a purchase transaction) while at the
         same time contending that it should have been competitively procured
         represents an inconsistency on its part. Since there is no past or current
         general federal requirement for competition of subawards (subgrants) and
         the oversight requirements for subawards and contracts under grants have
         and w ill continue to differ, RFA believes that adopting and following
         policies on this subject will address the concerns voiced by the O IG.

         Please note that on page 16, footnote 34, the OIG stated that the required
         filings related to the Freedom2Connect Foundation were delinquent. 1nese
         filings are now up-to-date.

         RECOMMENDATION 10

         Concm· with recommendation and noting the following:

         RF A will initiate a training regimen for appropriate employees involved in
         organizational procurements, including those involved in the Open
         Technology Fund, to assure that they 11re aware of RFA's current
         procurement procedures. After the review and policy revisions discussed in
         our response to Recommendation 9 arc implemented, those employees will
         receive the updated infonnation. RFA has already obtained a web based
         training module entitled "Purchasing with Federal Grant Funds", developed
         by an experienced training organization, that addresses and analyzes the
         underlying 0MB requi rements. ·n,e training module will be used a~ the first
         step in that process.

         RECOMMENDATION 11

         Concu1· with reconunendation and n oting the following:

         Upon completion oflhe policy review discussed in Recommendation 9,
         RF A will conduct near term monitoring of its procurement process through
         a self-audit of contracts (Attachment I - OTF Project Approval Form) and
         through reliance on the internal control review conducted by its external
         auditors under the engagement petfo1med to satisfy requirements of the
         Single Audit Act of 1984 (a~ amended). Any deficiencies revealed through
         such monitoring will be addressed as appropriate.

         lt should be noted that there was a sole-source justification on file for 1110
         lwo contracts totaling $200,000 for translations. The six contracts totaling
         $563,000 for security audits were awarded to the only companies uniquely
         qualified to do l11is type ofscrvicc.



         4 of 10




                                          67
                                     UNCLASSIFIED
                                     Def. App. 77
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 78 of 392

                                    UNCLASSIFIED




         RECOMMENDATION 12

         Concur with reconuncndation and noting the following:

         111e language in RF A's Conflicloflnterests policy was drafted by the BBG,
         and its usc is mandated in the Grant Agreement. RFA suggests that BBG
         review its mandated Conflict of Interests policy to assure that it is in
         compliance with applicable 0MB requirements. RFA will continue to
         enforce its Conflict of Interests policy through an awareness memorandum
         to employees, officers, and agents and will incorporate specific subject
         training into the broader procurement training to be conducted in response to
         Recommendation 10. However. RFA believes that the 010 has considerably
         overstat.ed the extent to which conflict of interests may have arisen in the
         procurements that were reviewed in connection with the audit. RFA
         suggests that OIG appears !o have concentrated on one sentence of the
         applicable BBG policy without considering the remainder of the applicable
         provision. 111e subject provision (22 CFR 518.42) actually stales, "No
         employee, officer, or agent shall participate in the selection, award, or
         administration of a contract supported by Federal funds if a real or apparent
         conflict of interest would be involved. Such a conflict would ai;se when
         th e employee, oflicer, o r agent, any member of his or her immedfate
         family, his or he r pa rt.ner, or an organization which employs or is about
         to employ any of the parties indicated herein, h as a financial or other
         interest iu the finn stJcct.cd fo1· the award (emphasis added).

         Firl;t, RF A asserts that Advisory Committee members are not employees,
         officers, or agents of the organization. TI1eir recommendations conceming
         selection of contractors are not binding on responsible RFA officials. It is
         not uncommon or inappropriate for such advisory conunittee members to
         have affiliations with organizations with technical expe1tise in highly
         specialized areas such as those which OTF is supporting.

         Second, RF A believes that to suggest that an alumnus or alumna of an
         institution of higher education has a real or apparent conflict of interest
         simply because he or she graduated from the institution stretches the stated
         0MB policy far beyond its intent. A past affiliation or relationship does not
         create a con11ict of duty with current employment and, in the particular case
         cited by the OIG, the institution involved is mmually one of the top 25
         institutions of higher education in tenns of total federal funds received
         ($482.2 million in FY 2013). To suggest that that institution might divert
         funds from au intended purpose belies the federal government's
         longstanding reliance on it as a grantee and a contractor. Further, R FA notes



         5 of 10




                                         68
                                    UNCLASSIFIED
                                    Def. App. 78
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 79 of 392

                                    UNCLASSIFIED




         that to suggest that past employment creates a conflict of interest goes
         beyond the 0MB policy which addresses only current or future
         employment. RFA suggests that the language related to individuals cited in
         the report unfairly impugns their integrity. We request that it be
         substantially edited.

         RECOMMENDATION 13

         Non-concm· with rcconnncmlation, noting the following and concur
         with BBG response t.o Recommendation 13

         RFA agrees with and supports BBG's recommended action in response to
         Recommendation 13.

         RF A strong!y disagrees with the OIG reconlmandation as fonm1 lated. Our
         position is based on at least two legal and reg11latory bases. First, 0MB
         procurement standards (22 CFR 518.41 for past procurements; 2 CFR
         200.318(k) for future procurements) provide that "The recipient is the
         responsible authority, without recourse to the Federal awarding agency,
         regarding the settlement and satisfaction of all contractual and
         administrative issues arising out of procurements entered in support of an
         award or other agreement This includes disputes, claims, protests, source
         evaluation (emphasis added) or other matters of a contractual nature." This
         provision has been in place for more than 20 yea!'$. RFA believes that its
         purpose is to recognize privity of agreement and the fact that the Federal
         awarding agency is not a party to procurement contracts under grants.

         Second, if substantial federal involvement in the recipient's procurement
         process is anticipated, the Federal awarding agency is required by the
         Federal Grant and C()operative Agreement Act (FGCAA; PL 95-224, as
         amended) to issue a c()Operative agreement iJ1 which that substantial
         involvement is specified (0MB Directive on implementation of the
         FGCAA, FR (8/J 8/78); 0MB Federal Assistance Program Announcements,
         FR 6/23/03; and, more recently, 2 CFR 200, Appendix I). RFA suggests that
         the OIG's recommendation could give rise to the possibility that BBG would
         he viewed as using an intc1111ediary to carry out activities that it might be
         precluded from unde1taking directly, a situation that the FGCAA was
         intended lo address. A recent Supreme Court case has ruled that
         Congressional pronounceme11ls staling that a particular organization is not a




         6 of 10




                                         69
                                    UNCLASSIFIED
                                    Def. App. 79
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 80 of 392

                                              UNCLASSIFIED




         federal instrnmentality are not dispositive when there is substantial
         governmental control. 1

         It should be noted that RfA reviews all potential projects with the Director
         of Global Operations/ Acting CFO and presents a list of potential projects to
         be funded during the annual Operating Plan submission process. Again,
         RF A agrees with and suppo1ts BBG's recommended action in response to
         Recommendation 13.

         RECOMMENDATIONS 14, 15, AND 16

         Concul' with l'cconunendation and n otin g th e following:

         RF A suggests that the presence of obligated but unexpended funds at the
         end of a grant award year is a common siniation that arises in the contex't of
         federal awarding agency and recipient interaction. TI1is is reinforced by the
         BBG practice of allowing Grantees to reprogram prior-year funds.

         RF A maintains a monthly record of unexpended funds by year, subject to
         independent audit, and this information was provided to the IG. (Attacluuent
         II - RFA Monthly Status of Prior Year Funds).

         RF A will provide a report of prior-year funds at the end of October each
         year when it submits the final fiscal year financial reports required by the
         Grant Agreement.

         RECO MMENDATION 17

         Concul' with recommendation and noting th e following:



         l DEPAFrrMENT OF TRANSPOFrrATION £TA(. V. ASSOCIATION OF AMERICAN RAILROADS which held that: For
         purposes of determining the validity of the metrics and standards) Amtrak. is a governmental entity.
         Pp. &-12. (a) In concluding o!herv,ise, the Court of Appeals relied on the statutory command that
         Amtrak ·;. not a department, agency, or instrumentality of the United States Government, · 49 U. S.
         C. §24301 (a)(3), and the pronouncement that Amtrak "shall be operated and managed as a for profit
         corporation, · §24301 (a) (2). But Congressional pronouncements are not dispositive of Amtrak's status
         as a governmental entity for purposes of separation of pow,m analysis under the Constitution, and an
         independent inquiry reveals the Court of Appeals· premise that Amtrak is a private entity was flawed.
         As Amtrak's ownership and corporate structure show, the political branches control most of Amtrak's
         stock and its Board of Di rectors, most of v,nom are appointed by the President, §24302 (a) (1 ),
         confirmed by the Senate, ibid_, and understood by the Executive Branch to be removable by the
         President at 'Will. The political branches also exercise substantial, statutorily mandated supervision
         over Amtrak's priorities and operations.




         7 of 10




                                                   70
                                              UNCLASSIFIED
                                              Def. App. 80
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 81 of 392

                                      UNCLASSIFIED




         Of the $583,583 questioned by the OIG, BBG granted RFA permission to
         reprogram $397,347 of this amount. (Attachment lll - Email from BBG
         approving the use of prior-year funds).

         Also, it should be noted that the OIG cited (page 30) that one commitment
         of $150,000 had expired. 'l11is contract was amended on April 30, 2014
         extending the time of perfonnance through December 31, 2014, and the
         remaining two deliverables have been completed.

         RF A will continue to monitor the remaining obligated amounts and when it
         is dete1111ined that any of those funds are no longer required for the original
         purpose, RFA will work with BBG to reprogram those fluids

         R ECOMMEN])ATION 18

         Concur with reconunendation and noting the following:

         RFA prepared and posted the journal entries requested by OIG. Copies of
         the joumal entries were submitted to the OIG on febrnary 10. 2015.
         (Attachment IV - Copy of Journal Entries and relevant support
         documentation).

         RECOMMENDATIONS 19 AND 20

         Concur with recommendation and noting the following:

         RF A believes that BBG can make the determination of al lowability of the
         promotional items cited in this rinding without the need to seek an 0MB
         waiver. ·n1is position is based on the fact that t11e cost principles applicable
         at the time that the transactions were consummated (0MB Circular A- 122, 2
         CFR 230) were incorporated by reference in BBG's regulations at 22 CFR
         518.27 and that 22 CFR 518.4 permits the federal awarding agency itself to
         grant case-by-case deviations from the requirements of the entire regulation
         (22 CFR 518). RF A suggests thal the only time that a waiver is needed from
         0MB is when an awarding agency such as BBG needs a "class deviation"
         which is permission to treat a class of recipients or grants differently. Tirns,
         0MB decision-making is warranted when multiple recipients or awards are
         involved as opposed to a single one, as arose in this case. Further, RFA
         believes that the expenditures were reasonable and were needed to advance
         the purpose of outreach for the award and urges BBG to ratify these
         expenditures.




         8 of 10




                                           71
                                      UNCLASSIFIED
                                      Def. App. 81
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 82 of 392

                                     UNCLASSIFIED




         RECOMMENDATION 21

         Concm· with 1·cconun cndation and noting th e following:

         RF A believes that the provision of the grant agreement requiring adherence
         to compensation rates established under Title 5 of the United States Code
         represents an overly expanded application of the provisions of Section
         309(d) of the lnlemational Broadcasting Act of 1994 (as amended). That
         provision states, "It is the sense of Congress that administrative and
         managerial costs forthc operation of Radio Free Asia should be kept to a
         minimum and to the maximum e:,,,.'ient feasible should not exceed the costs
         that would have been incurred if Radio Free Asia had been operated as a
         Federal entity rather than as a grantee." We suggest that language does not
         mean that rates for salaries and benefits paid to RFA employees must adhere
         to Title 5 as a cost contaiiu11ent measure. Tt is instead strongly indicated that
         overall costs of operations should not exceed those that would arise if the
         Federal government (not exclusively the Broadcasting Board of Governors)
         operated this function. llrns, if an individual element of cost exceeds the
         amount paid by the federal government for that element, it is entiJ'ely
         possible that o1Tsetting savings might be manifested in other object class
         categories of expense. Further, use of the word "should" as opposed to the
         word "mLL~t" indicates that the policy is not absolute. We also submit that the
         requirement that RFA adhere to applicable federal cost principles which
         identify how reas<mableness and allowability of cost for compensation or
         employees is dete1mined makes no mention of policies used by the Federal
         government as any specific standard for such determination and that
         normally compensation policies of grantee organizations are their
         prerogative.

         "TTiat stated, RFA recognizes that the grant agreement which was accepted
         imposes the requirement. However, RF A believes that it has adhered to the
         requirement and that the analysis presented by the OlG in Table 9 ofU1c
         drall report is Oawcd. This is because the analysis fails to tak.e into account
         what has actually been paid to employees ( as opposed to the possible
         maximum salary available for a position in the classification and
         compensation plan) and it fails to fully accommodate the concepts related to
         "exempt" salaried employees under the federal Fair Labor Standards Act, a
         law that RFA is required to follow. First, data provided to the OIG shows
         that none of the positions/individuals covered in the sample were actually
         paid at the level of what the OIG identifies as the "RfA Maximum Annual
         Salary." Thus, there was no noncompliance. Second, the calculations and




         9 of 10




                                          72
                                     UNCLASSIFIED
                                     Def. App. 82
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 83 of 392

                                   UNCLASSIFIED




         comparisons introduced by the OIG concerning total hours worked mix the
         concepts of"exempt" and "non-exempt" employees and the requisite
         compensation approaches under the FLSA. The latter (i.e. non-exempt
         employees) are individuals whose compensation is built by multiplying an
         hourly wage by the number of hours worked in a continuous designated 168
         hour work period (24/7). Under FLSA, if such individuals work more than
         40 hours during that work period, tl1ey arc entitled to premium
         compensation at one and one halftimes their regular wage. The fonner
         (exempt employees) are paid a fixed salary which does not fluctuate from
         work period to work period. ll1ey are exempt from the overtime provision.
         under Department of Labor regulations (29 CFR 541) because of their status
         as executive, administrative or professional employees. By definition,
         exempt employees arc not limited in the number of hours they may work to
         receive their salary. Many RF A employees, including those in the sample,
         routinely work many more hours than those mandated by the minimum
         attendance requirements imposed on them by RFA ,md they receive no
         compensation or compensatory time off for these hours. Thus, to assert that
         RF A employees arc overpaid because their mininrnm number of hours to be
         worked differs from that used by the BBG does not accommodate the reality
         of work patterns in either RFA or BBG.

         Having said all of the above, Rr A does support this recommendation and
         requests that the methodology, data and fmdings be shared with RF A.


         En closu res:
         • Attachment I - OTF Project Approval Fonn
         • Attachment II - RFA Monthly Status of Prior Ycar Funds
         • Attaclunent 111 - Email from BBG approving the use of prior-year funds
         • Attachment JV - Copy of .Journal Entries and relevant support
               docu.mentation




         10 of 10




                                        73
                                   UNCLASSIFIED
                                   Def. App. 83
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 84 of 392

                                       UNCLASSIFIED


                                                                                    Appendix D

     Office of Inspector General Replies to Radio Free Asia General Comments
In addition to comments directly relating to Office of Inspector General (OIG) recommendations,
Radio Free Asia (RFA) provided general comments related to a draft of this report (RFA’s
comments in their entirety are in Appendix C). OIG considered and incorporated RFA’s
comments into this report as appropriate. A summary of RFA’s general comments and OIG
replies are as presented.

RFA Comment: RFA believes that OIG’s assertions about noncompliance with a requirement
for independent cost estimates are incorrect. The policy cited by OIG (22 CFR [Code of Federal
Regulations] 518.44) does not require independent cost estimates. RFA will incorporate a
procedure to prepare cost or price analysis in compliance with the newly issued Office of
Management and Budget policy, 2 CFR 200.323(a), for contracts that exceed the Federal
Simplified Acquisition Threshold. RFA will also use the guidance provided in 2 CFR 200.330 to
develop a policy concerning the proper characterization of its lower tier relationships, known as
“subrecipient and contractor determinations” in the new regulations.

OIG Reply: The Code of Federal Regulations, 22 CFR 518.44(e), states, “Recipients shall, on
request, make available for the Federal awarding agency, pre-award review and procurement
documents, such as request for proposals or invitations for bids, independent cost estimates,
etc.,” when certain conditions apply. One of the conditions is “the procurement is expected to
exceed the small purchase threshold…and is to be awarded without competition.” The CFR
states that the small purchase threshold was $25,000.

All six of the RFA procurements tested by OIG exceeded $25,000. In addition, all of the RFA
procurements tested by OIG were awarded without competition. Based on the CFR requirements,
RFA should have been prepared to provide pre-award review and procurement documents for
these procurements including independent cost estimates. OIG did not make any changes to the
report based on this comment.

RFA Comment: RFA suggested that OIG’s characterization of the award made to
Freedom2Connect Foundation as a subaward (that is, an award of financial assistance as distinct
from a purchase transaction), while contending that it should have been competitively procured,
is inconsistent. RFA stated there is no past or current general Federal requirement for
competition of subawards (subgrants) and that the oversight requirements for subawards and
contracts under grants have and will continue to differ.

OIG Reply: OMB guidance states that a subaward means an award of financial assistance made
by a recipient, which can be provided by any legal agreement, even if the agreement is called a
contract (emphasis added). 1 Because the contract between RFA and the Foundation was not for
the procurement of goods and services but instead provided financial assistance, the amount
provided to the Foundation is a subaward. However, as noted in the OMB guidance, a subaward

1
    22 CFR pt. 518.2(ff).

                                            74
                                       UNCLASSIFIED
                                       Def. App. 84
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 85 of 392

                                        UNCLASSIFIED

can be made using a contract. Because RFA entered into a legal agreement with the
Freedom2Connect Foundation using a contract, RFA is obligated to comply with the contract
requirements established by OMB, as well as ensure that the subrecipient complied with the cost
standards established by OMB. OIG did not make any changes to the report based on this
comment.

RFA Comment: It should be noted that there was a sole-source justification on file for the two
contracts totaling $200,000 for translations.

OIG Reply: OIG did not report that two contracts for translations did not have sole-source
justifications. OIG concluded that the justifications were not sufficient. OIG did not make any
changes to the report based on this comment.

RFA Comment: The six contracts totaling $563,000 for security audits were awarded to the
only companies uniquely qualified to do this type of service.

OIG Reply: During the audit exit conference, RFA officials made a similar assertion that there
are only limited companies capable of performing security audits. OIG asked Broadcasting
Board of Governors (BBG) officials, who are familiar with the type of activities performed by
these companies, whether there were other companies available to do this type of work. BBG
officials stated that this type of work could be done by many companies and agreed that sole
sourcing for these services was inappropriate. Therefore, OIG did not make any changes to the
report based on this comment.

RFA Comment: RFA believes that OIG has considerably overstated the extent to which
conflicts of interest may have arisen in the procurements that were reviewed in connection with
the audit. RFA suggests that OIG appears to have concentrated on one sentence of the applicable
BBG policy without considering the remainder of the applicable provision. The subject provision
(22 CFR 518.42) actually states, “No employee, officer, or agent shall participate in the
selection, award, or administration of a contract supported by Federal funds if a real or apparent
conflict of interest would be involved. Such a conflict would arise when the employee, officer,
or agent, any member of his or her immediate family, his or her partner, or an
organization which employs or is about to employ any of the parties indicated herein, has a
financial or other interest in the firm selected for the award (emphasis added).”

OIG Reply: OIG reviewed the section in the report related to RFA’s noncompliance with
Federal procurement requirements and concluded that the information presented is accurate. OIG
does not believe that it has “overstated” the seriousness of the issue. OIG considered the criteria
cited by RFA when it assessed compliance with conflict-of-interest requirements and found that
RFA employees participated in the award of Federal funds to an organization in which they had
an interest. Further, 51 percent of the amount of Open Technology Fund (OTF) contracts
awarded in FYs 2012 and 2013 were made to companies affiliated with members of the
Advisory Council. OIG did not make any changes to the report based on this comment.

RFA Comment: RFA stated that Advisory Committee members are not employees, officers, or
agents of the organization. RFA further stated that the members’ recommendations concerning

                                             75
                                        UNCLASSIFIED
                                        Def. App. 85
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 86 of 392

                                           UNCLASSIFIED

the selection of contractors are not binding on responsible RFA officials and that it is not
uncommon or inappropriate for such advisory committee members to have affiliations with
organizations with technical expertise in highly specialized areas such as those which OTF is
supporting.

OIG Reply: Although recommendations made by the Advisory Council members are not
binding on RFA, the Council members do have a significant role in the OTF procurement
process. Further, RFA has a conflict-of-interest process for its Advisory Council members.
However, RFA did not enforce the requirements. For example, as reported in the finding, none of
the five awards reviewed by OIG had the required conflict-of-interest documents for the
Advisory Council members. Considering that more than 50 percent of the number of OTF
contracts during FY 2012 and FY 2013 were awarded to companies affiliated with Committee
members and that these awards were not competed, there is clearly an appearance of a conflict of
interest that RFA should consider and take appropriate steps to mitigate during the OTF
procurement process. OIG did not make any changes to the report based on this comment.

RFA Comment: RFA believes that to suggest that an alumnus or alumna of an institution of
higher education has a real or apparent conflict of interest simply because he or she graduated
from the institution stretches the stated OMB policy far beyond its intent. A past affiliation or
relationship does not create a conflict of duty with current employment and, in the particular case
cited by the OIG, the institution involved is annually one of the top 25 institutions of higher
education in terms of total Federal funds received ($482.2 million in FY 2013). To suggest that
the institution might divert funds from an intended purpose belies the Federal Government’s
longstanding reliance on it as a grantee and a contractor.

OIG Reply: OIG found that the President of RFA established the Freedom2Connect Foundation
and that the only transactions performed by the Foundation were to transfer $1.2 million
provided by RFA to the University of California-Berkeley as a gift. This was done even though
three of RFA’s Advisory Council members questioned the project.

Because RFA officials stated that the President of RFA’s relationship with Berkeley was not a
significant consideration for the project’s funding, OIG has removed the information from the
finding.

RFA Comment: RFA noted that OIG’s suggestion that past employment creates a conflict of
interest goes beyond OMB policy, which addresses only current or future employment.

OIG Reply: OIG does not agree that past employment does not create the appearance of a
conflict of interest. Moreover, the Office of Government Ethics considers prior employment
when assessing for conflicts of interest. For example, in a brochure related to the procurement
and acquisition process, 2 the Office of Government Ethics discusses issues that could impact the
appearance of a conflict of interest. The guidance states that “even though you may not have a
financial interest that can be affected by a procurement activity or contract, circumstances might
2
 Office of Government Ethics, “Ethics & Procurement Integrity: What You Need to Know as a Federal Employee
Involved in the Procurement and Acquisition Process” (2007).


                                                76
                                           UNCLASSIFIED
                                           Def. App. 86
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 87 of 392

                                       UNCLASSIFIED

arise that could call your impartiality” into question. Some examples of when your impartiality
could be questioned are when “[y]our duties require you to work on a procurement involving
your former employer.” The Office of Government Ethics advises employees to “stop working
on that matter, and contact your supervisor and agency ethics official” in situations where the
employee believes his or her impartiality would be reasonably questioned.

Although the guidance provided by the Office of Government Ethics is intended for Government
employees and may not directly apply to RFA, it demonstrates that the consideration of past
employment is reasonable when assessing potential conflicts of interest. As OIG reported, during
FYs 2012 and 2013 five contracts were awarded to an organization that a high-level RFA official
(who was involved in making decisions about procurements) worked at through 2011. This
official was responsible for day-to-day operations for OTF and had considerable involvement in
overseeing the work performed under the contracts. This person began working for RFA in
January 2012. RFA entered into contracts with the official’s former employer in May 2012 (three
awards) and in October and November 2013. Considering that these contracts were not awarded
based on competition, OIG remains concerned about the appearance of a conflict of interest
related to this RFA official. OIG did not make any changes to the report based on this comment.

RFA Comment: RFA believes that it adhered to the requirement to comply with Title 5, United
States Code, for salaries and benefits provided to RFA employees and that the analysis presented
by OIG in Table 9 of the draft report is flawed because the analysis fails to take into account
what has actually been paid to employees (as opposed to the possible maximum salary available
for a position in the classification and compensation plan). First, data provided to OIG shows
that none of the positions/individuals covered in the sample were actually paid at the level of
what the OIG identifies as the “RFA Maximum Annual Salary.” Thus, there was no
noncompliance.

OIG Response: OIG elected to compare RFA salaries by randomly selecting RFA positions and
analyzing the maximum amount authorized for each position against similar positions in BBG.
OIG considers this a reasonable and fair procedure to compare the data. However, based on
RFA’s comments, OIG performed additional analyses to compare actual RFA salaries for the
selected positions with actual BBG salaries (which were adjusted to reflect the differences in the
hours required). As shown in Table D.1, OIG found that RFA salaries paid to four of seven
employees tested exceeded the salaries paid to BBG employees in a similar position. Based on
these results, OIG did not make any changes to the report.




                                            77
                                       UNCLASSIFIED
                                        Def. App. 87
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 88 of 392

                                          UNCLASSIFIED


Table D.1. Comparison of Actual Annual Salaries Offered by RFA and BBG With
Comparable Duties
    Sample      RFA Actual Annual      Adjusted BBG Actual
                                                                   Difference
   Number              Salary              Annual Salary
 S1-03                        $72,427                 $72,785                $(358)
 S3-02                         64,655                   66,168              (1,513)
 S4-02                         79,575                   97,043            (17,468)
 S4-05                         96,500                   87,888                8,612
 S5-01                        170,000                 155,750                14,250
 S5-02                        170,690                 142,564                28,126
 S5-04                      $131,950                 $117,771              $14,179
Source: OIG prepared based on RFA-provided position descriptions and employee roster and BBG-provided
position descriptions and salary amounts.

RFA Comment: The calculations and comparisons introduced by OIG concerning total hours
worked mix the concepts of “exempt” and “non-exempt” employees and the requisite
compensation approaches under the Fair Labor Standards Act (FLSA). The latter (i.e., non-
exempt employees) are individuals whose compensation is built by multiplying an hourly wage
by the number of hours worked in a continuous designated 168-hour work period (24/7). Under
FLSA, if such individuals work more than 40 hours during that work period, they are entitled to
premium compensation at one and one half times their regular wage. The former (exempt
employees) are paid a fixed salary that does not fluctuate from work period to work period. They
are exempt from the overtime provision under Department of Labor regulations (29 CFR 541)
because of their status as executive, administrative, or professional employees. By definition,
exempt employees are not limited in the number of hours they may work to receive their salary.
Many RFA employees, including those in the sample, routinely work many more hours than
those mandated by the minimum attendance requirements imposed on them by RFA and they
receive no compensation or compensatory time off for these hours. Thus, to assert that RFA
employees are overpaid because their minimum number of hours to be worked differs from that
used by the BBG does not accommodate the reality of work patterns in either RFA or BBG.

OIG Reply: OIG recognizes that some RFA employees may work more than the required
7 hours per day. Similarly, OIG recognizes that some Government employees may work more
than the required 8 hours per day. The difference is that when an RFA employee works a typical
day (7 hours), that employee is getting paid more than the Government employee who works 8
hours because the RFA employee works 1 hour less and receives a paid lunch hour. This is a
benefit not afforded to Government employees. Therefore, when comparing RFA salaries to
Title 5 requirements, the paid lunch hour afforded to RFA employees must be considered. OIG
did not make any changes to the report based on this comment.




                                               78
                                          UNCLASSIFIED
                                          Def. App. 88
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 89 of 392

                                   UNCLASSIFIED


Major Contributors to This Report

Gayle Voshell, Director
Division of Financial Management
Office of Audits

Mary S. Charuhas, Auditor
Division of Financial Management
Office of Audits

Angelo Arpaia, Auditor
Division of Financial Management
Office of Audits

Karen Crue, Auditor
Division of Financial Management
Office of Audits

Carol Hare, Auditor
Division of Financial Management
Office of Audits




                                        79
                                   UNCLASSIFIED
                                   Def. App. 89
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 90 of 392
                                        UNCLASSIFIED




                                     +(/3),*+7
                                 FRAUD. :$67(. $%86(.

                                      ---
                                   2,*VWDWHJRY+27/,1(

                         ,I\RXIHDUUHSULVDOFRQWDFWWKH
         2,*:KLVWOHEORZHU2PEXGVPDQWROHDUQPRUHDERXW\RXUULJKWV

                               2,*:3($2PEXGV#VWDWHJRY




                                            oig.state.gov
    2IILFHRI,QVSHFWRU*HQHUDO86'HSDUWPHQWRI6WDWH32%R[$UOLQJWRQ9$


                                       UNCLASSIFIED
                                      Def. App. 90
                    Case 1:20-cv-01047-VJW     Document 11-2
                            Document Number: BBG50-G-15-0006      Filed
                                                             Blanket    10/15/20
                                                                     Agreement     Page
                                                                               Number:    91 of 392 Page 1 of 29
                                                                                       BBG50-G-15-0006


                                  ORDER FOR SUPPLIES OR SERVICES
IMPORTANT: Mark all packages and papers with contract and/or order numbers.
1. DATE OF ORDER                           2. CONTRACT NO. (If any)                                                        6. SHIP TO:
06/29/2015                                 BBG50-G-15-0006                              a. NAME OF CONSIGNEE
3. ORDER NO.                               4. REQUISITION/REFERENCE NO.                 Kelly DeYoe
BBG50-G-15-0006                            T014-15-IQ-00002
                                                                                        b. STREET ADDRESS
5. ISSUING OFFICE (Address correspondence to)                                           BBG Office of Engineering and Technical Services, 330 Independence Ave
Broadcasting Board of Governors, Office Of Contracts, 330 C Street SW, Room
4360, Washington, DC 20237                                                              c. CITY                                            d. STATE       e. ZIP CODE

                                     7. TO:
                                                                                        Washington
                                                                                        f. SHIP VIA
                                                                                                                                              DC
                                                                                                                                                         I     20237

a. NAME OF CONTRACTOR
MISCELLANEOUS
                                                                                                                       8. TYPE OF ORDER
b. COMPANY NAME
MISCELLANEOUS

c. STREET ADDRESS
                                                                                        •     a. PURCHASE
                                                                                        REFERENCE YOUR: ____________
                                                                                        Please furnish the following on the
                                                                                                                                •      b. DELIVERY -- Except for billing
                                                                                                                                       instructions on the reverse, this
                                                                                                                                       delivery order is subject to
MISC/BLANK                                                                                                                             instructions contained on this side
                                                                                        terms and conditions specified on              only of this form and is issued
d. CITY                                         e. STATE         f. ZIP CODE            both sides of this order and on the            subject to the terms and conditions


9. ACCOUNTING AND APPROPRIATION DATA
                                               I               I                        attached sheet, if any, including
                                                                                        delivery as indicated.

                                                                                        10. REQUISITIONING OFFICE
                                                                                                                                       of the above-numbered contract.



2015-X0206-TSI-T014-3701-2544-250400-2015


11. BUSINESS CLASSIFICATION (Check appropriate box(es))                                                                         12. F.O.B. POINT

•    a. SMALL
                •b. OTHER THAN SMALL
                                                  •
                                               c. DISADVANTAGED
                                                                                 •    d. WOMEN-OWNED
                                                                                                              •   e. HUBZone
                                                                            h. ECONOMICALLY DISADVANTAGED WOMEN-OWNED

•                             •                                         •
                                  g. WOMEN-OWNED SMALL BUSINESS
    f. SERVICE-DISABLED           (WOSB)ELIGIBLE UNDER THE                  SMALL BUSINESS (EDWOSB)
    VETERAN-OWNED                 WOMEN-OWNED SMALL BUSINESS PROGRAM


                      13. PLACE OF                                     14. GOVERNMENT B/L NO.          15. DELIVER TO F.O.B. POINT ON 16. DISCOUNT TERMS
                                                                                                       OR BEFORE (Date)                0 Days: 0.00 %
a. INSPECTION                 b. ACCEPTANCE                                                                                            0 Days: 0.00 %
                                                                                                                                       0 Days: 0.00 %
                                                                                                                                       0 Days: 0.00 %
                                                        17. SCHEDULE (See reverse for Rejections)
                                                                                                       QUANTITY                                                 QUANTITY
                                                                                                       ORDERED

                                                                                                                  I I
    Item No.                              SUPPLIES OR SERVICES                                                      UNIT   UNIT PRICE          AMOUNT           ACCEPTED
       (a)                                         (b)                                                    (c)        (d)       (e)               (f)               (f)
                 See Lines




                                                                       I                                      I
                    18. SHIPPING POINT                                  19. GROSS SHIPPING WEIGHT             20. INVOICE NO.

                                                                                                                                                  $0.00            17(h) TOT.
                                                                       21. MAIL INVOICE TO:                                                                            (Cont.
   SEE BILLING      a. NAME                                                                                                                                           pages)
 INSTRUCTIONS       Marcia Jones
       ON
    REVERSE         b. STREET ADDRESS(or P.O. Box)
                    BBG Office of Engineering and Technical Services, 330 Independence Ave SW, Room 4072                                                               17(i)
                                                                                                                                                  $0.00              GRAND
                    c. CITY                                                                           d. STATE    e. ZIP CODE                                         TOTAL
                    Washington
                                                                                                  I      DC             20237
                                                                                                                  23. NAME (Typed)
22. UNITED STATES OF AMERICA BY (Signature)                                                                                              Diane Sturgis

                                                                       Diane Sturgis                                   TITLE: CONTRACTING/ORDERING OFFICER
NSN 7540-01-152-8083                                                                                                        OPTIONAL FORM 347 (REV. 5/2011)
PREVIOUS EDITION NOT USABLE
                                                                            Def. App. 91                                             Prescribed by GSA/FAR 48 CFR 53.213(f)
                 Case 1:20-cv-01047-VJW     Document 11-2
                         Document Number: BBG50-G-15-0006      Filed
                                                          Blanket    10/15/20
                                                                  Agreement     Page
                                                                            Number:    92 of 392 Page 2 of 29
                                                                                    BBG50-G-15-0006

                                               SUPPLEMENTAL INVOICING INFORMATION                                  PAGE NO.
                               ORDER FOR SUPPLIES OR SERVICES
If desired, this order (or a copy thereof) may be used by the Contractor as the Contractor's invoice, instead of a separate invoice,
provided the following statement, (signed and dated) is on (or attached to) the order: "Payment is requested in the amount of
$_______. No other invoice will be    SCHEDULE         - CONTINUATION
                                        submitted." However,    if the Contractor wishes to submit an invoice, the following information must
be  provided; contract
IMPORTANT:      Mark allnumber
                         packages (if any), order number,
                                      and papers           item and/or
                                                  with contract   number(s),
                                                                        order description
                                                                               numbers. of supplies or service, sizes, quantities, unit prices,
and extended totals. Prepaid shipping costs will be indicated as a separate item on the invoice. Where shipping costs exceed $10
DATE  OF ORDER
(except                                           CONTRACT NO.
          for parcel post), the billing must be supported    by a bill of lading or receipt. WhenORDER  NO.orders are invoiced to an ordering
                                                                                                  several
09/25/2015
activity during the same billing period, consolidated periodic billings are encouraged.          BBG50-G-15-0006

                                                           RECEIVING REPORT
Quantity in the "Quantity Accepted" column on the face of thisQUANTITY
ITEM NO.
 by(a)
    me and
                         SUPPLIES OR SERVICES
             conforms to contract. (b)
                                                               order has been:
                                                                 ORDERED
                                   Items listed below have been rejected
                                                                  (c)
                                                                               UNIT
                                                                         for the
                                                                                         •    inspected,
                                                                                             UNIT PRICE
                                                                               (d) reasons indicated.
                                                                                               (e)
                                                                                                              •    accepted,
                                                                                                                     AMOUNT
                                                                                                                       (f)
                                                                                                                                     [] received
                                                                                                                                        QUANTITY
                                                                                                                                          ACCEPTED
                                                                                                                                             (g)

SHIPMENT I PARTIAL                               DATE RECEIVED             SIGNATURE OF AUTHORIZED U.S. GOV'T REP.                 DATE
NUMBER I FINAL
TOTAL CONTAINERS         GROSS WEIGHT            RECEIVED AT               TITLE
                                                                                                                               I
                                                        REPORT OF REJECTIONS

 ITEM NO.           SUPPLIES OR SERVICES               UNIT     QUANTITY REJECTED                     REASON FOR REJECTION




                                                                                               I                               I

              TOTAL CARRIED FORWARD TO 1ST PAGE (ITEM 17h)                                                                     I
                                                                                                                               I
AUTHORIZED FOR LOCAL REPRODUCTION                                                                          OPTIONAL FORM 348 (REV. 4/2006)
PREVIOUS EDITION NOT USABLE                                                                                Prescribed by GSA - FAR (48 CRF) 52.213(f)
                                                                                             OPTIONAL FORM 347 (REV. 02/2012) BACK

                                                           Def. App. 92
          Case 1:20-cv-01047-VJW     Document 11-2
                  Document Number: BBG50-G-15-0006      Filed
                                                   Blanket    10/15/20
                                                           Agreement     Page
                                                                     Number:    93 of 392 Page 3 of 29
                                                                             BBG50-G-15-0006

                                                                     Table of Contents

Section    Description                                                                                                                                     Page Number
CS         Continuation Sheet ..........................................................................................................................................4
              1000 BASIC ORDERING AGREEMENT TERMS AND CONDITIONS .............................................4
              52.217-8 Option to Extend Services (Nov 1999) ....................................................................................28
              1003 CONTRACTOR'S SIGNATURE ..................................................................................................29
              52.217-9 Option to Extend the Term of the Contract (Mar 2000) ..........................................................29




                                                                   Def. App. 93
                 Case 1:20-cv-01047-VJW     Document 11-2
                         Document Number: BBG50-G-15-0006      Filed
                                                          Blanket    10/15/20
                                                                  Agreement     Page
                                                                            Number:    94 of 392 Page 4 of 29
                                                                                    BBG50-G-15-0006

  Section      CS       -    Continuation Sheet


  Number                      Supplies or Services                    Quantity          Unit             Unit Price         Total ( Inc. disc., tax, and
                                                                                                                                       fees)

     1       Services                                                      0.000000         LT                    $0.0000                         $0.00

             Period of Performance: 06/29/2015 - 06/28/2016

             Description: BASIC ORDERING AGREEMENT FOR CIRCUMVENTION CLIENT SOFTWARE IN ACCORDANCE WITH STATEMENT
             OF WORK.

             Reference Line: T014-15-IQ-00002 - 0
             Additional Funding:
             1. (2015-X0206-TSI-T014-3701-2544-250400-2015): $0.00


                                                                            CLIN Funding:                                   Cost:

                                             Period Base Totals:                                 $0.00                                            $0.00

                              Period Exercised Options Totals:                                   $0.00                                            $0.00

                            Period Unexercised Options Totals:                                   $0.00                                            $0.00

                               Period Base and Options Totals:                                   $0.00                                            $0.00




                                          Quantity Base Totals:                                  $0.00                                            $0.00

                            Quantity Exercised Options Totals:                                   $0.00                                            $0.00

                        Quantity Unexercised Options Totals:                                     $0.00                                            $0.00

                             Quantity Base and Options Totals:                                   $0.00                                            $0.00

IDC Constraints Line Item
 Line Number        Minimum Quantity                 Minimum Amount         Maximum Quantity         Maximum Amount

         1                   0.000000                    $0.00                   0.000000                    $0.00

Section CS - Continuation Sheet


1000 BASIC ORDERING AGREEMENT TERMS AND CONDITIONS
ARTICLE I - SCOPE OF BASIC ORDERING AGREEMENT

This Basic Ordering Agreement is established to provide for the following: Censorship Circumvention Client Software and Services.
Agreement between Contractor and BBG is to order services in which the Contract has been deemed eligible in accordance with Task
Area that will be identified in Request for Quote (RFP) only.

Individual Task Orders will be issued to awardee via Request for Quote (RFQ). Task Orders will be competed upon the identified
contractor’s for the specific area of qualification only. If your company has not been identified to compete in a specific task area a
RFQ will not be submitted.

Contractor’s Eligible for Task Order under this agreement:


Contractor                  Task Area 1              Task Area 2          Task Area 3            Task Area 4                Task Area 5
Psiphon                     X                        X                                                                      X
UltraReach                  X
Washington Software         X                        X                                           X                          X
Great Fire                                                                                                                  X

                                                                 Def. App. 94
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket    10/15/20
                                                                 Agreement     Page
                                                                           Number:    95 of 392 Page 5 of 29
                                                                                   BBG50-G-15-0006

SecDev                                                                                                            X
IDP                                                                                                               X
DIT                   X                      X


Psiphon Inc.
4576 Youge Street, Suite 603
Toronto
M2n 6n4, Canada

Washington Software, Inc.
20410 Century Blvd, Suite 220
Germantown, MD 20874

IDP
113 Steeplechase Drive
Doylestown, PA 18901

The SecDev Group
45 O’Connor Street, Suite 1150
Ottawa, Ontario K1P 1A4

Ultrareach Internet Corp
1712 Pioneer Ave, Suite 1089
Cheyenne, WY 82001

DIT
1939 High House Road, #160
Cary, NC 27519

Task Area 3 will not be issued a Task Order under this BOA

Contractor Performance Requirements:
STATEMENT OF WORK

SECTION I              OBJECTIVE

1.1 The objective of this contract is to obtain Internet censorship circumvention tools and services on a Multiple Award for a Basic
Ordering Agreement contract using Task Order issued to all qualified Contractors. The primary supplies and services required under
this contract relate to state-of-the art, extremely specialized information technology (IT) software and systems for circumventing Inter-
net censorship by foreign governments, and require active, ongoing maintenance and support throughout the term of the Task Orders
by the Contractor to ensure required service levels.

1.2 The below Statement of Work (SOW) describes the types of task areas that will be referenced within individual Task Orders.
Each Task Order will have its own unique SOW that will specify the work to be performed, the target country or countries and lan-
guage or languages for the work, the period of performance for the work, the deliverables, the acceptance criteria, and any special re-
quirements related to each Task Order. The Firm-Fixed-Price for each Task Order will be negotiated and agreed to prior to com-
mencement of work.


SECTION II            SUPPLIES OR SERVICES

1.1 The Contractor shall provide the services and supplies defined in one or more of the task areas below that encompass Circumven-
tion Client Software, Clientless Web Proxies, Satellite Applications, Electronic Mail Newsletter Distribution, and Censorship Circum-
vention Technical Expertise Task Order shall be negotiated on an individual basis.

1.2 Individual tasks under the Task Areas identified below will be issued formally by executing Task Orders to the Contractor. The
only work authorized under this contract is that which is performed AFTER the receipt of written Task Orders.



SECTION III            DESCRIPTION/SPECIFICATION/STATEMENT OF WORK

The BBG's requirements fall into one or more of the Task Areas described below. Certain Task Orders could require the delivery of

                                                         Def. App. 95
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket    10/15/20
                                                                 Agreement     Page
                                                                           Number:    96 of 392 Page 6 of 29
                                                                                   BBG50-G-15-0006

integrated censorship circumvention platforms, which will require the Contractor to provide services encompassing several different
task areas; while other Task Orders would require supplies/services related to only a single Task Area. The Contractor shall provide
status reporting on each Task Order with the frequency and details delineated in each Task Order's Statement of Work.

TASK AREA 1: Circumvention Client Software

The contractor shall provide a system to circumvent Internet censorship imposed by foreign governments and Internet Service Pro-
viders (ISPs) using client software technology, which, at a minimum, transparently proxies HyperText Transfer Protocol (HTTP)
traffic, and may, based on individual Task Order requirements, implement transparent proxy services for additional protocol traffic, up
to and including full Virtual Private Network (VPN) service. This system will work on operating systems as specified in each indi-
vidual Task Order, which may include various desktop and mobile computing devices. This system must allow Internet users in target
countries to use this client software package to circumvent the censorship of the Internet within their country. This shall be done by
accessing a network of servers operated by the Contractor which are distributed globally and use a diverse set of Dynamic Internet
Protocol (IP) addresses which cannot easily be discovered, enumerated, and blocked.

TASK AREA 2: Clientless Web Proxies

The Contractor shall provide a network of web proxies which may be accessed by any web browser which supports Secure Hypertext
Transfer Protocol (HTTPS) and which can be distributed by BBG broadcasters. This system must allow Internet users in target coun-
tries to circumvent the censorship of the Internet within their country by accessing web proxies operated by the Contractor which are
distributed globally and use a diverse set of domain names and dynamic IP addresses which cannot easily be discovered, enumerated,
and blocked. The proxy sites will need to be changed regularly, based on the specifics of site blockages in the target countries.

TASK AREA 3: Satellite Applications

The contractor shall provide systems designed to circumvent Internet censorship imposed by foreign governments and Internet Service
Providers (ISPs) using satellite applications. Included with these systems, the ability to transparently proxy HyperText Transfer Pro-
tocol (HTTP) traffic should exist as part of this system or using another recognized and approved system. These systems must allow
Internet users in target countries to use the satellite application to circumvent the censorship of the Internet within their country. As
specified by individual Task Orders, this may include one-way or two-way communication over satellites, and may include special-
ized software to interface with satellite systems.

TASK AREA 4: Electronic Mail Newsletter Distribution

The Contractor shall distribute an electronic mail (email) newsletter provided by BBG broadcasters to a list of electronic mail ad-
dresses provided by the broadcasters, and validated by the Contractor, on a schedule as specified in the Task Order. The Contractor
shall evade attempts by foreign governments to censor these newsletters by techniques including, but not limited to:

(a) Masking of sender email address;
(b) Distribution via Simple Mail Transfer Protocol (SMTP) servers using a diverse set of dynamic IP addresses which cannot easily
be enumerated and blocked;
(c) Dynamic updating of the email subject line; and
(d) Substitution of keywords in message headers or body text which are known to cause blocking.

TASK AREA 5: Censorship Circumvention Technical Expertise and Support

The Contractor shall provide technical expertise in Internet censorship circumvention to further the BBG's other Internet anti-
censorship initiatives. This may consist of producing technical documentation and reports on the current state of Internet censorship
in target countries; providing computer programming and software engineering for BBG's internal software products, open source
software, or other Contractor's software; or setup, maintenance, and operation of computer systems and network devices as described
in the Task Order. The Contractor may be tasked to provide personnel on-site at BBG offices in Washington, DC, and such personnel
may be required either on a short term (e.g. Weekly), or full-time basis, and may be needed on a quick reaction basis to meet emer-
gency operation requirements. The Contractor will be asked to specifically identify a labor category and rate for professional services.


SECTION IV                    DELIVERABLES

1.   Documentation

The Contractor shall provide documentation as specified by individual Task Orders, which may include detailed written documenta-
tion of a technical nature for use by BBG staff, and may also include diagrams and drawings of system and network architecture as ap-
propriate. Additionally, required computer software documents may include documentation for end users (e.g. user guide) which is
written for an audience familiar with basic computer and Internet use, but not overly technical in tone. Documentation must be
provided in English, but individual Task Orders may also require the Contractor to provide translation into languages as specified for
the target countries. The Contractor shall also be required to provide a written report documenting its progress on the task no less than

                                                         Def. App. 96
                 Case 1:20-cv-01047-VJW     Document 11-2
                         Document Number: BBG50-G-15-0006      Filed
                                                          Blanket    10/15/20
                                                                  Agreement     Page
                                                                            Number:    97 of 392 Page 7 of 29
                                                                                    BBG50-G-15-0006

monthly. All documents shall be submitted electronically, specifically by email, to the agency point of contact.

2. Software

Individual Task Orders will specify the nature of the ownership of software (including source code and computer software documenta-
tion) and licenses used for each task. In general, any tasks that require the Contractor to operate and maintain the software or services
may require the Contractor to maintain ownership or licensing of all software used to complete the task, with only specified rights
transferred to the BBG such as usage or code review. However, some tasks may specify that software created or used for this task
must be delivered to the BBG, with ownership or licensing transferred to the BBG. If the software is custom developed for a BBG ap-
plication, and ownership transferred to the BBG, all source code shall be provided and approved by the Contracting Officer Represent-
ative (COR), and if it incorporates any open source software, must include the open source licenses as well. Unless otherwise spe-
cified by the specific Task Order, all client software must be available free of charge to end users, and shall not contain any advert-
ising or other methods for the Contractor to obtain additional revenue from the end user.

3. Hardware

Unless specified otherwise by the individual Task Order, all hardware purchased or leased by the Contractor to perform the task are
owned or leased by the Contractor and ownership is not transferred to the BBG. The Contractor shall have sole responsibility for
maintenance and functioning of hardware procured to operate systems as specified in the Task Order, and shall be required to repair or
replace any malfunctioning hardware at its own expense and shall not be charged to BBG. The Contractor shall provide a detailed list
of all hardware purchased or leased for use on a specific task to the COR in MS Excel format, with equipment manufacturer, model,
description, and serial number listed.

4. Metrics

As required and specified in detail by individual Task Orders, the Contractor shall provide to the COR and other specified BBG per-
sonnel on-demand access to performance metrics for the use of systems specified in each task. Depending on the nature of the task,
this may include both instantaneous (real-time or near real-time) metrics as well as aggregate metrics over specified time periods (i.e.
daily, weekly, monthly) and may include such description elements as the number of users, number of visits, breakdown of users by
country or origin, destination web site and pages visited, protocol of traffic used, and network bandwidth used.


SECTION V                      CONTRACT ADMINISTRATION

1.     Invoicing

The Contractor shall submit one invoice per 30-day period inclusive of work performed on all Task Orders. Invoices shall describe
and clearly identify the work and amount due for each individual Task Order, and otherwise be in accordance with the requirements of
the Prompt Pay Act and FAR Clause 52.232-25. Invoices are to be sent to the following address:

U.S. Broadcasting Board of Governors
Office of Technology, Services and Innovation
Attn: Kelly DeYoe
Cohen Building, Room 4301
330 Independence Ave SW, Washington, DC 20237

2.     Method of Payment

All payments will be made upon the BBG’s receipt of proper invoices and in accordance with the Prompt Pay Act and FAR Clause
52.232-25.

3.     Contracting Officer Representative (COR)

The Contracting Officer will appoint by letter a COR who will have the responsibility of ensuring that the work performed by the
Contractor conforms to the requirements of the contract and such other responsibilities and authorities as may be specified in the letter
of authorization or in this contract. It is understood and agreed in particular that the COR shall NOT have authority to make changes
in the scope of terms and conditions of the contract.

The COR, who has the responsibility of ensuring that the work conforms to the requirements of the contract and other such responsib-
ilities and authorities as may be specified, is:

Kelly DeYoe
U.S. Broadcasting Board of Governors
Office of Technology, Services and Innovation
Cohen Building, Room 4301

                                                         Def. App. 97
                 Case 1:20-cv-01047-VJW     Document 11-2
                         Document Number: BBG50-G-15-0006      Filed
                                                          Blanket    10/15/20
                                                                  Agreement     Page
                                                                            Number:    98 of 392 Page 8 of 29
                                                                                    BBG50-G-15-0006

330 Independence Ave SW
Washington, DC 20237

It is understood and agreed, in particular that the COR does not have the authority to make changes outside the scope of terms and
conditions of the contract. THE RESULTANT CONTRACTOR IS HEREBY FOREWARNED THAT, ABSENT THE REQUISITE
AUTHORITY OF THE COR TO MAKE ANY SUCH CHANGES, IT MAY BE HELD FULLY RESPONSIBLE FOR ANY
CHANGES NOT AUTHORIZED IN ADVANCE, IN WRITING, BY THE CONTRACTING OFFICER, MAY BE DENIED COM-
PENSATION OR OTHER RELIEF FOR ANY ADDITIONAL WORK PERFORMED THAT IS NOT SO AUTHORIZED, AND
MAY ALSO BE REQUIRED, AT NO ADDITIONAL COST TO THE GOVERNMENT TO TAKE ALL CORRECTIVE ACTION
NECESSITATED BY REASON OF THE UNAUTHORIZED CHANGES.

4.    Contract Administration

The Contractor shall designate below a company official whom the U.S. Government may contact during the period of the contract for
prompt contract administration and issues:

Name:
Title:
Address:
Email:
Telephone:


SECTION VI                    SPECIAL PROVISIONS

1.    Issuance of Task Orders
(a)    .

(a)      The Contractor shall not perform any work or incur any costs for any purpose under this contract or any individual Task Order
until its receipt of a finalized written Task Order (OF-347) signed by the Contracting Officer authorizing specific work. If the Con-
tractor does perform any work or incur any costs prior to written authorization by the Contracting Officer, it shall be at the expense of
the Contractor and the Agency will not reimburse the Contractor.

(b)    Work to be performed under this contract shall be accomplished via Task Orders issued by the Contracting Officer. All Task
Orders shall be subject to the terms and conditions contained herein; with the contract terms and conditions prevailing in the event of a
conflict with an individual Task Order. All Task Orders issued pursuant to this contract shall be implemented in the following man-
ner.

(1) The Contracting Officer will issue a “Task Order Proposal Letter” to all Contractors on the Multiple Award Schedule who were
determined eligible to compete for work in that particular SOW Task Area. The letter will request that the Contract provide (a) a brief
technical understanding and approach to performing the work described in the proposed Task Order’s Statement of Work and (b) a
firm-fixed-price Price Proposal to perform the work. The Contractor shall submit its response to the Contracting Officer. This re-
sponse shall be comprised of 1) the technical approach AND 2) the proposed price based on the Contractor’s analysis of the labor re-
quired to perform the work specified in the Task Order, materials, computer time, performance schedule, travel, and other related cost
factors, along with such additional information as may be called for in the proposed Task Order.
(2) The Contractor’s failure or refusal to submit a bona-fide response on a consisted or repeated basis (i.e. technical and price propos-
al) or a written “no bid” response may jeopardize the Contractor’s opportunity to be considered for future Task Orders.
(3) After receiving each Contractor Technical and Price Proposal response to the BBG’s proposed Task Order, the Contracting Of-
ficer may negotiate a final Task Order with the Contractor whose combined proposal for the individual Task Order represents the best
value to the BBG.
(4) Following negotiations, the Contracting Officer will issue, for signed acceptance by the Contractor, the finalized Task Order us-
ing Optional Form 347 (Order for Supplies or Services).
(5) Each Task Order shall be individually numbered (e.g., BBG50-J-15-xxxx) and shall include, in addition to the amount of the
Contractor’s firm-fixed-price, the Statement of Work (containing a brief description of the work, listing of deliverables, delivery
schedule, and place of inspection/acceptance), applicable appropriation and accounting data, and other pertinent or special directions
and/or attachments.
(6) In the event that the Contracting Officer and the Contractor disagree on any element of the Task Order, including the price or de-
livery schedule, and the Contractor refuses to sign the Task Order, the Contractor shall expeditiously proceed with the work called for
the Task Order when directed by the Contracting Officer. The disagreement shall be treated and handled as a dispute as prescribed
herein.


SECTION VII                    CONTRACT CLAUSES

52.252-2       Clauses Incorporated by Reference (FEB 1998)

                                                         Def. App. 98
                 Case 1:20-cv-01047-VJW     Document 11-2
                         Document Number: BBG50-G-15-0006      Filed
                                                          Blanket    10/15/20
                                                                  Agreement     Page
                                                                            Number:    99 of 392 Page 9 of 29
                                                                                    BBG50-G-15-0006


FAR Clauses
52.204-9        Personal Identity Verification of Contractor Personnel (JAN 2011)
52.209-9        Updates to Publicly Available Information Regarding Responsibility Matters (JAN 2011)
52.216-18       Ordering (OCT 1995)
52.216-19       Order Limitation (OCT 1995)
52.216-20       Definite Quantity (OCT 1995)
52.216-27       Single or Multiple Awards (OCT 1995)
52.217-4        Evaluation of Options Exercised at Time of Contract Award (JUNE 1988)
52.217-5        Evaluation of Options (JUL 1990)
52.227-14       Rights in Data - General (OCT 2010)
52.227-15       Representation of Limited Rights Data and Restricted Computer Software (MAY 1999)
52.227-16       Additional Data Requirements (JUNE 1987)
52.227-17       Rights in Data - Special Works (DEC 2007)
52.227-19       Commercial Computer Software License (DEC 2007)
52.232-2        Service of Protest (SEPT 2006)
52.232-19       Availablility of Funds for the Next Fiscal Year (APR 1984)
52.237-3        Continuity of Services (JAN 1991)


52.212-1 Instructions to Offerors—Commercial Items.
As prescribed in 12.301(b)(1), insert the following provision:
                                          Instructions to Offerors—Commercial Items (Apr 2014)
(a) North American Industry Classification System (NAICS) code and small business size standard. The NAICS code and small busi-
ness size standard for this acquisition appear in Block 10 of the solicitation cover sheet (SF 1449). However, the small business size
standard for a concern which submits an offer in its own name, but which proposes to furnish an item which it did not itself manufac-
ture, is 500 employees.
(b) Submission of offers. Submit signed and dated offers to the office specified in this solicitation at or before the exact time specified
in this solicitation. Offers may be submitted on the SF 1449, letterhead stationery, or as otherwise specified in the solicitation. As a
minimum, offers must show—
(1) The solicitation number;
(2) The time specified in the solicitation for receipt of offers;
(3) The name, address, and telephone number of the offeror;
(4) A technical description of the items being offered in sufficient detail to evaluate compliance with the requirements in the solicita-
tion. This may include product literature, or other documents, if necessary;
(5) Terms of any express warranty;
(6) Price and any discount terms;
(7) “Remit to” address, if different than mailing address;
(8) A completed copy of the representations and certifications at FAR 52.212-3 (see FAR 52.212-3(b) for those representations and
certifications that the offeror shall complete electronically);
(9) Acknowledgment of Solicitation Amendments;
(10) Past performance information, when included as an evaluation factor, to include recent and relevant contracts for the same or sim-
ilar items and other references (including contract numbers, points of contact with telephone numbers and other relevant information);
and
(11) If the offer is not submitted on the SF 1449, include a statement specifying the extent of agreement with all terms, conditions, and
provisions included in the solicitation. Offers that fail to furnish required representations or information, or reject the terms and condi-
tions of the solicitation may be excluded from consideration.
(c) Period for acceptance of offers. The offeror agrees to hold the prices in its offer firm for 30 calendar days from the date specified
for receipt of offers, unless another time period is specified in an addendum to the solicitation.
(d) Product samples. When required by the solicitation, product samples shall be submitted at or prior to the time specified for receipt
of offers. Unless otherwise specified in this solicitation, these samples shall be submitted at no expense to the Government, and re-
turned at the sender’s request and expense, unless they are destroyed during preaward testing.
(e) Multiple offers. Offerors are encouraged to submit multiple offers presenting alternative terms and conditions or commercial items
for satisfying the requirements of this solicitation. Each offer submitted will be evaluated separately.
(f) Late submissions, modifications, revisions, and withdrawals of offers.
(1) Offerors are responsible for submitting offers, and any modifications, revisions, or withdrawals, so as to reach the Government of-
fice designated in the solicitation by the time specified in the solicitation. If no time is specified in the solicitation, the time for receipt
is 4:30 p.m., local time, for the designated Government office on the date that offers or revisions are due.
(2)(i) Any offer, modification, revision, or withdrawal of an offer received at the Government office designated in the solicitation after
the exact time specified for receipt of offers is “late” and will not be considered unless it is received before award is made, the Con-
tracting Officer determines that accepting the late offer would not unduly delay the acquisition; and—
(A) If it was transmitted through an electronic commerce method authorized by the solicitation, it was received at the initial point of
entry to the Government infrastructure not later than 5:00 p.m. one working day prior to the date specified for receipt of offers; or
(B) There is acceptable evidence to establish that it was received at the Government installation designated for receipt of offers and
was under the Government’s control prior to the time set for receipt of offers; or

                                                            Def. App. 99
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    100 of 392 Page 10 of 29
                                                                                   BBG50-G-15-0006

(C) If this solicitation is a request for proposals, it was the only proposal received.
(ii) However, a late modification of an otherwise successful offer, that makes its terms more favorable to the Government, will be con-
sidered at any time it is received and may be accepted.
(3) Acceptable evidence to establish the time of receipt at the Government installation includes the time/date stamp of that installation
on the offer wrapper, other documentary evidence of receipt maintained by the installation, or oral testimony or statements of Govern-
ment personnel.
(4) If an emergency or unanticipated event interrupts normal Government processes so that offers cannot be received at the Govern-
ment office designated for receipt of offers by the exact time specified in the solicitation, and urgent Government requirements pre-
clude amendment of the solicitation or other notice of an extension of the closing date, the time specified for receipt of offers will be
deemed to be extended to the same time of day specified in the solicitation on the first work day on which normal Government pro-
cesses resume.
(5) Offers may be withdrawn by written notice received at any time before the exact time set for receipt of offers. Oral offers in re-
sponse to oral solicitations may be withdrawn orally. If the solicitation authorizes facsimile offers, offers may be withdrawn via fac-
simile received at any time before the exact time set for receipt of offers, subject to the conditions specified in the solicitation concern-
ing facsimile offers. An offer may be withdrawn in person by an offeror or its authorized representative if, before the exact time set for
receipt of offers, the identity of the person requesting withdrawal is established and the person signs a receipt for the offer.
(g) Contract award (not applicable to Invitation for Bids). The Government intends to evaluate offers and award a contract without
discussions with offerors. Therefore, the offeror’s initial offer should contain the offeror’s best terms from a price and technical stand-
point. However, the Government reserves the right to conduct discussions if later determined by the Contracting Officer to be neces-
sary. The Government may reject any or all offers if such action is in the public interest; accept other than the lowest offer; and waive
informalities and minor irregularities in offers received.
(h) Multiple awards. The Government may accept any item or group of items of an offer, unless the offeror qualifies the offer by spe-
cific limitations. Unless otherwise provided in the Schedule, offers may not be submitted for quantities less than those specified. The
Government reserves the right to make an award on any item for a quantity less than the quantity offered, at the unit prices offered,
unless the offeror specifies otherwise in the offer.
(i) Availability of requirements documents cited in the solicitation.
(1)(i) The GSA Index of Federal Specifications, Standards and Commercial Item Descriptions, FPMR Part 101-29, and copies of spe-
cifications, standards, and commercial item descriptions cited in this solicitation may be obtained for a fee by submitting a request
to—
GSA Federal Supply Service Specifications Section
Suite 8100
470 East L’Enfant Plaza, SW
Washington, DC 20407
Telephone (202) 619-8925
Facsimile (202) 619-8978.
(ii) If the General Services Administration, Department of Agriculture, or Department of Veterans Affairs issued this solicitation, a
single copy of specifications, standards, and commercial item descriptions cited in this solicitation may be obtained free of charge by
submitting a request to the addressee in paragraph (i)(1)(i) of this provision. Additional copies will be issued for a fee.
(2) Most unclassified Defense specifications and standards may be downloaded from the following ASSIST websites:
(i) ASSIST (https://assist.dla.mil/online/start/).
(ii) Quick Search (http://quicksearch.dla.mil/).
(iii) ASSISTdocs.com (http://assistdocs.com).
(3) Documents not available from ASSIST may be ordered from the Department of Defense Single Stock Point (DoDSSP) by—
(i) Using the ASSIST Shopping Wizard (https://assist.dla.mil/wizard/index.cfm);
(ii) Phoning the DoDSSP Customer Service Desk (215) 697-2179, Mon-Fri, 0730 to 1600 EST; or
(iii) Ordering from DoDSSP, Building 4, Section D, 700 Robbins Avenue, Philadelphia, PA 19111-5094, Telephone (215)
697-2667/2179, Facsimile (215) 697-1462.
(4) Nongovernment (voluntary) standards must be obtained from the organization responsible for their preparation, publication, or
maintenance.
(j) Data Universal Numbering System (DUNS) Number. (Applies to all offers exceeding $3,000, and offers of $3,000 or less if the so-
licitation requires the Contractor to be registered in the System for Award Management (SAM) database.) The offeror shall enter, in
the block with its name and address on the cover page of its offer, the annotation “DUNS” or “DUNS+4” followed by the DUNS or
DUNS+4 number that identifies the offeror’s name and address. The DUNS+4 is the DUNS number plus a 4-character suffix that may
be assigned at the discretion of the offeror to establish additional SAM records for identifying alternative Electronic Funds Transfer
(EFT) accounts (see FAR SuBOArt 32.11) for the same concern. If the offeror does not have a DUNS number, it should contact Dun
and Bradstreet directly to obtain one. An offeror within the United States may contact Dun and Bradstreet by calling 1-866-705-5711
or via the internet at http://fedgov.dnb.com/webform. An offeror located outside the United States must contact the local Dun and
Bradstreet office for a DUNS number. The offeror should indicate that it is an offeror for a Government contract when contacting the
local Dun and Bradstreet office.
(k) System for Award Management. Unless exempted by an addendum to this solicitation, by submission of an offer, the offeror ac-
knowledges the requirement that a prospective awardee shall be registered in the SAM database prior to award, during performance
and through final payment of any contract resulting from this solicitation. If the Offeror does not become registered in the SAM data-
base in the time prescribed by the Contracting Officer, the Contracting Officer will proceed to award to the next otherwise successful
registered Offeror. Offerors may obtain information on registration and annual confirmation requirements via the SAM database ac-
cessed through https://www.acquisition.gov.

                                                         Def. App. 100
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    101 of 392 Page 11 of 29
                                                                                   BBG50-G-15-0006

(l) Debriefing. If a post-award debriefing is given to requesting offerors, the Government shall disclose the following information, if
applicable:
(1) The agency’s evaluation of the significant weak or deficient factors in the debriefed offeror’s offer.
(2) The overall evaluated cost or price and technical rating of the successful and the debriefed offeror and past performance informa-
tion on the debriefed offeror.
(3) The overall ranking of all offerors, when any ranking was developed by the agency during source selection.
(4) A summary of the rationale for award;
(5) For acquisitions of commercial items, the make and model of the item to be delivered by the successful offeror.
(6) Reasonable responses to relevant questions posed by the debriefed offeror as to whether source-selection procedures set forth in
the solicitation, applicable regulations, and other applicable authorities were followed by the agency.
                                                             (End of provision)
52.212-2 Evaluation[ 1] —Commercial Items.
As prescribed in 12.301(c), the Contracting Officer may insert a provision substantially as follows:
                                                Evaluation—Commercial Items (Oct 2014)
(a) The Government will award a contract resulting from this solicitation to the responsible offeror whose offer conforming to the soli-
citation will be most advantageous to the Government, price and other factors considered. The following factors shall be used to eval-
uate offers:
_(See evaluation Criteria in Section 9)_
________________________________________________
________________________________________________

Technical and past performance, when combined, are more important when compared to price.

(b) Options. The Government will evaluate offers for award purposes by adding the total price for all options to the total price for the
basic requirement. The Government may determine that an offer is unacceptable if the option prices are significantly unbalanced.
Evaluation of options shall not obligate the Government to exercise the option(s).
(c) A written notice of award or acceptance of an offer, mailed or otherwise furnished to the successful offeror within the time for ac-
ceptance specified in the offer, shall result in a binding contract without further action by either party. Before the offer’s specified ex-
piration time, the Government may accept an offer (or part of an offer), whether or not there are negotiations after its receipt, unless a
written notice of withdrawal is received before award.
                                                              (End of provision)
52.212-4 Contract Terms and Conditions—Commercial Items.
As prescribed in 12.301(b)(3), insert the following clause:
                                     Contract Terms and Conditions—Commercial Items (Dec 2014)
(a) Inspection/Acceptance. The Contractor shall only tender for acceptance those items that conform to the requirements of this con-
tract. The Government reserves the right to inspect or test any supplies or services that have been tendered for acceptance. The Gov-
ernment may require repair or replacement of nonconforming supplies or reperformance of nonconforming services at no increase in
contract price. If repair/replacement or reperformance will not correct the defects or is not possible, the Government may seek an
equitable price reduction or adequate consideration for acceptance of nonconforming supplies or services. The Government must exer-
cise its post-acceptance rights—
(1) Within a reasonable time after the defect was discovered or should have been discovered; and
(2) Before any substantial change occurs in the condition of the item, unless the change is due to the defect in the item.
(b) Assignment. The Contractor or its assignee may assign its rights to receive payment due as a result of performance of this contract
to a bank, trust company, or other financing institution, including any Federal lending agency in accordance with the Assignment of
Claims Act (31 U.S.C. 3727). However, when a third party makes payment (e.g., use of the Governmentwide commercial purchase
card), the Contractor may not assign its rights to receive payment under this contract.
(c) Changes. Changes in the terms and conditions of this contract may be made only by written agreement of the parties.
(d) Disputes. This contract is subject to 41 U.S.C. chapter 71, Contract Disputes. Failure of the parties to this contract to reach agree-
ment on any request for equitable adjustment, claim, appeal or action arising under or relating to this contract shall be a dispute to be
resolved in accordance with the clause at FAR 52.233-1, Disputes, which is incorporated herein by reference. The Contractor shall
proceed diligently with performance of this contract, pending final resolution of any dispute arising under the contract.
(e) Definitions. The clause at FAR 52.202-1, Definitions, is incorporated herein by reference.
(f) Excusable delays. The Contractor shall be liable for default unless nonperformance is caused by an occurrence beyond the reason-
able control of the Contractor and without its fault or negligence such as, acts of God or the public enemy, acts of the Government in
either its sovereign or contractual capacity, fires, floods, epidemics, quarantine restrictions, strikes, unusually severe weather, and
delays of common carriers. The Contractor shall notify the Contracting Officer in writing as soon as it is reasonably possible after the
commencement of any excusable delay, setting forth the full particulars in connection therewith, shall remedy such occurrence with all
reasonable dispatch, and shall promptly give written notice to the Contracting Officer of the cessation of such occurrence.
(g) Invoice.
(1) The Contractor shall submit an original invoice and three copies (or electronic invoice, if authorized) to the address designated in
the contract to receive invoices. An invoice must include—
(i) Name and address of the Contractor;
(ii) Invoice date and number;
(iii) Contract number, contract line item number and, if applicable, the order number;
(iv) Description, quantity, unit of measure, unit price and extended price of the items delivered;

                                                         Def. App. 101
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    102 of 392 Page 12 of 29
                                                                                   BBG50-G-15-0006

(v) Shipping number and date of shipment, including the bill of lading number and weight of shipment if shipped on Government bill
of lading;
(vi) Terms of any discount for prompt payment offered;
(vii) Name and address of official to whom payment is to be sent;
(viii) Name, title, and phone number of person to notify in event of defective invoice; and
(ix) Taxpayer Identification Number (TIN). The Contractor shall include its TIN on the invoice only if required elsewhere in this con-
tract.
(x) Electronic funds transfer (EFT) banking information.
(A) The Contractor shall include EFT banking information on the invoice only if required elsewhere in this contract.
(B) If EFT banking information is not required to be on the invoice, in order for the invoice to be a proper invoice, the Contractor shall
have submitted correct EFT banking information in accordance with the applicable solicitation provision, contract clause
(e.g., 52.232-33, Payment by Electronic Funds Transfer—System for Award Management, or 52.232-34, Payment by Electronic
Funds Transfer—Other Than System for Award Management), or applicable agency procedures.
(C) EFT banking information is not required if the Government waived the requirement to pay by EFT.
(2) Invoices will be handled in accordance with the Prompt Payment Act (31 U.S.C. 3903) and Office of Management and Budget
(OMB) prompt payment regulations at 5 CFR Part 1315.
(h) Patent indemnity. The Contractor shall indemnify the Government and its officers, employees and agents against liability, includ-
ing costs, for actual or alleged direct or contributory infringement of, or inducement to infringe, any United States or foreign patent,
trademark or copyright, arising out of the performance of this contract, provided the Contractor is reasonably notified of such claims
and proceedings.
(i) Payment.—
(1) Items accepted. Payment shall be made for items accepted by the Government that have been delivered to the delivery destinations
set forth in this contract.
(2) Prompt payment. The Government will make payment in accordance with the Prompt Payment Act (31 U.S.C. 3903) and prompt
payment regulations at 5 CFR Part 1315.
(3) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see 52.212-5(b) for the appropriate EFT clause.
(4) Discount. In connection with any discount offered for early payment, time shall be computed from the date of the invoice. For the
purpose of computing the discount earned, payment shall be considered to have been made on the date which appears on the payment
check or the specified payment date if an electronic funds transfer payment is made.
(5) Overpayments. If the Contractor becomes aware of a duplicate contract financing or invoice payment or that the Government has
otherwise overpaid on a contract financing or invoice payment, the Contractor shall—
(i) Remit the overpayment amount to the payment office cited in the contract along with a description of the overpayment including
the—
(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous payment, liquidation errors, date(s) of overpayment);
(B) Affected contract number and delivery order number, if applicable;
(C) Affected contract line item or subline item, if applicable; and
(D) Contractor point of contact.
(ii) Provide a copy of the remittance and supporting documentation to the Contracting Officer.
(6) Interest.
(i) All amounts that become payable by the Contractor to the Government under this contract shall bear simple interest from the date
due until paid unless paid within 30 days of becoming due. The interest rate shall be the interest rate established by the Secretary of
the Treasury as provided in 41 U.S.C. 7109 , which is applicable to the period in which the amount becomes due, as provided in
(i)(6)(v) of this clause, and then at the rate applicable for each six-month period as fixed by the Secretary until the amount is paid.
(ii) The Government may issue a demand for payment to the Contractor upon finding a debt is due under the contract.
(iii) Final decisions. The Contracting Officer will issue a final decision as required by 33.211 if—
(A) The Contracting Officer and the Contractor are unable to reach agreement on the existence or amount of a debt within 30 days;
(B) The Contractor fails to liquidate a debt previously demanded by the Contracting Officer within the timeline specified in the de-
mand for payment unless the amounts were not repaid because the Contractor has requested an installment payment agreement; or
(C) The Contractor requests a deferment of collection on a debt previously demanded by the Contracting Officer (see 32.607-2).
(iv) If a demand for payment was previously issued for the debt, the demand for payment included in the final decision shall identify
the same due date as the original demand for payment.
(v) Amounts shall be due at the earliest of the following dates:
(A) The date fixed under this contract.
(B) The date of the first written demand for payment, including any demand for payment resulting from a default termination.
(vi) The interest charge shall be computed for the actual number of calendar days involved beginning on the due date and ending on—
(A) The date on which the designated office receives payment from the Contractor;
(B) The date of issuance of a Government check to the Contractor from which an amount otherwise payable has been withheld as a
credit against the contract debt; or
(C) The date on which an amount withheld and applied to the contract debt would otherwise have become payable to the Contractor.
(vii) The interest charge made under this clause may be reduced under the procedures prescribed in 32.608-2 of the Federal Acquisi-
tion Regulation in effect on the date of this contract.
(j) Risk of loss. Unless the contract specifically provides otherwise, risk of loss or damage to the supplies provided under this contract
shall remain with the Contractor until, and shall pass to the Government upon:
(1) Delivery of the supplies to a carrier, if transportation is f.o.b. origin; or
(2) Delivery of the supplies to the Government at the destination specified in the contract, if transportation is f.o.b. destination.

                                                        Def. App. 102
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    103 of 392 Page 13 of 29
                                                                                   BBG50-G-15-0006

(k) Taxes. The contract price includes all applicable Federal, State, and local taxes and duties.
(l) Termination for the Government’s convenience. The Government reserves the right to terminate this contract, or any part hereof,
for its sole convenience. In the event of such termination, the Contractor shall immediately stop all work hereunder and shall immedi-
ately cause any and all of its suppliers and subcontractors to cease work. Subject to the terms of this contract, the Contractor shall be
paid a percentage of the contract price reflecting the percentage of the work performed prior to the notice of termination, plus reason-
able charges the Contractor can demonstrate to the satisfaction of the Government using its standard record keeping system, have res-
ulted from the termination. The Contractor shall not be required to comply with the cost accounting standards or contract cost prin-
ciples for this purpose. This paragraph does not give the Government any right to audit the Contractor’s records. The Contractor shall
not be paid for any work performed or costs incurred which reasonably could have been avoided.
(m) Termination for cause. The Government may terminate this contract, or any part hereof, for cause in the event of any default by
the Contractor, or if the Contractor fails to comply with any contract terms and conditions, or fails to provide the Government, upon
request, with adequate assurances of future performance. In the event of termination for cause, the Government shall not be liable to
the Contractor for any amount for supplies or services not accepted, and the Contractor shall be liable to the Government for any and
all rights and remedies provided by law. If it is determined that the Government improperly terminated this contract for default, such
termination shall be deemed a termination for convenience.
(n) Title. Unless specified elsewhere in this contract, title to items furnished under this contract shall pass to the Government upon ac-
ceptance, regardless of when or where the Government takes physical possession.
(o) Warranty. The Contractor warrants and implies that the items delivered hereunder are merchantable and fit for use for the particu-
lar purpose described in this contract.
(p) Limitation of liability. Except as otherwise provided by an express warranty, the Contractor will not be liable to the Government
for consequential damages resulting from any defect or deficiencies in accepted items.
(q) Other compliances. The Contractor shall comply with all applicable Federal, State and local laws, executive orders, rules and regu-
lations applicable to its performance under this contract.
(r) Compliance with laws unique to Government contracts. The Contractor agrees to comply with 31 U.S.C. 1352 relating to limita-
tions on the use of appropriated funds to influence certain Federal contracts; 18 U.S.C. 431 relating to officials not to benefit; 40
U.S.C. chapter 37, Contract Work Hours and Safety Standards; 41 U.S.C. chapter 87, Kickbacks; 41 U.S.C. 4712 and 10 U.S.C. 2409
relating to whistleblower protections; 49 U.S.C. 40118, Fly American; and 41 U.S.C. chapter 21 relating to procurement integrity.
(s) Order of precedence. Any inconsistencies in this solicitation or contract shall be resolved by giving precedence in the following or-
der:
(1) The schedule of supplies/services.
(2) The Assignments, Disputes, Payments, Invoice, Other Compliances, Compliance with Laws Unique to Government Contracts, and
Unauthorized Obligations paragraphs of this clause;
(3) The clause at 52.212-5.
(4) Addenda to this solicitation or contract, including any license agreements for computer software.
(5) Solicitation provisions if this is a solicitation.
(6) Other paragraphs of this clause.
(7) The Standard Form 1449.
(8) Other documents, exhibits, and attachments.
(9) The specification.
(t) System for Award Management (SAM).
(1) Unless exempted by an addendum to this contract, the Contractor is responsible during performance and through final payment of
any contract for the accuracy and completeness of the data within the SAM database, and for any liability resulting from the Govern-
ment’s reliance on inaccurate or incomplete data. To remain registered in the SAM database after the initial registration, the Contract-
or is required to review and update on an annual basis from the date of initial registration or subsequent updates its information in the
SAM database to ensure it is current, accurate and complete. Updating information in the SAM does not alter the terms and conditions
of this contract and is not a substitute for a properly executed contractual document.
(2)(i) If a Contractor has legally changed its business name, “doing business as” name, or division name (whichever is shown on the
contract), or has transferred the assets used in performing the contract, but has not completed the necessary requirements regarding
novation and change-of-name agreements in FAR SuBOArt 42.12, the Contractor shall provide the responsible Contracting Officer a
minimum of one business day’s written notification of its intention to (A) change the name in the SAM database; (B) comply with the
requirements of SuBOArt 42.12; and (C) agree in writing to the timeline and procedures specified by the responsible Contracting Of-
ficer. The Contractor must provide with the notification sufficient documentation to support the legally changed name.
(ii) If the Contractor fails to comply with the requirements of paragraph (t)(2)(i) of this clause, or fails to perform the agreement at
paragraph (t)(2)(i)(C) of this clause, and, in the absence of a properly executed novation or change-of-name agreement, the SAM in-
formation that shows the Contractor to be other than the Contractor indicated in the contract will be considered to be incorrect inform-
ation within the meaning of the “Suspension of Payment” paragraph of the electronic funds transfer (EFT) clause of this contract.
(3) The Contractor shall not change the name or address for EFT payments or manual payments, as appropriate, in the SAM record to
reflect an assignee for the purpose of assignment of claims (see SuBOArt 32.8, Assignment of Claims). Assignees shall be separately
registered in the SAM database. Information provided to the Contractor’s SAM record that indicates payments, including those made
by EFT, to an ultimate recipient other than that Contractor will be considered to be incorrect information within the meaning of the
“Suspension of payment” paragraph of the EFT clause of this contract.
(4) Offerors and Contractors may obtain information on registration and annual confirmation requirements via SAM accessed through
https://www.acquisition.gov.
(u) Unauthorized Obligations
(1) Except as stated in paragraph (u)(2) of this clause, when any supply or service acquired under this contract is subject to any End

                                                        Def. App. 103
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    104 of 392 Page 14 of 29
                                                                                   BBG50-G-15-0006

User License Agreement (EULA), Terms of Service (TOS), or similar legal instrument or agreement, that includes any clause requir-
ing the Government to indemnify the Contractor or any person or entity for damages, costs, fees, or any other loss or liability that
would create an Anti-Deficiency Act violation (31 U.S.C. 1341), the following shall govern:
(i) Any such clause is unenforceable against the Government.
(ii) Neither the Government nor any Government authorized end user shall be deemed to have agreed to such clause by virtue of it ap-
pearing in the EULA, TOS, or similar legal instrument or agreement. If the EULA, TOS, or similar legal instrument or agreement is
invoked through an “I agree” click box or other comparable mechanism (e.g., “click-wrap” or “browse-wrap” agreements), execution
does not bind the Government or any Government authorized end user to such clause.
(iii) Any such clause is deemed to be stricken from the EULA, TOS, or similar legal instrument or agreement.
(2) Paragraph (u)(1) of this clause does not apply to indemnification by the Government that is expressly authorized by statute and
specifically authorized under applicable agency regulations and procedures.
(v) Incorporation by reference. The Contractor’s representations and certifications, including those completed electronically via the
System for Award Management (SAM), are incorporated by reference into the contract.
                                                                (End of clause)
Alternate I (May 2014). When a time-and-materials or labor-hour contract is contemplated, substitute the following paragraphs (a),
(e), (i), (l), and (m) for those in the basic clause.
(a) Inspection/Acceptance. (1) The Government has the right to inspect and test all materials furnished and services performed under
this contract, to the extent practicable at all places and times, including the period of performance, and in any event before acceptance.
The Government may also inspect the plant or plants of the Contractor or any subcontractor engaged in contract performance. The
Government will perform inspections and tests in a manner that will not unduly delay the work.
(2) If the Government performs inspection or tests on the premises of the Contractor or a subcontractor, the Contractor shall furnish
and shall require subcontractors to furnish all reasonable facilities and assistance for the safe and convenient performance of these du-
ties.
(3) Unless otherwise specified in the contract, the Government will accept or reject services and materials at the place of delivery as
promptly as practicable after delivery, and they will be presumed accepted 60 days after the date of delivery, unless accepted earlier.
(4) At any time during contract performance, but not later than 6 months (or such other time as may be specified in the contract) after
acceptance of the services or materials last delivered under this contract, the Government may require the Contractor to replace or cor-
rect services or materials that at time of delivery failed to meet contract requirements. Except as otherwise specified in paragraph
(a)(6) of this clause, the cost of replacement or correction shall be determined under paragraph (i) of this clause, but the “hourly rate”
for labor hours incurred in the replacement or correction shall be reduced to exclude that portion of the rate attributable to profit. Un-
less otherwise specified below, the portion of the “hourly rate” attributable to profit shall be 10 percent. The Contractor shall not
tender for acceptance materials and services required to be replaced or corrected without disclosing the former requirement for re-
placement or correction, and, when required, shall disclose the corrective action taken. [Insert portion of labor rate attributable to
profit.]
(5)(i) If the Contractor fails to proceed with reasonable promptness to perform required replacement or correction, and if the replace-
ment or correction can be performed within the ceiling price (or the ceiling price as increased by the Government), the Government
may—
(A) By contract or otherwise, perform the replacement or correction, charge to the Contractor any increased cost, or deduct such in-
creased cost from any amounts paid or due under this contract; or
(B) Terminate this contract for cause.
(ii) Failure to agree to the amount of increased cost to be charged to the Contractor shall be a dispute under the Disputes clause of the
contract.
(6) Notwithstanding paragraphs (a)(4) and (5) above, the Government may at any time require the Contractor to remedy by correction
or replacement, without cost to the Government, any failure by the Contractor to comply with the requirements of this contract, if the
failure is due to—
(i) Fraud, lack of good faith, or willful misconduct on the part of the Contractor's managerial personnel; or
(ii) The conduct of one or more of the Contractor’s employees selected or retained by the Contractor after any of the Contractor’s ma-
nagerial personnel has reasonable grounds to believe that the employee is habitually careless or unqualified.
(7) This clause applies in the same manner and to the same extent to corrected or replacement materials or services as to materials and
services originally delivered under this contract.
(8) The Contractor has no obligation or liability under this contract to correct or replace materials and services that at time of delivery
do not meet contract requirements, except as provided in this clause or as may be otherwise specified in the contract.
(9) Unless otherwise specified in the contract, the Contractor's obligation to correct or replace Government-furnished property shall be
governed by the clause pertaining to Government property.
(e) Definitions. (1) The clause at FAR 52.202-1, Definitions, is incorporated herein by reference. As used in this clause—
(i) Direct materials means those materials that enter directly into the end product, or that are used or consumed directly in connection
with the furnishing of the end product or service.
(ii) Hourly rate means the rate(s) prescribed in the contract for payment for labor that meets the labor category qualifications of a
labor category specified in the contract that are—
(A) Performed by the contractor;
(B) Performed by the subcontractors; or
(C) Transferred between divisions, subsidiaries, or affiliates of the contractor under a common control.
(iii) Materials means—
(A) Direct materials, including supplies transferred between divisions, subsidiaries, or affiliates of the contractor under a common
control;

                                                         Def. App. 104
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    105 of 392 Page 15 of 29
                                                                                   BBG50-G-15-0006

(B) Subcontracts for supplies and incidental services for which there is not a labor category specified in the contract;
(C) Other direct costs (e.g., incidental services for which there is not a labor category specified in the contract, travel, computer usage
charges, etc.);
(D) The following subcontracts for services which are specifically excluded from the hourly rate: [Insert any subcontracts for services
to be excluded from the hourly rates prescribed in the schedule.]; and
(E) Indirect costs specifically provided for in this clause.
(iv) Subcontract means any contract, as defined in FAR SuBOArt 2.1, entered into with a subcontractor to furnish supplies or services
for performance of the prime contract or a subcontract including transfers between divisions, subsidiaries, or affiliates of a contractor
or subcontractor. It includes, but is not limited to, purchase orders, and changes and modifications to purchase orders.
(i) Payments. (1) Work performed. The Government will pay the Contractor as follows upon the submission of commercial invoices
approved by the Contracting Officer:
(i) Hourly rate.
(A) The amounts shall be computed by multiplying the appropriate hourly rates prescribed in the contract by the number of direct
labor hours performed. Fractional parts of an hour shall be payable on a prorated basis.
(B) The rates shall be paid for all labor performed on the contract that meets the labor qualifications specified in the contract. Labor
hours incurred to perform tasks for which labor qualifications were specified in the contract will not be paid to the extent the work is
performed by individuals that do not meet the qualifications specified in the contract, unless specifically authorized by the Contracting
Officer.
(C) Invoices may be submitted once each month (or at more frequent intervals, if approved by the Contracting Officer) to the Con-
tracting Officer or the authorized representative.
(D) When requested by the Contracting Officer or the authorized representative, the Contractor shall substantiate invoices (including
any subcontractor hours reimbursed at the hourly rate in the schedule) by evidence of actual payment, individual daily job timecards,
records that verify the employees meet the qualifications for the labor categories specified in the contract, or other substantiation spe-
cified in the contract.
(E) Unless the Schedule prescribes otherwise, the hourly rates in the Schedule shall not be varied by virtue of the Contractor having
performed work on an overtime basis.
    (1) If no overtime rates are provided in the Schedule and the Contracting Officer approves overtime work in advance, overtime
rates shall be negotiated.
    (2) Failure to agree upon these overtime rates shall be treated as a dispute under the Disputes clause of this contract.
    (3) If the Schedule provides rates for overtime, the premium portion of those rates will be reimbursable only to the extent the over-
time is approved by the Contracting Officer.
(ii) Materials.
(A) If the Contractor furnishes materials that meet the definition of a commercial item at 2.101, the price to be paid for such materials
shall not exceed the Contractor’s established catalog or market price, adjusted to reflect the—
    (1) Quantities being acquired; and
    (2) Any modifications necessary because of contract requirements.
(B) Except as provided for in paragraph (i)(1)(ii)(A) and (D)(2) of this clause, the Government will reimburse the Contractor the actu-
al cost of materials (less any rebates, refunds, or discounts received by the contractor that are identifiable to the contract) provided the
Contractor—
    (1) Has made payments for materials in accordance with the terms and conditions of the agreement or invoice; or
    (2) Makes these payments within 30 days of the submission of the Contractor’s payment request to the Government and such pay-
ment is in accordance with the terms and conditions of the agreement or invoice.
(C) To the extent able, the Contractor shall—
    (1) Obtain materials at the most advantageous prices available with due regard to securing prompt delivery of satisfactory materi-
als; and
    (2) Give credit to the Government for cash and trade discounts, rebates, scrap, commissions, and other amounts that are identifiable
to the contract.
(D) Other Costs. Unless listed below, other direct and indirect costs will not be reimbursed.
    (1) Other Direct Costs. The Government will reimburse the Contractor on the basis of actual cost for the following, provided such
costs comply with the requirements in paragraph (i)(1)(ii)(B) of this clause: [Insert each element of other direct costs (e.g., travel,
computer usage charges, etc. Insert “None” if no reimbursement for other direct costs will be provided. If this is an indefinite delivery
contract, the Contracting Officer may insert “Each order must list separately the elements of other direct charge(s) for that order or,
if no reimbursement for other direct costs will be provided, insert ‘None’.”]
   (2) Indirect Costs (Material Handling, Subcontract Administration, etc.). The Government will reimburse the Contractor for indir-
ect costs on a pro-rata basis over the period of contract performance at the following fixed price: [Insert a fixed amount for the indirect
costs and payment schedule. Insert “$0” if no fixed price reimbursement for indirect costs will be provided. (If this is an indefinite de-
livery contract, the Contracting Officer may insert “Each order must list separately the fixed amount for the indirect costs and pay-
ment schedule or, if no reimbursement for indirect costs, insert ‘None’).”]
(2) Total cost. It is estimated that the total cost to the Government for the performance of this contract shall not exceed the ceiling
price set forth in the Schedule and the Contractor agrees to use its best efforts to perform the work specified in the Schedule and all
obligations under this contract within such ceiling price. If at any time the Contractor has reason to believe that the hourly rate pay-
ments and material costs that will accrue in performing this contract in the next succeeding 30 days, if added to all other payments and
costs previously accrued, will exceed 85 percent of the ceiling price in the Schedule, the Contractor shall notify the Contracting Of-
ficer giving a revised estimate of the total price to the Government for performing this contract with supporting reasons and document-
ation. If at any time during the performance of this contract, the Contractor has reason to believe that the total price to the Government

                                                         Def. App. 105
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    106 of 392 Page 16 of 29
                                                                                   BBG50-G-15-0006

for performing this contract will be substantially greater or less than the then stated ceiling price, the Contractor shall so notify the
Contracting Officer, giving a revised estimate of the total price for performing this contract, with supporting reasons and documenta-
tion. If at any time during performance of this contract, the Government has reason to believe that the work to be required in perform-
ing this contract will be substantially greater or less than the stated ceiling price, the Contracting Officer will so advise the Contractor,
giving the then revised estimate of the total amount of effort to be required under the contract.
(3) Ceiling price. The Government will not be obligated to pay the Contractor any amount in excess of the ceiling price in the Sched-
ule, and the Contractor shall not be obligated to continue performance if to do so would exceed the ceiling price set forth in the Sched-
ule, unless and until the Contracting Officer notifies the Contractor in writing that the ceiling price has been increased and specifies in
the notice a revised ceiling that shall constitute the ceiling price for performance under this contract. When and to the extent that the
ceiling price set forth in the Schedule has been increased, any hours expended and material costs incurred by the Contractor in excess
of the ceiling price before the increase shall be allowable to the same extent as if the hours expended and material costs had been in-
curred after the increase in the ceiling price.
(4) Access to records. At any time before final payment under this contract, the Contracting Officer (or authorized representative) will
have access to the following (access shall be limited to the listing below unless otherwise agreed to by the Contractor and the Con-
tracting Officer):
(i) Records that verify that the employees whose time has been included in any invoice meet the qualifications for the labor categories
specified in the contract;
(ii) For labor hours (including any subcontractor hours reimbursed at the hourly rate in the schedule), when timecards are required as
substantiation for payment—
(A) The original timecards (paper-based or electronic);
(B) The Contractor’s timekeeping procedures;
(C) Contractor records that show the distribution of labor between jobs or contracts; and
(D) Employees whose time has been included in any invoice for the purpose of verifying that these employees have worked the hours
shown on the invoices.
(iii) For material and subcontract costs that are reimbursed on the basis of actual cost—
(A) Any invoices or subcontract agreements substantiating material costs; and
(B) Any documents supporting payment of those invoices.
(5) Overpayments/Underpayments. Each payment previously made shall be subject to reduction to the extent of amounts, on preceding
invoices, that are found by the Contracting Officer not to have been properly payable and shall also be subject to reduction for over-
payments or to increase for underpayments. The Contractor shall promptly pay any such reduction within 30 days unless the parties
agree otherwise. The Government within 30 days will pay any such increases, unless the parties agree otherwise. The Contractor’s
payment will be made by check. If the Contractor becomes aware of a duplicate invoice payment or that the Government has other-
wise overpaid on an invoice payment, the Contractor shall—
(i) Remit the overpayment amount to the payment office cited in the contract along with a description of the overpayment including
the—
(A) Circumstances of the overpayment (e.g., duplicate payment, erroneous payment, liquidation errors, date(s) of overpayment);
(B) Affected contract number and delivery order number, if applicable;
(C) Affected contract line item or subline item, if applicable; and
(D) Contractor point of contact.
(ii) Provide a copy of the remittance and supporting documentation to the Contracting Officer.
(6)(i) All amounts that become payable by the Contractor to the Government under this contract shall bear simple interest from the
date due until paid unless paid within 30 days of becoming due. The interest rate shall be the interest rate established by the Secretary
of the Treasury, as provided in 41 U.S.C. 7109, which is applicable to the period in which the amount becomes due, and then at the
rate applicable for each six month period as established by the Secretary until the amount is paid.
(ii) The Government may issue a demand for payment to the Contractor upon finding a debt is due under the contract.
(iii) Final Decisions. The Contracting Officer will issue a final decision as required by 33.211 if—
(A) The Contracting Officer and the Contractor are unable to reach agreement on the existence or amount of a debt in a timely man-
ner;
(B) The Contractor fails to liquidate a debt previously demanded by the Contracting Officer within the timeline specified in the de-
mand for payment unless the amounts were not repaid because the Contractor has requested an installment payment agreement; or
(C) The Contractor requests a deferment of collection on a debt previously demanded by the Contracting Officer (see FAR 32.607-2).
(iv) If a demand for payment was previously issued for the debt, the demand for payment included in the final decision shall identify
the same due date as the original demand for payment.
(v) Amounts shall be due at the earliest of the following dates:
(A) The date fixed under this contract.
(B) The date of the first written demand for payment, including any demand for payment resulting from a default termination.
(vi) The interest charge shall be computed for the actual number of calendar days involved beginning on the due date and ending on—
(A) The date on which the designated office receives payment from the Contractor;
(B) The date of issuance of a Government check to the Contractor from which an amount otherwise payable has been withheld as a
credit against the contract debt; or
(C) The date on which an amount withheld and applied to the contract debt would otherwise have become payable to the Contractor.
(vii) The interest charge made under this clause may be reduced under the procedures prescribed in 32.608-2 of the Federal Acquisi-
tion Regulation in effect on the date of this contract.
(viii) Upon receipt and approval of the invoice designated by the Contractor as the “completion invoice” and supporting documenta-
tion, and upon compliance by the Contractor with all terms of this contract, any outstanding balances will be paid within 30 days un-

                                                         Def. App. 106
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    107 of 392 Page 17 of 29
                                                                                   BBG50-G-15-0006

less the parties agree otherwise. The completion invoice, and supporting documentation, shall be submitted by the Contractor as
promptly as practicable following completion of the work under this contract, but in no event later than 1 year (or such longer period
as the Contracting Officer may approve in writing) from the date of completion.
(7) Release of claims. The Contractor, and each assignee under an assignment entered into under this contract and in effect at the time
of final payment under this contract, shall execute and deliver, at the time of and as a condition precedent to final payment under this
contract, a release discharging the Government, its officers, agents, and employees of and from all liabilities, obligations, and claims
arising out of or under this contract, subject only to the following exceptions.
(i) Specified claims in stated amounts, or in estimated amounts if the amounts are not susceptible to exact statement by the Contractor.
(ii) Claims, together with reasonable incidental expenses, based upon the liabilities of the Contractor to third parties arising out of per-
forming this contract, that are not known to the Contractor on the date of the execution of the release, and of which the Contractor
gives notice in writing to the Contracting Officer not more than 6 years after the date of the release or the date of any notice to the
Contractor that the Government is prepared to make final payment, whichever is earlier.
(iii) Claims for reimbursement of costs (other than expenses of the Contractor by reason of its indemnification of the Government
against patent liability), including reasonable incidental expenses, incurred by the Contractor under the terms of this contract relating
to patents.
(8) Prompt payment. The Government will make payment in accordance with the Prompt Payment Act (31 U.S.C. 3903) and prompt
payment regulations at 5 CFR part 1315.
(9) Electronic Funds Transfer (EFT). If the Government makes payment by EFT, see 52.212-5(b) for the appropriate EFT clause.
(10) Discount. In connection with any discount offered for early payment, time shall be computed from the date of the invoice. For the
purpose of computing the discount earned, payment shall be considered to have been made on the date that appears on the payment
check or the specified payment date if an electronic funds transfer payment is made.
(l) Termination for the Government’s convenience. The Government reserves the right to terminate this contract, or any part hereof,
for its sole convenience. In the event of such termination, the Contractor shall immediately stop all work hereunder and shall immedi-
ately cause any and all of its suppliers and subcontractors to cease work. Subject to the terms of this contract, the Contractor shall be
paid an amount for direct labor hours (as defined in the Schedule of the contract) determined by multiplying the number of direct labor
hours expended before the effective date of termination by the hourly rate(s) in the contract, less any hourly rate payments already
made to the Contractor plus reasonable charges the Contractor can demonstrate to the satisfaction of the Government using its stand-
ard record keeping system that have resulted from the termination. The Contractor shall not be required to comply with the cost ac-
counting standards or contract cost principles for this purpose. This paragraph does not give the Government any right to audit the
Contractor’s records. The Contractor shall not be paid for any work performed or costs incurred that reasonably could have been
avoided.
(m) Termination for cause. The Government may terminate this contract, or any part hereof, for cause in the event of any default by
the Contractor, or if the Contractor fails to comply with any contract terms and conditions, or fails to provide the Government, upon
request, with adequate assurances of future performance. In the event of termination for cause, the Government shall not be liable to
the Contractor for any amount for supplies or services not accepted, and the Contractor shall be liable to the Government for any and
all rights and remedies provided by law. If it is determined that the Government improperly terminated this contract for default, such
termination shall be deemed a termination for convenience.
52.212-5 Contract Terms and Conditions Required to Implement Statutes or Executive Orders—Commercial Items.
As prescribed in 12.301(b)(4), insert the following clause:
          Contract Terms and Conditions Required to Implement Statutes or Executive Orders—Commercial Items (Dec 2014)
(a) The Contractor shall comply with the following Federal Acquisition Regulation (FAR) clauses, which are incorporated in this con-
tract by reference, to implement provisions of law or Executive orders applicable to acquisitions of commercial items:
(1) 52.209-10, Prohibition on Contracting with Inverted Domestic Corporations (Dec 2014)
(2) 52.222-50, Combating Trafficking in Persons (Feb 2009) (22 U.S.C. 7104(g)).
___Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).
(3) 52.233-3, Protest After Award (Aug 1996) (31 U.S.C. 3553).
(4) 52.233-4, Applicable Law for Breach of Contract Claim (Oct 2004)"(Public Laws 108-77 and 108-78 (19 U.S.C. 3805 note)).
(b) The Contractor shall comply with the FAR clauses in this paragraph (b) that the Contracting Officer has indicated as being incor-
porated in this contract by reference to implement provisions of law or Executive orders applicable to acquisitions of commercial
items:
                                                [Contracting Officer check as appropriate.]
__ (1) 52.203-6, Restrictions on Subcontractor Sales to the Government (Sept 2006), with Alternate I (Oct 1995) (41 U.S.C. 4704 and
10 U.S.C. 2402).
_X_ (2) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010) (41 U.S.C. 3509)).
_X_ (3) 52.203-15, Whistleblower Protections under the American Recovery and Reinvestment Act of 2009 (June 2010) (Section
1553 of Pub. L. 111-5). (Applies to contracts funded by the American Recovery and Reinvestment Act of 2009.)
__ (4) 52.204-10, Reporting Executive Compensation and First-Tier Subcontract Awards (Jul 2013) (Pub. L. 109-282) (31 U.S.C.
6101 note).
__ (5) [Reserved].
_X_ (6) 52.204-14, Service Contract Reporting Requirements (Jan 2014) (Pub. L. 111-117, section 743 of Div. C).
_X_ (7) 52.204-15, Service Contract Reporting Requirements for Indefinite-Delivery Contracts (Jan 2014) (Pub. L. 111-117, section
743 of Div. C).
_X_ (8) 52.209-6, Protecting the Government’s Interest When Subcontracting with Contractors Debarred, Suspended, or Proposed for
Debarment. (Aug 2013) (31 U.S.C. 6101 note).
__ (9) 52.209-9, Updates of Publicly Available Information Regarding Responsibility Matters (Jul 2013) (41 U.S.C. 2313).

                                                         Def. App. 107
               Case 1:20-cv-01047-VJW     Document 11-2
                       Document Number: BBG50-G-15-0006      Filed
                                                        Blanket     10/15/20
                                                                Agreement     Page
                                                                          Number:    108 of 392 Page 18 of 29
                                                                                  BBG50-G-15-0006

__ (10) [Reserved].
__ (11)(i) 52.219-3, Notice of HUBZone Set-Aside or Sole-Source Award (Nov 2011) (15 U.S.C. 657a).
__ (ii) Alternate I (Nov 2011) of 52.219-3.
__ (12)(i) 52.219-4, Notice of Price Evaluation Preference for HUBZone Small Business Concerns (Oct 2014) (if the offeror elects to
waive the preference, it shall so indicate in its offer) (15 U.S.C. 657a).
__ (ii) Alternate I (Jan 2011) of 52.219-4.
__ (13) [Reserved]
__ (14)(i) 52.219-6, Notice of Total Small Business Set-Aside (Nov 2011) (15 U.S.C. 644).
__ (ii) Alternate I (Nov 2011).
__ (iii) Alternate II (Nov 2011).
__ (15)(i) 52.219-7, Notice of Partial Small Business Set-Aside (June 2003) (15 U.S.C. 644).
__ (ii) Alternate I (Oct 1995) of 52.219-7.
__ (iii) Alternate II (Mar 2004) of 52.219-7.
__ (16) 52.219-8, Utilization of Small Business Concerns (Oct 2014) (15 U.S.C. 637(d)(2) and (3)).
__ (17)(i) 52.219-9, Small Business Subcontracting Plan (Oct 2014) (15 U.S.C. 637(d)(4)).
__ (ii) Alternate I (Oct 2001) of 52.219-9.
__ (iii) Alternate II (Oct 2001) of 52.219-9.
__ (iv) Alternate III (Oct 2014) of 52.219-9.
__ (18) 52.219-13, Notice of Set-Aside of Orders (Nov 2011)(15 U.S.C. 644(r)).
__ (19) 52.219-14, Limitations on Subcontracting (Nov 2011) (15 U.S.C. 637(a)(14)).
__ (20) 52.219-16, Liquidated Damages—Subcon-tracting Plan (Jan 1999) (15 U.S.C. 637(d)(4)(F)(i)).
__ (21) 52.219-27, Notice of Service-Disabled Veteran-Owned Small Business Set-Aside (Nov 2011) (15 U.S.C. 657 f).
__ (22) 52.219-28, Post Award Small Business Program Rerepresentation (Jul 2013) (15 U.S.C. 632(a)(2)).
__ (23) 52.219-29, Notice of Set-Aside for Economically Disadvantaged Women-Owned Small Business (EDWOSB) Concerns
(Jul 2013) (15 U.S.C. 637(m)).
__ (24) 52.219-30, Notice of Set-Aside for Women-Owned Small Business (WOSB) Concerns Eligible Under the WOSB Program
(Jul 2013) (15 U.S.C. 637(m)).
X__ (25) 52.222-3, Convict Labor (June 2003) (E.O. 11755).
_X_ (26) 52.222-19, Child Labor—Cooperation with Authorities and Remedies (Jan 2014) (E.O. 13126).
X__ (27) 52.222-21, Prohibition of Segregated Facilities (Feb 1999).
_X_ (28) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
_X_ (29) 52.222-35, Equal Opportunity for Veterans (Jul 2014)(38 U.S.C. 4212).
_X_ (30) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S.C. 793).
__ (31) 52.222-37, Employment Reports on Veterans (Jul 2014) (38 U.S.C. 4212).
_X_ (32) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496).
X__ (33) 52.222-54, Employment Eligibility Verification (Aug 2013). (Executive Order 12989). (Not applicable to the acquisition of
commercially available off-the-shelf items or certain other types of commercial items as prescribed in 22.1803.)
__ (34)(i) 52.223-9, Estimate of Percentage of Recovered Material Content for EPA–Designated Items (May 2008)
(42 U.S.C. 6962(c)(3)(A)(ii)). (Not applicable to the acquisition of commercially available off-the-shelf items.)
__ (ii) Alternate I (May 2008) of 52.223-9 (42 U.S.C. 6962(i)(2)(C)). (Not applicable to the acquisition of commercially available off-
the-shelf items.)
__ (35)(i) 52.223-13, Acquisition of EPEAT®-Registered Imaging Equipment (Jun 2014) (E.O. 13423 and 13514).
__ (ii) Alternate I (Jun 2014) of 52.223-13.
__ (36)(i) 52.223-14, Acquisition of EPEAT®-Registered Televisions (E.O. 13423 and 13514).
__ (ii) Alternate I (Jun 2014) of 52.223-14.
__ (37) 52.223-15, Energy Efficiency in Energy-Consuming Products (Dec 2007) (42 U.S.C. 8259b).
__ (38)(i) 52.223-16, Acquisition of EPEAT®-Registered Personal Computer Products (Jun 2014) (E.O. 13423 and 13514).
__ (ii) Alternate I (Jun 2014) of 52.223-16.
_X_ (39) 52.223-18, Encouraging Contractor Policies to Ban Text Messaging While Driving (Aug 2011) (E.O. 13513).
_X_ (40) 52.225-1, Buy American—Supplies (May 2014) (41 U.S.C. chapter 83).
_X_ (41)(i) 52.225-3, Buy American—Free Trade Agreements—Israeli Trade Act (May 2014) (41 U.S.C. chapter 83, 19 U.S.C. 3301
note, 19 U.S.C. 2112 note, 19 U.S.C. 3805 note, 19 U.S.C. 4001 note, Pub. L. 103-182, 108-77, 108-78, 108-286, 108-302, 109-53,
109-169, 109-283, 110-138, 112-41, 112-42, and 112-43.
__ (ii) Alternate I (May 2014) of 52.225-3.
__ (iii) Alternate II (May 2014) of 52.225-3.
__ (iv) Alternate III (May 2014) of 52.225-3.
__ (42) 52.225-5, Trade Agreements (Nov 2013) (19 U.S.C. 2501, et seq., 19 U.S.C. 3301 note).
_X_ (43) 52.225-13, Restrictions on Certain Foreign Purchases (June 2008) (E.O.’s, proclamations, and statutes administered by the
Office of Foreign Assets Control of the Department of the Treasury).
__ (44) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Jul 2013) (Section 862, as amended,
of the National Defense Authorization Act for Fiscal Year 2008; 10 U.S.C. 2302 Note).
__ (45) 52.226-4, Notice of Disaster or Emergency Area Set-Aside (Nov 2007) (42 U.S.C. 5150).
__ (46) 52.226-5, Restrictions on Subcontracting Outside Disaster or Emergency Area (Nov 2007) (42 U.S.C. 5150).
X__ (47) 52.232-29, Terms for Financing of Purchases of Commercial Items (Feb 2002) (41 U.S.C. 4505, 10 U.S.C. 2307(f)).
__ (48) 52.232-30, Installment Payments for Commercial Items (Oct 1995) (41 U.S.C. 4505, 10 U.S.C. 2307(f)).

                                                       Def. App. 108
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    109 of 392 Page 19 of 29
                                                                                   BBG50-G-15-0006

_X_ (49) 52.232-33, Payment by Electronic Funds Transfer—System for Award Management (Jul 2013) (31 U.S.C. 3332).
__ (50) 52.232-34, Payment by Electronic Funds Transfer—Other than System for Award Management (Jul 2013) (31 U.S.C. 3332).
_X_ (51) 52.232-36, Payment by Third Party (May 2014) (31 U.S.C. 3332).
__ (52) 52.239-1, Privacy or Security Safeguards (Aug 1996) (5 U.S.C. 552a).
__ (53)(i) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and
10 U.S.C. 2631).
__ (ii) Alternate I (Apr 2003) of 52.247-64.
(c) The Contractor shall comply with the FAR clauses in this paragraph (c), applicable to commercial services, that the Contracting
Officer has indicated as being incorporated in this contract by reference to implement provisions of law or Executive orders applicable
to acquisitions of commercial items:
[Contracting Officer check as appropriate.]
_X_ (1) 52.222-41, Service Contract Labor Standards (May 2014) (41 U.S.C. chapter 67).
__ (2) 52.222-42, Statement of Equivalent Rates for Federal Hires (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).
X__ (3) 52.222-43, Fair Labor Standards Act and Service Contract Labor Standards-Price Adjustment (Multiple Year and Option
Contracts) (May 2014) (29 U.S.C. 206 and 41 U.S.C. chapter 67).
_X_ (4) 52.222-44, Fair Labor Standards Act and Service Contract Labor Standards—Price Adjustment (May 2014) (29 U.S.C. 206
and 41 U.S.C. chapter 67).
__ (5) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment—Requirements (May 2014) (41 U.S.C. chapter 67).
__ (6) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Ser-
vices—Requirements (May 2014) (41 U.S.C. chapter 67).
_X_ (7) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O.13495).
__ (8) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May 2014) (42 U.S.C. 1792).
__ (9) 52.237-11, Accepting and Dispensing of $1 Coin (Sept 2008) (31 U.S.C. 5112(p)(1)).
_X_ (10) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2014) (Executive Order 13658).
(d) Comptroller General Examination of Record. The Contractor shall comply with the provisions of this paragraph (d) if this con-
tract was awarded using other than sealed bid, is in excess of the simplified acquisition threshold, and does not contain the clause at
52.215-2, Audit and Records—Negotiation.
(1) The Comptroller General of the United States, or an authorized representative of the Comptroller General, shall have access to and
right to examine any of the Contractor’s directly pertinent records involving transactions related to this contract.
(2) The Contractor shall make available at its offices at all reasonable times the records, materials, and other evidence for examination,
audit, or reproduction, until 3 years after final payment under this contract or for any shorter period specified in FAR SuBOArt 4.7,
Contractor Records Retention, of the other clauses of this contract. If this contract is completely or partially terminated, the records re-
lating to the work terminated shall be made available for 3 years after any resulting final termination settlement. Records relating to
appeals under the disputes clause or to litigation or the settlement of claims arising under or relating to this contract shall be made
available until such appeals, litigation, or claims are finally resolved.
(3) As used in this clause, records include books, documents, accounting procedures and practices, and other data, regardless of type
and regardless of form. This does not require the Contractor to create or maintain any record that the Contractor does not maintain in
the ordinary course of business or pursuant to a provision of law.
(e)(1) Notwithstanding the requirements of the clauses in paragraphs (a), (b), (c), and (d) of this clause, the Contractor is not required
to flow down any FAR clause, other than those in this paragraph (e)(1) in a subcontract for commercial items. Unless otherwise indic-
ated below, the extent of the flow down shall be as required by the clause—
(i) 52.203-13, Contractor Code of Business Ethics and Conduct (Apr 2010) (41 U.S.C. 3509).
(ii) 52.219-8, Utilization of Small Business Concerns (Oct 2014) (15 U.S.C. 637(d)(2) and (3)), in all subcontracts that offer further
subcontracting opportunities. If the subcontract (except subcontracts to small business concerns) exceeds $650,000 ($1.5 million for
construction of any public facility), the subcontractor must include 52.219-8 in lower tier subcontracts that offer subcontracting oppor-
tunities.
(iii) 52.222-17, Nondisplacement of Qualified Workers (May 2014) (E.O. 13495). Flow down required in accordance with paragraph
(l) of FAR clause 52.222-17.
(iv) 52.222-26, Equal Opportunity (Mar 2007) (E.O. 11246).
(v) 52.222-35, Equal Opportunity for Veterans (Jul 2014) (38 U.S.C. 4212).
(vi) 52.222-36, Equal Opportunity for Workers with Disabilities (Jul 2014) (29 U.S.C. 793).
(vii) 52.222-37, Employment Reports on Veterans (Jul 2014) (38 U.S.C. 4212)
(viii) 52.222-40, Notification of Employee Rights Under the National Labor Relations Act (Dec 2010) (E.O. 13496). Flow down re-
quired in accordance with paragraph (f) of FAR clause 52.222-40.
(ix) 52.222-41, Service Contract Labor Standards (May 2014) (41 U.S.C. chapter 67).
(x) 52.222-50, Combating Trafficking in Persons (Feb 2009) (22 U.S.C. 7104(g)).
___Alternate I (Aug 2007) of 52.222-50 (22 U.S.C. 7104(g)).
(xi) 52.222-51, Exemption from Application of the Service Contract Labor Standards to Contracts for Maintenance, Calibration, or
Repair of Certain Equipment-Requirements (May 2014) (41 U.S.C. chapter 67).
(xii) 52.222-53, Exemption from Application of the Service Contract Labor Standards to Contracts for Certain Services-Requirements
(May 2014) (41 U.S.C. chapter 67).
(xiii) 52.222-54, Employment Eligibility Verification (Aug 2013).
(xiv) 52.225-26, Contractors Performing Private Security Functions Outside the United States (Jul 2013) (Section 862, as amended, of
the National Defense Authorization Act for Fiscal Year 2008;10 U.S.C. 2302 Note).

                                                         Def. App. 109
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    110 of 392 Page 20 of 29
                                                                                   BBG50-G-15-0006

(xv) 52.226-6, Promoting Excess Food Donation to Nonprofit Organizations (May 2014) (42 U.S.C. 1792). Flow down required in ac-
cordance with paragraph (e) of FAR clause 52.226-6.
(xvi) 52.247-64, Preference for Privately Owned U.S.-Flag Commercial Vessels (Feb 2006) (46 U.S.C. Appx. 1241(b) and
10 U.S.C. 2631). Flow down required in accordance with paragraph (d) of FAR clause 52.247-64.
(xvii) 52.222-55, Minimum Wages Under Executive Order 13658 (Dec 2014) (Executive Order 13658).
(2) While not required, the contractor may include in its subcontracts for commercial items a minimal number of additional clauses
necessary to satisfy its contractual obligations.


                                                            (End of Clause)

                                                     ADDENDUM TO FAR 52.212-4
1.0     ISSUANCE OF TASK ORDERS
(a) The Contractor shall not perform any work or incur any costs for any purpose under this contract or any individual Task Order
until its receipt of a finalized written Task Order (OF-347) signed by the Contracting Officer authorizing specific work. If the Con-
tractor does perform any work or incur any costs prior to written authorization by the Contracting Officer, it shall be at the expense of
the Contractor and the Agency will not reimburse the Contractor.
(1) The Contracting Officer will issue a "Task Order Proposal Letter" to all Contractors on the Multiple Award Schedule who were de-
termined eligible to compete for work in that particular SOW Task Area. The letter will request that the Contractor provide: (a) a brief
technical understanding and approach to performing the work described in the proposed Task Order's Statement of Work and (b) a
firm-fixed-price Price Proposal to perform the work.
Order, the Contractor shall submit its response to the Contracting Officer. This response shall be comprised of: (1) the technical ap-
proach to perform the work AND
2) the proposed price based on the Contractor's analysis of the labor required to perform the work specified in the Task Order, materi-
als, computer time, performance schedule, travel, and other related cost factors, along with such additional information as may be
called for in the proposed Task Order.
3)     After receiving each Contractor Technical and Price Proposal responses to the Agency's proposed Task Order, the Contracting
Officer will negotiate a finalized Task Order with the Contractor whose combined proposal for the individual Task Order represents
the best value to the Agency.
4)     Following negotiations, the Contracting Officer will issue, for signed acceptance by the Contractor, the finalized Task Order us-
ing Optional Form 347 (Order For Supplies or Services).
5) Each Task Order shall be individually numbered (e.g., BEG50-J--15-xxxx) and shall include, in addition to the amount of the
Contractor's firm-fixed-price, the Statement of Work (containing a brief description of the work, listing of deliverables, delivery
schedule, and place of inspection/acceptance), applicable appropriation and accounting data, and other pertinent or special directions
and/or attachments.
6) In the event that the Contracting Officer and the Contractor disagree on any element of the Task Order, including the price or de-
livery schedule, and the Contractor refuses to sign the Task Order, the Contractor shall expeditiously proceed with the work called for
by the Task Order when directed by the Contracting Officer. The disagreement shall be treated and handled as a dispute as prescribed
herein.

2.0     TERM OF CONTRACT
The Base Year period of performance of the subject contract shall be (12) months. The Government will have the unilateral right to
extend the term of the contract for a period of one year at a time for four (4) additional years in accordance with FAR Clause 52.217-9
hereof.

Period of Performance

3.0     52.217-8        OPTION TO EXTEND SERVICES (NOV 1999)
The Government may require continue performance of any services within the limits of Statement of Work. The option provision may
be exercised more than once, but the total extension of performance hereunder shall not exceed 6 months. The Contracting Officer
may exercise option by written notice to the Contractor within 30 days.
                                                               (End of Clause)
4.0     52.217-9        OPTION TO EXTEND THE TERM OF AGREEMENT (MAR 2000)
(a) The Government may extend the term of this contract by written notice to the Contractor within 30 days; provided that the Gov-
ernment gives the Contractor a preliminary written notice of its intent to extend at least 45 days (60 days unless a different number of
days is inserted) before the contract expires. The preliminary notice does not commit the Government to an extension.
(b) If the Government exercises this option, the extended contract shall be considered to include this option clause.
(c) The total duration of this contract, include the exercise of any options under this clause, shall not exceed five (5) years.
5.0     INTERPRETATION OF MODIFICATION(S)
No verbal statement by any person, and no written statement by anyone other than the Contracting Officer, or his authorized represent-
ative acting within the scope of his/her authority, shall be interpreted as modifying or otherwise affecting the terms of this contract.
All requests for interpretation or modification shall be made in writing to the Contracting Officer. All changes to this contract shall be
made by way of written modification.

OFFEROR REPRESENTATIONS AND CERTIFICATIONS - COMMERCIAL ITEMS

                                                        Def. App. 110
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    111 of 392 Page 21 of 29
                                                                                   BBG50-G-15-0006

The offeror makes the following Representations and Certifications as part of its proposal (check/complete all appropriate boxes or
blanks on the following pages).
                          (Name of Offeror)

(Signature of Authorized Individual)                           (Date)
(Typed Name of Authorized Individual)
Note: The penalty for making false statements in offers is prescribed in 18 U.S.C. 1001.
FAR Clause 52.212-3 OFFEROR REPRESENTATIONS AND CERTIFICATIONS - COMMERCIAL ITEMS (APRIL 2011)
An offeror shall complete only paragraph (b) of this provision if the offeror has completed the annual representations and certifica-
tions electronically at http://orcabian.crov If an offeror has not completed the annual representations and certifications electronically
at the ORCA website, the offeror shall complete only paragraphs (c) through (o) of this provisions.
(a) Definitions. As used in this provision--
Economically disadvantaged women-owned small business (EDWOSB) concern means a small business concern that is at least 51 per-
cent directly and unconditionally owned by, and the management and daily business operations of which are controlled by, one or
more women who are citizens of the United States and who are economically disadvantaged in accordance with 13 CFR part 127. It
automatically qualifies as a women-owned small business eligible under the WOSB Program.
Forced or indentured child labor means all work or service—
(1) Exacted from any person under the age of 18 under the menace of any penalty for its nonperformance and for which the worker
does not offer himself voluntarily; or
(2) Performed by any person under the age of 18 pursuant to a contract the enforcement of which can be accomplished by process
or penalties.
Inverted domestic corporation means a foreign incorporated entity which is treated as an inverted domestic corporation under 6 U.S.C.
395(b), i.e., a corporation that used to be incorporated in the United States, or used to be a partnership in the United States, but now is
incorporated in a foreign country, or is a subsidiary whose parent corporation is incorporated in a foreign country, that meets the cri-
teria specified in 6 U.S.C. 395(b), applied in accordance with the rules and definitions of 6 U.S.C. 395(c).
                 Manufactured end product means any end product in Federal Supply Classes (FSC) 1000-9999, except—
(1) FSC 5510, Lumber and Related Basic Wood Materials;
(2) Federal Supply Group (FSG) 87, Agricultural Supplies;
(3) FSG 88, Live Animals;
(4) FSG 89, Food and Related Consumables;
(5) FSC 9410, Crude Grades of Plant Materials;
(6) FSC 9430, Miscellaneous Crude Animal Products, Inedible;
(7) FSC 9440, Miscellaneous Crude Agricultural and Forestry Products;
(8) FSC 9610, Ores;
(9)      FSC 9620, Minerals, Natural and Synthetic; and
(10)FSC 9630, Additive Metal Materials
Place of manufacture means the place where an end product is assembled out of components, or otherwise made or processed from
raw materials into the finished product that is to be provided to the Government. If a product is disassembled and reassembled, the
place of reassembly is not the place of manufacture.
Restricted business operations means business operations in Sudan that include power production activities, mineral extraction activit-
ies, oil-related activities, or the production of military equipment, as those terms are defined in the Sudan Accountability and Divest-
ment Act of 2007 (Pub. L. 110-174). Restricted business operations do not include business operations that the person (as that term is
defined in Section 2 of the Sudan Accountability and Divestment Act of 2007) conducting the business can demonstrate—
(1)     Are conducted under contract directly and exclusively with the regional government of southern Sudan;
(2)     Are conducted pursuant to specific authorization from the Office of Foreign Assets Control in the Department of the Treasury,
or are expressly exempted under Federal law from the requirement to be conducted under such authorization;
(3)     Consist of providing goods or services to marginalized populations of Sudan;
(4)     Consist of providing goods or services to an internationally recognized peacekeeping force or humanitarian organization;
(5)     Consist of providing goods or services that are used only to promote health or education; or
(6)     Have been voluntarily suspended.
Service-disabled veteran-owned small business concern--
(1) Means a small business concern-
(i)       Not less than 51 percent of which is owned by one or more service--disabled veterans or, in the case of any publicly owned
business, not less than 51 percent of the stock of which is owned by one or more service-disabled veterans; and
(ii)      The management and daily business operations of which are controlled by one or more service- disabled veterans or, in the
case of a service-disabled veteran with permanent and severe disability, the spouse or permanent caregiver of such veteran.
(2) Service-disabled veteran means a veteran, as defined in 38 U.S.C. 101(2), with a disability that is service-connected, as defined in
38 U.S.C. 101(16).

Small business concern means a concern, including its affiliates, that is independently owned and operated, not dominant in the field
of operation in which it is bidding on Government contracts, and qualified as a small business under the criteria in 13 CFR Part 121
and size standards in this solicitation.
Veteran-owned small business concern means a small business concern--
(1)    Not less than 51 percent of which is owned by one or more veterans (as defined at 38 U.S.C. 101(2)) or, in the case of any pub-
licly owned business, not less than 51 percent of the stock of which is owned by one or more veterans; and

                                                        Def. App. 111
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    112 of 392 Page 22 of 29
                                                                                   BBG50-G-15-0006

(2)     The management and daily business operations of which are controlled by one or more veterans.
Women-owned business concern means a concern which is at least 51 percent owned by one or more women; or in the case of any
publicly owned business, at least 51 percent of the stock of which is owned by one or more women; and whose management and daily
business operations are controlled by one or more women.
Women-owned small business concern means a small business concern--
(1)     That is at least 51 percent owned by one or more women; or, in the case of any publicly owned business, at least 51 percent of
its stock is owned by one or more women; and
Whose management and daily business operations are controlled by one or more women Women-owned small business (WOSB) con-
cern eligible under the WOSB Program (in accordance with 13 CFR part 127), means a small business concern that is at least 51 per-
cent directly and unconditionally owned by, and the management and daily business operations of which are controlled by, one or
more women who are citizens of the United States.
(b) (1) Annual Representations and Certifications. Any changes provided by the offeror in paragraph (b)(2) of this
provision do not automatically change the representations and certifications posted on the Online Representations and Certifications
Application (ORCA) website.
(2) The offeror has completed the annual representations and certifications electronically via the ORCA website at httoliorca.npn.gov.
After reviewing the ORCA database information, the offeror verifies by submission of this offer that the representations and certifica-
tions currently posted electronically at FAR 52.212-3, Offeror Representations and Certifications--Commercial Items, have been
entered or updated in the last 12 months, are current, accurate, complete, and applicable to this solicitation (including the
business size standard applicable to the NAICS code referenced for this solicitation), as of the date of this offer and are incorporated in
this offer by reference (see FAR 4.1201), except for paragraphs
_ [Offeror to identify the applicable paragraphs at (c) through (o) of this provision that the offeror has completed for the purposes of
this solicitation only, if any.
These amended representation(s) and/or certification(s) are also incorporated in this offer and are current, accurate, and complete as
of the date of this offer.
Any changes provided by the offeror are applicable to this solicitation only, and do not result in an update to the representations and
certifications posted on ORCA.J


(c) Offerors must complete the following representations when the resulting contract is to be performed in the United States or its
outlying areas. Check all that apply.
(1) Small Business concern. The offeror represents as part of its offer that it [ ] is, [ ] is not a small business concern.
(2) Veteran-owned small business concern. [Complete only if the offeror represented itself as a small business concern in paragraph
(c)(1) of this provision.] The offeror represents as part of its offer that it [ ] is, [ ] is not a veteran-owned small business concern.
(3) Service-disabled veteran-owned small business concern. [Complete only if the offeror represented itself as a veteran-owned small
business concern in paragraph (c)(2) of this provision.] The offeror represents as part of its offer that it [ ] is, [ ] is not a service-dis-
abled veteran-owned small business concern.
(4) Small disadvantaged business concern. [Complete only if the offeror represented itself as a small business concern in paragraph
(c)(1) of this provision.]
The offeror represents, for general statistical purposes, that it [ ] is, [ ] is not a small disadvantaged business concern as defined in 13
CFR 124.1002.
(5)        Women-owned small business concern. [Complete only if the offeror represented itself as a small' business concern in para-
graph (c)(1) of this provision.]
The offeror represents that it [ is, [ ] is not a women-owned small business concern.
NOTE: Complete paragraphs (c)(8) and (c)(9) only if this solicitation is expected to exceed the simplified acquisition threshold.
(6) WOSB concern eligible under the WOSB Program. [Complete only if the offeror represented itself as a women-owned small busi-
ness concern in paragraph (c)(5) of this provision.] The offeror represents that-
(i)      It [ ] is, [ ] is not a WOSB concern eligible under the WOSB Program, has provided all the required documents to the WOSB
Repository, and no change in circumstances or adverse decisions have been issued that affects its eligibility; and
(ii) It [ ] is, [ ] is not a joint venture that complies with the requirements of 13 CFR part 127, and the representation in paragraph
(c)(6)(i) of this provision is accurate in reference to the WOSB concern or concerns that are participating in the joint venture. [The of-
feror shall enter the name or names of the WOSB concern or concerns that are participating in the joint venture: _____________ .]
Each WOSB concern participating in the joint venture shall submit a separate signed copy of the WOSB representation.




(7) Economically disadvantaged women-owned small business (EDWOSB) concern. [Complete only if the offeror represented itself
as a WOSB concern eligible under the WOSB Program in (c)(6) of this provision.] The offeror represents that--
(i) It [ ] is, [ ] is not an EDWOSB concern eligible under the WOSB Program, has provided all the required documents to the WOSB
Repository, and no change in circumstances or adverse decisions have been issued that affects its eligibility; and
                      (iii) It [ ] is, [ ] is not a joint venture that complies with the requirements of 13 CFR part 127, and the
                          representation in paragraph (c)(7)(ii) of this provision is accurate in reference to the EDWOSB
concern or concerns that are participating in the joint venture. The offeror shall enter the name or names of the EDWOSB concern or
concerns that are participating in the joint venture: Each EDWOSB concern participating in the joint venture shall submit a separate
signed copy of the EDWOSB representation.

                                                          Def. App. 112
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    113 of 392 Page 23 of 29
                                                                                   BBG50-G-15-0006

(8)     Women-owned business concern (other than small business concern). [Complete only if the offeror is a women-owned business
concern and did not represent itself as a small business concern in paragraph (c)(1) of this provision.]
The offeror represents that it [ ] is a women-owned business concern.
(9)     Tie bid priority for labor surplus area concerns. If this is an invitation for bid, small business offerors may identify the labor
surplus areas in which costs to be incurred on account of manufacturing or production (by offeror or first-tier subcontractors) amount
to more than 50 percent of the contract price:
(10) (Complete only if the solicitation contains the clause at FAR 52.219-23, Notice of Price Evaluation Adjustment for Small Disad-
vantaged Business Concerns, or FAR 52.219-25, Small Disadvantaged Business Participation Program—Disadvantaged Status and
Reporting, and the offeror desires a benefit based on its disadvantaged status.)
(i) General. The offeror represents that either--
(A) It [ ] is, [ ] is not certified by the Small Business Administration as a small disadvantaged business concern and identified, on the
date of this representation, as a certified small disadvantaged business concern in the CCR Dynamic Small Business Search database
maintained by the Small Business Administration, and that no material change in disadvantaged ownership and control has occurred
since its certification, and, where the concern is owned by one or more individuals claiming disadvantaged status, the net worth of
each individual upon whom the certification is based does not exceed $750,000 after taking into account the applicable exclusions set
forth at 13 CFR 124.104(c)(2); or
(B) It [ ] has, [ ] has not submitted a completed application to the Small Business Administration or a Private Certifier to be certified
as a small disadvantaged business concern in accordance with 13 CFR 124, SuBOArt B, and a decision on that application is pending,
and that no material change in disadvantaged ownership and control has occurred since its application was submitted.


Joint Ventures under the Price Evaluation Adjustment for Small Disadvantaged Business Concerns. The offeror represents, as part of
its offer, that it is a joint venture that complies with the requirements in 13 CFR 124.1002(f) and that the representation in paragraph
(c)(10)(i) of this provision is accurate for the small disadvantaged business concern that is participating in the joint venture. [The of-
feror shall enter the name of the small disadvantaged business concern that is participating in the joint venture:_____________ .]
(11) HUBZone small business concern. [Complete only if the offeror represented itself as a small business concern in paragraph
(c)(1) of this provision] The offeror represents, as part of its offer, that-
(i)    It [ ] is, [ ] is not a HUBZone small business concern listed, on the date of this representation, on the List of Qualified HUBZone
Small Business Concerns maintained by the Small Business Administration, and no material change in ownership and control, princip-
al office, or HUBZone employee percentage have occurred since it was certified in accordance with 13 CFR part 126; and
(ii) It [ ] is, [ ] is not a joint venture that complies with the requirements of 13 CFR part 126, and the representation in paragraph
(c)(11)(i) of this provision is accurate for each HUBZone small business concern participating in the HUBZone joint venture. [The of-
feror shall enter the names of each of the HUBZone small business concerns participating in the HUBZone joint venture:
___________________________________________________________________________ .1 Each
HUBZone small business concern participating in the HUBZone joint venture shall submit a separate signed copy of the HUBZone
representation.
(d) Representations required to implement provisions of Executive Order 11246--
(1) Previous Contracts and Compliance. The offeror represents that--
(i)    It [ has, [ ] has not participated in a previous contract or subcontract subject to the Equal Opportunity clause of this solicitation;
and
(ii) It [ ] has, [ has not filed all required compliance reports.
(i)    (2) Affirmative Action Compliance. The offeror represents that-- It [ ] has developed and has on file, [ ] has not developed and
does not have on file, at each estab-lishment, affirmative action programs required by rules and regulations of the Secretary of Labor
(41 CFR Parts 60-1 and 60-2), or
(ii) It [ ] has not previously had contracts subject to the written affirmative action programs requirement of the rules and regulations
of the Secretary of Labor.
(e) Certification Regarding Payments to Influence Federal Transactions (31 U.S.C. 1352). (Applies only if the contract is expected to
exceed $150,000.) By submission of its offer, the offeror certifies to the best of its knowledge and belief that no Federal appropriated
funds have been paid or will be paid to any person for influencing or attempting to influence an officer or employee of any agency, a
Member of Congress, an officer or employee of Congress or an employee of a Member of Congress on his or her behalf in connection
with the award of any resultant contract. If any registrants under the Lobbying Disclosure Act of 1995 have made a lobbying contact
on behalf of the offeror with respect to this contract, the offeror shall complete and submit, with its offer, OMB Standard Form LLL,
Disclosure of Lobbying Activities, to provide the name of the registrants. The offeror need not report regularly employed officers or
employees of the offeror to whom payments of reasonable compensation were made.
(f) Buy American Act Certificate. (Applies only if the clause at Federal Acquisition Regulation (FAR) 52.225-1, Buy American Act-
-Supplies, is included in this solicitation.)


(1) The offeror certifies that each end product, except those listed in paragraph (0(2) of this provision, is a domestic end product and
that for other than COTS items, the offeror has considered components of unknown origin to have been mined, produced, or manufac-
tured outside the United States. The offeror shall list as foreign end products those end products manufactured in the United States that
do not qualify as domestic end products, i.e., an end product that is not a COTS item and does not meet the component test in para-
graph (2) of the definition of "domestic end product." The terms "commercially available off-the-shelf (COTS) item," "component,"
"domestic end product," "end product," "foreign end product,'' and "United States" are defined in the clause of this solicitation entitled
"Buy American Act--Supplies."

                                                         Def. App. 113
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    114 of 392 Page 24 of 29
                                                                                   BBG50-G-15-0006

(2) Foreign End Products:
Line Item No.:___________________________________________________ Country of Origin:
(List as necessary)
(3) The Government will evaluate offers in accordance with the policies and procedures of FAR Part 25.
(g) (1) Buy American Act--Free Trade Agreements--Israeli Trade Act Certificate. (Applies only if the clause at FAR 52.225-3, Buy
American Act--Free Trade Agreements--Israeli Trade Act, is included in this solicitation.)
(i) The offeror certifies that each end product, except those listed in paragraph (g)(1)(ii) or (g)(1)(iii) of this provision, is a domestic
end product and that for other than COTS items, the offeror has considered components of unknown origin to have been mined, pro-
duced, or manufactured outside the United States. The terms "Bahrainian, Moroccan, Omani, or Peruvian end product," "commercially
available off-the-shelf (COTS) item," "component," "domestic end product," "end product," "foreign end product," "Free Trade
Agreement country," "Free Trade Agreement country end product," "Israeli end product," and "United States" are defined in the clause
of this solicitation entitled "Buy American Act-Free Trade Agreements-Israeli Trade Act."
(ii) The offeror certifies that the following supplies are Free Trade Agreement country end products (other than Bahrainian, Moroc-
can, Omani, or Peruvian end products) or Israeli end products as defined in the clause of this solicitation entitled "Buy American Act-
-Free Trade Agreements--Israeli Trade Act":
Free Trade Agreement Country End Products (Other than Bahrainian, Moroccan, Omani, or Peruvian End Products) or Israeli End
Products:
Line Item No.:______________________________________________________________
(List as necessary)
(iii) The offeror shall list those supplies that are foreign end products (other than those listed in paragraph (g)(1)(ii) of this provision)
as defined in the clause of this solicitation entitled, "Buy

American Act--Free Trade Agreements--Israeli Trade Act." The offeror shall list as other foreign end products those end products
manufactured in the United States that do not qualify as domestic end products, i.e., an end product that is not a COTS item and does
not meet the component test in paragraph (2) of the definition of "domestic end product."
Other Foreign End Products
Line Item No.:________________________________________________________
Country of Origin:_____________________________________________________
(List as necessary)
(iv) The Government will evaluate offers in accordance with the policies and procedures of FAR Part 25.
(2)     Buy American Act--Free Trade Agreements--Israeli Trade Act Certificate, Alternate I. If Alternate I to the clause at FAR
52.225-3 is included in this solicitation, substitute the following paragraph (g)(1)(ii) for paragraph (g)(1)(ii) of the basic provision:
(g) (1) (ii) The offeror certifies that the following supplies are Canadian end products as defined in the clause of this solicitation, en-
titled "Buy American Act--Free Trade Agreements--Israeli Trade Act:"
Canadian End Products
Line Item No.:________________________________________________________
(List as necessary)
(3)     Buy American Act--Free Trade Agreements--Israeli Trade Act Certificate, Alternate II. If Alternate II to the clause at FAR
52.225-3 is included in this solicitation, substitute the following paragraph (g)(1)(ii) for paragraph (g)(1)(ii) of the basic provision:
(g) (1) (ii) The offeror certifies that the following supplies are Canadian end products or Israeli end products as defined in the clause
of this solicitation entitled, "Buy American Act--Free Trade Agreements--Israeli Trade Act:"
Canadian or Israeli End Products
Line Item No.:_______________________________________________________
Country of Origin:_____________________________________________________
(List as necessary)
(4) Trade Agreements Certificate. (Applies only if the clause at FAR 52.225-5, Trade Agreements, is included in this solicitation.)
(i)    The offeror certifies that each end product, except those listed in paragraph (g)(4)(ii) of this provision, is a U.S.-made or desig-
nated country end product, as defined in the clause of this solicitation entitled, "Trade Agreements."
(ii) The offeror shall list as other end products those end products that are not U.S.-made or designated country end products.



Other End Products
Line Item No.:______________________________________________________________
Country of Origin:______________________________________________________
(List as necessary)
                (iii) The Government will evaluate offers in accordance with the policies and procedures of FAR Part 25.
                       For line items covered by the INTO GPA, the Government will evaluate offers of U.S.-made or
designated country end products without regard to the restrictions of the Buy American Act. The Government will consider for award
only offers of U.S.-made or designated country end products unless the Contracting Officer determines that there are no offers for
such products or that the offers for such products are insufficient to fulfill the requirements of the solicitation.
(h) Certification Regarding Responsibility Matters (Executive Order 12689). (Applies only if the contract value is expected to exceed
the simplified acquisition threshold.) The offeror certifies, to the best of its knowledge and belief, that the offeror and/or any of its
principals—                 •
(1) [ ] Are, [ ] are not presently debarred, suspended, proposed for debarment, or declared ineligible for the award of contracts by

                                                         Def. App. 114
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    115 of 392 Page 25 of 29
                                                                                   BBG50-G-15-0006

any Federal agency;
(2) [ Have, [ ] have not, within a three-year period preceding this offer, been convicted of or had a civil judgment rendered against
them for: Commission of fraud or a criminal offense in connection with obtaining, attempting to obtain, or performing a Federal, state
or local government contract or subcontract; violation of Federal or state antitrust statutes relating to the submission of offers; or Com-
mission of embezzlement, theft, forgery, bribery, falsification or destruction of records, making false statements, tax evasion, violating
Federal criminal tax laws, or receiving stolen property; [ ] Are [ ] are not presently indicted for, or otherwise criminally or civilly
charged by a Government entity with, commission of any of these offenses enumerated in paragraph (h)(2) of this clause; and
(3) [ ] Have, [ ] have not, within a three-year period preceding this offer, been notified of any delinquent Federal taxes in an amount
that exceeds $3,000 for which the liability remains unsatisfied.
(i) Taxes are considered delinquent if both of the following criteria apply:
(A) The tax liability is finally determined. The liability is finally determined if it has been assessed. A liability is not finally determ-
ined if there is a pending administrative or judicial challenge. In the case of a judicial challenge to the liability, the liability is not fi-
nally determined until all judicial appeal rights have been exhausted.
(B) The taxpayer is delinquent in making payment. A taxpayer is delinquent if the taxpayer has failed to pay the tax liability when
full payment was due and required. A taxpayer is not delinquent in cases where enforced collection action is precluded.
(ii) Examples. (A) The taxpayer has received a statutory notice of deficiency, under I.R.C. Sec. 6212, which entitles the taxpayer to
seek Tax Court review of a proposed tax deficiency. This is not a delinquent tax because it is not a final tax liability. Should the tax-
payer seek Tax Court review, this will not be a final tax liability until the taxpayer has exercised all judicial appeal rights.
(B)         The IRS has filed a notice of Federal tax lien with respect to an assessed tax liability, and the
taxpayer has been issued a notice under I.R.C. Sec. 6320 entitling the taxpayer to request a hearing with the IRS Office of Appeals
contesting the lien filing, and to further appeal to the Tax Court if the IRS determines to sustain the lien filing. In the course of the
hearing, the taxpayer is entitled to contest the underlying tax liability because the taxpayer has had no prior opportunity to contest the
liability. This is not a delinquent tax because it is not a final tax liability. Should the taxpayer seek tax court review, this will not be a
final tax liability until the taxpayer has exercised all judicial appeal rights.
(C)         The taxpayer has entered into an installment agreement pursuant to I.R.C. Sec. 6159 The taxpayer is making timely pay-
ments and is in full compliance with the agreement terms. The taxpayer is not delinquent because the taxpayer is not currently re-
quired to make full payment.
(D)         The taxpayer has filed for bankruptcy protection. The taxpayer is not delinquent because
enforced collection action is stayed under 11 U.S.C. 362 (the Bankruptcy Code).
(i) Certification Regarding Knowledge of Child Labor for Listed End Products (Executive Order 13126). [The Contracting Officer
must list in paragraph (i)(1) any end products being acquired under this solicitation that are included in the List of Products Requiring
Contractor Certification as to Forced or Indentured Child Labor, unless excluded at 22.1503(b).]
(1)

Listed end products. Listed End Product Listed Countries of Origin
(2) Certification. [If the Contracting Officer has identified end products and countries of origin in paragraph (i)(1) of this provision,
then the offeror must certify to either (i)(2)(i) or (i)(2)(ii) by checking the appropriate block.]
The offeror will not supply any end product listed in paragraph (i)(1) of this provision that was mined, produced, or manufactured in
the corresponding country as listed for that product.
The offeror may supply an end product listed in paragraph (i)(1) of this provision that was mined, produced, or manufactured in the
corresponding country as listed for that product. The offeror certifies that it has made a good faith effort to determine whether forced
or indentured child labor was used to mine, produce, or manufacture any such end product furnished under this contract. On the basis
of those efforts, the offeror certifies that it is not aware of any such use of child labor.

(j) Place of manufacture. (Does not apply unless the solicitation is predominantly for the acquisition of manufactured end products.)
For statistical purposes only, the offeror shall indicate whether the place of manufacture of the end products it expects to provide in re-
sponse to this solicitation is predominately -




(1)        [ ] In the United States (Check this box if the total anticipated price of offered end products manufactured in the United
States exceeds the total anticipated price of offered end products manufactured outside the United States); or
(2)        [ ] Outside the United States.
(k) Certificates regarding exemptions from the application of the Service Contract Act.
(Certification by the offeror as to its compliance with respect to the contract also constitutes its certification as to compliance by its
subcontractor if it subcontracts out the exempt services.)
(The contracting officer is to check a box to indicate if paragraph (k)(1) or (k)(2) applies.]
[ (1) Maintenance, calibration, or repair of certain equipment as described in FAR 22.1003-4(c)(1).
The offeror [ ] does [ ] does not certify that--
(i) The items of equipment to be serviced under this contract are used regularly for other than Governmental purposes and are sold
or traded by the offeror (or subcontractor in the case of an exempt subcontract) in substantial quantities to the general public in the
course of normal business operations;
(ii) The services will be furnished at prices which are, or are based on, established catalog or market prices (see FAR
22.1003-4(c)(2)(ii)) for the maintenance, calibration, or repair of such equipment; and

                                                          Def. App. 115
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    116 of 392 Page 26 of 29
                                                                                   BBG50-G-15-0006

(iii) The compensation (wage and fringe benefits) plan for all service employees performing work under the contract will be the same
as that used for these employees and equivalent employees servicing the same equipment of commercial customers.
[ ] (2) Certain services as described in FAR 22.1003-4(d)(1). The offeror [ballot] does [ballot] does not certify that--
(i)    The services under the contract are offered and sold regularly to non-Governmental customers, and are provided by the offeror
(or subcontractor in the case of an exempt subcontract) to the general public in substantial quantities in the course of normal business
operations;
(ii) The contract services will be furnished at prices that are, or are based on, established catalog or market prices (see FAR
22.1003-4(d)(2)(iii));
(iii) Each service employee who will perform the services under the contract will spend only a small portion of his or her time (a
monthly average of less than 20 percent of the available hours on an

annualized basis, or less than 20 percent of available hours during the contract period if the contract period is less than a month) servi-
cing the Government contract; and

[Title](iv) The compensation (wage and fringe benefits) plan for all service employees performing work under the contract is the same
as that used for these employees and equivalent employees servicing commercial customers.
(3) If paragraph (k)(1) or (k)(2) of this clause applies-
(i) If the offeror does not certify to the conditions in paragraph (k)(1) or (k)(2) an the Contracting officer did not attach a Service
Contract Act wage determination to the solicitation, the offeror shall notify the Contracting Officer as soon as possible; and
(ii) The Contracting Officer may not make an award to the offeror if the offeror fails to execute the certification in paragraph (k)(1)
or (k)(2) of this clause or to contact the Contracting Officer as required in paragraph (k)(3)(i) of this clause.
(I) Taxpayer Identification Number (TIN) (26 U.S.C. 6109, 31 U.S.C. 7701). (Not applicable if the offeror is required to provide this
information to a central contractor registration database to be eligible for award.)
(1) All offerors must submit the information required in paragraphs (I)(3) through (1)(5) of this provision to comply with debt collec-
tion requirements of 31 U.S.C. 7701(c) and 3325(d), reporting requirements of 26 U.S.C. 6041, 6041A, and 6050M, and implementing
regulations issued by the Internal Revenue Service (IRS).
(2) The TIN may be used by the Government to collect and report on any delinquent amounts arising out of the offeror's relationship
with the Government (31 U.S.C. 7701(c)(3)). If the resulting contract is subject to the payment reporting requirements described in
FAR 4.904, the TIN provided hereunder may be matched with IRS records to verify the accuracy of the offeror's TIN.
(3) Taxpayer Identification Number (TIN).
[ TIN: ____________________
[ ] TIN has been applied for.
[ ] TIN is not required because:
[ ] Offeror is a nonresident alien, foreign corporation, or foreign partnership that does not have income effectively connected with the
conduct of a trade or business in the United States and does not have an office or place of business or a fiscal paying agent in the
United States;
[ ] Offeror is an agency or instrumentality of a foreign government;
[ ] Offeror is an agency or instrumentality of the Federal Government.
(4) Type of organization.
[ Sole proprietorship;
[ ] Partnership;
[ ] Corporate entity (not tax-exempt);
[ ] Corporate entity (tax-exempt);
[ ] Government entity (Federal, State, or local); [ ] Foreign government;
[ ] International organization per 26 CFR 1.6049-4; [ ] Other
(5) Common parent Offeror is not owned or controlled by a common parent; [ ] Name and TIN of common parent:
Name___________________________________
TIN
(m) Restricted business operations in Sudan. By submission of its offer, the offeror certifies that the offeror does not conduct any re-
stricted business operations in Sudan.
(n) Prohibition on Contracting with Inverted Domestic Corporations. (1) Relation to Internal Revenue Code. A foreign entity that is
treated as an inverted domestic corporation for purposes of the Internal Revenue Code at 26 U.S.C. 7874 (or would be except that the
inversion transactions were completed on or before March 4, 2003), is also an inverted domestic corporation for purposes of 6 U.S.C.
395 and for this solicitation provision (see FAR 9.108).
(2) Representation. By submission of its offer, the offeror represents that it is not an inverted domestic corporation and is not a subsi-
diary of one.
(o) Sanctioned activities relating to Iran. (1) Unless a waiver is granted or an exception applies as provided in paragraph (o)(2) of this
provision, by submission of its offer, the offeror certifies that the offeror, or any person owned or controlled by the offeror, does not
engage in any activities for which sanctions may be imposed under section 5 of the Iran Sanctions Act of 1996.
(2) The certification requirement of paragraph (o)(1) of this provision does not apply if-
(i) This solicitation includes a trade agreements certification (e.g., 52.212-3(g) or a comparable agency provision); and
(ii) The offeror has certified that all the offered products to be supplied are designated country end products.
(End of provision)
Alternate II (April 2011). As prescribed in 12.301(b)(2), add the following paragraph (c)(10)(iii) to the basic provision:
Note: Applicable when small disadvantaged business procurement mechanisms are authorized on a regional basis. Applicable regions

                                                         Def. App. 116
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    117 of 392 Page 27 of 29
                                                                                   BBG50-G-15-0006

by SIC Major Category are located at: http://www.amet.qov/References/sdbadiustments.htm.)
(iii) Address. The offeror represents that its address___________ is,________ is not in a region for which a
small disadvantaged business procurement mechanism is authorized and its address has not changed since its certification as a small
disadvantaged business concern or submission of its application for certification. The list of authorized small disadvantaged business
procurement mechanisms and regions is posted at http://www.amet.gov/ReferencesIsdbadjustments,htm.
The offeror shall use the list in effect on the date of this solicitation. "Address," as used in this provision, means the address of the of-
feror as listed on the Small Business Administration's register of small disadvantaged business concerns or the address on the com-
pleted application that the concern has submitted to the Small Business Administration or a Private Certifier in accordance with 13
CFR part 124, suBOArt B. For joint ventures, "address" refers to the address of the small disadvantaged business concern that is par-
ticipating in the joint venture.
Addendum to FAR Clause 52.212-3
FAR Clause 52.204-6 Data Universal Numbering System (DUNS) Number (April 2008)
(a) The offeror shall enter, in the block with its name and address on the cover page of its offer, the annotation "DUNS" or
"DUNS+4" followed by the DUNS number or "DUNS+4" that identifies the offeror's name and address exactly as stated in the offer.
The DUNS number is a nine-digit number assigned by Dun and Bradstreet, Inc. The DUNS+4 is the DUNS number plus a 4-character
suffix that may be assigned at the discretion of the offeror to establish additional CCR records for identifying alternative Electronic
Funds Transfer (EFT) accounts (see SuBOArt 32.11) for the same concern.
(b) If the offeror does not have a DUNS number, it should contact Dun and Bradstreet directly to obtain one.
(1) An offeror may obtain a DUNS number--
(i)      Via the Internet at hftp://fedqov.dnb.com/webform or if the offeror does not have Internet access, it may call Dun and Brad-
street at 1-866-705-5711 if located within the United States; or
(ii)     If located outside the United States, by contacting the local Dun and Bradstreet office. The offeror should indicate that it is an
offeror for a U.S. Government contract when contacting the local Dun and Bradstreet office.
(2) The offeror should be prepared to provide the following information:
(i) Company legal business name.
(ii) Tradestyle, doing business, or other name by which your entity is commonly recognized. (iii) Company physical street address,
city, state and Zip Code.
(iv) Company mailing address, city, state and Zip Code (if separate from physical).
(v) Company telephone number.
(vi) Date the company was started.
(vii)      Number of employees at your location.
(viii) Chief executive officer/key manager.
(ix) Line of business (industry).
(x) Company Headquarters name and address (reporting relationship within your entity).
(End of provision)


6.0    52.216-1 TYPE OF CONTRACT (APR 1984)

The Government contemplates issuing a Multiple Awards/Basic Ordering Agreement, implemented through Firm-Fixed-Price (FFP)
Task Orders, resulting from this solicitation

                                                            (End of Provision)




ARTICLE II - TERM OF AGREEMENT

The term of this agreement shall be from 29 June 2015 through 28 June 2016 to include four (4) twelve (12) Options.

ARTICLE III - EXTENT OF OBLIGATION/ORDERING OFFICIAL.

  1 . The Agency shall be obligated only to the extent of authorized call orders actually placed under this agreement and
      by the Authorized Representatives listed in Article V.

  1 . No additional changes can be made in this scope and terms of this agreement unless there is advance written ap-
      proval by the BBG/IBB, M/CON Contracting Officer. No other person connected with the BBG/IBB can authorize ad-
      ditional work or additional cost which may affect the agreement price. Such terms must be negotiated and agreed
      upon, in advance and written modification to the agreement issued.

                                                         Def. App. 117
                Case 1:20-cv-01047-VJW     Document 11-2
                        Document Number: BBG50-G-15-0006      Filed
                                                         Blanket     10/15/20
                                                                 Agreement     Page
                                                                           Number:    118 of 392 Page 28 of 29
                                                                                   BBG50-G-15-0006


ARTICLE IV - METHOD OF ORDERING

  1 . Services to the furnished under this agreement shall be ordered by task orders. Requests will be made in writing via
      Request for Quote (RFQ), on an as needed basis, and will be confirmed in writing by the BBG/IBB, Office of Con-
      tract.



ARTICLE V - AUTHORIZED REPRESENTATIVES

Orders place under this agreement shall be requested and accepted by the following individuals who have been designated as Author-
ized Representatives.

Diane Sturgis or Contracting Administrative Officer – 202-382-7849


PERFORMANCE OF WORK WITHOUT A TASK ORDER

The Contractor shall not perform any work or incur any costs for any purposes under this Basic Ordering Agreement or any individual
Task Order until authorized by Authorized Representative via written order and will be confirm in writing by Office of Contracts.

ARTICLE VI - PAYMENTS/INVOICES

An itemized invoice shall be submitted at least monthly for all services furnished during a billing period and for which payment has
not been received. Invoices shall be submitted electronically to kdeyoe@bbg.gov and shall contain the following information:

  1.   This BOA number and delivery order number.
  2.   Name, address and telephone number of Contractor.
  3.   Description of services furnished to include quantity, unit price, and total cost.
  4.   Unique invoice number and date.


ARTICLE VII -          PRICING

The prices offered the Government shall be as low as or lower than those charged to the contractor’s most favored customer for com-
parable services under similar terms and conditions, in addition to any discounts for prompt payment.

ARTICLE VIII - SUBCONTRACTING

None of the work to be performed under this BOA shall be subcontracted, and no obligation or duty arising out of the BOA may be
transferred, or assigned, without terms acceptable to the Contracting Officer.




[ 1]This clause needs to be completed.


PERIOD OF PERFORMANCE
ITEM         START                       END
1            06/29/2015                  06/28/2016
Section CS - Continuation Sheet


52.217-8 Option to Extend Services (Nov 1999)
The Government may require continued performance of any services within the limits and at the rates specified in the contract. These

                                                       Def. App. 118
                    Case 1:20-cv-01047-VJW     Document 11-2
                             Document Number: BBG50-G-15-0006      Filed
                                                              Blanket    10/15/20
                                                                      Agreement     Page
                                                                                Number:   119 of 392 Page 29 of 29
                                                                                        BBG50-G-15-0006

rates may be adjusted only as a result of revisions to prevailing labor rates provided by the Secretary of Labor. The option provision
may be exercised more than once, but the total extension of performance hereunder shall not exceed 6 months. The Contracting Of-
ficer may exercise the option by written notice to the Contractor within [insert the period of time with which the Contracting Officer
may exercise the option].

(End of clause)



1003 CONTRACTOR'S SIGNATURE




____________________________________________________________
Signature                                             Date


CONTRACTOR’S SIGNATURE FOR BASIC ORDERING AGREEMENT (BOA)

(Contractor is required to sign to knowledge the terms of this BASIC ORDERING AGREEMENT) Return sign copy to issuing of-
fice).



52.217-9 Option to Extend the Term of the Contract (Mar 2000)
(a) The Government may extend the term of this contract by written notice to the Contractor within [insert the period of time within
which the Contracting Officer may exercise the option]; provided that the Government gives the Contractor a preliminary written no-
tice of its intent to extend at least days [60 days unless a different number of days is inserted] before the contract expires. The prelim-
inary notice does not commit the Government to an extension.

(b) If the Government exercises this option, the extended contract shall be considered to include this option clause.

(c) The total duration of this contract, including the exercise of any options under this clause, shall not exceed (months)(years).

(End of clause)




Section CS - Continuation Sheet
    Identifier                                             Title                                                  Date      Number of
                                                                                                                             Pages
1                IDIQ multiple awards                                                                         11/03/2014
2                mod per M/CON                                                                                11/21/2014




                                                         Def. App. 119
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 120 of 392




                           Broadcasting Board of Governors
                           United States of America


                                                     July 25, 2018


The Honorable Lindsey Graham
Chairman
Subcommittee on State, Foreign Operations
  and Related Programs
Committee on Appropriations
United States Senate

Dear Mr. Chairman:

The Broadcasting Board of Governors (BBG) hereby submits this report, pursuant to Section
7078(c) of the Consolidated Appropriations Act, 2018 (Div. K, P.L. 115-141). It is the agency’s
plan for programs to promote Internet freedom globally, including a description of safeguards to
help ensure that such programs are not used for illicit purposes

Should you have any questions please contact Adam Tracy, Congressional Liaison, at 202-203-
4669.


                                                     Sincerely,




                                                     John Lansing
                                                     Chief Executive Officer and Director

Enclosure




   V•J\                   ~,
                               RadioFreeEurope
                               Radioliberty             'Jc-M arti
   Voice of America•




  330 Independence Avenue, SW | Room 3300 | Cohen Building | Washington, DC 20237 | (202)203-4545 | Fax (202)203-4568




                                                 Def. App. 120
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 121 of 392




                            Internet Freedom (IF) Spend Plan
                                         FY 2018


I. Introduction

This spend plan is being submitted pursuant to section 7078 of the Consolidated Appropriation
Act, 2018 (P.L. 115-141), and as may be applicable, section 7015 of that Act.

Consistent with Congressional requirements, this Spend Plan details the BBG’s Office of Internet
Freedom (OIF) priorities and operations for FY 2018 that the OIF seeks to carry out directly or
fund via grant. This Spend Plan is submitted in compliance with the BBG’s Internet Freedom
program framework and governance – produced collaboratively by Internet freedom program
leaders following the guidance of the BBG CEO and with the approval of the Board of Governors.

The BBG’s Internet Freedom program supports “global Internet freedom for the expansion of
unrestricted access to information on the Internet.” This work is performed through the BBG’s
Office of Internet Freedom and the private, non-profit Open Technology Fund (OTF) housed
within the BBG’s non-profit grantee network, Radio Free Asia (RFA). Together, these programs
support the tools and techniques to both generate the content necessary for U.S. international
media and the dissemination of its content in information-restrictive markets.

The BBG’s target audiences across the world increasingly access media content primarily – if
not solely – via digital and social media platforms. Authoritarian governments that repress the
majority of markets the BBG serves utilize increasingly sophisticated methods to monitor,
surveil and track citizens. This makes it difficult and dangerous for BBG journalists, sources, and
audiences to participate in the global free flow of information online. Technologies which
provide access to blocked content and safe and secure methods to share content are critically
important to getting information that would otherwise be censored to target audiences.

The BBG’s Internet Freedom program enables not only unfettered online access to BBG
products or content, but also the full spectrum of independent news sources on the Internet. This
is increasingly important as the BBG seeks to remain a relevant media organization by
harnessing digital platforms and undertaking new methods of engaging with audiences.
Accordingly, from OIF’s perspective, projects focused on safe and secure communications are
critical components for ensuring BBG news and information is delivered to these audiences
without further endangering them. Addressing the online threats endured by BBG’s audiences
and protecting journalists, sources and information seekers against offline punishment for online
activity is essential to fostering free speech and free press – and necessitates deploying tools that
both circumvent censorship and protect user access to information.




                                                  1

                                        Def. App. 121
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 122 of 392




II. Spend Plan Overview

        Managing
                              Actual FY2016         Actual FY2017     Projected FY2018
        Network

        BBG/OIF                  7,500,000            6,565,000           4,300,000

        RFA/OTF –                                                         9,500,000
                                 7,500,000            7,235,000
        Programmatic

        RFA/OTF –                (Integrated
                                                      1,200,000           1,200,000
        Operations                 above)

        Total                    15,000,000          15,000,000           15,000,000

In 2018, as in 2017, the BBG’s Internet Freedom program will be, in part, implemented by OIF
and OTF. OIF will expand its services to both journalists and audiences while reducing the
program’s overall cost. With the continued rapid growth in public awareness and funding
requests, OTF’s unique position in the Internet freedom ecosystem will be leveraged to
maximize the effective use of OIF recovered funds and savings.

With a new Director who has unique expertise in operationalizing Internet freedom tools and
technologies for U.S. international media, OIF will expand its support of BBG networks’ Internet
Freedom needs. OIF will continue to facilitate a continued increase in audience through
Circumvention-as-a-Service, in addition to the operational implementation and deployment of
Internet freedom tools and techniques needed by language services working in closed societies.

Further, OIF will expand its awareness and digital safety training, including launching an
Internet freedom fellowship program to embed outside Internet freedom technology experts in
the language services under threat for one year. The training, in tandem with direct technology
implementation, will help BBG journalists working in some of the world’s most closed societies
to conduct their reporting and connect with their online audiences more effectively than ever
before. Finally, the unique vantage point of having both BBG journalists and their audiences
around the world will be harnessed to field test and promote a feedback loop with developers in
order to iteratively improve the tools being utilized.

OTF will continue to take a field-driven approach to creating technology solutions that
circumvent censorship technology with the use of real-time research and analysis of emerging
threats. This year, OTF will expand efforts to fund innovative technologies that can provide
additional resiliency to field-deployed circumvention tools, as well as efforts to strengthen the
backbone of the encryption infrastructure and libraries utilized for overcoming censorship. OTF
will continue to support the services needed to refine these tools and techniques, including the
Localization Lab, Usability Lab, Red Team Lab and Core Infrastructure Lab.

Beginning with FY 2018, OIF and OTF programs will be more fully realized of their inherent
complementarity, with OIF playing an oversight role while also providing hands-on support to

                                                2

                                      Def. App. 122
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 123 of 392




the networks’ language services. This is among the most critical services OIF can provide, and it
also represents a more efficient use of resources than housing all circumvention technology
development at OIF. Circumvention technology will be split between OIF and OTF in
accordance with their programs’ comparative advantages. OIF will provide circumvention-as-a-
service to the networks and works with them directly on any associated issues. OTF will focus
on the further development and integration of improved circumvention technologies.




                                                3

                                      Def. App. 123
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 124 of 392




OIF Program
The primary objective of OIF is to direct, oversee, and ensure compliance with the BBG’s
Internet Freedom program. OIF also endeavors to provide appropriate anti-censorship
technologies and services, including education and training, to citizens and journalists across
BBG’s broadcasting regions which allow them to safely create, access and share digital news
and other information without fear of repressive censorship or surveillance.

OIF will focus on its oversight role as well as support for the BBG networks, journalists, and
sources, including deployments, implementations and digital safety and circumvention tools
training and awareness. OIF will work closely with OTF to create better communications flow
and a cohesive dynamic to leverage both the federal and private grantee IF initiatives. When
BBG networks/services raise issues they are experiencing as part of their work, OIF will notify
OTF to assist with exploration of solutions. This will increase OTF’s on-the-ground awareness of
new developments and threats. To this end, regular check-ins will be created to allow issues from
BBG networks to be informed of OTF funding considerations.

Besides working with BBG networks to get leadership buy-in and finding Internet freedom
champions in each, OIF will build upon OTF’s engagement with other federal agencies such as
the Department of State, Defense Advanced Research Projects Agency (DARPA) and the
National Science Foundation (NSF) to assist with the overall landscape of Internet freedom type
initiatives and foster collaboration where appropriate. A top priority for OIF is to ensure there is
no gap in circumvention technology. To do so, it will expand the current base of circumvention
technology providers so that there is always one tool working should others be temporarily
blocked.

OIF Staff

For FY 2018, OIF employs five (5) full-time people to provide management and oversight of the
OIF objectives below.

OIF Objectives

OIF focuses on the following objectives:

x   Ingest - OIF will perform oversight to ensure OTF and OIF comply with relevant rules and
    regulations in the execution of Congressionally-mandated use of Internet freedom funds for
    technology projects as well as perform implementation, support, awareness and training of
    BBG networks. The Director of the OIF will participate in the OTF proposal review process
    as a member of the OTF Advisory Council and have full access to the proposal vetting
    lifecycle. OTF is demonstrably successful and an industry leader in identifying, soliciting,
    vetting and fostering projects from Proof of Concept to a Minimal Viable Product (MVP) and
    beyond. OTF has the expertise necessary for such initiatives including technical
    development, field research, and rapid response intervention and supporting at-risk
    communities.


                                                  4

                                        Def. App. 124
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 125 of 392




x   Deployment – Partnering with service providers, OIF will ensure that circumvention
    technologies are ready and available to users in Internet repressive environments. OIF will
    also partner with service providers such as 1984.is and Greenhost for Internet freedom
    technologies ready for deployment now. Services such as Tor.onion ensure maximum
    privacy and secure tip platforms Globaleaks or SecureDrop assist whistleblowers in
    repressive environments. Other secure, ready-now technologies include Signal and Telegram
    channels. OIF will be responsible for enabling BBG networks to utilize these services in a
    secure and user-friendly manner. OIF will assist the BBG networks with active monitoring
    of their websites for censorship activities and proactively provide technical support to bypass
    any identified content blocking or filtering using proven technologies. This includes
    conducting field testing of BBG-funded Internet freedom tools and providing developer
    feedback. Another area within this is working with BBG broadcasting network networks to
    increase the effectiveness of IF technologies, including but not limited to identifying
    necessary updates and enhancements based on emerging censorship trends.

x   Training – OIF is well placed to train BBG journalists, affiliates and networks on digital
    safety practices and techniques as well as tools and projects that are in a mature state and
    ready to deploy. Trainings will utilize known competent professional trainers with expertise
    in these tools and techniques, as well as appropriate cultural and regional sensitivity. Tools
    that are currently primed for implementation by BBG networks include: Signal,
    PGP/Mailvelope, Tor & Tor Browser that assist in secure and anonymous communications
    by journalists in repressive Internet environments. In addition, OIF will foster relationships
    with groups like Hermes Center and Freedom of the Press Foundation that offer user-training
    programs ready for deployment at BBG networks. The training will focus on how to start a
    secure/anonymous digital “tip” platform and secure dissemination platforms. OIF will
    coordinate efforts amongst these and other expert training teams.

x   Deconflicting Efforts across US Government and Private Sector – OIF will expand upon
    OTF’s current activities and dramatically increase interagency engagement with the National
    Security Council, Department of State, Department of Defense, National Counterterrorism
    Center, the Department of Treasury and others parts of USG. As such, OIF will raise
    awareness of BBG Internet freedom activities writ large and coordinate with other efforts to
    ensure funds are allocated appropriately and without duplication. OIF will also expand upon
    OTF’s numerous private sector relationships by building its own connections with private
    sector leaders and look for potential partnerships in circumvention tools and training. This
    includes advising the CEO, the Board, and the leadership of all BBG’s five networks on
    Internet freedom initiatives and technologies, as well as informing Congress of BBG’s
    Internet freedom activities as appropriate and responding to Congressional inquiries.

x   Production – OIF will provide the ongoing maintenance of network-implemented services
    as long as these services meet network needs and OIF technical standards.

x   Feedback – OIF will collect feedback from BBG networks working with these technologies
    and provide that feedback to OTF and their projects for tool improvement as appropriate.
    OIF will review and evaluate all BBG-funded Internet freedom projects and budget
    proposals.

                                                 5

                                       Def. App. 125
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 126 of 392




                                 OIF FY 2018 Spend Plan
                                     2018 Proposed
                     Circumvention Technology
                      Services, Expansion and     3,350,000        77.91%
                             Awareness

                         Deployment and
                    Implementation Initiative for      150,000     3.49%
                          BBG Networks


                      Research, Evaluation and
                                                       250,000     5.81%
                        Monitoring Initiative



                    BBG Needs Finding, Training
                                                       500,000     11.63%
                           and Fellows


                     OIF Program Support (non-
                                                        50,000     1.16%
                             personnel)
                                                                   100.00
                               TOTALS                 4,300,000
                                                                     %

OIF Projects

x   Circumvention Technology Services & Awareness: This initiative will seek the best, most
    viable technology services to provide online access in censored environments and may
    include, but not limited to the following projects: (Projected FY18 Spend: $3,350,000)

    o Circumvention-as-a-Service: This project will provide landing pages to various
      BBG networks allowing the user to access the wider Internet.

    o Expansion: OIF will seek to expand the field of circumvention technologies it
      deploys to better serve users in repressive environments.

x   Deployment and Implementation Initiative for BBG Networks: This initiative will
    include but not limited to the following projects: (Projected FY18 Spend: $150,000)

    o Tor Hidden Services: Build, deploy and manage Tor Hidden Service to BBG
      network websites ensuring maximum privacy to at-risk populations.

    o Whistleblowing Platforms: Build, deploy and manage platforms to allow
      anonymous users to provide documents and communicate with journalists with a
      high-level of security.

                                              6

                                     Def. App. 126
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 127 of 392




    o Alternate Dissemination Platforms: Provide alternate content dissemination
      platforms such as Telegram channels.

    o Digital Security Tools: Provide tools to BBG networks that have been funded by
      OTF and/or the Department of State’s Bureau for Democracy, Human Rights, and
      Labor such as Signal Messenger for secure digital messaging, Briar for
      decentralized encrypted messaging when the Internet is blocked and OnionShare to
      provide quick and secure document sharing.

Ɣ   Research, Evaluation and Monitoring Initiative: This initiative will include but not
    limited to the following project: (Projected FY18 Spend: $250,000)

    o Website Analytics: Collect statistics on circumvention methods used to reach BBG
      network websites.

    o App Analytics: Collect statistics on popular mobile circumvention tools used based on
      downloads and usage for regions important to the BBG.

x   BBG Needs Finding, Training and Fellows: This initiative will include but is not limited to
    the following projects: (Projected FY18 Spend: $500,000)

    o    Needs Finding: Identify five (5) BBG network language services most in need of digital
         security training and do a needs assessment based on their current workflow.

    o    Training: Provide initial digital security trainings to the five services, including, but not
         limited to, incorporating whistleblowing platforms in newsrooms.

    o    Fellowships: Identify fellows and place them within the five services for longer-term
         support and to ingrain digital security practices into their everyday workflow.

Ɣ   In addition, a small amount of funding is set aside for OIF Program Support such as
    the following, but not limited to, staff training, travel, limited industry conferences and
    other costs for making the programs run effectively and efficiently. (Projected FY18 Spend:
    $50,000)




                                                   7

                                         Def. App. 127
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 128 of 392




OTF Program
OTF’s primary objective is to promote Internet freedom worldwide. It does this by identifying
new ways to leverage the free world’s technological advantage, supporting research of key
threats to Internet freedom, developing emerging and next-generation technology that addresses
these threats and deploying tools and techniques that circumvent repressive Internet censorship
globally. As part of the overall BBG Internet freedom effort, OTF also aims to provide
technologies and tools that keep in step with a quickly evolving field of journalism today. This
support is focused on the key activity areas discussed in detail below.

As an entry point for new solutions to receive support, the OTF website maintains a public call to
submit concept notes to fund new approaches promoting Internet freedom. Through this open
call, OTF has, since its inception, funded more than 250 distinct projects resulting in the creation
or evolution of tools that more than two billion people use regularly. These projects were subject
to highly competitive process with over 2,000 applications having been received in the same time
frame. The program received over 750 requests for support in 2017 totaling more than 100
million dollars. OTF ultimately provided funding to less than 1% of all applications received.

OTF posts the program priority areas and explanation of the problem sets and solution sets
sought and takes concept note submissions six times a year – bimonthly. OTF leverages an
Advisory Council consisting of nearly 40 technical and subject matter experts who provide input
and guidance on the selection and formulation of OTF-supported projects and strategy. This
enables the program to focus on emerging threats and stay on the cutting edge of this dynamic
field of technology – both on the censorship and anti-censorship sides. As part of a multi-
pronged USG approach, OTF focuses on forward-looking technology. Given the substantial use
of resources and aggressive tactics and techniques constantly deployed by censoring
governments, no single solution can achieve a sustainable impact without rigorous development
and a deep well of creative and innovative thinkers.

OTF Objectives

Consistent with section 7078 of the Consolidated Appropriation Act, 2018 (P.L. 115-141), to
carry out “research and development of new tools or techniques” and utilize “tools and
techniques to securely develop and distribute BBG digital content,” the OTF program advances
global Internet freedom by addressing emerging censorship tactics and solutions focusing on four
major areas: Access, Awareness, Security and Privacy. Within each focus, OTF supports projects
with primary activities working to:

   Ɣ    Advance research into repressive Internet interference on modern communication
        networks and the methodologies and technologies to best circumvent it;

   Ɣ    Foster development of technologies that circumvent repressive censorship and
        surveillance or increase communication access and safety; and

   Ɣ    Enable widespread implementation of solutions in an effort to free people from
        repressive Internet interference.

                                                 8

                                       Def. App. 128
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 129 of 392




OTF Focus Areas

OTF makes annual strategic allocations in focus areas that constitute interlocking pieces of a
holistic initiative. The focus areas are as follows:

   x    Access to the Internet: The focus of this track includes tools to circumvent website
        blocks, connection blackouts and widespread censorship;

   x    Awareness of access, privacy, or security threats and protective measures: The focus of
        this track includes how-to guides, instructional apps, data collection platforms, and other
        efforts that increase the efficacy of Internet freedom tools;

   x    Privacy enhancement: The focus of this track includes the ability to be free from
        repressive observation and the option to be anonymous when accessing the Internet; and

   x    Security from danger or threat when accessing the Internet: The focus of this track
        includes encryption tools.

Because Internet censorship technology and tactics are constantly updating and adapting and other
USG IF funders are logistically hampered from working dynamically with changing needs and
demands, OTF receives, reviews and contracts projects on a continual rolling basis. As in prior
years, OTF is unable to predict how censorship will evolve, how Internet freedom tools will need to
develop and adapt and how evolving policies and laws will be propagated in repressive countries.

                                    OTF 2018 Spending Plan
                                          2018 Proposed
                               Access                           $4,450,000      46.8%

                             Awareness                          $1,650,000      17.3%

                        Privacy and Security                    $2,000,000      21.1%

                              Research                          $1,000,000      10.5%

                         Program Support                          $400,000       4.2%

                   OTF Programmatic Subtotal                  $9,500,000         100%

                   OTF Salaries and Operations                $1,200,000

                               TOTAL                            10,700,000




                                                 9

                                        Def. App. 129
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 130 of 392




OTF Projects

Ɣ   Access: This initiative will include but is not limited to the following projects: (Projected
    FY18 Spend: $4,450,000). By nature of BBG’s mission and the Internet freedom
    congressional mandate, access is the largest part of both portfolios. OTF access projects
    focus on strengthening existing tools and techniques, expanding resiliency in the face of
    increasingly sophisticated censorship strategies and ensuring the core elements underlying
    these tools and techniques remain effective.

    o Boosting Research and Implementations of Emerging Circumvention Techniques:
      Supporting projects creating new forms of circumvention in response to ever more
      sophisticated censorship tactics. ($700,000)

    o Evolving Established Circumvention Tools with New Features: A complement to
      OIF’s provision of Circumvention-as-a-Service, OTF will help ensure that the tools
      audiences already rely on can keep up with the rapid evolution of censorship techniques.
      They will do this by supporting the continued development of those mature and
      established, modern circumvention tools. ($1,300,000)

    o Enhancing Censorship Detection, Analysis and Visualization: Supporting projects,
      developing detection tools and analyzing censorship events including website blocking,
      app specific blocking, shutdowns, the underlying techniques being employed and
      exposing censorship on country specific content platforms that informs the development
      of evermore sophisticated circumvention methods for access tools. ($800,000)

    o Expanding the Robustness of Core Infrastructure: This program ensures the
      resiliency of digital security and circumvention projects by providing core infrastructure,
      or building blocks, of everyday Internet freedom technology. This infrastructure is used
      by people throughout the world to increase their access, privacy and security online, such
      as sustaining or improving PGP, SSL, SSH, Tor, OTR, pluggable transports and code
      libraries. Without support for these efforts, the efficacy and security of circumvention
      tools would be far more difficult to ensure. ($400,000)

    o Prioritizing Mobile Apps and Browser Extensions that Increase Access and
      Security: Mobile apps and browser extensions have become an important vehicle for
      overcoming Internet interference. These projects focus on fostering circumvention for
      third parties such as media outlets, thwarting malicious attacks, overcoming Internet
      shutdowns and increasing communication security. ($750,000)

    o Speeding-Up the Transition from Idea to Implementation: Support engineering services
      making it easier for good ideas to quickly prototype and/or deploy. The primary OTF
      services supporting this effort are the secure cloud, geographically dispersed micro clouds
      within beachhead countries, Virtual Private Servers (VPS) to OTF projects and other related
      circumvention, security and human rights tools used by journalists and democracy
      supporters. Due to the threat of take-down and seizure, this approach to shared infrastructure
      provides more data security protection than traditional cloud services. ($500,000)

                                                 10

                                       Def. App. 130
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 131 of 392




Ɣ   Awareness: This initiative will include but is not limited to the following projects:
    (Projected FY18 Spend: $1,650,000)

    o Conferences convened by OTF: OTF partners with the State Department DRL IF Program
      to support the Internet Freedom Festival, a unique annual global community-led convening
      of the Internet freedom field. In 2018, the festival attracted technologists, journalists, human
      rights defenders and policy experts from over 130 countries, and has grown to be the
      agenda-defining event for the Internet freedom community. Since its inception, the OTF
      Summit has been an annual retreat for invited projects, fellows, advisory council members
      and other experts in the field (including public and private funders) to focus on program
      review/assessment, landscaping the state of play on Internet freedom, setting priorities for
      the coming year, strengthening collaboration and growing the impact of the Internet
      freedom community. This ensures that OTF remains close to the latest developments in the
      field and that the OTF program is well placed to respond to them. ($400,000)

    o Improving Usability, Accessibility, and Localization: If they are to be effective, tools
      and information on Internet Freedom need to be accessible by users who live in
      restrictive information environments around the world. These projects and labs will focus
      on improving the usability of IF tools and expanding the audiences of relevant research to
      those directly impacted. This focus area also manages and grows OTF's Localization Lab
      (nearly 70 Internet freedom projects and over 6,000 volunteer translators in more than
      200 languages) ($1,000,000)

    o Strengthening and Broadening the Internet Freedom Talent Pipeline: These efforts
      provide support and services that maintain and grow the Internet freedom community's
      technological advantage by growing capacity. Efforts will continue to make it easier for
      new and better talent to augment the existing core community's capabilities. We will
      improve knowledge share, collaboration, diversity, and ultimately resiliency and
      effectiveness within the next generation of Internet freedom leaders. ($250,000)

Ɣ   Privacy and Security: This initiative will include but not limited to the following projects:
    (Projected FY18 Spend: $2,000,000)

    o Advancing the Security and Usage of Privacy-Enhancing Technologies: Privacy-
      enhancing technologies serve a critical role both as underlying components of
      circumvention tools and as a means to protect the idnetwork of the most vulnerable
      communities when using the Internet. These projects will focus on mitigating known
      vulnerabilities, increasing the accessibility of anonymity tools and improving third party
      integrations. ($800,000)

    o Analyzing the Security of Widely Used Internet Freedom Technology: This includes
      projects and services that reverse engineering widely used communication tools and
      performing security audits of IF tools and foundational Internet security protocols. It is
      essential that any vulnerabilities that can be utilized to persecute people for participating
      in the global online community be identified and rectified before they are discovered by
      totalitarian governments. [a.k.a. Red Team Lab] ($400,000)

                                                 11

                                       Def. App. 131
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 132 of 392




       o Increasing Digital Security Capacity, Assistance, Needs-finding: Supporting efforts to
         strengthen the digital security of at-risk journalists and human rights defenders and their
         organizations, including through a focus on better understanding usability and
         localization barriers that limit the adoption of tools designed to counter various digital
         threats. This occurs through trainings, internal support and help desks. By aggregating
         these lessons and communicating them to technology developers, we can reduce the need
         for assistance in order to achieve robust adoptions. This support also provides OTF with a
         critical on-the-ground perspective of how Internet freedom technology is needed and
         being used in the field. ($400,000)

       o Rapidly Responding to Urgent Digital Emergencies: Provide timely as-needed support
         and services for at risk actors such as independent media and human rights defenders
         facing threats such as website defacements, DDoS attacks, malware found on websites,
         Internet blocking and hacked email accounts. This support allows OTF to provide real-
         time intervention when and where Internet freedom is threatened and provides OTF an
         on-the-ground view of how Internet freedom technology is doing in the field. ($400,000)

Ɣ      Research/Fellowships: This initiative will include but not limited to the following projects:
       (Projected FY18 Spend: $1,000,000)

       o Fellowships: Supporting fellows through the information controls (ICFP) and digital integrity
         fellowship (DIFP) programs. ICFP supports individuals performing research and development
         to monitor or mitigate information controls in repressive environments and disseminate
         findings to relevant actors. DIFP supports individuals to enhance the digital safety of
         organizations subject to repressive government surveillance and attacks. ($1,000,000)

Ɣ      OTF Program Support: In addition, funding is set aside for OTF Program Support such as
       to the following: training, participating in industry conferences as necessary to address
       emerging threats, proposal system maintenance and other costs for making the programs run
       effectively, efficiently and collaboratively. ($400,000)

Ɣ      Staff salaries: (FY2018 Congressional allocation:$1.2M)

OTF Staff

Open Technology Fund has nine 1 full time staff positions: one Principal Director, one Deputy
Director, one Director of Research, one Director of Digital Security Awareness, two program
managers, one communications/social media outreach coordinator. OTF is currently recruiting
for and Information Security Technologist and an additional program manager.

In addition to their specialty focus areas, each member of the team performs a variety of duties to
generate impact in this dynamic environment. These duties include:

x      Reviews, ensures compliance of and manages the proposal selection process for each project

1
    OTF Staff increased funded by replacing departing highly paid staff with lower paid staff positions.

                                                            12

                                                 Def. App. 132
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 133 of 392




    submission (In 2017, this done was for over 700 submissions.);
x   Lead coordination and collaboration continually with USG IF funders, international IF
    funders, private foundations, corporate foundations and NGOs in the field;
x   Share information and coordinate activities with USG networks in related fields including the
    NSF, Department of Homeland Security Science and Technology Directorate, National
    Institute of Standards and Technology and U.S. Naval Research Lab;
x   Raise millions in private funds to leverage USG funds for OTF approved projects;
x   Advise and direct millions of dollars of support for OTF-approved projects from outside
    sources;
x   Work with members of the DG7 international broadcasters to address their respective
    Internet freedom needs; and
x   Actively and interactively manage each project in the OTF portfolio of 80+ active technology
    projects and fellows and more than 300 projects relying on OTF’s labs including
    Localization Lab, Red Team Lab, Community Lab, Usability Lab, Engineering Lab and
    Global Cloud Infrastructure.




                                               13

                                      Def. App. 133
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 134 of 392




Appendix A

Safeguards; Lack of Commercial Analogues; Collaboration
and De-Confliction

Lack of Commercial Analogue

Why does the BBG fund the development and provisions of technologies? Why does the private
sector not do this themselves? In part, there is simply a market failure here. This work has no
commercial analogue for several reasons: 1) The notion of purchasing licenses on commercial
products for users in closed countries is both financially prohibitive and logistically impossible –
even if we are willing to risk lives by paying for licenses for users in closed societies; 2) The needs
of at-risk citizens in closed societies worldwide are not a value proposition for profit-based
corporations; 3) Corporations build products based on the security needs of citizens in more affluent
or democratic countries, not in restricted or closed countries; 4) Corporations may and have
foregone security and privacy features in order to conform to their (superficial) design choices.
Fortunately, the US Government is not alone in recognizing this. Since Congress expressly stated
that public Internet freedom funds be leveraged with private funds to the extent possible, more than
$50 million has been matched to OTF supported efforts by private donors to date.

Collaboration and De-conflicting

OIF and OTF continue to expand communication, collaboration, and coordination efforts
amongst themselves and with a range of other funders. Both maintain recurring and open
discussions to identify opportunities for complementary work and avoid duplicating efforts.
Further, the OIF office and OTF staff work closely with the U.S. Department of State’s Bureaus
for Democracy, Human Rights, and Labor (State/DRL) and Near Eastern Affairs (State/NEA),
and USAID’s Bureau for Democracy, Conflict and Humanitarian Assistance, Center of
Excellence on Democracy, Human Rights, and Governance (USAID/DCHA/DRG). Each of
these publicly funded Internet freedom efforts participate in regular meetings and is active on
online discussion groups to expand beyond the regular in person meetings. Risk of funding
duplication is low because each funder pursues a complementary approach and coordinates
closely at both the program review level and throughout the project implementation period. In
cases where potential overlap could occur, these funders have and will continue to avoid
duplication by de-conflicting budgets at line item level detail, if necessary. Moreover, staff at
OIF, OTF and the State Department Internet Freedom program actively participate in each
other’s project review panels. As such, the impact and success of each program must
be considered within the overall context of complementary strategies and portfolios reflecting the
shared legislative goals and objectives. OTF staff also actively collaborates with relevant
programs within the Federal Government increasing the ability to leverage existing funding
streams. These programs include the Secure and Trustworthy Cyberspace at the National Science
Foundation, the Science & Technology Cyber Security Division at the Department of Homeland
Security, the U.S. Naval Research Laboratory and the Computer Security Division at the
National Institute of Standards and Technology.




                                                 14

                                       Def. App. 134
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 135 of 392




Illicit Purpose

As with any technology, including a laptop computer or a cellular telephone, there is no absolute
way to ensure that the products developed through our Internet freedom programs are not used
for illicit ends. However, similar – and significantly more powerful – technologies are already
widely available to individuals who seek to engage in surreptitious illegal activities. One recent
study from Harvard identified “865 hardware or software products incorporating encryption from
55 different countries. This includes 546 encryption products from outside the US, representing
two-thirds of the total.” 2

Furthermore, the only way to meet the statutory requirement regarding such tools is to make
them effective for end users; and the only way to make them effective is to best ensure that users
are safe from the authorities of those authoritarian governments who would jail them or worse if
discovered. By providing funds for this purpose, Congress has recognized that, as the
experience to date suggests strongly suggests, the benefits of Internet freedom tools justify the
development and distribution of these technologies to citizens wishing access to censored
information and to journalists, and human rights and political activists seeking a means to avoid
repressive intrusions into their activities.

In addition, with OTF’s support, OIF convened a panel of experts to discuss and provide
recommendations on appropriate measures that can be taken to mitigate the potential risk of
using BBG-funded tools for illicit purposes. OIF intends to implement the recommendations
from this panel in FY 2018.




    2
        https://cyber.law.harvard.edu/publications/2016/encryption_survey

                                                     15

                                           Def. App. 135
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 136 of 392




Supplement on FY2018 OTF Fellowships and Labs


                                         OTF Fellowships

Digital Integrity Fellowship
Total Allocation: Up to $500,000
Total Fellows: Variable by year
Cost Breakdown: Digital security subject matter experts conducting at-risk organization
implementation support at $5,000/month for 12 months
Public Call: https://www.opentechfund.org/fellowships/difp
Also announced through OTF website’s news section and OTF’s social media. This fellowship is
currently in its review process for 2018 application round.

Information Controls Fellowship
Total Allocation: Up to $500,000
Total Fellows: Variable by year
Cost Breakdown: Fellows at $4,200 for 3, 6, 9 or 12 month research projects
Public Call: https://www.opentechfund.org/fellowships/icfp
Also announced through OTF website’s news sections, OTF’s social media accounts.
This fellowship is currently in its review process for 2018 application round.



                                            OTF Labs

OTF Labs differ from General Internet Freedom Fund Projects. While Projects are discrete
efforts to address specific access, security and privacy issues that put users in closed societies at
risk, OTF Labs build capacity and address challenges that face Internet freedom developers writ
large. By addressing these common issues holistically, Labs generate solutions in a cost-effective
and timely manner. For example, the Engineering Lab provides a free and secure cloud
alternative to Internet freedom tools, eliminating the need for commercial cloud providers who
may be subject to subpoena powers of repressive regimes. On the other hand, OTF’s
Localization Lab has completed crowd-sourced and quality-controlled translations of 70 tools
into over 200 languages and dialects.

Detailed below is a comprehensive list of OTF Labs that provide essential, in-kind support to the
all OTF Projects.

Red Team Lab
OTF contracts with a range of professional information security auditors who assess the privacy
and security limitations of each project, with the goal of suggesting remedial strategies or
specific changes. These audits mitigate the risk inherent in funding cutting-edge technologies,
strengthen the technical capacity of the project, and benefit the broader human rights and Internet
freedom technology community.



                                                 16

                                        Def. App. 136
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 137 of 392




Engineering Lab
The Engineering Lab strengthen the core infrastructure and engineering stability of OTF
projects. It offers OTF’s Secure Cloud Infrastructure, Amazon Cloud credits, Google Apps
credits, and other resources new engineering projects need.

Community Lab
The Community Lab generates research and insights to inform investments; designs and hosts
targeted research and development convenings intended to strengthen subject matter
relationships; designs and facilitates the annual OTF Summit; provides OTF projects and
community stakeholders with on-demand project consulting; promotes inclusiveness and
diversity in the Internet freedom Community; and strengthens community ties and increase
collaboration between OTF and non-OTF communities.

Localization Lab
OTF’s localization work makes Internet freedom tools relevant and usable to local conditions
and local users. Prohibitive costs and limited availability of professional translators can prevent
global deployment of Internet freedom tools. To address these challenges, OTF has partnered
with SecondMuse and Transifex to create an Internet freedom localization hub built on
Transifex’ online crowd-sourced translation platform. We work with a number of partners,
including Transifex and SecondMuse. Currently this lab currently has more than 6,400 volunteer
translators working on over 70 Internet freedom tools in over 200 languages and dialects.




                                                17

                                       Def. App. 137
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 138 of 392


  n4,
  ~~
              U.S. AGENCY FOR
              GLOBAL MEDIA
                                                UNITED STATES
                                                BROADCASTING
                                                BOARD OF
                                                GOVERNORS




              330 Independence Avenue SW | Washington, DC 20237 | usagm.gov



                                                                -XQH, 201



  The Honorable (OLRW(QJHO
  &KDLUPDQ
  &ommittee on Foreign$IIDLUV
  U6+RXVHRI5HSUHVHQWDWLYHV

  Dear 0U&KDLUPDQ:

  7KH86$JHQF\IRU*OREDO0HGLD 86$*0 KHUHE\VXEPLWVWKLVUHSRUWSXUVXDQWWR6HFWLRQ
   F RIWKH&RQVROLGDWHG$SSURSULDWLRQV$FW 'LY)3/ ,WLVWKHDJHQF\¶V
  SODQIRUSURJUDPVWRSURPRWH,QWHUQHWIUHHGRPJOREDOO\LQFOXGLQJDGHVFULSWLRQRIVDIHJXDUGV
  WRKHOSHQVXUHWKDWVXFKSURJUDPVDUHQRWXVHGIRULOOLFLWSXUSRVHV

  Should you have any questions please contact Adam Tracy, Congressional Liaison, at
  202-203-4669.



                                                                Sincerely,




                                                                John F. Lansing
                                                                Chief Executive Officer and Director



  Enclosure




Voice of America | Radio Free Europe/Radio Liberty | Office of Cuba Broadcasting | Radio Free Asia | Middle East Broadcasting Networks
                                                      Def. App. 138
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 139 of 392




                                            USAGM
                                Internet Freedom (IF) Spend Plan
                                             FY 2019


INTRODUCTION


        Managing                      FY2017 IF                FY2018 IF                 FY2019 IF
        Network                       Spend Plan               Spend Plan                Spend Plan

        USAGM/OIF                       6,565,000               4,300,000                  5,298,770

        RFA/OTF –
                                        7,235,000               9,500,000                  8,501,230
        Programmatic

        RFA/OTF –
        Operations -                    1,200,000               1,200,000                  1,200,000
        Salaries

        Total                          15,000,000              15,000,000                15,000,000*

        *Does not include $2.5m in funds reprogrammed from prior year balances. See description of OIF Spend Plan below.


Pursuant to the Consolidated Appropriations Act, 2019, P.L. 116-6 (FY 2019 Appropriations Act)
the U.S. Agency for Global Media (USAGM) was provided a baseline of $13,800,000 in no-year
funds specifically for Internet Freedom (IF) programs and $1,200,000 within funds provided for
Radio Free Asia for personnel costs associated with IF activities. This spend plan details
USAGM’s Office of Internet Freedom (OIF) priorities and operations for these FY 2019 funds and
other prior year IF balances. The plan is submitted in compliance with section 7065(c) of the
Consolidated Appropriations Act, 2019, P.L. 116-6, and as may be applicable, sections 7015 and
7070(a) of that Act.

USAGM’s IF program supports, per appropriations guidance, global IF for the expansion of
unrestricted access to information on the Internet. This work is performed through OIF and the
Open Technology Fund (OTF) program housed within Radio Free Asia (RFA), one of
USAGM’s private, non-profit grantee networks. Together, these programs have supported the
tools and techniques to generate the content necessary for U.S. international media and the
dissemination of its content in information-restrictive markets.

USAGM’s target audiences across the world increasingly access media content via digital and
social media platforms. In 2018, USAGM’s digital audience grew by 131% to 104 million
unduplicated users. Authoritarian governments utilize increasingly sophisticated methods to




                                              Def. App. 139
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 140 of 392




monitor, surveil and track citizens online. This makes it difficult and dangerous for USAGM
journalists, sources, and audiences to participate in the global free flow of information online.
Technologies that provide access to blocked content and safe and secure methods to share
content are critically important to getting information to target audiences that would otherwise be
censored.

USAGM’s IF program enables not only unfettered online access to USAGM products or content,
but also the full spectrum of independent news sources on the Internet. This is increasingly
important as USAGM continues to harness digital platforms and undertakes new methods of
engaging with audiences. Accordingly, projects focused on safe and secure communications are
critical components for ensuring that USAGM content creation process does not expose our
stringers, sources, and interviewees to threats, and that USAGM news and information are
delivered to these audiences without further endangering them. Addressing the online threats
faced by USAGM’s audiences and protecting journalists, sources, and information seekers
against punishment for online activity is essential to fostering free speech and a free press – and
necessitates deploying tools that both circumvent censorship and protect user access to
information.

Preparing for the Future of USAGM Internet Freedom Activities:

This Spend Plan invests in USAGM entities to build internal IF expertise, allowing for better,
timelier and customized support of USAGM entities and increased overall effectiveness of
USAGM’s IF program. In 2019, as in previous years, USAGM’s IF program will be
implemented jointly by OIF and OTF. OIF’s focus on entity support will be on engaging with
and building the IF capacity of USAGM networks and continuing to support Circumvention-as-
a-Service.




                                       Def. App. 140
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 141 of 392




SPEND PLAN OVERVIEW


                                        OIF Program
The primary objective of OIF is to direct, oversee, and ensure compliance with the USAGM’s IF
program. OIF will ensure appropriate anti-censorship technologies are funded in compliance
with USAGM priorities and that IF services are utilized by the networks. This also includes
education and training to citizens and journalists across USAGM’s broadcasting regions,
allowing them to safely create, access and share digital news and other information without fear
of censorship or surveillance.

OIF will focus on its oversight role as well as support for USAGM networks, journalists, and
sources, including deployments, implementations and digital safety and circumvention tools
training and awareness. OIF will work closely with OTF to create an integrated communications
flow and feedback loop to enable a cohesive dynamic to maximize the impact of USAGM IF
activities. For example, if USAGM networks/services raise issues they are experiencing as part of
their work, OIF will notify OTF to assist with exploration of solutions via OTF’s various Labs.
This will increase OTF’s on-the-ground awareness of new developments and threats as well as
form a timely feedback loop on the needs of USAGM journalists, sources and audiences in the
field.

In 2019, OIF will invest in network capacity building, establishing needs-finding baselines,
enabling implementation of IF tools and techniques in each of the USAGM networks. Perhaps
most importantly, OIF will launch a regular Reporters Internet Freedom Dialogues (“RIFD”)
where USAGM journalists and IF practitioners can work together on solutions to online
censorship, surveillance and interference in order to support more integrated processes in the
future. Looking forward, OIF will continue entity support and cross-entity efforts of tools such as
Psiphon to enable uninterrupted fulfillment of the USAGM mission while focusing on its
oversight role. (For additional detail on the programmatic need for OIF, see Appendix A.)

OIF Staff

For FY 2019, OIF employs five (5) full-time people to provide management and oversight of the
OIF objectives below.

OIF Objectives

OIF focuses on the following objectives:

   x    Ingest – The Director of the OIF will continue to participate in the OTF proposal review
        process as a member of the OTF Advisory Council and have full access to the proposal
        vetting lifecycle.

   x    Direct Support – OIF will identify and hire two contractors with IF and journalism
        expertise who can provide support to the broadcast entities as needed with the continual




                                       Def. App. 141
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 142 of 392




     evolution of online threats and censorship technology in USAGM target markets.
     Particular beneficiaries are those that are performing investigative journalism. In
     addition, OIF will engage digital security auditors with regional expertise for a
     landscaping / baseline study of all entities and a SafeTag expert to consolidate all the
     reports into a SafeTag security framework for the benefit of all USAGM networks.
     SafeTag is professional audit framework that has become defacto in the IF community.

x    Collaboration and Knowledge Sharing – OIF will convene representatives from all the
     network entities for the inaugural USAGM Reporters’ Internet Freedom Dialog (RIFD)
     with an estimated 30 attendees to be designed and planned with a qualified IF facilitator
     experienced in identifying challenges and matching solutions with users. Should this be
     successful OIF will make this an annual event. Each RIFD will conclude with a final
     report of challenges, action plans, and priorities for entity support. The RIFD mechanism
     will provide valuable opportunities for discussion, knowledge sharing, expert
     consultations and tool demonstrations with an eye to establishing this as an annual
     working meeting for USAGM. OIF will coordinate efforts amongst these and other
     expert training teams.

x    De-conflicting Efforts across U.S. Government and Private Sector – OIF will
     continue to raise awareness of USAGM IF activities writ large and coordinate with other
     efforts to ensure funds are allocated appropriately and without duplication. OIF will
     continue to look for potential partnerships in circumvention tools and training and advise
     the CEO, the Board, and the leadership of all USAGM’s five networks on IF initiatives
     and technologies. OIF will continue to inform Congress and other stakeholders of
     USAGM’s IF activities as appropriate and respond to Congressional inquiries.

x    Establishing an Internet Freedom Committee (IFC) - In order to ensure adequate due
     diligence and technical review for the one-time allocation of funds for entity-initiated IF
     capacity building efforts, an IFC will be convened to vet projects important to their
     individual missions as well as discuss and share knowledge with each other will work
     together in exploring IF tools and technologies most needed by the respective entities.
     The IFC will be composed of one representative from each broadcast entity as well as a
     representative from the USAGM OIF and subject matter experts from the OTF and the
     U.S. Department of State’s Bureaus for Democracy, Human Rights, and Labor
     (State/DRL) Internet Freedom program to assist with context, provide technical analysis
     expertise and assistance, and de-conflict any potential overlaps in the funding of
     legislatively authorized IF activities.

x    Feedback – OIF will continue to collect feedback from USAGM networks working with
     IF technologies and provide that feedback to OTF and their projects for tool
     improvements as appropriate. OIF will review and evaluate all USAGM-funded IF
     projects and budget proposals and provide recommendations for the allocation of future
     USAGM IF appropriations.




                                    Def. App. 142
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 143 of 392




The following is the anticipated breakdown for the FY19 OIF allocation:

                                  OIF FY 2019 Spend Plan

                         2019 Proposed – Internet Freedom Funds

                     Circumvention Technology
                                                      4,788,770    90.38%
                      Services and Awareness

                      OIF Contractors with IF /
                                                       140,000      2.64%
                        Journalism expertise

                      Landscaping and Baseline
                                                       100,000      1.89%
                       study of News Entities

                    Reporters’ Internet Freedom
                                                       150,000      2.83%
                          Dialog (RIFD)

                       Censorship Monitoring
                                                       100,000      1.89%
                            Dashboard
                     OIF Program Support (non-
                                                        20,000      0.38%
                             personnel)
                     SUBTOTAL – FY19 Funds            5,298,770     100%

                     Reprogramming of Prior Year (FY18) OIF Funds
                              Entity Specific IF Projects
                          Voice of America             500,000       20%


                     Office of Cuba Broadcasting       500,000       20%

                         Radio Free Europe/
                                                       500,000       20%
                           Radio Liberty

                           Radio Free Asia             500,000       20%

                           Middle East
                                                       500,000       20%
                       Broadcasting Network
                     SUBTOTAL – FY18 Funds            2,500,000     100%
                             TOTAL                    7,798,770




                                     Def. App. 143
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 144 of 392




OIF PROJECTS (FY 2019 ALLOCATION)

Following is the anticipated breakdown for the FY19 OTF expenditures:


Ɣ Circumvention Technology Services & Awareness: This initiative will seek the best, most
  viable technology services to provide online access in censored environments and may
  include, but not limited to the following project: (Projected FY19 Spend: $4,788,770)

   o Circumvention-as-a-Service: This project will continue to provide landing pages using
     IF technology to USAGM networks allowing the user to access the wider Internet. This
     year, OIF has identified two new circumvention projects for funding.

Ɣ OIF Digital Security & Journalism expert contractors: This initiative will seek to hire the
  best individuals who will bridge the gap between the best practices in digital security and the
  needs of journalists: (Projected FY19 Spend: $140,000)

   ż Support for Journalists: This project will provide important entity digital security
     support, on an as-needed basis, to journalists who are performing investigative work and
     journalists working in regions hostile to their efforts.

Ɣ Digital Security Landscaping / Baseline Study: This study will landscape the digital
  security practices of USAGM entities and provide a baseline report including vulnerability
  gaps for journalists, sources and audiences online. (Projected FY19 Spend: $100,000)

Ɣ Reporters’ Internet Freedom Dialog: OIF will bring together digital journalists from
  across USAGM broadcast entities to share new challenges, successes, new technologies and
  best practices in digital journalism in an IF context. (Projected FY19 Spend: $150,000)

Ɣ Censorship Monitoring Dashboard: USAGM will build a censorship monitoring
  dashboard in cooperation with fellow international publicly-supported media organizations
  whose missions also include the promotion of media freedom and the safety of journalists.
  These partners include Deutsche Welle and the British Broadcasting Corporation (BBC).
  This project will incubate a real-time censorship dashboard to track active censorship of
  USAGM and partnered websites. (Projected FY19 Spend: $100,000)

Ɣ As additional support to the news entities in FY19, OIF will invest in a one-time
  allocation of $500,000 directly to each broadcast entity to use on IF Projects that are a
  priority to their respective needs by reprogramming unobligated prior year (FY18)
  Internet Freedom funds. The Internet Freedom Committee (IFC) will review proposals,
  support the selections and make a determination that the work falls within the legislative
  remit. (Projected FY19 Spend: $2,500,000)

In addition, a small amount of funds will be set aside for OIF program support, such as the
following but not limited to staff training, travel including travel support for entity employees
participating in IF events, limited industry conferences and other costs for making the programs
run effectively and efficiently. (Projected FY19 Spend: $20,000)



                                      Def. App. 144
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 145 of 392




                                              OTF Program
OTF’s primary objective is to promote IF worldwide by supporting research into key threats,
developing and incubating emerging technologies that address these threats, and deploying tools
and techniques that circumvent repressive Internet censorship and surveillance globally. Given
the substantial resources and aggressive tactics and techniques constantly deployed by censoring
governments and actors, no single solution can achieve a sustainable impact without rigorous
development and a deep well of creative and innovative thinkers. OTF’s funding mechanisms are
designed to make IF funding more accessible to such thinkers through an open and competitive
application process, which simultaneously attracts new solutions from the frontlines of global
censorship and surveillance, and achieves substantial cost savings.

In order to ensure a high degree of due diligence, OTF puts applications through multiple rounds
of review and leverages an Advisory Council consisting of nearly 40 technical and subject matter
experts who provide input and guidance on the selection of OTF-supported projects and funding
strategy. As part of a multi-pronged U.S. Government (USG) approach, OTF’s program is by
design highly complementary and well-coordinated with OIF and State/DRL Internet Freedom
activities by focusing on forward-looking technologies. OTF helps to develop and incubate
technologies, establish usability, ensure quality assurance. Additionally, OTF manages effective
deployment and ease of field implementation, identification of and the solutions for
vulnerabilities, and scale tools for USAGM entity use with appropriate funding partners that may
eventually take on maintenance and large-scale deployments pursuant to their mission mandates. 1

OTF Objectives

Consistent with section 7065 of the Consolidated Appropriations Act, 2019 (P.L. 116-6), to carry
out research and development of new tools or techniques and utilize tools and techniques to
securely develop and distribute USAGM digital content, the OTF program advances global IF by
addressing emerging censorship tactics and solutions focusing on four major areas: Access,
Awareness, Security, and Privacy. OTF makes annual strategic allocations in these focus areas
that constitute interlocking pieces of a holistic initiative.

    Ɣ Access to the Internet: The focus of this track includes tools to circumvent website
      blocks, connection blackouts, and widespread censorship. Given USAGM’s mission and
      the IF congressional mandate, overcoming repressive censorship and facilitating
      unrestricted access to the Internet is the largest component of investments. OTF Access
      projects focus on strengthening existing circumvention tools and techniques, expanding
      resiliency in the face of increasingly sophisticated censorship strategies, and ensuring the
      core elements underlying these tools and techniques remain effective.

    Ɣ Awareness of access, privacy, or security threats and protective measures: The focus of

1
 An excellent example of this project lifecycle approach is the Lantern circumvention tool. In 2015 OTF funded the
original development of Lantern from proof-of-concept through implementation. After the implementation phase,
State/DRL supported scaling and maturation of the tool. Lantern is now one of the most used circumvention tools
used in China with up to 1 million users.




                                             Def. App. 145
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 146 of 392




        this track includes how-to guides, instructional apps, data collection platforms, and other
        efforts that increase the efficacy of IF tools – especially amongst USAGM networks. For
        news seekers to find content, journalists to develop digital best practices, and human
        rights defenders to conduct their work safely, awareness of the IF landscape in a given
        context as well as the state of technologies designed to provide access and safety online,
        are vital.

   Ɣ Privacy enhancement: The focus of this track includes technologies and resources that
     protect users from repressive observation and the option to be anonymous when
     accessing the Internet. Privacy-enhancing technologies serve a critical role both as
     underlying components of circumvention tools and as a means to protect networks of
     journalists, human rights defenders and vulnerable communities online. Development of
     strong privacy-enhancing technologies is vital to defeating repressive surveillance and
     protecting the practice of USAGM journalism on the frontlines.

   Ɣ Security from danger or threat when accessing the Internet: The focus of this track
     includes secure communication tools, such as encryption technologies. In many of the
     world’s most repressive online environments where the threat of reprisal for online
     activities is high, access without security is meaningless. This track also seeks to identify
     and remediate technology and usability vulnerabilities to make the Internet safer by
     default and remove attack vectors for governments attempting to surveil or censor
     USAGM journalists, independent journalists, sources and activists.

Within each focus, OTF supports projects with primary activities working to:

   Ɣ    Advance research into repressive Internet interference on modern communication
        networks and the methodologies and technologies to best circumvent it;

   Ɣ    Foster development of technologies that circumvent repressive censorship and
        surveillance or increase communication access and safety; and

   Ɣ    Enable widespread implementation of solutions in an effort to free people from
        repressive Internet interference.

Because Internet censorship technology and tactics are constantly evolving and adapting, OTF
receives, reviews, and contracts projects on a rolling basis. As in prior years, OTF is unable to
predict how censorship will evolve, how IF tools will need to develop and adapt, and how evolving
policies and laws will be propagated in repressive countries. Thus, OTF requests funding for areas
of work rather than specific projects.




                                       Def. App. 146
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 147 of 392




                                      2019 Proposed
                  Internet Freedom Fund: Access                   $2,650,000         31%

               Internet Freedom Fund: Awareness                    $900,000          11%

          Internet Freedom Fund: Privacy and Security             $1,000,000         12%

                     Core Infrastructure Fund                      $600,000            7%

                       Rapid Response Fund                         $382,000            4%

                          Prototype Fund                           $70,000             1%

                             OTF Labs                             $1,550,000         18%

                          OTF Fellowships                         $1,000,000         12%

                            OTF Summit                             $180,000            2%

                OTF Travel and Program Support                     $169,230            2%


                   OTF Programmatic Subtotal                      $8,501,230        100%
                   OTF Salaries and Operations                    $1,200,000

                              TOTAL                               $9,701,230


OTF FUNDS (FY 2019 ALLOCATION)

OTF provides funding through a variety of mechanisms to ensure that we can support innovative
and critical tools at every stage of the development cycle from proof-of-concepts, to on-the-
ground rapid deployments, to multi-year efforts. This approach ensures that users have the tools
they need right now to safely access the uncensored Internet, while investing in innovative
solutions to stay one step ahead of next generation censorship techniques.

   x    Internet Freedom Fund (IFF) is the primary mechanism through which OTF supports
        global IF. Through an open and transparent process OTF solicits project proposals to the
        IFF every two months. IFF projects are primarily focused on technology development
        but can also include applied research and technology-centric digital security projects. IFF
        funds are structured around OTF’s four funding themes - Access, Awareness, Privacy,
        and Security. (Projected FY19 Spend: $4,550,000)
            ż Access - Comprising the greatest share of Internet Freedom Fund expenditures,



                                       Def. App. 147
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 148 of 392




              examples of IFF’s access activities include: Boosting Research and
              Implementations of Emerging Circumvention Techniques; Evolving Established
              Circumvention Tools with New Features; Enhancing Censorship Detection,
              Analysis and Visualization; Prioritizing Mobile Apps and Browser Extensions
              that Increase Access and Security. (Projected FY19 Spend: $2,650,000)

          ż Awareness - Supporting greater IF technology adoption and more collaborative
            community solutions to censorship and surveillance challenges, examples of for
            IFF’s awareness activities include IF convenings such as the Internet Freedom
            Festival and Strengthening and Broadening the IF Talent Pipeline. (Projected
            FY19 Spend: $900,000)

          ż Privacy & Security - Ensuring the journalists and activists on the frontline stay
            safe and effective, examples of IFF’s privacy and security activities include:
            Advancing the Security and Usage of Privacy-Enhancing Technologies,
            Analyzing the Security of Widely Used Internet Freedom Technology and
            Increasing Digital Security Capacity, Assistance and Needs-finding (Projected
            FY19 Spend: $1,000,000)

  x    Core Infrastructure Fund helps ensure the resiliency of digital security and
       circumvention projects by providing core infrastructure, or building blocks, of everyday
       IF technology. This infrastructure is used by people throughout the world to increase their
       access, privacy and security online, such as sustaining or improving PGP, SSL, SSH, Tor,
       OTR, pluggable transports and code libraries. Without support for these efforts, the
       efficacy and security of circumvention tools would be far more difficult to ensure.
       (Projected FY19 Spend: $600,000)

  x    Rapid Response Fund provides timely as-needed support and services for at-risk factors
       such as independent media and human rights defenders facing threats such as website
       defacements, DDoS attacks, malware found on websites, Internet blocking and hacked
       email accounts. This support allows OTF to provide real-time intervention when and
       where IF is threatened and provides OTF an on-the-ground view of how IF technology is
       doing in the field. This year OTF will engage USAGM services who are targets of
       Internet censorship in times of increased danger, such as around contested elections.
       (Projected FY19 Spend: $382,000)

  x    Community Prototype Fund supports the rapid development of innovative, viable, and
       open IF technology prototypes that serve the immediate needs of the human rights and IF
       communities (such as problems encountered by USAGM journalists). It supports
       technologists and activists to bring to life ideas that help advance inclusive and safe
       access to global communications networks and mitigate digital threats to IF, specifically
       in repressive and transitional environments. (Projected FY19 Spend: $70,000)



OTF LABS




                                      Def. App. 148
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 149 of 392




Despite the diverse nature of challenges being tackled by those in the IF community, a common
set of needs exists when it comes to tools and technologies. These needs include secure hosting,
code audits, localization into multiple languages, and help with usability design or event support.
Accordingly, in addition to directly funding projects through regular open calls, OTF offers a
range of services designed to address these core needs through cost-effective service
interventions. These services fall under five labs: the Engineering Lab, the Community Lab, the
Usability Lab, the Learning Lab and the Localization Lab. By coordinating the provision of these
services through the four labs, OTF is able to achieve large economies of scale and bring down
the overall cost for the IF community. These services are generally available to both OTF-funded
projects, as well as other important IF efforts, through applications associated with each lab.
(Projected FY19 Spend: $1,550,000)

OTF FELLOWSHIPS

OTF fellowships support individuals through the information controls (ICFP) and digital
integrity (DIFP) fellowship programs. ICFP supports IF experts performing applied research and
development to monitor or mitigate information controls in repressive environments and
disseminate findings to relevant actors. DIFP supports Frontline digital security trainers to
enhance the digital safety of organizations subject to repressive government surveillance and
attacks. (Projected FY19 Spend: $1,000,000)

PROGRAM SUPPORT

OTF Summit: Since its inception, the OTF Summit has been an annual retreat for invited OTF
projects, fellows, Advisory Council members, and other experts in the field (including public and
private funders) to focus on program review/assessment, landscaping the state of play on IF,
setting priorities for the coming year, strengthening collaboration, and growing the impact of the
IF community. This ensures that OTF remains close to the latest developments in the field and
that the OTF program is well-placed to respond to them. (Projected FY19 Spend: $180,000)

OTF Program Support: In addition, funding is set aside for OTF Program Support, such
as but not limited to the following: training, travel for project monitoring, participating in
industry conferences as necessary to address emerging threats, infrastructure, proposal
system maintenance and other costs for making the programs run effectively, efficiently and
collaboratively. (Projected FY19 Spend: $169,230)

OTF STAFF

OTF employs nine full-time staff positions: one Principal Director, one Deputy Director, one
Director of Research, one Director of Digital Security, three program managers, one program
specialist, and one communications/social media outreach coordinator.

In addition to their specialty focus areas, each member of the team performs a variety of duties to
generate impact in this dynamic environment. These duties include:
Ɣ Reviews, ensures compliance of, and manages the proposal selection process for each project




                                       Def. App. 149
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 150 of 392




    submission (in 2018, this was done for over 1,000 submissions);
Ɣ   Leads coordination and collaboration continually with USG IF funders, international IF
    funders, private foundations, corporate foundations and NGOs in the field;
Ɣ   Shares information and coordinates activities with USG networks in related fields including
    the National Science Foundation (NSF), Department of Homeland Security’s Science and
    Technology Directorate, National Institute of Standards and Technology, and U.S. Naval
    Research Lab;
Ɣ   Identify and work with private sector partners to jointly fund OTF projects, maximizing the
    returns on taxpayer dollars;
Ɣ   Works with members of the DG7 international broadcasters to address their respective IF
    needs; and
Ɣ   Actively and interactively manages each project in the OTF portfolio of 80+ active
    technology projects and fellows and more than 300 projects relying on OTF’s labs including
    Localization Lab, Red Team Lab, Community Lab, Usability Lab, Engineering Lab and
    Global Cloud Infrastructure.

Staff salaries: (FY 2019 Congressional allocation included in the RFA funding: $1.2M)



CONCLUSION

Building on years of success and impact in promoting and enabling the unrestricted use of the
Internet in places where IF is under attack, USAGM’s IF program is poised to greatly expand
effectiveness through a transition to more streamlined, mature and dynamic operations. Working
closely together, USAGM/OIF and RFA/OTF are developing a strategic vision to make the IF
program more integrated and resilient against increasingly sophisticated and widespread online
censorship, surveillance and blockages as we move into FY 2020 and beyond. This vision will
make USAGM-funded content as well as global media and social networks more available to
those in oppressive environments.




                                      Def. App. 150
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 151 of 392




APPENDIX A: Why the Need for OIF?

Safeguards; Lack of Commercial Analogues; Collaboration and De-Confliction

Lack of Commercial Analogue

Why does USAGM fund the development and provisions of technologies? Why does the private
sector not do this themselves? In part, there is simply a market failure here. This work has no
commercial analogue for several reasons: 1) The notion of purchasing licenses on commercial
products for users in closed countries is both financially prohibitive and logistically impossible –
even if we are willing to risk lives by paying for licenses for users in closed societies; 2) The needs
of at-risk citizens in closed societies worldwide are not a value proposition for profit-based
corporations; 3) Corporations build products based on the security needs of citizens in more affluent
or democratic countries, not in restricted or closed countries; 4) Corporations may and have
foregone security and privacy features in order to conform to their (superficial) design choices.
Fortunately, the U.S. Government is not alone in recognizing this. Since Congress expressly stated
that public IF funds be leveraged with private funds to the extent possible, more than $50 million
has been matched to OTF-supported efforts by private donors to date.

Collaboration and De-conflicting

OIF and OTF continue to expand communication, collaboration, and coordination efforts
amongst themselves and with a range of other IF funders. Both maintain recurring and open
discussions to identify opportunities for complementary work, avoid duplicating efforts and, as
outlined above, this spend plan represents a significant step toward further integration and
efficiencies. Further, the OIF office and OTF staff work closely with the U.S. Department of
State’s Bureaus for Democracy, Human Rights, and Labor (State/DRL) and Near Eastern Affairs
(State/NEA), and USAID’s Bureau for Democracy, Conflict and Humanitarian Assistance,
Center of Excellence on Democracy, Human Rights, and Governance (USAID/DCHA/DRG).
Each of these funders participate in regular meetings and are active on online discussion groups
to expand beyond the regular in-person meetings. Risk of funding duplication is low because
each funder pursues a complementary approach and coordinates closely at both the program
review level and throughout the project implementation period. In cases where potential overlap
could occur, these funders have avoided and will continue to avoid duplication by de-conflicting
budgets at line item level detail, if necessary. Moreover, staff at OIF and OTF actively participate
in State Department IF program review panels. As such, the impact and success of each program
must be considered within the overall context of complementary strategies and portfolios
reflecting the shared legislative goals and objectives. OTF staff also actively collaborate with
relevant programs within the Federal Government increasing the ability to leverage existing
funding streams. These programs include the Secure and Trustworthy Cyberspace at the National
Science Foundation, the Science & Technology Cyber Security Division at the Department of
Homeland Security, the U.S. Naval Research Laboratory, and the Computer Security Division at
the National Institute of Standards and Technology.

Assessing Illicit Purpose




                                       Def. App. 151
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 152 of 392




USAGM engages in IF activities with the goal of expanding the ability of individuals to exercise
their fundamental freedoms – including rights to freedom of expression, association, and
peaceful assembly – for peaceful and democratic ends. IF programming, by its nature, presents
new challenges and opportunities for mitigating restrictions on the exercise of fundamental
freedoms online. As with any technology, including a laptop computer or a cellular telephone,
there is no absolute way to ensure that the products developed through our IF programs are not
used for illicit ends, but USAGM carefully considers risk factors in its programming efforts, and
performs due diligence and risk assessments on grantees prior to the issuance of awards. The
design and deployment of USAGM-supported IF technologies are geared towards repressive
environments; they are designed specifically to meet the needs of human rights defenders in
societies where speech is severely restricted, and distribution methods and networks for IF
technologies focus on helping individuals in such environments.




                                      Def. App. 152
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 153 of 392




         0
             •        OPEN
                      TECHNOLOGY
o        •            FUND



                 Grantee Proposal
                            July 2019




                         Def. App. 153
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 154 of 392



TABLE OF CONTENTS


    I.   Overview
   II.   OTF Grantee
  Ill.   Building on Success - OTF's Comparative Advantage
  IV.    Office of Internet Freedom
   V.    Timellne
  VI.    Organizational Structure
 VI I.   Budget Seen a rios




                                                                        2

                                Def. App. 154
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 155 of 392



OVERVIEW

Background

The U.S. government believes that people everywhere in the world should have access
to free, objective information as enshrined in Article 19 of the Universal Declaration of
Human Rights. As part of the U.S. government' s efforts to promote freedom of
expression and access to information, Congress has directed USAGM to provide
funding to "support Internet freedom and circumvention programs". These funds must
be implemented consistent with USAGM's overall mission to "inform, engage, and
connect people around the world in support of freedom and democracy," and USAGM
Internet Freedom Framework, which "seeks to overcome attempts to interfere with,
monitor, censor, or prevent overseas persons from using the Internet as an open
platform on which to communicate, innovate, learn, organize, and express themselves."

In accordance with Congressional appropriations, USAGM has been supporting Internet
freedom projects since 2012 through the Office of Internet Freedom (formerly the
Internet Anti-Censorship Division) and the Open Technology Fund. Over the past seven
years, USAGM has invested over $100 million in projects to promote Internet freedom in
the world's most restricted environments. These efforts have been highly successful
and have enabled billions of Internet users worldwide to safely access the Internet and
communicat e online, free from censorship or repressive surveillance.

However, in response to these efforts, repressive regimes have begun doubling down
on their commitment to curtailing what their citizens see, read, share, and watch online.
Today, over two thirds of the world 's population live in a country where the Internet
access is restricted , and repressive regimes are investing more than ever before in
censorship and surveillance technology. This daily suppression of freedom of
expression limits all citizens' ability to take full advantage of the powerful communication
platform that the Internet has become, thereby encouraging self-censorship, stifling their
fundamental human rights , and preventing the developmen t of open societies.

In order to keep with these escalating threats, USAGM must continually assess and
refine its approach to protecting Internet freedom to ensure that its programs remain
effective and responsive to its entity's and audience members' evolving needs.

Lessons Learned

USAGM investments in Internet freedom technologies over the last seven years have
fostered many innovative solutions and have continued to have an outsized impact
given increasing threats. However, ongoing structuraf challenges have prevented the
creation of a comprehensive Internet freedom strategy, technology developmen t
pipeline, and feedback loop. We have conducted an assessment of current USG
Internet freedom fund ing strategies and implementation approaches and have identified
several critical issues that have undermined coordination , efficiency, and impact.


                                                                                            3


                                   Def. App. 155
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 156 of 392



•    Parallel implementation efforts reduce effectiveness: Historically, USAGM IF
     efforts have been bifurcated between OTF and a federal program administered
     by OIF or IAC. The division of labor between OIF and OTF is a bureaucratic
     artifact rather than the result of strategic vision purposefully designed for
     maximizing the impact of the legislative mission mandate. As a result the federal
     program took on the role of supporting mature technologies for the benefit of the
     networks. This artificial division of labor has caused the USAGM IF program to
     fall short of its potential. A single dedicated home for IF applied research,
     consistent standards for due diligence, and streamlined timely pipelines will allow
     for effective coordination, implementation and response to internet Freedom
     threats.

•    Operating at the speed of government, not innovation: Current USG Internet
     freedom funders are designed to support traditional media and development
     programs, not technology. These models are inconsistent with one another and
     create inefficiencies that prevent us from operating at the speed of technical
     innovation. As a result, we miss opportunities to leverage new ideas and are not
     able to keep pace with our adversaries. These structural limitations also create
     unnecessary barriers to entry for promising developers/applicants.

•     Limited feedback loop: USAGM and their partner services have a wealth of
      information about the needs of their journalists and audiences. However, we
      have not developed a sufficient feedback loop with which to collect and leverage
      this information to inform our IF efforts. As a result, opportunities are missed to
      learn from and address the IF needs of our partners and key audiences.

•     Lack of Coordination: Coordination between USAGM's Internet freedom
      programs and news agencies have been limited to date. This undermines our
      ability to share information, promote our tools, and protect users. For example,
      when the Iranian government released several spoofed circumvention tools in
      2018, OTF and USAGM's Persian services should have worked together in real
      time to identify the spoofed tools and inform their audience members to ensure
      the tools they were access were genuine and secure. Instead, communication
      gaps limited coordination and information-sharing, putting users at risk.

•     Insufficient back-end support: Current USAGM Internet freedom funders are
      designed to support traditional media and development programs and are reliant
      on legacy policies and processes, rather than those developed to support
      technology in today's operating environment. These models are inconsistent with
      one another and create inefficiencies and vulnerabilities.

•     Barriers to entry: Limitations in current funding structures also frustrate
      promising developers/applicants. For example, several leading anti-censorship
      tools have decided not to apply for OIF funding due its lengthy and complicated
      application process. As a result, even when OIF successfully present a



                                                                                            4


                                  Def. App. 156
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 157 of 392



       solicitation . the applicant pool is far below what is required to succeed in this
       dynamic operating environment.

   •   Inconsistent technical standards: OTF has worked to develop and implement
       the highest level of technical standards. However, these standards are not
       implemented consistently across USAGM, which results in less secure
       technologies that can put users at risk.

   •   Inability to fundraise: Our inability to directly raise private funds to leverage our
       public funding means we miss opportunities to amplify the impact of our
       investments.

A Way Forward

In order to address these lessons learned and improve the effectiveness of USAGM's
Internet freedom efforts, this document proposes the creation of a stand.alone 501 (c)3
grantee - the Open Technology Fund Grantee - to implement the U.S. Agency for
Global Media's (USAGM) Internet freedom programs while retaining the proper
oversight function of the OIF. The creation of this standalone entity and the approach
outlined below will maximize the impact of USAGM's Internet freedom investments by
creating a whole-of-government approach in order to provide comprehensive,
coordinated support for USAGM's Internet freedom needs.




                                                                                            5


                                    Def. App. 157
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 158 of 392



THE OTF GRANTEE

Background

The Open Technology Fund works to advance Internet freedom in the world's most
closed, repressive environments. We support the research, development, and
implementation of novel technologies that facilitate the free flow of information, increase
at-risk users' digital security, and enable free expression - helping to shape the Internet
as a platform that respects fundamental human rights and reinforces core democratic
values. In order to achieve this mission, OTF pursues
the following objectives:

   •     Provide Uncensored Access to the internet,            Over 2 billion people use
         such as tools to circumvent website blocking,              OTF-supported
         connection blackouts, and widespread
         censorship                                             technology every day.
                                                                More than two-thirds of
   •     Enhance Security from danger or threat when           all mobile users globally
         accessing the internet, including encryption tools.        have technology
   •     Protect Privacy including the ability to be free        incubated by OTF on
         from repressive observation and the option to be             their device.
         anonymous when accessing the internet

   •     Increase Awareness of access, privacy, or security threats and protective
         measures, including how-to guides, instructional apps, data collection platforms,
         and other efforts that increase the efficacy of internet freedom tools

OTF supports cutting-edge research, the development of advanced anti-censorship
technology, and the implementation of these tools to help human rights defenders,
journalists, political dissidents, and regular users alike circumvent censorship and stay
safe online. This multi-layered approach ensures that tools are made available to users
who need them to safely access the uncensored Internet, while also investing in
innovative, next-generation solutions to counter emerging censorship and surveillance
threats.

OTF provides funding through a variety of mechanisms to ensure that we can support
innovative and critical tools at every stage of the development process, including funds,
fellowships, and labs that achieve economies of scale and fill critical gaps in the internet
freedom pipeline. To date, the OTF has distributed more than $50 million, primarily
in increments of less than $150,000. At any given moment, OTF is actively
managing 80+ different projects in this field with a focus on usability, resilience,
transparency and timeliness. Examples of current OTF support mechanisms are
included below:


                                                                                             6


                                     Def. App. 158
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 159 of 392



Funds:
  • Internet Freedom Fund: OTF's primary support mechanism, funding projects
     working on open and accessible, tech-centric ant-censorship efforts targeting
     users living in repressive environments.

   •    Core Infrastructure Fund: Supporting 'building block' technologies relied
        upon by digital security and circumvention tools strengthening Internet
        freedom, digital security, and the overall health of the Internet.

   •    Rapid Response Fund: Resolving digital emergencies in a timely and
        comprehensive manner for individuals, communities, and organizations
        whose freedom of expression is being suppressed.

Fellowships:
   •    Information Controls Fellowship: Cultivating research, outputs, and
        creative collaboration on topics related to repressive internet censorship and
        surveillance.

   •    Digital Integrity Fellowship: Embedding digital security experts within at-risk
        organizations to bolster their digital security practices from the inside out.
        Currently supported fellows are working with networks and organizations in
        Ukraine, Malaysia, the MENA region, Ethiopia, the Koreas, and Central
        America.

Labs:
   •    Localization Lab: Making Internet freedom tools available in 200+ languages
        and dialects through an online, volunteer-driven translation hub

   •    Red Team Lab: Supporting code audits that strengthen the security of
        Internet freedom tools and also investigating technologies used to suppress
        online freedoms

   •    Usability Lab: Improving the user experience of Internet freedom tools and
        thereby increasing user satisfaction, adoption, safety and understanding

   •    Engineering Lab: Supporting the implementation and integration of
        technologies to ensure that the foundation upon which modern Internet
        freedom tools are built continues to be resilient, interoperable, and promote
        the highest level of performance.

   •    Community Lab: Convening support to allow Internet freedom projects to
        enable information-sharing, effective cross-fertilization, and the adoption of
        best practices.




                                                                                         7


                                 Def. App. 159
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 160 of 392



OTF Impact

The known impact of OTF's programs to date speak to the strength and effectiveness of
the OTF model. Over the last seven years, OTF has funded over 120 programs to
support Internet freedom around the world . As a resu lt, more than 2 billion devices
worldwide have OTF supported technology on them. More than 150 million websites
rely on OTF-supported technology for their security and tens of millions of people rely
on OTF-support tools to safely access the uncensored Internet each day. In addition,
OTF has supported the translation of over 70 tools into over 200+ languages and
dialects to ensure that around the world can use these critical tools. OTF has also
provided rapid response funding to assist with digital security and censorship
emergencies in Iran, Azerbaijan, Vietnam , Venezue la, Thailand, Pakistan, Mexico,
Uganda, and Tibet, among others.


OTF Case Study: Comprehensive Support for Internet Freedom in Venezuela
          .                                                  .
After Venezuela's contested 2018 presidential election , the Maduro regime drastically
ramped up its Internet censorship and online attacks against activists and journalists.
This has only further escalated into 2019, as the situation has evolved to become a
political crisis with opposition leader and National Assembly head Juan Guaido
declaring himself interim president. Authorities have regularly implemented "just-in-time"
censorship tactics to block speeches by Guaido and critical media content on popular
social platforms. In response to this worsening censorsh ip environment, OTF quickly
activated its networks to provide rapid response digital security assistance and deploy
critical tools to in-country activists and journalists. These efforts ensured that activists
and journalists have been able to safely communicate and report on the situation.

   •     Deploying Tools: OTF coordinated with local partners to rapidly deploy anti-
         censorship tools in response to increased Internet blocking. While several anti-
         censorship tools have been blocked in the country, OTF-supported tools continue
         to be available and highly-used. For example, after promoting Tor among key
         civil society organizations, usage spiked to tens of thousands of users per day,

   •    Tracking Censorship: OTF partners deployed several censorship measurement
        tools in-country to track when and where Internet censorship is happening,
        helping to then push that information to activists and journalists.
   •    Emergency Response: OTF provided emergency response assistance both to a
        vital human rights organization receiving targeted phishing attacks and to a
        network of Venezuelan journalists in order to keep their content accessible and
        the communications secure.
   •    Digital Security Training: OTF supported a network of digital security trainers in-
        country to enable them to work with journalists, activists, and other human rights
        defenders in to evaluate their digital security protection measures and provide
        improvements to keep them safe against the escalating threats they faced.

                                                                                          8


                                   Def. App. 160
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 161 of 392




   •     Responding to New Challenges: During the protest in Venezuela, OTF learned
         that one of the most pernicious potential threats to protesters is that authorities
         could easily intercept communications by using IMSI catchers, which spoof cell
         towers. In response, OTF is supporting groundbreaking research to detect and
         mitigate this threat.


The OTF Grantee

Under this proposal, OTF would become an independent USAGM grantee, designed
specifically to implement USAGM's Internet freedom programs. Under this new
structure, OTF would be responsible for funding all of USAGM's Internet freedom
projects from research to development to deployment to maintenance, building on the
current OTF model. The OTF Grantee will manage all of USAGM's Internet freedom
funds and invest in technology and digital security projects that support USAGM's
overall Internet freedom mission "to overcome attempts to interfere with, monitor,
censor, or prevent overseas person from using the Internet as an open platform on
which to communicate, innovate, learn, organize, and express themselves." The OTF
Grantee will also solicit, procure and manage circumvention-as-service and other
Internet Freedom technologies utilized by USAGM networks and language services.

The creation of a stand-alone OTF grantee would consolidate and streamline USAGM's
Internet freedom efforts and enable USAGM to strategically support each stage of the
technology development pipeline. This streamlined process will enable USAGM to
provide tailored support for technology development at speed and scale . Further, the
OTF Grantee structure will create a formal feedback loop between USAGM entities and
the OTF Grantee to ensure that OTF's investments are responsive and tailored to the
needs to USAGM's journalists and audience members . Consolidating all these functions
into one standalone nonprofit grantee will enable USAGM to lead a whole of
government approach to internet freedom.




                Internet Freedom Development Pipeline




   Feedback loop between outcomes
   and future research development and funding




                                                                                           9


                                         Def. App. 161
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 162 of 392




                                                                             Maintenance


OTF will invest    OTF will invest    OTF will select   OTFwill             OTF will provide
in research to     in cutting-edge    the most          support the         long-term ,
analyze new        prototypes to      promising IF      deployment          ongoing support
and emerging       support            technologies to   and                 to maintain
IF challenges      innovative,        fully incubate.   dissemination       proven, highly
and                next-generation    OTFwill           of mature           effective tools for
opportunities to   anti-censorship    support the       technologies to     use by USAGM
feed fast          solutions.         initial           promote             entities solicited
solutions.                            deployment and    scalability and     through a
                                      piloting of       long-term           designated fund .
                                      technologies to   sustainability of   OTF will also
                                      collect user      essential tools .   continue to
                                      feedback and                          provide rapid
                                      tailor tools to                       response
                                      meet the needs                        services for
                                      of USAGM                              organizations
                                      users.                                and individuals
                                                                            under attack.


Improved Support for USAGM Entities

The OTF grantee would not only expand the work of OTF but also expand the support
of USAGM networks and help audiences use the Internet freedom resources that are
created. To date, OTF has worked with the OIF to identify and respond to USAGM
entity needs. This coordination has been useful but largely ad hoc. For example, when
VOA's websites were blocked in Pakistan, OTF quickly worked with VOA to create
mirror sites for their Urdu services so that users could still access VOA content.

In order to improve coordination and information-sharing with USAGM entities, the OTF
Grantee will coordinate closely with the USAGM Office of Internet freedom and the
Internet Freedom Committee. (More details about the role of OIF are included in Section
4 below.) In addition, the OTF Grantee will hire two Entity Support Coordinators to work
directly with each USAGM entity to assess their Internet freedom needs and
deploy/integrate effective technical solutions . This will help further close the feedback
loop between USAGM journalists and audience members and OTF technical solutions.
Most importantly, this approach will streamline USAGM's Internet freedom work flows
and allow USAGM to form a seamless full-service Internet freedom program - free to
focus on the most pressing and emerging threats to internet freedom globally and for
the USAGM specifically. As a result, USAGM networks will be able leverage internet
freedom technology more quickly, connect with even more difficult to reach audience
members, and provide OTF with even more front-line based experiences to identify
gaps and inform OTF's investments in future Internet freedom technologies.

                                                                                                  10


                                     Def. App. 162
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 163 of 392




BUILDING ON SUCCESS - OTF'S COMPARATIVE ADVANTAGE

As a lead ing Internet freedom funder, OTF has been a pioneer in developing funding
strategies and implementation mechanisms to efficiently and effectively support the
development and dissemination and critical Internet freedom technologies. OTF has set
the highest standards with regard to responsiveness , transparency, cost efficiency,
expert review, coordination, and techn ical standards -- many of which have been
adopted and rep licated by other USG technology development programs. By creating a
standalone grantee based on the OTF model, USAGM would be able to leverage OTF's
unique structure, expertise . and partnerships in order to improve the efficiency and
effectiveness of its Internet freedom efforts and create a cohesive whole-of-government
strategy for supporting Internet freedom.

   •     Support for cutting-edge technology: OTF is highly unique in its ability to
         support projects that other funders cannot - providing seed funding to incubate
         projects early on in the development phase wh ich offer promising ways to
         counter emerging threats to global internet freedom . No other USG Internet
         freedom donor is ab le to fund with similar speed, flexibility, and due dilligence.
         For exampte, OTF supported the initial development of Signal, Lantern,
         GlobalLeaks, Tails, and Briar.

   •     Highly responsive : OTF is also highly unique its ability to respond rapidly to
         new censorship and surveillance threats based on its nimble approach. For
         example, when it was discovered that a highly popular Chinese anti-censorship
         tool may have been compromised i OTF was ·also able to initiate a security audit
         in a matter of days. Similarly, when protests broke out in Hong Kong in June
         2019, OTF was able to fund the development and dissemination of a digital
         security guide for demonstrators in a matter of days.

   •     Streamlined support: The creation of an OTF grantee would consolidate and
         streamline USAGM's support for IF by creating a clear development pipeline.
         This pipeline would ensure that USAGM is investing in a steady stream of
         cutting-edge solutions to keep pace with evolving technical threats, while
         maintaining the critical tools that USAGM entities and audiences rely on.

   •     Open and Nimble: OTF's open approach to supporting Internet freedom keeps
         costs to taxpayers low and ingenuity high in the global fight against censorship.
         OTF accepts applications on a rolllng basis , reviewing submissions and awarding
         contracts on a bimonthly basis which keeps the pipeline of efforts current with the
         state of censorship and surveillance technologies.

   •     Transparency: OTF has prioritized transparency throughout its funding to
         ensure that OTF partners and other donors are able to learn from OTF's work.


                                                                                               11


                                     Def. App. 163
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 164 of 392



•    Cost-Effective: Rather than replicating expertise and technical management
     capabilities across multiple entities, the creation of an OTF grantee will
     consolidate those functions into a streamlined team capable of serving all of
     USAGM. OTF has achieved more than S10 million in savings on supported
     projects through our hands-on review process and knowledge of technical
     requirements and costs.

•     Institutional efficiency: To date, OTF has reviewed and responded to over
      3,300 requests for supporting, totaling more than $415 million.

•     Improved back-office support: OTF has set the standard for supporting
      Internet freedom technology development. However, a stand-alone grantee
      would give us the ability to further improve our processes by creating a back
      office designed to securely support technology development at speed. This
      would allow for expert financial and legal reviews, tailored award mechanism,
      more efficient implementation timelines, and improved support for global projects.

•     Expert technical review: Every proposal submitted to OTF is subjected to a
      rigorous multi-disciplinary review process. In addition to OTF's internal review
      process, each project is reviewed by multiple members of OTF's 40-person
      Advisory Council - composed of experts from the fields of human rights,
      information security, technology development, and digital safety. A standalone
      OTF grantee would ensure that all USAGM IF projects are reviewed and
      managed by technical experts at these established high standards.

•     Experience management: Since starting in 2012, OTF has managed over $50
      million in public funds to support more than 400 organizations and individuals
      advancing Internet freedom worldwide. Ensuring a lean operation, nearly 90% of
      received funds are directly disbursed by OTF to support internet freedom efforts.

•     Highest security standards: OTF has been a leader among IF donor in setting
      rigorous technical and security standards. The creation of a standalone OTF
      grantee would ensure that these standards are applied consistently across
      USAGM, while allowing for transparency and accountability. It would also give
      USAGM a platform to share and promote best practices among related funders.

•     Donor Coordination: OTF recognized as a trusted leader among the Internet
      freedom donor community and coordinates closely with many other donors,
      including the State Department, USAID, DARPA, NSF, the Ford Foundation, the
      MacArthur Foundation, the Media Democracy Fund, Mozilla, Hewlett, Omidiyar,
      and the Open Society Foundations. By forging strategic partnerships, OTF has
      unlocked more than S100 million USO in complementary funding from non-USG
      sources. A standalone entity would enhance fundraising opportunities and private
      sector collaboration.




                                                                                         12


                                  Def. App. 164
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 165 of 392



•     Private sector collaboration: OTF also has strong partnerships with the private
      sector, including Google, Facebook, AWS, Cloudflare, and a wide variety of
      security first. As a result of these partnerships, OTF has been able to ensure the
      integration and long-term sustainability of several key Internet freedom
      technologies.




                                                                                       13


                                  Def. App. 165
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 166 of 392



OFFICE OF INTERNET FREEDOM

Under this proposal, the USAGM Office of Internet Freedom would continue to be
responsible for the oversight of all USAGM Internet freedom funding and for facilitating
coordination between OTF and other USAGM entities.

•   Oversight: This proposed structure would separate USAGM's IF implementation
    {OTF Grantee) and oversight responsibilities (OIF) to ensure effective, independent
    oversight of all IF projects. OIF will be responsible for all Congressional reporting
    and oversight responsibilities.

•   Entity Support Plan: OIF will also create a comprehensive IF entity support plan to
    soricit feedback from USAGM entities, evaluate users needs, enable customized
    implementation of technical solutions, and assess outcomes.

       o   Internet Freedom Committee (IFC): OIF will organize and convene the
           USAGM IFC. The IFC will include expert representatives from each USAGM
           entity, including OTF, and will convene regularly to discuss IF challenges and
           opportunities. The goal of the IFC is to identify Internet freedom
           challenges/opportunities most relevant for USAGM, improve information-
           sharing across entities, and enable OTF to tailor their investments to respond
           to identified needs and entity feedback.

       o Internet Freedom Coordinators: The coordinators will be embedded at OTF
         and will work directly with each USAGM entity to assess their IF needs and
         deploy/integrate effective technical solutions




                                                                                        14


                                   Def. App. 166
   Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 167 of 392



TIMELINE

2019

July
          •   Initial briefing for Congressional appropriators

       August
         • Congressional briefings
         • USAGM Internet Freedom Committee (IFC) created

       September
          • FY2020 Budget
          • OTF Grantee Incorporated
          • First draft of OTF Grantee SOPs
          • OTF team retreat
          • IFG USA GM Entity Consultations

       October
          • Technology Demo Day on the Hill
          • IFC USAGM Entity Consultations

       November
         • Second draft of OTF Grantee SOPs
         • OTF Summit
         • First IFC Panel Convening

       December
         • OTF Grantee SOPs finalized
         • New OTF fund for previous OIF contracts created



January
          •   Public launch of OTF Grantee
          •   Hire new staff
          •   Submit CN to reapportion all FY2020 funds to OTF

       February
          • Transition current OIF contracts to OTF

       September
          • OTF grantee included in FY2021 appropriations




                                                                         15


                                   Def. App. 167
                                 Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 168 of 392




ORGANIZATIONAL STRUCTURE




                                                                                   President
                                                                        ................        ~• ............. _.~ ... ~




               CFO
~ - _·- -~r . .~~~~~~-- -·
    -~~~~~-
                                                                                                                                     I
                                                                                                                                         Executive Director


                                                                                                                                          Deputy Director
:    General Counsel

                  I-~--~~---~---~---_-·   .......................   -   ...... , - - - -
        Finance Staff                           Director of                               Drrector of                                        Director of         Director of
                                              Communications                              Research                                          Technology         Digital Security
                                          -..... -..... ---L
        HR Manager
•..... - ......   "[.....                 ~         unications                    M&E Coordinator                                ·                            IF Entity Support
---- ----------~ -    ---                 I      Coordinator                  .......... ............ - ---·- -- ----------------'
                                                                                    ~
                                                                                                                                                              Coordinators (2)
: Administrative Staff

                                                                              Program Manager                                        Program Manager          Program Manager


                                                                                                                                     Program Specialist
- - Current staff

              New hires




                                                                                                                                                                             16
                                                                        Def. App. 168
   Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 169 of 392




BUDGET SCENARIOS

Current USAGM Internet Freedom Budget

                                                                Amount
       OIF
        Staff/Administration             5 OIF Staff (paid by USAGM) +
                                                                $310,00 I
        Program costs                                        $5,000,000   I



       OTF
        Staff/Benefits                                       $1,200,000
        Proaram costs                                         8,800,000

Scenario 1: Merge and maintain current OTF and OIF operations

Under this scenario, the OTF Grantee would be responsible for maintaining OTF and
OIF current operations. Included below are budget projections for the first year of
operations, which includes $294,000 in start-up costs, and ongoing maintenance
costs. This budget would enable the OTF Grantee to continue to incubate about 70
programs annually (OTF's current portfolio of programs) and provide long-term
support to at least 3 proven technologies each year (OIF's current contracts).

      Year 1 (with start-up costs)
                                                                          Amount
      Operation Costs
       Direct Labor                                                   $1,400 ,000
       Fringe benefits (34 percent)                                     $476,000
       Contractors (team and other)                                     $295,000
       Travel and Program Support                                        $90,000
       New office space                                                 $260,000
       Transition period for RFA backend personnel and office
       space (6 months)                                                  $74,000
       Financia l Management Buildout for Application System           $200 ,000
       Other direct costs                                                $65,000
       Other direct costs (one-time)                                     $30,000
      Admin Subtotal                                                  $2,890,000
      Program Costs
       OTF contracts (70)                                             $8,100,000
       Former OIF contracts (3)                                       $4,010,000
      Program Subtotal                                               $12,507,500
      TOTAL                                                          $15,000,000

                                                                                      17


                                 Def. App. 169
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 170 of 392



          0 ut-vears
                                                                                          Amount
          Operation Costs
          Direct Labor                                                                 $1,400,000
          Fringe benefits (34 percent)                                                   $476,000
          Contractors (team and other)                                                   $295,000
          Travel and Program Support                                                      $90,000
          New office space                                                               $260,000
          Other direct costs                                                              $75,000
          Admin Subtotal                                                               $2,596,000
          Program Costs
          OTF contracts (70)                                                          $8,394,000
          Former OIF contracts (3)                                                    $4,010,000
          Program Subtotal                                                           $12,404,000
          TOTAL                                                                      $15,000,000


Scenario 2: Merge and grow OTF and OIF operations

Repressive regimes around the world on doubling down on their efforts to restrict
Internet freedom . Accord ing to the Freedom House Freedom on the Net report,
repressive regimes are investing more than ever before in censorship and surveillance
technologies to control the Internet. The Chinese government, for example, spends
billions of dollars each year on its online censorsh ip and surveillance apparatus, and it
is aggressively exporting these technolog ies to other like-minded regimes . These
increasing investments in censorship and surveillance now far outstrip our available
resources. As a result. we are no longer able to keep pace with the requests we receive
for support. For example, out of the 406 proposal that OTF received through is Internet
Freedom Fund in 2017, we were onJy able to fund 29. In FY 2018 to date OTF has
funded 74 projects 1 despite having rece ived over 1000 applications over the calendar
year 2018.

In addition, the proliferation of next generation technologies, such as machine learning,
artificial intelligence, and 5G , presents new opportunities and challenges for Internet
freedom . USAGM's historic Internet freedom budget does not account for these new
technological developments and does not include the resources necessary to address
them. In order to bring our investments in line with these rising threats and needs, OTF
would need at least an additional $10 million annually.




     number includes fe llows, commun ity lab proj ects and lab service contracts but not individual lab
1 Th is

engagements.

                                                                                                           18


                                          Def. App. 170
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 171 of 392



                         Requested Projects vs Funded Projects
                                       Requested PrDJCCts    • Funded PrOJCCU

                                                                                     406


                                                                        na

                                              us            177




                                                                             - -
                              68
                                       17           1B            24            21         29
                    11   11
                                   -               -=:I
                     2012      2013            2014           201 5       2016         2017


Under this scenario, the OTF Grantee wo uld be responsible for merging OTF and OIF
current operations and growing the OTF grantee budget. Included below are budget
projects for the first year of operations , which includes $294,000 in start-up costs, as
well as growth projections. Our research ind icates that we will need to increase the OTF
Grantee budget by at least $10 mimon annually in order to bring our support in line with
current threats and USAGM needs. This additional S10 million would allow the OTF
Grantee to incubate 30-40 additional programs per year and provide long-term
support to an additional 3-5 proven technologies .

      Year 1 (with start-up costs)

                                                                                                   Amount
      Operation Costs
       Direct Labor                                                                              $1,400,000
       Fringe benefits (34 percent)                                                                $476,000
       Contractors (team and other)                                                                $295,000
       Travel and Program Support                                                                   $90,000
       New office space                                                                            $260,000
       Transition period for RFA backend personnel and office
       space (6 months)                                                                             $74,000
       Financial Management Buildout for Application System                                       $200,000
       Other direct costs                                                                           $65,000
       Other direct costs (one-time)                                                                $30,000
      Admin Subtotal                                                                             $2,890,000
      Program Costs
       OTF contracts (70)                                                                        $8,100,000
       Former OIF contracts (3)                                                                  $4,010,000
      Program Subtotal                                                                          $12,507,500
      TOTAL                                                                                     $15,000,000

                                                                                                              19


                                            Def. App. 171
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 172 of 392




  Out-years (with increased budget)

                                                           Amount
 Operation Costs
  Direct Labor                                           $1 ,700 ,000
  Fringe benefits (34 percent)                             $578 ,000
  Contractors (team and other)                             $295 ,000
  Travel and Program Support                               $120,000
  New office space                                         $260,000
  Other direct costs                                         $75,000
 Admin Subtotal                                          $3,028,000
 Program Costs
  OTF contracts ( 100)                                  $13,472,000
  Former OlF contracts (7)                               $8,500,000
 Program Subtotal                                       $21,972,000
 TOTAL                                                  $25,000,000




                                                                        20


                           Def. App. 172
             Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 173 of 392

U.S. Agency for Global Media (USAGM)
Broadcasting Board of Governors (BBG)                                                         DIRECTIVE MEMO
Office of Management Services, Contracts Division (OMS/C)

                                               August 6, 2019


MEMORANDUM FOR:                USAGM's Contracting Officers, Contract Specialists and Contracting Officer's
                               Representatives

FROM:                          OMS/C - Fermaint Rios, Senior Procurement Executive

SUBJECT:                       Awarding Federal Acquisition Regulation (FAR) Exempt


1. PURPOSE

   The purpose of this Directive is to prescribe guidance for agency Contracting Officers and Contract Specialists
   when entering into FAR-Exempt Special Agreements (FESAs) pursuant to the statutory authority granted by
   22 U.S.C. § 6204(a)( 10).

2. AUTHORITY

   The National Defense Authorization Act (NOAA) for Fiscal Year 2017, codified at 22 U.S.C. § 6204(a)( I0).

3. APPLICABILITY

   This Directive applies to all FAR•Exempt Special Agreements (FESAs), as defined herein. All Contracting
   Officers (COs), Contracts Specialists (CSs), Contracting Officer's Representatives (CORs) and Program
   Offices shall comply with this Directive and ensure its requirements are carried out properly. This Directive
   is effective immediately.

4. DEFINITIONS

   Broadcaster - For purposes of this Directive, a broadcaster is defined as follows: an individual working as a
   journalist; a reporter, writer, translator, editor, producer, or announcer for broadcasts; hosts for broadcasts,
   news analysis, editorial and other broadcast features; or a news analysis specialist or commentator; and
   individuals performing other artistic, technical and support functions that directly support broadcasters and
   journalistic work, such as directors, camera operators, editors, art directors, set designers, stringers and fixers.
   The term Broadcaster does not include individuals performing purely administrative support services.

   Competition in Contract Act (CICA) - The Competition in Contracting Act (CICA) of 1984 (41 U.S.C. § 253,
   as implemented by FAR Subpart 6.1 ), is a public law enacted for the purpose of encouraging competition
   when awarding government contracts.

   FAR-Exempt Special Agreement (FESA) - A type of contract or agreement that the Senior Procurement
   Executive has determined to be exempt from certain requirements of the FAR.

   System for Award Management (SAM) - The primary Government repository for prospective
   Federal awardee information and the centralized Government system for certain contracting, grants, and other
   assistance-related processes.
                                                Def. App. 173
            Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 174 of 392


5. BACKGROUND

  The 2017 NDAA provided the Chief Executive Officer (CEO) of the Broadcasting Board of Governors (BBG)
  with expanded authorities in the area of agency procurements. One such authority, codified at 22 U.S.C. §
  6204(a)(l0), provides the CEO with authority, to the extent considered necessary to carry out the functions of
  the BBG, to procure, rent, or lease supplies, services, and other property for journalism, media, production,
  and broadcasting, and related support services, "notwithstanding any other provision of law" related to such
  acquisition, rental, or lease.

  Where Congress has authorized a government agency to procure, rent or lease supplies, services, and other
  property "notwithstanding any other provision of law relating to such acquisition, rental or lease", those
  transactions, by their nature, are not subject to the FAR, or to other procurement-related laws, such as the
  requirement for contractors to register in the SAM, or CICA [See MFM Lamey Group LLC, B-402377, March
  25, 2010].

6. POLICY

  Pursuant to 22 U.S.C. §6204(a)( 10) and the authority delegated by the CEO to the Senior Procurement
  Executive (SPE), the SPE has designated the following transactions to be FAR-Exempt Special Agreements
  that shall be exempt from certain provisions or requirements of the FAR:

  6.1 Frequency license agreements/contracts (also known as frequency leases, broadcast licenses, broadcast
      leases, FM leases, FM licenses), including the related hosting of transmitting facilities and their operation
      and maintenance, without regard to whether the services are provided by one or multiple instrumentalities
      of a foreign government, or by a commercial entity designated by the foreign government as the only
      entity authorized to provide the agency with such services.

  6.2 Operation and Maintenance contracts with foreign commercial entities for the operation and maintenance
      of broadcasting and transmitting facilities, when a foreign government, as a condition of obtaining a
      frequency license, requires their use. This Directive does not apply to contracts/agreements with foreign
      commercial entities for services for which the foreign government/instrumentality does not require the
      use of a specific foreign commercial entity. Those contracts/agreements are subject to all FAR
      requirements, with the exception that the CO, with the concurrence of the SPE, may waive
      synopsis/publicizing requirements and or System for Award Management requirements (SAM) on a case-
      by-case basis by making a written determination using the Determination and Findings for SAM Exception
      template maintained by OMS/C Policy (OMS/CP).

  6.3 Affiliate agreements with foreign media platforms (e.g., television, radio) to carry the USAGM's content,
      without regard to whether the agreement/contract is paid or non-paid.

  6.4 Broadcaster contracts and agreements with individual broadcasters, both domestic and abroad.

  6.5 Acquired content agreement/contracts for the acquisition of pre-existing programming content from
      another party, both domestic and abroad. Unless covered by another section of this Directive, contracts
      for the development of content at the expense of the USAGM are not covered by this Directive, thus are
      subject to all FAR requirements.

  6.6 Real property leases for property leased abroad; i.e., foreign real property leases, unless the property
      owner or landlord is a U.S. based business, subsidiary, or holding of a U.S. based business. COs and
                                                       2

                                              Def. App. 174
            Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 175 of 392

     CSs entering into foreign property leases shall comply with all other USAGM leasing requirements and
     clearances. For example, although this Directive exempts foreign real property leases from FAR Part 6
     competition requirements, individuals conducting market research shall consider at least three
     comparable properties. When leasing foreign real property, COs and CSs should verify whether the
     agency has signed an ICASS agreement with the State Department that includes "Lease Services."
     When practicable in those situations, COs and CSs should seek the assistance of the State Department to
     lease the property.

  6.7 Other contracts, leases or agreements with foreign states or parastatal entities not covered by paragraph
      6.1.

  6.8 Any contract dealing with sensitive or security concerns relating to individual safety, protection of
      sources, or broadcast operability.

  6.9 Any other contract determined by the SPE to be a FESA.

7. REQUIREMENTS

  7.1 When processing FESAs pursuant to this Directive, COs and CSs shall disregard the policies, procedures
      and guidance provided by the FAR with respect to the SAM requirements contained in FAR subpart 4.11
      the Publicizing Contract Action requirements in FAR part 5, the Competition Requirements contained in
      FAR part 6, and any other FAR provisions that require SAM registration, competition, synopsizing and
      publicizing, or other methods of public notice. Other provisions of the FAR, such as requirements for
      acquisition planning, market research, contract clauses, and complete contract file documentation, shall
      continue to apply according to the facts and circumstances of each contract/agreement as determined
      applicable by the CO.

  7 .2 COs and CSs shall not require foreign governments or their designated vendors, foreign affiliates, foreign
       vendors, foreign landlords or individual broadcasters to be registered in SAM if the agency plans to enter
       into a FESA with one of these parties in accordance with the provisions of this Directive.

  7 .3 COs and CSs shall ensure that for FESAs with countries where the official language is not English, the
       requesting office submits the draft agreement to OMS/C translated into the English language. If the
       agreement includes dual languages, the CO shall ensure that the agreement includes language similar to
       that found in FAR 52.225-14, hzconsistency between English Version and Translation ofColllracts, which
       states, "In the event of inconsistency between any terms of this contract and any translation into another
       language, the English language meaning shall colltrol."

  7.4 Before entering into FESAs with instrumentalities of foreign governments, the CO or CS shall obtain legal
      review from one of the Operation Attorneys in the Office of General Counsel (OGC). Generally, the OGC
      will submit the contract/agreement to the Department of State (DOS) for review. Such review is required
      by statute. The DOS must make a determination that the agreement/contract is not an international treaty.

  7 .5 COs and CSs shall obtain all required clearances and approvals prior to awarding the FESA. For audit
       purposes, COs and CSs shall make prominent reference to this Directive in the contract file to support the
       basis for exempting the transaction from the requirements of the FAR.

  7 .6 Although compliance with the FAR is not required, for DATA Act transparency purposes, COs and CSs
       shall report the FESAs addressed by this Directive to the Federal Procurement Data System-Next
                                                       3


                                             Def. App. 175
            Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 176 of 392

     Generation using the generic Unique Entity Identifier (formerly known as the Data Universal Numbering
     System (DUNS) number), .. 123456787" in accordance with the agency's FPDS reporting requirements
     found in IX BAM 460 - Reporting of Colltract Actions to the Federal Procurement Data System Next
     Generation (FPDS-NG) and Coding of Service Co11tracts and CON Directive Improving the Quality,
     Accuracy and Completeness of the Data Reported to Federal Procurement Data System-Next Generation
     (FPDS-NG ). This requirement shall not apply when identification of a foreign contractor by name in FPDS
     has the potential of placing the contractor at risk of harm.

  7.7 The Office of Technology, Services, and Innovation (TSI) shall be responsible for establishing guidelines
      for the selection of broadcasting and transmitting sites and locations that best meet its strategic and
      technical needs and that best advance the USAGM's mission. COs and CSs shall give deference to the
      TSI's selection of sites and locations and shall not subject these to the competitive process.

  7.8 TSI and its Regional Marketing Officers (RMOs) shall be responsible for establishing guidelines for the
      selection of foreign affiliate partners in a manner that advances the USAGM's mission while protecting
      the interests of the United States in its contractual relationships. COs and CSs shall give deference to TS I's
      selection of affiliates and shall not subject these to the competitive process.

  7.9 The Voice of America (VOA) shall be responsible for establishing guidelines for the selection of
      broadcasters and acquired content in a manner that advances the USAGM's mission. COs and CSs shall
      give deference to the VOA's selection of broadcasters and acquired content and shall not subject these to
      the competitive process.

8. MAINTENANCE

 This Directive shall be maintained by the SPE and updated as needed. Should you have any questions
 pertaining to this Directive memo, please contact OMS/CP at via e-mail at CONPoiicy@usagm.gov.




                                                        4


                                              Def. App. 176
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 177 of 392



       GOVERNMENT OF THE DISTRICT OF COLUMBIA
            DEPARTMENT OF CONSUMER AND REGULATORY AFFAIRS
                        CORPORATIONS DMSION




                           CERTIFICATE
TIDS IS TO CERTIFY that the attached is a true and correct copy of the documents for this
entity as shown by the records ofthis office.

Open Technology Fund

IN TESTIMONY WHEREOF I have hereunto set my hand and caused the seal of this office to
be affixed as of 9/20/2019 12:07 PM




                                           Business and Professional Licensing Administration




                                            PATRICIA E. ORAYS
                                            Superintendent of Corporations
                                            Corporations Division


Muriel Bowser
Mayor


Tracking #: ITIUn28e




                                         Def. App. 177
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 178 of 392


                                                                      Initial File#: N00006393100

       GOVERNMENT OF THE DISTRICT OF COLUMBIA
            DEPARTMENT OF CONSUMER AND REGULATORY AFFAIRS
                        CORPORATIONS DIVISION




                            CERTIFICATE
THIS IS TO CERTIFY that all applicable provisions of the District of Columbia Business
Organizations Code have been complied with and accordingly, this CERTIFICATE OF
INCORPORATION is hereby issued to:
Open Technology Fund
Effective Date: 9/20/2019
IN WITNESS WHEREOF I have hereunto set my hand and caused the seal of this office to be
affixed as of9/20/2019 12:06 PM




                                          Business and Professional Licensing Administration




                                           PATRIClA E. GRAYS
                                           Superintendent of Corporations
                                           Corporations Division


Muriel Bowser
Mayor


Tracking#: bOXhACqK




                                        Def. App. 178
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 179 of 392



                                                                              ocAA eorp. o,v.
                                 ARTICLES OF INCORPORATION
                                              OF                                 SEP 10 2.0\9
                                  OPEN TECHNOLOGY FUND

To:           D.C. Department of Consumer and Regulatory Affairs
                                                                            fie~      'tlM14 :
              Corporations Division
              Washington, D.C.

We, the undersigned natural persons of the age of eighteen years or more, acting as
incorporators of a non-profit corporation, adopt the following Articles of Incorporation for such
corporation pursuant to the District of Columbia Non-Profit Act of 2010, as amended.

                                             ARTICLE I

      The name of the Corporation is Open Technology Fund (hereinafter called the
"Corporation").

                                             ARTICLE II

       The period of duration of the Corporation is perpetual.

                                             ARTICLE Ill

        The purpose for which the Corporation is organized is to operate exclusively for
charitable, educational, scientific and literary purposes, within the meaning of Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended (or corresponding provisions of any
subsequent federal tax laws); and within such limits to have as it purposes, to (1) further the
internet freedom objectives of the United States Agency for Global Media ("USAGM") so as to
expand unrestricted access to information available to the public on the internet, and (2) support
the development and use of circumvention and secure communications technologies on a
worldwide basis where the same Is restricted in order to advance the internet freedom
objectives of USGAM, and (3) lessen the burdens of government by furthering the internet
freedom objectives of USGAM; and consistent with the above, to exercise all powers available to
corporations organized pursuant to the District of Columbia Non-Profit Act of 2010, as amended.

                                          ARTICLE IV

       The Corporation shall have no members.

                                          ARTICLE V

       The affairs of the Corporation shall be managed by its Board of Directors. The number of
directors (not less than three) and the manner of electing directors shall be fixed in the Bylaws of
the Corporation.

                                                 1
                                      Def. App. 179
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 180 of 392




                                             ARTICLE VI

       Except as provided in these Articles, the internal affairs of the Corporation shall be
regulated and determined as provided in the Bylaws.

                                             ARTICLE VII

       In all events and under all circumstances, and notwithstanding merger, consolidation,
reorganization, termination, dissolution, or winding up of this Corporation, voluntary or
involuntary, or by the operation of law, or upon amendment of the Articles of Incorporation of
the Corporation:

       (a) The Corporation shall not have or exercise any power or authority either expressly, by
interpretation, or by operation of law, nor shall it directly or indirectly engage in any activity that
would prevent it from qualifying (and continuing to qualify) as a corporation described in Section
501(c)(3) of the Internal Revenue Code of 1986, as amended (or corresponding provisions of any
subsequent federal tax laws).

        {b) No part of the assets or net earnings of the Corporation shall inure to the benefit of or
be distributable to its incorporators, directors, officers or other private persons having a personal
or private interest in the Corporation, except that the Corporation shall be authorized and
empowered to pay reasonable compensation for services actually rendered and to make
reimbursement in reasonable amounts for expenses actually incurred in carrying out the
purposes set forth in ARTICLE Ill hereof.

        {c) No substantial part of the activities of the Corporation shall consist of the carrying out
of propaganda, or of otherwise attempting to influence legislation unless Section SlO(h) of the
internal Revenue Code of 1986, as amended (or corresponding provisions of any subsequent
federal tax laws), shall apply to the Corporation, in which case the Corporation shall not normally
make lobbying or grass roots expenditures in excess of the amounts therein specified. The
Corporation shall not in any manner or to any extent participate in, or intervene in {including the
publishing or distributing of statements), any political campaign on behalf of (or in opposition to)
any candidate for public office; nor shall it engage in any "prohibited transaction" as defined in
Section 503(b) of the Internal Revenue Code of 1986 {or corresponding provisions of any
subsequent federal tax laws).

        {d) Neither the whole, or any part of or portion, of the assets or net earnings of the
Corporation shall be used, nor shall the Corporation ever be operated, for objects or purposes
other than those set forth in ARTICLE Ill hereof.

       (e) In the event that the Corporation is a private foundation within the meaning of
Section 509 of the Internal Revenue Code of 1986, as amended (or corresponding provisions of
any subsequent federal tax laws):


                                                   2
                                       Def. App. 180
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 181 of 392




               (1) The Corporation shall distribute its income for each taxable year at such time
and in such manner as not to subject it to the tax on undistributed income imposed by Section
4942 of the Internal Revenue Code of 1986, as amended (or any corresponding provisions of any
subsequent federal tax laws).

              (2) The Corporation shall not engage in any act of self-dealing as defined in Section
4941(d) of the Internal Revenue Code of 1986, as amended (or any corresponding provisions of
any subsequent federal tax laws).

               (3) The Corporation shall not retain any excess business holdings as defined in
Section 4943(c) of the Internal Revenue Code of 1986, as amended (or any corresponding
provisions of any subsequent federal tax laws).

              (4)The Corporation shall not make any investments in such a manner as to subject
it to tax under Section 4944 of the Internal Revenue Code of 1986, as amended (or any
corresponding provisions of any subsequent federal tax laws).

              (5) The Corporation shall not make any taxable expenditure that would subject it
to tax under Section 4945(d) of the Internal Revenue Code of 1986, as amended {or any
corresponding provisions of any subsequent federal tax laws).

        (f) Upon dissolution of the Corporation, all of its assets and property of every nature and
description remaining after payment of all liabilities and obligations of the Corporation {but not
including assets held by the Corporation upon condition requiring return, transfer, or
conveyance, which condition occurs by reason of the dissolution) shall be paid over and
transferred to one or more organizations which engages in activities substantially similar to those
of the Corporation and which are then qualified for exemption from federal income taxes as
organizations described in Section 501(c)(3) of the Internal Revenue Code of 1986, as amended
(or any corresponding provisions of any subsequent federal tax laws).

                                             ARTICLE VIII

        To the fullest extent permitted by law, no director shall be liable to the Corporation for
monetary damages for any action taken, or any failure to take any action, as a director, provided
that this provision shall not eliminate or limit the liability of a director (a) to the extent of a
financial benefit received by the director to which the director was not entitled, (b) for an
intentional infliction of harm, (c) for an intentional violation of criminal law, or (d) for voting for
or assenting to an unlawful distribution made by the Corporation. To the fullest extent
permitted by law, any repeal or modification of this ARTICLE VIII shall be prospective only and
shall not adversely affect any right or protection of, or any limitation of the liability of, a director
of the Corporation existing at, or arising out of facts or incidents occurring prior to, the effective
date of such repeal or modification.



                                                   3
                                        Def. App. 181
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 182 of 392




                                          ARTICLE IX

The address, including street and number of the Corporation's initial registered office in the
District of Columbia is 2025 M Street N.W., Washington, D.C. 20036. The name of the
Corporation's initial registered agent at such address is Libby Liu.

                                          ARTICLE X

The number of Directors constituting the initial Board of Directors is [three {3)] and the names
and addresses, including street and number, of the persons who are to serve as the initial
directors until the first annual meeting or until their successors be elected and qualified are:

                NAME                                      ADDRESS

Dr. Leon Aron.                                           2025 M Street N.W.,
                                                         Washington, D.C. 20036

Ambassador Ryan Crocker                                  2025 M Street N.W.,
                                                         Washington, D.C. 20036

Mr. Michael Kempner                                      2025 M Street N.W.,
                                                         Washington, D.C. 20036

Ambassador Karen Kornbluh                                2025 M Street N.W.,
                                                         Washington, D.C. 20036

Mr. Ben Scott                                             2025 M Street N.W.,
                                                          Washington, D.C. 20036

Mr. Kenneth Weinstein                                     2025 M Street N.W.,
                                                          Washington, D.C. 20036



                                          ARTICLE XI

The names and addresses, including street number, of the incorporators of the Corporation are:

                 NAME                                     ADDRESS

Libby Liu                                                 2025 M Street, N.W.
                                                          Washington, D.C. 20036




                                               4

                                     Def. App. 182
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 183 of 392




IN WITNESS WHEREOF, the undersigned has set her hand and   seal this 20th day of September
2019.




                                                               Libby Liu, lncorporator




                                            s
                                  Def. App. 183
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 184 of 392




                                              
                                         
                          5!*+)!+&&#,$! &%')&!+&)'&)+!&%6

        <2;  
        $#%*)%(&%(*%$)""*        1($*((((*%)
        *6%(&%(*%$47
        
        =2; 
    
               =2< &%')&!+,)'&*
               %(&%(*%$)%($0$)""%&(*."+),"/%((*"1)$*1
               "*((/1%(+*%$"&+(&%))-*$*#$$%*%$IDE:;:G;%* $*($"
               ,$+%%EMLJ1)#$:%(%(()&%$$&(%,)%$%$/+*+($*
               **) $*($",$+"-;4
               
               =2=  )+)&!)*
               (*(%()***%(&%(*%$$*$)*%%$+*)%$))*$*-**
               $*($*(%#% *,)%*$***)$/%("%" : ;1*%
               )+&&%(**-%("-.&$)%$%+$()*(*))/*&+"*%$%(#*%$
               %$*$*($**(%+*,"%&#$*$+)%(+#,$*%$$)+(
               %##+$*%$)*$%"%)-()+)))%*(-)()*(*1$*%((/
               %+*)+%*(*,*))#$))(/*%*+*)+()4
    
                      =2=2<    !**!&%%"+!-*
                      %(&%(*%$)""&(%#%**(*)%(%#%%&$%$$.&())%$1
                      $"+$*(%#*%6)!1(,1$#&(*$%(#*%$$)
                      *(%+$/#$(("))%(%$*()7%$"$$%($-*(*"
                      EM%*$,()""(*%$% +#$*)1%($*%*%$,*%$
                      **%&$%##+$*%$%$%(#*%$$)#%$&%&")%*-%("
                      %$*(+*)*%$*($*%$"&$)*"*/4%(&%(*%$)""
                      %($"/)+&&%(**%(*)%  %+($")*)*%))#$*1$*)
                      +$)*%(,1$*($*%$"(%)*$%$))*$*-**)*$()1
                      &($&")1$%")%* $*($*%$"(%)*$*%EMMH1)#$1
                      FF444JFDE*)'4:6*7;4
                      


                                                                                                     E

                                           Def. App. 184
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 185 of 392




              %,*)% *,)1*%(&%(*%$)""&(%,+$$1)(,)1$
              )+&&%(*$+(*($%%(*)/$*(%+ *%,$$*($*
              (%#"%""/*(%+*()(1,"%&#$*$#&"#$**%$%
              *$%"%)**.&$+$()*(*))*%$%(#*%$%$*$*($*2*%
              *#"/()&%$*%('+)*)(%# $*)$*-%(!)$($*)
              %$($$)#2$*%((/%+*)+%*(*,*))#$))(/*%
              ()+$)%(*&+(&%)))(%,1$"+$)%"**%$$
              &*$%*)1($*)1,))1'+)*)1$+$))#/%$*%(
              %*(-)&(%,*%*%(&%(*%$/$/&()%$1%##$)+(*-**
              "#**%$))*%(*($4

        =2> &$'#!%
        %(&%(*%$1$)"*$(*%()$()+$(*)/"-)1)""*""
        *#))"*$&(%,%(*"*%$1()$*%$%((#%,"%*##()%*)
        %(%(*%()1$&&%$*$&(%,%(*()$*%$%((#%,"%*)
        ()1&+()+$**%$$%#&"$-**&(%,)%$)%**1)*#/
        #$(%#*#*%*#4%(&%(*%$)""*#"/(,)*)/"-)*%("*
        #$#$*)*%*%)&(%,)%$)%**&&""*%*%(&%(*%$5)()4
        
>2;  
&($&"%%*%(&%(*%$)"""%*$)$*%$144%(&%(*%$
#/,%)*)+%*(&")1%*-*$$%+*)*)*(*%%"+#1)*
%(%(*%()#/(%#*#*%*#*(#$%(*+)$))%*%(&%(*%$#/
('+(4

?2;   
)$%$9##()&%(&%(*%$1*%(&%(*%$)"",$%##()2$1*%*.*$*
$))(/%()("1*%(%(*%())"".()*(*)$&%-()%##()
)&(%,$&&"""-4


@2;   
+)$))$()%*%(&%(*%$)""#$+$(*$("(*%$%
*%(%(*%()1-#/.()"")+&%-()%*%(&%(*%$$%"")+
"-+"*)$*$))($%*&(%*/)**+*%(/*(*")% $%(&%(*%$%(
*)/"-)4(*%())""*%$"/)%(%(*%()1%()%##***(%4


                                                                                            F

                                   Def. App. 185
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 186 of 392





       @2< ,$)&!)+&)*
       $+#(%(*%())""$%-(*$*(:G;1+*#/$()%(
       ()-*$*%()"#*(%#*#*%*#1&(%,**$%())""
       ,**%)%(*$$**(#%$/$+#$*(*%(4
       
       $*"%(%(*%())""%$))*%*&()%$)-%($#$*(*")
       % $%(&%(*%$%*%(&%(*%$1$)(*%()1%(*((&"#$*)$*
       ,$*%,$/%$*%(%(*%()1)""%"%+$*"*$)*""*%$%
       *(*%()"*$%($-**&(%,)%$)($4
       
       @2= #+!&%&!)+&)*
         $,+"))"""*/*%(%(*%()%(*(9/(*(#)+&%$
       # %(*/,%*%*%(%(*%()1%()#/+*%(0/FF444JFDG*
       )'41-*$%**%$$%$)+"**%$-** ,)%(/%(1*"**(%
       -)""))))*$,+"5)&%*$*"&(%#%*%$%$#&*+&%$*#))%$
       $% *,))*%(*$*%$F4F4E1)*/("**% $*)$*-%(!)$
       ($*)4 %())""%"%+$*"*.&(*%$%)%((*(#$+$*")
       %(()+))%()"*$'+"1%()%((("(()$*%$%((#%,"%(
       %()#/+*%(0/FF444JFDG*)'4
       
       $/,$/%+(($%$*%(%(*%()+*%(#%,"%(()$*%$#/
       ""/# %(*/,%*%*(#$$(*%()4(*%()%"*)""%"
       %%(*(#$(%)%((&())%(5)*(#%(+$*")%(()+))%()
       "*$'+"%(+$*")%((("(()$*%$%((#%,"4
       
       @2> *!%+!&%&!)+&)*
       $/(*%(#/()$*$/*#/",($-(**$$%**%*%(%
       (*%()1*(%*%(%(*%()1%(*.+*,(4
       ()$*%$)*,-$*$%*)",(+$"))*$%*)&)"*(
       *4
       
       @2? &$$!++*&+ &)&!)+&)*
       %(%(*%()#/(%#*#*%*#)$**-%:F;%(#%((*%()*%
       )(,%$)+%##**%(%##**)1%*)*$$$%1)#
       $))(/$&(%&(4+%##**))"",*+*%(*)&(%,$)+


                                                                                                 G

                                    Def. App. 186
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 187 of 392




       ()%"+*%$+*)""$%*.()*+*%(*/%*%(%(*%()$*
       #$#$*%*%(&%(*%$4 %%##**)"",*&%-(*%#$*
       (*")% $%(&%(*%$%(*/"-)%*%(&%(*%$4
       
       %(%(*%())"",*&%-(*$/*#*%:;)$*##(%
       $/%##**)*%##**5)(&()%$2:;"",$)%$$/%##**2:;
       $*##()&%$/%##**2%(:;)(%##**4
       ()%"+*%$(*$%##**)"")&/-*(*))*$$%##**1$
       $%*)*$$%##**1)"")&/**#&(%+($-*%##**
       )"".)*4()%"+*%$(*$%##**)""")%)*")**(#%%
       %##()%*%##**1('+(#$*)%(#*$)%*%##**1$)""
       )*")*'+%(+#$))(/%(**%*!*%$4
       
               @2?2< ,!+&$$!++
               +*%##**)"")*$$%##**%*%(%(*%()4
                 *)""()&%$)"%(#!$(%##$*%$)*%*%(%(*%()
               (($*%(&%(*%$5)$*(*/1$$"("*/1$"%$9*(#
               ,"*/1$"+$*()+"*)%+*)%*%+$*)%*%(&%(*%$
               &(%(#$%($-*$(""/&*+*$)*$()/
               $&$$*(*%("$)&+"%+$*$*)4 $%$)+"**%$-**
               ()$*8()+((1*(%*+*%##**)""%$,$
               &&(%&(*#*$)4+*%##**)"",*&%-(*%%&*
               (+")%(*%$+*%*)+)$))-*()&**%""#**()$%*&(%,%(
               $*/"-)4
               
A2;      
       
       A2< %%,# +!%
       $$$+"#*$%*%(%(*%())"""**&($&"%%*
       %(&%(*%$1$*)+*#%(%*(&"))""*(#$/*%(%
       (*%()$)$*$*$%*%*#*$4 *$)#/"-*$%(
       -*%+**)*(*%%"+#4
       
       A2= ,#) +!%*
       +"(#*$)%*%(%(*%())""%$+*%$'+(*("/))%(
       %$)+%*()))*(#$/*(*%()4 *$)#/"-*$%(


                                                                                               H

                                   Def. App. 187
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 188 of 392




   -*%+**)*(*%%"+#4
   
   A2> %*
   (,(&(*"1$)%((+"(#*$))""&(&($)*(+*
   "*(%$""/*%(*%(*")*),$:K;/)&(%(*%#*$4
   .+*,($()$*)""&(%&%)$*#)*%*(4 $,+"
   (*%()#/)$*$*#)$()%"+*%$)4
   
   A2? &+!&%%,#%,#) +!%*
     %*%$$+"$(+"(#*$%*%(%(*%())**$*)*1
   *#1$&")""&(%,*%(*%(&()%$""/1%(/&%)*1/%,($*
   %+((1/*"&%$1%(/"*(%$#"**)*(*())1*"&%$$+#(1%(
   "*(%$#"())%%(&%(*(%(4+$%*)""&(%,$%*"))*$
   *$:ED;/)&(%(*%**%*#*$$$$%*)&/*+)$))*%
   *($)**%(*&+(&%)%*&(%#*$4%(%(*$/#*$%*
   (*%()1$/(*%(#/1$-(*$1-,$%*%)+#*$$)+-,(
   )""#'+,"$**%,$%$%*4**$$/(*%(*$$$+"
   %((+"(#*$%*%(%(*%()-*%+*% *%$)""#)
   -,(%$%*/)+(*%(4
   
   A2@ '!# +!%*
   &"#*$)%*%(%(*%()#/""/*(%(/%$"))
   *$# %(*/%(*%()*$)(,$%$*%(%(*%()4**.&*%$
   %)&"#*$%$+**"&%$""/1))&($1)+)&"
   #*$))""%$"/""+&%$$%"))*$%(*/9*:HL;%+()5$%**%
   (*%(1-)"")&/**1*#1$&"%*#*$4 *$)#/
   "-*$%(-*%+**)*(*%%"+#4
   
   A2A $)%0 +!%*
   &%$*%+(($%+($*(+#)*$)$('+)*%*(%(%$"))*$
   # %(*/%(*%()1$#($/#*$#/%$,$+&%$*-$*/9%+(
   :FH;%+()5$%*/*"&%$%("*(%$#$)*%(*%(1-)""
   )&/**1*#1$&"%*#*$4#($/#*$#/
   %$+*$&()%$1/*"&%$1%(%*(&&(%&(*#$)1$#/"
   -*$%(-*%+**)*(*%%"+#4
   


                                                                                         I

                               Def. App. 188
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 189 of 392




   A2B #' &%! +!%*
   %(%(*%()1%($/%##***(%1#/%$+*#*$)
   *"&%$""/1/#$)%%$($$'+&#$*%()#"()/)*#)/-""
   &(*&$*)#/(4(*&*%$$)+#*$)'+,"$**%&()%$"
   &()$*)+#*$4
   
   A2C +!&%!+ &,+ +!%
   (*%()#/*!*%$-*%+*#*$""(*%()%$)$**(*%$-(*$1
   $)+%$)$*)""%$)**+*+$$#%+),%*4%(%)+%$)$*)""
   "/*(*(/-**#$+*)%&(%$)%*%(%(*%()$*
   %%!)$(%()%*%(&%(*%$4
   
   A2D ,&),$
   *""#*$)%*(*%()1# %(*/%*(*%())""%$)**+*'+%(+#
   %(**($)*%$%$/+)$))1$**)%# %(*/%*(*%()&()$*
   *#*$*-'+%(+#)&()$*)""**)%*(*%().&*)
   %*(-))&($4 *$/#*$%*(*%()*("))*$
   '+%(+#&()$*1*# %(*/%*%)(*%()&()$*#/ %+($*#*$+$*"
   '+%(+#$&()$*4
   
   A2<; !%,+*
   #$+*)$(%(%$/)%$)#*#*$%*%(%(*%()
   )""#$*$/*(*(/$#,""/)#*%""(*%()
   %(*$.*)+"#*$%*%(%(*%()4
   
   A2<<&$'%*+!&%%!$,)*$%+&!)+&)*
     %%#&$)*%$)""&(%,*%(*%()%()(,)($(*%%()
   ##()%*%(%(*%()%(*)%##**)1),(#+()#$*%(
   ()%$"%)*)$.&$))$+((%$"%*%(&%(*%$1)+*%(0/
   *%(%(*%()$&+()+$**%*"#**%$))*%(*($1.&*)
   %*(-)#/)*%(*$*)/"-)4
   
   A2<=$&-#&!)+&)*
   $/(*%(#/(#%,(%#%%(+)/*,%*%*-%9*():F8G;%
   *%)(*%()&()$**#*$%*%(%(*%()*-'+%(+#)
   &()$*1&(%,**""(*%()1$"+$*(*%(*%(#%,(&(%,


                                                                                        J

                              Def. App. 189
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 190 of 392




               $%"))*$*$:ED;/)5$%*%)+#*$4
               
               J4EG4+%)&&%,+&)!)+&)*
               (*%()-$)($*+*)%(*%()""*$%%*1$#$$(
               ()%$"/",*%$*)*$*()*)%*%(&%(*%$4(*%()1-$
               %#$$%(#$%$$*%$-**()%$9#!$+$*%$%(,%*$
               **$*%$*%*(%,()*+$*%$1)"")(*(+*)-**(**
               &()%$$"!&%)*%$-%+"()%$"/",&&(%&(*+$()#"(
               (+#)*$)4 $)($%(%(%##**+*)1(*%())"")"%)
               $%(#*%$*%*%(%(%##****)#*("*%*)(%*
               (*%()5)%$9#!$%(%,()*+$*%$)2&(%,1%-,(1**)"%)+()
               $%*('+(*%*.*$****(*%(()%$"/",)**)"%)$-%+"
               ,%"*+*/#&%)/"-1"""/$%("%"*%$%%$$*"*/1%(
               &(%))%$"*)(+"4$"))(*%()!$%-"**#!)("$
               +$-(($*1(*%(-$)($*+*)%(*%(#/("/%$
               $%(#*%$1%&$%$)1(&%(*)1%()**#$*)&(&(%(&()$*/%()1
               #&"%/)%(,%"+$*()%*%(&%(*%$-%#*(*%(()%$"/",)*%
               (""$%#&*$*$*+$*%$)&(%(#%(*$%(#*%$%(%&$%$)
               &(%,1""%+$)"1&+"%+$*$*)%(%*(&()%$)(*$/*
               %(&%(*%$)*%#**()***(*%(()%$"/",)*%-*$*
               &()%$5)&(%))%$"%(.&(*%#&*$%()*%-*&()%$#(*)
               %$$1%(%##**%*%(%(*%()%-*(*%()$%*
               ##(*(*%(()%$"/",)*%##**#(*)%$$4

        B2;  
        ()%*%(&%(*%$)""*(%*%(%(*%()1.+*,
        (:67;1()$*1()$*8()+((1$$("%+$)"8(*(/
        :%""*,"/1*6()7;1$)+%*(%())*%(%(*%()1%(* 
        .+*,($%($-***1#/&&%$*4

         $$%,$*)""*&%)*%$)%()$*$()+((%+&)#+"*$%+)"//*
        )#$,+"4
    
               B2< #+!&%%)$&!
               ()"""*/# %(*/,%*%*%(%(*%()*+"/""
               #*$*-'+%(+#)&()$*4()"")(,*(#%*-%:F;/()%$
               "$(/())1$%())""%"%+$*")%(()+))%()"*

                                                                                                        K

                                            Def. App. 190
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 191 of 392




   $'+"%()%((("(()$*%$%((#%,"4 $$%,$*)""*&%)*%$
   %(""/*)#$,+"%(#%(*$*-%:F;%$)+*,*(#)4
   
   ""%*(())"""*/# %(*/,%*%*%(%(*%()*+"/
   ""#*$*-'+%(+#)&()$*%()#/+*%(0/FF444JFDG
   *)'4()"")(,*(#%*(:G;/()%$"$(/())1$
   %())""%"%+$*")%(()+))%()"*$'+"%()%((
   ("(()$*%$%((#%,"%()#/+*%(0/FF444JFDG*)'4(
   )""$%"#**%$)%$%$)+*,%(*%*"*(#)%%%()+()4
   
   B2= &.)*%,+!*
   ()&*,())"",*&%-()$+*)+)+""/,)*$)+
   %()1$"+$-*%+*"#**%$*%""%-$1$*%)**#/,)*$
   *#/*%(%(*%()(%#*#*%*#4
   
           B2=2<  !)&+ &)&!)+&)*
           ()""&()%,(""#*$)%*%(%(*%()2)"")(,)
           ##()%"")*$$%##**)%*%(%(*%()2)""$$+""/
           ,"+*1$%$)+"**%$-**%(1*&(%(#$%*$)""
           .()$/%*(&%-()$)($/%*(+*)),)*$*(
           /*%(%(*%()4
           
           B2=2=  !/,+!-!)
           )""()&%$)"%(#&"#$*$$)+)*$$#+#9$
           "%$9*(#$**,)("**%+$()$1($*#!$1.*($"("*%$)1
           &(*$()&)1%(&%(*,"%&#$*1((+*#$*%(*%(%(*%()1
           $(*$*%$%)+ *#**(.&(*)*%+#$**-%(!%)+)*$$
           $%%##**)%*%(%(*%())#/)*")2)""
           )(,)*&(#(/")%$*-$*%(%(*%()$*()$*1
           &+()+$**%**($)"*%$%'+"**,&"$)$&(% *)$*%*%$"$
           '+$***,.+*")2)"")(,)*%(&%(*%$5)()%+(%(
           #$*$$(%))9%($0*%$"%)%$$$"+),$))2)""&(%,
           )+)*%$)%(%$)(*%$%*%(%(*%()$%#$)%(*
           &%)*%$)%()%*%(&%(*%$)-""))+))%$&"$$$2)""
           ()&%$)"%(%(&%(*)*(*/$%$ +$*%$-**()$*2$1
           )+ **%*"#**%$)$*)(*"1,."+),+*%(*/%,(""($


                                                                                             L

                                Def. App. 191
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 192 of 392




         $#&"%/#$*)%$)/*%(&%(*%$*(*!$$*%%$)(*%$
         $/(%##$*%$)/*()$*2$)"")(,)##(%*
           $*($*%$"%%($*$%##**:%()+)+))%(%%($*$
         %##****%$))*)%(&()$**,)%%()18 1
           $%(&%(*1*%+(%)*$1*%%#(1$
          ;4
         
         B2=2> )*!%+
         ()$*)"".()*,$$("#$#$*%*/9*%9/
         ()%*%(&%(*%$$$)+($*#&"#$**%$%""()%"+*%$)
         $%(()%*%(%(*%()2)""()&%$)"%(*((+*#$*1
         *($$$(*$*%$%)*$#!(%##$*%$)%(#&"%/#$*
         *%$)*%*2)""()&%$)"%(,"%&$%(&%(*)*(*/$
         .+*$*%$&"$)$%""%(*%$-**2)""*#"/$%(#1*(
         (*"/%(*(%+*1)&&(%&(*1*%(%(*%()%)+
         #**()%)$$*%*%(&%(*%$**%+(+($*$("
         #$#$*%*)/9*%9/()2)""))%$"/$%(#*%(%
         (*%()%*)**$%&(*%$)%*%(&%(*%$4
         
         B2=2? !)*!%+3)*,))
         ()$*8()+(()""1$*)$%()"*/%(&+()+$**%
         *(#%,"%(()$*%$%*()$*1.()*&%-()$)(
         *+*)%*()$*))*%(*($1)+ **%*)#"#**%$)
         $+#$**(+&%$2)"")(,)*()+((%*%(&%(*%$1
         %,()$$#$)*($""$$"()%*%(&%(*%$1$"+$
         *#$)*(*%$$#$*$$%""$$"(%()$%%!)%
         %+$*$*#$)/-)+%%!)$(%()(!&*$(&%(*2
         )""&(&($(%##$$$$+"+*%*%(&%(*%$%(*
         %$)(*%$%$%&*%$/*%(%(*%()2)""))%$"/
         )+#**%*%(%(*%()1%(+&%$('+)*%)#1(&%(*)%$*
         $$"()$)**%*%(&%(*%$2)""&(%,%(**#"/
         %#&"*%$%"")++*))#/('+(/"-%($(""/&*
         %+$*$&(*)2$)""*#"/$%(#1*((*"/%(*(%+*
         (1)&&(%&(*1*%(%(*%()%)+#**()%)$$*%
         *%(&%(*%$**()-*()&**%*)(%*%(%$+*)4
         


                                                                                        M

                             Def. App. 192
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 193 of 392




            B2=2@ %)#&,%*#3)+)0
            $("%+$)"8(*(/)"")(,)""%(%(*
            %(&%(*%$2)""&(%,,$%+$)"%$)+#**()%$($$*
            %(&%(*%$)#/(((*%*$("%+$)"8(*(//(*%()1
            ()1%(*%""*,%(%(*%()%(*)%##**)2)""**$
            #*$%*%(%(*%()$*!*#$+*)*(%1#$*$$
            *%"(%(%)#2)""))+*%"$%*%#*$)%*
            %(%(*%()))*%(*($2$)""*#"/$%(#1*((*"/%(
            *(%+*(1)&&(%&(*1*%(%(*%()%)+#**()%
            )$$*%*%(&%(*%$**()-*()&**%*)(%*
            %(%$+*)1$"+$#**()%""()!$(+"*%(/%#&"$4
            
   B2> &$'%*+!&%&!)*
   %(%(*%())"")*")*$$+"(*%%#&$)*%$%(*1
   -)""&(%#*%(&%(*%$5)%&(*$+$)4 %%*(()""
   %#&$)*%(*()(,)$(%*%(&%(*%$1),(#+()#$*%(
   ()%$"%)*)$.&$))$+((%$"%*%(&%(*%$&+()+$**%*
   "#**%$))*%(*($1&(%,1%-,(1**)+%*(()#/
   %#&$)*%()(,)($(*%*%(&%(*%$$*(&*))#&"%/)
   %*%(&%(*%$4
   
   B2? *!%+!&%&!)*
   $/(#/()$*$/*#/",($-(**$$%**%*%(%
   (*%()1*(%*%(%(*%()1%(*.+*,(4
   ()$*%$)*,-$*$%*)",(+$"))*$%*)&)"*(
   *4&*$/*%(%(*%()%)+()$*%$)""$%*$))(/
   *%#!**,4
   
   B2@2+%)&&%,+&)!)*
   %(%*%(&%(*%$)"")()%((+*)$%%*1-**
   ($%($("/&(+$*&()%$$"!&%)*%$-%+".()+$()#"(
   (+#)*$)1$$#$$(*%(()%$"/",)*%$*)*
   $*()*)%*%(&%(*%$4%()""$%(#)%(()+&(%(%(*%
   -%#*%((&%(*)%(*%(%(*%()%(%##***(%%$/
   $%(#*%$%+**()%*%(&%(*%$!$%-$*%*%($-*$*
   )%&%*%(5)+$*%$)1$!$%-$*%*%(*%#*("*%*)+&(%(


                                                                                           ED

                                Def. App. 193
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 194 of 392




       %(1%(%(%##***(%4%()""$%(#)%(()+&(%(
       %(1%($%*(&&(%&(*&()%$-*$*%(&%(*%$1%(*%(%(
       %##***(%1%$/*+"%(&(%"#*(",%"*%$%"-$,%",$*
       %(&%(*%$1$$/#*("(%+*/*%*%(&%(*%$/$%(1
       #&"%/1%($*%*%(&%(*%$***%(",))%+((%()"!"/
       *%%+(4$)($)%((+*)$%(-%%)$%*,!$%-"
       **#!)("$+$-(($*#/("/%$$%(#*%$1%&$%$)1(&%(*)1%(
       )**#$*)&(&(%(&()$*/%()%(#&"%/)%*%(&%(*%$-%#
       *%(()%$"/",)*%(""$%#&*$*$*+$*%$)
       &(%(#%(*$%(#*%$%(%&$%$)&(%,1%(""%+$)"1&+"
       %+$*$*)%(%*(&()%$)(*$/*%(&%(*%$)*%#**()***%(
       ()%$"/",)*%-*$*&()%$5)&(%))%$"%(.&(*%#&*$%()
       *%-*&()%$#(*)%$$4

C2;                     

       C2< ,)'&*&+ !%%!#**!*+%
       %(&%(*%$)"",*&%-(*%#!($*)1%$*(*)1%%&(*,
       (#$*)1%$*(+*%$)$*%($(%*($$")))*$%(*&+(&%))
       .&())$*%$F4D%*/"-)$$%($-*,""$$"
       ()%+())*(#$/*()$*8()+((4
             
       C2= &,%+!%(,!)
       %(%(*%())""('+(**""($*)+($)&(%%+$*$%
       )+$**"$&(*+"(*/*%)%-**)++$)-(.&$%(*
       &+(&%))**-(&&(%,/*%(&%(*%$4+()+$**%*%(&%(*%$5)
       (&*%($*)%(+$)+$(**1*%(&%(*%$)""*""*#)%#&"/-*
       *%""%-$('+(#$*))*%(*/ 3
     
             E4 *,*)%*%(&%(*%$))*%(*$*%$F4F4E1$$/($*
                 (#$*-* 1-""$%#&"$-* ($*
                 #$)*(*%$$+$(*%,()*%* (*%(% $*($*
                 (%#4
             F4 %(&%(*%$)""+($) '+(*("/%+$*$%""($*+$)
                 *%$)+(**)++$)-(.&$&&(%&(*"/$$)+&&%(*%*
                 $/5)#))%$*%6$%(#1$1$%$$*&%&"(%+$*-%("$
                 )+&&%(*%(%#$#%(/47

                                                                                            EE

                                   Def. App. 194
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 195 of 392




             G4 %(&%(*%$)""1+&%$('+)*$*$/*#1+($) -*$
                 +*%$/%(&%(*&(%(#.&$*+(4
             H4 %(&%(*%$)""*""*#)#$)*(*)+$)$+""%#&"$-*
                 $($*%**(#)%$/($*(#$**-$*%(&%(*%$
                 $ 1&+()+$**%+""%%&(*%$*-$)#4
             I4 %(&%(*%$)"")$*")%$*-$*%(&%(*%$$
                  1/$*(%+* (*%(% $*($*(%#1-%)""
                 #!(+"((%##$*%$)*%*%(%(*%()(($*-/)
                 $-*%(&%(*%$$)+&&%(**%(*)%  %+($")*)*%
                 ))#$*1$*)+$)*%(,1$*($*%$"(%)*$
                 %$))*$*-**)*$()1&($&")1$%")%**4
    
        C2> *+)!+!&%*&%&%+)!,+!&%*
        %(&%(*%$(*$)%#&"*%$*(%"$)(*%$%,(*+)%""
        %$*(+*%$)*(,)4%$*(+*%$)(,/*%(&%(*%$(%#*
        )%"**%$)%()&($*))""(()%(*+)%%(&%(*%$$$%*
        %(*%($0*%$)(%#-*+$)-()%"*4%(&%(*%$(+))*%
        &*%$*(+*%$)(#(!."+),"/%(""%*%$*%%$%(#%(%($
        %($0*%$)4
    
        C2? *+)!+!&%*&%,%)!*!%
        %(&%(*%$)""$%*$$$/+$()$*,*)-*)%,(+$")))+
        *,*),$.&())"/&&(%,$-(*$$,$/*%(%(*%()4
    
        C2@ &)*&,%)!*!%
        %(&%(*%$)""1+&%$('+)*1#!,"")+(%()1%+#$**%$1$
        %%!)%%+$*%$($$*)+$()$*,*)*%* (*%(%
         $*($*(%#%()%(($)&*%$4%(&%(*%$)""+($)$%+$*$
        %*)+$()$*,*)*%* (*%(% $*($*(%#%$'+(*("/
        ))4
     
D2;       
$*%$*%$/%*(&%"))*%%$"*%$*()**($)*%$)***%(&%(*%$
#/1(%#*#*%*#1%&*1*%(&%(*%$)""1*#$#+#1(*%*%""%-$
&(%+()-*()&**%%$"*%$*()**($)*%$)3%$*(*%(*($)*%$
*-$*%(&%(*%$$%$%(#%(%*)(*%()1%(%()%(*-$*


                                                                                               EF

                                    Def. App. 195
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 196 of 392




    %(&%(*%$$$/%*($**/$-%$%(#%(%*)(*%()1%(%()(
    (*%()%(%()1%")#"(&%)*%$1%(,$$"$*()*1)""$%*,%%(
    ,%")%""/%(**()%$1%()%""/+)*(*%(1##(%)$*%/1
    %(%()&()$**%(&(*&*)$*#*$%*%(%(*%()**
    +*%(0)*%$*(*%(*($)*%$1%()%""/+))%(*(,%*)(%+$*%(
    **&+(&%)1:E;*#*("*))*%*("*%$)&%($*()*$)*%*%$*(*
    %(*($)*%$()"%)%((!$%-$*%*%(%(*%()$*%($%%
    *+*%(0)*%$*(*%(*($)*%$/*(#*,,%*)%# %(*/%*
    )$*()*(*%(),$*%+*)$*()*(*%()("))*$'+%(+#2%(:F;
    *%$*(*%(*($)*%$)()*%*%(&%(*%$)%**#*)+*%(01
    &&(%,1%((*/*%(%(*%()4%(&+(&%)%*)(*"M4D1%##%$%(
    $*()*(*%()#/%+$*$*(#$$*&()$%'+%(+#*#*$
    %*%(**+*%(0)%$*(*%(*($)*%$)&$*)(*"4
    
       %*-*)*$$*%(%$1*&&%$*#$*%("%")(*%(%((/
    * .+*,()""$%*#%$"*%$*()*1&(%,**
    )+&&%$*#$*$)(,*%*%(&%(*%$(+*%(0+$(**$("*
    &(%,)%$)%"-4
    
    <;2;    4 
    %(&%(*%$)$%(#)$%$&(%*%(&%(*%$+$()*(*%%"+#"-
    %((*"1)$*1"*((/1%(+*%$"&+(&%))-*$*#$$%*%$
    IDE:;:G;%* $*($",$+%%EMLJ1)#$:%(%(()&%$$&(%,)%$%
    $/+*+($***) $*($",$+"-;4
    
      *)""*+*/%(*%($(*%#$*$**.9.#&*)**+)%*
    %(&%(*%$&+()+$**%*&(%,)%$)%*%$IDE:;:G;%* $*($",$+%%
    EMLJ:%(%(()&%$$&(%,)%$%$/+*+($***) $*($",$+"-;$*)
    (+"*%$):)*/$%-.)*%()*/#/(*(#$;4-""+",%"*%$%*)
    +*/)""%$)**+*-(%$+"*%(%$+*)+ *$*&(*&*$(*%(%((
    *%(#%,"&(%+()))*%(*$*)/"-)4

    <<2;    
    $#$#$**%*(*")% $%(&%(*%$%(*)/"-)#/%&*%$"/*(
    (*%(),$,$*$:ED;/)5$%*%*%$*$*%*&(%&%)#$#$*/
    &%)*1%,($*%+((1%("*(%$#"**)*(*())%("*(%$#"())%


                                                                                                  EG

                                        Def. App. 196
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 197 of 392




    %(&%(*(%(4&(%&%)#$#$*)""%&*$#&"#$*+&%$*-%9
    *():F8G;(#*,,%*%*%(%(*%()<*$$%8*+"/""#*$*
    -'+%(+#)&()$*=%(/+$$#%+)%$)$*4
    
    <=2;            1               

           <=2< %$%!!+!&%
           $")).&())"/&(%*/"-1*%*+"")*.*$*&(#**/"-*
           %(&%(*%$)""+""/$#$/$/&()%$#1%(*(*$*%#1&(*/
           *%$*%$1)+*%(&(%$:-*(,"1(#$"1#$)*(*,%($,)**,;
           /()%$%****)+&()%$1%()+&()%$>)*)**%(%($*)**1)%(-)
           (*%(1%(1#&"%/%($*%*%(&%(*%$%()(,)%()(,$/%*(
           $*(&()**('+)*%*%(&%(*%$1$)*"".&$)):$"+$**%($/)>
           );1 +#$*)1$)$#%+$*)&%(*%&$)**"#$*$+(($
           %$$*%$-*)+*%$1)+*%(&(%$4
           
           <=2= !$!++!&%& !!#!+0&)&#,%+)*%$'#&0*
           (%,*%(&%(*%$#$*$)""*/$)+($-*"#*%%,(%$%*
           "))*$AFDD1DDD&($,+""#$AIDD1DDD&(*%*""#)**()(%#
           *)#%+(($1%()1(*%()$%*(&()%$)-%&(%(#)(,)%(
           *%(&%(*%$$-%%$%*(,%#&$)*%$%*(*$(#+()#$*%
           .&$))%(*%))(,):?,%"+$*()?;)""##+$(%#,"""*/2.&*
           ***%(%$$)+($('+(#$*))""$%*('+(*%(&%(*%$)
           .#&*(%#("$%#*.)+$(*%$IDE:;:G;%* $*($",$+
           %%EMLJ1)#$1$*%(&%(*%$)$$+"*%*"+$*%$".&$))
           :."+),%($*)$""%*%$);%"))*$AEDD1DDD4*%$""/1&()%$)
           (+"("/#&"%/*%&(%(#)(,%()"(/%(-:?#&"%/)?;)""$%*
           "&()%$""/""$#)%($/*%$%(%#))%$$&(%,$)(,)%(
           &(%(#$+*)%$"%*%(&%(*%$$$#%+$*(*(*$*#%+$*
           %*%*"%#&$)*%$:%*(*$(#+()#$*%.&$));(,+($*
           *-",:EF;#%$*)##*"/&($**%(%#))%$%(-""*/-)
           #&%)4("))%*#%+$*%""*/$)+($#$*$1*)"#**%$%
           ""*/%(%()1(*%()1,%"+$*()$#&"%/))""$%*&&"/-$*
           $ +(/%(#-)()+"*%)+&()%$5)-""+"#)%$+*1(#:+$"))*
           %(1(*%(1,%"+$*(%(#&"%/()%$"+)*%",****
           -)"-+";1*($)*%$**()+"*$$#&(%&(&()%$"$*%#%$/1


                                                                                                   EH

                                        Def. App. 197
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 198 of 392




            &(%&(*/%()(,*%*%(1(*%(1,%"+$*(%(#&"%/1%(*%(%#))%$
            **-)$%*$%%*$-)/%$*)%&%+*%(*/%*%(&%(*%$
            &+()+$**%*)&&"""-%(*%(&%(*(*(4)"#**%$%""*/)""
            $%*&&"/*%$/"$)&(%))%$"#&"%/%&(*$$)%((&(%))%$"
            &*/4%(&%(*%$)""%$"/*%*.*$*%*&&"""#*)%
            $)+($%,(*#$*$)4
            
            <=2> %*,)%
              %*-*)*$$$/%*(&(%,)%$$*)/"-)1$"+$*)(*"EF4D1*
            %(&%(*%$)""&+()$)+($%$"%$/$,+"-%)%(-)
            (*%(%(%(%*%(&%(*%$1%(-%1-"(*%(%(%(%*
            %(&%(*%$1)(,)%()(,**%(&%(*%$5)('+)*)(*%(1%(1&(*$(1
            #&"%/1%($*%$%*($**/:$"+$1+*$%*"#**%$#&"%/$*
            &"$;1$)*""*/))(*$)*%($+((/*$,+"$**&*/%(
            ()$(%#*$,+"5))**+))(*%(%(%(1-*(%($%**
            %(&%(*%$-%+"%*(-),&%-(*%$#$/%(,$.&$))*%*
            $,+"$)**)#""*/+$(*)*(*%%"+# %$&(%*
            %(&%(*%$*%FDED*1)#$2

    <>2;        

            <>2<!*#)
            )"/(%*%(&%(*%$)""$%$*()*/%*%(%,(//(1
            .&****()*)"/(%*%(&%(*%$)""$)%**%
            $%(&%(*%$4)"/(&(%,%(($)"")+ **%$/*%
            *(*%()1)%+"%(&%(*&(*)+)'+$*"/**4
    
            <>2=/,+!&%& %*+),$%+*
            ""!)%(#$)%(#%$/$$%*)%*%(&%(*%$)"")$/)+
            (%(()%()+%*(&()%$%(&()%$))*%(%(*%()#/(%#
            *#*%*#)$*4
            
            <>2>&)'&)+#
            %(&%(*%$#/,%(&%(*)"%)+)$)*%(%(*%()
            #/&()(4$("%+$)"8(*(/)"",+)*%/%*%(&%(*)"
            $*+*%(*/*%.**%""$)*(+#$*))%('+($4


                                                                                                     EI

                                         Def. App. 198
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 199 of 392




           
           <>2?2!)+&)1!)%$'#&0')*%++!&%*2
             %(*%(1%(%(#&"%/%*%(&%(*%$:%($/$**/$-)+&()%$
           )$&%)*%$%+*%(*/)+)$%-$(1%(%(.+*,;)+*%(0*%
           )&!%(*!*%$%$"%*%(&%(*%$-*%+**&(%()&
           +*%(0*%$%*(%*%(%(*%():%()8()$;%(*%(
           ()$*:%()8(8*()$;4 $*%$1$%)+&()%$:);%($**)(
           +*%(0*%+)*$#%("%%%*%(&%(*%$$%$+*$$/$%$9
           %(&%(*%$+)$))$$/#$$(**)+)*)%(()%$"/#/$*(&(**%
           #&"/*&&(%,"/*%(&%(*%$-*%+**&(%()&+*%(0*%$%*
           (%*%(%(*%():%()8()$;4

           <>2@2 &%*2
           %(&%(*%$)""$%*"$#%$/*%%(+($**%"*%$)%(*%(%(
           %(4

    <?2;     7   8
            $*,$***$/%*##()%*%(%(*%()1%()1%($/%*(
           &(*/%(&(*)**(&(#**/&&"""-*%)+ **%*)&(%,)%$1
           )!)*%%$*)*%(%*(-)""$*,"*/%$/*%$*!$/*
           %(&%(*%$%(*%(%(*%()1*$*%*+"")*.*$*&(#**/
           &&"""-1)+""$)""()%",)&(#**/$$%($-*
           *%$FD9HDE4FF:;%*)*(*%%"+# %$&(%*%(&%(*%$*%FDED1)
           #$1)%""%-)3+%$*)*%(%*(""$%*,"*/%$*%$*!$
           /*%(&%(*%$%(*%(%(*%())"")+#**%($")&%)*%$*%
           *%(%(*%()-%)""()%",)+""$/# %(*/,%*%""%*
           *$9.)*$##()%*%(%(*%()2$)+)&%)*%$/*%(%
           (*%())""$"*%*+"")*.*$*&(#**/&&"""-4

           

           

    






                                                                                                   EJ

                                        Def. App. 199
   Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 200 of 392




                                     GRANT AGREEMENT
                                        BETWEEN THE
                             U.S. AGENCY FOR GLOBAL MEDIA AND
                                   OPEN TECHNOLOGY FUND

                                          FAIN: OT0l-19-GO-00001


 GRANT FUNDS TABLE


                                                                                         Currency
                               Initial Award           New Award Total                   gain/(loss)
                                                                                      (Informational)

       Operations                 $4,000                     $4,000                    None Reported
    Internet Freedom                -0-                       -0-                      None Reported
       FUNDING                    $4,000                    $4,000                     None Reported

Preamble
This Grant Agreement ("Agreement") is between the U.S. AGENCY FOR GLOBAL MEDIA 1
(hereinafter "USAG~') and OPEN TECHNOLOGY FUND (hereinafter "Non-Federal
Entity"), a nonprofit organization incorporated in the District of Columbia. USAGM enters into
this Agreement under the authority provided by the U.S. International Broadcasting Act of 1994,
as amended, 22 U.S.C. §§ 6201 et seq. (the "International Broadcasting Act") and other
authorization or appropriation acts that provide authority for such activities. The Catalog of
Federal Domestic Assistance (CFDA)·Number for USAGM is 90.500. The DUNS Number
for the Non-Federal Entity is 117206256. The F,deral Award Identification Number
(FAIN) for this Award for Financial Assistance is OTOl-19-GO-00001.
WHEREAS, USAGM is the United States Government agency responsible for non-military U.S.
Government-funded international broadcasting pursuant to the authorities set forth in the
International Broadcasting Act;
~REAS, the purpose of the activities supported by the International Broadcasting Act is to
''p~ote the right of opinion and expression, including the freedom 't9 seek, receive, and impart
intpati~t51d ideas through any media and regardless of frontiers,' in accordance wi~ Article
1_9 'efthe ~ ersal Declaration of Human Rights;,, Id.§ 6201 (1).
wt!iERE4 ,.·SAGM's mission is ''to inform, engage, and connect people around the world in
s~ort o([t)edom and democracy;''                                                       ·
 ~
 ~

1 On August 22, 2018, The Broadcasting Board of Governors (BBG) officially changed its name to the U.S. Agency
for Global Media (USAGM).

                                                                                                             1


                                           Def. App. 200
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 201 of 392




WHEREAS, USAGM seeks to find tools to facilitate the provision and receipt of news and
infonnation to countries that have limited or no access to free press and media, and, in
furtherance thereof;
WHEREAS, in furtherance of this mission and as authorized by the International Broadcasting
Act, USAGM makes and supervises a grant to the Non-Federal Entity to advance Internet
freedom overseas through the research, development, and implementation of technologies that
enable secure and unrestricted access to news and infonnation on the Internet, consistent with the
scope and limitations of the authorization for such activities in our annual appropriation act and
other provisions of law;
NOW, THEREFORE, USAGM agrees to make, and the Non-Federal Entity agrees to accept, the
grant of funds in accordance with the following provisions:
Article I - THE GRANT
a.      Amount of the Grant. USAGM hereby grants the amount of $4,000.00 (the "Grant Funds"),
        provided by the Continuing Appropriations Act, 2019, Division C of P.L. 115- 245
        (September 28, 2018), to Non-Federal Entity for the purposes and subject to the tenns and
        conditions stated herein. -
b.      Use of the Grant Funds. The Non-Federal Entity may use the Grant Funds solely for
        planning and operating expenses related to advancing Internet freedom overseas, within the
        meaning of paragraph c of Article I, and administration thereof. The Grant Funds are
        provided solely for the purposes and in the amounts approved by USAGM and as set forth
        in the Approved Financial Plan (as such tennis defined in Article Vl hereof and subject to
        the review procedures and adjustments described therein).
C.      The funds made available under this grant are subject to the purposes set forth.in law for the
        Agency's internet freedom funding, including the annual appropriation Act. For funds
        appropriated under the Consolidated Appropriations Act, 2019, section 7065 of that act
        defines·the scope of USAGM Internet Freedom funding.
 ~
 .:J'
<tF.,Funds provided under a partial year, Continuing Resolution (CR) are subject to the terms
 ::c and @lditions set forth in Article VI(a)(S) and those otherwise required under a partial
 o-. yeait{t,R.              ,
 "°
ir,deII~~ r "i                   .
            WORKl P,R._OJECTS SUPPORTED WITH GRANT FUNDS
 LtJ        u
av.> Non-Federal Entity shall use the Grant Funds to support authorized Internet Freedom
.i   activities consistent with the relevant principles and standards set forth in the International
 ._, Broadcasting Act and the strategy for USIB as detennined and implemented by the
     USAGM. 2



2 Under authority delegated by  the Board of the USAGM, the Chief Executive Officer (CEO) exercises all of the
Board's delegable authorities for day-to-day operation of the Agency, including with respect to the Non-Federal
Entities,

                                                                                                                  2


                                            Def. App. 201
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 202 of 392




     b.     The Non-Federal Entity shall carry out projects described in the Approved Financial Plan,
            as defined in Article VI of this Agreement. Upon USAGM's request, the Non-Federal
            Entity shall provide to USAGM with a detailed written schedule of all of the efforts and the
            projects funded with the Grant Funds.

     c.     All efforts shall be carried out in a manner consistent with the Agency Internet Freedom
            Framework and Governance Documents.


     Article III - RIGHTS
           a. Subject to the limitations of Article III(c), the Non-Federal Entity acknowledges and
              agrees that USAGM is authorized to provide for distribution of the programming that is
              paid for with the Grant Funds over the global network of broadcasting and transmission
              facilities owned and/or operated by USAGM or, as the case may be, through affiliated
              networks arranged by USAGM ("USAGM's Global Distribution Network"). Subject to
              the limitations of Article ITI(c), the Non-Federal Entity shall provide the programming
              that it produces with the Grant Funds to USAG,M for distribution over USAGM Global
              Distribution.Network.

           b. The Non-Federal Entity may not use Grant Funds for the purpose of concluding
              agreements with affiliates, except as approved in writing by USAGM. Unpaid affiliate
              agreements must be consistent with the USAGM's strategy for USIB, as described in
              Article II (a).

          c. The Non-Federal Entity grants to USAGM a worldwide, non-exclusive, royalty-free and
             perpetual license to broadcast, use, distribute and create derivative works from those of
             the Non-Federal Entity's original programs that contain no materials provided by or
             licensed from any third parties. The Non-Federal Entity grants to USAGM a worldwide,
             non- exclusive, royalty-free license to broadcast and otherwise use those of the Non-
             Federal Entity's programs that are legally available for such licensing and use. When
      e. obtaining materials from third parties for inclusion in its original programming, the Non-
     -~ Federal Entity agrees to use reasonable best efforts to secure sufficient rights pennit
      ..                                                                                     to
      II')

      :c th@>n-Federal Entity to license to USAGM (on a non-exclusive, worldwide and
e,    c... ro:ViUt),-free basis) the right to broadcast the resulting original programming; provided,

~
      \.0    h~s'ver, that the Non-Federal Entity shall not be required to do so where the acquisition
      N
      c..    ofe  ,h rights would materially and detrimentally affect the Non-Federal Entity's ability
      LI..I
      en to secure its own license from said third parties. The Non-Federal Entity shall provide,
      ~ without charge, information concerning, and DVD or other electronic copies of any of its
      ~ programs to USAGM upon USAGM's request.


          d. The Non-Federal Entity hereby grants to USAGM, and USAGM hereby accepts, an
              irrevocable, royalty-free, fully paid-up, non-exclusive, perpetual license during the Grant
              Term to use registered and unregistered trademarks owned by the Non-Federal Entity.
              USAGM's use of the Non-Federal Entity's trademarks shall be limited to use in


                                                                                                        3


                                            Def. App. 202
             Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 203 of 392




                conjunction with disseminating the Non-Federal Entity's materials to USAGM's
                audiences for the purpose of furthering the USAGM mission.
             e. As used here and elsewhere in this grant agreement, "programming,, may refer to any
                hardware, software, or other end-produ(?tS of the grant.


      Article IV - COOPERATION WITH USAGM GOVERNANCE OF UNITED STATES
      INTERNATIONAL BROADCASTING
      As a condition of its receipt and use of the Grant Funds provided hereunder, the Non-Federal
      Entity shall cooperate with USAGM' s governance of USIB under the International Broadcasting
      Act as follows:
      a.      The Non-Federal Entity acknowledges that certain authorities ofUSAGM under the
              International Broadcasting Act are non-delegable, including those listed in Attachment A,
              meaning that USAGM has sole and exclusive authority to determine USIB strategy and
              policy and that the Grant Funds are intended to promote and implement such USAGM-
              sponsored strategy and policy.
      b.      The Non-Federal Entity's articles of incorporation, by-laws or other constitutional
              documents shall provide that the Board of Directors of the Non:..Federal Entity may consist
              of some or all of the current members of the USAGM established under the International
              Broadcasting Act and other technical experts, as appropriate. The Board of Directors shall
              make all major policy determinations governing the operations of the Non-Federal Entity
              and shall appoint and fix the compensation of such managerial officers and employees of
              the Non-Federal Entity as it considers necessary to carry out the purposes of the Grant.

      e.s     The Non-Federal Entity shall cooperate in the processes and protocols of USAGM as
     . ..:r follows:
      In
      :::c    1. ~ e Non-Federal Entity acknowledges that USAGM has adopted certain rules of
l9    0...
                 t ¢.onduct to govern the participation and cooperation of the elem~nts ofUSAGM-
~     \D
      (',J
                 (§ponsored USIB. Such rules of conduct are set forth in Attachment B hereto.
tO    0..
      w
      (I)     2. 'rl.e Non-Federal Entity shall report such information to USAGM as may be reasonably
      m           requested by USAGM in the format and within the timeftame so requeste~. Consistent
     li           with the USAGM' s desire to foster transparency as described in the "rules of the road"'
                  in Attachment B, and in order to better enable the Non-Federal Entity to provide
                  accurate and relevant information; where possible, USAGM's request will include
                  information regarding the purpose of the request.

              3. The Non-Federal Entity acknowledges that USAGM has delegated to the Chief
                 Executive Officer (CEO) the authority to oversee the day-to-day management of the
                 Federal agency and to identify, evaluate, and resolve strategic trade-offs and conflicts
                 among the entities, including the Non-Federal Entity, consistent with the Board's
                 strategic guidelines and subject to the ~oard's continued oversight. The Non- Federal
                 Entity shall use Grant Funds in a manner consistent with any such delegation.

                                                                                                            4


                                              Def. App. 203
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 204 of 392




            4. In order to facilitate coordinated communications among the elements ofUSIB, the
               Non-Federal Entity will seek advance approval ofUSAGM of any Congressional and
               Executive Branch communications and outreach activities undertaken with the use of
               the Grant Funds, provided that nothing in this paragraph, shall prevent the Non-Federal
               Entity (i) from responding to specific requests for information, documents or materials
               from Congress or the Executive Branch, or (ii) from engaging in routine
               correspondence or communications with Congress and/or the Executive Branch
               (including United States embassies}. Upon USAGM's request, the Non-Federal Entity
               shall inform USAGM about such responses to requests and/or correspondence in a
               timely manner. The Non-Federal Entity acknowledges that 31 U.S.C. §1352 prohibits
               Non-Federal Entities from using appropriated funds to pay any person. for influencing
               or attempting to influence an officer or employee of any agency, a Member of
               Congress, an officer or employee of Congress, or an employee of a Member of
               Congress in connection with the making, extension, continuation, renewal, amendment,
               or modification of any Federal grant. This provision shall not apply to any
               communications or outreach activities of any Director of the Board of Directors of the
               Non-Federal Entity who is a Governqr of the USAGM at the time such communication
               or outreach activity is undertaken.

              5. The Non-Federal Entity shall not disclose any information expressly designated in
                 writing as confidential by USAGM to any third party not authorized by USAGM to
                 receive it. USAGM shall provide to the Non-Federal Entity a copy of the written
                 standards and procedures used by USAGM in designating information as confidential.
                 The Non-Federal Entity shall require each Non-Federal Entity employee and contractor
                 with access to USAGM-designated confidential information to enter into a written
                 undertaking of confidentiality consistent with this paragraph. The Non-Federal Entity
                 :further agrees to take all steps ·reasonably necessary to protect the confidentiality of the
                 confidential information and to prevent the confidential information from falling into
        m,i      the public domain or into the possession of unauthorized persons. The Non-Federal
        -
        ..:,,
       u,
       X:
                 Entity shall have no obligation of confidentiality with respect to information that (A)
                 ~known to the Non-Federal Entity prior to receiving any of the confidential
(.!j   c...      1~nnation from USAGM, (B) has become publicly known through no wrongful act of

fg     \.0
       N
       Q_
                 t~on-Federal Entity, or (C} was received by the Non-Federal Entity from a third
                Cf     without restriction as to the use and disclosure of the information.
       w
       U)
       S!   6. The Non-Federal Entity shall participate in activities of the International Broadcasting
       ~        Bureau (IBB) Coordinating Committee in accordance with the International
                Broadcasting Act.


            7. As indicated in Article Il(c), all efforts shall be carried out in a manner consistent with
               the Agency Internet Freedom Framework and Governance Documents.




                                                                                                             5


                                             Def. App. 204
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 205 of 392




     Article V- MUTUAL ASSISTANCE TO PROMOTE UNITED STATES INTERNATIONAL
     BROADCASTING
             a. In the spirit of cooperation among USAGM-sponsored entities and in order to promote
                the efficient use of Grant Funds and Agency resources, USAGM and the Non-Federal
                Entity will use their reasonable best efforts to render assistance to each other to promote
                the interests ofUSIB and the implementation ofUSAGM's strategy.

          b. Upon USAGM's request, the Non-Federal Entity shall make reasonable efforts to provide
              or facilitate provision of administrative or other services or resources to USAGM or other
              USAGM-sponsored broadcasting entities in order to promote implementation of
             USAGM's strategy. Grant Funds shall be available for in-kind services to the USAGM or
             other USAGM-sponsored entities where cost effective and consistent with the USAGM
             strategic plan as determined by USAGM. USAGM shall not be required to reimburse the
             Non-Federal Entity for Grant Funds used to provide such in-kind services nor otherwise
             to supplement the Grant Funds provided hereunder. USAGM will endeavor to make such
             requests in a manner that does not interfere with the Non-Federal Entity's ability to
             discharge its responsibilities under this Agreement and, where necessary to achieve the
             request, to provide resources to assist the Non-Federal Entity in fulfilling such requests.
             The Non-Federal Entity shall notify USAGM of any expenditures it makes on provision
             of in-kind services to USAGM and other USAGM-sponsored entities.

          c. All assistance contemplated under this Article V shall be rendered in a manner consistent
             with applicable law and regulations.
     Article VI-ADMINISTRATION OF THE GRANT

      ~ Development and Review of the Approved Financial Plan
      ~

       -
      In
      :c          0
                    I. Definition. As used in this Agreement, the term "Approved Financial Plant,
                       shall mean (i) the financial plan for use of the Grant Funds that is approved by
l9    0..
                  '1~ USAGM in accordance with the procedures set forth in this Article VI; (ii) any
fg    \D
      N
      a..
                  l)-modification to such plan that is approved by USAGM during the term of this
                  Q    Agreement; and (iii) any proposal or modification of such proposal during a
      w
      en               Continuing Resolution as referenced in Article VI (a) (5) below.
      ~
      '<=,
     te""1
                   2. Financial Plan Required. Unless otherwise determined by USAGM, within 30
                      calendar days (or, if the same is on a U.S. federal holiday, the first business day
                      occurring thereafter) of entering into this Agreement (or, as the case may be, any
                      amendment to this Agreement which alters the amount or purpose of Grant Funds
                      available), the Non- Federal Entity shall submit to USAGM a proposed detailed
                      financial plan consistent with the strategy, purposes, and language services
                      approved by USAGM and covering the full amount of the Grant.

                   3. Financial Plan Detail. The Non-Federal Entity's proposed financial plan shall
                      delineate the Non-Federal Entity's anticipated monthly expenditures for each
                      budget line item, anticipated monthly expenditures for each office· and language
                      service, and any additional detail required by USAGM. Budget line items will be
                                                                                                          6


                                              Def. App. 205
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 206 of 392




                defined by the USAGM in order to ensure unifonnity.

            4. Approval of the Proposed Financial Plan. USAGM shall transmit any disapproval
               of the proposed financial plan within 30 days of its receipt from the Non-Federal
               Entity. IfUSAGM has not notified the Non-Federal Entity of its disapproval
               within 30 days of receiving the plan, the plan shall be deemed approved.

            5. Financial Plan during a Partial Year Continuing Resolution (CR). If
               appropriations for the full year amount of the Grant Funds are not available to
               USAGM at the time that the Non-Federal Entity enters into this Agreement, the
               Non-Federal Entity shall provide, with each request for fund1ng, an explanation of
               funding requirements for the period covered by the funding request and two
               subsequent months. Unless otherwise detennined by law or approved by
               USAGM, such requirements shall include only the minimum amounts of Grant
               Funds reasonably necessary to sustain current operations under the partial-year
               Continuing Resolution. No later than 30 days after enactment of an appropriation
               covering the fiscal year, the Non-Federal Entity shall submit a proposed detailed
               financial plan for approval in accordance with paragraphs one ( 1) through four (4)
               of this ~ubsection. The Non-Federal Entity shall operate at a rate of obligation
               under its CR financial plan until] USAGM approval in accordance ·with this
               paragraph.

     b. USAGM will provide the Grant Funds to Non-Federal Entity by the U.S. Treasury
        electronic funds transfers through the Automated Clearing House System. USAGM will
        make disbursements in monthly increments or on such other basis as may be consistent
        with the Approved Financial Plan.

     c. Reporting and Review of Use of Grant Funds

            1. Monthly Reports. Unless otherwise approved by USAGM, twenty (20) days after
                the end of each month, except following the final month of the fiscal year, when
                this period shall be 30 days, the Non-Federal Entity shall provide to USAGM a
      ~
      .:r       report (Monthly Reports shall inciude a Federal Financial Report (SF-425) and
      In        Statement of Obligations and Disbursements (SOD)), for such month, of
      :c      @ ligations and cash disbursements in U.S. dollars with the level of detail
t,    ~
              ('M~scribed in Article Vl(a)(3), together with such additional information as
~     \0      t !JSAGM may request from time to time. As requested by USAGM, the Non-
00    N
      0-
      w
              r-F;deral Entity shall justify in detail its use of Grant Funds against items defined in
      en      ~ e Approved Financial Plan.
      $
      .:~                                of
            2. Reporting on Mitigation Illicit Use. In accordance with Continuing
               Appropriations Act, 2019, Division C of P.L. 115- 245 (September 28, 2018), the
               Non-Federal Entity shall establish safeguards to minimize·the use of Work
               supported with these grant funds for illicit purposes to the greatest extent possible
               ("the Safeguards"). The Non-Federal Entity shall provide USAGM an annual
               update ofthe Safeguards and shall review the_risks and benefits of all supported

                                                                                                    7


                                       Def. App. 206
             Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 207 of 392




                          Work in relationship to the Safeguards and report findings to USAGM upon
                          request.

                       3. Other Reviews. The Non-Federal Entity shall prepare and submit to USAGM
                          such other reviews and reports on expenditures and obligations as USAGM may
                          request on a schedule to be provided periodically by USAGM.

                       4. Report on Vacancies. Not later than the 21 days after the end of each fiscal
                          quarter, the Non-Federal Entity shall submit a report to USAGM listing personnel
                          vacancies as of the end of the quarter. This report should be organized by division
                          and include the Position Title, Grade Level, Annual Salary, Date Vacant and
                          Expected Hire Date. The provision of such report to USAGM is solely to facilitate
                          USAGM's budget planning and reporting to Congress and does not imply that the
                          Non-Federal Entity is required to seek USAGM approval to fill personnel
                          vacancies.

                      5. Report on Equipment and Equipment Disposition. In accordance with the
                         Uniform Administrative Requirements, Cost Principles, and Audit Requirements
                         for federal Award, 2 CFR §200, the Non-Federal Entity shall submit annually to
                         USAGM an inventory of all equipment. Requests for disposition instructions
                         concerning property purchased with Grant Funds with an estimated fair market
                         value (at the time of such disposition) of U.S. $5,000 or more must be submitted
                         to USAGM 120 days in advance of the proposed disposition. IfUSAGM has not
                         notified the Non-Federal Entity that the disposition is disapproved, the disposition
                         will be deemed approved.

     .:,..        The Non-Federal Entity shall maintain at its principal offices full and complete records
                  and books of account, in accordance with generally accepted accounting principles,
                  c&.g the financial details applicable to the Grant. The Non-Federal Entity shall
                  11'\;intain separate accountability for funds provided under this Agreement. The Non-
         \.0      Fed'o/al Entity shall expend these funds only on the operating costs authorized by this
         N
                  J\~eement unless it receives prior written approval of USAGM to do otherwise.
     fr;            ~)                                                              .

•   -en
    ,er- e.
    !~
                  In accordance with 2 CFR §200.308, the Non-Federal Entity is required to report
                  deviations from the Approved Financial Plan to USAGM. The Non-Federal Entity shall
                  make reasonable efforts to provide prior notice of anticipated deviations. The Non-
                  Federal Entity may not transfer Grant Funds among direct costs if the cumulative amount
                  of such transfers exceeds, or is expected to exceed 10 percent of the total budget in the
                  Approved Financial Plan unless otherwise approved by USAGM .
               f. Unless otherwise approved by USAGM, the Non-Federal Entity shall provide five (5)
                  days advance notification of any new grants or contracts exceeding U.S. $350,000 and
                  any new leases exceeding U.S. $200,000.
               g. Return of Funds



                                                                                                             8


                                                Def. App. 207
           Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 208 of 392




                   1.   The Non-Federal Entity shall return.to USAGM at the conclusion of the fiscal year
                        or other period agreed upon by the parties any portion of the Grant Funds that are
                        not requi~ed for a legally binding transaction or designated by the Non-Federal
                        Entity for a purpose and in an amount consistent with the Approved Financial Plan.
                   2.   Any and all interest earned on Grant Funds provided to the Non-Federal Entity
                        pursuant to this Agreement shall be returned to USAGM on an annual basis in
                        accordance with the requirements of2 CFR §200.305.
                   3.   Expenditures by the Non-Federal Entity that are not consistent with the Approved
                        Financial Plan or otherwise pennitted by this Agreement shall be recovered by the
                        Non- Federal Entity and promptly refunded to USAGM.
      Article VII-REGULATORY COMPLIANCE
              a. The Parties acknowledge and agree that the Parties are subject to all Federal rules and
                 regulations pertaining to federal grants, including the following: 22 U.S.C. §§ 6201 et
                 seq., 31 U.S.C. §§ 7502 and 1352, 41 U.S.C. § 702, the Federal Grant and Cooperative
                 Agreement Act and implementing regulations, and 2 CFR §200.

              b. Allowability of costs incurred under this Agreement will be determined in accordance
                 with 2 CFR §200, pursuant to certain clarifications specified in Attachment C and subject
                 to any exceptions granted by authorization or appropriation laws.                       ·




(!)
       --
      , ,.:t-

        t r)
              C.   The Non-Federal Entity shall comply with the covenants and other contracting provisions
                   set forth in Attachment D.

       E(I. TJOlon-Federal Entity shall comply with grant limitations in the International
       Q..
                   Bqm~casting Act and/or any applicable appropriations statute that are expressly

~      \.0
       N
       0..
       LL.I
                   a.PJ?.,lJcable to the Non-Federal Entity, including without limitation, those set forth in
                   ~hmentE.
      en
      Jse.
      ,r-.;
                   The Non-Federal Entity shall deliver all required certifications identified in Attachment F
                   upon execution of this Grant Agreement.

              f. No Grant Funds may be used for the following purposes:

                   1.   to pay any salary or other compensation, or enter into any contract providing for the
                        payment of salary or compensation in excess of the rates established for comparable
                        positions under Title 5 of the United States Code, or the foreign relations laws of the
                        United States.
                   2.   to pay first-class travel for any employee of the Non-Federal Entity, or the relative
                        of any employee.
           g. The Non-Federal Entity shall comply with all applicable U.S. laws and regulations,
              including, without limitation, the copyright laws of the United States.


                                                                                                                9



                                                  Def. App. 208
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 209 of 392




         h. In accordance with Continuing Appropriations Act, 2019, Division C of P.L. I 15-245
            (September 28, 2018), the Non-Federal Entity shall only support technologies that
            undergo comprehensive security audits to ensure that such technology is as secure as
            possible and has not been compromised in a manner detrimental to the interest of the
            United States or to individuals and organizations benefiting from program supported by
            such funds.

         i.    When engaging outside the United States in activities that require the use of Grant Funds,
              the Non-Federal Entity shall exercise due diligence to ascertain the local laws and
              regulations, and other relevant local circwnstances, applicable to the Non-Federal
              Entity's activities in the relevant country(ies) where such activities shall be undertaken.
              In the event that the Non-Federal Entity or any of its employees or contractors becomes
              subject to any fine, imprisonment, judgment, tax, or other penalty (whether civil,
              administrative, criminal, or otherwise) in any country as a result of the activities
              undertaken with the use of the Grant Funds, the Non-Federal Entity shall notify USAGM
              in writing of the same as soon as practicable (but, in no case later than 30 days following
              any such event) and shall provide such infonnation as USAGM may request regarding
              the circumstances of any such penalty.

        j. Consistent with 2 CFR §200.113, applicants and recipients must disclose, in a timely
             manner, in writing to the Office oflnspector General (OIG) for the Department of State
             and the U.S. Agency for Global Media, with a copy to the cognizant Grants Officer, all
        fl;J
        .:J' violations ofFederal criminal law involving fraud, bribery, or illegal gratuities potentially
        -
       I n affecting the Federal award. Sub-recipients must disclose, in a timely manner, in writing
       :a:: to ~IG and to the prime recipient (pass-through entity) all violations of Federal
~      0...
             criipiJ!al law involving fraud, bribery, or iUegal gratuities potentially affecting the Federal
~     \.D    aw,r~    Failure to make required disclosures can result in any of the remedies described in
ro    N
      0..    §2011338. Remedies for noncompliance, including suspension or debarment. Disclosures
      Lu
      en     mu\t,.,be sent to: U.S. Department of State Office oflnspector General, P.O. Box 9778,
      ~ Arlington, VA 22219, Website: https://oig.state.gov/hotline Phone: 1-800- 409-9926 or
      ~ 202-647-3320

     Article VIII - LIMITATIONS OF USAGM OVERSIGHT
        a. The Non-Federal Entity is a private, nonprofit corporation, and nothing in this Agreement
           may be construed to make the Non-Federal Entity a Federal agency or instrumentality,

        b. USAGM's oversight and supervision of the Grant Funds are subject to limitations in
           applicable law.

       c. USAGM acknowledges and affmns the safeguards contained in the United States
          International Broadcasting'Act of 1994 (as amended) meant to preserve the journalistic
          independence and integrity of USAGM programming. USAGM acknowledges and
          affirms that those safeguards extend to the Non-Federal Entity. To that end, no U.S.
          Government official-including individual Governors, the CEO, the Secretary of State,
          and the Inspector General-may attempt to influence the content or editorial choices of
          one of the broadcasting entities in a manner that is not consistent with the highest

                                                                                                        10


                                           Def. App. 209
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 210 of 392




                standards of professional broadcast journalism. Nor may any U.S. Government official
                take any other action that may tend to undermine the journalistic integrity. credibility. or
                independence ofUSAGM, the Non-Federal Entity, or Work funded by the Non-Federal
                Entity or its broadcasters. In the event that the Non-Federal Entity reasonably believes
                that a breach of this Article VIII (c) has occurred, then the Non-Federal Entity shall
                report the breach to the Chairperson of the USAGM.

           d. USAGM acknowledges and affirms the safeguards contained in the United States
              International Broadcasting Act of 1994 (as amended) meant to preserve the j(?urnalistic
              independence and integrity ofUSAGM programming. To that end, no U.S. Government
              official-including individual Governors, the CEO, the Secretary of State, and the
              Inspector General-may attempt to influence the content or editorial choices of one of
              the broadcasting entities in a manner that is not consistent with the highest standards of
              professional broadcast journalism or take any other action that may tend to undennine the
              journalistic credibility or independence ofUSAGM or its broadcasters. In the event that
              the Non-Federal Entity reasonably believes that a breach of this Article VIII (b) has
              occurred, then the Non-Federal Entity shall report the breach to the Chairperson of the
              USAGM.
       Article IX - FUNDRAISING
       The Non-Federal Entity may not engage in fundraising from other sources except in accordance
       with the principles of fundraising to be agreed by USAGM and the Non-Federal Entity. The Non-
       Federal Entity is prohibited from using any Federal funds to finance its fundraising efforts, except
       as may be agreed upon.
       Alftle X - PERSONNEL SECURITY POLICY
          ..
         14. To lbQ. extent authorized and that USAGM detennines that they are able, USAGM will
         :c peq~u:fn security background investigations and provide appropriate clearance for the
l9       a..
              perf6ns holding the positions listed in the letter to be provided by USAGM to the Non-
(fl      \.D
         N    FederJ.I Entity following the signing of this Agreement. These security background
Ci:)     ii.. inv@ gations and clearances shall be perfonned at no cost to the Non-Federal Entity.
         LsJ
         v.>

        .I      With regard to those ofthe Non-Federal Entity's employees and contractors who are not
               identified in the letter to be provided pursuant to Article X (a), but who are detennined by
               the Non-Federal Entity and USAGM to require background investigations and/or
               clearances, the Non-Federal Entity and USAGM shall establish an agreed upon protocol
               ("Protocol"), which shall be reduced to writing and confirmed in a letter agreement
               following the signing of this Agreement. The Protocol shall cover (i) the categories of
               persons for whom such investigations and/or clearances are requiredt (ii) the identity of
               the entity or entities that will perform the investigations and/or clearances and, where
               necessary, (iii) who shall cover the costs associated with such investigations and/or
               clearances,
       Article XI- IT NETWORK SECURITY POLICY



                                                                                                         11


                                              Def. App. 210
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 211 of 392




      Any material breach of the Non-Federal Entity's IT network security policies, or any incident
      that materially affects the integrity or operations of the Non-Federal Entity's IT network system,
      shall be reported to USAGM within twenty-four (24) hours of detection. These violations shall
      include, but are not limited to, the following:
               1.   Unauthorized access to any of the social media or web site content management
                    systems used by the Non-Federal Entity.
              2.    Disruption or denial of service for production or distribution systems.
              3.    Unauthorized modification or removal of the Non-Federal Entity data.
      Article XII - AUDITS AND INSPECTIONS
         a.    Records required to be kept in order to comply with the temis and conditions of this
              Agreement, including bid solicitations, evidence of ~hipment for commodities and
              procurement and service contracts, shall be maintained by the Non-Federal Entity for a
              period of three (3) years from the date of the submission of the final expenditure report,
              in a manner that will permit verification of the Non-Federal Entity's compliance with its
              representations, warranties, and obligations contained in this Agreement. If any litigation,
              claim or audit is started before the expiration of the 3-year period, the records shall be
              retained until such litigation, claim or audit has been resolved.
                                       I




         b. The Non-Federal Entity acknowledges the audit requirements set forth in accordance
            with 2 CFR §200 Subpart F.

           c. Operations of the Non-Federal Entity, as related to use of the Grant Funds, may be
               audited by the Government Accountability Office in accordance with such principles and
               procedures and under such rules ~d regulations as may be prescribed by the Comptroller
         Ei1I" General of the United States. Any such audit shall be conducted at the place or business
         ..
       • ..:1' where accounts of the Non-Federal Entity are normally kept.
        &n
(!)     a. Re~     entatives of the Government Accountability Office shall have access to all books,

zg     I.O
        N
       0-.
            acopbnts,  records, reports, files, papers, and property belonging to or in use by the Non-
            Feder!l Entity, pertaining to such financial transactions and necessary to facilitate an
       L:.J aud1t)Such representatives shall be afforded full facilities for verifying transactions with
       en any assets held by depositories, fiscal agents, and custodians, All such books, accounts,
       $:
            records, reports files, papers, and property of the Non-Federal ~ntity, shall remain in the
      '~
            possession and custody of the Non-Federal Entity.

         e. The Inspector General of the United States Department of State is authorized to exercise
              the authorities of the Inspector General Act of 1978 with respect to the Non-Federal
              Entity.

        f. USAGM shall conduct an annual review to measure th~ Non-Federal Entity's
           perfonnance in achieving the purposes of this Agreement and compliance with its terms.
           Such reviews shall be conducted at reasonable times and upon reasonable notice to the
           Non-Federal Entity.

                                                                                                       12


                                             Def. App. 211
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 212 of 392




          g. To ensure continuous and cooperative planning and operations hereunder, the Non-
             Federal Entity shall permit USAGM or its authorized representatives, including the
             Inspector General, to visit the Non-Federal Entity's facilities and to inspect the facilities,
             activities, and work pertinent to the grant, both in the United States and abroad, and to
             interview personnel engaged in the perfonnance of the grant to the extent deemed
             necessary by USAGM. USAGM, however, shall not exercise any prepublication review
             of the substance of any broadcast or print publication of the Non-Federal Entity.
      Article XIII - FAILURE TO COMPLY WITH THE TERMS OF THE GRANT
      In the event that the Non-Federal Entity fails to comply with any material tenn of this Grant,
      then, upon the decision of the USAGM Board of Governors, USAGM shall have the right to
      suspend or terminate the Non-Federal Entity's use of the Grant Funds by providing written
      notice to the Non- Federal Entity. USAGM shall provide advance notice of suspension or
      termination, except in urgent or compelling circumstances, as detennined by USAGM in its sole
      discretion, after which the Non-Federal Entity will have ten (10) business days to bring itselfin
      compliance with this Agreement.
      In the event USAGM suspends or terminates the Non-Federal Entity's use of Grant Funds, the
      Non-Federal Entity shall forthwith return any portion of the Grant Funds in its possession or
      control to USAGM. Any such tennination or suspension shall be without further obligation by
      USAGM or the United States.
      Article XIV - POINTS OF CONTACT
      For USAGM, the following person, or anyone otherwise designated by the Chief Executive
      Officer, shall be deemed to be the points of contact for the Non-Federal Entity with respect to the
      provisions of this Agreement:
                     Grant Turner
                     Chief Financial Officer
                     Tel: (202) 203-4845
                     Email: gtumer@USAGM.gov
      For~ Non-Federal Entity, the following persons, or anyone otherwise designated by either of
      tbe~   all be deemed to. be the points of contact for the Non-Federal Entity with respect to the
      provl9ons otibis Agreement:
~         :c      \_ )
~         a..     i1..Nathaniel Kretchun
g:t       ~       (. ~Secretaryrrreasurer
fa        f!J     q el: (214) 394-5920
          en           mail: nat@opentech.fund
          !IS
          2




                                                                                                         13 .


                                            Def. App. 212
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 213 of 392




      Article XV - AMENDMENTS
      The tenns of this Agreement may be amended by mutual written consent between USAGM and
      the Non-Federal Entity.                      ·
      IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day and year
      specified below:



      OPEN TECHNOLOGY FUND                           U.S. AGENCY FOR GLOBAL MEDIA
                                                     International Broadcasting Bureau




                                                 t\ _/fuhn F. Lansing
                                               <rt" CEO & Director




            rt.!)'

             ..
            -:I"
           &I')

(!)        ::c
           0,_
                     p
ca        \.0
                     fll...
                     ( ~
lb         N
          a_
          Lu         C
          en
         ~
        i -c-,;,i




                                                                                          14 •


                                       Def. App. 213
   Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 214 of 392




                                                  ATTACHMENT A

                          NON-DELEGABLE USAGM AUTHORITIES
          1. To supervise all broadcasting activities conducted pursuant to International
             Broadcasting Act, the Radio Broadcasting to Cuba Act and the Television
             Broadcasting to Cuba Act.
          2. To review and evaluate the mission and operation of, and to assess the quality,
             effectiveness, and professional integrity of, all such activities within the context
             of the broad foreiim policy objectives of the United States.
          3. To ensure that United States International Broadcasting (USIB) is conducted in
             accordance with the broadcasting standards and principles set forth in the Act:
              Broadcasting Standards                     Broadcasting Princiules
              USIB shall-                                USIB    shall include -

               be consistent with the broad foreign policy       news which is consistently reliable and
               objectives and the international                  authoritative, accurate;
               telecommunications policies and treaties of the
               United States;                                    a balanced and comprehensive projection of
                                                                 United States thought and institutions,
               not duplicate the activities of private US        reflecting the diversity of United
               broadcasters or government supported              States culture and society;
               broadcasting entities of other democratic
               nations;                                          clear and effective presentation of the policies
                                                                 of the United States Government and
              be conducted in accordance with the highest        responsible discussion and opinion
              standards of broadcast journalism;                 on those policies, including editorials,
                                                                 broadcast by the Voice of Amenca, which
                                                                 present the views of the United States
              be based on reliable infonnation about its
                                                                 Government;
              potential audience;
                                                                 the capability to provide a surge capacity to
              be designed to effectively reach a significant     support United States foreign policy
              audience;                                          objectives during crises abroad;


              promote respect for human rights, including        programming to meet needs which remain
              freedom of religion.                               unserved by the totality of media voiees
   tnJ"
   ..:t'                                                         available to the people of certain
  In                                                             nations;
  2:           n                                                 infonnation about developments in each
  a_

 \0
               l:
               ( "
                                                                 significant region of the world;
 N             ~~)
                                                                 a variety of opinions and voices from within
a..
l.J.J
(;)
              6                                                  particular nations and regions prevented by

-~
Cl"\
..ii;:.

                                    '
                                                                 censorship or repression from speaking to
                                                                 their fellow countrymen;

                                                                 reliable research capacity to meet the criteria
                                                                 under this section;

                                                                 adequate transmitter and relay capacity to
                                                                 suooort USIB activities; and traininli! and
                                                                                                                    15"


                                                Def. App. 214
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 215 of 392




                                                               technical support for independent indigenous
                                                              .media through government agencies or
                                                               private United States entities.

                4. To review, evaluate, and determine, at least annually, after consultation with the
                   Secretarv of State, the addition or deletion oflanguas:e services.

                5. To make and supervise grants for broadcasting and related activities.


                6. To allocate funds appropriated for international broadcasting activities among the
                   various elements' of the International Broadcasting Bureau and Non-Federal
                   Entities.

                7. To submit an annual report to the President and the Congress.


                8. To appoint such staff personnel for the Board as the Board may determine
                   necessary to carry out its functions.




        ti'.)

        ..
      • -.:3'
       II)


l?
ta
       :c
       Q_

       UJ
                    ft
                    (.)
frj    N

      w
       C-.
      en
                    0
      $
      2




                                                                                                              16"



                                                Def. App. 215
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 216 of 392




                                           ATTACHMENT B

The USAGM Board of Governors (Board) on June 3, 2011, adopted the following "rules of the
road" governing Board operations and procedures and the interactions among the elements of
United States International Broadcasting (USIB), namely (i) the Board; (ii) the International
Broadcasting Bureau (IBB), Voice of America (VOA), and Office of Cuba Broadcasting (OCB);
and (iii) USAGM's private Non-Federal Entities Radio Free Europe/Radio Liberty (RFE/RL),
Radio Free Asia (RFA), Open Technology Furid (OTF}, and Middle East Broadcasting Networks
(MBN) (collectively, ''Non-Federal Entities").

The Board affinned the following general principles ofUSAGM governance:

   •       To fulfill its statutory mission, the Board requires the elements of USIB to cooperate in
           working toward goals established by the Board, and implemented by the IBB, in a spirit of
           collegiality, transparency, mutual respect, and good communication with peers and
           colleagues.

   •       The Board will endeavor to focus its attention -0n issues of strategic importance as required
           for the Board to exercise the non-delegable authorities of the Board in the United States
           International Broadcasting Act of 1994 (as amended).

   •       The Board will rely on the IBB to assist the Board in carrying out the Board's
           responsibilities for decisions and oversight of U.S. international broadcasting. The Board
           will delegate authority to the CEO to oversee the day-to-day management of the federal
           agency and to identify, evaluate, and resolve strategic trade-offs and conflicts among the
           broadcasting entities, consistent with the Board's strategic guidelines and subject to the
           Board's continued oversight. The Board will require the federal and non-federal elements
           ofUSIB to cooperate with and assist the CEO in fulfilling these duties.

   •       In recognition ofthe collective decision-making authority of the Governors and their desire
           to leverage their collective talents to promote and enhance USIB, the Governors will work
           to avoid the creation of "fiefdoms" in respect of the individual elements of USIB or
           particular functions or authorities of the Board.

   h' The Board will require the management of the respective, federal and non-federal elements
  - .:1'of USIB to faithfully implement and operationalize the Board's decisions, including
    v.i revis~anagement structures intended to improve the overall efficiency ofUSIB, and to
    ~ coop~e fully with the Committees, the CEO, and other senior USAGM officials or
    ~ repoJ1ing mechanisms on which the Board relies to infonn its deliberations and decision-
    N      makihg!
    fri
    (/)
                0
    ~
    ~




                                         Def. App. 216
           Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 217 of 392




                                                  ATTACHMENT C

      Allowability of costs incurred under this Agreement will be detennined in accordance with 2 CFR
      §200 Subpart E with the following clarifications:

      a.          All operating costs are detennined to be direct costs. (See 2 CPR §200.413)

      b.          The following expenses, insofar as they are reasonable and necessary to further the purpose
                  of the grant, are authorized. (Relevant paragraphs of2 CPR §200, are noted in parentheses.)

                  1. Official representation expenses necessary to further the mission of Non-Federal
                     Entity, are not to exceed the amount in the Approved Financial Plan unless otherwise
                     authorized by USAGM. (See Department of State Standardized Regulations (DSSR),
                     Section 300 Representation Allowances - - 330 Prohibitions)

                  2. Capital expenditures for general purpose equipment. (See 2 CFR §200.439)

                  3. Overtime, extra-pay shift, and multi-shift premiums. (See 2 CF~ §200.430)

                  4. Participant support costs (See 2 CPR §200.456)

                  5. Costs of legal, accounting, and consulting services, and related costs, incurred in
                     connection with organization and reorganization. (See 2 CPR §200.435; §200.455 &
                     §200.462)

                  6. Public information service costs. (See 2 CFR §200.421)

                  7. Publication and printing costs. (See 2 CFR §200.461)

                  8. Foreign travel costs as specified in the Approved Financial Plan. (See 2 CFR §200.474)

                  9. The cost of advertising the availability of publications, recordings, or services of the Non-
                     Federal Entity, subject to limitations in applicable law or regulation.
        ~
       .~
           ..
           u,
t!)
           :c
           0-
                      ~
                      t...,__)
~
           ~
           N
           c...
           w
           en
                      0
           S"!
           j:3




                                                                                                           18.


                                                Def. App. 217
            Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 218 of 392




                                                    ATTACHMENT D


      l.            COVENANT AGAINST CONTINGENT FEES

                    The Non-Federal Entity warrants that no person or selling agency has been employed or
                    retained to solicit or secure this Agreement upon an agreement or understanding for a
                    commission, percentage, brokerage, or contingent fee, excepting bona fide employees,
                    bona fide established commercial or selling agencies maintained by Non-Federal Entity for
                    the purpose of securing business. For breach or violation of this warranty, USAGM shall
                    have the right to annul this Agreement without liability or in its discretion to deduct from
                    the Agreement price or consideration, or otherwise recover, the full amount of such
                    commission, percentage, brokerage or contingent fee.

     2.             EQUAL OPPORTUNITY

                    During the performance of this Agreement, the Non-Federal Entity agrees that it will not
                    discriminate against an employee or applicant for employment because of race, creed,
                    color, sex, national origin, age, or handicap in accordance with all pertinent Federal laws
                    and regulations prohibiting discrimination in employment including, but not limited to,
                    Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. 2000e, et seq.; section
                    504 of the Rehabilitation Act of 1973, as amended; 29 U.S.C. 794; the Ag~ Discrimination
                    Employment Act of 1975, as amended; and 42 U.S.C. 6101, et seq. The provisions of this
                    paragraph shall apply to employment actions including, but not limited to, employment,
                    upgrading, demotion or transfer, recruitment or recruitment advertising, layoff or
                    tennination, rates · of pay or other fonns of compensation, and selection for training,
                    including apprenticeship. The Non-Federal Entity shall continue to include in all
                    solicitations or advertisements for employees placed by or on behalf of the Non-Federal
                    Entity language stating that "Non-Federal Entity is an equal opportunity employer
            h       committed to work force diversity."
           ' .:I"
     3.     lr.> AIR TRAVEL
~?         ~ Th~ on-Federal Entity agrees that all travel paid for with the Grant Funds will comply

f     lb
      (,:)
          \0
          N
             withthe "Fly America Act" (49 U.S.C. § 40118).
                         ~~


                         6
                                                          .


     4~             CONVICT LABOR
     ~ .
                    In connection with the performance ofwork under this grant, the Non-Federal Entity agrees
                    not to employ any person undergoing sentence of imprisonment except as provided by" 18
                    U.S.C. 3622 and Executive Order No. I 1755, December 29, 1973, as amended.

     5.             THE NON-FEDERAL ENTITY SHALL COMPLY WITH:

                    a.        Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et gg.,

                                                                                                            19


                                                   Def. App. 218
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 219 of 392




                               which prohibits discrimination on the basis of race, color, or national origin in
                               programs and activities receiving Federal financial assistance.

                b.             Section 504 of the Rehabiiitation Act of 1973, as amended, 29 U.S.C. 794, which
                               prohibits discrimination on the basis of handicap in programs and activities
                               receiving Federal financial assistance.

                c.             The Age Discrimination Act of 1975, as amended, 42 U.S.C. 6101 et~-, which
                               prohibits discrimination on the basis of age in programs or activities receiving
                               Federal financial assistance.




        rn·
       -:c
        ..:J'
        L t)

(;;
~
       a..
                     ~
                     IJL.r,,

~
       \.0
       N             (j
       a..
      LU
      Cl)
                     0
      CV.--
      =~ ...
      ~




                                                                                                             20    .



                                                    Def. App. 219
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 220 of 392




                                            A'ITACHMENT E

                           GRANT LIMITATIONS - OPEN TECHNOLOGY FUND

          A. The headquarters of OPEN TECHNOLOGY FUND (OTF) and its senior administrative
             and managerial staff must be in a location which ensures economy, operational
             effectiveness, and accountability to the Board.

          B. Any 'contract entered into by OTF shall specify that all obligations are assumed by OTF
             and not by the United States government.

          C. Any lease agreement entered into by OTF shall be, to the maximum extent possible,
             assignable to the United States Government.

          D. OTF shall make every reasonable effort to ensure that administrative and managerial costs
             for operation of OTF should be kept to a minimum and, to the maximum extent feasible,
             should not exceed the costs that would have been incurred if OTF had been operated as a
             Federal entity rather than as a Non-Federal Entity.




     -~
      It-,

     &n
     :c
      0...
                 0
?E
lb
     I..O
      N
                 ·"'·
                Lil-.
                r,....)'
     0...
     La.J
     en
                C
     $:
     "~




                                                                                                   21


                                          Def. App. 220
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 221 of 392




                                            ATTACHMENT F

  1.        CERTIFICATION REGARDING LOBBYING

           The Non-Federal Entity shall sign the Certification (Attachment G) Concerning Lobbying
           Activities that it will comply with 31 U.S.C. § 1352 concerning the use of appropriated
           funds for lobbying activities. If no appropriated funds have been paid or will be paid for
           lobby activities, the Non-Federal -Entity shall submit Standard Form LLL, "Disclosure of
           Lobbying Activities."

  2.       CERTIFICATION REGARDING DRUG-FREE WORKPLACE REQUIREMENTS

           The Non-Federal Entity shall sign the Certification (Attachment H) Regarding Drug Free
           Workplace Requirements: Drug-Free Workplace Act of 1988 that it will provide a
           drug-free workplace in accordance with the Drug-Free Workplace Act of 1988, 22 CFR
           513, SubpartF.

  3.       FEDERAL DEBT STATUS

           Under 0MB Circular No. A-129, the Non-Federal Entity must certify that it is not
           delinquent on payment of any Federal debt. The Non-Federal Entity shall sign the
           Certification (Attachment I) Regarding Federal Debt Status.

. 4.       DEBARMENT AND SUSPENSION

          Executive Order 12549 of February 18, 1986, as clarified by Executive Order 12689 of
          August 15, 1989, requires uniform Federal rules on non-procurement debarment and
          suspension from certain transactions with the Government. The May 26, 1988 Federal
       ~ Register (53 Fed. Reg. 1°9161) contains these rules, which, among other things, require
       ~ signature by Non-Federal Entities of the Certification (Attachment J) Regarding
       1n Debarment and Suspension.
    :c
 5. Q_ ST~..._,. ARDS OF ETHICAL CONDUCT
       ~      ( )
   0-      The Non-Federal Entity will publish written policy guidelines, as approved by USAGM,
   ~       on'ecfnflict of interest and avoidance thereof. These guidelines will reflect federal laws and
           must cover financial interest, gifts, gratuities and favors, nepotism, political activity and
           foreign affiliations, outside employment, and use ofcompany assets. These rules must also
           indicate how outside activities, relationships, and financial interests are reviewed by the
           responsible Non-Federal Entity official(s). The Non-Federal Entity will ensure that each
           employee is given a copy of the policy and notified that, as a condition of emploYI]lent
           ~der the grant, the employee must abide by the terms of the policy.




                                                                                                      22


                                          Def. App. 221
            Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 222 of 392




                                               ATTACHMENT G


                                  Certification Concerning Lobbying Activities

      The undersigned certifies, to the best of his or her lcnowledge and belief that:

            (1) No federal funds have been paid or will be paid, by or on behalf of the undersigned, to any
                person influencing or attempting to influence an officer or employee of any agency, a
                member of Congress, an officer or employee of Congress, or an employee of a member of
                Congress in connection with the awarding of any Federal contract, the making of any
                Federal grant, the making of any Federal loan. the entering into of any cooperative
                agreement, and the extension, continuation, renewal, amendment or modification of any
                Federal contract, grant, loan or cooperative agreement
            (2) No registrant under the Lobbying Disclosure Act of 1995 has made lobbying contacts on
                behalf of the undersigned with respect to this grant.
            (3) The undersigned shall require that the language of this certification be included in the
                award documents for all sub-awards at all tiers (including subcontracts, sub-grants and
                contracts under grants, loans and cooperative agreements) and that all subrecipients shall
                certify and disclose accordingly.

      This certification is a material representation of fact upon which reliance was made when this
      contract was made or entered into. Submission of this certification is a prerequisite for making or
      entering into this transaction imposed by section 1352, title 31, U.S. Code. Any person who fails
      to file the required certification shall be subject to a civil penalty of not less than $10,000 and not
      more than $100,000 for each failure.




L'1   Lib

~
            \0
            "1
        0-.
        Lu
        C'✓,)

        ~
       ~




                                                                                                         23


                                             Def. App. 222
           Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 223 of 392




                                             ATTACHMENTH


                         Certification Regarding Drug Free Workplace Requirements
                                       Drug-Free Workplace Act of 1988


      The Non-Federal Entity certifies that it will provide a drug-free workplace by (a) publishing a
      statement notifying employees that the unlawful manufacture, distribution dispensation,
      possession or use of a controlled substance is prohibited in the Non-Federal Entity's workplace
      and specifying that action that will be taken against employees for violation of such prohibitions;
      (b) establishing a drug-free awareness program to inform employees about (1) the dangers of drug
      abuse in the workplace, (2) the Non-Federal Entity' s policy of maintaining a drug-free workplace,
      (3) any available drug counseling, rehabilitation, and employee assistance programs, and (4) the
      penalties that may be imposed on employees for drug abuse violations (c) making it a requirement
      that each employee to be engaged in the performance of the grant be given a copy of the statement
      required by paragraph (c), (d) notifying the employee in the statement required by paragraph (a)
      that, as a condition of employment under the grant, the employee will ( 1) abide by the terms of the
      statement and (2) notify the employer of any criminal drug statute conviction for a violation
      occurring in the workplace not later than five days after such conviction ; (e) notifying the agency
      within ten days after receiving notice under subparagraph (d) (2) from an employee or otherwise
      receiving actual notice of such conviction; (t) taking one of the following actions with respect to
      any employee who is so convicted: (1) taking appropriate personnel action against such an
    · employee, up to and including termination, or (2) requiring such an employee to participate
      satisfactorily in a drug abuse assistance or rehabilitation program approved for such purposes by
      a Federal, State, or local health, law enforcement, or other appropriate agency; and (g) making a
      good faith effort to continue to maintain a drug-free workplace through implementation of
      paragraphs (a), (b), (c), (d), (e), and (t).




0
f      U:)
       N
      c...
      Lu
      c.-:,    C
                r   1
               .....ii

      ,c:r,

     ~




                                                                                                      24



                                           Def. App. 223
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 224 of 392




                                             ATTACHMENT I


                                Certification Regarding Federal Debt Status
                                           (0MB Circular A-129)


     The Non-Federal Entity certifies to the best of its knowledge and belief that it is not delinquent
     in the repayment of any federal debt.




       m
        ..
      • .:1'
       In

l9     :c
       0..     Q
               ul....
               .-,,._,
85     \.0
       N
      0...
      ~
      en       0
                   ~




      !2
     .~




                                                                                                     25


                                          Def. App. 224
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 225 of 392




                                         ATTACHMENT J


                           Certification Regarding Debarment and Suspension


 The Non-Federal Entity certifies to the best ofits knowledge and belief that its principals: (a) are
 not presently debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
 excided form covered transactions by any Federal department or agency; (b) have not, within a
 three year period preceding this grant, been convicted of or had a civil judgment rendered against
 them for commission of fraud or a criminal offense in connection with obtaining, attempting to
 obtain, or performing a public (Federal, state or local) transaction or contract under a public
 transaction; violation of Federal or state anti-trust statutes; or commission of embezzlement, theft,
 forgery, bribery, falsification or destruction ofrecords, making false statements or receiving stolen
 property; (c) are not presently indicted or otherwise criminally or civilly charged by a
 governmental entity (Federal, state or local) with any of the offenses enumerated in paragraph (b)
 of this certification; and (d) have not within a three-year period preceding this grant had one or
 more public transactions (Federal, state or local) terminated for cause of default.




             u:,
             ..
         ' ..:1'
             I.I)

(!,          ~      p
                    la.,
~        '-0
         (\J
         Cl...
         LIJ
                    (J
                    ()
         c,,:,

       -~
        :J:D
        j~




                                                                                                  26



                                       Def. App. 225
                                                    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 226 of 392



                                                                                                          Radio Free Asia
                                                                                FY 2019 FINANCIAL PLAN -Open Technology Fund (OTF)




    -                                     .]          -                 H-            -...
                                                                                             Oetober 1, 2018 Through September 30, 2019


                                                                                                     .I-,
                                                                                                                F- -                            .lptl       May     ,_     ,,,,,       Auvm1
                                                                                                                                                                                                   _...    FY2Dtl


 Sal&n.opo,.-                                                    .              .                .                      .               .               .                          .                   .
    ~ l d Semen
    Traval_,,_
    Olb~
    Gelwalllol'irislralivltE,i,o,QS
    ,_,Caplal~                                                                                                                                                                                     4000             4,000
SUBTOTAL                                                                                                                .               .                                                      .   4CIDD            40DO




    USAGM APPROVAL STATEMENT: USAGM Financial Plan Approval applie,; to Open Technology Fund (OTF) which was for established as an
    independent non•profit grantee to implement the agency's Internet freedom proerams. The agency believe,; that this additional independence will be
    beneficial 10 the overall mission. As envi,ioned, this grantee would combine the e,pertise and funding of the USAGM Office of Internet Freedom (OIFJ
    and OTF to implement the agency's Internet freedom proeram. The e,tabli,hment of OTF is authol'ited bv Congressional Notification (CNJ received on
    September 19, 2019. The aaencv estimates that the muimum costs for incorporatine the proposed Internet freedom 1rantee in FY 2019 would not
                                                                                                                                                                  FINANCIAL PLAN APPROVAL
    exceed $4,000, with residual start-up ants, recurring staffing e,penses, and programmatic co,ts funded out of Internet freedom resources
    appropriated in FY 2020 and subsequent years.

                                                                                                                                                            ~:, ~~' ::'h



                                                                                                $ti :S Wd 92 d3S GU}~


Y·IFY 2019'0TF • Open Technology Fund Financial Plan 09.24.19. 91211t.2019



                                                                                                            Def. App. 226
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 227 of 392




                                  GRANT AGREEMENT
                                     BETWEEN THE
                          U.S. AGENCY FOR GLOBAL MEDIA AND
                                                                                  2019 SEP 27 PM S: i.i
                                OPEN TECHNOLOGY FUND

                                    FAIN: OT0l-19-GO-00001


GRANT FUNDS TABLE


                      Previous                              New Award              Currency
                                          Current                                  gain/(loss)
                       Award                                  Total
                                                                                (Informational)
   Operations          $4,000             No Cost              $4,000            None Reported
    Internet
    Freedom
                          -0-             No Cost                -0-             None Reported
   FUNDING             $4,000             No Cost              $4,000            None Reported

This Agreement constitutes Amendment number one (001) (the "Amendment") to the Fiscal Year
("FYu) 2019 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA ("USAGM")
and OPEN TECHNOLOGY FUND ("Non-Federal Entity") signed in September 2019 (the "Grant
Agreement").


The Parties hereby agree to the following:
       Paragraph (a) of Article I of the Grant Agreement is hereby amended by striking the
       authority and inserting "Full Year Appropriations Act. 2019, Division C of P.L. 115-245
       (September 28, 2018), and any other subsequent relevant Acts.'~
       Paragraph (a) of Article I of the Grant Agreement is hereby amended by inserting the
       following sentence at the end, "The "Grant Funds" are available for a period ending no
       later than "September 26, 2020." ·


Funds may only be used for projects for purposes and in a manner consistent with the Approved
Financial Plan (as defined in Article VI of the Grant Agreement), and the corresponding, Board-
approved, Budget/Operating Plan. If at any time before the September 26, 2020, the Board decides
that any project or activity under the Approved Financial Plan should no longer be carried out, that
project or activity shall be considered removed from the scope of this extension.


Except as otherwise expressly provided herein, the other provisions of the FY 2019 Grant
Agreement shall remain in full force and effect.


                                   FY 19 GRANT AGREEMENT I Amendment Number 001- FAIN: OT01~19-GO-00001


                                         Def. App. 227
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 228 of 392


                                                     B'BG
                                          2Ut, SEP 27 PH 5:    I!
                                                oc~~o
OPEN TECHNOLOGY FUND                        U.S. AGENCY FOR GLOBAL MEDIA
                                            International Broadcasting Bureau


                                            BY~ / < . a ~
Libby Liu                              f\_,-John F. Lansing
CEO                                   .cfV' CEO & Director
Date        o/27/4                          Date .   tfa z,/     ft(:l/'I




                            FY 19 GRANT AGREEMENT I Amendment Number 001- FAIN: OT01-19-G0-00001


                                Def. App. 228
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 229 of 392




                                   GRANT AGREEMENT
                                      BETWEEN THE
                           U.S. AGENCY FOR GLOBAL MEDIA AND
                                 OPEN TECHNOLOGY FUND
                           FOR ADDITIONAL AMOUNTS IN FY 2020

                                     FAIN: OT0J-20-GO-00001

  GRANT FUNDS TABLE

                     FY 2020        Previous                                         Currency
                                                                  New Award
                   PROGRAM           Award       Initial Award                       gain/(loss)
                                                                    Total
                      PLAN           Total                                        (Informational)
                   Continuing
      FUNDING                         NIA           $40,000         $40,000             N/A
                   Resolution

  In addition to the Grant Funds allocated pursuant to Article VI of the FY 2019 Grant Agreement in
  September 2019, the U.S. AGENCY FOR GLOBAL MEDIA ("USAGM") hereby grants an
  additional amount of $40,000 to OPEN TECHNOLOGY FUND for salaries and benefits during
  FY 2020, as made available pursuant to the Department of State, Foreign Operations, and Related
  Programs Appropriations Act, 2019 of the Continuing Appropriations Act, 2020, Division A of P.L.
  116-59 (September 27, 2019).

  With the additional amount granted under this agreement, the total amount available is $40,000. It
  is anticipated that additional amounts will be made available to RF A for operations du~ing FY 2020
  as soon as such funds become legally available.

  Except as otherwise expressly provided herein, the other provisions of the FY 2019 Grant Agreement
  shall remain in full force and effect.


  OPEN TECHNOLOGY FUND                                U.S. AGENCY FOR GLOBAL MEDIA
                                                      lnlernn1ion11l Broadcnsling Bureau




  ~~by Liu
  CEO
               rifl..._
    °'
  D~
   c...
           /i;r/4
   0
   N
  >
  C>
  ::;::
           ....
           t

 ~

  c,;-.
. c:--.J




                                     FY 20 GRANT AGREEMENT f Preliminary Agreement - FAIN: OTOl-20-GO-00001




                                       Def. App. 229
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 230 of 392



                                              UNITED STATES
       U.S. AGENCY FOR                        BROADCASTING
                                              BOARD OF
       GLOBAL MEDIA                           GOVERNORS




       330 Independence Avenue SW I Washington, DC 20237        I usagm.gov

                                                                     August 29, 2019



       The Honorable Lindsey Graham
       Chairman
       Subcommittee on State, Foreign Operations and Related Programs
       Committee on Appropriations
       Unlted States Senate

        Dear Mr. Chairman:

      On behalf of the U.S. Agency for Global Media (USAGM), I am pleased to notify the
      Committee consistent with Division F of the Consolidated Appropriations Act 2019,
      Public Law 116-6 of its intent to (1) adjust Voice of America (VOA) Uzbek- and Azeri-
      language programming to focus on TV and digital, and away from radio; (2) include
      Sudan to the previously approved realignment of the Middle East Broadcasting Networks'
      (MBN) Radio Sawa transmissions; (3) begin Radio Free Europe/ Radio Liberty (RFE/RL)
      fflmgarian-language broadcasting; (4) establish an independent Internet freedom grantee;
      gd (5) execute funding transfers to RFE/RL and Radio Free Asia (RFA).
      x:           r,
    CVOA Uzbek Service Content Realignment
    C::VOA proposes to realign Uzbek-language programming to eliminate radio broadcasts, a
   ;;lotal of 3.5 weekly hours (with an additional 3.5 hours of radio repeats weekly). Funds
   g used te,support radio broadcasts would instead fund an increase in production of content
   ~ for all digital platforms. This realignment responds to changes in how Uzbek audiences
   ~ consume content. VOA will continue to produce its weekly TV content (4.5 hours total,
      including repeats).

       USAGM's most recent audience research in Uzbekistan, conducted in 2017, found that
       audiences were not engaging with traditional radio broadcasts. Instead, they were
       consuming VOA Uzbek-language content on television and digital platforms. There is
       no evidence to suggest that this general trend away from radio to TV and digital has
       reversed since 2017 in zbekistan, similar to elsewhere in the region.

       VOA Uzbek currently has no radio affiliates in Uzbekistan, although it has two radio
       affiliates elsewhere in the region- Radio Almaz FM (Bishkek, Kyrgyzstan) and Radio
       Shahrwand FM (Samangan, Northern Afghanistan) that would be impacted; however,
       they can use audio from VOA's existing T V and digital output. Online media outlets are
       also now regularly posting VOA content with attribution and requesting reports from




Voice of America   I Radio Free Europe/Radio Liberty I Office of Cuba Broadcasting I Radio Free Asia I Middle East Broadcasting Networks
                                                       Def. App. 230
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 231 of 392




       Washington. Increased production of digital content across Facebook, You Tube, Twitter,
       and Uzbekistan's Odnoklassniki will lead to further rowth in VOA's Uzbek audience.
       VOA's Uzbek Service has four full-time employees (FTEs) and three contractors. This
       realignment would result in no changes to staffing levels, although some position
       descriptions might need to be amended. The realignment of content would also result in
       no change to the existing FY 19 funding level of $698,000.

       VOA Azerbaiiani Service to Focus on TV and Digital
       VOA proposes eliminating radio broadcasts in Azerbaijani-language, and refocusing the
       Service's radio staff and programming resources on enhancing on line and social media
       products. Funds used to support radio broadcasts would instead fund an increase in
       production of Azerbaijani-language content for all digital platforms. VOA Azerbaijani
       would continue to produce its weekly TV broadcasts (3.75 hours total, including repeats).

       Currently, VOA broadcasts I. 75 weekly original hours of Azerbaijani-language radio
       content (with an additional 22. 75 hours of radio repeats weekly) that are carried on
       satellite (Turksat, Hotbird and Yamat) to Azerbaijan. VOA has not been allowed to
       broadcast on FM affiliates in Azerbaijan since 2009, and shortwave broadcasts were
       discontinued because of a lack of shortwave penetration to the region in 2013. The most
       recent audience research in Azerbaijan was conducted by USA GM in 2015, and at that
       time, only 0.4 percent of the population listened to VOA radio via satellite.

       Azerbaijan authorities have begun banning Western-based news outlets, including
       RFE/RL's Azeri website, although VOA's site is still accessible. Using radio resources
       to beef up VOA Azeri Service's on line and social media content offers a valuable
       opportunity to reach an audience with increasingly scarce news alternatives.

       Transmission in Sudan to Include MBN's Radio Sawa and VOA
       As outlined in the FY 2019 program plan, USAGM will shift and consolidate MBN radio
       tr~smissions in the Middle East and North African region. As part of this realignment,
       U&i.GM will transition AM and FM capabilities in Djibouti, Libya, Mauritania, and
       I\IJarocco to VOA, which will utilize a variety of relevant languages to reach audiences in
       those markets. No additional costs would be required to produce and supply VOA
       c8ntent, ~n_d.no staffing positions at VOA would be affected.
r:.J    0
ln      N
       W.ilh the ,government coup in April 2019, Sudan is now in turmoil, and different
       pf.6gramming is required to serve that country. This notification also serves to inform
       tfi'ijt MBN is planning to launch a new Radio Sawa Sudan service in Arabic-language,
       t~eting the specific needs of that audience. During the development of this service,
       MBN and VOA will share the FM transmissions to Sudan.

       Changing the format of the Khartoum FM from mostly music to news and information
       via MBN's Radio Sawa, supplemented by VOA-produced programming, will till a need
       for independent, objective radio news programming in an FM-oriented media market that
       is government-innuenced. While the new MBN format is being developed, VOA will
       broadcast on the Khartoum FM 12 hours per day with content from its English-to-Africa



                                                                                                 2

                                          Def. App. 231
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 232 of 392




          Service with Radio Sawa streaming 12 hours per day. pon launch of the new Sawa
          Sudan service, MBN will broadcast tar eted news and information 18-20 hours er da to
          the people of Sudan, and VOA will retain 4-6 hours of English-language programming.

          MBN's new Arabic service for Sudan is planned for launch by the end of the year. MBN
          will target Arabic-speakers, the majority population of the country. VOA programming
          will target elites, government officials, and emerging leaders in English, an official
          language of the country.

          No additional costs would be required to produce and supply the VOA content, and no
          staffing positions at VOA would be affected. The MBN Sawa Sudan service would be
          funded through reallocation of available resources. Through the new format and
          language mix, USAGM will reach Sudan more effectively and with more impact.

          RFE/RL Hungarian Service
          USAGM seeks to have RFE/RL re-launch a Hungarian Service to create and distribute
          Hungarian-language content. The Service would launch with a focus on digital distribution.

   While Hungary remains a member of the EU and NA TO, press and political freedom have
   sharply declined. In a first for an EU member, Freedom House downgraded Hungary's
   rating to ''partly free'' on its Freedom in the World index, and the country dropped 14
   places on Reporters Without Borders' 2019 press freedom ranking to number 87. The
   long-term deterioration of Hungary's media environment has accelerated in the past several
   years. The Orban Government has increasingly utilized official levers of power to
   '6\dermine a free press, while oligarchs close to the Orban government have steadily
   ~chased critical and independent outlets and turned their editorial lines to favor the
  ,government. In November 2018, 4 76 private media outlets- including TV channels, radio
  ~ations;newspapers, and websites-representing as much as 90 percent of the media
   market.in...,the country, were ''donated'' by their owners to a media foundation friendly to the
 ~overninent and protected from antitrust laws. Given Hungary's current state of affairs,
 a-J ung~ry may also be susceptible to increased Russian and Chinese influence.
~              '••
_....,,
 -t'::,;The proposed RFE/RL Hungarian Service would be focused on digital platforms, on the
,c.;., model of its recently re-launched Bulgarian and Romanian services. Around 80 percent
        of Hungarians have regular internet access, and the Internet is nearly as important a news
        source as television. The Hungarian government does not block or censor websites. The
        digital landscape is dominated by Western social media and a few large news sites and
        aggregators, several of which are potential partners for the new RFE/RL service.

     The agency estimates minimal costs for re-launching RFE/RL's Hungarian Service in FY
     2019, with a projection of approximately $500,000 for the service in FY 2020 in non-
     recurring startup costs, as well as a prorated portion of the annual costs with a goal of
     building out the service to its full capacity by the middle of next fiscal year. In FY 2021,
     the agency estimates operating and staffing costs at approximately $1 million to be
     funded out of existing resources.




                                                                                                 3

                                           Def. App. 232
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 233 of 392




         Establish Independent Internet Freedom Grantee
         I_he_USA.OM Internet freedom program supports the development and deployment of
         technologies to allow our journalists and audiences to safely and securely create, access,
         and share digital content without blockage, interference, or fear of reprisal from foreign
         censors. See section 7065(b )(2) of the FY' 19 Consolidated Appropriation Act, PL 116-6.
         Currently, significant portions of the USA GM Internet freedom program are
         implemented by Radio Free Asia's Open Technology Fund (OTF). USAGM proposes to
         provide funds to establish an independent non-profit grantee to implement the agency's
         Internet freedom programs. Rather than create a new grantee from whole cloth, OTF
         would be spun off as an independent grantee. The agency believes that this additional
         independence will be beneficial to the overall mission.

        This OTF Internet Freedom Grantee would be incorporated as a 501(c)(3) organization.
        Pursuant to 22 USC §6209(a)( I), the agency is authorized to incorporate a grantee; and
        per 22 USC §6204(a)(2 I), the agency may require that the grantee be governed in
        accordance with the other USA GM grantees - RFE/RL, RF A, and MBN - each of which
        is currently led by a bipartisan board, comprised of the agency·s federal board.

         As envisioned, this proposed grantee would combine the expertise and funding of the
         USA GM Office of Internet Freedom (OIF) and OTF to implement the agency's Internet
         freedom program. The creation of an independent Internet freedom grantee would
         maximize USAGM's Internet freedom investments by consolidating and streamlining the
         ~ncy's Internet freedom efforts into a single entity that would enjoy the flexibility of
        jie grantee form. This streamlined process would enable USAGM to strategically
(;)     ~pport.ea~h stage of the development pipeline in order to support technology at speed
       'mid scale, while also ensuring security. Further, the proposed grantee would enhance
f.)    c::aoordination with USAGM entities by creating a direct feedback loop between users and
Ct)   ~evelopers to ensure that the agency's Internet freedom investments are responsive and
      ~ailored to the needs to USAGM's journalists and audience members. Consolidating all
      ~these functions into an independent grantee would enable USAGM to lead a whole of
      ~ government approach to Internet freedom, and ensure that citizens and journalists around
         the world can safely access and share digital news and information without fear of
         repressive censorship or surveillance.

        Financial and programmatic oversight of the proposed Internet freedom grantee would
        continue to be performed by the USA GM Director of OIF or the equivalent.
        The agency estimates that the maximum costs for incorporating the proposed Internet
        freedom grantee in FY 2019 would not exceed $5,000, with residual start-up costs,
        recurring staffing expenses, and programmatic costs funded out of Internet freedom
        resources appropriated in FY 2020 and subsequent years.

        Funding Transfers for RFE/RL Infrastructure Improvements and RF A Mandarin
        USAGM is planning to leverage $1.2 million in transmission savings from the Office of
        Technology, Services, and Innovation (TSI) to support important investments in
        RFE/RL's studio infrastructure ($800,000) and in RFA Mandarin-language programming
        ($400,000), as described below.



                                                                                                 4

                                           Def. App. 233
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 234 of 392




                                        FY 2019 Post Trnnsftt Fuodlol[ Lenb (lllousnnds ors•
        Entin·                                     FY 2019 Pro11rnw Pina         Tr11osrers             Post C~ Len~L,
       1tlldlo-Fl'l'F£UrOD,l'/RAdl0"Llbem-      --               l~:63z--+ -                - soo--              - 124:,13:?--
        Radio Frtt Asln                                           +l.:!17                    +.100                   -1-1.617
        Trtboololl\·, Srr,·l«s, And lo11on1llob                  180.591                    -1.:!00 .               179.391



 •     RFEIRL Studio Infrastructure fmprovemenls - RFE.IRL is planning critical studio
       infrastructure upgrades that will enhance and expand its capacity for producing
       television and digital programming for the Russian-language Current Time network,
       the Persian-language VOA365 network, and other important target audiences.
       Specifically, the $800,000 identified in this notification would go toward building out
       the HY AC and electricity in under-utilized basement space in the RFE/RL
       headquarters building in the Czech Republic. Once the space's utilities are upgraded,
       RFE/RL can begin the next phase of infrastructure improvement, constructing a
       control room and studio with modern, industry-standard television news sets that can
       more effectively compete with RFE/RL's well-funded competitors in Russian, Eastern
       European, and Central Asian markets. The additional costs of constructing the control
       room, studio, and sets would be funded out of existing RFE/RL resources in FY 2020.

 •     RFA Programming/or USAGM's New Digilal Mandarin 2417 Network - USAGM is
       in the process of launching a new digital brand in Mandarin Chinese to counter
       China's disinformation efforts, reaching out to Mandarin-speakers inside the country
       and its extensive diaspora abroad. The network will offer digital, multimedia, and
       social media content appealing to a young, mainstream audience, in a voice that will
       be engaging, contemporary, and lively, posing questions that young Mandarin-
       speakers might not have previously confronted or heard from China's government-
       controlled media. According to USA GM' s 2017 national survey of China, more than
       70 percent of Chinese adults now have at least one smartphone and almost all
R1     reported surfing the web on their phones. When asked to name their top source for
 ••    news, those under age 45 are now more likely to name a digital source for news,
.:r
-.     rathet·than the government's news channel CCTV. Previously, CCTV was always
0:     cited as the top source for Chinese adults. Both VOA and RF A will contribute
o      content from existing resources, but the $400,000 identified here will be reallocated
~      frolJl TSI transmission savings in FY 2019 to accelerate RF A's capacity to quickly
g      contribute to the network. The network will require staff with demonstrated expertise
:i".   in Mandarin social media and with this younger demographic. USA GM will also
~      commission specialty digital programming for the project, using existing funds.

 We appreciate your continued support for USAGM . Should you have any questions, please
 contact Marta Mclellan Ross, Acting Director of Congressional Affairs, at 202-203-4517.




                                                                                                                                 5

                                                  Def. App. 234
                                   Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 235 of 392
                                                          Open Technology Fund
                                                                                 FY 2020 FINANCIAL PLAN
                                                                            October 1, 2019 Through September 30, 2020
   1U1412019




PERSONNEL COSTS
   Salaries
                                            octobor       NOfl_,.

                                                             29,850
                                                                        -·           January       febnary         MIM               Ap,11        May            JIIM       July        Aujust           septombor             FY2020




                                                                                                                                                                                                                                  29,850
  Benefits                                                   10.150                                                                                                                                                               10.150
  Total Salaries & Benefits                                  "° 000                            .             .                                           .              .          .                 .                            .wooo
               I
NON-PERSONNEL COSTS
   eon1rac1 Semces
   Travel & ~
                   I                                                                                                                                                                                                                    .
  Office   s~ _I                                                                                                                                                                                                                        .
  General & ~ Expenses                                                                                                                                                                                                                  .
  Technical & Cap;c4I Eipenses

GENERAL OPERA, GEXPENSES                                            .                          .             .                                           .              .          .                                 .
SUB-TOTALOTF      I                                   .      .W,000          .                 .                                .            .                                     .                                 .            ..0,000
                                                                                                                                                                                                                                        .
                                                                                                                                                        ...,.                                                             -·
      ~                                               4      :Ml                                                                                         .      ._,,.r.~                         -                            ·- @iii
                                                                             .j             ":I                                              •i
                                                                                                             "I   --   --   .   ~i                                                 ••                                1
                                                                                                                                                                                                                         ~-      -   ~"-'

   •execuuve Pat for CEO

                   I
                   I
   USAGM APPROVAL STATEMENT: USAGM Financial Plan Approva1 applies ta Open Technology Fund for
                                                                                                                                                                ,6., us. AGt:NCY FOR
                                                                                                                                                                , · ~ GLOBAL MEDIA
                                                                                                                                                                                        I=.=
                                                                                                                                                                                        :::;"..:.,
   Executive Slilacy and Benefits as of November 2019, in the amount or $40,000.00. Pursuant ta the Congressiona1
   Notification J"CN") dated August 29, 2019 and approved by Congress on September 19, 2019, recurring staffing
   expenses are to be funded out of Internet freedom resources appropriated in FY 2020 and subsequent years.
   Approval of Ute amounts reflected on this financia1 plan are not ta be misconstrued as a pro-rated amount of an
   annua1 budget for FY20. FY20 annual budgets will be distributed when a full-year appropriation is enacted and the
   FY20 USAGM Program Plan is finalized. Initiation of new programs (aka "New Starts") is prohibited under the
   continuing tesolution (CR). Please spend prudently during the CR period.




                                                                        \ ·. I
                                                                                 - - t,..




                                                              62 :~ Hd 02 AO'Jc;z



                                                                                            Def. App. 235
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 236 of 392




                                                   UNITED STATES
            U.S. AGENCY FOR                        BROADCASTING
                                                   BOARD OF
            GLOBAL MEDIA                           GOVERNORS



  330 Independence Avenue SW | Washington, DC 20237 | usagm.gov



                                                              February 14, 2020



The Honorable Lindsey Graham
Chairman
Subcommittee on State, Foreign Operations and Related Programs
Committee on Appropriations
United States Senate

Dear Mr. Chairman:

The U.S. Agency for Global Media (“USAGM” or “the Agency”) is pleased to submit its Fiscal
Year 2020 Operating Plan (i.e., “the Plan” or “the Program Plan”) and Congressional Notification,
pursuant to sections 7015(b) and 7061(a), as well as the “International Broadcasting Operations”
heading, of the FY 2020 Further Consolidated Appropriations Act, Public Law 116-94.

The mission of USAGM is to inform, engage, and connect people around the world in support of
freedom and democracy. USAGM accomplishes this mission through two federal entities: the
Voice of America (VOA) and the Office of Cuba Broadcasting (OCB); and four USAGM-
funded grantees: Radio Free Europe/Radio Liberty (RFE/RL), Radio Free Asia (RFA), the
Middle East Broadcasting Networks (MBN), and the Open Technology Fund (OTF), which was
established as an independent grantee at the end of FY 2019.

The USAGM’s five public service media organizations provide global audiences with accurate,
objective, and professional news and information programming on television, radio, internet, and
digital platforms. Meanwhile, OTF is dedicated to advancing internet freedom and ensuring that
USAGM journalists and audiences can safely create, access, and share digital news and other
information without fear of repressive online censorship or surveillance.

As required under section 7061(a), the Program Plan addresses the entirety of the $810.4 million
appropriated for USAGM under the Act: $798.7 million for International Broadcasting
Operations; and $11.7 million for Broadcasting Capital Improvements. Within this Plan,
USAGM is proposing $29.2 million in transfers across its entities (i.e., its Programs, Projects,
and Activities or “PPAs”) of which $20.0 million is reflected on the new OTF line. As noted, this
Plan also serves as notification as may be required by law, pursuant to section 7015(b) and the
“International Broadcasting Operations” heading.

This Program Plan includes the information listed below. In addition to formally required

Voice of America | Radio Free Europe/Radio Liberty | Office of Cuba Broadcasting | Radio Free Asia | Middle East Broadcasting Networks


                                                     Def. App. 236
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 237 of 392




notifications related to PPA transfers and other issues, planned funding levels for major
USAGM-targeted languages, languages identified in the FY 2020 Conference Report, and
language service and operational level funding tables for each entity have been included as
background for the Committees. The sections are as follows:

    1.    FY 2020 Program Plan Table (includes the net transfers among USAGM’s entities)
    2.    Table of Transfers between the Entities by Line Item
    3.    Funding for Languages Identified in the FY 2020 Conference Report
    4.    Internet Freedom Funding
    5.    Funding Estimates for Major Target Languages
    6.    Broadcasting Capital Improvements (BCI) Account
    7.    Office of Cuba Broadcasting (OCB) Shortwave Transmissions Reduction
    8.    Appendix A: Detailed Entity Funding Tables
    9.    Appendix B: Weekly Broadcast Hours


1. FY 2020 Program Plan Table

                                                U.S. Agency for Global Media
                                                     FY 2020 Program Plan
                                                           ($ in thousands)

 International Broadcasting Operations                                             FY 2020         +/-         FY 2020 Program
(Programs, Projects, and Activities)                                               Enacted     Adjustments           Plan
                             Federal Entities
Voice of America                                                               $      252,000 $       1,761 $           253,761
Office Cuba Broadcasting                                                       $       20,973 $         (75) $           20,898
International Broadcasting Bureau                                              $       65,291 $     (17,556) $           47,735
              Internet Freedom and Circumvention Activities (non-add)          $      20,000   $   (19,825) $              175
Technology, Services and Innovation                                            $      180,591 $      (3,076) $          177,515

                                                  Subtotal, Federal Entities   $     518,855   $    (18,946) $         499,909

                           Non-Federal Entities
Radio Free Europe/Radio Liberty                                                $      125,306 $        (846) $          124,460
Radio Free Asia                                                                $       44,223 $       1,414 $            45,637
Middle East Broadcasting Networks                                              $      110,312 $      (1,446) $          108,866
Open Technology Fund                                                           $             - $     19,825 $            19,825
                                           Subtotal, Non-Federal Entities      $     279,841   $    18,947     $       298,788

          Subtotal, International Broadcasting Operations (IBO)                $     798,696   $         1     $       798,697

Broadcasting Capital Improvements (BCI)                                        $      11,700   $             - $        11,700

                   Total, U.S. Agency for Global Media                         $     810,396   $         1     $       810,397




                                                                  2
                                                     Def. App. 237
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 238 of 392




2. Table of Transfers between the Entities by Line Item

As the Agency pursues coordination and cooperation across all entities and support operations, a
given entity may provide service(s) to another entity or entities. The adjustments column below
reflect these service-related transfers that enable the Agency to better carry out its mission. The
total transfers by PPA in the tables below correspond to the adjustments column in the table in
section 1.

                     Voice of America (VOA) Transfers                      Ins           Outs             VOA TOTAL
TSI - Mobile Phone Expenses                                            $    18,607
TSI - Facilities Expenses                                              $    31,700
TSI - Abuja Training                                                   $    25,000
TSI - Persian IT                                                       $   137,000
RFE/RL - Current Time Graphics                                         $    26,500
IBB - Avue HR System                                                   $   610,747
IBB - DCSA Background Investigations                                                 $     (598,697)
IBB - Phase 1 HR system enhancement                                                  $     (315,487)
TSI - Mobile Phone Expenses                                                          $      (29,490)
TSI - Global Mandarin                                                  $ 1,900,000
RFE/RL - News Wire service                                             $    56,948
MBN - News Wire service                                                $    50,757
OCB - News Wire service                                                $    13,912
RFA - News Wire service                                                $     9,434
TSI - One position/.58 FTE                                                         $        (110,662)
IBB - Half Year salary                                                             $         (65,633)
                                                Total, VOA Transfers   $ 2,880,605 $      (1,119,969) $      1,760,636

             Office of Cuba Broadcasting (OCB) Transfers                   Ins           Outs             OCB TOTAL
IBB - Avue FR System                                               $        38,111
IBB- DCSA Background Investigations                                                $        (66,035)
IBB - Phase 1 HR system enhancement                                                $        (33,093)
VOA - News Wire service                                                            $        (13,912)
                                              Total, OCB Transfers $        38,111 $       (113,040) $         (74,929)




                                                           3
                                               Def. App. 238
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 239 of 392




                International Broadcasting Bureau (IBB)                           Ins           Outs         IBB TOTAL
TSI - Reverse FY 2019 Transfer for OPR Research                                             $    (40,000)
RFA - Research                                                                $    89,840
TSI - Contract Support (OPR)                                                  $    70,000
RFE/RL - CEEMC Repayment                                                      $   370,135
VOA - DCSA Background Investigations                                          $   598,697
VOA - Phase 1 HR system enhancement                                           $   315,487
TSI- DCSA Background Investigations                                           $    80,578
TSI - Phase 1 HR system enhancement                                           $    55,786
OCB- DCSA Background Investigations                                           $    66,035
OCB - Phase 1 HR system enhancement                                           $    33,093
MBN- DCSA Background Investigations                                           $   700,000
RFA- DCSA Background Investigations                                           $   200,000
RFE/RL- DCSA Background Investigations                                        $   600,000
TSI - Representation Funds                                                                  $      (1,900)
RFE/RL -Travel                                                                              $      (5,688)
RFA - Sensitive population survey                                                           $ (213,000)
OTF - Internet Freedom Funding                                                              $ (20,000,000)
OTF Oversight                                                                 $   175,000
RFE/RL - OPR - Research project for Countering Disinformation                             $      (3,000)
VOA - Half Year salary                                                        $    65,633
VOA - Avue HR System                                                          $       -   $ (610,747)
TSI - Avue HR System                                                                      $     (64,312)
OCB - Avue FR System                                                                      $     (38,111)
                                                   Total, IBB Transfers       $ 3,420,284 $ (20,976,758) $    (17,556,474)

         Technology, Services, and Innovation (TSI) Transfers                     Ins           Outs         TSI TOTAL
IBB - Reverse FY 2019 Transfer for OPR Research                               $    40,000
RFE/RL - Travel/Training for Current Time Affiliate in Kyrgyzstan, Next TV    $     1,000
VOA - Mobile Phone Expenses                                                                 $    (18,607)
VOA - Facilities Expenses                                                                   $    (31,700)
VOA - Abuja Training                                                                        $    (25,000)
VOA - Persian Internet Costs (Azure)                                                        $   (137,000)
IBB - Contract Support (OPR)                                                                $    (70,000)
IBB - Avue HR System                                                          $    64,312
IBB- DCSA Background Investigations                                                         $    (80,578)
IBB - Phase 1 HR system enhancement                                                         $    (55,786)
RFA - Global Mandarin                                                                       $ (1,500,000)
VOA - Mobile Phone Expenses                                                   $    29,490
VOA - Global Mandarin                                                                       $ (1,900,000)
IBB - Representation Funds                                                    $     1,900
VOA- One position/.58 FTE                                                     $   110,662
RFE/RL - Studio upgrade                                                                   $ (200,000)
MBN - Satellite Broadcast service                                             $   695,859
                                                       Total, TSI Transfers   $   943,223 $ (4,018,671) $      (3,075,448)




                                                              4
                                                  Def. App. 239
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 240 of 392




         Radio Free Europe/Radio Liberty (RFE/RL) Transfers                       Ins           Outs      RFE/RL TOTAL
VOA - CT Graphics                                                                           $    (26,500)
TSI - Travel/Training for Current Time Affiliate in Kyrgyzstan, Next TV                     $     (1,000)
IBB -Travel                                                                   $     5,688
IBB - OPR - Research project for Countering Disinformation                    $     3,000
IBB - CEEMC Repayment                                                                       $   (370,135)
IBB- DCSA Background Investigations                                                         $   (600,000)
TSI - Studio upgrade                                                          $   200,000
VOA - News Wire service                                                                   $    (56,948)
                                                    Total, RFE/RL Transfers   $   208,688 $ (1,054,583) $         (845,895)

                    Radio Free Asia (RFA) Transfers                     Ins                     Outs          RFA TOTAL
IBB - Research Conducted by RFA                                                             $    (89,840)
IBB- DCSA Background Investigations                                                         $   (200,000)
TSI- Global Mandarin                                                $ 1,500,000
IBB - Sensitive population survey                                   $ 213,000
VOA - News Wire service                                                                     $     (9,434)
                                               Total, RFA Transfers $ 1,713,000             $   (299,274) $      1,413,726

         Middle East Broadcasting Networks (MBN) Transfers                        Ins          Outs        MBN TOTAL
IBB- DCSA Background Investigations                                                         $ (700,000)
TSI - Satellite Broadcast service                                                           $ (695,859)
VOA - News Wire service                                                                     $    (50,757)
                                             Total, MBN Transfers $                     -   $ (1,446,616) $   (1,446,616)

                      Open Technology Fund (OTF)                        Ins                     Outs          OTF TOTAL
IBB - Internet Freedom funding                                     $ 20,000,000
IBB - OTF Oversight                                                             $               (175,000)
                                              Total, OTF Transfers $ 20,000,000 $               (175,000) $     19,825,000

                                         Grand Total USAGM Transfers $ 29,203,911 $ (29,203,911) $                     -


Shared Wire Service Contract
The USAGM’s five public service media organizations have successfully centralized and streamlined
procurement of content, including graphics, photographs, text, and video, from news wire services
such as the Associated Press, Agence France-Presse, and Reuters. This streamlining is part of the
Agency’s effort to improve news production sharing across the networks that, in turn, will yield a
better product and control costs. The FY 2020 funding transfers to VOA from the four networks,
which are necessary to facilitate this joint procurement effort, amount to $131,051 in the chart above.

Background Investigations
USAGM is transferring $2.246 million to the International Broadcasting Bureau (IBB) for
projected background investigation costs. Based on a recommendation from the Office of the
Director of National Intelligence (ODNI), USAGM began having the U.S. Department of
Defense’s (DoD) Defense Counterintelligence and Security Agency (DCSA) perform background
investigations on USAGM employees and those employed by USAGM’s non-federal entities.

USAGM Human Resources Information System (HRIS) Migration Phase 1
For processing personnel actions, record-keeping and other human resources activities, USAGM currently


                                                              5
                                                  Def. App. 240
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 241 of 392




relies on the Defense Civilian Personnel Data System (DCPDS), which is operated by the DoD.
DoD is making significant upgrades to its system. During Phase 1 of this effort, USAGM will
leverage the core Defense Civilian HR Management System (DCHRMS) Human Resources
Information System (HRIS) configurations developed through a series of workshops with private
sector implementation partners. USAGM will incorporate the DCHRMS baseline configurations
and modify the product to incorporate Agency unique requirements.

The technology upgrade afforded from this migration will transition USAGM from DCPDS
HRIS, which is based on the Oracle E-Business Suite Federal human resources application, to a
SaaS solution with long-term benefits. The new HRIS will alleviate the burden of repeated
software license agreements for a SaaS maintenance structure, thus providing the opportunity for
operational cost benefits to the Agency.

USAGM’s HRIS migration will be funded through cost allocations from the federal entities.

VOA/RFA Global Mandarin Strategy
The largest programming-driven transfers in the table above are $1.9 million to VOA and $1.5
million to RFA to support the expansion of digital Mandarin-language content to audiences
around the world. This audience includes the extensive Chinese diaspora overseas and the
growing population of Chinese citizens travelling globally for business, leisure, and education.
The Mandarin Services at VOA and RFA supplement established programming from traditional
radio and satellite broadcasts while enabling a pivot of USAGM efforts toward new digital and
social media content for Mandarin-speakers worldwide. USAGM research suggests digital and
social media to be effective channels for information-seeking people to evade government
firewalls. Despite China’s aggressive and widespread actions to control media and the
information space inside China and regionally, both VOA and RFA have seen impressive
audience reach on digital platforms. In total, USAGM content reaches 67 million people weekly
in China – primarily on digital platforms. Research also indicates that VOA and RFA content is
regarded as highly trustworthy among well-educated Chinese adults. Given this combined $3.5
million investment in digital Mandarin programming across VOA and RFA, USAGM will
evaluate new programming and use impact metrics to make data-driven decisions on program
and content development, with the aim of successfully reaching target audiences. In addition to
Mandarin, USAGM is also building on successful programming in Cantonese, Tibetan, and
Uyghur, which is regularly cited by major news organizations around the world.

3. Funding for Languages Identified in the FY 2020 Conference Report

For the Committees’ background, this section summarizes the funding contained in the Program
Plan for the languages identified in the Conference Report for the FY 2020 enacted appropriations.

VOA and RFE/RL Countering Russian Disinformation
The FY 2020 Enacted Budget supports the work of Current Time – the 24/7 Russian-language
TV and digital network led by RFE/RL in cooperation with VOA – in countering Kremlin-
controlled disinformation campaigns.

VOA and RFE/RL collaborate to deliver the Current Time network, offering audiences objective


                                                6
                                      Def. App. 241
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 242 of 392




news and information about and from America that would otherwise be non-existent in the
Russian-language media market. The FY 2020 Enacted Budget supports Current Time’s strategic
efforts to expand and enhance cross-platform programming for Russian-speakers across Russia,
Ukraine, Central Asia, the Caucasus, the Baltics, Eastern Europe, and as far away as Israel.
Access to the network’s factual, accurate, topical and trustworthy content serves as a reality
check on disinformation that is driving conflict and seeding anti-Americanism in the region. For
examples, through the Current Time TV network and digital properties, VOA will play a critical
role in the coverage of the United States elections. VOA will expand and enhance its multimedia
reporting to explain the United States democratic process and share America’s democratic
experience, primarily focusing on issues targeted by Russian disinformation campaigns.

Current Time seeks to further build on its already strong engagement with Russian-speaking
audiences. Its cross-platform content will maximize on-the-ground reporting, live news, human
storytelling, media literacy, and fact-checking aimed at building trust among audiences who are
fed a steady diet of state-run media. In FY 2020, Current Time will continue to grow its digital
reach. Beyond its 12 affiliates inside Russia, the network will expand its presence on Over-The-
Top (OTT) platforms and push for licensing agreements that would allow greater access to its
content via satellite and cable distribution.

FY 2020 is a politically packed year across Eurasia, with critical elections in Belarus, Tajikistan,
Kyrgyzstan, and Georgia – all countries that are vulnerable to pro-Kremlin influence and
manipulation of the local media environment. Current Time, which provided live, on-the-ground,
and multi-city coverage of recent key elections in Russia and Ukraine, in addition to live
breaking-news coverage from locations throughout Eurasia, seeks to build on its achievements in
live coverage. This will ensure that the network provides audiences with a steady around-the-
clock flow of information that sets the news agenda, rather than simply responds to the one set
by the Kremlin.

Current Time will also build on the strength of its main counter-disinformation brand, Footage
vs. Footage, which juxtaposes different examples of television news coverage to demonstrate
how different countries cover the same issue according to their political interests. The program
has become one of RFE/RL and Current Time’s strongest weapons in highlighting the pervasive
disinformation campaigns waged by Russian state-run media. It covers issues as varied as
pension reform and medical costs to the Russia-led war in Donbas and Iran’s recent admission of
involvement in the missile strike that brought down a Ukrainian passenger jet. In FY 2020,
Current Time seeks to expand the regional distribution of Footage vs. Footage, currently
available on seven affiliates, by actively promoting it to potential partners throughout the
Russian periphery. Footage vs. Footage is also working more extensively with Current Time
regional correspondents and all of RFE/RL’s language services to highlight the growing spread
of disinformation across Eurasia.

VOA Latin American Division
In FY 2020, the VOA Spanish Service will add a daily radio program as well as additional
content for video and social media. VOA’s content is also featured prominently on media
partners in the region including leading websites and digital video outlets. The audio program
will be distributed via satellite, to media partners in Venezuela as well as through alternative


                                                 7
                                       Def. App. 242
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 243 of 392




distribution channels that include social media as well as Telegram, WhatsApp channels and
groups. USAGM Marketing Office is seeking additional media partners in the interior of
Venezuela to add distribution venues. The additional coverage has made Venezuela the top
country in digital traffic for VOA’s Spanish-language digital channels. VOA has leveraged
WhatsApp’s group chats to connect directly to Venezuelans for coverage ideas and feedback.
VOA provides live coverage of events in the United States and Venezuela that are of interest to
the audience and its on-the-ground reporters in Caracas appear on major networks throughout
Latin America, including in Nicaragua, Honduras, Guatemala, Argentina, El Salvador, Mexico,
Colombia, Ecuador, Chile, and Argentina.

VOA’s Spanish Service also expanded coverage of Central America – including in Nicaragua,
Guatemala, Honduras, and El Salvador. With additional funding in FY 2020, the Service
continues to provide unique content targeted to Central American media partners. At the request
of those partners, the Service also produces special programming focused on policy and social
solutions, which feature local organizations and individuals that fight gang violence and support
opportunities for youth.

In FY 2020, the Service will increase its programming to Central America with a weekly
multimedia news and analysis program and additional co-productions with radio and television
media partners in the region.

VOA and RFA Tibetan Programming
The VOA Tibetan Service continues to reach its target audience in Tibet and beyond with
uncensored, engaging news and information on television, shortwave and satellite radio, web,
and social media platforms. This objective content is otherwise unavailable to Tibetans who are
restricted to Chinese state-controlled media given their highly censored environment. VOA
Tibetan provides a forum for critical discussions among Tibetans worldwide on political,
cultural, and social issues, discussions that further the audience’s understanding of their own
circumstances and ideas of freedom and democracy.

In FY 2019, VOA’s Tibetan Service launched two talk shows, BhoMe (Women Transforming),
which discusses global changes in the role of women in society, and Pelok (Book Review),
which features books and authors from all over the world. Many Tibetans have restrictive access
to books, and Pelok has become a popular program. So popular that, in fact, Tibetan media
created a show modeled after it.

In FY 2020, RFA’s Tibetan Service will break day-to-day local stories and produce investigative
reports on Tibetans’ efforts to preserve their identity, culture, language, natural environment, and
history. The Service will look at how Tibetans push back against the ruling Chinese
government’s influence in these areas and on the suppression of their fundamental human rights.
China’s monitoring of Tibetans increasingly relies on the same digital technologies deployed in
areas where ethnic Uyghurs reside. RFA is paying particular attention to the increase in forced
resettlement of nomadic Tibetans into urban areas and the evidence of more invasive control of
Tibetans both inside and outside the Tibetan Autonomous Region. This includes expanded
coverage of the Dalai Lama, a topic of great importance to Tibetans living under Communist
Chinese Party (CCP) rule.


                                                 8
                                       Def. App. 243
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 244 of 392




RFA Tibetan prioritizes hiring stringers with strong in-country networks. The Service is also
exploring opportunities to use satellite imagery to track detention centers, prisons, and large
Chinese infrastructure projects such as railroads, tunnels, dams, and mining operations, all of
which are dislocating Tibetan nomads. RFA will use original content from its Tibetan, Uyghur,
Mandarin, and Cantonese Services to promote inter-ethnic understanding and harmony. These
original materials can be translated across the Services and used for cross-cultural education.

RFA Uyghur Programming
In FY 2020, the RFA Uyghur Service is focusing on maintaining its strong radio and video
programming, increasing translation abilities, and expanding social media efforts to provide its
unique reporting to a broader international audience. The Uyghur Service’s coverage of China’s
brutal incarceration of millions of ethnic Uyghur Muslims in camps and its deployment of
modern technologies to control all aspects of life within the Xinjiang Uyghur Autonomous
Region (XUAR) has alerted the outside world to this dire human rights crisis. Despite the
detention of RFA Uyghur reporters’ families since 2017 and ongoing direct threats in response to
their reporting, the Service continues to serve as the most credible news source on the Chinese
government’s crackdown.

The Service will expand its social media in FY 2020 to reach Uyghurs in the global diaspora –
from central Asia to Turkey to Western Europe and beyond. Its video, audio, and infographic
content for social media platforms are already very popular among the Uyghur exile community,
who then share the content with family and friends in XUAR through a variety of means. In
addition, the Uyghur Service’s FY 2020 initiatives include increasing the volume of original
online and video content. This effort is prompted by a recent survey of refugees and travelers,
which made a strong recommendation for an increase of RFA’s Uyghur Service content.

To help engage diaspora audiences through online and social media content, and increase
coverage of those who have escaped XUAR, RFA Uyghur will establish a three-person video
team. The team will take on the challenge of timely production of video clips and programs and
customize video content for social media and messaging platforms most widely used inside and
outside of China. The Service will provide social media content in Cyrillic as well as Arabic and
Roman fonts to reach a wider audience.

4. Internet Freedom Funding

The Program Plan provides $20 million to the Open Technology Fund for internet freedom
programs and $1.2 million to RFA for associated staffing costs.

Open Technology Fund
OTF works to advance internet freedom in repressive environments by supporting the research,
development, implementation, and maintenance of technologies that provide secure and
uncensored access to USAGM’s content and the broader internet in order to rapidly respond to
evolving censorship threats around the world.

In September 2019, OTF was incorporated as an independent non-profit 501(c)(3) organization


                                                9
                                      Def. App. 244
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 245 of 392




and became the fourth USAGM-funded grantee. OTF was first established as a pilot program at
RFA in 2012. Over the last seven years, OTF supported pioneering internet freedom
technologies that counter attempts by authoritarian governments to restrict freedom online.
Today, over two billion people globally use OTF-supported technology daily, and more than
two-thirds of all mobile phone users have OTF-incubated technology on their devices.
As non-federal entity, OTF is fully enabled to support and expand USAGM’s internet freedom
efforts with the flexibility, speed, and due diligence needed to empower innovation and compete
against well-resourced and aggressive adversaries to a free and open internet.

OTF provides direct internet freedom assistance to USAGM’s five networks. This includes
improving the digital security of USAGM’s entities and journalists, making USAGM’s websites and
applications more secure and resistant to censorship, providing customized and secure tip lines for
sources, and deploying leading internet freedom technologies to ensure that audiences can access
USAGM content despite increasing censorship. This expanded support via OTF ensures that
USAGM’s journalists and audiences have the tools they need to safely access the internet and
circumvent censorship.

OTF Staffing
The OTF team currently consists of twelve full-time team members: one CEO, one Principal
Director, one Deputy Director, one Director of Technology, one General Counsel, one Director
of Research, one Director of Digital Security, three program managers, one program specialist,
and one communications and outreach coordinator.

As a whole, the team is rich with experience in the field of internet freedom. OTF’s program
managers include technical and implementation experts with deep knowledge of the regions
where OTF’s efforts are most needed. OTF’s technical experts are developers, computer science
experts, and digital security trainers/auditors. OTF’s implementation experts have led technology
and digital security initiatives for independent media outlets and human rights organizations
around the world. OTF will hire up to six additional staff members over the next year to fully
support OTF’s operations, particularly in the areas of finance and accounting, external relations,
and program management.

Office of Internet Freedom
As detailed below, of the $20 million allocated for internet freedom programs, USAGM intends
to transfer $175,000 for the Office of Internet Freedom (OIF) in IBB to support OIF’s oversight
activities, including monitoring and evaluation efforts.

USAGM senior leadership, vis-à-vis OIF, will continue to provide oversight of all OTF
activities. OTF’s day-to-day work will be monitored by the OIF Director, and its finance and
accounting will be monitored by USAGM’s Chief Financial Officer.

As required by Public Law 116-94, 7050(c), a detailed Internet Freedom Spend Plan, describing
the activities funded by the $20 million identified here, will be submitted separately within 90
days of enactment.

5. Funding Estimates for Major Target Languages


                                                10
                                      Def. App. 245
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 246 of 392




For the Committees’ background, this section summarizes the funding contained in the Program
Plan for certain major languages targeted by USAGM.

                                 FY 2020 RUSSIAN-LANGUAGE SERVICE

                                                             Language         Curre nt Time
                                        ($ in thousands)      Se rvice       TV and Digital    Total
                    Voice of America                       $         3,429   $          6,656 $ 10,085
                    Radio Fre e Europe/Radio Libe rty      $         7,876   $         11,820 $ 19,696
                                  Total                    $       11,305    $        18,476 $ 29,781


                                FY 2020 PERSIAN-LANGUAGE SERVICE
                                                                                         FY 2020
                    Entity ($ in thousands)
                                                                                       Program Plan
                    Voice of America                                                   $      16,789
                    Radio Free Europe/Radio Liberty                                    $      10,507
                                          Total                                        $     27,296


                              FY 2020 MANDARIN-LANGUAGE SERVICE
                                                                                         FY 2020
                    Entity ($ in thousands)
                                                                                       Program Plan
                    Voice of Ame rica                                                  $      12,342
                    Radio Fre e Asia                                                   $       6,087
                                                 Total                                 $     18,429


NOTE: Non-federal entity (RFE/RL and RFA) amounts are net of any prior year carryover balances,
focusing on the use of FY 2020 appropriated resources. The detailed entity funding tables in
Appendix A identify prior year carryover balances, in addition to FY 2020 appropriated resources.

6. Broadcasting Capital Improvements (BCI) Account

The proposed allocation of the $29.817 million provided for the BCI account is set forth in the table
below; the Agency expects to continue to use BCI funds for these or other such authorized purposes:




                                                                11
                                               Def. App. 246
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 247 of 392




                                       U.S. Agency for Global Media
                                  Broadcasting Capital Improvements (BCI)
                                          Program Plan Changes
                                                    ($ in Thousands)

                                                                       FY 2020                  FY 2020
                        Broadcasting Capital Improvements              Enacted                 Operating
                                                                        Level     Carryover      Plan
                Maintenance, Improvements, Replace and Repair (MIR       6,116        2,289        8,405
                   Continuing M&R                                         4,222          276        4,498
                   VOA TV M&R                                               615        1,551        2,166
                   Security M&R                                             582           81          663
                   HVAC System M&R                                          554          118          672
                   Office of Cuba Broadcasting                              143          263          406
                Upgrade of Existing Facilities Projects                  4,550       15,508       20,058
                   Network Realignment                                                   229          229
                   Kuwait Radio Farda SW Improvements/Realigning SW
                   Transmission Assets                                               14,786        14,786
                   Kuwait Continued Expansion                             4,550                     4,550
                   TV Studio Project                                                    140           140
                   Radio Master Control Project                                         303           303
                   Digital Media Systems                                                 50            50
                Satellites                                                1,034         320         1,354
                                 Grand Total BCI                        11,700       18,117       29,817


7. Office of Cuba Broadcasting (OCB) Shortwave Transmissions Reduction

OCB broadcasts 24-hours a day to Cuba from the Marathon, FL, medium wave transmitting
station; Greenville, NC, shortwave transmitting station; and 24-hour streaming internet services.
While OCB currently maintains a schedule of 24-hour daily transmissions of Radio Martí
programming to Cuba via these means, the decrease in appropriations for OCB in FY 2020 will
potentially necessitate a reduction in shortwave broadcasting hours. However, given the rise in
cell phone and internet usage on parts of the island, OCB will look to target digitally-connected
Cubans where circumvention of the regime’s censorship proves possible. As it does with all of
its entities, USAGM will make strategic and data-driven decisions around OCB broadcasting
hours, operations, and programming to best serve the organization’s vital mission of providing
quality, effective, and unbiased information and news to the Cuban people. More important than
maintaining historically established radio transmissions during those hours with little audience, is
to dynamically adjust to the needs of Cuban audiences, including younger Cubans, to provide
them with quality information as a counterbalance to regime disinformation and propaganda.

We appreciate your continued support for U.S. international media. Should you have any
questions, please contact Adam Tracy in USAGM’s Office of Congressional Affairs at 202-203-
4669.

Sincerely,




Kenneth Weinstein                                    Grant K. Turner
Chairman of the Board                                Chief Executive Officer and Director


                                                          12
                                             Def. App. 247
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 248 of 392




8. Appendix A: Detailed Entity Funding Tables
                                                   U.S. Agency for Global Media
                                                      Voice of America (VOA)
                                                       Program Plan Changes
                                                  ($ in thousands)
                                                                                                    FY 2020
                          Voice of America                                  FY 2020 Enacted                            Changes
                                                                                                  Program Plan


 VOA Director Office/Resource Management/Research/PR                    $                 7,047   $       8,837   $        1,790
 Digital Office, Strategy and Audience Engagement                       $                 1,000   $       1,000   $            -
 VOA Chief Digital Officer                                              $                 5,331   $       5,311   $          (20)
 Contract Journalists and Other Support                                 $                     -   $       3,439    $       3,439
                                              Subtotal, VOA Director    $                13,378   $      18,587   $$       5,209
                          1
Programming Directorate                                                 $                 9,814   $       8,507 $
                                                                                                                $          (1,307)
Studio and Production Operations
 Director of Operations                                                 $                 3,118   $       3,118   $            -
 Central Production Services Division                                   $                 9,531   $       9,531   $            -
 Operations Support Division                                            $                25,498   $      26,361   $          863
 Technical Support Division                                             $                 7,772   $       7,772   $            -
                             Subtotal, Associate Director, Operations   $                45,919   $      46,782   $          863
 Africa Division
  Division Chief                                                        $                 4,017   $       4,844   $          827
  Bambara Service                                                       $                   307   $         307   $            -
  Central Africa (Kinyarwanda, Kirundi)                                 $                 1,365   $       1,365   $            -
  English to Africa                                                     $                 5,594   $       5,594   $            -
  French To Africa Service                                              $                 4,415   $       4,415   $            -
  Hausa Service                                                         $                 3,424   $       3,424   $            -
  Horn Of Africa (Amharic, Tigrigna, Afaan Oromoo)                      $                 2,785   $       2,785   $            -
  Portuguese Service                                                    $                 1,434   $       1,434   $            -
  Somali Service                                                        $                 2,382   $       2,382   $            -
  Swahili Service                                                       $                 1,694   $       1,694   $            -
  Zimbabwe/Shona/Ndebele/English                                        $                 1,186   $       1,186   $            -
                                           Subtotal, Africa Division    $                28,603
                                                                                           ,      $      29,430
                                                                                                           ,      $          827
 East Asia & Pacific Division
  Division Chief                                                        $                 2,150   $       3,622   $        1,472
  Burmese Service                                                       $                 3,168   $       3,168   $            -
  Cantonese Service                                                     $                 1,187   $       1,187   $            -
  English to Asia                                                       $                   228   $         228   $            -
  Indonesian Service                                                    $                 6,173   $       6,173   $            -
  Khmer Service                                                         $                 2,431   $       2,431   $            -
  Korean Service                                                        $                 6,327   $       6,327   $            -
  Lao Service                                                           $                   754   $         754   $            -
  Mandarin Service                                                      $                12,342   $      12,342   $            -
  Thai Service                                                          $                   922   $         922   $            -
  Tibetan Service                                                       $                 3,344   $       3,344   $            -
  Vietnamese Service                                                    $                 2,241   $       2,241   $            -
                            Subtotal, East Asia & Pacific Division      $                41,267   $      42,739   $        1,472




                                                                13
                                                    Def. App. 248
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 249 of 392




                                                                                                  FY 2020
                         Voice of America                                 FY 2020 Enacted                           Changes
                                                                                                Program Plan

Eurasia Division
 Division Chief                                                       $                 2,791   $       2,306   $        (485)
 Albanian Service                                                     $                 1,355   $       1,355   $           -
 Armenian Service                                                     $                   545   $         545   $           -
 Bosnian Service                                                      $                   835   $         835   $           -
 Georgian Service                                                     $                   600   $         600   $           -
 Macedonian Service                                                   $                   352   $         352   $           -
 Russian Service                                                      $                10,085   $      10,085   $           -
 Serbian Service                                                      $                 1,248   $       1,248   $           -
 Ukrainian Service                                                    $                 2,601   $       2,601   $           -
                                         Subtotal, Eurasia Division   $                20,412   $      19,927   $        (485)
Latin America Division                                                                                          $           -
 Division Chief                                                       $                   606   $         607   $           1
 Creole Service                                                       $                 2,169   $       2,169   $           -
 Spanish Service                                                      $                 5,369   $       6,620   $       1,251
 Production Unit                                                      $                     -   $           -   $           -
                                Subtotal, Latin America Division      $                 8,144   $       9,396   $       1,252
South Asia Division
 Division Chief (South Asia + NECA)                                   $                 3,034   $       3,034   $            -
 Afghanistan Service                                                  $                 8,015   $       7,980   $          (35)
 VOA Radio Deewa (Pashto)                                             $                 5,083   $       5,083   $            -
 Azerbaijani Service                                                  $                   669   $         669   $            -
 Bangla Service                                                       $                 1,538   $       1,538   $            -
 Kurdish Service                                                      $                 4,571   $       4,071   $         (500)
 Turkish Service                                                      $                 3,420   $       2,920   $         (500)
 Urdu Service                                                         $                 5,661   $       4,861   $         (800)
 Uzbek Service                                                        $                   698   $         698   $            -
                                      Subtotal, South Asia Division   $                32,689   $      30,854   $       (1,835)
VOA Persian                                                           $                17,714   $      16,789 $          (925)


Central News
 VOA Central News                                                     $                25,805   $      24,160 $         (1,645)
 Home Leave & Transfer (HLT)                                          $                   207   $         207 $              -
                                            Subtotal, Central News    $                26,012   $      24,367 $         (1,645)
                                                                                                              $              -
 Los Angeles                                                          $                   317   $         532   $         215
 New York                                                             $                   840   $         345   $        (495)
 Silicon Valley                                                       $                   295   $         126   $        (169)
                                       Subtotal, Domestic Bureaus     $                 1,452   $       1,003   $        (449)




                                                                14
                                                   Def. App. 249
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 250 of 392




                                                                                                             FY 2020
                                  Voice of America                                   FY 2020 Enacted                              Changes
                                                                                                           Program Plan
     Overseas Bureaus and News Centers
      Bangkok                                                                   $                    958   $          754     $         (204)
      Beijing                                                                   $                    724   $          675     $          (49)
      Dakar                                                                     $                    299   $           26     $         (273)
      Hong Kong                                                                 $                    220   $          232     $           12
      Islamabad                                                                 $                    373   $          478     $          105
      Istanbul                                                                  $                    318   $          419     $          101
      Jakarta                                                                   $                    450   $          450     $            -
      Johannesburg                                                              $                    238   $          240     $            2
      London                                                                    $                  1,674   $        1,099     $         (575)
      Moscow                                                                    $                    340   $          163     $         (177)
      Nairobi                                                                   $                    411   $          631     $          220
      Seoul                                                                     $                    591   $          213     $         (378)
                                      Suntotal, Overseas Bureaus                $                  6,596   $        5,380     $       (1,216)

                              GRAND TOTAL, VOA                                  $                252,000 $        253,761 $           1,761
1
    Funding for Global Mandarin Network is included




.

                                                       U.S. Agency for Global Media
                                                     Office of Cuba Broadcasting (OCB)
                                                           Program Plan Changes
                                                                  ($ in thousands)
                                                                                                       FY 2020 Program
                           Office of Cuba Broadcasting                               FY 2020 Enacted                          Changes
                                                                                                             Plan
    OCB Directorate and Advisory Board                                               $           670    $           670   $             -
    Administration*                                                                  $         3,325    $         3,250   $             (75)
    Radio Marti                                                                      $         3,905    $         3,905   $             -
    New Media                                                                        $         2,027    $         2,027   $             -
    Central News                                                                     $         3,057    $         3,057   $             -
    TV Marti                                                                         $         2,695    $         2,695   $             -
    Technical Operations                                                             $         1,525    $         1,525   $             -
    Computer Services                                                                $         1,010    $         1,010   $             -
    Greenville Transmitting Station                                                  $         2,759    $         2,759   $             -
                          GRAND TOTAL, OCB                                           $        20,973    $       20,898    $             (75)
    *Administration includes office space and guard service.




                                                                        15
                                                               Def. App. 250
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 251 of 392




                                  U.S. Agency for Global Media
                            International Broadcasting Bureau (IBB)
                                     Program Plan Changes
                                             ($ in thousands)
                                                                                FY 2020
                                                                FY 2020
            International Broadcasting Bureau                                   Program          Changes
                                                                Enacted
                                                                                  Plan
 Total, CEO Office                                              $     2,651   $      2,651   $          -
 Total, Office of Management Services                           $     3,237   $      5,312   $        2,075
 Total, Office of Chief Financial Officer                       $    13,279   $     11,824   $       (1,455)
 Office of Policy and Research                                  $     7,053   $      8,725   $        1,672
 Office of Communications and External Affairs                  $     1,471   $      2,322   $          851
 Office of General Counsel                                      $     2,234   $      2,234   $          -
 Office of Contracting and Procurement                          $     3,915   $      2,642   $       (1,273)
 Office of Human Resources                                      $     6,050   $      5,408   $         (642)
 Office of Workforce Support and Development                    $     1,102   $      1,459   $          357
 Office of Civil Rights                                         $     1,067   $      1,057   $          (10)
 Office of Policy                                               $       939   $        939   $          -
 Office of Security                                             $     2,127   $      2,269   $          142
 Office of Internet Freedom                                     $       166   $        896   $          730
                   GRAND TOTAL, IBB                             $   45,291    $ 47,738       $       2,448
* 20M was transferred out of OIF to OTF




                                                   16
                                          Def. App. 251
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 252 of 392




                                         U.S. Agency for Global Media
                             Office of Technology, Services, and Innovation (TSI)
                                            Program Plan Changes
                                                        ($ in thousands)
                                                                                  FY 2020          FY 2020
          Office of Technology, Services, and Innovation                                                           Changes
                                                                                  Enacted       Program Plan
Technology, Services, and Innovation Director
 Director                                                                                215    $        215 $            -
 Home Leave & Transfer (HLT)                                                             411    $        411 $            -
                                                     Subtotal, TSI Director   $          626    $        626 $            -
Office of the CIO                                                                     10,385    $     10,686 $            301
 Global Networks Division                                                              9,407    $      9,164 $           (243)
 Satellites                                                                           16,982    $     17,678 $            696
 Satellite Carryover                                                                   3,726    $      3,726 $            -
                                                Subtotal, Office of the CIO   $       40,500    $     41,254 $            754
Information Technology Directorate                                                    15,573    $     15,537 $            (36)
Technology Support Directorate                                                         8,004    $      7,979 $            (25)
Office of Business Development                                                         3,088    $      3,088 $            -
   Regional Marketing Offices                                                         10,965    $     10,965 $            -
                               Subtotal, Office of Business Development       $       14,053    $     14,053 $            -
Resource and Project Management Directorate                                            2,768    $      2,768 $            -
   Project Management                                                                    862    $        842 $            (20)
   Facilities Management                                                              34,907    $     34,877 $            (30)
                 Subtotal, Resource and Project Management Directorate        $       38,537    $     38,487 $            (50)
   Broadcast Technologies Division                                                     1,961    $      1,961 $            -
     Leased Transmissions                                                              5,347    $      3,653 $         (1,694)
     FM Transmissions                                                                  2,848    $      2,548 $           (300)
                               Subtotal, Broadcast Technologies Division      $       10,156    $      8,162 $         (1,994)
   Operations Division                                                                 1,987           1,952 $            (35)
     Worldwide Procurement (WWP)                                                       3,109           3,474 $            365
                                            Subtotal, Operations Division              5,096           5,426              330

  Stations Division
     Domestic Transmitting Stations
       Tinian                                                                          5,988           5,988   $             -
                                          Subtotal, Domestic Stations                  5,988           5,988                     -
     Overseas Transmitting Stations
      Afghanistan                                                                      3,581           3,581 $            -
      Botswana                                                                         2,624           2,624 $            -
      Germany                                                                         12,856          10,195 $         (2,661)
      Kuwait                                                                          12,828          12,828 $            -
      Philippines                                                                      5,494           5,744 $            250
      Sao Tome                                                                         3,570           3,607 $              37
      Thailand                                                                         4,077           4,396 $            319
                                          Subtotal, Overseas Stations                 45,030          42,975           (2,055)
  Monitoring Offices                                                                     754             754 $            -

  Reconcilation to Appropriation
     Satellite Carryover                                                              (3,726)         (3,726) $           -
                          GRAND TOTAL, TSI                                           180,591         177,515           (3,076)




                                                              17
                                                 Def. App. 252
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 253 of 392




                        U.S. Agency For Global Media
                  Radio Free Europe/Radio Liberty (RFE/RL)
                           Program Plan Changes
                                          ($ in thousands)

                                                          FY 2020          FY 2020
       Radio Free Europe/Radio Liberty                                                 Changes
                                                          Enacted       Program Plan
News Division
 Director                                                       2,633          2,623           (10)
 Marketing and Affiliates                                       1,104          1,104           -
Language Services
 Armenian                                                       1,911          1,911           -
 Azerbaijani                                                    1,910          1,910           -
 Balkans (Bosnian, Serbian, Albanian)                           4,820          4,760           (60)
 Belarusian                                                     2,307          2,307           -
 Bulgarian                                                        514            514           -
 Current Time TV and Digital                                   11,843         11,820           (24)
 Georgian                                                       2,356          2,356           -
 Hungarian                                                        -              -
 Kazakh                                                         1,633          1,633           -
 Kyrgyz                                                         2,206          2,205               (1)
 Radio Farda (Persian)                                         10,507         10,507           -
 Radio Free Afghanistan (Dari and Pashto)                       5,203          5,203           -
 Radio Mashaal (Pashto)                                         3,254          3,254           -
 Romanian to Moldova and Romania                                2,450          2,450           -
 Russian                                                        8,176          7,876          (300)
 North Caucasus (Chechen)                                       1,227          1,227           -
 Tajik                                                          1,976          1,976           -
 Tatar-Bashkir                                                  1,503          1,503           -
 Turkmen                                                          809            809           -
 Ukrainian                                                      4,710          4,690           (20)
 Uzbek                                                          1,552          1,552           -
 News and Current Affairs                                       4,821          4,821           -
 Multimedia Strategy, Development, and Training                 2,060          2,050           (10)
                       Subtotal, News Division                81,485         81,061          (425)
Office of the President                                         6,762          6,568          (194)
Technology Division                                            29,273         29,416           143
Finance Division                                                5,443          5,073          (370)
Human Resources Division                                        2,343          2,343           -
                                       Subtotal               43,821         43,400          (421)
           GRAND TOTAL, RFE/RL                               125,306        124,460          (846)
In addition to the FY 2020 Enacted level there is $10,494 available in prior year carryover balances

                                                     18
                                          Def. App. 253
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 254 of 392




                                    U.S. Agency for Global Media
                                       Radio Free Asia (RFA)
                                       Program Plan Changes
                                                  ($ in thousands)
                                                                         FY 2020            FY 2020
                      Radio Free Asia                                                                      Changes
                                                                         Enacted          Program Plan
Programming Division
 Executive Editor                                                    $        2,379   $            2,379   $     -

 Program Services
  Burmese Service                                                    $        1,831   $            1,831 $        -
  Cambodian Service                                                  $        1,795   $            1,795 $        -
  Cantonese Service                                                  $        1,115   $            1,115 $        -
  Korean Service                                                     $        2,912   $            2,912 $        -
  Korea DPRK TV                                                      $          -     $              -   $        -
  Laotian Service                                                    $        1,487   $            1,487 $        -
  Mandarin Service                                                   $        4,212   $            4,212 $        -
  Global Mandarin                                                    $          -     $            1,500 $      1,500
  Tibetan Service                                                    $        4,473   $            4,473 $        -
  Uyghur Service                                                     $        1,519   $            1,719 $        200
  Vietnamese Service                                                 $        1,233   $            1,233 $        -
 Program Offices                                                                                         $        -
  Bangkok Office                                                     $          123   $              123 $        -
  Dharamsala Office                                                  $          104   $              104 $        -
  Hong Kong Office                                                   $        1,189   $            1,189 $        -
  Phnom Penh Office                                                  $          -     $              -   $        -
  Seoul Office                                                       $        1,108   $            1,108 $        -
  Taipei Office                                                      $          566   $              566 $        -
  Yangon Office                                                      $          525   $              525 $        -
                           Subtotal, Programming Division            $      26,571    $          28,271 $      1,700

Office of the President                                               $          811 $              811 $         -
Internet Freedom Salaries (Open Technology Fund)                     $         1,200 $            1,200 $         -
Internet Freedom                                                     $           -    $             -   $         -
Research, Training, and Evaluation                                    $          757 $              881 $         124
Technical Operations                                                 $         7,969 $            7,769 $        (200)
HQ Facilities                                                        $         4,227 $            4,017 $        (210)
Communications                                                        $          293 $              293 $         -
Finance                                                              $         1,990 $            1,990 $         -
Human Resources                                                       $          405 $              405 $         -
Subtotal, Administration, Management, and Finance                     $     17,652 $            17,366 $        (286)
                   GRAND TOTAL, RFA                                   $     44,223 $            45,637 $       1,414
In addition to FY2020 Enacted level, there is $1,779 available in prior year carryover balances




                                                        19
                                             Def. App. 254
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 255 of 392




                                   U.S. Agency for Global Media
                           Middle East Broadcasting Networks, Inc. (MBN)
                                       Program Plan Changes

                                             ($ in thousands)
                                                                                    FY 2020
                                                                         FY 2020
              Middle East Broadcasting Networks                                     Program     Changes
                                                                         Enacted
                                                                                      Plan
Programming
Alhurra Television                                              $          29,674   $ 29,674 $         -
Radio Sawa                                                      $           5,469   $ 5,469 $          -
MBN Digital                                                     $          10,143   $ 10,143 $         -
                                          Subtotal, Programming $          45,286   $ 45,286 $         -
Overseas Offices                                                     I
 Iraq                                                           $           5,937   $ 5,937 $          -
 Pan Arab                                                       $          16,356   $ 16,356 $         -
   Beirut                                                       $           3,291   $ 3,291 $          -
   Cairo                                                        $             998   $    998 $         -
   Dubai                                                        $          11,027   $ 11,027 $         -
   Jerusalem                                                    $           1,040   $ 1,040 $          -
 Maghreb                                                        $           1,092   $ 1,092 $          -
   Rabat                                                        $             827   $    827 $         -
   Tunis                                                        $             265   $    265 $         -
                                     Subtotal, Overseas Offices $          23,385   $ 23,385 $         -

Technical Operations                                                   $ 22,633 $ 21,886 $             (747)
Administration                                                         $ 12,180 $ 11,480 $             (700)
Creative Services                                                      $     4,328 $ 4,328 $            -
                                                    Subtotal, MBN $ 107,812 $ 106,365 $ (1,447)
 Balances Out - Carryover                                              $     2,500 $ 2,500 $            -
                     GRAND TOTAL, MBN                                  $ 110,312 $ 108,865 $ (1,447)
 In addition to the FY 2020 Enacted level, there is $17,733 available in prior year carryover balances


                               U.S. Agency for Global Media
                               Open Technology Fund (OTF)
                              FY 2020 Program Plan Changes
                                              ($ in thousands)
                                                                   FY 2020      FY 2020
                Open Technology Fund                                                        Changes
                                                                   Enacted    Program Plan
 Open Technology Fund Programs                                   $     20,000 $      19,825      (175)
             GRAND TOTAL, OTF                                    $    20,000 $      19,825 $    (175)




                                                    20
                                          Def. App. 255
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 256 of 392




                                          U.S. Agency for Global Media
                                     Funding from Outside Sources (estimated)
                                                FY 2019 - FY 2020
                                                        ($ In Whole Dollars)
                                                FY 2018/19       FY 2019       FY 2015/20 FY 2019/20   FY 2020
              Funds Source                                                                                          Totals
                                                  Funds           Funds          Funds      Funds       Funds
 United States Agency for International
 Development (USAID)                        $        66,525 $ 1,500,000                                          $ 1,566,525
 Department of State (DoS)                  $     2,431,762 $ 103,051 $ 2,546,000                                $ 5,080,813
 Centers for Disease Control (CDC)          $       200,000 $ 155,000               $ 240,000                    $    595,000
 United Stated Pacific Command (PACOM)                      $ 2,225,000                       $ 2,030,000        $ 4,255,000
               GRAND TOTAL                  $     2,698,287 $ 3,983,051 $ 2,546,000 $ 240,000 $ 2,030,000        $ 11,497,338




9. Appendix B: Weekly Broadcast Hours


                                          U.S. Agency for Global Media
                                            Weekly Broadcast Hours                                                              I
                                             Program Plan Changes
                                                                                    FY 2020       FY 2020
                            Language Service                                                                     Changes
                                                                                    Enacted     Program Plan
                                                Voice of America (VOA)                                                          I
Africa Division
  Bambara Service                                                                     8.00          8.00            0.0
  Central Africa (Kinyarwanda, Kirundi)                                               40.14         40.14           0.0
  English to Africa Service                                                          260.25        260.25           0.0
  French to Africa and the Trans Sahel                                               176.50        176.50           0.0
  Hausa Service                                                                       16.50         16.50           0.0
  Horn Of Africa (Amharic, Tigrigna, Afaan Oromoo)                                    34.50         34.50           0.0
  Portuguese Service                                                                  10.25         10.25           0.0
  Somali Service                                                                      31.41         31.41           0.0
  Swahili Service                                                                     16.78         16.78           0.0
  Zimbabwe/Shona/Ndebele/English                                                      17.00         17.00           0.0
                                                    Total, Africa Division           611.33        611.33           0.0
East Asia and Pacific Division
  Burmese Service                                                                     59.75         59.75            0.0
  Cantonese Service                                                                   54.67         54.67            0.0
  English to Asia Programs                                                            6.23          6.23             0.0
  Indonesian Service                                                                  58.87         58.87            0.0
  Khmer Service                                                                       11.24         11.24            0.0
  Korean Service                                                                      52.50         51.88           -0.6
  Lao Service                                                                         4.67          4.67             0.0
  Mandarin Service                                                                   185.50        185.50            0.0
  Thai Service                                                                        6.62          6.62             0.0
  Tibetan Service                                                                    204.00        204.00            0.0
  Vietnamese Service                                                                  7.00          3.50            -3.5
                                    Total, East Asia and Pacific Division            651.05        646.93           -4.1



                                                                21
                                                   Def. App. 256
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 257 of 392




                                  Weekly Broadcast Hours Continued
                                                                           FY 2020      FY 2020
                          Language Service                                                               Changes
                                                                           Enacted    Program Plan
                                                                                                     I             I
Eurasia Division
  Albanian Service                                                          3.67         3.67              0.00
  Armenian Service                                                          1.58         1.58              0.00
  Bosnian Service                                                           2.58         2.58              0.00
  Georgian Service                                                          1.42         1.42              0.00
  Macedonian Service                                                        1.05         1.05              0.00
  Russian Service                                                           11.17        12.50             1.33
  Serbian Service                                                           2.75         2.75              0.00
  Ukrainian Service                                                         2.83         2.83              0.00
                                               Total, Eurasia Division      27.05        28.38             1.33
Latin America Division                                                                                             I
  Creole Service                                                             17.83        17.83            0.00
  Spanish Service                                                           187.49       191.49            4.00
                                       Total, Latin America Division       205.32        209.32            4.00
South Asia Division
   Dari                                                                     31.67        31.67             0.00
   Pashto                                                                   31.67        31.67             0.00
  VOA Radio Deewa (Pashto)                                                  63.33        63.33             0.00
  Azerbaijani Service                                                       3.75         3.75              0.00
  Bangla Service                                                            11.02        11.02             0.00
  Kurdish Service                                                           65.10        65.10             0.00
  Turkish Service                                                           13.16        13.16             0.00
  Urdu Service                                                              78.04        78.04             0.00
  Uzbek Service                                                             4.50         4.50              0.00
                                             Total, South Asia Division    302.24        302.24            0.00

 Persian News Network                                                      168.00        168.00            0.00
                                                                                                     I
English
  Music (FM Team/Programming)                                                 178          178             0.00
  Learning English (VOA Programming)                                         91.53        91.53            0.00
  English News (News Center)                                                132.92       132.92            0.00
                                                        Total, English      402.45       402.45            0.00
                                                         TOTAL, VOA        2,367.44     2,368.65           1.21




                                                                          FY 2020   FY 2020
                         Language Service                                                                Changes
                                                                          Enacted Program Plan
                               Office of Cuba Broadcasting (OCB)
Radio Marti                                                               168.00        168.00             0.00
TV Marti                                                                  168.00        168.00             0.00
                                                      TOTAL, OCB 336.00                336.00             0.00



                                                          22
                                              Def. App. 257
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 258 of 392




OCB will maintain the current schedule of 24-hour daily transmissions of Radio Marti to Cuba
from the Marathon (Florida) medium wave transmitter and 24-hour streaming Internet
services. OCB will reduce some Radio Marti shortwave transmissions to Cuba in order to
maintain economical and effective service among all available radio delivery platforms using
available resources.


                             Language Service

                              Radio Free Europe/Radio Liberty (RFE/RL)
                                                                            FY 2020
                                                                            I             I
                                                                                      FY 2020
                                                                            Enacted Program Plan          IChanges


  Armenian                                                                        107.60          107.60            -
  Azerbaijani                                                                      74.60           74.60            -
  Balkans (Bosnian, Serbian, Albanian, Macedonian, Montenegrin, Croatian)          73.88           73.88            -
  Belarusian                                                                      168.00          168.00            -
  Bulgarian                                                                            -               -            -
  Current Time TV and Digital                                                     158.50          158.50            -
  Georgian                                                                         32.60           32.60            -
  Hungarian                                                                            -               -            -
  Kazakh                                                                            0.50            0.50            -
  Kyrgyz                                                                           68.60           68.60            -
  Radio Farda (Persian)                                                           168.00          168.00            -
  Radio Free Afghanistan (Dari and Pashto)                                         84.00           84.00            -
  Radio Mashaal (Pashto)                                                           63.00           63.00            -
  Romania (Romanian to Moldova)                                                    17.20           17.20            -
  Russian                                                                         168.00          168.00            -
  North Caucasus (Chechen)                                                             -               -            -
  Tajik                                                                            42.00           42.00            -
  Tatar-Bashkir                                                                        -               -            -
  Turkmen                                                                          56.00           56.00            -
  Ukrainian                                                                        60.60           60.60            -
  Uzbek                                                                           168.00          168.00            -
  News and Current Affairs                                                                             -            -
                                                           TOTAL, RFE/RL 1,511.08              1,511.08         -

                                                                                              FY 2020
                                                                                FY 2020
                             Language Service                                                 Program      Changes
                                                                                Enacted
                                                                                                Plan
                                            Radio Free Asia (RFA)
  Burmese Service                                                                   63.00         63.00                 -
  Cambodian Service                                                                     -             -                 -
  Cantonese Service                                                                 49.00         49.00                 -
  Korean Service                                                                    63.00         63.00                 -
  Laotian Service                                                                   42.00         42.00                 -
  Mandarin Service                                                                      -             -                 -
  Tibetan Service                                                                  154.00        154.00                 -
  Uyghur Service                                                                    42.00         42.00                 -
  Vietnamese Service                                                                    -             -                 -
                                                               TOTAL, RFA         413.00        413.00          -




                                                          23
                                              Def. App. 258
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 259 of 392




                                                            FY 2020        FY 2020
                       Language Service                                                  Changes
                                                            Enacted      Program Plan
                            Middle East Broadcating Network (MBN)
Alhurra                                                         336.00          336.00             -
   Alhurra Pan-Arab                                             168.00          168.00             -
   Alhurra Iraq                                                 168.00          168.00             -
Radio Sawa                                                      504.00          504.00             -
   Sawa Iraq                                                    168.00          168.00             -
   Sawa Levant                                                  168.00          168.00             -
   Sawa Sudan                                                   168.00          168.00             -
MBN Digital                                                     672.00          672.00             -
   Alhurra                                                      168.00          168.00             -
   Elsaha                                                       168.00          168.00             -
   Aswat Magharibyya                                            168.00          168.00             -
   Irfaa Sawtak                                                 168.00          168.00             -
                                               TOTAL, MBN    3,024.00        3,024.00          -




                                               24
                                          Def. App. 259
                Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 260 of 392




From:                          Thomas Layou <TLayou@usagm.gov>
Sent:                          Wednesday, February 26, 2020 1:53 PM
To:                            Libby Liu; John Barkhamer
Cc:                            laura@opentech.fund; Lauren Turner; Nat Kretchun; Grant Turner; David Kligerman;
                               Patrick Taylor; Marcus Murchison; Virginia Boateng
Subject:                       RE: OTF FY2019 unobligated funds transfer



Libby,

The process is a bit laborious, but compared to everything else that you had to do to set up a new organization
from scratch, this is fairly simple. To answer your question about Congressional notification; This transition
plan should be addressed in the Internet Freedom Spend Plan due to the Hill on No Later Than March 19, 2020
(which is 90 days after Enactment).

This transfer should be a part of a full plan to transition Prior Year (PY) funding from RFA’s OTF Program (An
Account) to the Newly established OTF Non-Federal Entity (Organization). Currently, the RFA OTF Program has
12.9 million dollars cash-on-hand, of which 5.9 million is unobligated in PY funds as of January 31, 2020. The
following steps need to occur in order to transfer funding from RFA to OTF:

    1. The RFA’s CFO needs to confirm and validate unobligated balances of the remaining funds based of
       reporting submitted as of January 31, 2020, making any transaction auditable;
    2. The accounting for PY funding needs to be reported by fiscal year for the sole purpose of amending the
       PY Grant Agreements for each fiscal year. Currently RFA is reporting funding across three fiscal years:
       FY17 through FY19;
    3. RFA’s CFO needs to review the currently reported 7.5 million in Unliquated Obligations (ULOs) to
       determine if these obligations are still valid and whether or not these funds should be deobligated and
       added to the current unobligated balance of funds for transfer to OTF;
    4. No-Year funds will need to be recaptured to the agency and be reapportioned and rewarded to the
       newly established OTF Organization to fulfill the same purpose. Because the funding is No-Year, there
       is no issue with a recapture by the Agency and a reward to the OTF;
    5. RFA’s CFO will need to revise the SF-425s and Financial Plans for each fiscal year to reflect the
       deduction to each Grant Award.

As always, the budget staff stands by ready to support both OTF & RFA through this process.

All the best,

Thom Layou
Director of Budget
Office: (202)203-4422
Cell: (202) 590-6957
TLayou@usagm.gov




                                                       1
                                             Def. App. 260
              Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 261 of 392




From: Libby Liu <libby@opentech.fund>
Sent: Wednesday, February 26, 2020 1:24 PM
To: John Barkhamer <JBarkhamer@usagm.gov>
Cc: Laura Cunningham <laura@opentech.fund>; Lauren Turner <lauren@opentech.fund>; Nat Kretchun
<nat@opentech.fund>; Grant Turner <GTurner@usagm.gov>; David Kligerman <dkligerman@usagm.gov>; Thomas
Layou <TLayou@usagm.gov>; Patrick Taylor <taylorp@rfa.org>
Subject: Re: OTF FY2019 unobligated funds transfer

Terrific!

Thank you!


Libby Liu
CEO
Open Technology Fund



       On Feb 26, 2020, at 12:29 PM, John Barkhamer <JBarkhamer@usagm.gov> wrote:


       Libby, I completely understand. This spinoff/startup has so many administrative quirks to deal
       with even as you push ahead on so many critical investments. Thom will circle back on the steps
       to move the money. And I defer to Dave on CNs, but am inclined to agree with you. This
       funding has already been CNed for OTF purposes.

       Regards,

       John


       From: Libby Liu <libby@opentech.fund>
       Sent: Wednesday, February 26, 2020 11:34 AM
       To: John Barkhamer
       Cc: Laura Cunningham; Lauren Turner; Nat Kretchun; Grant Turner; David Kligerman; Thomas
       Layou
       Subject: Re: OTF FY2019 unobligated funds transfer

       Hi John

       Thanks for this!! You’re right - I think there were just too many moving parts.

                                                       2
                                             Def. App. 261
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 262 of 392

The OTF at RFA transfer funds got superseded by all the effort to start the FY2020 Grant
Agreement

Can we initiate a transfer of $2m from RFA to USAGM to be in an amendment to the FY2020
OTF grant agreement while you all seek re-apportionment approvals? (This is a little more than
half the remaining unobligated OTF funds at RFA). The final transfer won’t happen until later
this year after outside auditors certify all the various balances.

David - I’m assuming that the Hill does not need a notification since this is IF funds for OTF
going to OTF to be spent on IF. Eg., although it is another entity, it is for the same use by the
same program.

Question: John, is this what you’d recommend for the MBN transfer as well?

Many thanks!

Libby

Libby Liu
CEO
Open Technology Fund



        On Feb 26, 2020, at 11:01 AM, John Barkhamer <JBarkhamer@usagm.gov>
        wrote:


        Please see USAGM’s response to this issue from two months ago. I encourage OTF and
        RFA not to wait another two months to start this process that could have been
        completed by now.

        From: Grant Turner
        Sent: Tuesday, February 25, 2020 9:40 AM
        To: Libby Liu <libby@opentech.fund>; David Kligerman <dkligerman@usagm.gov>; John
        Barkhamer <JBarkhamer@usagm.gov>; Thomas Layou <TLayou@usagm.gov>
        Cc: Laura Cunningham <laura@opentech.fund>; Lauren Turner
        <lauren@opentech.fund>; Nat Kretchun <nat@opentech.fund>
        Subject: Re: OTF FY2019 unobligated funds transfer

        I’m adding John and Thom as well.

        Grant
        Get Outlook for iOS

        From: Libby Liu <libby@opentech.fund>
        Sent: Monday, February 24, 2020 2:41:43 PM
        To: Grant Turner <GTurner@usagm.gov>; David Kligerman <dkligerman@usagm.gov>
        Cc: Laura Cunningham <laura@opentech.fund>; Lauren Turner
        <lauren@opentech.fund>; Nat Kretchun <nat@opentech.fund>
        Subject: OTF FY2019 unobligated funds transfer

                                                 3
                                       Def. App. 262
Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 263 of 392


 Hi all

 We are looking to find the easiest and quickest way to transfer unobligated OTF
 funds from RFA to OTF so we can spend down the FY2019 money.

 As you know, at OTF we have $3.6m-ish of FY2020 IF funds to use for new
 contracts but would like to use up the FY2019 funds before exhausting the
 FY2020 funds.

 Can this be done through a grantee to grantee transfer if both boards pass
 resolutions allowing for it? My hunch is that this would be far quicker than going
 back through USAGM & OMB & reprogramming...

 Please let us know if you agree,

 Thanks!

 Libby

 Libby Liu
 CEO
 Open Technology Fund

 <mime-attachment>




                                         4
                                Def. App. 263
               Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 264 of 392




From:                        Virginia Boateng <vboateng@usagm.gov>
Sent:                        Tuesday, June 16, 2020 4:18 PM
To:                          Libby Liu; laura@opentech.fund; Nat Kretchun
Cc:                          Heidi Pilloud; Patrick Taylor; John Barkhamer; Thomas Layou; Lillian Cheng; David
                             Kligerman; Marcus Murchison
Subject:                     FW: OTF FY-20 Grant Amendment #002 - FAIN:OT01-20-GO-00001 - Funding for July
                             - September, 2020
Attachments:                 OTF FY20 Grant Agreement Amdt. 002 - FAIN OT01-20-GO-00001.pdf; FY20 USAGM
                             Internet Freedom Spend Plan - Graham.pdf



Good afternoon Libby,

Please find attached, Amendment #002 to the OTF FY20 Grant Agreement between the
USAGM and OTF, which provides operational funds for July 1, 2020 through September
30, 2020, as approved in the FY2020 Internet Freedom Spend Plan Submission to
Congress pursuant to the FY-2020 Appropriations Bill – P.L. 116-94. The Financial
Assistance Identification Number (FAIN) for this Grant Award is OT01-20-GO-00001. At
this time, USAGM intends to approve the submitted financial plan for the period of July1
through September 30, 2020 in the amount of $11,047,128.

This amendment also includes the following attachments:
   • Attachment K - Internet Freedom Spend Plan Potluck, which reflects FY 2020
      Appropriated Funds Only
   • Internet Freedom Spend Plan approved April 23, 2020

Please provide a signed version of this Grant Amendment and your entity’s July –
September 2020 funding request in the amount of $11,047,128 in order to expedite the
payment process. We will provide a copy of the bilaterally signed version of this
agreement and the approved financial plan once all necessary signatures have been
obtained.

If you have any questions, please let me know.

Thanks,
Virginia

Virginia C. Boateng
Budget Analyst
U.S. Agency for Global Media (USAGM)
Office of the Chief Financial Officer
Budget Division
                                                     1
                                           Def. App. 264
           Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 265 of 392
(202) 203-4644
vboateng@usagm.gov




                                            2
                                    Def. App. 265
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 266 of 392




                               GRANT AGREEMENT
                                  BETWEEN THE
                       U.S. AGENCY FOR GLOBAL MEDIA AND
                             OPEN TECHNOLOGY FUND

                                 FAIN: OT01-20-GO-00001


GRANT FUNDS TABLE

                   FY 2020       Previous                                       Currency
                                                Current      New Award
                  PROGRAM         Award                                         gain/(loss)
                                                Award          Total
                    PLAN          Total                                      (Informational)
       Open
     Technology   $19,825,000   $8,777,872    $11,047,128    $19,825,000      Non-Reported
       Fund1
      Internet
                     N/A         $600,000          $0         $600,0002       Non-Reported
      Freedom
      TOTAL
                  $19,825,000   $9,377,872    $11,047,128    $20,425,000      Non-Reported
     FUNDING

This Agreement constitutes Amendment number two (002) (the “Amendment”) to the Fiscal Year
(“FY”) 2020 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA (“USAGM”)
and OPEN TECHNOLOGY FUND (“Non-Federal Entity”) signed in January 2020 (the “Grant
Agreement”). USAGM hereby grants an additional amount of $11,047,128 of no-year funds to
OPEN TECHNOLOGY FUND, up to $9,460,171 shall be used to support Internet freedom
projects. The remainder shall be used to fund OTF salaries and operations.

WHEREAS, funding has been made available pursuant to the Department of State, Foreign
Operations, and Related Programs Appropriations Act, 2020 of the Consolidated Appropriations
Act of 2020, H.R. 1865 / H. Res.765, (Div. G, P.L. 116-94, December 20, 2019) and the
corresponding Explanatory Statement (165 Cong. Rec. H11061 at H11428, December 17, 2019)
and Report(s) (H. Rept. 116-78, S. Rept. 116–126), the USAGM has submitted the Internet
Freedom Spend Plan and the necessary consultations have occurred, including with the Congress,
and such plans are finalized ȋ Ȍ;


With the additional amounts granted under this agreement, the total amount USAGM has granted
to the NFE for FY 2020 is $20,425,000, of which, $600,000 of the no-year funds are provided by
the Consolidated Appropriations Act of 2019 (Div. F, P.L. 116-6); and, $19,825,000 ȋup to


ͳ   ʹͲʹͲ  ͵ǡʹͲʹͲ
ʹ͵ǡʹͲʹͲǤ
ʹ$600,000  of the no-year funds were provided by the Consolidated Appropriations Act of 2019
(Div. F, P.L. 116-6). 
                                   ʹͲ  ȁͲͲͳȂ  ǣͲͳǦʹͲǦ ǦͲͲͲͲͳ




                                     Def. App. 266
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 267 of 392




$17,552,955 shall be used to support Internet freedom projects. The remainder shall be used to
fund OTF salaries and operations.) of the no-year funds are provided by the Further Consolidated
Appropriations Act, 2020, P.L. 116-94.


Except as otherwise expressly provided herein, the other provisions of the FY 2020 Grant
Agreement shall remain in full force and effect.




OPEN TECHNOLOGY FUND                               U.S. AGENCY FOR GLOBAL MEDIA




BY                                                 BY
Libby Liu                                          Michael Pack
CEO                                                Chief Executive Officer


DATE                                               DATE




                                  ʹͲ  ȁͲͲͳȂ  ǣͲͳǦʹͲǦ ǦͲͲͲͲͳ
                                     Def. App. 267
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 268 of 392




                                                ͵



                                       Open Technology Fund
                                            Spend Plan
                                             FY2020
Internet Freedom Fund                                                     $         7,000,000            35%
Technology at Scale Fund                                                  $         7,000,000            35%
Core Infrastructure Fund                                                  $            750,000             4%
Prototype Fund                                                            $             70,000             0%
Rapid Response Fund                                                       $            450,000             2%
OTF Labs                                                                  $         1,725,000              9%
Research Fellowships                                                      $            370,000             2%
USAGM Entity Support                                                      $            260,000             1%
OTF Summit                                                                $            200,000             1%
Programmatic Support                                                      $            150,000             1%
One-time Startup Costs                                                    $            500,000             3%
OTF Programmatic and Operations - Subtotal                                $        18,475,000            93%
OTF Staff                                                                 $         1,350,000              7%
OTF Staff - Subtotal                                                      $         1,350,000              7%
Grand Total, OTF                                                          $        19,825,000          100%





͵                   ʹͲʹͲ 
Ǥ    Ǥͺ
̈́ʹͳǡͲʹͷǡͲͲͲǡ  ̈́ͳǤʹ 
 Ǥǡ  
  ʹͲʹͲ  Ǥ                              ʹͲ  ȁͲͲͳȂ  ǣͲͳǦʹͲǦ ǦͲͲͲͲͳ




                                            Def. App. 268
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 269 of 392


                                       UNITED STATES
         U.S. AGENCY FOR               BROADCASTING
                                       BOARD OF
         GLOBAL MEDIA                  GOVERNORS



        330 Independence Avenue SW | Washington, DC 20237 | usagm.gov



                                                       $SULO, 20



7KH+RQRUDEOH/LQGVD\*UDKDP
&KDLUPDQ
6XEFRPPLWWHHRQ6WDWH)RUHLJQ2SHUDWLRQVDQG5HODWHG3URJUDPV
&RPPLWWHHRQ$SSURSULDWLRQV
8QLWHG6WDWHV6HQDWH

Dear 0U&KDLUPDQ:

7KH86$JHQF\IRU*OREDO0HGLD 86$*0 KHUHE\VXEPLWVWKLVUHSRUWSXUVXDQWWR6HFWLRQ
 E  RI WKH )XUWKHU &RQVROLGDWHG $SSURSULDWLRQV $FW  'LY * 3/    ,W
LV WKH DJHQF\¶V SODQ IRU SURJUDPV WR SURPRWH ,QWHUQHW IUHHGRP JOREDOO\ LQFOXGLQJ D
GHVFULSWLRQRIVDIHJXDUGVWRKHOSHQVXUHWKDWVXFKSURJUDPVDUHQRWXVHGIRULOOLFLWSXUSRVHV

Should you have any questions please contact Adam Tracy, Congressional Liaison, at
202-203-4669.


                                                       Sincerely,




                                                       *UDQW.7XUQHU
                                                       Chief Executive Officer and Director



Enclosure




                                                                                          Orh
                                                                                      ( ) llCltllOi.00.Y
                                                                                          flU~P



                                              PUBLIC Sf'.IIVICt: Ml:PIA

                                            Def. App. 269
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 270 of 392




                         U.S. Agency for Global Media
                     Internet Freedom FY 2020 Spend Plan

             Managing           FY 2018 IF          FY 2019 IF          FY 2020 IF
             Network              Actual              Actual             Projected


        USAGM/OIF                4,300,000           5,298,770            175,000


        RFA/OTF                  10,700,000          9,701,230           1,200,000


        OTF, Inc.                     0                  0               19,825,000


        Total                    15,000,000         15,000,000           21,200,000



Pursuant to the Further Consolidated Appropriation Act, 2020, P.L. 116-94 (FY20 Appropriation
Act) the Agency was provided $20,000,000 in no-year funds which shall be for internet freedom
(IF) programs. This spend plan details the USAGM’s Office of Internet Freedom (OIF) and the
Open Technology Fund’s (OTF) priorities and operations for these FY 2020 funds. The plan is
submitted in compliance with section 7050(b) of the FY20 Appropriation Act, and as may be
applicable, section 7015 and 7061 of that Act.

The mission of the United States Agency for Global Media is to “inform, engage, and connect
people around the world in support of freedom and democracy.” In furtherance of this mission,
USAGM has been supporting internet freedom projects since 2012 through the Office of Internet
Freedom (formerly the Internet Anti-Censorship Division) and the Open Technology Fund
(OTF), USAGM’s newest non-profit grantee. The USAGM’s internet freedom program
supports, per congressional appropriations guidance, global internet freedom for the expansion of
unrestricted access to information on the internet. Over the past seven years, USAGM has
invested over $100 million in projects to promote internet freedom in the world’s most restricted
environments. Together, these programs have supported the tools and techniques necessary for
USAGM networks to report and disseminate content in information-restrictive markets, and for
USAGM audiences to receive and share content safely online.

USAGM’s target audiences across the world increasingly access media content via digital and
social media platforms. In 2019, USAGM’s unduplicated digital audience reached 127 million
people, representing a 22% growth from the previous year. In parallel, threats to internet
freedom have escalated dramatically. Repressive regimes are deploying a new generation of
advanced censorship and surveillance technology that is designed to stifle dissent, track
minorities, and manipulate content online. China alone spends billions of dollars each year to


                                                                                                 1
                                      Def. App. 270
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 271 of 392




maintain its complex censorship and surveillance apparatus, while Russia and Iran are each
investing hundreds of millions of dollars to build what are fundamentally “national intranets.”
These and other efforts by repressive regimes are fundamentally re-shaping the internet from a
shared, global platform to isolated networks of censorship and control. Today, over two thirds of
the world’s population live in countries where the internet access is restricted, and that number is
growing. This makes it difficult and dangerous for USAGM journalists, sources, and audiences
to engage in and share fact-based news online.

Technologies that provide access to blocked content, and safe and secure methods to share
content, are critically important to getting information to target audiences that would otherwise
be siloed by government censorship. USAGM’s IF program enables not only unfettered online
access to USAGM products or content, but also the full spectrum of independent news sources
on the internet. This is increasingly important as the USAGM continues to harness digital
platforms and undertakes new methods of engaging with audiences. Accordingly, projects
focused on safe and secure communications are critical components for ensuring that the
USAGM content creation process does not expose our stringers, sources, and interviewees to
threats, and that USAGM news and information is delivered to these audiences without further
endangering them. Addressing the online threats faced by USAGM’s audiences and protecting
journalists, sources, and information seekers against punishment for online activity are essential
to fostering free media, and necessitate deploying tools that both circumvent censorship and
protect user access to information.

In response to escalating attacks on freedom of expression, USAGM, with congressional support,
established the Open Technology Fund as USAGM-sponsored independent organization. This
allows for the consolidation of previous streams of effort into a synchronized and expanded
capacity to protect internet freedom around the globe.

USAGM’s FY 2020 budget provides $20 million to the International Broadcasting Bureau for
internet freedom programs, and $1.2 million to RFA for associated staffing costs to continue
support services as OTF builds out an administrative team. As detailed above, of the
$21,200,000 allocated for internet freedom programs, USAGM will provide $19,875,000 to the
newly established Open Technology Fund corporation through a grant agreement and will hold
back $175,000 for the Office of Internet Freedom to support OIF’s oversight activities, including
monitoring and evaluation efforts.

Radio Free Asia (RFA) has engaged the services of its auditors, Calibre CPA Group to review
the open contracts on RFA’s financial records as of May 31, 2020. Upon completion of this
review, any unobligated and obligated funding, along with any unused portion of the $1.2
million for associated staffing costs during the transition will be transferred to OTF. The
estimated completion of this review is mid-June.




                                                                                                     2
                                       Def. App. 271
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 272 of 392




                          OFFICE OF INTERNET FREEDOM
Since 2002, USAGM has been involved in activities to circumvent internet censorship by foreign
governments in order to distribute news content and better provide a forum for free expression in
closed countries. In 2016, USAGM established the Office of Internet Freedom (OIF) to conduct
governance and oversight of USAGM internet freedom activities.

OIF no longer directly implements or manages internet freedom projects or contracts but rather
will manage projects that assess particular threats and/or OTF effectiveness in appropriate areas
to inform USAGM strategy and oversight. The Open Technology Fund, a non-federal entity,
will implement the internet freedom program in full, including support for all USAGM news
networks. More details about this transition are included later in the OTF section below.

OIF will continue to perform critical oversight to ensure OTF compliance with relevant rules and
regulations in the execution of congressionally mandated use of internet freedom funds for
technology projects, ensuring uninterrupted circumvention services for USAGM entities and
their training needs. The Director of the OIF, currently the sole employee assigned to OIF, will
participate in the OTF proposal review process as a member of the OTF Advisory Council and
have full access to the proposal vetting lifecycle.


                               OFFICE OF INTERNET FREEDOM
                                          SPEND PLAN
                                            FY 2020

             Third party evaluation of circumvention tools at   $100,000       57.5%
             scale

             Research reports on the reach of OTF-incubated     $50,000        28.5%
             projects

             Programmatic support                               $25,000          14%

             GRAND TOTAL, OIF                                   $175,000       100%




                              OPEN TECHNOLOGY FUND
Since its creation in 2012, the Open Technology Fund has been incubated by Radio Free Asia, a
non-profit USAGM-sponsored grantee. During this time, OTF has supported pioneering
research, development, and implementation of cutting-edge internet freedom technologies to
respond to rapidly evolving censorship threats around the world. Today, over two billion people
globally use OTF-supported technology daily, and more than two-thirds of all mobile users have
OTF-incubated technology on their device.



                                                                                                    3
                                        Def. App. 272
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 273 of 392




In September 2019, OTF was incorporated as an independent non-profit organization. The
creation of an independent Open Technology Fund enables USAGM to further build on its
success, expanding its internet freedom efforts and maximizing the impact of its investments.
With a growing percentage of USAGM’s audiences relying on the internet to access news and
information, it is essential that they have the tools necessary to do so safely, and free from
censorship and surveillance. The same is true of USAGM journalists, stringers, and sources who
are constantly exposed to threats throughout the reporting process.

As an independent organization, OTF is uniquely situated to responsibly and accountably
support the U.S. government’s internet freedom efforts at the pace and with the flexibility needed
to empower innovation and compete against adversaries to a free and open internet. These
additional resources will enable OTF to increase long-term support for core internet freedom
tools, expand funding for next generation solutions, and provide direct technical and digital
security support to USAGM networks.

MISSION

The Open Technology Fund works to advance internet freedom in repressive environments by
supporting the applied research, development, implementation, and maintenance of technologies
that provide secure and uncensored access to USAGM’s content and the broader internet to
counter attempts by authoritarian governments to control the internet and restrict freedom online,
including secure communications between journalists and sources.

Historically, OTF has supported the research, development, and implementation of cutting-
edge internet freedom technologies. As an independent organization, OTF’s mission has
expanded to support a broader range of technologies to respond to increasingly aggressive
and sophisticated censorship and surveillance threats and to provide more comprehensive
and tailored support to USAGM networks. OTF will continue to work to advance internet
freedom globally but, in addition to supporting the research, development, and
implementation of innovative internet freedom technologies, OTF will also support the long-
term maintenance and advancement of core internet freedom tools. This will enable OTF to
provide tailored support throughout the entire technology development cycle from proof-of-
concept, to on-the-ground deployments, to multi-year efforts to better support technology
development at speed and scale. Additionally, OTF will provide direct internet freedom
assistance to USAGM’s news networks to improve the digital security of USAGM entities
and journalists, including making USAGM websites and applications more secure and
resistant to censorship, providing customized and secure tip lines for sources, and deploying
leading internet freedom technologies to ensure that audiences can access USAGM content
despite increasing censorship. This expanded support will ensure that USAGM journalists
and audiences have the tools they need to safely access the uncensored internet today as well
as respond to future censorship threats.

OBJECTIVES

Consistent with section 7050(b) of the Further Consolidated Appropriations Act, 2020 (P.L. 116-
94), to “carry out research and development of new tools or techniques” and “utilize tools and


                                                                                                 4
                                      Def. App. 273
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 274 of 392




techniques to securely develop and distribute USAGM digital content”, OTF supports programs
to:

   Ɣ Provide uncensored access to the internet to individuals living in information-
     restrictive countries to ensure that they can safely access USAGM content. This entails
     the development and deployment of circumvention technology as well as research and
     awareness-raising that help circumvention technology stay a step ahead of the censors.

   Ɣ Protect journalists, sources, and audiences from repressive surveillance and digital
     attacks to ensure that they can safely create and consume USAGM content. This
     includes support for secure communication tools, targeted digital security interventions
     and other forms of privacy and security technology.

OTF PROGRAMS

OTF solicits project ideas through a fully open and competitive application process. The OTF
application process has been designed to reduce barriers to entry to make funding more
accessible to a wide scope of qualified individuals and organizations around the world. This
process has helped to attract innovative applications from groups that are not typically able to
access federal funds, including expert technologists, frontline journalists and human rights
defenders, cutting-edge researchers, and digital security specialists. In order to ensure a high
degree of due diligence during the application review process, OTF implements a multi-stage
process through which successful applications are improved and refined to maximize impact.
Through this process all proposals are reviewed by OTF experts as well as OTF’s all-volunteer
Advisory Council, a group of nearly 40 technical, regional, and subject-matter experts from a
wide range of relevant disciplines, who provide feedback, guidance, and rankings for all
proposals. In addition to ensuring that the most competitive and impactful projects are funded,
this multistage review process also achieves substantial cost savings.

In order to fully support the technology development cycle, OTF provides resources through a
variety of implementation mechanisms to enable tailored and comprehensive support to internet
freedom projects. Because internet censorship technology and tactics are constantly evolving
and adapting, OTF receives, reviews, and contracts projects on a continual rolling basis.

   Ɣ    Funds: OTF provides direct funding to support the applied research, development,
        implementation, and maintenance of technologies that enable censorship circumvention
        and enhance user security and privacy online.

        ż   Internet Freedom Fund (IFF) is the primary mechanism through which OTF
            provides funding for innovative global internet freedom projects. IFF projects are
            primarily focused on technology development and implementation but can also
            include applied research and digital security projects. Through an open and
            competitive process, OTF solicits project proposals to the IFF every two months.
            Projects funded through the IFF typically range from $10,000 - $500,000. OTF
            anticipates supporting 75-90 projects with these FY 2020 resources. (Projected FY20
            budget: $7,000,000)



                                                                                                   5
                                       Def. App. 274
    Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 275 of 392




     ż   Technology at Scale Fund is the means through which OTF supports the
         circumvention and secure communication technology needs of USAGM networks.
         The fund will solicit technology solutions to deliver USAGM content to audiences in
         information-restricted environments and protect USAGM journalists and sources. It
         will also ensure that technologies already used at scale by millions remain secure and
         effective. Projects funded through the Technology at Scale Fund will range from
         $500,000 - $2,500,000. OTF anticipates supporting 6-8 large-scale technologies that
         have a proven track record of successfully and safely circumventing online
         censorship in highly internet restricted environments and/or providing secure content
         sharing and communications in repressive contexts with these FY 2020 resources.
         (Projected FY20 budget: $7,000,000)

     ż   Core Infrastructure Fund supports the core infrastructure of everyday internet
         freedom technology to ensure the resiliency of digital security and circumvention
         tools. This infrastructure, such as PGP, SSL, SSH, OTR, SNI, TLS, pluggable
         transports and code libraries, is utilized by people throughout the world to increase
         their access, privacy and security online. Supporting these efforts is essential to
         ensuring the efficacy and security of critical circumvention and security tools. OTF
         anticipates supporting 6-8 projects with these FY 2020 resources. (Projected FY20
         Spend: $750,000)

     ż   Prototype Fund supports the rapid development of cutting-edge internet freedom
         technology prototypes that serve the immediate needs of independent journalists and
         human rights defenders. Through this fund, technologists and activists receive
         support to bring to life next-generation solutions that address emerging censorship
         and surveillance threats. Projects funded through the Prototype Fund range from
         $3,000 - $6,000. OTF anticipates supporting 10-20 projects with these FY 2020
         resources. (Projected FY20 budget: $70,000)

     ż   Rapid Response Fund provides emergency support to independent media outlets,
         journalists, and human rights defenders who face digital attacks to help them stay
         safe, get back online and mitigate future attacks or to combat sudden censorship
         events. OTF will have the capacity to support at least 20 rapid response engagements
         with these FY 2020 resources. (Projected FY20 budget: $500,000)

Ɣ    Labs: In addition to direct funding, OTF provides expert services to the internet freedom
     community at large through its Labs, including security code audits, usability
     assessments, engineering support, the translation and localization of internet freedom
     tools into over 200 languages, legal information and referrals for pro-bono legal support,
     and secure cloud storage. These services fall under six labs: the Engineering Lab, the
     Red Team Lab, the Usability Lab, the Community Lab, the Localization Lab, the
     Learning Lab and the Legal Lab.

     These services also ensure that the technologies incubated and supported by OTF are as
     effective, secure, and usable for USAGM audiences as possible. By coordinating the
     provision of these services through the labs, OTF is able to achieve large economies of
     scale and bring down the overall cost of providing expert support to internet freedom


                                                                                                 6
                                    Def. App. 275
  Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 276 of 392




   projects. These services are available to both OTF-funded projects, as well as other
   important internet freedom efforts, through applications associated with each lab. These
   FY 2020 resources will allow OTF to scale up its Lab services to fully support the
   programs described above. (Projected FY20 budget: $1,775,000)

Ɣ Research Fellowships: OTF supports individuals to carry out cutting-edge applied
  research projects examining how authoritarian states are restricting the free flow of
  information and ways for citizens to overcome those tactics. OTF fellowships help to
  cultivate the next generation of internet freedom experts by creating a viable career track
  for those who have the skills and passion for internet freedom. Over the course of the last
  six rounds of fellows, the program has both (a) produced extremely timely and impactful
  breakthroughs that immediately feedback into the development of internet freedom
  technologies, and (b) received applications from some of the most highly-regarded
  researchers and technologists who take leave from high profile and highly paid positions
  in order to focus on a particularly important area of research. The cost per fellowship
  averages $60,000 and OTF anticipates supporting 10-12 fellows with these FY 2020
  resources. (Projected FY20 budget: $500,000)

Ɣ Entity Support Program: Evolving an effort launched by OIF in FY 2019, OTF will
  hire expert digital security consultants to provide direct internet freedom assistance to
  USAGM networks, such as technical audits and digital security trainings, to improve the
  digital security of its entities and journalists. Based on findings of these digital security
  interventions, OTF will leverage resources available through its other funding
  mechanisms to support the entities ongoing internet freedom needs, such as making
  USAGM websites and applications more secure and resistant to censorship, providing
  customized and secure tip lines for sources, and deploying leading internet freedom
  technologies to ensure that our audiences can access USAGM content despite increasing
  censorship. These FY 2020 resources will enable OTF to begin piloting the Entity
  Support Program with Radio Free Europe/Radio Liberty and Voice of America.
  (Projected FY20 budget: $260,000)

Ɣ OTF Summit: Since its inception, the OTF Summit has been an annual retreat for
  invited OTF projects, fellows, advisory council members and other experts in the field
  (including public and private funders) to focus on OTF program review/assessment,
  landscaping the state of play on internet freedom in hot spots around the world, setting
  priorities for the coming year, strengthening collaboration, and growing the impact of the
  IF community. This ensures that OTF remains deeply integrated with the latest
  developments in censorship and surveillance technology and tactics in the field as well as
  emerging breakthroughs to counter threats to internet freedom. (Projected FY20 budget:
  $200,000)

Ɣ OTF Program Support: In addition, funding is set aside for OTF Program Support
  including, but not limited to: training, travel for project monitoring, participating in
  industry conferences as necessary to address emerging threats, collaborations with
  complementary programs, infrastructure, proposal system maintenance and other costs
  for making the programs run effectively, efficiently and collaboratively. (Projected


                                                                                                  7
                                   Def. App. 276
 Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 277 of 392




   FY20 budget: $350,000)

Ɣ One-time Start-up Costs: OTF anticipates the following one-time start-up expenses to
  establish a fully independent organization: office space, supplies, expansion of OTF’s
  proposal system in incorporate back-end functions such as invoicing and contract
  management, start-up service fees for accounting, payroll, human resources. (Projected
  FY20 budget: $500,000)

Ɣ Salaries and Operations: This covers the cost of OTF staff, fringe, office space, and
  other general direct costs. More details about OTF staffing and leadership are provided
  below. (Projected FY20 budget: $2,120,000)


                           OPEN TECHNOLOGY FUND
                                SPEND PLAN
                                  FY 2020
        Internet Freedom Fund                            $7,000,000       33%

        Technology at Scale Fund                         $7,000,000       33%

        Core Infrastructure Fund                         $750,000        3.5%

        Prototype Fund                                   $70,000         0.5%
        Rapid Response Fund                              $500,000        2.5%

        OTF Labs                                         $1,775,000        9%

        Research Fellowships                             $500,000        2.5%

        USAGM Entity Support                             $260,000          1%

        OTF Summit                                       $200,000          1%
        Programmatic Support                             $350,000        1.5%

        One-time start-up costs                          $500,000        2.5%

        OTF Programmatic and Operations Subtotal $18,905,000             90%

        OTF Staff                                        $2,120,000       10%

        OTF Staff Subtotal                               $2,120,000      10%

        GRAND TOTAL, OTF                                 $21,025,000 100%



                                                                                            8
                                   Def. App. 277
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 278 of 392




OTF OPERATIONS

Leadership

OTF will have both a CEO and President to fully and efficiently support the creation of the
organization.

Libby Liu is the inaugural CEO of the OTF grantee corporation. Prior to joining OTF, Ms. Liu
was the President of RFA for nearly 20 years, where she provided the private non-profit grantee
with leadership, vision, and mission-based strategic and operational direction. Under Ms. Liu’s
leadership, RFA transformed from a radio broadcaster to a wholly digital multi-media interactive
news organization. Ms. Liu also created OTF as a program within RFA in 2012 and has overseen
OTF as a program at RFA for the past seven years.1

The CEO is responsible for leading the start-up of the OTF grantee and establishing the
organization including financial, legal and HR infrastructure. The CEO will also lead OTF’s
development strategy, including external relations, partnerships, fundraising, and serve as the
primary liaison to the OTF Board. The CEO will also serve as a member of USAGM Internal
Coordinating Committee. The CEO position is expected to be a short-term role to lead the initial
start-up and establishment of the OTF corporation. At the conclusion of the CEO’s term, the
CEO and President roles will be collapsed into a single position, consistent with other USAGM
entity leadership structures.

Laura Cunningham is the inaugural President of the OTF grantee corporation. As President, Ms.
Cunningham is responsible for OTF's strategic development, long-term planning, and day-to-day
operations to enable OTF to fulfill its mission to support internet freedom worldwide. Ms.
Cunningham has over a decade of experience working on internet freedom across a variety of
donor, non-profit, and government organizations. Prior to joining OTF, Ms. Cunningham was the
Senior Advisor for Internet Freedom in the U.S. State Department’s Bureau of Democracy,
Human Rights and Labor, where she led the Department’s internet freedom programs focused on
technology development, digital security, internet policy advocacy, and research.2


1
  Prior to joining RFA, Ms. Liu served as the Director of Administration and Strategic Planning at the Baltimore
headquarters of the National Association for the Advancement of Colored People (NAACP). There she played a
pivotal role in the Board’s establishment of the NAACP’s Five-Year Strategic Plan Goals and Objectives and in the
implementation of the Plan. Ms. Liu holds a bachelor’s degree from the University of California-Berkeley, an MBA
from the Wharton School at the University of Pennsylvania and a JD from the University of Pennsylvania Law
School.
2
  Prior to joining the State Department, Laura was Program Manager of ICT Policy and Programs at Internews.
Previously, Laura worked as a Digital Coordinator at the Center for International Media Assistance at the National
Endowment for Democracy, and helped to launch the Liberation Technology Program at Stanford University's
Center for Democracy, Development and the Rule of Law. Laura holds an M.A. in comparative politics and a B.A.
in political science, with a minor in computer science, from Stanford University.


                                                                                                                 9
                                             Def. App. 278
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 279 of 392




OTF Board

Per USAGM policy, all USAGM Board members were offered the opportunity to participate on
the OTF Board and all six Board members opted in, including Mr. Kenneth Weinstein, as Board
Chairman, Dr. Leon Aron, Ambassador Ryan Crocker, Mr. Michael Kempner, Ambassador
Karen Kornbluh, and the Secretary of State, ex officio, or his designee.

Given the highly technical nature of OTF’s work, the OTF Board has the ability to add additional
experts to the Board. To date, the Board has added Ben Scott to the Board. Mr. Scott is Director
of Policy & Advocacy at Luminate. Prior to joining Luminate, he co-led the Stiftung Neue
Verantwortung (SNV) in Berlin, where he helped to develop it into a leading tech policy voice in
German politics. He also was a senior adviser to a think tank in Washington DC, where he
helped design the Public Interest Technology Initiative. Previously, Ben was Policy Adviser for
Innovation at the U.S. Department of State, where he helped steward the 21st Century Statecraft
agenda, with a focus on technology policy, social media, and development. Before this, Ben led
the Washington office of Free Press, a public interest organization expanding affordable access
to an open internet and fostering more public service journalism.

Staffing

The OTF team currently consists of twelve full-time team members: one CEO, one President,
one Deputy Director, one Director of Technology, one General Counsel, one Director of
Research, one Director of Digital Security, three program managers, one program specialist, and
one communications/social media outreach coordinator. As a whole, the team is rich with
experience in the field of internet freedom. OTF’s program managers include technical and
implementation experts with deep knowledge of the regions where OTF’s efforts are most
needed. OTF’s technical experts are developers, computer science experts, and digital security
trainers/auditors. OTF’s implementation experts have led technology and digital security
initiatives for independent media outlets and human rights organizations around the world. OTF
is in the process of hiring several additional staff members over the next year to fully support
OTF operations, including human resources, external relations, finance and accounting experts,
administrative and program staff.

Monitoring and Evaluation

Monitoring and evaluating the success of OTF projects is key to OTF’s ability to make informed,
impactful and cost-effective funding decisions. Evaluation of OTF project success is conducted
in accordance with the USAGM’s Internet Freedom Framework. While projects vary in their
individual metrics, all OTF-funded projects must clearly define an intended impact and present
metrics for measuring success as part of the OTF application process. Moreover, the vast
majority of OTF contracts are constructed as pay-for-performance, which is only possible with
the hands-on program management central to the OTF approach. Metrics for each project are
approved by the OTF team and reported to the Director of the Office of Internet Freedom in the
Office of the Chief Strategy Officer.

Mitigating Illicit Use


                                                                                              10
                                      Def. App. 279
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 280 of 392




OTF engages in internet freedom activities with the goal of expanding the ability of individuals
to exercise their fundamental freedoms – including rights to freedom of expression, association,
and peaceful assembly – for peaceful and democratic ends. Internet freedom programming, by its
nature, presents new challenges and opportunities for mitigating restrictions on the exercise of
fundamental freedoms online. As with any technology, including a laptop computer or a cellular
telephone, there is no absolute way to ensure that the products developed through USAGM
internet freedom programs are not used for illicit ends; however, OTF implements a
comprehensive illicit use mitigation strategy to minimize the potential for illicit use of supported
technologies to the greatest extent possible. OTF carefully considers risk factors in its review
process and programming efforts and performs due diligence and risk assessments on grantees
prior to the issuance of awards. Additionally, the design and deployment of OTF-supported
internet freedom technologies are geared towards repressive environments; they are designed
specifically to meet the needs of independent journalists, information seekers, human rights
defenders and other at-risk user groups in societies where speech is severely restricted; and
distribution methods and networks for internet freedom technologies focus on helping
individuals in internet-repressive environments. OTF re-evaluates its illicit use review process
and mitigation strategy on an ongoing basis to ensure it remains relevant and effective. OTF is
currently coordinating with the internet freedom program at the State Department’s Bureau of
Democracy, Human Rights and Labor to commission such a re-evaluation.

OVERSIGHT

USAGM will continue to provide oversight of all OTF activities. Overall oversight responsibility
will be led by the USAGM’s CEO while OTF’s programmatic work will be overseen directly by
USAGM’s Director for the Office of Internet Freedom in the Office of the Chief Strategy
Officer, and OTF’s budget and finances will be overseen by USAGM’s Budget Office. In order
to ensure USAGM has full transparency over OTF’s operations and is able to provide
appropriate oversight, OTF will provide USAGM with an annual spend plan, monthly
programmatic and financial reports, and an annual report on OTF’s annual illicit use mitigation
strategy as well as other reviews and reports upon request.

In addition to USAGM oversight, OTF is committed to meeting all Congressional oversight
requirements and requests, including the timely preparation of the annual USAGM Internet
Freedom Spend Plan.

COORDINATION WITH USG FUNDERS

OTF is committed to maintaining and expanding strong partnership and close collaboration with
all other USG internet freedom funders to share information, identify opportunities for
complementary work, avoid duplicating efforts and leverage efficiencies. OTF works closely
with the U.S. Department of State’s Bureaus for Democracy, Human Rights, and Labor
(State/DRL) and Near Eastern Affairs (State/NEA), USAID’s Bureau for Democracy, Conflict
and Humanitarian Assistance, Center of Excellence on Democracy, Human Rights, and
Governance (USAID/DCHA/DRG), and the Defense Advanced Research Projects Agency
(DARPA). Each of these publicly funded internet freedom efforts participate in regular meetings


                                                                                                 11
                                       Def. App. 280
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 281 of 392




and is active on online discussion groups to expand beyond the regular in-person meetings. Risk
of funding duplication is low because each funder pursues a complementary approach and
coordinates closely at both the program review level and throughout the project implementation
period. In cases where potential overlap could occur, these funders have and will continue to
avoid duplication by de-conflicting budgets at line item level detail, if necessary. Moreover, OTF
and the State Department internet freedom program actively participate in each other’s project
review panels. As such, the impact and success of each program must be considered within the
overall context of complementary strategies and portfolios reflecting the shared legislative goals
and objectives. OTF staff also actively collaborates with relevant programs within the Federal
Government increasing the ability to leverage existing funding streams. These programs include
the Secure and Trustworthy Cyberspace at the National Science Foundation, the Science &
Technology Cyber Security Division at the Department of Homeland Security, the U.S. Naval
Research Laboratory and the Computer Security Division at the National Institute of Standards
and Technology.

LEVERAGING PRIVATE FUNDING

The annual Global Internet Freedom appropriations states that, “funds made available pursuant
to this section shall be matched, to the maximum extent practicable, by sources other than the
United States Government, including from the private sector.” In pursuit of this goal, OTF has
worked to educate private donors about internet freedom and encouraged them to increase
funding for internet freedom initiatives. As a result of these efforts, leading private donors,
including the Ford Foundation, the Hewlett Foundation, and the Media Democracy Fund, have
made internet freedom a core component of their funding strategy and have invested millions of
dollars to support internet freedom globally - many times in joint funding with OTF. In addition,
OTF has actively engaged with the private sector and advocated for companies to adopt,
integrate, and support internet freedom technologies. For example, due to OTF engagement,
WhatsApp integrated the OTF-funded Signal protocol into the WhatsApp application, which
now secures the communication of over 1.5 billion users worldwide.

As an independent organization, OTF will continue to engage private donors and encourage the
private sector to increase funding and support for internet freedom tools and technologies. OTF
will also continue to educate donors about the current Internet freedom landscape to help them
best direct new resources. In addition, to these awareness-raising efforts, OTF will also work to
leverage private funding through direct fundraising efforts. OTF’s fundraising efforts will aim to
unlock resources from private donors and the private sector that complement ongoing
Congressional appropriations and fill critical internet freedom funding gaps. Per the nature of
grant law and regulation and the required USAGM oversight over OTF operations, OTF will not
engage in fundraising from other sources except in accordance with established USAGM policy.
In addition, OTF will not use any Federal funds to finance its fundraising efforts, unless
authorized by USAGM and in accordance with relevant laws and regulations.

RECENT ACCOMPLISHMENTS

Threats to internet freedom have escalated dramatically in recent years. Repressive regimes are
deploying a new generation of advanced censorship and surveillance technology that is designed


                                                                                                12
                                       Def. App. 281
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 282 of 392




to stifle dissent, track minorities, and manipulate content online. China alone spends billions of
dollars each year to maintain its complex censorship and surveillance apparatus, while Russia
and Iran are each investing hundreds of millions of dollars to build what are fundamentally
“national intranets.” These and other efforts by repressive regimes are fundamentally re-shaping
the internet from a shared, global platform to isolated networks of censorship and control. As a
result, today, over two thirds of the world’s population live in a country where the internet access
is restricted, and that number is growing. This daily suppression of freedom of expression stifles
the fundamental human rights of all citizens and prevents the development of open societies.

In response to these growing threats, over the last year, OTF funded over 60 innovative
technology projects to combat censorship and repressive surveillance, 22 fellowships to support
cutting-edge research and digital security interventions, 7 labs to improve the security, usability,
resiliency and interoperability of key internet freedom technologies, and over 50 rapid response
interventions to address digital emergencies.

Technology to Fight Censorship and Repressive Surveillance

Over the last year, OTF supported the development and implementation of cutting-edge
technologies to fight increasingly sophisticated censorship and surveillance threats, including:

   x    Advanced VPN Technology: Virtual Private Networks (VPNs) have become one of the
        most popular methods for circumventing government-imposed censorship and, as a
        result, have become the target of repressive governments. Unfortunately, many popular,
        propriety VPNs rely on underlying protocols that have numerous, widely known
        vulnerabilities, massive codebases, and significant performance issues. In order to meet
        the demand for more secure, resilient, easy-to-use VPNs, OTF has invested in better
        documenting the vulnerabilities in widely used VPN protocols and the privacy practices
        of commercial VPNs and several emerging VPN solutions, such as Wireguard.
        Wireguard features a lightweight codebase, extensive security review, and integration of
        many important security features lacking in previous VPN protocols such as a "fail-
        closed" feature, which forces a more secure connection by default.

   x    Emerging Circumvention Techniques: The Chinese government constantly updates the
        Great Firewall (GFW) to prevent Chinese citizens from using new circumvention
        techniques to access blocked content. This process of updates creates a perpetual cat-and-
        mouse game between Chinese censors and new circumvention techniques. In response,
        OTF has supported the creation of an entirely new subfield of circumvention research that
        relies on machine learning techniques to constantly analyze the GFW. Through this
        analysis, researchers have discovered four new “species” of circumvention techniques and
        more than 25 distinct ways to overcome the GFW. These newly discovered techniques can
        rapidly evolve based on any changes made to the GFW and attempting to plug these holes
        in the GFW will in some cases open up new ones. The most promising mobile-friendly
        techniques are being pursued and developed into software kits for integration by
        circumvention tools. The researchers are also investigating techniques that will allow a
        content publisher to transmit information in ways that overcome the GFW and will allow
        users to access blocked content by simply pulling up the website on a browser.


                                                                                                   13
                                       Def. App. 282
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 283 of 392




   x    Encrypted SNI: Blocking websites through the unencrypted SNI field is an increasingly
        pervasive censorship tactic. This method of censorship is being used extensively in China
        as well as in Venezuela, which OTF-supported researchers discovered last year. Simply
        encrypting the SNI field would prevent censors from using this form of blocking.
        However, in order to encrypt SNI, browsers and website hosting providers must adopt
        this approach, which many have not because of a lack of standardization and difficulties
        related to implementation. Over the last year, OTF has supported a central actor in the
        IETF working group to finalize the encrypted SNI standard and create the template code
        to minimize any challenges associated with implementation. This will dramatically
        increase adoption of encrypted SNI and remove a primary blocking strategy employed by
        censorship regimes.

   x    Secure Document Sharing and Storage: As part of their daily operations, journalists,
        media networks, and human rights organizations frequently collect, store, and share
        sensitive information. This information often contains multiple layers of sensitivity and
        requires varying forms of protection from governments that seek to surveil and censor
        their citizens. In order to address this threat and to protect information at rest and shared
        within an organization, OTF has supported the development of several open source,
        secure file storage and file-sharing systems designed for journalists and human rights
        organizations, including Globaleaks, Tahoe-LAFS, OpenArchive, and OpenAppStack.

   x    Mobile Surveillance Detection: An international mobile subscriber identity-catcher
        (IMSI-catcher) is a surveillance device used to intercept mobile phone traffic and track
        mobile phone users. Over the last several years, repressive regimes have increasingly
        deployed IMSI-catchers during political protests to identify, track, and intercept the
        communications of protestors, journalists, and opposition groups in order to target,
        censor, and/or arrest them. In order to protect citizens from this repressive surveillance,
        OTF has supported the development of tools to detect the use of IMSI-catchers based on
        research conducted by the University of Washington and has piloted this technology in
        three Latin American cities.

Combatting Internet Shutdowns
Over the last year, governments around the world have shut down the internet over 188 times. In
order to ensure that citizens can continue to access and share digital content in the face of
internet shutdowns, OTF has invested in unique peer-to-peer technologies that enable content-
sharing and communication without an internet or cellular connection. For example, OTF has
supported the development of Briar, an open- source, decentralized, encrypted messaging
system that is designed for journalists, human rights defenders, and anyone who needs a safe and
easy way to communicate when internet connectivity is uncertain. OTF has incubated F-Droid,
an alternative app store for Android that allows users to easily share apps with others in their
vicinity without an internet connection. In addition, OTF has supported the development of
Ouinet. Ouinet is a free, open source technology, which allows web content to be served with
the help of an entire network of cooperating nodes using peer-to-peer routing and distributed
caching of responses.



                                                                                                    14
                                        Def. App. 283
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 284 of 392




Timely, Accurate Censorship Detection
Growing levels of internet censorship has heightened the need for robust censorship
detection and analysis tools. Without knowledge of what is being blocked where and the
underlying technical means for doing so, it is very difficult for circumvention tool developers to
understand their adversaries’ capabilities and to create effective tools to respond. Recognizing
this, OTF has invested in the development and implementation of leading censorship detection
tools, including the Open Observatory of Network Interference (OONI) and the Internet Outage
Detection and Analysis (IODA) project. OONI is an open-source networking testing framework
and testing network for detecting network interference including outright censorship. IODA is a
system that monitors the internet in near-real time to identify macroscopic internet outages
affecting the edge of the network. Collectively, these projects measure and document internet
censorship nearly every minute in more than 210 countries.

Exposing Repressive PRC Surveillance
OTF has also played a key role in investigating and exposing PRC-affiliated apps used for
repressive surveillance, including tools used by the government to target religious minority
Uyghur Muslims in Xinjiang province as well as the widely used PRC-affiliated app, Study the
Great Nation. In addition to exposing the increasingly sophisticated tactics that the Chinese
government is using to surveil and control their own citizens, this research has also helped to
shine a light on the types of technologies and tactics that the Chinese government is exporting to
like-minded regimes around the world.

OTF conducted an audit of the “BXAQ” app that is used by Chinese police in the Xinjiang
province to scan tourists’ mobile phones. The audit found that the app not only scans phones but
also captures users’ data and sends that information insecurely to a local file server for analysis.
In conjunction with Human Rights Watch, OTF also supported technical researchers to analyze a
data collection and analysis system, called the Integrated Joint Operations Platform (IJOP),
that is used by police in the Xinjiang region to track residents. Researchers found that the system
tracks the location data of phones, ID cards, and vehicles as well as the use of electricity and gas
stations by all residents in the region. When the IJOP system detects irregularities or deviations
from the norm, the system flags these abnormalities to authorities as suspicious, which prompts
an investigation. In addition, OTF supported research on the mobile application, known as
Jingwang, that all residents of Xinjiang have been forced to install on their mobile phones.
Researchers found that the app collects personally identifiable information, scans the device for
“dangerous” files, and sends a list of all files to an unknown entity for monitoring. Research
supported by OTF also tracked the export of Chinese censorship and surveillance technologies
and tactics to 102 countries around the world.

Responding to Digital Emergencies around the World
Over the last year, OTF supported rapid response interventions across the globe to help
journalists and human rights defenders respond to digital attacks and other forms of online
censorship, including in places such as Venezuela, Hong Kong, Iran, Egypt, Gambia, DRC,
Tibet, Thailand, Bahrain, Sudan, Ethiopia, Pakistan, Vietnam and Azerbaijan.

   x    Venezuela: After Venezuela’s contested 2018 presidential election, the Maduro regime
        drastically ramped up its internet censorship and online attacks against journalists and
        activists. These attacks escalated further in 2019 with authorities regularly implementing


                                                                                                 15
                                       Def. App. 284
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 285 of 392




        “just-in-time” censorship tactics to block media content and popular social platforms. In
        response to this worsening censorship environment, OTF quickly activated its networks
        to detect and monitor new censorship events, provide rapid response digital security
        assistance to journalists and activists on the ground, and deploy anti-censorship and
        secure communication tools for tens of thousands of citizens. OTF also provided rapid
        response assistance to a leading Venezuelan human rights organization and a network of
        Venezuelan journalists that were the targets of government-sponsored hacking attempts.
        These combined efforts ensured that activists and journalists were able to continue safely
        communicating and reporting on the situation.

   x    Hong Kong: In late 2019, protests erupted in Hong Kong in opposition to a proposed
        extradition law that would essentially subject its citizens to the Chinese legal system.
        Shortly after the protests began, Hong Kong-based journalists and human rights
        organizations reached out to OTF for digital security support and assistance. In response,
        OTF supported the creation of a tailored Chinese/English digital security guide for
        journalists and protesters, quickly deployed anti-censorship and secure communications
        tools to over 100,000 citizens, and supported the integration of OTF-incubated New Node
        into the popular Telegram app to improve the security and resiliency of communications.

   x    Iran: OTF responded quickly to the internet shutdown in Iran in November 2019. OTF-
        supported network measurement tools, including OONI and IODA, immediately reported
        the shutdown and closely monitored the situation in Iran. OTF collected this information
        in real-time and shared it with circumvention tool developers in order to help them update
        their tools accordingly and integrate new, effective circumvention techniques. OTF also
        shared this information with USAGM news networks to improve reporting and raise
        awareness about the technical aspects of the shutdown. In addition, OTF worked with the
        USAGM networks, the State Department, and Iranian human rights organizations to
        distribute the OTF-incubated Briar and F-Droid app to journalists, protestors, and civil
        society in Iran to enable peer-to-peer messaging during the shutdown so that users could
        continue to communicate and share information.

CONCLUSION

The technologies funded by OTF over the last year have played a critical role in advancing the
state of the art of anti-censorship and secure communication technologies globally. However,
threats to internet freedom continue to grow exponentially as repressive regimes deploy
increasingly bold and sophisticated censorship and surveillance tactics and technology. Over the
last year, regimes have started to deploy artificial intelligence (AI) and machine learning to
enable faster, more targeted, and more aggressive online censorship and surveillance. These new
technologies have significantly decreased the cost of mass censorship and surveillance, making
these tactics and techniques easily accessible to repressive regimes around the world. In many
countries, repressive regimes have also begun to deploy new and nefarious technologies to create
and propagate disinformation. By combining advanced censorship and surveillance technology
with disinformation tactics, repressive regimes are now able to control and manipulate the online
information landscape in a way they never have before. In addition to advanced and nefarious
technical approaches, repressive regimes have become bolder and more aggressive in their online


                                                                                                16
                                       Def. App. 285
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 286 of 392




censorship tactics, going so far as to cut their citizens off from the internet entirely. Over the last
year, governments around the world shut down the internet over 188 times, including in Iraq and
Iran. On average, internet shutdown cost countries over $20 million per day in GDP,
demonstrating just how far repressive regimes will go to stop the free flow of information.
As threats to internet freedom continue to increase globally, so too have the need and demand for
internet freedom projects. As a leading internet freedom funder and trusted partner among the
global technical and human rights communities, requests for support from OTF have also grown
exponentially. Over the last seven years, OTF has reviewed and responded to nearly 5,000
requests for support seeking over $500 million in total. In just the last year, OTF reviewed and
responded to over 1,400 requests for support.

Building on years of success and impact in promoting and enabling the unrestricted use of the
internet in places where internet freedom is attacked, OTF is poised to greatly expand
effectiveness through a transition to a more streamlined, mature and dynamic organization. This
new structure will enable OTF to support more strategic, coordinated, and resilient internet
freedom programs to combat increasingly sophisticated and widespread online censorship and
repressive surveillance as we move into FY 2020 and beyond.




                                                                                                    17
                                        Def. App. 286
     Case 1:20-cv-01047-VJW
        Case                 Document
             1:20-cv-01710-BAH        11-21 Filed 10/15/20
                                Document          06/23/20 Page 287
                                                                1 of of
                                                                     22392




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND,
    2101 L Street, N\V, Suite 300
    Washington, DC 20036

 AMBASSADOR RYAN CROCKER,
   13022 East Apache Pass Lane                       Case No. 20-cv-1710
   Spokane, Washington 99206

 AMBASSADOR KAREN KORNBLUH,                          COMPLAINT FOR
   3209 Cleveland Avenue, NvV                        DECLARATORY AND
   Washington, DC 20008                              INJUNCTIVE RELIEF

 BEN SCOTT,                                          EMERGENCY TEMPORARY
    52 Lucknow Drive                                 RESTRAINING ORDER SOUGHT
    Nottingham NG3 5EU, United Kingdom

 MICHAEL W. KEMPNER,
    2150 Broadway, Apt. 1{A
    New York, New York 10023,
                    Plaintiffs,
        V.


 MICHAEL PACK, in his official capacity
 as Chief Executive Officer and Director of the
 U .S. AGENCY FOR GLOBAL MEDIA,
     330 Independence Avenue, SW,
     Washington, DC 20237,
                       Defendant.


                                        INTRODUCTION

       On June 17, 2020- within days of taking the reins as head of the U.S. Agency for Global

Media- Michael Pack attempted the wholesale purge of the officers and directors of the Open

Technology Fund, Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting

Networks. Mr. Pack's actions, quickly dubbed the "Wednesday night massacre," came just two

days after the resignations of Voice of America's director and deputy director, and have already

prompted widespread, bipartisan concerns about their lawfulness.



                                      Def. App. 287
      Case 1:20-cv-01047-VJW
        Case  1:20-cv-01710-BAHDocument 11-2
                                 Document    Filed 06/23/20
                                          1 Filed  10/15/20 Page
                                                            Page 15
                                                                 288ofof22392




Republican Senate" for confirming Mr. Pack after "a big battle m Congress for 25 years."

@realDonaldTrump, Twitter (June 4, 2020). 4

        37.      Mr. Pack was sworn in as CEO of the Agency onjune 8, 2020 and immediately

began to redirect the efforts of Agency grantees.

        38.      At approximately 12:15 p.m. on the afternoon of June 9, 2020, officers of Open

Technology Fund, along with the other grantees, received an email stating that, "[e]ffective

immediately" there was a "freeze" on: "(1) obligations for new contracts or extensions of any

contract, (2) all personnel actions relating to hiring or promotion, and excluding retirements, and

(3) all technical migrations."

        39.      Immediately, and in the days that followed, the Fund sought clarification of the

"freeze," including details about the reason for the freeze and its intended duration. Open

Technology Fund's CEO and CFO emailed multiple senior staff members of the agency, as well

as the agency's finance office, to explain the immediate negative impact that the freeze had on

Open Technology Fund's operations as well as the long-term detrimental effects that the freeze

would have if it continued beyond one week. The only responses they received to these inquiries

were from the finance office, which stated that it also lacked information.

        40.      Onjune 10, Open Technology Fund was invited by the Agency's finance office to

provide specific financial information about finance priorities and the potential impact of the

freeze. Open Technology Fund was informed that this information would be compiled with that

of other grantees but was given no guidance on whether any exceptions to the freeze would be

granted or when the freeze would be lifted.

        41.      In the days that followed, Open Technology Fund learned of Mr. Pack's intention



        4   https://twitter.com/realDonaldTrump/status/1268676374501502977.
                                                    15

                                       Def. App. 288
      Case 1:20-cv-01047-VJW
        Case  1:20-cv-01710-BAHDocument 11-2
                                 Document    Filed 06/23/20
                                          1 Filed  10/15/20 Page
                                                            Page 16
                                                                 289ofof22392




to rely on    22   U.S.C. § 6203 et seq. to fire and replace the Fund's Board of Directors and high-level

officers.

        42.          On June   13,   the Fund's CEO Libby Liu submitted her resignation letter to the

Board, effective July      13, 2020,   in an attempt to preempt her firing and take the heat off of Open

Technology Fund.

        43.          OnJune 17, in what the press soon dubbed a "Wednesday night massacre," CEO

Pack attempted to terminate the leadership of Open Technology Fund, Radio Free Asia, Radio

Free Europe, the Middle East Broadcasting Networks, and the Office of Cuba Broadcasting. Mr.

Pack also replaced the formerly bipartisan board members of these entities with political allies of

the President.

        a.           Mr. Pack sent a letter to Ms. Liu, notifying her that, "[e]ffective immediately," he

was "removing [her] from [her] position as Chief Executive Officer (CEO) of OTF .... pursuant

to [his] authorities as CEO of [the Agency], including under         22   USC foog(d) and [OTF] bylaws."

        b.           Mr. Pack additionally dismissed the heads of Radio Free Asia (Bay Fang); Radio

Free Europe (Jamie Fly), Middle East Broadcasting Networks (Alberto M. Fernandez), and Office

of Cuba Broadcasting (Emilio Vazquez).

        c.           Mr. Pack notified Ms. Liu that "[e]ffective immediately," and "pursuant to [his]

authorities" as CEO, including "under           22   USC foog(d)" and [Open Technology Fund] bylaws":

a) all "currently serving board members are hereby removed"; and b) "the following individuals

are added to the Board of the OTF'': Jonathan Alexandre (Senior Counsel, Liberty Counsel

Action), Robert Bowes (Senior Advisor to the Secretary, HUD), Bethany Kozma (Deputy Chief of

Staff, USAID), Rachel Semmel (Communications Director, 0MB), Emily Newman (Chief of Staff,

USAGM), and Michael Pack (CEO, USAGM) as Chairman.

        d.           Mr. Pack has filled the "bipartisan" boards of all five organizations with these same

                                                         16

                                              Def. App. 289
      Case 1:20-cv-01047-VJW
        Case  1:20-cv-01710-BAHDocument 11-2
                                 Document    Filed 06/23/20
                                          1 Filed  10/15/20 Page
                                                            Page 17
                                                                 290ofof22392




six Directors- five of whom are political appointees of the Trump administration. The remaining

Director works for a conservative advocacy organization, Liberty Counsel Action.

        44.     The next day,June 18, Mr. Pack sent a letter to Laura Cunningham, notifying her

that "[e]ffective immediately," he was "removing [her] from [her] position as President of [Open

Technology Fund] .... pursuant to [his] authorities as CEO of [the Agency], including under 22

USC foog(d) and [Open Technology Fund's] bylaws."

        45.     Members of Congress from both major political parties have expressed concern

about Mr. Pack's actions.

        a.      On June 19, Congressman Michael McCaul, Republican Leader on the Foreign

Affairs Committee, and Republican Senator Marsha Blackburn issued a statement on the

termination of Laura Cunningham, President of Open Technology Fund, and the Fund's Board

of Directors. In the statement, they said that they were "troubled by the recent termination[s]" and

were "concerned about the future of the organization." They also noted that they had been

"impressed with the efforts of President Laura Cunningham and her team."

        b.      Onjune 23, Robert Menendez, Democratic Senator from New Jersey and Ranking

Member of the Senate Committee on Foreign Relations sent a letter to Acting Inspector General

Stephen Akard about the attempted firings. Menendez asked Akard to "review whether Mr. Pack's

wholesale firing of the leadership of [the Agency] networks violated a rule" promulgated by the

Agency. See Firewall and Highest Standards efPrefessional]oumalism, 85 Fed. Reg. 36,150, 36,151 (June n,

2020) (to be codified at 22 C.F.R. 531). Mr. Menendez noted that, "[o]n its face, the firing of the

leadership of each network and dissolution of the boards appear to constitute an attempt to

'interfere with' and 'impermissibly influence"' the networks, in violation of the Rule. He further

noted that Mr. Pack's actions "appear to be entirely inconsistent with the highest standards of

professional journalism."

                                                   17

                                         Def. App. 290
     Case 1:20-cv-01047-VJW
       Case  1:20-cv-01710-BAHDocument 11-2
                                Document    Filed 06/23/20
                                         1 Filed  10/15/20 Page
                                                           Page 18
                                                                291ofof22392




       46.     As of the filing of this complaint, all funds continue to be "frozen," preventing

Agency-funded organizations, including plaintiffs, from performing normal business operations

and executing the mission that congressional appropriators intended.

                                     CLAIMS FOR RELIEF

                                  COUNT ONE
          {LACK OF ANY LEGAL AUTHORITY TO TERMINATE THE OFFICERS AND
      DIRECTORS OF THE OPEN TECHNOLOGY FUND; DECLARATORY JUDGMENT ACT)

       47.     Mr. Pack lacks any legal authority to remove or appoint officers or directors of the

Open Technology Fund. Under the International Broadcasting Act, officers and directors of

"RFE/RL Inc., Radio Free Asia, and the Middle East Broadcasting Networks, or any organization

that is established through the consolidation of such entities ... shall serve at the pleasure of and

may be named by the" CEO. 22 U.S.C. § 62og(d). Additionally, the CEO may appoint and remove

officers and directors of "any organization . . . authorized under this chapter." Id. Open

Technology Fund was not one of the entities specifically "authorized" by the Act. Nor was it

"established through the consolidation" of Radio Free Europe, Radio Free Asia, or the Middle

East Broadcasting Networks. Section 62og(d) thus does not grant the CEO any authority to appoint

or remove officers or directors of Open Technology Fund.

       48.     This plain reading is supported by the surrounding text. Section 62og(c) provides

that " [n] othing in this chapter or any other Act ... shall be construed to make such a consolidated

grantee described in subsection (a) or Radio Free Europe, Radio Free Asia, or the Middle East

Broadcasting Networks or any other grantee or entity provided funding by the agency a Federal

agency or instrumentality." This language- notably broader than that in§ 6209(d)- covers Open

Technology Fund. The different statutory language used in §§ 62og(c) and (d) are indicative of

congressional intent to cover different sets of entities between the provisions. The Open

Technology Fund is included in the broader coverage of§ 6209(c), but not§ 62og(d).

                                                 18

                                       Def. App. 291
       Case 1:20-cv-01047-VJW
         Case  1:20-cv-01710-BAHDocument 11-2
                                  Document    Filed 06/23/20
                                           1 Filed  10/15/20 Page
                                                             Page 19
                                                                  292ofof22392




        49.     Nor did Mr. Pack have legal authority to remove or appoint officers or directors

under Open Technology Fund's corporate bylaws. Under the Fund's bylaws, officers and directors

are appointed to three-year terms via majority vote of the board of directors. Directors can be

removed through a vote of two-thirds of a quorum of directors, and any vacancy resulting from

such removal may be filled by a majority vote of the remaining directors.

         50.    The Open Technology Fund's bylaws also provide that officers and directors may

be appointed or removed "as may be authorized by" the International Broadcasting Act,      22   U.S.C.

6203   et seq. But since the Act does not grant Mr. Pack independent authority to appoint Open

Technology Fund officers or directors, this provision does not authorize Mr. Pack's actions.

         51.    Because Mr. Pack did not have authority under the International Broadcasting Act

or Open Technology Fund's corporate bylaws, his actions removing the Fund's officers and

replacing its directors were unlawful.

         52.    There is a substantial and continuing controversy between Open Technology Fund,

its officers and directors, and Mr. Pack, and a declaration of rights under the DeclaratoryJudgment

Act is both necessary and appropriate to establish that Mr. Pack does not have the ability to remove

or appoint officers or directors of Open Technology Fund.

         53.    Open Technology Fund and its officers and directors will be and are irreparably

harmed by Mr. Pack's actions and are without any adequate remedy at law.

                                     COUNT TWO
         {UNLAWFUL ACTION TO UNDERMINE THE INDEPENDENCE OF RADIO FREE EUROPE,
       RADIO FREE AsIA, AND THE MIDDLE EAsT BROADCASTING NETWORKS, AND OPEN
                   TECHNOLOGY FuND; DECLARATORY JUDGMENT ACT)

         54.    The International Broadcasting Act establishes a "statutory firewall" between the

Executive Branch and the agency-funded networks. Section foo4(b) provides that the CEO, "in

carrying out [his] functions, shall respect the professional independence and integrity of the Board,


                                                 19

                                         Def. App. 292
      Case 1:20-cv-01047-VJW
        Case  1:20-cv-01710-BAHDocument 11-2
                                 Document    Filed 06/23/20
                                          1 Filed  10/15/20 Page
                                                            Page 20
                                                                 293ofof22392




its broadcasting services, and the grantees of the Board." § 6204(6). This firewall ensures that

agency-funded networks enjoy full editorial independence under the Act; because of the firewall,

grantees, and their employees, are "fully insulated from any political ... pressures or processes"

that would "be inconsistent with the highest standards of professional journalism." Firewall and

Highest Standards efPrefessional]oumalism, 85 Fed. Reg. 36, 150, 36,151 (June n, 2020) (to be codified at

22 C.F.R. 531).

        55.       This "firewall" is violated when "any person within the Executive Branch . . .

attempts to direct, pressure, coerce, threaten, interfere with, or otherwise impermissibly influence

any of the USAGM networks, including their leadership, officers, employees, or staff, in the

performance of their journalistic and broadcasting duties and activities." Id. at 36,152.

        56.       The grant agreements between the agency and the networks it funds reaffirm this

statutory firewall. First, the grant agreements between the agency and Open Technology Fund,

Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting Networks recognize that

each grantee is a "private, nonprofit corporation" and that the agency's "oversight and

supervision" of the grantee is "subject to limitations in the applicable law." Second, the grant

agreements "acknowledge      •   and affirm   •   the safeguards contained in the United States

International Broadcasting Act ... meant to preserve the journalistic independence and integrity

of USAGM programming." Under the grant, "no U.S. Government official"- including the

CEO- may "attempt to influence the content or editorial choices" of the broadcasting entity "in

a manner that is not consistent with the highest standards of professional broadcast journalism or

take any other action that may tend to undermine the journalistic credibility or independence of

USAGM or its broadcasters."

        57.       By terminating the heads of Open Technology Fund, Radio Free Europe, Radio

Free Asia, and the Middle East Broadcasting Networks; replacing all members of the organizations'

                                                   20

                                         Def. App. 293
      Case 1:20-cv-01047-VJW
        Case  1:20-cv-01710-BAHDocument 11-2
                                 Document    Filed 06/23/20
                                          1 Filed  10/15/20 Page
                                                            Page 21
                                                                 294ofof22392




respective boards in one fell swoop; and imposing a freeze on contracts, personnel actions, and

technical migrations, Mr. Pack violated the statutory firewall and breached the grant contracts,

violated applicable grant rules and guidance, and violated the statutory, regulatory, and

contractual firewall.

                                      COUNT THREE
                    {VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

        58.     The Administrative Procedure Act (APA) provides that a reviewing court may set

aside final agency actions that are "arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law." 5 U.S.C. § 706(2)(A).

        59.     Mr. Pack's attempted appointment and removal of officers and directors of the

Open Technology Fund, Radio Free Europe, Radio Free Asia, and Middle East Broadcasting

Networks; his violation of the statutory firewall; and his freeze on contracts, personnel actions, and

technical migrations are all agency actions that are arbitrary and capricious, abuses of discretion,

and violations oflaw.

        60.     The plaintiffs will be and are irreparably harmed by Mr. Pack's actions and are

without any adequate remedy at law.

                                       PRAYER FOR RELIEF

        The plaintiffs request that the Court:

        a. Declare that Mr. Pack lacks any legal authority to remove or appoint officers or
           directors of Open Technology Fund;

        b. Declare that any actions taken by Mr. Pack in excess of his legal authority with
           respect to Open Technology Fund are null and void;

        c. Declare that Mr. Pack's attempted wholesale terminations of the officers and directors
           of Radio Free Europe, Radio Free Asia, and the Middle East Broadcasting Networks,
           and his actions to freeze grant funds, were unlawful and therefore null and void;

        d. Enjoin Mr. Pack, or any of his agents or subordinates, from taking any unlawful
           action to terminate officers or directors of Open Technology Fund, Radio Free

                                                 21

                                        Def. App. 294
     Case 1:20-cv-01047-VJW
       Case  1:20-cv-01710-BAHDocument 11-2
                                Document    Filed 06/23/20
                                         1 Filed  10/15/20 Page
                                                           Page 22
                                                                295ofof22392




          Europe, Radio Free Asia, or the Middle East Broadcasting Networks, or freeze their
          grant funds;

      e. Award all other appropriate relief, including attorneys' fees and costs.

                                                               Respectfully submitted,

Dated:June 23, 2020                                             /s/ Deebak Gupta
                                                                DEEPAK GUPTA
                                                               GREGORY A. BECK
                                                               JONATHAN E. TAYLOR
                                                                GUPTA WESSLER Pl.LC
                                                                1900 L Street, NW, Suite 312
                                                                Washington, DC 20036
                                                                Phone: (202) 888-1741
                                                                Fax: (202) 888-7792
                                                                deepak@guptawessler.com
                                                               greg@guptawessler.com
                                                               jon@guptawessler.com


                                                               Counselfar Plaintiffs




                                               22

                                     Def. App. 295
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 296 of 392



                            U.S. Office of Personnel Management
                            Suitability Executive Agent Programs




                                  Follow-Up Review of the
                                U.S. Agency for Global Media
                                     Suitability Program

                                           July 2020




                 CAUTION-- This report has been distributed to Federal officials who are
responsible for the administration of the reviewed program. This report is not to be released to
the public or other personnel who do not have a valid “need-to-know” without prior approval of
an authorized OPM or agency official.




                                      Def. App. 296
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 297 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Contents

Executive Summary........................................................................................................................ 2
  Summary of Recommendations .................................................................................................. 5
     Areas for Improvement ........................................................................................................... 5
Background ................................................................................................................................... 11
Findings......................................................................................................................................... 13
  Delegation of Investigative Authority ....................................................................................... 13
  Designation of Position Risk and Sensitivity ............................................................................ 15
  Investigation Processing ............................................................................................................ 25
     Electronic Questionnaires for Investigations Processing ...................................................... 25
     Use of Appropriate Security Forms ...................................................................................... 27
     Pre-Appointment Screening and Referral ............................................................................. 29
     Reciprocity ............................................................................................................................ 33
     Investigation Request Timeliness and Quality ..................................................................... 36
  HSPD-12 Credentialing............................................................................................................. 39
  Suitability Investigation Quality ............................................................................................... 48
  Adjudication .............................................................................................................................. 52
     Suitability Review and Determination .................................................................................. 52
     Reporting Suitability Adjudicative Determinations.............................................................. 55
  Internal Control Activities ......................................................................................................... 57
     Records of Investigation ....................................................................................................... 57
     Record Retention .................................................................................................................. 59
     Physical Safeguards .............................................................................................................. 60
     Adjudicator Training and Qualifications .............................................................................. 62
     Policies and Procedures ........................................................................................................ 64
Conclusion and Agency Comments .............................................................................................. 69
  Consolidated List of Open Recommendations: ......................................................................... 69
Appendix I .................................................................................................................................... 72
  Objectives, Scope and Methodology......................................................................................... 72
Appendix II ................................................................................................................................... 74
  Contributors to this Report ........................................................................................................ 74
  Report Distribution.................................................................................................................... 74
Attachment A – USAGM Personal Financial Statements ............................................................ 75
Attachment B – USAGM Response to Draft Report .................................................................... 79
Attachment C – USAGM Waiver Request to 5 CFR 1400 .......................................................... 94
Attachment D – USAGM’s Response to OPM Information Request........................................... 96




1                                                 U.S. Agency for Global Media
                                                          Def. App. 297
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 298 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Executive Summary

The heads of agencies that make suitability determinations must conduct their suitability
programs in accordance with applicable statutes, executive orders, and regulations.

Per 5 USC 1104, the director of the U.S. Office of Personnel Management may delegate
personnel management functions to the heads of agencies in the executive branch and other
agencies employing persons in the competitive service. OPM has established standards that
apply to the delegated functions, and OPM has established and maintains an oversight program
to ensure that delegated activities are conducted in accordance with those standards. Per the
statute, when OPM makes a written finding, on the basis of information obtained as part of its
oversight program or otherwise, that any action taken by an agency pursuant to delegated
authority is contrary to any law, rule, or regulation, or is contrary to the standards established by
OPM, the agency involved shall take any corrective action OPM may require.

OPM’s oversight program conducted by OPM’s Suitability Executive Agent Programs (SuitEA)
conducts program reviews of Executive Branch agencies’ personnel suitability and vetting
programs. These reviews are conducted on, among others, agencies to which OPM has granted
delegated investigative authority to conduct their own investigations and/or adjudications and
agencies with a documented history of performance concerns. The Office of the Director of
National Intelligence (ODNI), which has similar oversight responsibility for national security
programs, has established the Security Executive Agent National Assessment Program (SNAP).
OPM and ODNI may jointly conduct their assessments to provide for onsite validation of
metrics, policy, practices, and agency compliance with regulatory requirements regarding the
personnel security and suitability programs. The reviews identify any deficiencies which may
negatively impact the efficiency or integrity of the Federal service or are inconsistent with or
may weaken the interests of National Security.

In 2012, OPM’s Agency Oversight program notified USAGM, then known as the U.S.
Broadcasting Board of Governors (BBG), that OPM’s 2010 assessment of BBG’s personnel
security and suitability program reflected the program needed improvement. OPM provided a
listing of fourteen recommendations to improve the program.

In 2014, OPM’s Agency Oversight program and ODNI's Security Executive Agent National
Assessment Program (SNAP) conducted a review of the U.S. Agency for Global Media
(USAGM) security and suitability program. OPM issued its draft report in September of 2015
and detailed a series of critical recommendations that required USAGM’s immediate corrective
action. Many of these were recommendations to which OPM had alerted USAGM in 2012, for
which USAGM had not taken corrective action. In USAGM’s response, it indicated it would
comply with the OPM’s recommendations. In OPM’s final report, issued in 2017, OPM


2                                 U.S. Agency for Global Media
                                        Def. App. 298
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 299 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

informed USAGM that failure to address the recommendations could serve as grounds to revoke
USAGM’s delegated authority.

In 2018, OPM's Suitability Executive Agent Programs (SuitEA) team initiated another review,
again conducted jointly with ODNI's SNAP, to assess USAGM’s corrective efforts on
deficiencies identified in past program reviews (2010 and 2014), to assess compliance with
current suitability regulations and supplemental guidance, and to determine if USAGM has
effectively implemented and maintained the performance goals and measures identified by the
Performance Accountability Council (PAC). The review found USAGM staff had not made
required corrective efforts based on the prior reviews and further identified multiple new
deficiencies. Corrective action was required due to deficiencies in USAGM’s program relating
to position designation, background investigations processing, Homeland Security Presidential
Directive 12 credentialing, background investigations quality, adjudications, and internal
controls. The review also noted potential concerns with USAGM’s safeguarding of classified
national security information.

USAGM responded to OPM's draft report on November 20, 2018 and agreed with all
recommendations. In OPM's final report, issued to USAGM Chief Operating Officer and
Director John Lansing by then OPM Acting Director Margaret Weichert in August of 2019,
OPM identified 37 recommendations requiring corrective action and provided USAGM 90 days
to bring all program areas into compliance. OPM informed USAGM that failure to do so could
result in OPM and ODNI taking additional steps, to include revoking USAGM’s delegated
adjudicative authority.

In February 2020, OPM's SuitEA and ODNI's SNAP conducted follow-up activity regarding the
status of corrective actions required as a result of the 2019 report. The objective of the follow-up
was to determine if USAGM had made all required corrections and had successfully brought
their security and suitability program into compliance.

To answer our objective, we reviewed applicable program operation manuals, policies,
documentation, and OPM data. We also interviewed USAGM managers and employees.

This report includes the findings and recommendations from our 2018 inspection, which were
based on data covering a specific measurement period of investigative and adjudicative activities
that occurred January 1, 2016 through December 31, 2017. All results from our current 2020
follow-up review activities are included under the “Current Status” heading in each section of
this report and cover a specific measurement period of investigative and adjudicative activities
that occurred November 1, 2018 through January 3, 2020, unless otherwise noted.




3                                 U.S. Agency for Global Media
                                       Def. App. 299
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 300 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

OPM found USAGM has taken corrective action on 18 of OPM’s 37 recommendations and has
failed to take corrective action on 19 of OPM’s 37 recommendations made in OPM’s 2019 final
report. Additionally, OPM identified 6 new recommendations based on data collected covering
our follow-up measurement period.

OPM will take steps to revoke USAGM’s adjudicative and other delegated authorities until such
a time as USAGM can demonstrate to OPM’s satisfaction that USAGM has taken all corrective
actions. OPM does not intend to grant delegated investigative authority to USAGM.




4                               U.S. Agency for Global Media
                                     Def. App. 300
          Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 301 of 392

    Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                              7E, 7F

                                     Summary of Recommendations

Areas for Improvement

Delegation of Investigative Authority

      x    Previous Recommendation 1: USAGM must immediately cease all investigative
           activities and must immediately transfer all investigative work to the National
           Background Investigations Bureau (NBIB). 1
               o Previous Recommendation 1 is CLOSED.

Designation of Position Risk and Sensitivity

      x    Previous Recommendation 2: USAGM must ensure that all covered positions are
           designated for both risk and sensitivity using OPM's Position Designation System (PDS).
               o Previous Recommendation 2 is OPEN and UNRESOLVED.
      x    Previous Recommendation 3: USAGM must maintain a Position Designation Record
           (PDR) (or equivalent) for each covered agency position, per OPM’s Suitability
           Processing Handbook.
               o Previous Recommendation 3 is CLOSED.
      x    Previous Recommendation 4: USAGM must ensure all USAGM employees tasked with
           position designation responsibilities are operating in a fair, consistent, and reliable
           manner.
               o Previous Recommendation 4 is CLOSED.
      x    Previous Recommendation 5: USAGM must re-designate all positions in accordance
           with 5 CFR part 1400.
               o Previous Recommendation 5 is CLOSED.
      x    Previous Recommendation 6: USAGM must request the correct level of investigation
           based on the accurate position designation, per 5 CFR part 1400, OPM’s PDS, OPM
           issuances and Federal Investigation Notices, and the Federal Investigative Standards.
               o Previous Recommendation 6 is OPEN and UNRESOLVED.

Investigation Processing – Electronic Questionnaire for Investigations Processing (e-QIP)

      x    Previous Recommendation 7: USAGM must immediately begin using e-QIP for all
           investigation requests.
               o Previous Recommendation 7 is CLOSED.

1
 NBIB’s investigative function has been transferred to the Defense Counterintelligence and Security Agency
(DCSA). Per statute, Executive Order, and delegation, DCSA is the primary investigations provider for federal
agencies.


5                                      U.S. Agency for Global Media
                                             Def. App. 301
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 302 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

    x    Previous Recommendation 8: USAGM must immediately begin using the current SF86
         and must not allow applicants or employees to complete outdated versions of the form.
             o Previous Recommendation 8 is CLOSED.
    x    Previous Recommendation 9: USAGM must immediately begin using the correct
         security forms (to include the SF85) for any position which does not require the use of
         the SF86.
             o Previous Recommendation 9 is CLOSED.

Investigation Processing – Pre-Appointment Screening

    x    Previous Recommendation 10: USAGM staff tasked with pre-screening responsibilities
         must use 5 CFR part 731 criteria when making pre-screening determinations, as required
         by the CFR and OPM’s Suitability Processing Handbook.
             o Previous Recommendation 10 is OPEN and UNRESOLVED.
    x    Previous Recommendation 11: USAGM must ensure all staff tasked with pre-screening
         responsibilities receive training and are familiar with the criteria found in 5 CFR part
         731.
             o Previous Recommendation 11 is OPEN and UNRESOLVED.
    x    Previous Recommendation 12: USAGM must immediately discontinue use of the SF 86
         (or any other security form) prior to making an offer of employment, in accordance with
         5 CFR §330.1300, unless and until USAGM is granted an exception.
             o Previous Recommendation 12 is CLOSED.

Investigation Processing – Referral

    x    Previous Recommendation 13: USAGM must refer all cases with potential material,
         intentional false statement, or deception or fraud in the examination or appointment
         process to OPM, as required by 5 CFR part 731 and the Suitability Processing Handbook.
             o Previous Recommendation 13 is CLOSED.

Investigation Processing – Reciprocity

    x    Previous Recommendation 14: USAGM must update internal processes to eliminate the
         practice of initiating all applicants and employees into e-QIP prior to checking for
         reciprocity, in accordance with E.O.s 13467 and 13488.
             o Previous Recommendation 14 is CLOSED.
    x    Previous Recommendation 15: USAGM must work with their NBIB liaison to obtain
         access to all appropriate investigation databases.
             o Previous Recommendation 15 is OPEN and UNRESOLVED.
    x    New Recommendation A: USAGM must eliminate all duplicate investigation requests.


6                                 U.S. Agency for Global Media
                                       Def. App. 302
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 303 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Investigation Processing – Investigation Request Timeliness

    x    Previous Recommendation 16: USAGM must ensure the e-QIP “Approver” user role is
         held by a Federal employee. The e-QIP Agency Administrator must immediately remove
         the Approver access for the Contractors currently holding that role.
              o Previous Recommendation 16 is CLOSED.
    x    Previous Recommendation 17: USAGM must immediately cease having applicants and
         employees re-sign security form releases upon Entry On Duty (EOD), in support of
         accurate timeliness metrics.
              o Previous Recommendation 17 is CLOSED.
    x    Previous Recommendation 18: USAGM must ensure background investigations are
         initiated no more than 14 days after the applicant’s initial certification of the investigative
         forms.
              o Previous Recommendation 18 is OPEN and UNRESOLVED.
    x    Previous Recommendation 19: USAGM must update its policies, manuals, and
         employee training practices to ensure all USAGM staff with a role in the initiation
         process are aware of the 14 day initiation timeliness standard.
              o Previous Recommendation 19 is CLOSED.

Investigation Processing – Investigation Request Quality

    x    New Recommendation B: USAGM must establish and implement processes to reduce
         the unacceptable submission rate for investigation requests to 5% or less.

Homeland Security Presidential Directive 12 (HSPD-12) Credentialing

    x    Previous Recommendation 20: USAGM must ensure every individual has a favorably
         adjudicated fingerprint before being issued a Personal Identity Verification (PIV)
         credential, as required by HSPD-12 and FIPS 201-2.
             o Previous Recommendation 20 is OPEN and UNRESOLVED.
    x    Previous Recommendation 21: USAGM must cease revoking and destroying PIV
         credentials when employees undergo re-investigation.
             o Previous Recommendation 21 is CLOSED.
    x    Previous Recommendation 22: USAGM must update its processes and implement the
         use of PIV cards for logical access.
             o Previous Recommendation 22 is CLOSED.
    x    Previous Recommendation 23: USAGM must update processes, procedures, and
         employee training requirements to reciprocally accept PIV credentials for physical
         access, in accordance with HSPD-12.
             o Previous Recommendation 23 is CLOSED.


7                                   U.S. Agency for Global Media
                                         Def. App. 303
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 304 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

    x    New Recommendation C: USAGM must develop a mechanism to track PIV expiration
         dates.
    x    New Recommendation D: USAGM must update their PIV issuance process to identify
         staff responsible for uploading credentialing determinations into CVS.

Suitability Investigation Quality

    x    Previous Recommendation 24: USAGM must work with NBIB to immediately initiate
         new investigations for all individuals investigated by USAGM since the expiration of
         USAGM’s delegated investigative authority in 2012.
             o Previous Recommendation 24 is OPEN and UNRESOLVED.
    x    New Recommendation E: USAGM must add a “Please Call” notice in CVS for each
         investigation USAGM conducted after the expiration of USAGM’s delegation of
         investigative authority.

Adjudication – Reporting Adjudicative Determinations

    x    Previous Recommendation 25: USAGM must perform and document a distinct
         suitability adjudication on every closed investigation, in accordance with 5 CFR part 731.
             o Previous Recommendation 25 is OPEN and UNRESOLVED.
    x    Previous Recommendation 26: USAGM should consider making arrangements to ensure
         OS staff are not responsible for adjudicating their direct-report employees’ investigations.
             o Previous Recommendation 26 is OPEN and UNRESOLVED.
    x    Previous Recommendation 27: USAGM must report all suitability determinations to
         OPM as soon as possible, and in no event later than 90 days after receipt of the final
         report of investigation.
             o Previous Recommendation 27 is OPEN and UNRESOLVED.
    x    New Recommendation F: In lieu of reporting pending adjudications for any
         investigations USAGM conducted after the expiration of their delegated investigative
         authority, USAGM must discontinue these investigations and initiate new investigations
         through DCSA.

Internal Control Activities – Records of Investigation

    x    Previous Recommendation 28: USAGM must request the required background
         investigation on any USAGM appointee or employee where a record of investigation
         cannot be verified.
             o Previous Recommendation 28 is OPEN and UNRESOLVED.




8                                   U.S. Agency for Global Media
                                        Def. App. 304
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 305 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


Internal Control Activities – Record Retention

    x    Previous Recommendation 29: USAGM must ensure the Certification of Investigation or
         similar agency form is included in the eOPF, as required by OPM's Guide to Personnel
         Recordkeeping.
            o Previous Recommendation 29 is CLOSED.

Internal Control Activities – Physical Safeguards

    x    Previous Recommendation 30: Ensure all physical space containing sensitive
         information, including investigative and adjudicative information and PII, is properly
         secured and not accessible to those without a need to know.
             o Previous Recommendation 30 is OPEN and UNRESOLVED.
    x    Previous Recommendation 31: Update policies and procedures to implement immediate
         measures to ensure PII and sensitive and/or classified information will not be
         compromised.
             o Previous Recommendation 31 is OPEN and UNRESOLVED.

Internal Control Activities – Adjudicator Training

    x    Previous Recommendation 32: USAGM must ensure the personnel who perform
         adjudicative work receive suitability adjudications training in accordance with the
         National Training Standards.
             o Previous Recommendation 32 is CLOSED.
    x    Previous Recommendation 33: USAGM must ensure adjudicative staff is able to
         demonstrate a sufficient knowledge and understanding of suitability adjudications
         requirements and criteria.
             o Previous Recommendation 33 is OPEN and UNRESOLVED.

Internal Control Activities – Adjudicator Qualifications

    x    Previous Recommendation 34: USAGM must ensure personnel who perform
         adjudicative work maintain a favorable determination based on the results of the
         appropriate level of investigation.
             o Previous Recommendation 34 is OPEN and UNRESOLVED.




9                                  U.S. Agency for Global Media
                                        Def. App. 305
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 306 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Internal Control Activities – Policies and Procedures

     x    Previous Recommendation 35: USAGM must ensure the manuals, forms, directives, and
          policies that govern its personnel suitability operations are in compliance with all
          applicable E.O.s, OPM requirements, and current investigative products.
              o Previous Recommendation 35 is OPEN and UNRESOLVED.
     x    Previous Recommendation 36: USAGM must ensure security and suitability staff
          operates in accordance with all SOPs and written guidelines.
              o Previous Recommendation 36 is OPEN and UNRESOLVED.
     x    Previous Recommendation 37: USAGM must immediately stop requesting information
          for background investigations which goes beyond the scope of the Federal Investigative
          Standards.
              o Previous Recommendation 37 is OPEN and UNRESOLVED.




10                                U.S. Agency for Global Media
                                       Def. App. 306
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 307 of 392

    Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                              7E, 7F

Background

The USAGM was created when the U.S. Information Agency was consolidated in accordance
with the International Broadcasting Act on April 30, 1994. The Act established the International
Broadcasting Bureau (IBB) within the U.S. Information Agency and created a Broadcasting
Board of Governors. On October 1, 1999, the USAGM became an independent government
entity responsible for oversight of the IBB, and is responsible for all U.S. government and
government-sponsored non-military international broadcasting. 2 Ultimately, the mission of the
USAGM is to inform, engage, and connect people around the world in support of freedom and
democracy. 3

USAGM’s personnel security and suitability functions are divided between the Office of
Security (OS) and the Office of Human Resources (OHR), both located within IBB’s Office of
Management Services (OMS).

OS consists of two divisions: Personnel Security and Physical Security. The Personnel Security
Division (PSD) is responsible for all personnel security functions and includes one Chief, three
Personnel Security Specialists, three Security Specialists, and four Security Assistants.

Physical Security is responsible for issuing PIV credentials. 4

In addition to their standard OHR responsibilities, one Senior Human Resources (HR) Program
Specialist, four federal HR Specialists, and two contractor HR Specialists are directly involved in
OS activities. These staff members are responsible for position designation. 5

Chart 1 reflects a condensed version of USAGM’s organizational chart, highlighting the offices
with a role in the suitability program (shown in bold).




2
  https://www.usagm.gov/who-we-are/history/
3
  https://www.usagm.gov/who-we-are/
4
  In addition to other physical security-related duties, which we will not cover during this report.
5
  Agency structure current as of the time of our 2020 onsite activities.


11                                       U.S. Agency for Global Media
                                               Def. App. 307
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 308 of 392

    Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                              7E, 7F

                                       Chart 1
                                USAGM Organizational Chart

                                     U.S. Agency for Global
                                            Media



                                     Office of Management
                                            Services



                            USAGM Office of
                                                  Human Resources
                               Security


                               Personnel
                            Security Division


                            Physical Security
                                Divison

Source: USAGM

USAGM consists of approximately 1,412 employees, with approximately 1,067 in the
competitive service. 6




6
    Fedscope, June 2019


12                               U.S. Agency for Global Media
                                      Def. App. 308
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 309 of 392

    Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                              7E, 7F

Findings

                                 Delegation of Investigative Authority

At the time of our original review, under Civil Service Rule V, 5 CFR § 5.2(a), the President
delegated to OPM the authority for “[i]nvestigating the qualifications, suitability, and fitness of
applicants for positions in the competitive service, positions in the excepted service where the
incumbent can be noncompetitively converted to the competitive service, career appointments to
positions in the Senior Executive Service, and any other positions in the excepted service of the
executive branch for which the Director has standard-setting responsibility under Civil Service
Rule II.” Further, except as otherwise provided by statute or executive order, personnel
investigations for working for or on behalf of the United States were the responsibility of OPM’s
NBIB under E.O. 13764, Amending the Civil Service Rules, E.O. 13488, and E.O. 13467, To
Modernize the Executive Branch-Wide Governance Structure and Processes for Security
Clearances, Suitability and Fitness for Employment, and Credentialing, and Related Matters.

Per this order, NBIB was to “serve as the primary executive branch service provider for
background investigations for eligibility for access to classified information; eligibility to hold a
sensitive position; suitability or, for employees in positions not subject to suitability, fitness for
Government employment; fitness to perform work for or on behalf of the Government as a
contractor; fitness to work as a non-appropriated fund employee, as defined in E.O. 13488 of
January 16, 2009, 7 as amended; and authorization to be issued a Federal credential for logical
and physical access to federally controlled facilities or information systems.”

With the issuance of Executive Order 13869, “Transferring Responsibility for Background
Investigations to the Department of Defense,” 8 NBIB’s investigative functions were transferred
to the Department of Defense’s Defense Counterintelligence and Security Agency (DCSA).

Under 5 U.S.C. §1104(a)(2), OPM may delegate its investigative authority to other agencies.
Agencies seeking such delegation must request 9 and receive approval from OPM prior to
beginning investigative activities, and must stay in compliance with all performance and
investigative standards established by OPM. OPM “shall, pursuant to section 1104 of title 5,
United States Code, prescribe performance standards and a system of oversight for any
suitability or fitness function delegated by the Director to the head of another agency, including

7
  Executive Order 13488, Granting Reciprocity on Excepted Service and Federal Contractor Employee Fitness and
Reinvestigating Individuals in Positions of Public Trust, January 16, 2009
8
  Executive Order 13869, Transferring Responsibility for Background Investigations to the Department of Defense,
April 24, 2019
9
  OPM has prescribed basic requirements for requesting delegated investigative authority for competitive service
positions in 5 CFR, part 736.



13                                    U.S. Agency for Global Media
                                            Def. App. 309
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 310 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

uniform and consistent policies and procedures to ensure the effective, efficient, timely, and
secure completion of delegated functions” and “shall make a continuing review of agency
programs for suitability and fitness vetting to determine whether they are being implemented
according to this order.” 10

Previous Finding: During the course of our 2014 review, we determined USAGM was
operating without the proper delegated authority. The last valid MOU between USAGM and
OPM was signed in 2010 and expired in December 2012. When we asked the then-Chief of
Security about the existence of any current MOUs, he stated OPM staff did not provide an
updated version for signature, and told him the 2010 MOU was automatically renewed and
remained in effect.

However, we found that OPM sent a proposed MOU to USAGM in January 2013. USAGM
asked for modifications to the signature block and requested the omission of the requirement to
use e-QIP. OPM updated the signature block and provided an explanation to USAGM regarding
the e-QIP requirement. The updated, proposed MOU was emailed directly to the then-Chief of
Security in April 2013, and again in June 2013. USAGM did not execute the MOU. Therefore,
USAGM had been operating without the proper delegated authority since December 2012.

We included this information in our prior draft report, issued September 2015, which was sent to
the then-Chief of Staff of USAGM, Director of Security, and Director of Human Resources.
This information was also included in the final report for our 2014 review, issued July 20, 2017,
which was sent to the then-Director of Management Services, International Broadcasting Bureau,
USAGM; Director of Security; Chief of the Investigations Branch; and -Chief of the
Adjudications Branch.

The Director of Management Services, the Chief of the Investigations Branch (now the Director
of Security), and the Chief of the Adjudications Branch still occupied these positions at the time
of our 2018 review. Despite receiving our prior reports and our discussion of USAGM’s lack of
authority to act as its own ISP, the Director of Security and the Chief of the Adjudications
Branch (Adjudications Chief) claimed “nobody knew” of the expired MOU during our 2018
onsite activities.

The Director of Security stated he discovered the expired MOU in July of 2017 and tried to
contact OPM to resolve the issue, with no results.

OPM, as the Suitability Executive Agent, found USAGM to be out of compliance and operating
without any proper delegation of investigative authority, despite repeated notification from the


10
     E.O. 13467, as amended, §§ 2.5(b)(v), (vii)


14                                        U.S. Agency for Global Media
                                                   Def. App. 310
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 311 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Suitability Executive Agent. Given the severity and quantity of the errors we identified in
USAGM’s security and suitability program during our 2014 review, and the ongoing nature of
those errors (as identified during our April 2018 onsite activities), OPM was unwilling to
consider signing a new Delegation of Investigative Authority until such a time as USAGM
corrected all errors identified later in this report. In the absence of a delegation agreement,
USAGM lacked the authority to conduct background investigations.

We informed USAGM that failure to comply with this recommendation would result in further
action, to include referral to the Office of Inspector General of the Department of State and
revocation of adjudicative authority.

Previous Recommendation 1: USAGM must immediately cease all investigative activities,
and must immediately transfer all investigative work to NBIB.

Current Status: Corrective action IMPLEMENTED.

In February 2019 the Director stated USAGM discontinued all cases in progress and transferred
all investigations to the Defense Counterintelligence and Security Agency (DCSA), and were
fully compliant with this recommendation by January 2019. We also spoke to both USAGM
Inspectors, who stated they have been assigned new duties and no longer perform investigatory
work.

OPM data covering the follow-up measurement period of November 1, 2018 through January 3,
2020 reflected USAGM did not report initiating any background investigations under its own
investigations program. While this information is strictly self-reported, during our onsite we
found no indications that USAGM has continued to operate an investigations program without
the proper delegation.

Previous Recommendation 1 is CLOSED.


                            Designation of Position Risk and Sensitivity 11

Proper position designation is the foundation of an effective and consistent suitability program.
It determines what type of investigation is required and how closely an individual is screened for
a position.


11
  Position designation is outlined in Civil Service Rule V, E.O.s 13467 and 13488, as amended, and 5 CFR
§731.106 and part 1400.



15                                    U.S. Agency for Global Media
                                            Def. App. 311
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 312 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

By executive order, the President has directed that “[t]he Director [of OPM] may cause positions
to be designated based on risk to determine the appropriate level of investigation, and may
prescribe investigative standards, policies, and procedures.” 12 The President has separately
directed that “[w]ith respect to the Suitability Executive Agent functions, the Director…shall,
pursuant to sections 1103 and 1104 of title 5, United States Code, and the Civil Service Rules, be
responsible for suitability and fitness by…prescribing position designation requirements with
regard to the risk to the efficiency and integrity of the service;” and that “Contractor employee
fitness or non-appropriated fund employee fitness is subject to the same position designation
requirements…as prescribed by the Office of Personnel Management under the Civil Service
Rules.” 13

The suitability regulation 14 requires all covered 15 positions to be designated at the high,
moderate, or low risk level. In addition, proper position designation is required to support many
of the Joint Security and Suitability reform initiatives. The Position Designation System (PDS)
is required for all positions in the competitive service, positions in the excepted service where the
incumbent can be non-competitively converted to competitive service, and career appointments
in the Senior Executive Service.

To clarify the requirements and procedures agencies should observe when designating positions,
OPM and ODNI issued 5 CFR 1400 on June 5, 2015 and implementation guidance to executive
agencies, including, specifically, to USAGM, in May 2016 explaining the regulatory
requirements regarding the designation of National Security positions in the competitive service,
and describing the requirements to use the PDT, to review the designation of covered positions.

The joint OPM and ODNI regulation provides guidance to assist agency heads in evaluating and
designating sensitive positions. Agencies had 24 months from July 6, 2015, to review positions
and determine whether or not certain positions impact National Security under the new definition
and make the appropriate designation change.

Finally, in addition to using the PDS, the agency must complete and maintain the Position
Designation Record (PDR) or its equivalent for each agency position, as described in the
Suitability Processing Handbook. 16




12
   Civil Service Rule V, 5 CFR § 5.2(a)(ii)
13
   E.O. 13467, as amended, § 2.5(b)(i); E.O. 13488, as amended, § 3(b)
14
   5 CFR 731.106 (a)
15
   Pursuant to 5 CFR 731.101(b), a “covered position” means a position in the competitive service, a position in the
excepted service that can non-competitively convert to the competitive service, and a career appointment to a
position in the Senior Executive Service.
16
   OPM Suitability Processing Handbook, Appendix B


16                                      U.S. Agency for Global Media
                                              Def. App. 312
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 313 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

The Position Designation Tool (PDT) is recommended for all positions. The PDT will help to
ensure a systematic, dependable, and uniform way of making position designations and
maintaining the PDR or its equivalent.

Previous Finding: USAGM failed to take corrective action on a finding related to position
designation following our 2014 review and as of 2018 still did not use the PDS to designate all
covered positions, as required.

According to the Adjudications Chief, OHR was responsible for position designation. The
Adjudications Chief stated OS was aware of the requirement to use OPM’s PDS to accurately
designate positions, but that OHR had been unwilling to use the system as required.

The OHR Operations Branch Chief stated they did not use the PDS, and would not use it, due to
the uniqueness of USAGM’s mission and the fact they employed non-citizens. The Operations
Branch Chief stated OHR staff designated positions based on the duties performed, who the
employee would have contact with, and whether the employee would have access to sensitive or
classified information. The Operations Branch Chief stated each classifier made their own
decisions and relied “more or less” on their personal judgment rather than any sort of
standardized designation system. He added classifiers usually designated positions based on
what the hiring manager wanted, and may have upgraded the position upon request.

The Operations Branch Chief stated USAGM recorded designations on the Optional Form (OF)
8 17 and did not maintain any sort of PDR. USAGM had no policy to re-designate positions when
vacant.

The Director stated position designation and meeting the requirements of 5 CFR part 1400 had
been a “shaky situation.” He stated USAGM’s Office of General Counsel (OGC) believed
USAGM was exempt from re-designation requirements because of the agency’s mission and
staffing patterns. The Director stated he had been aware of the requirement to use OPM’s PDS
since we issued the report of our 2014 review, but added that senior leadership were unwilling to
comply. 18

At the time of our 2018 onsite USAGM had not properly requested an extension from the
Suitability and Security Executive Agents to extend the position designation review period,
which ended in July 2017.




17
     OF-8 Position Description
18
     ODNI’s report will provide further information about USAGM’s compliance with 5 CFR part 1400.



17                                      U.S. Agency for Global Media
                                             Def. App. 313
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 314 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

In 2018 we obtained position descriptions (PDs) for 10 of the positions in our file sample and
used the PDT to designate the positions, to determine if USAGM’s designations were roughly in
line with OPM’s analysis of the PD. 19 Table 1 reflects any discrepancies between the two
designations.

                                          Table 1
                        USAGM Position Designation Discrepancies, 2018
     PD #          Position Title           USAGM             OPM Designation and
                                        Designation and       Required Investigation
                                           Required
                                         Investigation
     PD 2          Senior Advisor      Critical Sensitive/    High Risk Public Trust/
                                             ANACI                      T4 20
     PD 3      Director for Broadcast     Unknown 21          High Risk Public Trust /
                     Operations                                          T4
     PD 6    International Broadcaster    Non-Critical        High Risk Public Trust /
                  (Radio) (Creole)         Sensitive/                    T4
                                            NACLC
     PD 7       Investigative Writer      Non-Critical        High Risk Public Trust /
                                           Sensitive/                    T4
                                               T3
     PD 8    International Broadcaster     Unknown/           High Risk Public Trust /
                     (English)                 T3                        T4
     PD 13   International Broadcaster    Non-Critical         High Risk Public Trust
                       (Urdu)              Sensitive/               (minimum) 22/
                                               T3                        T4
     PD 15    Deputy for Technology       Non-Critical         High Risk Public Trust
                  Support Services         Sensitive/                (minimum)/
                                             ANACI                       T4
     PD 17   General Manager, Persian  Critical-Sensitive/     High Risk Public Trust
                   News Network                T3                    (minimum)/
                                                                         T4


19
   We consulted with a representative from OPM’s Adjudications and Clearance Processing group to obtain accurate
designations for these positions. Staff in this group is responsible for designating OPM positions for risk and
sensitivity, and therefore have extensive experience in accurately using the OPM PDS and the PDT.
20
   Refer to OPM Federal Investigation Notices (FINs) 15-03, 16-02, and 16-07 for information regarding how
OPM’s new tiered investigations relate to prior investigative types.
21
   USAGM provided an incomplete OF-8 for this position, so we were unable to determine how USAGM’s
designation compared to OPM’s designation.
22
   USAGM’s PDs were not sufficiently detailed to allow OPM staff to properly designate these positions. Based on
any National Security impacts, these positions could be designated at higher levels.


18                                    U.S. Agency for Global Media
                                            Def. App. 314
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 315 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

     PD 19   Coverage Editor (Africa)               Non-Sensitive/               High Risk Public Trust
                                                         T3                           (minimum)/
                                                                                          T4
     PD 20   Supervisory International               Non-Critical                High Risk Public Trust
              Broadcaster (Russian)                   Sensitive/                      (minimum)/
                                                       ANACI                              T4
Source: USAGM and OPM


OPM designated PDs 2, 6, 7, and 8 at the High Risk Public Trust level, and individuals should
have been subject to a T4 investigation (based on a completed SF85P). USAGM’s designations
for these positions necessitated applicants filling out a more intrusive national security
questionnaire, the SF86. PDs 13, 15, 17, 19, and 20 did not provide sufficient detail for OPM
classifiers to make more than a minimum designation of a High Risk Public Trust.

In addition, while reviewing the USAGM -provided designations, we noted several instances
where USAGM did not conduct the correct investigation required by their own designation. PDs
2 and 17 were designated as Critical Sensitive and should have undergone a T5 investigation,
and PD 19 was designated as Non-Sensitive and should have undergone a T1 or T2 investigation,
based on the position’s risk level. 23 These are the investigation levels required by the
government-wide Federal Investigative Standards jointly promulgated by OPM and ODNI
pursuant to executive order. 24

Proper position designation allows agencies to achieve accuracy and consistency in all positions,
to include aligning with the correct investigative levels. Maintaining the PDR provides proof of
compliance and eliminates a duplication of efforts for the agency.

Failure to consistently designate agency positions at the proper level using established standards
may result in investigating employees at a higher level than required, subjecting them to
unnecessary scrutiny and placing undue financial burden on the agency. It may also allow
individuals access to information they are not properly vetted for, placing the agency and the
federal government at risk.

Failure to designate all agency positions using current criteria, in accordance with 5 CFR 1400,
may allow individuals access to information they are not properly vetted for, placing the agency
and the Federal government at risk.



23
   PDs 2 and 17 were subject to a lower investigation than required, PD 19 was subject to a higher investigation than
required.
24
   See Civil Service Rule V, 5 CFR § 5.2(a)(ii); E.O. 13488, as amended, § 3(b); E.O. 13467, as amended, §§ 1.1(d),
2.5(b)(i), 2.5(c)(i), 3(c); E.O. 12968, as amended, §§ 3.2(b), 3.4(c).


19                                      U.S. Agency for Global Media
                                              Def. App. 315
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 316 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Requesting and/or conducting a higher-level investigation than required wastes agency funds and
subjects applicants or employees to an undue level of scrutiny. Requesting and/or conducting a
lower level investigation than required may place the agency and the Federal Government at risk
by allowing individuals access to information they are not properly vetted for.

Previous Recommendation 2: USAGM must ensure that all covered positions are
designated for both risk and sensitivity using OPM's PDS.

Current Status: Corrective action PARTIALLY IMPLEMENTED.

According to USAGM’s Senior HR Program Specialist six HR Specialists are tasked with
position designation responsibilities. 25 After an HR Specialist receives a PD from a classifier,
they run the PD against the PDS, attach the newly created PDR to the PD, and then provide both
documents to PSD. PDRs are also saved in a SharePoint library accessible by the HR Specialists
and PSD.

As part of our follow-up activities we asked for a PDR for the positions in our original sample
roster (Table 1) as well as for 21 positions in a new follow-up sample roster. USAGM provided
an updated PDR for each position in our original roster. All positions were designated at or
higher than the OPM-suggested designation made in 2018.

To further verify the accuracy of USAGM’s designation process, we had personnel from OPM’s
Personnel Security division designate 10 randomly-selected PDs from the follow-up sample
roster. Table 2 shows the discrepancies between USAGM’s designation and OPM’s designation.

                                             Table 2
                           USAGM Position Designation Discrepancies, 2020
     PD #             Position Title          USAGM              OPM Designation and
                                           Designation and       Required Investigation
                                              Required
                                            Investigation
     NPD             Editor (Bridge)         Non-Critical      Non-Sensitive, High Risk/T4
      2 26                               Sensitive, Moderate
                                               Risk/T3
     NPD3          Electronics Engineer      Non-Critical        Non-Sensitive, Moderate
                                         Sensitive, Moderate             Risk/T2
                                               Risk/T3


25
     In addition to their normal HR duties
26
     New PD 2, etc.


20                                           U.S. Agency for Global Media
                                                 Def. App. 316
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 317 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

 NPD9         IT Program Manager            Non-Critical         Non-Sensitive, High Risk/T4
                   (APPSW)               Sensitive, Moderate
                                               Risk/T3
 NPD10     IT Specialist (CUSTSPT)          Non-Critical           Non-Sensitive, Moderate
                                         Sensitive, Moderate              Risk/T2
                                               Risk/T3
 NPD15       Multimedia Production          Non-Critical           Non-Sensitive, Moderate
                    Spec                 Sensitive, Moderate              Risk/T2
                                               Risk/T3
 NPD17          Project Manager             Non-Critical           Non-Sensitive, Moderate
                                           Sensitive, High                Risk/T2
                                               Risk/T5
 NPD18         Purchasing Agent          Non-Sensitive, Low        Non-Sensitive, Moderate
                                               Risk/T1                    Risk/T2
Source: OPM and USAGM


USAGM’s designations for NPDs 2, 9, and 18 were lower than OPM’s suggested designation,
meaning the individuals in the position may have been investigated insufficiently for the
position. USAGM’s designations for NPDs 3, 10, 15, and 17 were higher than OPM’s suggested
designation, meaning the individuals in those positions may have been subject to a more
strenuous investigation than necessary.

In addition, the Senior HR Program Specialist stated USAGM does not have a schedule in place
to re-designate positions on a regular basis, and that any future re-designations would depend on
hiring managers updating the PD. The Senior HR Program Specialist stated if the PD was more
than five years old, or was “outdated” or reflected language or terms that were no longer in use at
the agency, an HR Specialist would “probably” prompt the hiring manager to make an update.

While we are not issuing a new recommendation in this area, USAGM should ensure there is an
established re-designation schedule in place to ensure PDs accurately reflect the duties of the
position, and that applicants or employees are investigated appropriately for the duties they
perform.

Previous Recommendation 2 is OPEN and UNRESOLVED.


Previous Recommendation 3: USAGM must maintain a PDR (or equivalent) for each
covered agency position, per OPM’s Suitability Processing Handbook.

Current Status: Corrective action IMPLEMENTED.


21                                U.S. Agency for Global Media
                                       Def. App. 317
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 318 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F


USAGM provided an updated PDR for every position in our original file sample, as well as for
the 21 positions in our follow-up file sample.

Previous Recommendation 3 is CLOSED.


Previous Recommendation 4: USAGM must ensure all USAGM employees tasked with
position designation responsibilities are operating in a fair, consistent, and reliable manner.

Current Status: Corrective action IMPLEMENTED.

The Senior HR Program Specialist stated six 27 HR Specialists are responsible for designating
positions in the PDT. Of the six HR Specialists, three have successfully completed OPM’s
Automated Position Designation Tool (ADPT) training. 28 We verified their attendance through
USAGM-provided training certificates.

Previous Recommendation 4 is CLOSED.


Previous Recommendation 5: USAGM must re-designate all positions in accordance with 5
CFR part 1400.

According to the Senior HR Program Specialist, USAGM re-designated all positions by January
2020. We verified this by reviewing PDRs (discussed above), which were all updated as
required.

Previous Recommendation 5 is CLOSED.


Previous Recommendation 6: USAGM must request the correct level of investigation
based on the accurate position designation, per 5 CFR part 1400, OPM’s PDS, OPM
issuances and Federal Investigation Notices, and the Federal Investigative Standards.

Current Status: Corrective Action NOT IMPLEMENTED.

USAGM has not initiated the correct level of investigation required by the position designation
for 15 of the cases from our original sample list, as shown in Table 3.

27
     Four FTEs and 2 Contractors
28
     Formal training is not required to use OPM’s PDT, as the system is designed to be self-explanatory.


22                                        U.S. Agency for Global Media
                                                Def. App. 318
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 319 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

                                                  Table 3
                               Incorrect Investigations, 2018 Sample Roster
      OPM File                 Position Title             Investigation     Current Investigation
      Number                                              Required by             of Record
                                                            Updated
                                                           Designation
            1            International Broadcaster             T3                    T3*
                                                                                 ANACI* (no
            2                  Senior Advisor                  T5
                                                                            adjudication reported)
                            Supv TV Production
            3                                                  T5                    T3*
                                  Specialist
                                                                                NACLC* (no
            4            International Broadcaster             T3
                                                                            adjudication reported)
                         INT Broadcaster (Radio)                                 NACLC (no
            6                                                  T3
                                   (Creole)                                 adjudication reported)
            8            International Broadcaster             T3                  NACLC
            9            International Broadcaster             T3                   NAC*
                        Human Resources Specialist                               ANACI (no
           10                                                  T2
                           (Information Systems)                            adjudication reported)
           11            International Broadcaster             T3                  ANACI*
                                                                                NACLC* (no
           12                 Payroll Specialist               T3
                                                                            adjudication reported)
           13             INT Broadcaster (Urdu)               T3                    T3*
                                                                                 NACLC (no
           14            International Broadcaster             T3
                                                                            adjudication reported)
                                                                            T3* (no data regarding
                         General Manager Persian
           17                                                  T5             case close date, no
                               News Network
                                                                            adjudication reported)
                         TV Production Specialist
           18                                                  T3                  ANACI
                                 (Graphics)
                            Supv Int Broadcaster
           20                                                  T3                  ANACI*
                                  (Russian)
Source: OPM file review


Files 2, 3, 9, and 17 have not been subject to the correct (higher) level of investigation, based on
the updated designation. Files 2, 4, 6, 10, 12, 14, and 17 29 do not show any adjudicative data, so
we were unable to verify if these individuals are eligible to occupy their positions. Further,
investigations 1, 2, 3, 4, 9, 11, 12, 13, 17, and 20 were completed by USAGM after the
expiration of USAGM’s delegated investigative authority, and therefore are not valid.

USAGM has also not initiated the correct level of investigation required by the position
designation for any of the cases from our follow-up sample list, as shown in Table 4.

29
     File 17 also does not show that the investigation was completed.


23                                        U.S. Agency for Global Media
                                                Def. App. 319
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 320 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


                                          Table 4
                      Incorrect Investigations, 2020 Sample Roster
     OPM File        Position Title             Investigation      Current Investigation
     Number                                 Required by Updated           of Record
                                                 Designation
                                                                     T3* (no adjudication
      NPD1        Director of Research               T5
                                                                           reported)
      NPD2           Editor (Bridge)                 T3                       T3*
                                                                     T3* (no adjudication
      NPD3        Electronics Engineer               T3
                                                                           reported)
                                                                          ANACI (no
      NPD4       Electronics Technician              T3
                                                                    adjudication reported)
                   Equal Employment                                      NACLC (no
      NPD5                                           T2
                        Specialist                                  adjudication reported)
                                                                   T3R* (no adjudication
      NPD6          Executive Officer                T2
                                                                           reported)
                                                                     PRI (no adjudication
      NPD7         Executive Producer                T3
                                                                           reported)
                  General Assignments                                T3* (no adjudication
      NPD8                                           T3
                   Reporter (English)                                      reported)
                  IT Program Manager                                  BI (no adjudication
      NPD9                                           T3
                       (APPSW)                                             reported)
                                                                     T3* (no adjudication
      NPD10     IT Specialist (CUSTSPT)              T3
                                                                           reported)
      NPD11        Library Technician                TI                       T3*
                Logistics and Operations                             No Investigation on
      NPD12                                          T1
                        Specialist                                          Record
                Logistics and Operations                             No Investigation on
      NPD13                                          T1
                Technician Team Leader                                      Record
      NPD14     Mail Operations Assistant            T5                       T1
                 Multimedia Production                               T3* (no adjudication
      NPD15                                          T3
                          Spec                                             reported)
      NPD16      Procurement Assistant               T1                       T3*
                                                                     SBI (no adjudication
      NPD17         Project Manager                  T5
                                                                          on record)
                                                                         SSBIPR* (no
      NPD18         Purchasing Agent                 T1
                                                                   adjudication on record)
                    Supervisory Staff
      NPD19                                          T4                       T3*
                       Accountant
                  Telecommunications
      NPD20                                          T5                       T3*
                        Manager
                  Telecommunications
      NPD21                                          T5                      T2S
                        Specialist
Source: OPM



24                            U.S. Agency for Global Media
                                   Def. App. 320
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 321 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F


Files NPD12 and NPD13 do not have an investigation on record. Files NPD1, NPD14, NPD19,
NPD20, and NPD21 have not been subject to the appropriate level of investigation, as required
by the current position designation. NPD3 through NPD10, NPD15, NPD17, and NPD18 do not
have an adjudication on record, so we were unable to verify if these individuals are eligible to
occupy their positions.

Further, files NPD1, NPD2, NPD3, NPD6, NPD8, NPD11, NPD15, NPD16, NPD18, NPD19,
and NPD20 were investigated by USAGM after the expiration of USAGM’s delegated
investigative authority, and therefore are not valid.

Previous Recommendation 6 is OPEN and UNRESOLVED.


                                        Investigation Processing

Electronic Questionnaires for Investigations Processing

The Electronic Questionnaires for Investigations Processing (e-QIP) goals established for
agencies and reportable under the PAC for suitability and security programs support the
expectation that agencies will use e-QIP to request investigations. The use of e-QIP automation
encourages accuracy and timeliness in the investigations request process. Federal Investigative
Notice (FIN) 11-07 30 mandated use of e-QIP and FIN 17-07 31 mandates use of the 2016 SF86.
Under the Paperwork Reduction Act, agencies are required to use only current, OMB-approved
information collections.

Previous Finding: At the time of our 2014 review, USAGM was not using e-QIP and required
applicants to complete the 2008 paper version of the SF 86. 32 This form expired with the
issuance of the 2010 SF 86.

USAGM failed to take corrective action on the 2014 finding and as of our 2018 review still was
not using e-QIP and the current security forms as required.

According to the Adjudications Chief, USAGM’s e-QIP system was not connected to OPM’s
systems until the week before our onsite, so USAGM had not received updates to the security

30
   Discontinuing the 2008 Standard Form (SF) 86; Implementing the Fully Electronic 2010 SF 86, August 29, 2011
31
   Revised Standard Form 86 Implementation, August 18, 2017
32
   While USAGM and OPM signed a Memorandum of Understanding (MOU) regarding the use of e-QIP in 2013, at
the time of our 2014 review OHR and SEC staff stated funding was not approved until October 2014. At the time,
staff was unable to provide a timeline for implementation.



25                                   U.S. Agency for Global Media
                                           Def. App. 321
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 322 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

forms. The Adjudications Chief also stated interns and “grantees” 33 at USAGM were not
required to use e-QIP, and often completed outdated paper versions of the security forms because
the 2010 and 2016 SF 86 forms were too long to fill out manually. 34

During our 2018 onsite activities we reviewed a file sample of 13 35 individuals. Eight of these
individuals had completed security forms which were outdated at the time of signature, as shown
in Table 5.

                                       Table 5
             USAGM Investigations Completed on Incorrect Case Papers, 2018
                          Case Paper           Correct Case          Case Papers
       OPM File #                       36              37
                     Certification Date          Papers               Completed
           4           January 40, 2012         2010 SF 86            2008 SF 86
           5           August 29, 2012          2010 SF 86            2008 SF 86
           8            March 9, 2015           2010 SF 86            2008 SF 86
           9          September 23, 2013        2010 SF 86            2008 SF 86
          11              May 2, 2014           2010 SF 86            2008 SF 86
          14          September 23, 2013        2010 SF 86            2008 SF 86
          15             October, 2014          2010 SF 86            2008 SF 86
          20           August 12, 2015          2010 SF 86            2008 SF 86
Source: OPM review of USAGM security files

By not complying with FINs 11-07 and 17-07, USAGM was not operating effectively or
efficiently. Further, older versions of the SF86 did not utilize branching questions for issue
resolution. Reciprocity could not be properly applied to a USAGM -conducted investigation as
they were not being conducted based on current investigative standards. Further, the use of
expired and unauthorized information collections risked noncompliance with the Paperwork
Reduction Act and the Privacy Act.



33
   Individuals in media organizations who receive grants from USAGM to promote freedom and democracy and
enhance understanding through multimedia communication of accurate, objective, and balanced news, information,
and other programming about America and the world to audiences overseas.
34
   When printed, the current SF 86 is approximately 120 pages long. However, this is because the form uses a
branching questions methodology, in which certain threshold responses require the completion of branching
responses. As properly completed in e-QIP, the degree of burden of the information collection depends on whether
the respondent’s threshold responses require the completion of branching responses, and if so, how many. A print-
out of the full content of the information collection includes all possible branching questions, and thus does not
accurately represent what a respondent will actually be required to fill out.
35
   Due to the egregious quality of errors we found in these 13 files, we did not feel it necessary to review all 20 of
our sample files.
36
   Certification date is the date Subject signed the case papers
37
   Based on the case papers which were current at the time of certification


26                                      U.S. Agency for Global Media
                                               Def. App. 322
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 323 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Previous Recommendation 7: USAGM must immediately begin using e-QIP for all
investigation requests.

Current Status: Corrective action IMPLEMENTED.

USAGM provided a Memorandum of Understanding between USAGM and OPM for the use of
e-QIP, signed November 19, 2018. This MOU verifies USAGM’s efforts to cease having
applicants complete hardcopy versions of security forms. OPM data covering the follow-up
measurement period also confirms USAGM submitted 100% of their investigation requests to
DCSA via e-QIP.

Previous Recommendation 7 is CLOSED.


Previous Recommendation 8: USAGM must immediately begin using the current SF86
and must not allow applicants or employees to complete outdated versions of the form.

Current Status: Corrective action IMPLEMENTED.

e-QIP is continually updated to reflect the current version of all security forms. Further, DCSA
does not accept investigation requests submitted on out-of-date forms. As part of our follow-up
activities we also selected a sample of 20 investigations which were submitted to DCSA by
USAGM during our follow-up measurement period. All 20 investigation requests were
submitted on up-to-date forms.

Please note, however, that USAGM has not requested new investigations for the 8 individuals
identified in Table 2. These investigations remain invalid, as they were conducted under an
expired Delegation for Investigative Authority and on expired security forms. We will address
this further later in this report.

Previous Recommendation 8 is CLOSED.


Use of Appropriate Security Forms

E.O. 13467 (as amended) states “[t]he appointment or retention of each covered individual shall
be subject to an investigation,” the scope of which be determined “according to the degree of




27                               U.S. Agency for Global Media
                                      Def. App. 323
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 324 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

material adverse effect the occupant of the position sought to be filled could bring about, by
virtue of the nature of the position, on the national security.” 38

Under the Federal Investigative Standards, agencies must ensure applicants and employees
complete the security form which corresponds with the required level of investigation.

Previous Finding: As stated earlier in this report, most positions at USAGM were classified as
non-critical sensitive, requiring employees to complete the SF 86 and undergo a Tier 3
background investigation. Interns at USAGM were classified as low risk, non-sensitive, and
underwent a Tier 1 investigation, which required completion of the SF 85. 39

However, the Director stated all employees at USAGM completed the SF 86, regardless of their
position classification or the level of investigation. He stated this policy was because USAGM
employed individuals from “criteria countries” 40 and the SF 85 and 85P 41 did not collect
information regarding foreign influence or connections.

The SF 86 is to be used in conducting investigations for “persons under consideration for, or
retention of, national security positions…and for individuals requiring eligibility for access to
classified information under E.O. 12968.” 42 Using this form for low risk, non-sensitive positions
ran counter to the purpose of the form itself and violated OPM guidance and the Federal
Investigative Standards.

Instructing employees to complete the SF 86 when not required subjected employees to
investigative questioning that went beyond the current investigative standards for their position.
This also imposed an unnecessary paperwork burden on employees and risked noncompliance
with the Paperwork Reduction Act and the Privacy Act.

We notified USAGM that if their agency wished to go beyond questioning allowed by the
Federal Investigative Standards they must first request and receive approval from the Suitability
and Security Executive Agents, as specified in section 2.2 of E.O. 13467, as amended.

Previous Recommendation 9: USAGM must immediately begin using the correct security
forms (to include the SF85) for any position which does not require the use of the SF86.



38
   Executive Order 13764, “Amending the Civil Service Rules, Executive Order 13488, and Executive Order 13467
to Modernize Executive Branch-Wide Governance Structure and Processes for Security Clearances, Suitability and
Fitness for Employment, and Credentialing, and Related Matters,” Part 3, Section 1.1 (d)
39
   Standard Form 85, Questionnaire for Non-Sensitive Positions
40
   Countries that pose a National Security risk
41
   Standard Form 85P, Questionnaire for Public Trust Positions
42
   SF 86, “Purpose of this Form”


28                                    U.S. Agency for Global Media
                                            Def. App. 324
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 325 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Current Status: Corrective action IMPLEMENTED.

As of January 2019, USAGM has transferred all investigative work to DCSA, which requires the
use of e-QIP and will not accept investigation requests which have been submitted on outdated
or incorrect investigative forms.

As part of our follow-up activities we selected a sample of 20 USAGM investigation requests
from our current measurement period. We verified these investigations were submitted on the
correct forms, to include the SF85 and SF85P.

Previous Recommendation 9 is CLOSED.


Pre-Appointment Screening and Referral

Upon collection of the Optional Form 306 (OF 306), 43 agencies should screen for and address
any adverse suitability issues prior to appointment and initiation of the investigation required for
the position. 44 This is an essential part of the suitability process as it saves the costs of
investigation if there are actionable issues, and ensures an unsuitable person does not start work
before resolution of known issues.

According to the OPM Suitability Processing Handbook (SPH), the screening and referral
process involves:

     x    Reviewing applications, OF-306, and any other application related materials received or
          developed to identify any potentially disqualifying suitability issues, 45 and
     x    Referral of applications in cases involving potentially disqualifying issues to qualified
          Adjudicators for a determination of whether the known information is disqualifying, or
          for referral to OPM’s Suitability Adjudication Branch (SAB) for a determination. 46

OPM must be informed in all cases where there is evidence of material, intentional false
statement, or deception or fraud in examination or appointment (MIF). OPM reserves the right
to undertake a determination of suitability based upon evidence of falsification or fraud relating

43
   Declaration for Federal Employment
44
   In accordance with 5 CFR § 731.106(c)(3), if appointed, the minimum level of background investigation must be
conducted.
45
   OPM’s Suitability Processing Handbook, Chapter III describes that conduct which may constitute a suitability
issue.
46
   OPM’s Suitability Processing Handbook, Chapter VI, reflects suitability issues should fall under the purview of 5
CFR 731.202 while Chapter V describes the methodology for assessing issue seriousness.



29                                      U.S. Agency for Global Media
                                              Def. App. 325
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 326 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

to an examination or appointment at any point when information giving rise to such a charge is
discovered. 47 Such information is relevant to a government-wide debarment, which only OPM is
permitted to undertake.


Pre-Appointment Screening

Previous Finding: During our 2018 onsite, USAGM did not appropriately conduct pre-
screening.

OHR was responsible for initiating and pre-screening investigation requests for all non-OS new
USAGM employees. According to the HR Operations Branch Chief, after a hiring official
selected an applicant, an OHR HR Specialist initiated the applicant into e-QIP 48 and allowed two
weeks for completion. When the applicant released the completed SF 86 to USAGM, OHR HR
Specialists reviewed the e-QIP forms, OF-306, credit release, and USAGM-specific credit
release using suitability referral criteria found in OPM’s SPH.

If staff identified a potential suitability issue, they notified OS, at which point a Personnel
Security Specialist attempted to mitigate the information and made the ultimate decision about
an applicant’s suitability for employment. Once the Personnel Security Specialist made a
determination, they notified OHR via email, at which point an OHR HR Specialist either notified
the hiring manager to select another applicant or issued an offer of employment and established
an EOD, as appropriate.

The Adjudications Chief stated OS was responsible for initiating investigations for new OS
staff. 49 When OHR notified OS of a new OS employee, OS staff initiated the applicant 50 in e-
QIP and allowed 45 days for completion. 51 When the applicant returned the completed SF 86 to
OS, a Personnel Security Specialist reviewed the forms for completeness and accuracy.

If OS staff identified issues on the SF 86, they attempted to obtain additional information from
the applicant. If the individual did not provide this information, staff instructed OHR to perform
a non-select action and to notify the hiring manager to select a new candidate. However, the
Adjudications Chief stated if the issue was not “glaring” 52 staff let the investigation proceed and

47
   OPM’s Suitability Processing Handbook, Chapter IV, B and 5 CFR 731.103(d)(2) & (g).
48
   In the event USAGM staff had individuals complete paper copies of the SF 85 or 86, USAGM staff would later
input that information into e-QIP on the individual’s behalf.
49
   As well as re-investigations for current USAGM employees
50
   Or employee, in the case of re-investigations
51
   Please note this is not consistent with the two weeks HR allows individuals they are processing.
52
   The Adjudications Chief did not provide information about what would constitute a “glaring” issue.



30                                    U.S. Agency for Global Media
                                            Def. App. 326
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 327 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

made a final determination based on the completed investigation. If the SF 86 did not contain
derogatory information, or OS staff deemed the issues not serious enough to non-select the
applicant, staff notified OHR to issue an offer of employment and establish an EOD.

While OS staff did review submitted forms for potentially derogatory information, the
Adjudications Chief 53 stated they used the “13 areas of personnel conduct guidelines,” but could
not specify what those guidelines were, and made no mention of 5 CFR part 731. USAGM was
required to use the suitability factors in 5 CFR part 731 as a condition of its exercise of delegated
adjudicative authority. 54

Without consistently using the standards found in 5 CFR part 731 during pre-screening process,
staff could have overlooked potentially derogatory information. This posed a potential risk as
well as an undue financial burden to the agency by requesting investigations on individuals who
could possibly be found unsuitable or unfit in the pre-screening process.

According to the HR Operations Branch Chief, USAGM did not issue tentative offers of
employment. OS and OHR issued one final offer following a favorable pre-screening of the
completed SF 86. This was not permitted per 5 CFR §330.1300, which stated that unless an
exception was granted by OPM:

        “A hiring agency may not make specific inquiries concerning an applicant’s criminal or
        credit background of the sort asked on the OF-306 or other forms used to conduct
        suitability investigations for Federal employment (i.e., inquiries into an applicant’s
        criminal or adverse credit history) unless the hiring agency has made a conditional offer
        of employment to the applicant.” 55

Requiring applicants to complete the SF 86 (or any other security form) prior to an offer of
employment violated 5 CFR §330.1300 and threatened the integrity of the competitive hiring
process.

Previous Recommendation 10: USAGM staff tasked with pre-screening responsibilities
must use 5 CFR part 731 criteria when making pre-screening determinations, as required
by the CFR and OPM’s Suitability Processing Handbook.

Current Status: Corrective action NOT implemented.




53
   The then Adjudications Chief had become the Chief, Personnel Security Division by our 2020 review.
54
   See 5 CFR § 731.103(c)
55
   5 CFR §330.1300 “Timing of suitability inquiries in competitive hiring”


31                                    U.S. Agency for Global Media
                                            Def. App. 327
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 328 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

According to a Personnel Security Assistant, after an individual returns their completed e-QIP to
USAGM, a Personnel Security Assistant reviews the forms for accuracy and completeness, and
look for potentially derogatory information (to include foreign citizenship or contact, drug use,
or other derogatory information). If the Assistant identifies derogatory information, they forward
the file to the PSD Chief, who makes the pre-screening determination and decides whether to
continue the hiring process, or to perform a non-select action.

However, we spoke to the PSD Chief, who stated she does not perform pre-screening duties,
which she claimed were the responsibility of the USAGM adjudicators.

We were unable to verify which USAGM staff currently conduct pre-screening duties, or what
criteria they use to do so. Furthermore, staff’s inability to identify who is responsible for specific
duties may indicate a lack of general program knowledge.

Previous Recommendation 10 is OPEN and UNRESOLVED.


Recommendation 11: USAGM must ensure all staff tasked with pre-screening
responsibilities receive training and are familiar with the criteria found in 5 CFR part 731.

Current Status: Corrective Action NOT EVALUATED.

As we were unable to identify which USAGM staff are currently responsible for pre-screening,
we were unable to validate their training or knowledge of pre-screening requirements.

Previous Recommendation 11 is OPEN and UNRESOLVED.


Previous Recommendation 12: USAGM must immediately discontinue use of the SF 86 (or
any other security form) prior to making an offer of employment, in accordance with 5
CFR §330.1300, unless and until USAGM is granted an exception.

Current Status: Corrective Action IMPLEMENTED

According to a Personnel Security Assistant, PSD staff only provide applicants and employees
with a link to e-QIP after OHR has issued a tentative offer of employment and PSD staff have
determined reciprocity does not apply. During the course of our follow-up activities we did not
find any indication that USAGM continued use security forms prior to making an offer of
employment.




32                                U.S. Agency for Global Media
                                        Def. App. 328
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 329 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Previous Recommendation 12 is CLOSED.


Referral

Previous Finding: The OS Personnel Security Specialist we interviewed stated she had seen
instances of potential MIF but had not yet referred any cases to OPM.

While we contacted OPM’s SAB and found that USAGM made one referral to OPM within the
three years prior to our onsite, USAGM’s adjudicative staff required education regarding referral
requirements.

When an individual obtains a position after making material, intentional false statements, the
competitive examining process is compromised and the individual gains, or potentially gains, an
unfair advantage. Therefore, OPM retains jurisdiction in these types of cases under 5 CFR §
731.103(g). This permits OPM to determine whether the case warrants a government-wide
debarment, which only OPM is permitted to undertake.

Previous Recommendation 13: USAGM must refer all cases with potential material,
intentional false statement, or deception or fraud in the examination or appointment
process to OPM, as required by 5 CFR part 731 and the Suitability Processing Handbook.

Current Status: Corrective action IMPLEMENTED

According to OPM data USAGM staff have not made any referrals since our last onsite, but staff
we interviewed were aware of the requirement to report cases involving potential material,
intentional falsification to OPM’s SAB.

Previous Recommendation 13 is CLOSED.


Reciprocity

E.O.s 13467, as amended, 56 and 13488, as amended, 57 requires reciprocal recognition of
suitability and fitness investigations and adjudications so long as specified conditions are met. 58

56
   E.O. 13467, “Reforming Processes Related to Suitability for Government Employment, Fitness for Contractor
Employees, and Eligibility for Access to Classified National Security Information”
57
   E.O. 13488, “Granting Reciprocity on Excepted Service and Federal Contractor Employee Fitness and
Reinvestigating Individuals in Positions of Public Trust”
58
   To include the existing favorably adjudicated investigation meeting or exceeding the requirements of the position
being sought.


33                                      U.S. Agency for Global Media
                                              Def. App. 329
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 330 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

OPM’s regulations at 5 CFR 731 provide additional supplemental guidance for agencies’ use in
exercising suitability requirements for investigative and adjudicative reciprocity in 5 CFR §§
731.104 and 731.202. Agencies must check the Central Verification System (CVS), the
government-wide reciprocity database for the suitability program, to properly support
reciprocity.

Previous Finding: USAGM did not appropriately apply reciprocity.

OS staff checked CVS for reciprocity for USAGM employees receiving an upgrade or re-
investigation, and for newly hired OS employees. The OS Head Special Agent stated after the
employee completed the SF 86, OS staff checked CVS for an existing favorably adjudicated
investigation that met or exceeded the requirements of the position being sought. If one existed,
USAGM staff applied reciprocity and continued the onboarding process. She stated staff only
requested copies of the investigation when there was a “Please Call” notice or when the previous
investigation was completed but not adjudicated.

If staff could not apply reciprocity, they scheduled an investigation.

OHR staff checked CVS for reciprocity for interns and all other new USAGM employees.
According to the Operations Branch Chief, after the employee completed the SF 86 the Branch
Chief checked CVS for an existing favorably adjudicated investigation that met or exceeded the
requirements of the position being sought. The Branch Chief stated he consulted with OS for
advice as to whether reciprocity applied. He then initiated the background investigation as
needed and continued the onboarding process.

Both OS and OHR improperly required all applicants and employees to complete the SF 86 prior
to determining if an investigation was required. Individuals should only be initiated into e-QIP
when reciprocity cannot be applied.

USAGM also did not have access to the Joint Personnel Adjudication System (JPAS) 59 or
Scattered Castles, 60 and therefore could not check all applicable databases for existing favorably-
adjudicated national security investigations. This could have hindered USAGM’s ability to
apply security reciprocity requirements prescribed by ODNI.

By requiring all applicants and employees to complete the SF 86 prior to determining if
reciprocity applies, USAGM placed an unnecessary burden on the applicant and contributed to
an extra and unnecessary workload, which affected the efficiency of USAGM’s overall hiring

59
  Joint Personnel Adjudication System; a DoD system to record clearance eligibility determinations
60
  A database used by the Intelligence Community to record eligibility and access to Sensitive Compartmented
Information


34                                    U.S. Agency for Global Media
                                            Def. App. 330
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 331 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

process. Failing to check all appropriate investigations databases may have also lead to duplicate
investigation requests, wasting agency funds and negatively impacting the efficiency of
USAGM’s suitability program.

Previous Recommendation 14: USAGM must update internal processes to eliminate the
practice of initiating all applicants and employees into e-QIP prior to checking for
reciprocity, in accordance with E.O.s 13467 and 13488.

Current Status: Corrective action IMPLEMENTED.

A PSD Personnel Security Specialist stated after PSD front office staff receive an applicant’s
paperwork from OHR, a Personnel Security Assistant checks CVS for an investigation which
meets or exceeds the requirements of the position being sought. They then forward the case to
the Personnel Security Specialist, who performs a second check and then writes a memo
indicating if reciprocity applies. This memo stays in the individual’s file.

If reciprocity applies, the Personnel Security Specialist annotates this in a memo and then sends
the file to a Security Specialist who proceeds with PIV processing.

If reciprocity does not apply, the Personnel Security Specialist writes a memo explaining why,
and then returns the file to the PSD front office staff to initiate the individual into e-QIP.

Previous Recommendation 14 is CLOSED.

While USAGM has updated their reciprocity processes and now check CVS for all
applicants/employees, USAGM is not appropriately applying reciprocity. OPM data covering
our follow-up measurement period reflects USAGM had 7 (2.65%) duplicate requests of their
264 total investigation requests.

By not following the established standards, USAGM runs the risk of re-investigating applicants
more frequently than required, thereby wasting agency funds and negatively impacting the
efficiency of USAGM’s suitability and security program.

New Recommendation A: USAGM must eliminate all duplicate investigation requests.


Previous Recommendation 15: USAGM must work with their NBIB liaison to obtain
access to all appropriate investigation databases.

Current Status: Corrective action PARTIALLY IMPLEMENTED.


35                               U.S. Agency for Global Media
                                       Def. App. 331
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 332 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F


The Security Specialist told us they access JPAS through CVS. They are still waiting on
Scattered Castles access, however, as they are waiting for their user accounts to be created.

Previous Recommendation 15 is OPEN and UNRESOLVED.


Investigation Request Timeliness and Quality

The 2010 Security and Suitability Process Reform Strategic Framework established an initiation
timeliness metric of 14 days for the fastest 90% of all investigation requests from the date of the
applicant’s signature on the investigative forms to the date the investigative service provider
receives the forms. The metrics also require investigations to be requested using e-QIP with 5%
or less returned by the NBIB due to missing information or forms.


Investigation Request Timeliness

Previous Finding: USAGM did not initiate investigations within 14 days as required. 61

According to the Adjudications Chief, individuals in the appropriate hiring office were
responsible for initiating applicants/employees in e-QIP following an offer of employment. 62
USAGM allowed individuals 45 days to complete e-QIP; the Security Assistant monitored each
applicant or employee’s status and provided email reminders as necessary. Once the applicant or
employee certified the security forms and returned them to USAGM, USAGM staff established
an EOD and conducted pre-screening and reciprocity checks.

On EOD OS staff directed the employee to re-certify (and re-sign) their security forms, at which
point a contractor Security Assistant released e-QIP, scheduled any required investigation, and
assigned fieldwork to a USAGM contract Investigator.

The Adjudications Chief stated the time between initial certification (applicant/employee
signature on the completed SF 86) and EOD averaged two weeks. If this estimation was correct,
USAGM routinely exceeded the 14-day timeliness metric before staff began processing and
scheduling the required investigation. The Adjudications Chief was not aware of the 14 day
initiation timeliness metric.

61
   As USAGM acted as its own ISP and did not maintain initiation timeliness data, we were unable to obtain metrics
to support our findings in this area. All recommendations in this section were based on testimony we received from
USAGM staff.
62
   OS initiated re-investigations for employees and investigations for new OS employees, the Office of Contracts
initiated investigations for contractors, and OHR initiated investigations for all other new USAGM employees.


36                                     U.S. Agency for Global Media
                                             Def. App. 332
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 333 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


According to OPM guidance, the Approver releases the e-QIP request to the ISP and commits
the government funds needed to schedule an investigation. According to the Office of
Management and Budget Circular A-76, Attachment A, Section B, the obligation of government
funds is inherently a governmental function, to be conducted by a Federal employee. Per OPM
and OMB guidance, the e-QIP Approver must be a Federal employee.

Instructing applicants and employees to re-sign investigative forms upon EOD prevents the
collection of accurate timeliness metrics.

Delayed completion of e-QIP forms can adversely affect the efficiency of the hiring processes
and overall investigative timeliness.

Previous Recommendation 16: USAGM must ensure the e-QIP “Approver” user role is
held by a Federal employee. The e-QIP Agency Administrator must immediately remove
the Approver access for the Contractors currently holding that role.

Current Status: Corrective action IMPLEMENTED

During our follow-up activities we requested a list of all SEC staff with roles in e-QIP, and
instructed USAGM to identify if those individuals were contractors or federal employees, as well
as which specific e-QIP roles each held. We verified that only federal employees hold the
Approver role in e-QIP.

Previous Recommendation 16 is CLOSED.


Previous Recommendation 17: USAGM must immediately cease having applicants and
employees re-sign security form releases upon EOD, in support of accurate timeliness
metrics.

Current Status: Corrective action IMPLEMENTED.

According to the Personnel Security Specialist, USAGM staff no longer have applicants re-
certify their e-QIP forms on EOD.

Previous Recommendation 17 is CLOSED.




37                              U.S. Agency for Global Media
                                      Def. App. 333
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 334 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Previous Recommendation 18: USAGM must ensure background investigations are
initiated no more than 14 days after the applicant’s initial certification of the investigative
forms.

Current Status: Corrective action NOT IMPLEMENTED.

USAGM is not meeting the investigation request timeliness goal. OPM data covering our
follow-up measurement period reflects USAGM requested the fastest 90% (418) of their 464
total investigation requests in an average of 18 days.

A Personnel Security Assistant (Assistant) stated after a Personnel Security Specialist confirms
reciprocity does not apply, a Personnel Security Assistant initiates the applicant or employee in
e-QIP, and allow the individual 72 hours to complete the forms. Assistants check e-QIP daily to
monitor individuals’ progress, and will send reminder emails as necessary.

Once the individual completes the e-QIP forms, an Assistant reviews them for completeness,
accuracy, and potentially derogatory information, before releasing the investigation request to
DCSA.

The Assistant was not aware that USAGM was not meeting the timeliness goal, and could not
explain why they were over the 14 day limit.

Previous Recommendation 18 is OPEN and UNRESOLVED.


Previous Recommendation 19: USAGM must update its policies, manuals, and employee
training practices to ensure all USAGM staff with a role in the initiation process are aware
of the 14 day initiation timeliness standard.

Current Status: Corrective action IMPLEMENTED.

Page 4 of USAGM’s Personnel Security Management Directive states “[a]ll investigations must
be initiated within fourteen (14) days of applicant certifying and releasing security questionnaire
to SEC.”

While USAGM’s timeliness does not currently meet standards, staff were aware of the 14 day
timeliness metric.

Previous Recommendation 19 is CLOSED.




38                                U.S. Agency for Global Media
                                       Def. App. 334
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 335 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F


Investigation Request Quality

Previous Finding: We were not able to evaluate this area during our 2018 review, as USAGM
conducted its own investigations and did not maintain data regarding investigation request
quality.

Current Status: USAGM is not meeting the investigation request quality goal. OPM data
covering our follow-up measurement period reflects DCSA returned 167 (38.75%) of USAGM’s
431 total investigation requests for correction.

According to a Personnel Security Assistant, Security Specialists receive unacceptable
notifications from DCSA, and then tell the Assistant what errors need to be corrected. The
Assistant contacts the subject if necessary, and allows three days for the subject to provide the
required information. The Assistant believes USAGM’s unacceptable investigation request rate
is due to the fact nobody in PSD was assigned to resolve these unacceptable requests, prior to the
Assistant’s arrival in July 2019.

Inaccurate information on the e-QIP forms can adversely impact the efficiency of the hiring
process and overall investigative timeliness.

New Recommendation B: USAGM must establish and implement processes to reduce the
unacceptable submission rate for investigation requests to 5% or less.


                                         HSPD-12 Credentialing

HSPD-12 63 requires all Federal Executive departments and agencies to issue Personal Identity
Verification (PIV) credentials based on a common Federal standard for secure and reliable forms
of identification; and to require the use of the PIV to the extent practicable for physical access to
federally controlled facilities and for logical access to federally controlled information systems.
The PIV is for “other than occasional or intermittent access to federally controlled facilities or
intermittent systems.” 64

FIPS 201-2, “Personal Identity Verification (PIV) of Federal Employees and Contractors,” 65
outlines the standard used to issue and manage PIV cards. This guidance outlines the minimum

63
   https://www.dhs.gov/homeland-security-presidential-directive-12
64
   E.O. 13467, as amended, § 1.3(m)
65
   NIST, Personal Identity Verification (PIV) of Federal Employees and Contractors, August 2013



39                                    U.S. Agency for Global Media
                                            Def. App. 335
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 336 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

standards for PIV card issuance, specifically the requirement that a minimum of a NACI (now
Tier 1) investigation be initiated 66 and FBI fingerprint check completed before a PIV card may
be issued.

OPM, as Credentialing Executive Agent, develops standards for investigations, reinvestigations,
and continuous vetting, adjudicative guidelines, guidelines for reporting and recording eligibility,
and standards for suspending, denying and revoking eligibility for PIV cards. OPM also “may
develop guidelines and instructions to the heads of agencies” related to PIV eligibility processes
and “shall monitor and make a continuing review of agency programs for determining eligibility
for a PIV credential to determine whether they are being implemented according to this order.” 67

Agencies, in turn must “promptly furnish, or cause to be promptly furnished” to OPM “the
information deemed by the Executive Agents to be necessary for purposes of record keeping and
reciprocity.” 68 For this purpose OPM’s 2008 Final Credentialing Standards, as amended in
2016, require HSPD-12 credentialing determinations be reported into CVS in order to
reciprocate acceptance of PIV credential determinations among agencies.


HSPD-12 – Issuing PIV Credentials

Previous Finding: USAGM did not issue PIV credentials appropriately.

On EOD the OS Senior Physical Security Specialist collected employees’ fingerprints manually
and then scanned them to NBIB 69 to conduct a fingerprint check through the FBI. Physical
Security staff then issued a temporary, USAGM -specific badge. This badge was valid for a
year, though staff could renew it as needed if the employee’s background investigation was not
completed in that time. Employees were also issued a ProxCard for facility access and were
required to go through security screening to access the building.

Once the employee’s background investigation was completed and favorably adjudicated by OS,
the Physical Security Specialist issued the PIV credential and reported the determination into
CVS. USAGM used PIV credentials for physical access only.

According to the Senior Physical Security Specialist, when an employee was due for a re-
investigation the employee returned their PIV credential to the badging office, where Physical
Security staff electronically revoked and sometimes physically destroyed the PIV credential.

66
   Page 5 of FIPS 201-2 defines “initiated” as “submission of the investigative request to the Office of Personnel
Management (OPM), or other Federal background investigation service provider (if authorized).”
67
   E.O. 13467, as amended, § 2.5(c)
68
   Id. § 2.7(b)(vi)
69
   At the time of our 2018 review, NBIB performed this function. Such duties are now the responsibility of DCSA.


40                                     U.S. Agency for Global Media
                                             Def. App. 336
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 337 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

When the employee’s re-investigation was favorably adjudicated, the employee received a new
PIV credential. While the re-investigation was ongoing the employee used a USAGM -specific
badge and ProxCard and was required to go through security screening to access the building.

The Senior Physical Security Specialist stated USAGM revoked and destroyed the employee’s
existing PIV credential to ensure the employee completed their security forms in a timely
manner.

Once an employee separated 70 from USAGM, they returned their PIV credential to the badging
office as part of out-processing. Physical Security staff revoked the credential electronically and
then destroyed the physical card.

We obtained a list of USAGM employees who were recently issued a PIV credential. We
compared this list of employees against investigations information contained in OPM’s
Personnel Investigation Processing System (PIPS), and identified 1 of the 20 employees were
approved for PIV issuance without an appropriate investigation initiated. Details of these files
are listed in Table 6.

                                           Table 6
                        USAGM Improperly-Issued PIV Credentials, 2018
      OPM File #            Investigation       Investigation Start  PIV Issuance Date
                            Conducted   71             Date
         P4                      T3                 12/22/2017          12/01/2017
Source: USAGM

Neither the Senior Physical Security Specialist nor the Director were able to provide information
about why this credential was issued inappropriately.

While the majority of the files we reviewed were issued PIV credentials correctly, USAGM had
not corrected their PIV issuance process since our 2014 review and still did not adjudicate
fingerprint results prior to issuance. The Senior Physical Security Specialist stated she thought
the Director or Adjudications Chief adjudicated the fingerprint results, but the Adjudications
Chief stated the Senior Physical Security Specialist was responsible for all such adjudications.

USAGM also did not use PIV credentials for logical access. As noted above, under HSPD-12
and E.O. 13467, as amended, the PIV is to be used for other than occasional or intermittent

70
  Or if access is revoked or suspended
71
  All individuals were subject to a Special Agreement Check (SAC), which does not meet the minimum
requirements for PIV issuance.



41                                   U.S. Agency for Global Media
                                           Def. App. 337
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 338 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

logical access, the maximum extent practicable. Additionally, in 2015, the government initiated
a 30-day Cybersecurity Sprint, 72 designed to strengthen the Federal Government’s overall
cybersecurity infrastructure. Agencies were required to “dramatically” accelerate
implementation of multi-factor authentication for access to Federal networks, systems, and data.
According to USAGM staff, only OHR personnel used PIV credentials for logical access,
meaning the majority of USAGM staff were not in compliance with multi-factor authentication
requirements. The Director was not able to provide information about why USAGM was not in
compliance.

Granting a PIV without the minimum standards being met (specifically, a favorably adjudicated
fingerprint check) poses a risk to the agency and to the Federal Government as a whole, by
granting access to facilities and information systems to individuals who have not been
appropriately vetted.

Revoking, destroying, and re-issuing PIV credentials to individuals undergoing re-investigation
places an unnecessary financial and logistical burden on the agency, and may weaken the
efficiency of USAGM’s security and suitability program.

Failing to comply with federal multi-factor authentication requirements weakens the security of
USAGM’s logical systems, and may allow intruders to access Federal networks, systems, and
data.

Previous Recommendation 20: USAGM must ensure every individual has a favorably
adjudicated fingerprint before being issued a PIV credential, as required by HSPD-12 and
FIPS 201-2.

Current Status: Corrective action NOT IMPLEMENTED.

The Physical Security Specialist stated when a new hire requires a PIV credential, onboarding
staff in SEC add an appointment to the Physical Security Specialist’s schedule. When the
applicant arrives, she inspects their identification, takes their fingerprints, and submits them via
C-CURE 9000. 73

The Physical Security Specialist stated she later receives a PIV request sheet from SEC when the
applicant or employee is approved for a PIV credential. This request sheet does not contain any
information about if or when fingerprint results were favorably adjudicated, and does not
indicate the level of investigation conducted (or when said investigation was initiated).

72
   https://obamawhitehouse.archives.gov/sites/default/files/omb/budget/fy2016/assets/fact_sheets/enhancing-
strengthening-federal-government-cybersecurity.pdf
73
   A security management software program


42                                     U.S. Agency for Global Media
                                             Def. App. 338
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 339 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


We requested a list of personnel who were issued a PIV credential since October 2018, and
selected a random sample of 20. 18 of those 20 credentials were issued a PIV credential
inappropriately, as reflected in Table 7, below.

                                         Table 7
                         Improperly Issued PIV Credentials, 2020
 OPM File #     Investigation  Investigation PIV Issuance                     Notes
                 Conducted      Start Date        Date
                                                                       x   USAGM-
                                                                           conducted
                                                                           investigation
                                                                       x   Investigation
                                                                           discontinued
     PIV1             T3            6/27/19          8/28/17               3/4/19; no new
                                                                           investigation
                                                                           initiated
                                                                       x   No indication
                                                                           fingerprint SAC
                                                                           was favorably
                                                                           adjudicated
                                                                       x   USAGM-
                                                                           conducted
                                                                           investigation
     PIV2             T3            3/18/19          6/27/17           x   No indication
                                                                           fingerprint SAC
                                                                           was favorably
                                                                           adjudicated
                                                                       x   No adjudication
                                                                           reported
                                    (closed)
     PIV3            MBI                             3/18/19           x   1998 investigation
                                     2/5/98
                                                                           was an MBI; now
                                                                           out of scope
                                                                       x   USAGM-
                                                                           conducted
                                                                           investigation
     PIV4             T3             2/1/16          12/20/19          x   No indication
                                                                           fingerprint SAC
                                                                           was favorably
                                                                           adjudicated
                                                                       x   No investigation
     PIV5            NA               NA             11/5/19
                                                                           initiated




43                              U.S. Agency for Global Media
                                     Def. App. 339
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 340 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

                                                                 x   USAGM-
                                                                     conducted
                                                                     investigation
     PIV6        ANACI            8/5/15         12/4/18         x   No indication
                                                                     fingerprint SAC
                                                                     was favorably
                                                                     adjudicated
                                                                 x   PIV issued before
     PIV8           T1            7/17/19        6/27/19             investigation
                                                                     initiated
                                                                 x   USAGM-
                                                                     conducted
                                                                     investigation
                                                                 x   Investigation
                                                                     discontinued
                                                                     3/13/19 (no new
     PIV9           T3            11/8/17        9/23/19
                                                                     investigation
                                                                     initiated)
                                                                 x   No indication
                                                                     fingerprint SAC
                                                                     was favorably
                                                                     adjudicated
                                                                 x   No reported
                                 (closed)                            adjudication
     PIV10         PRI                           8/12/19
                                 2/21/06                         x   Investigation out of
                                                                     scope
                                                                 x   PIV issued before
     PIV11         T3R           11/15/19        8/30/19             investigation
                                                                     initiated
                                                                 x   No reported
                                                                     adjudication
                                 (closed)
     PIV12       ANACI                           3/11/19         x   USAGM-
                                 6/17/15
                                                                     conducted
                                                                     investigation
                                                                 x   No indication
                                 (closed)
     PIV13       ANACI                           9/10/19             fingerprint SAC
                                 10/19/11
                                                                     was adjudicated
                                                                 x   USAGM-
     PIV14          T3           10/26/17        5/20/19             conducted
                                                                     investigation
                                                                 x   USAGM-
     PIV16       NACLC            7/21/15        10/2/18             conducted
                                                                     investigation




44                           U.S. Agency for Global Media
                                  Def. App. 340
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 341 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

                                                                                x    No indication
                                                                                     fingerprint SAC
                                                                                     was adjudicated
                                                                                x    USAGM-
                                                                                     conducted
                                                                                     investigation
                                                                                x    Investigation
                                                                                     expired in 2018
                                                                                x    Fingerprint SAC
     PIV17           SSBIPR               1/28/13            6/3/19
                                                                                     scheduled after
                                                                                     PIV issued
                                                                                     (11/19/19)
                                                                                x    No indication
                                                                                     fingerprint SAC
                                                                                     was adjudicated
                                                                                x    USAGM-
                                                                                     conducted
                                                                                     investigation
     PIV18            ANACI               8/17/15            6/3/19
                                                                                x    No indication
                                                                                     fingerprint SAC
                                                                                     was adjudicated
                                                                                x    USAGM-
                                                                                     conducted
                                         (closed)                                    investigation
     PIV19           NACLC                                   10/7/19
                                          9/9/15                                x    No indication
                                                                                     fingerprint SAC
                                                                                     was adjudicated
                                                                                x    USAGM-
                                                                                     conducted
                                         (closed)                                    investigation
     PIV20            ANACI                                  2/7/19
                                          3/2/15                                x    No indication
                                                                                     fingerprint SAC
                                                                                     was adjudicated
MBI: Minimum Background Investigation; ANACI: Access National Agency Check with Inquiries; T1: Tier 1; PRI:
Periodic Reinvestigation; T3R: Tier 3; NACLC: National Agency Check with Law and Credit; SSBIPR: Single
Scope Background Investigation Periodic Reinvestigation
Source: OPM file review


As noted in the chart, we could not find evidence that many of the required fingerprint SACs
were adjudicated, and all cases with the notation “USAGM-conducted investigation” were
investigations conducted by USAGM after the expiration of USAGM’s delegated investigative
authority.




45                                   U.S. Agency for Global Media
                                          Def. App. 341
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 342 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

USAGM staff did not provide who adjudicates fingerprint results, and did not have any
information about why the PIV credentials in Table 7 were issued inappropriately.

Previous Recommendation 20 is OPEN and UNRESOLVED.


Previous Recommendation 21: USAGM must cease revoking and destroying PIV
credentials when employees undergo re-investigation.

Current Status: Corrective Action IMPLEMENTED.

According to the Physical Security Specialist, USAGM no longer destroys PIV credentials when
employees undergo re-investigations. During the course of our inspection we found no evidence
to indicate otherwise.

Previous Recommendation 21 is CLOSED.


Previous Recommendation 22: USAGM must update its processes and implement the use
of PIV cards for logical access, to improve the security of USAGM’s network, system, and
data security.

Current Status: Corrective Action IMPLEMENTED.

According to the Physical Security Specialist, PIV cards are now used for physical and logical
access.

Previous Recommendation 22 is CLOSED.


While USAGM has made some progress in correcting the deficiencies in their credentialing
program, during our latest review we developed that USAGM does not track PIV credentials
which are expiring and require re-issuance. The Physical Security Specialist told us employees
are responsible for tracking their own PIV expiration dates, and must reach out to Physical
Security staff to have a new credential issued.

Failing to identify expiring PIV credentials could negatively impact the agency’s efficiency, as
employees could lose access to facilities or systems.




46                               U.S. Agency for Global Media
                                       Def. App. 342
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 343 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

New Recommendation C: USAGM must develop a mechanism to track PIV expiration
dates.


HSPD-12 – Reporting PIV Credentials

Previous Finding: OPM data reflected USAGM reported 815 PIV credentials into CVS during
our initial measurement period.

Current Status: OPM data reflects USAGM reported 476 PIV credential actions 74 into CVS
during our follow-up measurement period.

However, the Physical Security Specialist stated she does not update PIV credentials into CVS
and we were unable to identify which USAGM staff perform these updates.

New Recommendation D: USAGM must update their PIV issuance process to identify staff
responsible for uploading credentialing determinations into CVS.


Additional Physical Security Concerns

Previous Finding: While we do not normally report on physical security issues beyond PIV
issuance, we identified several additional areas of concern during the course of our 2018 review.

Physical Security staff did not operate under consistent procedures. At various points during our
onsite activities, our review team (1) was required to go through security screening, (2) was
allowed to access the building through turnstiles that read our PIV credentials, (3) was required
to be escorted at all times, and (4) was allowed to access all areas of the building without an
escort. Physical Security staff were not aware of who their supervisor was, and were unable to
locate them to ask for guidance on granting us access to the building.

The Senior Physical Security Specialist told us USAGM did not yet reciprocally accept PIV
credentials from other agencies, and at several points during our onsite guard staff told us we
would not be allowed to access the facility without going through a full security screening
(though on different occasions, different guards allowed us to access the building without
screening).



74
     “actions” include active credentials, revocations, denials, administrative withdrawals, and suspensions



47                                         U.S. Agency for Global Media
                                                 Def. App. 343
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 344 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

NIST and OMB issuances recognize that agencies must make risk-based access control and level
of authorization decisions, to determine what resources PIV card holders may access. 75 But
failing to reciprocally accept PIV credentials issued by other federal agencies for any purpose is
counter to the policy of having a common, interoperable platform for identity authentication
based on standard investigative and adjudicative criteria. Lack of reciprocity contributes to an
extra and unnecessary workload, which affects the efficiency of USAGM’s overall process.

We did not issue a recommendation regarding the other areas of concern, but USAGM was
required to ensure physical security staff was operating consistently and in accordance with
standard procedures.

Previous Recommendation 23: USAGM must update processes, procedures, and employee
training requirements to reciprocally accept PIV credentials for physical access, in
accordance with HSPD-12.

Current Status: Corrective action IMPLEMENTED.

During our 2020 onsite, USAGM physical security staff demonstrated far fewer inconsistencies,
to include reciprocally accepting our PIV credentials and maintaining escort procedures.

Previous Recommendation 23 is CLOSED.


                                   Suitability Investigation Quality 76

5 USC §1104(a)(2) states OPM may delegate its investigative authority to other agencies.
However, OPM is required to establish performance standards for agencies exercising delegated
investigative authority, and to conduct oversight to ensure that the activities performed under the
delegation are in accordance with its standards. 77

Agencies operating under Delegated Investigative Authority must implement and maintain a
personnel suitability and security investigations program which complies with federal laws,
regulations, standards, and policies, including, but not limited to:




75
   See generally FIPS 201-2, chapter 6
76
   ODNI will discuss USAGM’s investigative program and any findings related to National Security investigation
quality in their report.
77
   See 5 USC §1104(b), 2301


48                                    U.S. Agency for Global Media
                                            Def. App. 344
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 345 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

     x       Compliance with Federal Investigative Standards and OPM coverage requirements,
             including the 2012 Federal Investigative Standards as they are implemented according to
             the Federal Investigative Standards Implementation Plan;
     x       Compliance with 5 CFR part 736, which prescribes requirements for the timely initiation
             of investigations, compliance with the Privacy Act, notices to investigative sources, and
             the protection of source confidentiality;
     x       Compliance with E.O. 13488 which requires public trust re-investigations under
             standards to be prescribed by OPM.

Previous Finding: In addition to conducting investigations without a current MOU for
delegated investigative authority, USAGM did not conduct its investigations in accordance with
federal standards.

During our 2018 onsite activities, we reviewed the investigative files for the individuals in our
file sample. Every file we reviewed was missing crucial investigative information, to include
discussions of admitted derogatory information, required records and/or personal sources, and
law coverage. Other files contained records or Secret-marked information about individuals who
were not the subject and were not under investigation, and several cases had all leads closed as a
backlog-mitigation effort due to “passage of time,” despite the fact that in most of these
instances, less than a month had elapsed.

Specific details of the errors we identified are included in Table 8.

                                              Table 8
                          USAGM Suitability Investigation Deficiencies, 2018 78
     OPM                               Identified Coverage Deficiencies
     File #
       3              x   Not reviewed; USAGM could not locate security file
       4              x   Missing employment record
                      x   SSN missing from case papers
                      x   File contained Secret-marked information that did not relate to Subject or
                          any individual listed in Subject’s investigation
                      x   Submitted on out of date case papers
         5            x   Missing six employment records
                      x   All social reference leads closed as a risk management effort, citing
                          “length of time since request”
                      x   Submitted on out of date case papers

78
   Due to the egregious quality and quantity of errors we found in these files, we did not feel it necessary to review
files 1, 2, 10, 12, and 13.


49                                       U.S. Agency for Global Media
                                               Def. App. 345
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 346 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

     6         x   ROI referred to Subject by incorrect pronoun
               x   Did not address possible foreign relatives
               x   Did not address foreign bank account
               x   Did not address foreign travel
     7         x   Not reviewed; USAGM could not locate security file
     8         x   Copy of Subject’s passport maintained in security file
               x   Copy of Subject’s relatives’ passports maintained in security file
               x   Security file contains no records of investigation or testimony
               x   Submitted on out of date case papers
     9         x   Security file contains no records of investigation or testimony
               x   Employment and residence reference leads closed as a risk management
                   effort, citing “length of time since request”
               x   Submitted on out of date case papers
     11        x   Copy of Subject’s passport and driver’s license maintained in security file
               x   Employment record and reference leads closed as a risk management
                   effort, citing “length of time since request”
               x   Submitted on out of date case papers
     14        x   Missing law check
               x   Copy of Subject’s passport maintained in security file
               x   Missing employment record
               x   Missing personal sources for employment and residence
               x   Submitted on out of date case papers
     15        x   Submitted on out of date case papers
     16        x   Missing residence record
               x   Missing Selective Service check
               x   Missing all social references
     17        x   Missing employment record
               x   Copy of Subject’s mother’s Social Security card maintained in security file
               x   Copy of Subject’s sister’s passport maintained in security file
     18        x   Employment and residence leads closed as a risk management effort, citing
                   “length of time since request”
     19        x   Referred to Subject by incorrect pronoun
               x   Missing employment record
               x   Did not include Subject’s alias on a law check
               x   Copy of Subject’s passport maintained in security file
               x   Missing Spouse National Agency Checks
     20        x   Missing employment record
               x   Missing FBI fingerprint and name checks


50                             U.S. Agency for Global Media
                                    Def. App. 346
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 347 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

               x Missing all law checks
               x Submitted on out of date case papers
Source: OPM File Review

The quality of USAGM’s background investigations posed a serious risk to both the agency and
the Federal Government as a whole, as USAGM employees had not been appropriately or
thoroughly vetted before being granted access to Federal systems, facilities, and, in many
instances, sensitive or classified information.

Given the severity and quantity of the errors we identified in USAGM’s investigations during
our 2014 review, and the ongoing nature of those errors (as identified during our April 2018
onsite activities), we did not believe USAGM was running an acceptable investigations program.

We referred back to Recommendation 1 of this report and reiterated that USAGM must
immediately cease all investigative activities and must work with their DCSA liaison to transfer
all ongoing and future investigations to DCSA.

Additionally, as USAGM was not operating under a current MOU for delegated investigative
authority and therefore was not authorized to conduct background investigations, and because
the quality of their investigations was not up to standards and compromised reciprocity, USAGM
must initiate new investigations for all employees investigated since the delegation of
investigative authority expired in 2012.

Previous Recommendation 24: USAGM must work with NBIB to immediately initiate new
investigations for all individuals investigated by USAGM since the expiration of USAGM’s
delegated investigative authority in 2012.

Current Status: Corrective action NOT IMPLEMENTED.

USAGM has failed to complete the required corrective action for this recommendation.

On January 17, 2020, the Director of the Office of Security provided a letter addressing
USAGM’s progress in this area. 79 This letter stated USAGM is “still in the process of
identifying, prioritizing, and reinitiating investigations working backwards to 2012.” During our
2020 onsite the PSD Chief stated it was a priority to initiate new investigations, but that OS was
waiting for HR to re-designate all agency positions. Neither the Director of the Office of
Security nor the PSD Chief could provide a timeframe for when all investigations would be
initiated as required by our 2019 final report.

79
     Refer to Attachment D


51                               U.S. Agency for Global Media
                                      Def. App. 347
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 348 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F


We provided USAGM with a list of 1,527 investigations USAGM conducted under expired
delegated authority, to assist them in identifying the individuals who require a new investigation.
As of our February 2020 onsite, USAGM has only scheduled investigations for 314 individuals.

USAGM’s failure to schedule new investigations as required poses a series risk to the agency
and the federal government as a whole. USAGM employees have not been properly vetted, yet
currently have access to government systems, facilities, and, in some cases, sensitive or
classified information. More importantly, USAGM employees wishing to change jobs could
have their investigations reciprocally accepted by a new agency, which would not know the
investigations (and subsequent favorable adjudication) were invalid.

Until USAGM re-investigates all applicable individuals, USAGM must add a “Please Call”
notice in CVS for each investigation that was conducted after the expiration of USAGM’s
delegation of authority.

We will notify the U.S. Department of State’s Office of the Inspector General regarding
USAGM’s status in this area.

Previous Recommendation 24 is OPEN and UNRESOLVED.

New Recommendation E: USAGM must add a “Please Call” notice in CVS for each
investigation USAGM conducted after the expiration of USAGM’s delegation of
investigative authority.


                                                 Adjudication

Suitability Review and Determination

Agencies are responsible for establishing and maintaining an effective suitability program to
ensure the employment of each person in a covered position will promote the efficiency and
protect the integrity of the service. 80

A suitability determination must be made for all appointments that are subject to investigation
under the Suitability regulation. 81



80
     OPM’s Suitability Processing Handbook, Chapter I D
81
     5 CFR 731.104(b)(3)


52                                     U.S. Agency for Global Media
                                             Def. App. 348
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 349 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Previous Finding: We were unable to verify that USAGM appropriately adjudicated for
suitability.

According to a Personnel Security Specialist, the Adjudications Chief hand carried completed
investigations to USAGM’s two Personnel Security Specialists and tracked assignments through
each adjudicator’s Case Tracking queue.

If the completed investigation contained no derogatory information, the Personnel Security
Specialist updated Case Tracking, signed USAGM’s favorable adjudication memo, and reported
the adjudication to OPM via CVS.

When completed investigations contained potentially derogatory information, the Personnel
Security Specialist tracked the issues on an adjudicative worksheet and contacted the subject of
investigation for additional information. The assigned adjudicator allowed the subject two
weeks to provide potentially mitigating information and discussed issues with the Adjudications
Chief as needed.

If the Personnel Security Specialist was able to mitigate the issues with the provided information,
they updated Case Tracking, signed the favorable adjudication memo, and reported the
determination to OPM. If they could not mitigate the issues, the Adjudications Chief was
required to approve the unfavorable determination. If the Adjudications Chief agreed with the
unfavorable determination, OSM/S staff worked with USAGM’s OGC to issue a letter of
removal and proceeded through due process procedures.

The Personnel Security Specialist estimated USAGM had approximately 6-8 unfavorable
determinations in the previous three years.

While USAGM staff described an acceptable suitability adjudication process, during the course
of our file review we found no documentation to support the fact a suitability determination was
made on USAGM’s closed investigations. The Personnel Security Specialist told us adjudicators
did not maintain any adjudicative worksheets and USAGM’s favorable adjudication memo did
not make any reference to 5 CFR 731. 82 Staff we interviewed also were not familiar with the
suitability adjudication criteria; the Adjudications Chief could not name the standards and the
Personnel Security Specialist could only name them after looking at notes they brought into our
interview. 83

The Adjudications Chief also stated she was responsible for adjudicating her direct employees’
investigations. If not carefully managed, this posed a potential conflict of interest for the agency,

82
     We discuss this memo in depth later in this report.
83
     We discuss staff training in depth later in this report.


53                                           U.S. Agency for Global Media
                                                   Def. App. 349
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 350 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

as the Adjudications Chief could be a witness in subsequent due process proceedings involving
her subordinates.

Failure to use established standards and to make a distinct suitability determination on every
investigation increases the odds of an unsuitable person being granted Federal employment,
placing the government at risk. Failure to document such an adjudication may hinder reciprocity
across government, as other agencies will be unable to verify such an adjudication was made.

Given the ongoing nature of USAGM’s weaknesses in this area and the agency’s failure to take
corrective action despite multiple warnings from the Suitability Executive Agent, OPM declared
we will take action to revoke USAGM’s adjudicative authority if these errors were not corrected
immediately.

Previous Recommendation 25: USAGM must perform and document a distinct suitability
adjudication on every closed investigation, in accordance with 5 CFR part 731.

Current Status: Corrective action NOT VERIFIED.

A Personnel Security Specialist stated USAGM receives closed investigations via mail from
DCSA. The PSD Chief assigns cases to adjudicators, who review the investigation for
completeness before making an adjudicative determination and documenting their decision in a
narrative write-up.

If a case has no derogatory information, the adjudicating Personnel Security Specialist completes
the narrative write-up, closes the case in CaseTracking, and notifies HR.

If a case has potentially derogatory information, the adjudicating Personnel Security Specialist
contacts the Subject via email and allows a week for them to provide mitigating information.
The Personnel Security Specialist will discuss any provided information with the Subject in
person. If the derogatory information can be mitigated, the Personnel Security Specialist then
closes the investigation and continues the onboarding process as described above.

If the mitigating information cannot be mitigated, the Personnel Security Specialist writes a
denial letter stating the agency’s intention to make an unfavorable determination. The applicant
has 30-45 days to respond to this letter with any mitigating information.

If the derogatory information still cannot be mitigated, the adjudicating Personnel Security
Specialist reports the adjudication into CVS and notifies HR that the applicant cannot be brought
on board.




54                               U.S. Agency for Global Media
                                       Def. App. 350
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 351 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

While this process is appropriate as described, USAGM staff expressed confusion about when
determinations should be made using 5 CFR 731 criteria. The Personnel Security Specialist we
interviewed stated 5 CFR 731 would be used “if needed,” but could not specify when that would
be the case. After further questioning the Personnel Security Specialist explained that 5 CFR
731 criteria would be used “for all cases which require suitability,” on those individuals in
National Security positions, “may” be used on contractors, but would not be used on Tier 1
investigations.

As part of our inspection activities we reviewed the adjudicative write-ups for 34 cases
adjudicated within our follow-up measurement period. Only one investigation was for a federal
employee, and while this write-up did reflect the adjudicator used 5 CFR 731 criteria to make a
suitability determination, the available sample is not sufficient for us to determine that USAGM
is uniformly making suitability determinations as required.

Previous Recommendation 25 is OPEN and UNRESOLVED.


Previous Recommendation 26: USAGM should consider making arrangements to ensure
OS staff are not responsible for adjudicating their direct-report employees’ investigations.

Current Status: Corrective action NOT IMPLEMENTED

The Personnel Security Specialist we interviewed stated USAGM was still attempting to find
another office to adjudicate SEC investigations, but that there had not been a need to adjudicate
any SEC employees since our prior onsite.

Our record review, however, revealed two SEC employees were adjudicated by SEC staff since
our 2018 review.

Previous Recommendation 26 is OPEN and UNRESOLVED.


Reporting Suitability Adjudicative Determinations

Agencies are required to report their suitability decisions to OPM by sending the INV Form
79A 84 or by uploading their determinations electronically through PIPS. 85 According to


84
     INV Form 79a, “Report of Agency Adjudicative Action on OPM Personnel Investigations.”
85
     Personnel Investigations Processing System



55                                     U.S. Agency for Global Media
                                             Def. App. 351
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 352 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

regulation 86 all unfavorable suitability actions must be reported to OPM within 30 days after the
action was taken. All other actions based on an OPM investigation must be reported as soon as
possible, and in no event later than 90 days after receipt of the final report of investigation. 87

USAGM is not meeting the suitability adjudicative timeliness goal. OPM data reflects USAGM
reported 94 suitability determinations in an average of 51 days. However, OPM data also
reflects that as of March 15, 2018, USAGM has 66 unreported adjudications more than 90 days
old.

According to the Personnel Security Specialist, each adjudicator reports adjudicative
determinations through PIPS upon adjudication. The Personnel Security Specialist was not able
to provide any information about the 66 unreported adjudications.

The Adjudications Chief stated she was aware USAGM was not meeting the standard, as they
have a “huge” backlog and do not have sufficient staff to adjudicate all cases within the required
timeframe.

It is critical to report all suitability adjudications to OPM to ensure the most accurate information
exists and to promote reciprocity when warranted. Adjudicating cases in a timely manner
ensures employees in covered positions are suitable to begin work right away while protecting
the integrity and promoting the efficiency of the service.

Previous Recommendation 27: USAGM must report all suitability determinations to OPM
as soon as possible, and in no event later than 90 days after receipt of the final report of
investigation.


Current Status: Corrective Action NOT IMPLEMENTED.

OPM data reflects during the follow-up measurement period USAGM adjudicated 49 cases in an
average of 34.5 days. However, OPM data also reflects that USGAM still has 349 unreported
adjudications more than 90 days old.

Previous Recommendation 27 is OPEN and UNRESOLVED.




86
     5 CFR 731.203(g)
87
     5 CFR 731.203(g) and 5 CFR 732.302


56                                    U.S. Agency for Global Media
                                          Def. App. 352
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 353 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

New Recommendation F: In lieu of reporting pending adjudications for any investigations
USAGM conducted after the expiration of their delegated investigative authority, USAGM
must discontinue these investigations and initiate new investigations through DCSA.


“D” Level Suitability Adjudications

OPM’s Suitability Adjudications Branch (SAB) conducts a review of some agency decisions on
“D” issue suitability cases. When SAB disagrees with an agency’s adjudication decision on a
“D” issue case, SAB issues a letter requesting details regarding the adjudicative determination.

Previous Finding: We were unable to review USAGM’s status in this area; during the
measurement period, SAB did not review any of USAGM’s suitability adjudications.

Current Status: We contacted OPM’s SAB, who stated they did not review any of USAGM’s
adjudications during the follow-up measurement period.


                                         Internal Control Activities

Internal control is an integral component of an entity’s management that provides reasonable
assurance that the objectives of an entity are being achieved. 88 Internal control activities are the
policies, procedures, techniques, and mechanisms that help ensure management’s directives are
carried out. 89

We reviewed the agency’s internal control activities related to records of investigation, record
retention, physical safeguards, adjudicator training and qualifications, and policies and
procedures to ensure operational effectiveness and efficiency.


Records of Investigation

E.O. 13764 states “[t]he appointment or retention of each covered individual shall be subject to
an investigation,” the scope of which be determined “according to the degree of material adverse




88
     GAO “Standards for Internal Control in the Federal Government,” 2013 Exposure Draft, dated September 2013
89
     GAO-01-1008G “Internal Control Management and Evaluation Tool,” dated August, 2001



57                                      U.S. Agency for Global Media
                                              Def. App. 353
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 354 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

effect the occupant of the position sought to be filled could bring about, by virtue of the nature of
the position, on the national security.” 90

The employing agency is responsible for requesting the appropriate level of investigation to be
conducted based on the position designation. According to the regulation, 91 background
investigations must be initiated within 14 days of an individual’s placement into the position.

Previous Finding: In 2018 we conducted an electronic comparison of USAGM’s employee
roster against OPM’s Security and Suitability Investigations Index (SII), which retains
investigative records information in the SII for a minimum of 16 years. We found 6 employees
with no record of a prior investigation.

We provided a list of employees with no record of investigation to the Adjudications Chief, who
stated she would look into these no-record results.

Failure to investigate an employee as required can place the agency at risk by granting access to
a person who has not been appropriately vetted.

Previous Recommendation 28: USAGM must request the required background
investigation on any USAGM appointee or employee where a record of investigation cannot
be verified.

Current Status: Corrective action NOT IMPLEMENTED.

As of our February 3rd 2020 onsite activities, USAGM had not initiated investigations for the 6
individuals identified as having no record during our prior review.

While we provided a list of these no records to USAGM in 2018, it was only after our 2020
onsite that they took action; On February 18, 2020 a Security Assistant stated USAGM initiated
investigations for 4 of those individuals. However, as of February 25, 2020, OPM’s PIPS still
shows no record of these individuals, to include any investigations in-progress.




90
   Executive Order 13764, “Amending the Civil Service Rules, Executive Order 13488, and Executive Order 13467
to Modernize Executive Branch-Wide Governance Structure and Processes for Security Clearances, Suitability and
Fitness for Employment, and Credentialing, and Related Matters,” Part 3, Section 1.1 (d)
91
   5 CFR 736.201(c); 5 CFR §731.106(c)(1) (“Persons receiving an appointment made subject to investigation under
this part must undergo a background investigation. OPM is authorized to establish minimum investigative
requirements correlating to risk levels. Investigations should be initiated before appointment but no later than 14
calendar days after placement in the position”).


58                                     U.S. Agency for Global Media
                                             Def. App. 354
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 355 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

The remaining two individuals do now have investigations on record, but both were completed
by USAGM following the expiration of their delegation of investigative authority, and are
therefore invalid.

Previous Recommendation 28 is OPEN and UNRESOLVED


Record Retention

OPM’s Guide to Personnel Recordkeeping (GPR) provides instructions for filing documents
related to the investigative process. The GPR requires that the OPF includes a notice showing
the case was investigated, the level of the investigation, confirmation the case was adjudicated,
and the date a determination was made. These notices include the Certification of Investigation
(COI) or similar agency form. According to the GPR, investigative reports, memos, or other
materials are not to be retained in the OPF.

Previous Finding: USAGM did not maintain COIs as required.

We reviewed 20 eOPFs associated with the individuals in our file sample. Of the 20 eOPFs
reviewed, 19 (95%) did not contain an investigative notice as required. 92

The Adjudications Chief stated USAGM began creating and maintaining a USAGM -specific
COI approximately three to four months prior to our 2018 onsite. 93 The Personnel Security
Specialist we interviewed stated upon adjudication, adjudicators sent a physical copy of the COI
to OHR for inclusion in the eOPF.

The HR Operations Branch Chief stated his staff received the COI from OS and scanned it into
the employee’s eOPF within a week. USAGM staff was not able to provide any additional
information.

Missing COIs hinder interagency transfers and overall hiring efficiency, as other agencies may
not be able to accurately verify that appropriate investigations have been conducted.

Previous Recommendation 29: USAGM must ensure the Certification of Investigation or
similar agency form is included in the eOPF, as required by OPM's Guide to Personnel
Recordkeeping.


92
   The other 19 files did contain a memo of adjudication, but this document did not include any of the information
required to qualify as a COI.
93
   Please note USAGM was notified of the requirement to maintain such documentation in the draft and final reports
of our prior review, issued in 2015 and 2017, respectively.


59                                     U.S. Agency for Global Media
                                             Def. App. 355
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 356 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F


Current Status: Corrective action NOT EVALUATED.

We no longer evaluate this area during our reviews.

Previous Recommendation 29 is CLOSED.


Physical Safeguards

Reports, records, and files pertaining to background investigations contain privacy protected
information and must be properly safeguarded to allow access only to those requiring access to
perform assigned duties. For classified information, “each agency head or senior agency official
…shall establish controls to ensure that classified information is used, processed, stored,
reproduced, transmitted, and destroyed under conditions that provide adequate protection and
prevent access by unauthorized persons.” 94 An agency maintaining its own investigative records
must adhere to the safeguards described in section 1.1(e) of E.O. 13467, as amended.
Additionally, an agency maintaining OPM reports of investigation in its security files must
adhere to the safeguards prescribed for those reports under the Privacy Act. 95

Previous Findings: Our review raised concerns over whether USAGM appropriately
safeguarded its security files.

USAGM adhered to record retention schedules set by the National Archives and Records
Administration. OS maintained hardcopy security files in file cabinets within OS, which was
badge-locked and accessible only by OS staff.

OS staff stored background investigations, employee security files, and Secret information in
“open” storage within the OS file room (during our onsite activities, we identified files marked
Secret left on top of cabinets within the file room). While all OS staff had the appropriate level
of investigation to access this information, not all staff had a favorably adjudicated investigation
and therefore may not be eligible to access these files.

During our 2018 onsite activities OS staff provided the review team files containing Secret
information without verifying all inspection staff was appropriately cleared to view such
information.


94
     E.O. 15526, § 4.1(g); see also 32 C.F.R. pt. 2001, subpart E
95
     81 Fed. Reg. 70191, 70196 (Oct. 11, 2016)



60                                        U.S. Agency for Global Media
                                                 Def. App. 356
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 357 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Failure to properly secure sensitive and/or classified information and personally identifiable
information (PII) places the agency at risk of a security breach. 96

Previous Recommendation 30: Ensure all physical space containing sensitive information,
including investigative and adjudicative information and PII, is properly secured and not
accessible to those without a need to know.

Current Status: Corrective action NOT IMPLEMENTED.

According to an OS Investigator, USAGM stores all sensitive or adjudicative material in
Lektrievers within a locked file room, inside the secure OS suite.

In their response to our previous final report, USAGM stated the OS Director “implemented
enhanced security protocols to ensure…only those with a need to know are permitted access to
sensitive information.” However, during our latest follow-up activities a PSD Security Specialist
told us all while not all PSD employees have a need to access the file room, all PSD employees
have access.

Previous Recommendation 30 is OPEN and UNRESOLVED.


Previous Recommendation 31: Update policies and procedures to implement immediate
measures to ensure PII and sensitive and/or classified information will not be
compromised.

Current Status: Corrective action NOT IMPLEMENTED.

According to the PSD Inspector, adjudicative material is stored in a GSA-approved safe or in the
locked file room within the PSD suite. All Top Secret information is stored within a GSA-
approved safe within USAGM’s new SCIF. 97

However, OPM data reflects 9 of PSD’s staff members were investigated by USAGM after the
expiration of USAGM’s delegated authority and have not had new investigations initiated with
DCSA. These employees have not been properly investigated or adjudicated and may not be
eligible to access the files within PSD’s file room.



96
   Because the Information Security Oversight Office (ISOO) of the National Archives and Records Administration,
not OPM, is the entity responsible for oversight of classified information safeguards, OPM will make an
informational copy of our draft and final reports available to ISOO.
97
   Sensitive Compartmented Information Facility


61                                    U.S. Agency for Global Media
                                            Def. App. 357
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 358 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Previous Recommendation 31 is OPEN and UNRESOLVED.


Adjudicator Training and Qualifications

OPM’s Suitability Processing Handbook 98 states that adjudications shall be performed by
“appropriately trained personnel,” and that agencies are responsible for providing appropriate
training for designating position risk and adjudicating suitability.”


Adjudicator Training

As of August 2015, agencies are required to document that adjudicators have been trained
according to National Training Standards. 99

Previous Findings: USAGM adjudicators were not appropriately trained in suitability
adjudications.

Only one USAGM adjudicator provided training certificates from OPM’s Essentials of
Suitability Training Program (ESAP). The other two adjudicators received on the job training,
but could not provide if their trainers had been trained in accordance with the National Training
Standards. 100

Additionally, neither of the adjudicators we spoke to could name the suitability adjudicative
criteria without referring to written notes they brought in to the interview.

A lack of proper training can lead to inefficient or incorrect personnel security and suitability
activities.

Previous Recommendation 32: USAGM must ensure the personnel who perform
adjudicative work receive suitability adjudications training in accordance with the
National Training Standards.

Current Status: Corrective action IMPLEMENTED.



98
   OPM’s Suitability Processing Handbook, pg. I-3
99
   July 2014 Implementation Plan for Background Investigator and Adjudicator National Training Standards
100
    Please note that this goes against USAGM’s PSP Directive, which states “all personnel responsible for
determining individuals’ eligibility for access to classified information shall have completed a minimum of 2 weeks
of formal suitability training.” ([USAGM] PSP Directive FINAL, page 4)


62                                     U.S. Agency for Global Media
                                             Def. App. 358
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 359 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

USAGM has two adjudicators responsible for suitability adjudications. We verified both
USAGM adjudicators attended OPM’s Essentials of Suitability Adjudication Program training
through USAGM-provided training certificates.

Previous Recommendation 32 is CLOSED.


Previous Recommendation 33: USAGM must ensure adjudicative staff is able to
demonstrate a sufficient knowledge and understanding of suitability adjudications
requirements and criteria.

Current Status: Corrective action NOT IMPLEMENTED.

According the PSD Personnel Security Specialist, USAGM adjudicators apply 5 CFR 731 to
suitability cases “as needed”, and stated it was not applied to T1 cases. The Personnel Security
Specialist could not tell us why suitability criteria are not used for T1 cases and could not explain
what “as needed” meant. We were not able to positively verify that USAGM adjudicative staff
have a comprehensive understanding of suitability adjudications requirements and criteria.

Previous Recommendation 33 is OPEN and UNRESOLVED.


Adjudicator Qualifications

In accordance with OPM’s Suitability Processing Handbook, each adjudicator must maintain a
favorable determination based on the results of at least a Background Investigation (BI). 101

Additionally, at least one adjudicator must maintain a favorably adjudicated SSBI102 in the event
classified material at the Top Secret level is included in a file.

Previous Finding: We confirmed through PIPS that all USAGM adjudicators had the
appropriate level of investigation for the position, but one adjudicator did not have a favorably
adjudicated investigation on record. The Adjudications Chief stated she would look into this
issue and ensure the investigation is adjudicated as required.




101
    As of October 1, 2016, the BI product has been replaced by the Tier 4 investigative product. Please refer to OPM
FIN 16-07.
102
    As of October 1, 2016, the Tier 5 investigative product has replaced the SSBI product. Please refer to OPM FIN
16-07.


63                                     U.S. Agency for Global Media
                                             Def. App. 359
           Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 360 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

Failure to investigate and adjudicate an employee as required can place the agency at risk by
allowing a person who has not been appropriately vetted access to sensitive investigative
information.

Previous Recommendation 34: USAGM must ensure personnel who perform adjudicative
work maintain a favorable determination based on the results of the appropriate level of
investigation.

Current Status: Corrective action PARTIALLY IMPLEMENTED.

We confirmed through PIPS that both of USAGM’s current adjudicators maintain a favorable
determination based on the results of the appropriate level of investigation. However, the
investigations themselves are not valid, as they were conducted by USAGM after the expiration
of USAGM’s delegated investigative authority in 2012. USAGM must initiate new
investigations for these individuals.

Previous Recommendation 34 is OPEN and UNRESOLVED.


Policies and Procedures

Agencies are responsible for establishing structure for the suitability program. They must
“implement policies and maintain records demonstrating that they employ reasonable methods to
ensure adherence to…OPM issuances” related to the suitability program. 103

Previous Findings: We evaluated the following USAGM-provided documents:

       x    3-550 Approved Records Disposition Schedules
       x    3-570 Disposition Schedule for Management Records
       x    Adjudication Standard Operating Procedures October 28, 2014
       x    [USAGM] PSP Directive FINAL, undated
       x    Broadcasting Board of Governors Personal Identity Verification (PIV) Request for
            [USAGM] Credential, November 2005
       x    [USAGM] Request for Security Information
       x    Notification Regarding [USAGM] Drug Policy
       x    [USAGM] Notification of Coercible Hostage Statement
       x    Scope Information worksheet
       x    T5 Scoping Information worksheet

103
      5 CFR § 731.103(c)


64                                  U.S. Agency for Global Media
                                         Def. App. 360
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 361 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

     x    T5R Scoping Information worksheet
     x    [USAGM] Personal Financial Statements
     x    [USAGM] Foreign Travel Briefing and Acknowledgment
     x    Anomaly Detection and Reporting
     x    Foreign Travel Debriefing

We identified multiple discrepancies between USAGM’s written policies and USAGM’s daily
processes, as summarized in Table 9.

                                             Table 9
                                USAGM SOP Discrepancies, 2018
  USAGM PSP Directive Quote and Page #                             Discrepancy
 “The [USAGM] has been delegated the
                                                 USAGM does not have a current delegation
 authority to administer its own [personnel
                                                 of investigative authority, as stated in our
 security program] by [OPM] and [ODNI].”
                                                 September 2015 final report.
 (introduction pg. 8)
 Documents to verify U.S. citizenship or
 legal status are: U.S. Citizenship and
 Immigration Services (USCIS) Form N-560 USAGM policy does not call for requesting or
 or N-561; USCIS Form 550, 551, or 571;          maintaining copies of relatives’ social
 valid or expired U.S. passport; USCIS form security cards (as documented earlier in this
 1-551, Form 1-94 Departure Record with          report)
 visa; USCIS Form 1-766; valid U.S. Travel
 Document; Form 1-327 (page 22)
 “[Security] will initiate all background        USAGM staff does not initiate all
 investigations using OPM’s e-QIP.” (page        investigations through OPM’s e-QIP (as
 27)                                             documented earlier in this report)
 “The OHR must provide, in addition to the
 previously submitted PIV and                    According to staff, USAGM does not issue
 identifications, the following to [security] as tentative offers of employment, and OHR
 soon as the organization has selected an        provides all forms to [security] prior to
 individual for a position as a Federal          issuing the sole and final offer of employment
 employee and the individual has accepted a to the applicant.
 tentative offer…” (page 45)
 “[Security] will receive all investigative
 returns/reports from OPM and in some            USAGM does not utilize OPM (or NBIB) as
 cases will receive reports of investigation     an investigative service provider.
 completed by other agencies.” (page 54)




65                              U.S. Agency for Global Media
                                     Def. App. 361
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 362 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

 “Upon request of OPM, [USAGM] is
 required to report the final adjudicative       Reporting adjudicative determinations to
 action based on an OPM report of                OPM is a requirement, and not dependent on
 investigation or a file OPM furnishes in        any request from OPM.
 response to a check of its CVS.” (page 55)
                                               USAGM must not make blanket designations;
                                               all position descriptions must support the
                                               applicable designation. Further, this
 “All foreign positions shall be designated at
                                               contradicts page 5 of USAGM’s PSP
 least noncritical sensitive.” (page 78)
                                               Directive, which states “[Position sensitivity
                                               designation] is determined utilizing the OPM,
                                               Position Designation Tool.”
 “Minimum Background Investigation
 (MBI): An investigation consisting of a
 National Agency Check and Inquiries
 (NACI), a credit search, a face-to-face       The MBI investigative product no longer
 personal interview between the                exists.
 investigation and the subject and telephone
 inquiries to follow up on written inquiries
 not returned.” (page 83-84)
Source: OPM review of USAGM-provided documents


USAGM also utilized Personal Financial Statements 104 that asked for detailed financial
information to include salary, Subject’s spouse’s net income, monthly expenses, investment
earnings, educational and charitable expenses, insurance and medical expenses, child/elder care
costs, and personal care expenses (to include makeup and toiletries). These questions went well
beyond the scope of what is allowed by the current Federal Investigative Standards.

Failure to maintain updated policies and procedures—and to operate in accordance with these
written manuals—may contribute to inefficient or incorrect personnel security and suitability
activities.

Requiring applicants or employees to provide detailed financial information goes beyond the
scope of the Federal Investigative Standards, which are binding on the Executive branch.

Previous Recommendation 35: USAGM must ensure the manuals, forms, directives, and
policies that govern its personnel suitability operations are in compliance with all
applicable E.O.s, OPM requirements, and current investigative products.


104
      Refer to Attachment A.


66                               U.S. Agency for Global Media
                                       Def. App. 362
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 363 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


Current Status: Corrective action NOT IMPLEMENTED.

The Director of the Office of Security told us USAGM has a new SOP, which will be assessed
and updated annually. We reviewed this document and note that it is largely unchanged from the
SOP we reviewed during our 2018 inspection. We have included examples of unchanged
sections which conflict with current USAGM processes (as described to us by USAGM staff) in
Table 10, below.

                                            Table 10
                               USAGM SOP Discrepancies, 2020
   USAGM PSP Directive Quote & Page #                             Discrepancy
  “When requested, advise and assist OHR             Per SEC staff, OHR has no role in the
   when they are adjudicating suitability of                 adjudication process.
        applicants or employees” (pg. 5)
  “The OHR shall…Notify SEC of the need             This function is performed by SEC front
 to initiate an investigative request through                      office staff.
          the e-QIP system…” (pg. 6)
     “The OHR shall…assist applicant or           These functions are performed by SEC front
 employee with accessing personnel security                        office staff.
  questionnaires in e-QIP, fingerprints, and
     other forms as required for personnel
     security processing. Ensure required
    documents are properly completed and
  submitted in time to initiate investigations
             as required…” (pg. 6)
      “The [Position Designation Tool] is            The PDT is no longer at this address.
       available on the OPM Web site at
      www.opm.gov/investigate.” (pg. 18)
       “Team Leads, Personnel Security                 USAGM does not have delegated
 Division…conducts periodic “check rides” investigative authority, and therefore does not
    (oversight) with individuals…to ensure           have authority to conduct (or oversee)
   that interviews and other components of                     investigative work.
    casework are conducted per OPM and
           ODNI standards.” (pg. 7)
     “The USAGM has been delegated the           USAGM has not been granted such authority
 authority to administer it’s own PSP by the               by either OPM or ODNI.
   Office of Personnel Management (OPM)
  and the Office of the Director of National
         Intelligence (ODNI).” (pg. 8)
        “Chapter V: Personnel Security           Section 4 of this chapter covers Investigative
     Investigation Requirements” (pg. 20)            Methodology, to include standards for
                                                   conducting interviews and record checks.
                                                       USAGM does not have delegated


67                              U.S. Agency for Global Media
                                     Def. App. 363
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 364 of 392

 Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                           7E, 7F

                                                  investigative authority and is therefore not
                                                 authorized to perform any of these activities.
Source: OPM review of USAGM-provided SOP


In addition to the issues identified in Table 10, we compared this SOP to the manual 105 USAGM
provided during our 2018 inspection, and found that aside from minor wording changes, the two
manuals are the same. Contrary to what the Director of Security told us, the SEC SOP has not
been substantively updated.

Previous Recommendation 35 is OPEN and UNRESOLVED.


Previous Recommendation 36: USAGM must ensure security and suitability staff operates
in accordance with all SOPs and written guidelines.

Current Status: Corrective action NOT IMPLEMENTED

As reflected in Table 10, above, USAGM’s policies (as stated to us during interviews) do not
align with USAGM’s written policies and guidance.

Previous Recommendation 36 is OPEN and UNRESOLVED.


Previous Recommendation 37: USAGM must immediately stop requesting information for
background investigations which goes beyond the scope of the Federal Investigative
Standards.

Current Status: Corrective action PARTIALLY IMPLEMENTED

While USAGM has transferred all investigative work to DCSA and therefore no longer requests
investigative information, USAGM must identify and properly dispose of all improperly-
requested information contained in their existing security files.

Previous Recommendation 37 is OPEN and UNRESOLVED.




105
      BBG PSP Directive


68                               U.S. Agency for Global Media
                                      Def. App. 364
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 365 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Conclusion and Agency Comments

This follow-up report contains 19 outstanding corrective actions to be undertaken and an
additional six recommendations. OPM will take steps to revoke USAGM’s adjudicative and
other delegated authority until such time as USAGM can demonstrate to OPM’s satisfaction that
USAGM has taken all corrective actions. OPM does not intend to grant delegated investigative
authority to USAGM.


                       Consolidated List of Open Recommendations:

Previous Recommendation 2: USAGM must ensure that all covered positions are
designated for both risk and sensitivity using OPM's PDS.

Previous Recommendation 6: USAGM must request the correct level of investigation
based on the accurate position designation, per 5 CFR part 1400, OPM’s PDS, OPM
issuances and Federal Investigation Notices, and the Federal Investigative Standards.

Previous Recommendation 10: USAGM staff tasked with pre-screening responsibilities
must use 5 CFR part 731 criteria when making pre-screening determinations, as required
by the CFR and OPM’s Suitability Processing Handbook.

Recommendation 11: USAGM must ensure all staff tasked with pre-screening
responsibilities receive training and are familiar with the criteria found in 5 CFR part 731.

Previous Recommendation 15: USAGM must work with their NBIB liaison to obtain
access to all appropriate investigation databases.

Previous Recommendation 18: USAGM must ensure background investigations are
initiated no more than 14 days after the applicant’s initial certification of the investigative
forms.

Previous Recommendation 20: USAGM must ensure every individual has a favorably
adjudicated fingerprint before being issued a PIV credential, as required by HSPD-12 and
FIPS 201-2.

Previous Recommendation 24: USAGM must work with NBIB to immediately initiate new
investigations for all individuals investigated by USAGM since the expiration of USAGM’s
delegated investigative authority in 2012.




69                               U.S. Agency for Global Media
                                      Def. App. 365
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 366 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Previous Recommendation 25: USAGM must perform and document a distinct suitability
adjudication on every closed investigation, in accordance with 5 CFR part 731.

Previous Recommendation 26: USAGM should consider making arrangements to ensure
OS staff are not responsible for adjudicating their direct-report employees’ investigations.

Previous Recommendation 27: USAGM must report all suitability determinations to OPM
as soon as possible, and in no event later than 90 days after receipt of the final report of
investigation.

Previous Recommendation 28: USAGM must request the required background
investigation on any USAGM appointee or employee where a record of investigation cannot
be verified.

Previous Recommendation 30: Ensure all physical space containing sensitive information,
including investigative and adjudicative information and PII, is properly secured and not
accessible to those without a need to know.

Previous Recommendation 31: Update policies and procedures to implement immediate
measures to ensure PII and sensitive and/or classified information will not be
compromised.

Previous Recommendation 33: USAGM must ensure adjudicative staff is able to
demonstrate a sufficient knowledge and understanding of suitability adjudications
requirements and criteria.

Previous Recommendation 34: USAGM must ensure personnel who perform adjudicative
work maintain a favorable determination based on the results of the appropriate level of
investigation.

Previous Recommendation 35: USAGM must ensure the manuals, forms, directives, and
policies that govern its personnel suitability operations are in compliance with all
applicable E.O.s, OPM requirements, and current investigative products.

Previous Recommendation 36: USAGM must ensure security and suitability staff operates
in accordance with all SOPs and written guidelines.

Previous Recommendation 37: USAGM must immediately stop requesting information for
background investigations which goes beyond the scope of the Federal Investigative
Standards.


70                             U.S. Agency for Global Media
                                    Def. App. 366
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 367 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


New Recommendation A: USAGM must eliminate all duplicate investigation requests.

New Recommendation B: USAGM must establish and implement processes to reduce the
unacceptable submission rate for investigation requests to 5% or less.

New Recommendation C: USAGM must develop a mechanism to track PIV expiration
dates.

New Recommendation D: USAGM must update their PIV issuance process to identify staff
responsible for uploading credentialing determinations into CVS.

New Recommendation E: USAGM must add a “Please Call” notice in CVS for each
investigation USAGM conducted after the expiration of USAGM’s delegation of
investigative authority.

New Recommendation F: In lieu of reporting pending adjudications for any investigations
USAGM conducted after the expiration of their delegated investigative authority, USAGM
must discontinue these investigations and initiate new investigations through DCSA.




71                            U.S. Agency for Global Media
                                  Def. App. 367
         Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 368 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Appendix I

                                Objectives, Scope and Methodology

This report documents the OPM performance review of the U.S. Agency for Global Media
(USAGM) personnel vetting program. The objective of this review was to inspect USAGM’s
policies and processes, identify any corrective efforts as a result of our 2018 review, and to
measure performance towards reform goals and Performance Accountability Council (PAC)
metrics.

The authority and parameters for this review can be found in Executive Orders (E.O.s) 10577,
13467, 13488, and 13764; U.S. Code (USC), Title 5, Chapter 33, Subchapter I: Sections 3301-
3302; and Code of Federal Regulations (CFR), Title 5, Parts 731, 732, and 1400.

We conducted the onsite review in Washington, DC on February 3, 2020.

We analyzed relevant USAGM -provided data, as well as data extracted from OPM’s Personnel
Investigations Processing System (PIPS) and Case Information Request System (CIRS),
including the following reports:

     x    HSPD-12 Reporting
     x    Duplicate Case Submissions Summary
     x    Adjudication Timeliness Report
     x    Report of Unacceptable Case Submissions
     x    Investigations Summary
     x    Report of Unreported Adjudications
     x    Security and Suitability Investigations Index

We also interviewed the following USAGM managers and employees:

     x    Director, Office of Security
     x    Chief, Personnel Security Division
     x    Security Specialists
     x    Personnel Security Specialist
     x    Security Assistant
     x    Deputy Director, OHR




72                                  U.S. Agency for Global Media
                                         Def. App. 368
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 369 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

OPM case study activities focused on a specific measurement period of investigative and
adjudicative activities that occurred November 1, 2018 through January 3, 2020, unless
otherwise noted.




73                              U.S. Agency for Global Media
                                     Def. App. 369
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 370 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Appendix II

                                 Contributors to this Report

Mary F. Miltner, Chief, Suitability Oversight, Suitability Executive Agent Programs
Jenna Wold, Inspector, Suitability Executive Agent Programs
Tiffany Barnes, Inspector, Suitability Executive Agent Programs


                                     Report Distribution

Michael Pack, Chief Executive Officer and Director, USAGM
Emily Newman, Chief of Staff, USAGM
Marie Lennon, Director, Office of Management Services, USAGM
Andrew Jansen, Chief, Office of Security, USAGM
Carl Johns, Operations Branch Chief, HR, USAGM
Security Executive Agent National Assessment Program (SNAP), ODNI




74                              U.S. Agency for Global Media
                                     Def. App. 370
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 371 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Attachment A – USAGM Personal Financial Statements



                                           Pcraon.ai Financial Statement
      Name·

      M2nllm: Income:                                        Real Estate                   $
      Net Salaly                    $                        Vet'lides                     $
      Spouse's Net Income           $                        Savw,gs/Cllecl<ing            s
      Otllef lncoma (specify)       $                        Retirement Accounts           s
                                                             Stocks/Bonds                  s
      TOTAL NET MONTHLY INCOME:$
                                                             TOTAL ASSETS:                 $

      f!!R!ll!lli Ex~nses:

      HOUSING:                                               CLOTHING:
      Mortgage/Ren!           $                              Monlhly Purd1ase              s
      2"' Mol1gage/Home Equity$                              D<y c....ning             $
      Insurance               s                              Other                     $
      HOA Fees                $
      Property Maintenance          s                       FOOD:
      StO<ige Fees            $                              Groceries                 $
                                                            Lunchei out                $
     UTILITIES:                                             Schoa lunches              $
     Electric                   $                           Pel Food                   $
     Wate</Sewer                $
     Gas/Oil Heal               $                           AVTOMOBILE:
     Trash Se,vic:e             $                           car Note                   $
     Cable TVAnlemet            $                           lnsu,a,,ce                 $
                                                            Fuel & o;1                 $
     PERSOl'IAI. COMMS:                                     Repairs, Etc,              $
     Telephone (land)           $                           Commuting/Perking          $
     Cell Phone(!)              $                           Property Taxes             s
     Page,IPOA                  $
     lnlemet Fee                $                           ENTERTAINMENT:
     Olhet (specify)            s                           MoV18'S/Concert&'Thea1er   $
                                                            Dining Out                 $
     EDUCATION·.                                            Sports/Hoobies/Clubs       $
     Tlitlon                    $                           BeveragK/Tobao;o           $
     Rooml8oatd                 $                           Baby Silting               $
     Books/Supplies             $                           VacaUon Payments           $
     Olher                      $                           Other                      $

     INSURANCE:                                             PERSONAL:
     Lile                       $                           Barber/Salon               $
     Ols.abllily                $                           Aflowa~                    $
     Heaffll                    $                           Malte-up/Toilalties        $
     Olhet;                     $                           Other                      $
     MEOICAL:                                               OTHER EXPENScS:
     Oocior/Den0st              s                           AJ/mony                    $
     Medlcatioos                s                          Child Support               $
     Vel & Pel SuppJies         $                          Child Care                  $
     Ot.hsr:                    $                          Ekfer C8re                  $
                                                           Family Support              $

     GIFTS:
                                                           Otho<                       s
     Charilablelrrthes          $
     Birthday/Hollday           $                           TOTAL MONTHLY i:XPENSES: $
     Other:                     $




75                                      U.S. Agency for Global Media
                                            Def. App. 371
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 372 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


       Additional Dej,g:

       Lisi all expenses and debts to indude, bul not limiled to: 1000$ ;gainst 401k plan,s o, oll'ler simisr retirement
       accounts. auto loans/tease s. recreational vehk:les (boats. molorcycles). timeshares, student loans, family and
       personal loans, credit union aocounts, finance companies, home improvement or fumrtu<e loans. bank IOans. end
       credit cards. Lisi each account separalety by name of pers.onlcompany. Include al debts for which you are obigateel
       as a co-slgnM. Coolinue on a separate sheet if 0e0e.u ary.

       Name:                                               Amount Owed:                        Monthly Paymonl:
                                                           $._ _ __                            $ _ _ __
                                                           $._ __ _                            $._ _ __
                                                           $._ __ _                            $ _ _ __
                                                           $._ _ __
                                                           $._ __ _                            $:- -- -
                                                           $._ _ __                            $:- - - -
                                                           $._ _ __                            $
                                                                                               $._:_
                                                                                                   -_- --
                                                                                                       _
                                                           $_ _ _ _                            $_ _ __
                                                           $ _ _ __                            $._ _ __
                                                           $ _ _ __                            $_ _ _ _
                                                           $ _ _ __                            $_ __ _
                                                           $ _ _ __                            $_ __ _
                                                           $ _ __ _                            $_ _ __
                                                           $ _ __        _                     $._ _ __
                                                           $_ _ __                             $_ _ __
                                                           $_ __ _                             $ _ _ __
                                                           $_ _ __                             $ _ _ __
                                                           $_ __ _                             $_ _ __
                                                           $,_ _ __                            $ _ _ __
                                                           $ _ _ __                            $ _ _ __




       TOTALS.                                             $._ __                              $._ _ __




76                                      U.S. Agency for Global Media
                                                Def. App. 372
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 373 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F




                                                                    l'f:;RSONA I, FINANCIAL STATEM l (NT

          >-'uni!                                                      SSN:   --·--·--                    0:11c:
          MO-.;'J'IIL\'               IM;O~IE:                                                     AS!ii-:TS:
          '-"''.S.:tl';IOc
          ,T1141JI l~.:1.1tl,1b                               ;   ____  _
                                                              $ _ _ __ __


                                                                  _______           \'du...·k,
          l\\';1 S.11:iry 11':il."' ll•"P.: l'.ayl
          ~~Cs N<t 11111.-vmt
         Otlw:r I~                 (pl...~ l"' ~f,'C\.ifyJ
                                                              ;
                                                             .;,  _____             it':irl(l(uV'.\1v1"1f\•y..-kff1:Uk:111,Lt1..>.Sc..._ _ _ __
                                                                                    S.1\•ln,,1n1« Lint
                                                                                   Si,11,l,;.Jlt,nttl-1
                                                                                                                                 ),·._ __ __ _

                                                                                    lk111cmc:n1 :\ u •<1lll b
                                                                                   ,\1 1',t'Clb1:¢,111,                       ;____
                                                                                                                              ~-------
         TOTAi. l-!f-:r ~10Nllll.\' ll'IC'OM~ $,_ __ _ TOTAL ASSF.T S $

         MONTlll,Y EXl'tNsr&

         UOl~IN(J, IPtin,~· ••I hn~-.(mu111                                        INSIJlt.\Nl'I::
         ).1,.,11v.1:dR,nc
         }fl't.ik• lfo.-n1.i~J
         .._ ld Murt~a,tl,/l lu,ne b,l.mtt
                                                             ~•--- - --
                                                             -s,·___
                                                             S_
                                                                       _ __   _
                                                                                   1 ,fo
                                                                                   rn~:ihi!uy
                                                                                                                       •
                                                                                                                       5__
                                                                                   ~k Jk111/H.,."lllth                 I
          h burn ~.:c: 1,tl..;•Ki:1• 1.0,i                   S
         Rt,- , 1-:~bh,• Ta.,1.-,.                           S _ _ __ _
                                                                                   Otlkr l11,.rnn1.::                  s
         lh11,.. Ch.,1111J ,\,i,11:.•F1.'\.'l>               S _ _ _ __ _
                                                                                   t.lrJ)l f',\ I
         r,,,1'1:tty t.L1'111r:,1a111...~c"~b
         S,Or.,rc- 1~
                                                             s._ _____ _
                                                             $._ _ __ __
                                                                                   n,....,.•                           ,
                                                                                   llcnll~I                             s
         I 111.ltll:."t,
                                                                                   V,:1 & I'd S !Pft jt~               ss__
                                                                                  MrdK';lllM
         1;1..,111.:                                         s_                   Otl:~r h j'lr,.1.r\ )                 s
         \ \ :it.:1/~1,"l\' c,1'
         1,1' Ci.o/1:,d Oitl;\.,ru,.,t ('.:i,                '--
                                                             $ _ __
                                                                                  <ilFI!'!
         1b,tl ~r-«..1:                                      <_                   ll1nh d,1y~                      s___
                                                                                  ll.'\l1d:.t\,                    s_
        PLlUiO!',.'Al. l 'O~ JM(·)
        l('k-~'111U()I.'
                                                             s ---
                                                                                  l ' 11rdiJS1.i.mrn
                                                                                  (Jt~r l°'ij'IC\.lh)              ,
                                                                                                                   s_
        ,\ut11 h:t..1>h1,n.:
        l•a1,"r                                              s~_   --
        PctM1C1,1 I lltita :\:-.,i~1;n1                      s._ ____             Ct.OJUIN(;:
        l111c1ni.•1 tvn11:i;1t1.111 J~i.,.                   s_.
                                                                                  Po:r,,,,11111!                   ss_ ____
        Otb...'f ~l>p,'i.1r~ I                               < _ __               P,rn1n} h 1-.:J l l11114Vllb)
                                                                                  L'lry C'~mnj;ll.:11.N11d1y       ~
                                                                                  0 ht'I (S~i!),'1
        CIIARl1"1'/L>0~1A'n<>NS                              <                                                     '
                                                                                  t-{j()I)
        !1-J)I { .1\ 1 ION
         IU1111•1lh'\:~
        l1(uoL.l./Suppl1c, l',tt
        0 1h,r1S;x.'\c'ir) I
                                                             ____
                                                             ,_
                                                             ,
                                                                                  Oro...'tnc,
                                                                                  ~~1•11 Lunt:bc:,;
                                                                                  011kt 1.un;'-',:i.
                                                                                                                   '
                                                                                                                   '-
                                                                                                                   s_
                                                                                                                   ;   __
                                                             '                    l',•tF"""




     Page 1or 2




77                                                                 U.S. Agency for Global Media
                                                                        Def. App. 373
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 374 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F




          Al~OM(>IJIUi:                                                                     1'1-J(SO.S,\I.•
          LnMlf';:n)~:,;-                                                                                                  $,_ __ __ _
                                                               i

                                                                                                                           ~---·---
                                                                                            /\ll\1\1.2:IIC(:;
          J:111,.i &, 1111                                     ~
          kl.·11.ii,Jl'l,c~ 1.:111:                            s:---- -                     lt.11l-.:1~:fo11
                                                                                            t'"iti:Ut'lh:.4 l,,l1Ji1:,,,
         Utta•UlJ/P1,.-n;o,.:il                                                             ·10111.'11-..:-.               i ~ -~ -
                   1-'r,,p.-ny I ;iM,) ·                       s
          I J.u/\'an llo,o!ll'm1anl!
                                                               s:-- - ---                   OtJ1c1 (Sp,!~11)')             i~----
         Otkr 1$11':dfyJ                   -                   s
         l:l\Tl!K1'1\lNMl:NT:                                                               nn11:.1t tXl'L~!\Sl;S:
         ~tu, it's/l'IJ"J,~Ui11111:r ·1111:Jt\'ri.
         ™•i'rit Ou1/r:,nic;.,..;                             is - - -- -                   \linwin)
                                                                                                                           ·----
                                                                                                                           ·-----
                                                                                                                           ·--
                                                                                            l111U Stl11pt•ll
         l 'bhvSpnr1,;JH,.Jibio.                               1                            Oiild CJ:tc
         llc,i:t, .&.-e.,. Akohat!ic nt ~HI
         Ibby S~'llITT!,!
                                                              s_
                                                              s
                                                                                            l!IJl,:rl.iuc
                                                                                            r~mil~ )fomb..:1 ~~;,p,111
                                                                                                                           • --
                                                                                                                           •---
         \ ':ir:Ui.M'I~                                       ~-                           (llh.T('f'l:1.:1t'r>
                                                                                                                           '- - - -
         C:ilitr' 'f',.k\ i,;.,u/S111dlilr. ·rv
         01hcru,p,:i:ify)                                     's                           01111-K :,,1n~JHI Y
                                                                                           [.XJ'l:NStiS l:1r411-·d() 1:

                                                                                                          rfTl':\J. MONT'HL, . EXPENSE~·
                                                                                                        s


         li$l ;all C~Jl(n~ldchts to i1lclude but 1101 I united 10: lv;ins aio.un..'il •101 J.. plttns u1·n1h1.:r ~imilm• 1\:tirc~n1
         at·coums. auln lt);111sf!c1L""---,. n.-..:~mional \'chklt.:s, htt:11:..., mt1Hm.:)Clc!(, timc,;h:ircs,. ~ludcnl l<':ms, r:111111I~·
         lu.in.-i. ~:n·<.hl urtilmf,}. limttt(:1,; n •in11;my(h:s), htmlC 1mpro\1:1ru:1,1 lo.in.!-. h~1I,; lo:ins. :md "~J,1carJs.
         L1~1 e;1,;h .-.-..:CJ\1111 :sc:pa.rnldy ~y mm1c o f p,.:nonkom~ny/lum. h>1.:IOOc all ,!ch1s l'o r whid1 you :1ro
         ohli~:t!L'LI u-i u l.'.<t--.1,ii11,:r. Ct1111iouc un 11 :;cp:milc.: ,c:llCi.!I 1( tK'\.'\.'SS:1~·.

                                                                               A~UIUN l'l)Wl:1>        MO~'III I.Y l'A'i'\11;'11'

                                                                           ss'.- - - - -

                                                                           '                            <__
                                                                           s                           ;s,_____
                                                                           >
                                                                           's
                                                                           .----
                                                                                                      s
                                                                                                      ;
                                                                                                       ,  _____
                                                                                                          _______
                                                                           s____                      s____
                                                                           ·'ss- ---_
                                                                               ____
                                                                               ___ _                  '
                                                                                                      '------
                                                                                                      <__

         J(ITALS:                                                         s ___
        1!:11i11,! (10•:11 J 11111}   Im,.· ,t~'fl-s rn11n ;1 ,,·1u1::1h: P.'tll.':'                   ·'

      Subjects Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ O~!e; ______


      Pogo 2 of 2




78                                                                 U.S. Agency for Global Media
                                                                               Def. App. 374
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 375 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Attachment B – USAGM Response to Draft Report




                                                UNI TED STATES
         U.S. AGENCY FOR                        BROADCASTING
                                                0 0 ARO OF
         GLOBAL MEDIA                           GOVERNORS


          330 Independence Avenue SW     I Washington, DC 20237 I usagm.gov


                                                                       November 20. 2018



          Ms. Margaret M. Weichert
          Acting Director
          Office of Persom1el Management

          Dear Ms. Weiche11:

          Thank you for the oppo1tunity to respond to the Office of Personnel Management's (OPM) draft
          repo1i. addressing findings from OPM's review in April 2018 of U.S. Agency for Global Media's
          (USAGM) suitability J)rogram. (Review ofthe U.S. Agency for Global Media Suitability
          Program, dated October 22. 2018).

          We have reviewed the draft repo11 carefully. including the identified deficiencies and proposed
          recommendations. I a ssme you that my staff and I understand the critical importance of proper
          background investigat ions of employees, contractors. and applicants. particularly given our
          unique mission in the foreign affairs/national security space. I take this matter seriously and
          have directed my staff to begin taking coll'ective actions immediately. We are committed to
          bringing the agency's suitability program into full compliance with applicable laws. rnles. and
          regulations. and we look forward to re-establishing a Memorandum of Understanding (MOU)
          with OPM for delegated investigative authority.

          Enclosed is the agency's response to the draft repo1i. describing the corrective actions we are
          taking to address each of OPM' s recommendations. For all 3 7 recommendations. actions have
          been initiated or completed. These are actions that will either inuuediatdy bring the agency into
          compliance with applicable legal authorities. or provide a strong stai1 for achieving full
          compliance in the near future.

          In particular. I would like to address the two significant reconuuendations highlighted in your
          letter of October 22. 2018. Reflec ting our conuuitment to address OPM's concerns, USA GM
          has ceased all investiga tive activities related to persom1el secm·ity investigative actions and
          begun the transition of USAGM investigative fi.mctions to the National Background
          Investigations Bureau (NBIB) . It is our intent that this transition will be tempora1y. and that
          USAGM will utilize NBIB 's investigative services tmtil USAGM coll'ects the deficiencies
          identified by your program review and is able to enter into a new MOU w ith OPM for delegated
          investigative authority.




         Voice of America   I Radio Free Europe/Radio Liberty I Office of Cuba Broadcasting I Radio Free Asia I Middle East Broadcasting Networks




79                                             U.S. Agency for Global Media
                                                         Def. App. 375
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 376 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     Again. thank you for the oppo1tunity to comment on the dra ft report. Should you or your staff
     have any questions, please feel free to contact Marie Lennon. Director of the Office of
     Management Se1vices (202) 203-451 5 or Andrew Jansen. Director of the Office of Security at
     (202) 382-7789.




                                                 John F. Lansino
                                                 Chief Executive Officer and Director

     Enclosm·e




                                                                                                      2




80                                 U.S. Agency for Global Media
                                         Def. App. 376
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 377 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


               Recommendation-by-Recommendation Response to OPM Draft R eport
                  R eview ofthe U.S. Agency for Global Medin Suitnbili~J' Program

                                         Kovember 16, 2018

     Throughout this response there are numerous references to documents such as Standard
     Operating Procedures (SOP) and other guidance mate1ials. Copies can be provided if
     requested. The two primmy management directives noted throughout are attached.

     The U.S. Agency for Global Media (USAGM) generally concurs with the 37 recommendations
     in the draft repo1i. and describes below the corrective actions taken to date:

     Recommendation 1: USAGM must inunediately cease all investigative activities. and must
     inunediately transfer all investigative work to NBIB.

     USAG:M Response: After receiving OPM's letter, elated October 22, 2018, USAGM has
     ceased initiating investigations ancl has coorclinatecl with National Background
     Investigations Bmeau (NBIB) to assume USAGM investigative actions. NBIB "ill continue
     to provide investigative covet"age until USAGM 1·eceives authorization from OPM to
     reengage investigative effo1·ts through the issuance of an upclatecl Memorandum of
     Uuclerstancling (MOU), granting USAG:M clelegatecl investigative authority.

     Recommendation 2: USAGM must ensm·e that all covered positions are designated for both
     risk and sensitivity using OPM's PDS.

     USA GM Resp onse: The USA GM Office of Secm·ity (SEC) and the Office of Human
     Resources (OHR) have iclentifiecl ancl scheduled training in Novembe1· 2018, December
     2018, and January 2019 related to the use of the P osition Designation System (PDS). In the
     meantime, using OPM guidance, Office of Management Services (OMS) staff have begun
     using OP:M's Position Design ation Tool (PDT) to designate both risk and sensitivity and to
     produce a P osition Designation Rec o1·ds (PDR) fo1· each USAGM covered p osition, as
     defined in Executive O1·cler (EO) 13467. USAGM expects to complete a PDR fo1· all
     Federal and contracto1· positions by February 1, 2019.

     \,Vhile moving forward to comply fully with this 1·ecommendation and given the agency's
     unique mission in the foreign affairs / national security space, USAGM respectfully
     reiterates the concerns it expressed 1·egarding position sensitivity designations under 5
     C.F.R. 1400 in its letter elated May 8, 2018 to OPM and the Office of the Dit-ector of
     Intelligence. To elate, USAG:M has not receive d a response to this letter .

     Recommendation 3: USAGM must maintain a PDR (or equivalent) for each covered agency
     position. per OPM's Suitability Processing Handbook.

     USAG:M Resp onse: As stated above in our response to Recommendation 2, effort5 a1·e
     cunently unclenvay to nm all agency p ositions through the PDT to ensure th at a PDR, 01·
     equiva lent, will be maintained fo1· each cove1·ecl agen cy position. USAGM expects to




81                                U.S. Agency for Global Media
                                        Def. App. 377
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 378 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     complete this effort by Febrnary 1, 2019. The PDR will then be utilized w hen determining
     the level of Investigation conducted.

     \Vhile movin g forward to comply fully with this recommen dation and given the agency's
     unique mission in the for eign affair s / national security space, USAGM respectfully
     reiterates the con ce1·ns it exp1·essed 1·egarding p osition sensith,i ty designations un der 5
     C.F .R. 1400 in its letter elated May 8, 2018, to OP M and the Office of t he Director of
     Intelligence. To date, USAGM has not received a response to this letter.

     Recommendation 4: USAGM must enstm: all USAGM employee~ tasked with position
     designation responsibilities are operating in a fais. consistent. and reliable manner.

     USAGM Response: T1·ainecl SE C and OH R per sonnel m·e currently performing PDS
     operntions in a fair, consistent, and reliable manner. T o ensure accountability in following
     this instruction, the OMS Director, in conj unction with the Directors of OHR and SEC, is
     developing a plan for ongoing 1·eview of this work. In addition, once an employ ee has
     received training, his/he1· pel'for mance pla n will include tasks 1·elatecl to the use of the PDT
     for p osition sensitivity.

     Recommendation 5: USAGM must re-clesignate an positions for all employees whose position
     does not accurately reflect the requirements of the position. in accordance with 5 CFR part 1400.

     USAG:M Response: As discussed in om· ,·espouse to Recommendation 2, all USAGM
     employee and contractor positions will be 1·e-designated by no later than F ebruary 1, 2019.
     \Vhile r e-designating p ositions, OHR person nel TICill evaluate whethe1· employee position
     desCl'iptions acctll'ately reflect the requirements of the position, as required under 5 CFR
     1400.101 (b). If the evaluation leads to an updated position description, the updated
     position descr iption will be utilized for PDS evaluation. 'Where a sensitivity designation
     has changed, requiring a higher investigation, USAGM will initiate an investigation within
     14 days of the PDS assessment, as required under 5 CFR 1400.204(b)(l ).

     While moving forward to comply fully with this recommendation and given the agency's
     unique mission in the foreign affair s / national secul'ity space, USAGM 1·espectfully
     reite1·ates the concerns it expressed r egarding p osition sensitivity designations unde1· 5
     C.F .R. 1400 in its letter elated May 8, 2018, to OPM and the Office of the Director of
     Intelligence. To da te, USAG:M has not received a response to this lette1·.

     Recommencfation 6: USAGM must request the co1Tect level of investigation based on the
     accurate position designa tion. per 5 CFR part 1400. OPM's PDS. OPM issuances and Federal
     Investigation Notices, and the Federal Investigative Standards.

     USAG:M Response: OHR per sonnel and their delegates will receive traini ng on accurate
     position designation an d the correct level of investigation to request. \Ve anticipate that all
     eligible staff will complete this training no later than the end of the second quarter of FY
     2019. SEC will initiate the cor rect level of personnel investigation based on an accurate
     PDR, per 5 CF R Pa1·t 1400. Close coordination between SE C and OHR will assist in the


                                                                                                          2




82                                    U.S. Agency for Global Media
                                            Def. App. 378
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 379 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

     pl'ocess to initiate investigative action on all agency pnsouuel h olding cove!'ecl p ositions.
     SE C will eusul'e OHR is aw al'e of any newly l'eleasecl F eclel'al Investigative Sta ucla!'cls 0l'
     othe1· authol'ities.

     \Vhile movin g fol'Wal'cl to comply fully with this l'ecommeuclatiou aucl given the agency ' s
     unique mission in the fol'eigu affail's / national secmity space, USAGM l'espectfully
     l'eitel'ates the couce1·11s it exp1·essecl l'egal'cliug p osition seusiti'vity clesiguatious uncle!' 5
     C.F.R. 1400 in its lettel' elated M ay 8, 2018, to OPM aucl the Office of the Directol' of
     Intelligence. To elate, USAGM has n ot l'eceivecl a 1·espouse t o this lettel'.

     R ecommeuclatiou 7 : USAGM must immediately begin using e -QIP for all investigation
     requests.

     USAGM Response: The OMS Directol', in cool'cliuatiou with the SEC Directol', issued a
     management directive to Secul'ity staff on Novembel' 15, 2018 mandating that e-QIP shall
     be used fo1· all investigation 1·equests. Beginning Novembel' 30, 2018, SEC will initiate all e-
     QIP l'equests, l'elieviug OHR aucl the Office of Contl'acts (CON) of theil' e-QIP case
     initiation l'espousibilities. This step will eusm·e p1·opel' pl'oceclu!'es al'e followed p1·iol' to
     initiation of e-QIP fo1· new employees aucl coutrncto1·s.

     Recommeuclatiou 8: USAGM must immediately begin using the ctment SF86 and must not
     allow applicants or employees to complete outdated versions of the fonn.

     USAGM Response: The OMS Directol', in coo1·cliuatiou with the SEC Dire ctol', issued a
     management directive on Novembel' 15, 2018 mandating the use of CUl'l'ent fol'ms fol'
     investigative pul'poses. Beginning Novembel' 30, 2018, SEC w ill initiate all l'equests fol'
     investigations utilizing the e-QIP system; thel'efo1·e, eli1uiuatiug the possible use of outclatecl
     fol'mS.

     R ecommendation 9: USAGM must immediately begin using the con-ect security fonns (to
     include the SF85) for any position which does not require the use of the SF86.

     USAGM Resp onse: The OMS Directol', in coo1·cliuatiou with the SE C Directol', issued a
     management directive on Novembel' 15, 2018 man datin g that e-QIP shall be used fol' all
     investigation l'equests aucl pl'ohibitiug use of iucol'l'ect 0l' outclatecl fol'ms. As pl'eviously
     stated in om· 1·espouse t o Recommeuclatiou 8, SEC will use e-QIP to initiate all investigation
     l'equests, based on a valid PDR that d ocuments the app1·opl'iate position sensitivi ty
     clesiguatiou, aucl it will eli1uiuate the possibility of utilizing the Wl'ong questionnaire.

     R ecommeuclatiou 10: USAGM staff tasked with pre-screening responsibilities must use 5 CFR
     Part 73 1 criteria when making pre-screening determinations, as required by the CFR and OPM's
     Suitability Processing Handbook.

     USAGM Resp onse: The OMS Directol', in coo1·clinatiou with the SE C Directol', issued a
     management directive on Novembel' 15, 2018 to OHR pel'Souuel that only Cl'ite1·ia found in
     OPM Suitability P l'ocessiug H andbook (Chaptel' IV(B) aucl 5 CFR 731.l0l (a) /


                                                                                                              3




83                                     U.S. Agency for Global Media
                                             Def. App. 379
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 380 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     731.103(d)(l) shall be u.secl in pre-sCl"eening detenninations. More specifically, standards
     clelineatecl in 5 CFR 731.202(b) will be utilized to cletermine suitability issues ancl/or the
     iclentification of 1nitigating circumstance. Aclclitionally, all personnel responsible for pre-
     SCl"eening will be trainecl ancl certified in this activity. \Ve have two empl oyees scheclulecl
     for classes in December 2018 ancl January 2019 ancl anticipate that training for remaining
     employees will be completed by no later than the encl of the sec on cl quarter of FY 19.

     Recommendation 11: USAGM must ensure all staff tasked with pre-screening responsibilities
     receive training and are familiar with the criteria found in 5 CFR part 731.

     USA GM Resp onse: Through perioclic re'l'iews of employee training records, the O]\IIS
     Director will ensure any USAGM employee perfonning pre-screening responsibilities has
     received OPM-recognizecl training to pe1·form these duties. A Stanclard Operating
     Proceclures (SOP) has been developed to guicle personnel engagecl in pre-screening
     activities and to ensure compliance with 5 CFR Part 731.

     Recommenclation 12: USAGM must immediately discontinue use of the SF 86 (or any other
     security fo1111) prior to making an offer of employment. in accordance with 5 CPR §330.1300.
     unless and tmtil USAGM is granted an exception0

     USAGM Response: The OMS Director issued a management dfrective on Novembe1· 15,
     2018 to all USAG:M employees pel"fo1·ming pre-screening responsibilities regarcling
     compliance with 5 CFR §§ 330.1300 ancl 731.103(d)(l). Going forwarcl, candidates for
     employment shall not be given a link to e-QIP, nor any cunent secm·ity fonn(s) to
     complete, until the candiclate has first been pre-sCl"eened ancl a conclitional offer of
     employment has been issued. Additionally, the OHR Dfrector will produce and distribute
     on-boarding/screening :guidance fo1· OHR specialists to assist in this process.

     Recommendation 13: USAGM must refer all cases with potential material. intentional false
     statement. or deception or fraud in the examination or appointment process to OPM. as required
     by 5 CFR part 731 and the Suitability Processing Handbook.

     USAGM Response: On November 15, 2018, the OMS Dil'ector issued a management
     directive to all SEC and OHR personnel mandating the prope1· reporting to OPM of any
     instance of material-intentional false statement, 01· deception 01· fraud in examination 01·
     appointment, or refusal to furnish testimony as required, as delineated under 5 CFR
     731.103(g).

     Recommenclation 14: USAGM must update intemal processes to eliminate the practice of
     initiating all applicants and employees into e-QIP prior to checking for reciprocity. in accordance
     with E.O.s 13467 and 13488.

     USAGM Response: On Novembe1· 30, 2018, USAG:M "ill introduce upd.ated on-bom·ding
     p1·ocedures requiring that SEC pe1·sonnel handle all in-processing of new personnel. The
     p1·ocess relieves OHR and CON pe1·sonnel of on-boarcling responsibilities while centralizing



                                                                                                        4




84                                   U.S. Agency for Global Media
                                           Def. App. 380
       Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 381 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

     all 011-boal'ding pl'ocedu!'es within SE C. T his p1·ocess also l'equires SEC pel'sonnel to
     con duct chec ks !'ela ted to l'ecipl'ocity p1·io1· to a uthol'izing an e-QIP application .

     R ecommendation 15: USAGM must work with their NBIB liaison to obtain access to all
     appropria te inve stigation databases.

     USAGM Resp onse: The NBIB liaison was cont acted on Novembel' 1, 2018, and advised
     th at NBIB cannot coonlin ate USAGM access to the Joint Pel'son nel Adjudication System
     (JPAS). USAGM will !'each out t o DOD to cletennine accessibility. Until full J PAS access
     is attained, USAGM will continue to utilize the pal'tial J PAS access offel'ecl thl' ough
     Centrnl Vel'ification System (CVS). Mol'eove1·, USAGM has 1·ecently built a Sensitive
     Compal'tmentecl l nfol'mation F acility (SCIF), which will allow fol' access to Scattel'ecl
     Castles. The SCIF should be functional within 60 days of this !'espouse. The 60-day
     estimate is the t imeframe pl'ovidecl by Vel'izon fol' installation of the netwol'k connection.

     R ecommendation 16: USAGM must ensure the e-QIP "Approver" user role is held by a
     Federal employee. The e-QIP Agency Administrator must immediately remove the· Approver
     access for the Contractors cun-ently holding tha t role.

     USAGM Resp onse: Uncle!' cunent p1·actic.e an d going fonva l'cl, SEC w ill not a uthol'ize
     11011-FTE pel'sonnel to assume the l'ole as App1·ovet' within the e-QIP domain. SEC
     un del'stan ds the issues associated with the appl'oval of monetal'y tl'ansactions by
     un authol'izecl pel'sonn el and will not allow such acti'vities. At this time, no cont racted
     pel'sonnel have Appl'ove1· access.

     R ecommendation 17: USAGM must immediately cease having applicants and employees re-
     sign security fonn releases upon EOD, in support of accurate timeliness metrics.

     USAGM Response; On November 15, 2018, the OMS Director, in coordination with the
     SE C Directol', issued a management directive to staff to cease 1·equiring employ ees to l'e-
     sign secul'ity fol'ms that have ail'eady been submitted via e-QIP. Mo1·eovel', effective
     immediately, SEC will maintain a pl'opel' Investigative timeline with OPM/NB[B via the
     pl'opel' e-QIP a n d CVS cha nnels.

     R ecommendation 18: USAGM must ensure background investigations are initiated no more
     than 14 days after the applicant 's initial certification of the investigative fonns.

     USAGM Resp onse: On Novembel' 15, 2018, SEC issued a directive ma ndating new 011-
     boal'cling pl'oceclu!'es, which includes a pl'ovision l'equiring the initiation of investigations
     within 14 clays of receiving certified investigathre forms through e-QIP. Moreover, at the
     end of FY 18, SEC acquil'ecl a new Case T rncking System that will not only modernize the
     handlin g of cases within SEC but will assist wit h the expeditious ha ndling of an assigned
     cases dul'ing Ad ministrntive, Investigative, an d Adjuclic.ation pl'ocesses. \Ve are wol'kin g
     with the venclo1· towa!'cls an implementation da t e by the encl of J anua1·y 2019.




                                                                                                         5



85                                   U.S. Agency for Global Media
                                           Def. App. 381
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 382 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     Recommendation 19: USAGM must update its policies. manuals, and employee training
     pra ctices to ensure all USAGM staff with a role in the initiation process are aware of and adhere
     to the 14-day initiation timeliness standard.

     USAG:M Response: The OMS Director, in co01·dination with the SEC Dil'ector, is drnfting
     new policies and SOP that outline who initiates e-QIP requests, which Feclernl employee
     will release the certified e-QIP forms, a nd that it is the responsibility of eve1·y SEC staff
     member involved in managing and releasing e-QIP forms that an investigation must begin
     within 14 clays of ce1·tification. It is anticipated that these policies and SOP will be
     completed January 30, 2019.

     Recommendation 20: USAGM must ensure every individual has a favorably adj udicated
     finge1p rint before being issued a PIV credential, as required by HSPD-12 and FIPS 201-2.

     USAG:M Response: On November 15, the OMS Directo1·, in coordination with the SEC
     Director, issued a management directive requiTing that credentialing only occu r afte1· an
     employee's fingerprints have been favorably adjudicated, SEC p1·oduced SOP that
     pro"ides instruction related to all aspects of the investigative senice, consistent with
     H SPD-12 and FIPS 201-2. Included in the SOP a1·e provisions 1·elated to the issuan ce of
     PIV Identification ca r ds, subsequent to the adjudication of the fingerprint 1·et11rn from FBI
     and a case review. Additionally, the SOP conta ins a systematic process fo1· on-boarding.

     Recommendation 21: USAGM must cease revoking and destroying PIV credentials when
     employees undergo re-investigation.

     USAG:M Response: On November 15, 2018, the OMS Director, in coordination with the
     SEC Director, issued a management directive to p1·ohibit the revocation or destruction of
     PIV Cl'eclentials when employees uncle1·go re-investigation. USAGM acknowledges that
     ensuring employees complete 1·e-investigation applications in a timely manner does not
     constih1te cause for revocation or destruction of a PIV ct·edential.

     Recommendation 22: USAGM mt1st update its processes an d implement the use of PIV cards
     for logical access. to improve the security of USAGM' s network. system. and data sectu·ity.

     USAG:M Response: The SEC Director has addressed the issue of logical access with
     USAGM's technical services personnel. Efforts are underway to implement the use of PIV
     cards fo1· logical access and to improve the security of the agency 's network. Preli1ninary
     conversations with CIO staff indicate that USAG:M '"ill begin the rollout of this product in
     Februa1·y 2019. The agency is committed to agency-wide implementation of two-factor
     authentication to the agency's network, though it is difficult at this time to estimate when
     this effort will be completed.

     Recommendation 23: USAGM mt1st update processes. procedures. and employee training
     requirements to reciprocally accept PIV credentials for physical access. in accordance with
     HSPD-12.



                                                                                                          6




86                                   U.S. Agency for Global Media
                                           Def. App. 382
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 383 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

     USAGM Response: The Federal Protective Set'Vices (FPS) controls the acti'vities oflocally
     assigned guard se1·vices; howeYer, some oversight is granted to SEC personnel serving as
     Agency Tec·hnical Representatives (ATR). An ATR acts as a direct link to FPS, but cannot
     ckive confonnity or issue Post O1·ders. Post O l'Clers are provided to the guard sel'vice by
     FPS.

     T o address OPM's recommendation, the ATR has reviewed post orde1·s and found them
     sufficient to propel'ly control entry and exit to/ from the building. SEC also contacted the
     FPS gua1·d captain to 1·eview the proper application and use of FPS policy concerning PIV
     credentials and requested training on this topic for gua1·d fo1·ce personnel. SEC nill
     continually spot check the entry process for non-conformity .

     In addition, on November 16, 2018, a physical security policy memorandum was !issued
     within SEC addressing issues related to H SPD-12 and FIPS 201. SEC pe1·sonnel will
     receive training 1·elated to the p1·ope1· esco1·t processes as well as confo1·mity to 1·isk-based
     access control policies.

     Recommendation 24: USAGM must work with NBIB to immediately initiate new
     investigations for all individuals investigated by USAGM since 2012.

     USAGM Response: The OMS Director, in coordination with the SEC Director, will work
     with NBIB and OPM regarding the initiation of new background investigations for all
     personnel investigated since the last MOU for delegated investigative authol'ity expired.
     SE C has akeady initiated a process with NBIB to transfer USAGM investigatin
     responsibili ty to NBIB. NBIB will conduct all USAGM investigations until further notice.

     Recommendation 25: USAGM must perform an d document a distinct suitability adjudication
     on every closed investigation, in accordance with 5 CFR part 73 I.

     USAGM Response: On November 15, 2018, the OMS Directo1·, in coordination Y1ith the
     SE C Director, issued a management directive that all USAGM adjuclicators must keep a
     record of any adjudication in both electronic and paper files. It is an established agency
     protocol that a distinct suitability adjudication is perfo1·med and incorporated in each
     Subject' s elech·onic file (Case Tracking), but the agency acknowledges that up until now,
     the suitability adjudication was not made a part of the pape1· file. Effective immediately,
     the electronic adjudication will be printed and. a copy will be 1·etained in each Subject's
     seclll'i~• file.

     Recommendation 26: USAGM should consider making arrangements to ensure SEC staff are
     not responsiible for adjudicating their direct-repo11 employees' investigations.

     USAGM Resp onse: The OMS Director, in coordination with the SEC Dil'ector, is in the
     process of implementing an alternative process to having the Adjudications Chief
     adjudicate his/her direct reports. USAGM anticipates entel'ing into an MOU with another
     USG Agenc y with adjudicative authority by January 30, 2019.



                                                                                                         7




87                                   U.S. Agency for Global Media
                                           Def. App. 383
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 384 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     Recommendation 27: USAGM must report all suitability determinations to OPM as soon as
     possible. and in no event la ter than 90 clays after receipt of the final report of investigation.

     USAGM Response: Ou November 15, 2018, the O:MS Director , iu coot·diuation with the
     SEC Director, issued a management directive that, effective immediately, all USAGM
     adjudicators must follow OP:M timeliness goals aud must rep ort all sui tability dedsious to
     OP:M.

     Recommendation 28: USAGM must request the required background investiga tion on any
     USAGM appointee or employee where a record of investigation cannot be verified.

     USAGM Response: Cm rently, it is SEC p olicy that all personnel will be investiga ted as
     prescribed by Federal r egula tions a nd Executive Orders. SEC will work with NBI B a nd
     determin e an y defideudes in this process ancl make corrections as nquired. Rega r ding the
     six employees identified in OPM ' s Dr aft Repot-t as having no investigation listed in the
     Suitability Investigations Index (SIi), the SEC Director will initiate the required
     bac kgrou nd investigation. At this time, USAG:M is aware of only these employees whose
     reconls of investigation cann ot be verified.

     Recommendation 29: USAGM must ensure the Certification oflnvestigation or similar agency
     form is included in the eOPF. as required by OPM's Guide to Personnel Recordkeeping.

     USAG:M Response: On November 15, 2018, t he OMS Directo1·, in coordination with the
     Directors of SEC and OHR, issued a management dir ective r equiring, effective
     immediately, that a Certification oflnvestigation (COi) must be added to every USAGM
     employee's eOPF file subsequent to investigation .

     Recommendation 30: Ensure all physical space containing sensitive infonuation. including
     investigative and adjudicative infonuation and PIT. is properly secured and not accessible to
     those without a need to know.

     USAGM Resp onse: On Novembet· 19, 2018, t he SE C Director implemented enhanced
     security protocols to ensure sensitive infot·mation is pt·operly stor ed when housed on-site,
     and that only t hose '"ith a need to know are permitted access to sensitive information. A
     copy of the agency's policy on safegu arding P II will also be dish·ibu ted to all SEC
     personnel and USAGM-wide to 1·e1nind all employees of the importa nce of protecting this
     sensitive data.

     Recommendation 31: Update policies and procedures to implement immediate measures to
     ensure PII and sen,.itive a11d/o1· classified i11formatio11 will not be compromised.

     USAGM Response: The SEC Director has r eviewed existing agency policy and SOPs for
     the safeguarding and ha ndling of PII and/01· classified information. As a result of this
     review, SEC has initiated changes concerning the storage of sensitive or classified material
     to include the removal of all classified ma terial from open sight within our secured and
     manned file r epository. SEC will institute better verification practices to include all


                                                                                                          8




88                                   U.S. Agency for Global Media
                                           Def. App. 384
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 385 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     personnel with access to secm·e a1·eas located within the restricted area that SEC occupies.
     Lastly, please note that SEC personnel are all cleared fo1· access to Secret matel'ial, at a
     minimum. SEC is not cunently authol'ized to store top-secret info1·mation and has no top
     secret information stored on site.

     Recommendation 32: USAGM must ensure the perso1u1el who perfonn adjudicative work
     receive suitability adjudications training in accordance with the National Training Stanclards.

     USAG:M Response: All permanent adjudicative staff have been trained and certified in
     both suitability and national security adjudicative process. Training certificates for
     adjudicators are available for review. \Ve a1·e awaiting a new training schedule to initiate
     Advanced Suitability Adjudication P1·ogram (ASAP) training.

     Concerning the two trainee adjudicators, they are 1·egiste1·ed for Fundamentals of
     Suitability for Suitability and Fitness Adjudicators training in 11/2018 and 2/2019.

     Recommendation 33: USAGM must ensure adjudicative staff is able to demonstrate a
     sufficient knowledge and understanding of suitability adjudications requirements and criteria.

     USAG:M Response: The SEC Director will ensure all adjudicators a1·e knowledgeable
     about applicable regulations, OPJVI and ODNI guidance, and FIS standards. Adjudicators
     will now receive 1·egular distributions of cm'l'ent OP:M guidance and annual training in
     acljuclicative functions. Further, when possible, adjudicators will attend OPM sanctioned
     meetings, like Background Investigators Stakeholde1·s Group (BISG), to expose them to
     changes in the security community. Lastly, adjudicative performance will be closely
     monitored by supervisory personnel utilizing performance management plans.

     Recommendation 34: USAGM must ensure perso,mel who perfonn adjudicative work
     maintain a favorable detennination based on the results of the appropriate level of investigation.

     USAG:M Response: The SEC Director has verified that all adjudicative staff have
     investigative and adjudicative actions properly annotated within CVS. The failure to
     report the adjudication of one of the adjudicative staff membe1·s, which was identified in
     the draft report, appears to ha ve been an 0Ye1·sight. All associated pe1·sonnel we1·e
     counseled concerning the proper reporting of adjuclicatiw actions.

     Recommendation 35: USAGM must ensure the manuals, fonns, directives, and policies that
     govern its perso,mel suitability operations are in compliance with all applicable E.O.s. OPM
     requirements. and current investigative products.

     USAG:M Response: The SEC Directo1· of Secmity will begin a systematic 1·eview of all
     manuals, fo1·ms, directives, and policies in use within the USAGM SEC to ensure they are
     in compliance with all applicable E.O.s, OPM requirements, and current investigative
     p1·oducts. The cunent ex1>ected timeframe for completion is January 2019.




                                                                                                          9




89                                    U.S. Agency for Global Media
                                           Def. App. 385
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 386 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


     Recommendation 36: USAGM must ensure security and suitability staff operates in accordance
     with all SOPs and written guidelines.

     USAGM Response: Within 45 days of t his response, the SEC Director will issue a
     management directive r equiring all security and suitability staff to operate according to
     documentecl SOPs and written policy/guida nce. T he SEC Director, or delegate, will
     perfot·m 1·an dom spot check5 of practices and pt·ocedures throughout the year to ensure
     compliance and will produce wt·itten r epot·ts of fin dings for review by the OMS Dil'ectot·.

     R ecommendation 37: USAGM must immediately stop requesting information for background
     investigations which goes beyond the scope of the Federal Investigative Standards.

     USAG;'\11 Response: On Nove mber 15, 2018, the OMS Dir ector, in coordination with the
     SEC Director , issued a management directive to immediately cease collecting 01· r equesting
     infot·mation for background investigations that go beyond the scope of the F eder al
     Investigative Stan dards (FIS). Cu nent NBIB/OPM procedur es concerning the collection
     of information will be rniewed with SEC staff within 45 clays of this response. All
     investigations taking place within USA GM, 0 1· on behalf of USA GM at NBIB, t1ill be based
     on the FIS and the position's sensiti,i ty level.




                                                                                                     10




90                                 U.S. Agency for Global Media
                                         Def. App. 386
        Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 387 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F


          llfftt
          ~~ GLOBAL MEDIA
                 U.S. AGENCY FOR
                                                          IINIHO STATES
                                                          !AOAOCASTINC:
                                                          BOARD OF
                                                          GOVERNORS




          Management Directive on USAGM's
          Suitability Program: Activities to Cease
          Immediately
          Date:               November 15, 2018

          From:               Marie Lennon, Director of Management Services

          To:                 OMS/SStaff

          Re:                 Practices to Cease Immediately

          As many of you are aware, the Office of Personnel Management recently released its draft inspection
          report, dated October 22, 2018, of the Agency's Suitability program. The Office of Management Services
          is committed to bringing the program into full compliance with applicable laws and regulations and is
          utilizing the recommendations in OPM's draft report as the first step in this process. To that effect, I am
          instructing that the following activities cease immediately, as of the date of this directive, in the manner
          and method directed by Andrew Jansen, Director of Security:

                1. Requiring applicants and employees to re-sign security form releases upon EOD (See OPM
                   recommendation number 17).
                2. Revoking and destroying PIV credentials when employees undergo re-investigation (See OPM
                   recommendation number 21).
                3. Requesting information for background investigations which goes beyond the scope of the
                     Federal Investigative Standards (See OPM recommendation number 37).
                4.   Use of the SF 86 (or any other security form) prior to making an offer of employment, in
                     accordance with 5 CFR §330.1300, unless and until USAGM is granted an exception (See OPM
                     recommendation number 12).

          The Director of Security has issued Standard Operating Procedures and interim policies that outline new
          workflows addressing the above changes. There will be additional efforts aimed at outlining SEC's
          practices and policies, as well as those of HR. Alt newly authored interim policies and guidance can be
          found on the Office of Security's Intranet page here: https;//bbg.sharepoint.com/sites/offices/security/.

          Office of Management Services staff will conduct ongoing management reviews to ensure Office of
          Security staff cease the four prohibited activities enumerated in this management directive.




       ~~~~
          Marie Lennon                                                                                               Andrew Jansen
          Director of Management Services                                                             Director of Office of Security


     Voice of Am~rica   I Radio Free Europe/Radio Llb~ny I Oflicc ofCul>a Br<>a<lcasting I Radio Free A~la I Middk E:is1 Broadc-Jsling Nl1\\0rks



91                                                 U.S. Agency for Global Media
                                                           Def. App. 387
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 388 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F



       11411
       ~~
                                                UHITEll $TATES
                  U.S. AGENCY FOR               IAOAOCASTINO
                                                BOARD OF
                  GLOBALMEDIA                   COVERNORS




       Management Directive on USAGM's
       Suitability Program: Activities to Begin
       Immediately
       Date:             November 15, 2018

       From:             Marie Lennon, Director of Management services

       To:               OMS/S Staff

       Re:               Practices to Begin Immediately

       As many of you are aware, the Office of Personnel Management (OPM) recently released its draft
       inspection report, dated October 22, 2018, of the Agency's Suitability program. The Office of
       Managemen t Services is committed to bringing the program into full compliance with applicable laws
       and regu lations and are utilizing the recommendations in OPM's draft report as the first step in this
       process. To that effect, I am Instructing Security staff (and OHR as appropriate), under the direction of
       And rew Jansen, the Director of Security, to ensure that, as of the date of this directive, the following
       activities are either being performed, or to begin immediately:

             1. Conduct POS operations in a fair, consistent, and reliable manner (See OPM Recommendation
                number4).
             2. Ensure use of e-OIP for all investigation requests (See OPM recommendation number 7).
             3. Ensure use of the current SF86, and advise applicants or employees that outdated versions of
                  the form are not valid (See OPM recommendation number 8).
             4.   Ensure use of the correct security forms (to include the SF85) for any position which does not
                require the use of the SF86 (See OPM recommendation number 9)
             S. Report all suitability determinations to OPM as soon as possible, and In no event later than 90
                days after receipt of the fina l report of investigation (See OPM recommendation number 27).
             6. Update internal processes to eliminate the practice of initiating all applicants and employees
                Into e-OIP prior to checking for reciprocity, in accordance with E.O.s 13467 (as amended) and
                13488 (See OPM recommendation number 14).
             7. Refer all cases with potential material, Intentional false statement, or deception or fraud in the
                examination or appointment process to OPM, as required by S CFR part 731 and the Suitability
                  Processing Handbook (See OPM recommendation number 13).
             8. Perform and document a distinct suitability adjudication on every closed investigation, in
                accordance with 5 CFR part 731 (See OPM recommendation number 25).
             9. Ensure the e-QIP "Approver" user role is held by a Federal employee. The e-QIP Agency
                Administrator must immediately remove the Approver access for the contractors currently
                  holding that role (See OPM recommendation number 16).




Voice of America     I   RaClio Free Europe/RaClio Liberty I Of !ice ot CUba BroaClcast ing          I   Radio Free Asia
                                         Middle East Broadcasting Networks




92                                         U.S. Agency for Global Media
                                                  Def. App. 388
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 389 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

            10. Ensure background investigations are initiated no more than 14 days after the applicant's initial
                certification of the investigative forms (See OPM recommendation number 18),
            11. Ensure every individual has a favorably adjudicated fingerprint before being issued a PIV
                credential, as required by HSPD-12 and FIPS 201-2 (See OPM recommendation number 20).
            12. Ensure the Certification of Investigation or similar agency form is included in t he eOPF, as
                required by OPM's Guide to Personnel Recordkeeping (See OPM recommendation number 29).
            13. Ensure personnel who perform adjudicative work maintain a favorable determination based on
                the results of the appropriate level of investigation (See OPM recommendation number 34).
            14. Ensure the manuals, forms, directives, and policies that govern its personne l suitability
                operations are in compliance with all applicable E.O.s, OPM requirements, and current
                investigative products (See OPM recommendation number 35).
            15. Strictly adhere to all SOPs and written guidelines (See OPM recommendation number 36).
            16. Use 5 CFR part 731 criteria when making pre-screening determinations, as required by the CFR
                and OPM's Suitability Processing Handbook (See OPM recommendation number 10).

       The Director of Security has updated and issued Standard Operating Procedures and interim policies
       that outline new workflows addressing the above changes. There will be additional efforts aimed at
       outlining SEC's practices and policies, as well as those of HR. All newly authored interim policies and
       guidance can be found on the Office of Security's Intranet page here:
       https://bbg.sharepolnt.com/sites/offices/security/.

       Office of Management Services staff will conduct ongoing management reviews to ensure Office of
       Security staff continuously implement the sixteen corrective activities enumerated In this management
       directive. As appropriate, some items enumerated above will be addressed in employee performance
       plans and evaluated through that annual process.




     ~~PN
       Marie Lennon                                                                               Andrew Jansen
       Director of Management Services                                               Director of Office of Security




Voice of America   I   Radio Free Europe/Radio Liberty I Office of Cuba Broadcasting                 I   Radio Pree Asia   I
                                      Middle East Broadcasting Networks




93                                        U.S. Agency for Global Media
                                                 Def. App. 389
      Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 390 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Attachment C – USAGM Waiver Request to 5 CFR 1400



                                     BROADCASTING BOARD OF GOVERNORS
                                     UNITED STATES OF AMERICA




                                                                                  May 8. 20 18



           Office of the Director of National Intelligence
           National Counterintelligence and Security Center
           Security Executive Agent

           Office of Personnel Management
           Suitability and Credentialing Executive Agent

           To \Vhom It May Concem:

           The Broadcasting Board ofGovemors (BBG) has assessed the matter of position sensitivity
           designation, pursuant to a review of 5 CFR Part 1400: Executive Order 13467. as amended by
           EO 13764: and other relevant guidance and authorities. 1

           A •·sensitive position" is a position '·in which the occupant could bring about by Viltue of the
           nature of the position. a material adverse effect on the national security": 2 this coll"esponcls by
           definition to a "national security position·'. which '·includes any position ill a department or
           agency, the occupant of which could bring about. by virtue of the natm-e of the position. a
           material adverse effect on :he national security." 3 The head of Agency is called upon to
           "designate, or cause to be designated"' any position which the head of Agency detem1ines should
           be designated as a "national security position"': and '"to detenuine whether changes ill position
           sensitivity de signations are necessary.·, 4, 5


           1 As elaborated below, this includes S CTR 1400.20l (a); S CFR 1400.204(a) and (d); section 2.7(b) ofEO 13467, as

           an1ei1ded by EO 13764; and 22 USC 1464b. The latter is a BBG specific provision oflaw which posits the
           requirement that the BBG to investigatelassess whether BBG staff are subject to foreign influence/loyalty, and
           whic-h hy dP.finirion won1d .:tppP.;1.r- to c-;itt:enri7.P. ;iJ Jpositionr-. ;1.t lf":a.c.t, tht: non-rritic-.;i.l, se:nt:.itive: lf"vP.1 (i f": :1.t. ;it .:t
           minimum requiring the type of investigation required for a national security position under S CFR 731.106 at the
           moderate level, unless the agency detemtines that the position should be designated at the high level.)
           2 Section 2.7(b) ofEO 13467, as amended
           3 S CFR 1400.102(a)
           4 Section 2. 7(b) ofEO 13467, as amended ("Heads of agencies shall: (i) designate, or cause to be designated, as a

           'sensitive position,' any position occupied by a covered individual in which the occupant could bring about by virtue
           of the nature of the position, a material adverse effect on the national security". S CFR 1400.20 l (a) ("the head of
           each agency must designate, or cause to be designated, a position within the department or agency [that the head of
           agency believes is a national security position] as a national security position pursuant to §1400.1 02(a)")
           5 5 CFR1400.204(a) (Agency heads must assess, using relevant regulation and guidance "to determine whether changes
           in position sensitivity designations are necessary within 24 months of July 6, 2015" or later if a waiver is granted)


     330 INDEPENDENCE AVEl\llJ"E, SW             ROOM 3300         COHEN Bl.Il l.DING          WASHINGTON, DC 20237              (202) 203-4545        FAX. (202) 203-4568




94                                                          U.S. Agency for Global Media
                                                                      Def. App. 390
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 391 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

     Based on that review. the Agency has detennined that changes in current Agency position
     designations are not wall'anted at this time. Accordingly, pursuant to that review. the Agency
     "i ll continue to ronsicler every covered position at BB G a "National secm·ity position,"
     given the ability of the occupant of each position to potentially bring about a material
     adverse effert upon the national security.

     As a result. all Agency positions will remain at a minimmn as non-critical sensitive6 . while
     positions requiring Special-Sensitive and Critical Sensitive designations are assigned based on
     definitions provided under 1400.201 (see below).

     This designation is consistent with BBG's longstanding practice. As the Agency indicated back
     in 1991 to OPM. given our unique mission in the foreign affairs/national security space, we face
     risks of'-hostile foreign intelligence services. which ende avor to place agents within [the
     Agency] to influence or alter the content of the broadcasts for disinfonnation pmposes, to
     intimidate its personnel. or to otherwise disrupt the mission of the agency and the conduct of
     foreign affairs of the United States." That practice is also consistent with the need that Congress
     has recognized for the BBG to investigate/assess whethe1· any potential staff are subject to
     foreign influence/loyalty. See 22 USC 1464b. 7 Protecting against these and similar risks is
     precisely the reason that the BBG established its cm1·ent JJrac tice and seeks to continue this
     practice.

     Per 5 CFR 1400.201(d) agencies may cletennine that national security positions may be
     designated at a higher level than non-critical sensitive. wl1ere wa1rn11ted on the basis of criteria
     set forth in OPM issuances as described in 5 CFR 731.102(c). Cull'ently we have 81 critical-
     sensitive and 15 special-sensitive positions.

     We wish to thank the Office of the Director of Na tional Security for their insight and support of
     the Agency as we assessed 5 CFR Part 1400.

     If you require any aclclitionaI infonna tion about the BBG''s cmTent suitability and security
     programs. please do not hesitate to contact Ms. Marie Lennon at 202.203.4504.




                                                            John F. Lansin
                                                            Chief Executi




     6 In accordance with S CFR 1400.201(d) a noncritical-sensitive position automatically initially carries with it a risk
     designation under S CFR 731.106 at the moderate level.
     1 See footnote 1, supra.




95                                           U.S. Agency for Global Media
                                                     Def. App. 391
     Case 1:20-cv-01047-VJW Document 11-2 Filed 10/15/20 Page 392 of 392

Privileged under Law Enforcement Privilege; Exempt from Disclosure under FOIA Exemptions
                                          7E, 7F

Attachment D – USAGM’s Response to OPM Information Request



                                                    UNITED STATES
         U.S. AGENCY FOR                            BROADCASTING
                                                    BOARD OF
         GLOBAL MEDIA                               GOVER NORS


          330 Independence Avenue SW      I Washington. DC 20237 I usagm gov

          January 17, 2020


          Attn: Mary Miltner and Tiffany Barnes
          Ref: USAGM's responses to the information request dated January 8, 2020

          USAGM believes the attached documents will demonstrate the significant progress we have
          made to bring USAGM's security operations into compliance, and to address reconm1endations
          made during OPM's and ODNl's 2018 inspection ofUSAGM's Suitability and Perso1mel
          Security Programs. USAGM hopes that the actions it has taken since the 2018 inspection
          demonstrate the Agency's commitment to improving its pers01mel security program; the Agency
          will diligently address any new rec01mnendations that result from this review.

          Please note that in response to item eight, referenced in the infonnation request, USAGM will
          provide infornrntion related to the re-initiation of personnel security investigations since 2012, as
          that infonnation is developed. USAGM is co1m11itted to re-initiating investigations for all
          personnel whose investigation was conducted m1der lapsed investigative authority. To
          accomplish this while prioritizing resources and minimizing impacts to Agency operations,
          USAGM has prioritized the issuance of Position Designation Records for existing positions
          while initiating investigations for current staff and new hires. We are still in the process of
          identifying, prioritizing, and reinitiating investigations working backwards to 2012.
          Moreover, the USAGM Office of Security has successfully contracted, but has yet to procure a
          case management system to track, manage, and report on current and prior investigations.
          hnplementing a case management system will significantly accelerate USAGM's efforts and
          improve our ability to provide requested docmnentation in the future.

          Again, USAGM looks forward to demonstrating our progress on areas requiring improvement. If
          there is any further information we can provide your team, please do not hesitate to reach out.

          Sincerely,



         Andrew Jansen
         Director, Office of Security
         p. 202.382.7789
         f: 202.382.7794

     Voice of America   I Radio Free Europe/Radio Liberty I Office of Cuba Broadcast ing I Radio Free Asia I Middle East Broadcasting Networks




96                                                 U.S. Agency for Global Media
                                                            Def. App. 392
